Pacific Gas and Electric Company                                                                         Case Number:          19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with
      nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


 Creditor's Name, Mailing Address                Date Claim Was Incurred And        C U       D    Basis For       Offset      Amount of Claim
 Including Zip Code                                    Account Number                                Claim

Unsecured Debt

3.1       BOK FINANCIAL, AS TRUSTEE                        VARIOUS                                 SENIOR                          $457,645,161
          BANK OF OKLAHOMA TOWER                                                                   NOTES -
          P.O. BOX 2300                        ACCOUNT NO.: NOT AVAILABLE                         3.75% DUE
          TULSA, OKLAHOMA 74192                                                                      2024


3.2       BOK FINANCIAL, AS TRUSTEE                        VARIOUS                                  SENIOR                         $505,203,069
          BANK OF OKLAHOMA TOWER                                                                    NOTES -
          P.O. BOX 2300                        ACCOUNT NO.: NOT AVAILABLE                         5.125% DUE
          TULSA, OKLAHOMA 74192                                                                       2043


3.3       BOK FINANCIAL, AS TRUSTEE                        VARIOUS                                 SENIOR                          $251,346,774
          BANK OF OKLAHOMA TOWER                                                                   NOTES -
          P.O. BOX 2300                        ACCOUNT NO.: NOT AVAILABLE                         4.50% DUE
          TULSA, OKLAHOMA 74192                                                                      2041


3.4       BOK FINANCIAL, AS TRUSTEE                        VARIOUS                                 SENIOR                          $252,846,102
          BANK OF OKLAHOMA TOWER                                                                   NOTES -
          P.O. BOX 2300                        ACCOUNT NO.: NOT AVAILABLE                         3.50% DUE
          TULSA, OKLAHOMA 74192                                                                      2020


3.5       BOK FINANCIAL, AS TRUSTEE                        VARIOUS                                 SENIOR                         $3,074,161,290
          BANK OF OKLAHOMA TOWER                                                                   NOTES -
          P.O. BOX 2300                        ACCOUNT NO.: NOT AVAILABLE                         6.05% DUE
          TULSA, OKLAHOMA 74192                                                                      2034


3.6       BOK FINANCIAL, AS TRUSTEE                        VARIOUS                                 SENIOR                          $355,946,237
          BANK OF OKLAHOMA TOWER                                                                   NOTES -
          P.O. BOX 2300                        ACCOUNT NO.: NOT AVAILABLE                         3.75% DUE
          TULSA, OKLAHOMA 74192                                                                      2042


3.7       BOK FINANCIAL, AS TRUSTEE                        VARIOUS                                 SENIOR                          $405,097,563
          BANK OF OKLAHOMA TOWER                                                                   NOTES -
          P.O. BOX 2300                        ACCOUNT NO.: NOT AVAILABLE                         4.45% DUE
          TULSA, OKLAHOMA 74192                                                                      2042


3.8       BOK FINANCIAL, AS TRUSTEE                        VARIOUS                                 SENIOR                          $253,003,920
          BANK OF OKLAHOMA TOWER                                                                   NOTES -
          P.O. BOX 2300                        ACCOUNT NO.: NOT AVAILABLE                         3.25% DUE
          TULSA, OKLAHOMA 74192                                                                      2021


3.9       BOK FINANCIAL, AS TRUSTEE                        VARIOUS                                 SENIOR                          $404,439,857
          BANK OF OKLAHOMA TOWER                                                                   NOTES -
          P.O. BOX 2300                        ACCOUNT NO.: NOT AVAILABLE                         2.45% DUE
          TULSA, OKLAHOMA 74192                                                                      2022




                                                      Page 1 of 9581 to Schedule E/F Part 2

           Case: 19-30088             Doc# 906-4          Filed: 03/14/19          Entered: 03/14/19 23:02:08                  Page 1
                                                                  of 568
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For   Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Unsecured Debt

3.10   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $376,459,005
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       3.25% DUE
       TULSA, OKLAHOMA 74192                                                                2023


3.11   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $510,158,490
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.25% DUE
       TULSA, OKLAHOMA 74192                                                                2023


3.12   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $302,345,188
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       3.85% DUE
       TULSA, OKLAHOMA 74192                                                                2023


3.13   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $459,683,871
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.75% DUE
       TULSA, OKLAHOMA 74192                                                                2044


3.14   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $551,080,484
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       5.40% DUE
       TULSA, OKLAHOMA 74192                                                                2040


3.15   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $377,065,054
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.60% DUE
       TULSA, OKLAHOMA 74192                                                                2043


3.16   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $355,391,254
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       3.40% DUE
       TULSA, OKLAHOMA 74192                                                                2024


3.17   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $401,675,986
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       3.50% DUE
       TULSA, OKLAHOMA 74192                                                                2025


3.18   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $564,045,699
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       6.25% DUE
       TULSA, OKLAHOMA 74192                                                                2039


3.19   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $200,837,993
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       3.50% DUE
       TULSA, OKLAHOMA 74192                                                                2025

                                             Page 2 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 2
                                                         of 568
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For   Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Unsecured Debt

3.20   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $411,507,384
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       6.35% DUE
       TULSA, OKLAHOMA 74192                                                                2038


3.21   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $607,232,258
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       2.95% DUE
       TULSA, OKLAHOMA 74192                                                                2026


3.22   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $255,924,731
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       5.80% DUE
       TULSA, OKLAHOMA 74192                                                                2037


3.23   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $404,880,215
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       3.30% DUE
       TULSA, OKLAHOMA 74192                                                                2027


3.24   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                $1,156,018,952
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       3.30% DUE
       TULSA, OKLAHOMA 74192                                                                2027


3.25   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $716,589,247
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       5.80% DUE
       TULSA, OKLAHOMA 74192                                                                2037


3.26   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $306,668,750
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.65% DUE
       TULSA, OKLAHOMA 74192                                                                2028


3.27   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $250,491,129
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       5.40% DUE
       TULSA, OKLAHOMA 74192                                                                2040


3.28   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $229,841,935
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.75% DUE
       TULSA, OKLAHOMA 74192                                                                2044


3.29   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                 $507,948,835
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.30% DUE
       TULSA, OKLAHOMA 74192                                                                2045

                                             Page 3 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 3
                                                         of 568
Pacific Gas and Electric Company                                                                Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D    Basis For   Offset   Amount of Claim
Including Zip Code                             Account Number                               Claim

Unsecured Debt

3.30   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                  $302,588,844
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.25% DUE
       TULSA, OKLAHOMA 74192                                                                2021


3.31   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                  $101,589,767
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.30% DUE
       TULSA, OKLAHOMA 74192                                                                2045


3.32   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                  $457,070,766
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.25% DUE
       TULSA, OKLAHOMA 74192                                                                2046


3.33   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                  $402,537,634
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.00% DUE
       TULSA, OKLAHOMA 74192                                                                2046


3.34   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                  $201,268,817
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       4.00% DUE
       TULSA, OKLAHOMA 74192                                                                2046


3.35   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                  $855,325,067
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       3.95% DUE
       TULSA, OKLAHOMA 74192                                                                2047


3.36   BOK FINANCIAL, AS TRUSTEE                 VARIOUS                                  SENIOR                  $556,261,425
       BANK OF OKLAHOMA TOWER                                                             NOTES -
       P.O. BOX 2300                    ACCOUNT NO.: NOT AVAILABLE                       3.50% DUE
       TULSA, OKLAHOMA 74192                                                                2020


3.37   CITICORP NORTH AMERICA, INC.              VARIOUS                                 REVOLVING                $886,055,967
       111 WALL STREET                                                                     CREDIT
       NEW YORK, NY 10005               ACCOUNT NO.: NOT AVAILABLE                        FACILITY


3.38   CITICORP NORTH AMERICA, INC.              VARIOUS                                 REVOLVING               $2,002,403,148
       111 WALL STREET                                                                     CREDIT
       NEW YORK, NY 10005               ACCOUNT NO.: NOT AVAILABLE                        FACILITY


3.39   DEUTSCHE BANK, AS TRUSTEE                 VARIOUS                                 POLLUTION                 $50,138,777
       60 WALL STREET                                                                     CONTROL
       NEW YORK, NEW YORK 10005         ACCOUNT NO.: NOT AVAILABLE                          BOND




                                             Page 4 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08           Page 4
                                                         of 568
Pacific Gas and Electric Company                                                                Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D    Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                               Claim

Unsecured Debt

3.40   DEUTSCHE BANK, AS TRUSTEE                 VARIOUS                                 POLLUTION                   $50,138,777
       60 WALL STREET                                                                     CONTROL
       NEW YORK, NEW YORK 10005         ACCOUNT NO.: NOT AVAILABLE                          BOND


3.41   MITSUBISHI UFJ SECURITIES                 VARIOUS                                 POLLUTION                   $74,388,567
       (USA), INC.                                                                        CONTROL
       ATTN: PRESIDENT/GENERAL          ACCOUNT NO.: NOT AVAILABLE                          BOND
       COUNSEL
       350 CALIFORNIA STREET
       19TH FLOOR
       SAN FRANCISCO, CA 94104


3.42   MITSUBISHI UFJ SECURITIES                 VARIOUS                                 TERM LOAN                  $250,592,361
       (USA), INC.
       ATTN: PRESIDENT/GENERAL          ACCOUNT NO.: NOT AVAILABLE
       COUNSEL
       350 CALIFORNIA STREET
       19TH FLOOR
       SAN FRANCISCO, CA 94104


3.43   MITSUBISHI UFJ SECURITIES                 VARIOUS                                 POLLUTION                   $74,388,567
       (USA), INC.                                                                        CONTROL
       ATTN: PRESIDENT/GENERAL          ACCOUNT NO.: NOT AVAILABLE                          BOND
       COUNSEL
       350 CALIFORNIA STREET
       19TH FLOOR
       SAN FRANCISCO, CA 94104


3.44   MIZUHO BANK, LTD.                         VARIOUS                                 POLLUTION                  $200,309,452
       320 PARK AVE                                                                       CONTROL
       NEW YORK, NEW YORK 10020         ACCOUNT NO.: NOT AVAILABLE                          BOND


3.45   TD SECURITIES                             VARIOUS                                 POLLUTION                  $100,152,014
       ATTN: THOMAS CASEY                                                                 CONTROL
       6000 ATRIUM WY                   ACCOUNT NO.: NOT AVAILABLE                          BOND
       MOUNT LAUREL, NJ 08054


3.46   US BANK                                   VARIOUS                                 POLLUTION                  $165,250,212
       461 5TH AVE                                                                        CONTROL
       NEW YORK, NEW YORK 10017         ACCOUNT NO.: NOT AVAILABLE                          BOND


3.47   US BANK                                   VARIOUS                                 POLLUTION                  $148,775,267
       461 5TH AVE                                                                        CONTROL
       NEW YORK, NEW YORK 10017         ACCOUNT NO.: NOT AVAILABLE                          BOND


                                                                                         Unsecured Debt Total:    $21,784,771,864




                                             Page 5 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08             Page 5
                                                         of 568
Pacific Gas and Electric Company                                                                Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Trade Payables

3.48   % MELINDA MORRO RANCH                     VARIOUS                                 Third Party                        $50
       COMPANY LLC                                                                          Claim
       1750 ATASCADERO ROAD             ACCOUNT NO.: NOT AVAILABLE
       MORRO BAY, CA 93465


3.49   05-4695-N23 STATE FARM                    VARIOUS                                 Third Party                    $14,652
       P.O. BOX 106172                                                                      Claim
       ATLANTA, CA 30348-6172           ACCOUNT NO.: NOT AVAILABLE


3.50   1080 CHESTNUT CORP                        VARIOUS                                   Trade                           $527
       1080 CHESTNUT ST
       SAN FRANCISCO, CA 94109          ACCOUNT NO.: NOT AVAILABLE


3.51   1415 MERIDIAN PLAZA LP                    VARIOUS                                   Trade                           $529
       7700 COLLEGE TOWN DR STE
       118                              ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95826


3.52   2 PLUS 3 LLC                              VARIOUS                                   Trade                        $36,027
       3525 PIEDMONT RD NE BLDG 5
       STE 210                          ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30305


3.53   20 BARNESON ASSOCIATION                   VARIOUS                                 Third Party                       $325
       20 BARNESON AVE                                                                      Claim
       SAN MATEO, CA 94402              ACCOUNT NO.: NOT AVAILABLE


3.54   2050 PARTNERS INC                         VARIOUS                                   Trade                       $392,458
       81 CORAL DR
       ORINDA, CA 94563                 ACCOUNT NO.: NOT AVAILABLE


3.55   2ND WATCH INC                             VARIOUS                                   Trade                       $270,939
       2310 N MOLTER AVE STE 130
       LIBERTY LAKE, WA 99019           ACCOUNT NO.: NOT AVAILABLE


3.56   3 DAY BLINDS LLC                          VARIOUS                                   Trade                        $53,995
       167 TECHNOLOGY DR
       IRVINE, CA 92618                 ACCOUNT NO.: NOT AVAILABLE


3.57   3 PHAZE ELECTRIC                          VARIOUS                                   Trade                         $6,800
       2099 BRENNAN LN
       MANTECA, CA 95337                ACCOUNT NO.: NOT AVAILABLE


3.58   3 POINT PAYMENT                           VARIOUS                                   Trade                        $11,163
       PROCESSING INC
       3500 WILLOW LAKE BLVD STE        ACCOUNT NO.: NOT AVAILABLE
       200
       ST PAUL, MN 55110


                                             Page 6 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08            Page 6
                                                         of 568
Pacific Gas and Electric Company                                                               Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For   Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Trade Payables

3.59   35TH DISTRICT AGRICULTURAL                VARIOUS                                  Trade                          $850
       ASSN
       900 MARTIN LUTHER KING JR        ACCOUNT NO.: NOT AVAILABLE
       WY


3.60   3B ENTERPRISES LLC                   VARIOUS                                       Trade                      $584,209
       11171 SUN CENTER DR STE 200B
       RANCHO CORDOVA, CA 95670     ACCOUNT NO.: NOT AVAILABLE


3.61   3D - FORENSIC                             VARIOUS                                  Trade                      $134,275
       ONE MARKET ST STE 3600
       SAN FRANCISCO, CA 94105          ACCOUNT NO.: NOT AVAILABLE


3.62   3D INFOTECH INC                           VARIOUS                                  Trade                       $33,245
       7 HUBBLE
       IRVINE, CA 92618                 ACCOUNT NO.: NOT AVAILABLE


3.63   3DEGREES GROUP INC                        VARIOUS                                  Trade                       $24,849
       407 SANSOME ST 4TH FL
       SAN FRANCISCO, CA 94111          ACCOUNT NO.: NOT AVAILABLE


3.64   3QC INC                                   VARIOUS                                  Trade                       $56,747
       950 GLENN DR STE 200
       FOLSOM, CA 95630                 ACCOUNT NO.: NOT AVAILABLE


3.65   3V GEOMATICS INC                          VARIOUS                                  Trade                       $25,500
       4350 ARBUTUS STREET
       VANCOUVER, BC V6J4A2             ACCOUNT NO.: NOT AVAILABLE


3.66   A & J ELECTRIC CABLE                      VARIOUS                                  Trade                      $315,885
       1932 W WINTON AVE #9
       HAYWARD, CA 94545                ACCOUNT NO.: NOT AVAILABLE


3.67   A & P HELICOPTERS INC                     VARIOUS                                  Trade                      $639,996
       1778 RICHVALE HWY
       RICHVALE, CA 95974               ACCOUNT NO.: NOT AVAILABLE


3.68   A M WIGHTON & SONS INC                    VARIOUS                                  Trade                      $123,085
       4096 HORIZON LN
       SAN LUIS OBISPO, CA 93401-       ACCOUNT NO.: NOT AVAILABLE
       7591


3.69   A PLUS TREE INC                           VARIOUS                                  Trade                      $389,422
       3490 BUSKIRK AVE
       PLEASANT HILL, CA 94523          ACCOUNT NO.: NOT AVAILABLE




                                             Page 7 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 7
                                                         of 568
Pacific Gas and Electric Company                                                                Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Trade Payables

3.70   A RUIZ CONSTRUCTION CO &                  VARIOUS                                   Trade                        $11,808
       ASSOC INC
       1601 CORTLAND AVE                ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94110


3.71   A TEICHERT AND SON INC                    VARIOUS                                   Trade                       $684,395
       P.O. BOX 15002
       SACRAMENTO, CA 95851             ACCOUNT NO.: NOT AVAILABLE


3.72   A&E COURT REPORTERS INC                   VARIOUS                                   Trade                           $634
       2420 W CARSON ST #125
       TORRANCE, CA 90501               ACCOUNT NO.: NOT AVAILABLE


3.73   A-1 ADVANTAGE ASPHALT INC                 VARIOUS                                   Trade                      $1,215,615
       1308 PLACER LANE
       SACRAMENTO, CA 95827             ACCOUNT NO.: NOT AVAILABLE


3.74   A-1 MILMAC INC                            VARIOUS                                   Trade                        $24,206
       460 CABOT RD
       SOUTH SAN FRANCISCO, CA          ACCOUNT NO.: NOT AVAILABLE
       94080


3.75   AARON &MARIA ZAMORA                       VARIOUS                                 Third Party                    $35,000
       ANGUIANO                                                                             Claim
       627 - 13TH ST, STE C             ACCOUNT NO.: NOT AVAILABLE
       MODESTO, CA 95354


3.76   AARON DIGNAN                              VARIOUS                                   Trade                        $70,000
       110 E 25TH ST
       NEW YORK, NY 10010               ACCOUNT NO.: NOT AVAILABLE


3.77   ABACUS CONSTRUCTION INC                   VARIOUS                                   Trade                       $118,967
       P.O. BOX 940
       PALO CEDRO, CA 96073             ACCOUNT NO.: NOT AVAILABLE


3.78   ABB ENTERPRISE SOFTWARE                   VARIOUS                                   Trade                       $978,966
       INC
       400 PERIMETER CENTER TER         ACCOUNT NO.: NOT AVAILABLE
       STE 5
       ATLANTA, GA 30346


3.79   ABB INC                                   VARIOUS                                   Trade                       $296,269
       3400 RUE PIERRE-ARDOUIN
       QUEBEC G1P 0B2                   ACCOUNT NO.: NOT AVAILABLE


3.80   ABB INC                                   VARIOUS                                   Trade                      $8,111,053
       305 GREGSON DR
       CARY, NC 27511                   ACCOUNT NO.: NOT AVAILABLE


                                             Page 8 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08            Page 8
                                                         of 568
Pacific Gas and Electric Company                                                                Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U        D   Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                              Claim

Trade Payables

3.81   ABB INC                                   VARIOUS                                   Trade                    $14,423,822
       4 EMBARCADERO CENTER STE
       1432                             ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94111


3.82   ABB INC                                   VARIOUS                                   Trade                         $2,634
       7051 INDUSTRIAL BLVD
       BARTLESVILLE, OK 74006           ACCOUNT NO.: NOT AVAILABLE


3.83   ABB INC                                   VARIOUS                                   Trade                      $1,596,750
       305 GREGSON DR
       CARY, NC 27511                   ACCOUNT NO.: NOT AVAILABLE


3.84   ABC PAINTING INC                          VARIOUS                                   Trade                         $3,360
       1260 RAILROAD AVE BLDG 750
       VALLEJO, CA 94592                ACCOUNT NO.: NOT AVAILABLE


3.85   ABDULRAHANA SAID                          VARIOUS                                 Third Party                       $419
       15025 SOUTH MCCALL AVENUE                                                            Claim
       SELMA, CA 93662                  ACCOUNT NO.: NOT AVAILABLE


3.86   ABEC 2 LLC                                VARIOUS                                   Trade                        $95,265
       2828 ROUTH ST STE 500
       DALLAS, TX 75201                 ACCOUNT NO.: NOT AVAILABLE


3.87   ABEC BIDAR-STOCKDALE LLC                  VARIOUS                                   Trade                         $7,523
       2828 ROUTH ST STE 500
       DALLAS, TX 75201                 ACCOUNT NO.: NOT AVAILABLE


3.88   ABIGAIL ADAMS                             VARIOUS                                 Third Party                       $393
       P.O. BOX 750                                                                         Claim
       ROSS, CA 94957                   ACCOUNT NO.: NOT AVAILABLE


3.89   ABM BUILDING SOLUTIONS LLC                VARIOUS                                   Trade                       $325,556
       1005 WINDWARD RIDGE PKWY
       ALPHARETTA, GA 30005             ACCOUNT NO.: NOT AVAILABLE


3.90   ABM JANITORIAL SVCS                       VARIOUS                                   Trade                         $2,436
       4747 N BENDEL #104
       FRESNO, CA 93722                 ACCOUNT NO.: NOT AVAILABLE


3.91   ABSOLUTE CONSULTING INC                   VARIOUS                                   Trade                        $28,714
       7552 NAVARRE PKWY STE 63
       NAVARRE, FL 32566                ACCOUNT NO.: NOT AVAILABLE




                                             Page 9 of 9581 to Schedule E/F Part 2

        Case: 19-30088             Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08            Page 9
                                                         of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.92    A-C ELECTRIC COMPANY                   VARIOUS                              Trade                         $2,488
        P.O. BOX 81977
        BAKERSFIELD, CA 93380-1977   ACCOUNT NO.: NOT AVAILABLE


3.93    ACCELERATED CONSTRUCTION               VARIOUS                              Trade                       $66,562
        & METAL
        2955 FARRAR AVE              ACCOUNT NO.: NOT AVAILABLE
        MODESTO, CA 95354


3.94    ACCENTURE LLP                          VARIOUS                              Trade                     $2,056,172
        1255 TREAT BLVD STE 250
        WALNUT CREEK, CA 94597       ACCOUNT NO.: NOT AVAILABLE


3.95    ACCESS SYSTEMS &                       VARIOUS                              Trade                         $3,955
        SOLUTIONS INC
        183A BEACON ST               ACCOUNT NO.: NOT AVAILABLE
        SOUTH SAN FRANCISCO, CA
        94080


3.96    ACCION GROUP                           VARIOUS                              Trade                         $7,980
        244 N MAIN ST
        CONCORD, NH 3301             ACCOUNT NO.: NOT AVAILABLE


3.97    ACCO ENGINEERED SYSTEMS                VARIOUS                              Trade                      $256,680
        INC
        6265 SAN FERNANDO RD         ACCOUNT NO.: NOT AVAILABLE
        GLENDALE, CA 91201


3.98    ACCOUNTING OFFICE                      VARIOUS                              Trade                         $2,925
        OCCUPATIONAL SAFE
        P.O. BOX 420603              ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94142


3.99    ACCURATE AIR ENGINEERING               VARIOUS                              Trade                         $1,293
        INC
        710 N SACRAMENTO ST          ACCOUNT NO.: NOT AVAILABLE
        LODI, CA 95241


3.100   ACCURATE CORROSION                     VARIOUS                              Trade                     $1,488,350
        CONTROL INC
        7310 N 108TH AVE             ACCOUNT NO.: NOT AVAILABLE
        GLENDALE, AZ 85307


3.101   ACKLEY RANCH LLC                       VARIOUS                              Trade                       $15,243
        33300 HIGHWAY 139 A
        TULELAKE, CA 96134           ACCOUNT NO.: NOT AVAILABLE




                                          Page 10 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 10
                                                      of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.102   ACLARA METERS LLC                        VARIOUS                               Trade                      $1,856,654
        77 WESPORT PLAZA DR STE 500
        ST LOUIS, MO 63146             ACCOUNT NO.: NOT AVAILABLE


3.103   ACME SECURITY SYSTEMS                    VARIOUS                               Trade                       $231,188
        1660 FACTOR AVE
        SAN LEANDRO, CA 94577-5618     ACCOUNT NO.: NOT AVAILABLE


3.104   ACRT INC                                 VARIOUS                               Trade                      $1,649,640
        1333 HOME AVE
        AKRON, OH 44310                ACCOUNT NO.: NOT AVAILABLE


3.105   ACRT INC                                 VARIOUS                               Trade                        $81,664
        1333 HOME AVE
        AKRON, OH 44310                ACCOUNT NO.: NOT AVAILABLE


3.106   ACRT PACIFIC LLC                         VARIOUS                               Trade                      $2,235,793
        1333 HOME AVE
        AKRON, OH 44310                ACCOUNT NO.: NOT AVAILABLE


3.107   ACTION BATTERY                           VARIOUS                               Trade                          $5,757
        WHOLESALERS INC
        853 A COTTING CT               ACCOUNT NO.: NOT AVAILABLE
        VACAVILLE, CA 95688


3.108   ACUREN INSPECTION                        VARIOUS                               Trade                        $28,000
        600 KENRICK DR STE C-1
        HOUSTON, TX 77060              ACCOUNT NO.: NOT AVAILABLE


3.109   ADAM AUCELLA                             VARIOUS                             Third Party                      $1,000
        315 JORDAN ST.                                                                  Claim
        NEVADA CITY, CA 95959          ACCOUNT NO.: NOT AVAILABLE


3.110   ADAM JOHN MCNULTY                        VARIOUS                               Trade                          $5,000
        6010 ZINN DR
        OAKLAND, CA 94611              ACCOUNT NO.: NOT AVAILABLE


3.111   ADDAM GARFIELD PICKETT                   VARIOUS                             Third Party                       $662
        SOLAR                                                                           Claim
        1395 N PALM BLUFFS AVE, STE    ACCOUNT NO.: NOT AVAILABLE
        101
        FRESNO, CA 93711


3.112   ADJUDICATE INC                           VARIOUS                               Trade                          $3,250
        1851 EAST FIRST ST #1600
        SANTA ANA, CA 92705            ACCOUNT NO.: NOT AVAILABLE




                                            Page 11 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 11
                                                        of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.113   ADM WELDING & FABRICATION               VARIOUS                              Trade                       $36,591
        LLC
        37 BROADHEAD ST               ACCOUNT NO.: NOT AVAILABLE
        WARREN, PA 16365


3.114   ADMINMONITOR INC                        VARIOUS                              Trade                         $8,000
        1206 SAN ANTONIO ST
        AUSTIN, TX 78746              ACCOUNT NO.: NOT AVAILABLE


3.115   ADONAI PERAZIM INC                      VARIOUS                              Trade                         $7,317
        1643 S MAIN ST
        MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE


3.116   ADP INC                                 VARIOUS                              Trade                       $15,536
        1950 HASSEL RD
        HOFFMAN ESTATE, IL 60195      ACCOUNT NO.: NOT AVAILABLE


3.117   ADS LLC                                 VARIOUS                              Trade                       $30,757
        340 BRIDGE ST STE 204
        HUNTSVILLE, AL 35806          ACCOUNT NO.: NOT AVAILABLE


3.118   ADVANCED AIR LEAK                       VARIOUS                              Trade                       $39,303
        DETECTION
        6111 SOUTHFRONT ROAD STE D    ACCOUNT NO.: NOT AVAILABLE
        LIVERMORE, CA 94551


3.119   ADVANCED APPRAISAL                      VARIOUS                              Trade                      $127,546
        INTERNATIONAL
        268 BUSH STREET #2100         ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94104


3.120   ADVANCED CONCEPTS INC                   VARIOUS                              Trade                       $63,975
        20235 N CAVE CREEK RD STE
        104-626                       ACCOUNT NO.: NOT AVAILABLE
        PHOENIX, AZ 85024


3.121   ADVANCED ENVIRONMENTAL                  VARIOUS                              Trade                         $9,349
        COMPLIANCE
        1347 W TRENTON AVE            ACCOUNT NO.: NOT AVAILABLE
        ORANGE, CA 92867


3.122   ADVANCED GEOLOGICAL                     VARIOUS                              Trade                       $24,985
        SERVICES
        3 MYSTIC LN                   ACCOUNT NO.: NOT AVAILABLE
        MALVERN, PA 19355


3.123   ADVANCED GEOSCIENCES INC                VARIOUS                              Trade                          $152
        2121 GEOSCIENCES DR
        AUSTIN, TX 78726              ACCOUNT NO.: NOT AVAILABLE

                                           Page 12 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 12
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:      19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D     Basis For       Offset   Amount of Claim
Including Zip Code                           Account Number                             Claim

Trade Payables

3.124   ADVANCED INFRASTRUCTURE                 VARIOUS                                 Trade                            $9,243
        3055 KASHIWA ST
        TORRANCE, CA 90505            ACCOUNT NO.: NOT AVAILABLE


3.125   ADVANCED LIGHTING                       VARIOUS                                 Trade                         $226,134
        SERVICES INC
        6681 SIERRA LN STE A          ACCOUNT NO.: NOT AVAILABLE
        DUBLIN, CA 94568


3.126   ADVANCED SEALING AND                    VARIOUS                                 Trade                            $4,976
        SUPPLY CO INC
        15500 BLACKBURN AVE           ACCOUNT NO.: NOT AVAILABLE
        NORWALK, CA 90650


3.127   ADVANCED UTILITY SOLUTIONS              VARIOUS                                 Trade                          $21,355
        INC
        8080 SANTA TERESA BLVD STE    ACCOUNT NO.: NOT AVAILABLE
        230
        GILROY, CA 95020


3.128   AE SOLAR ENERGY                         VARIOUS                                 Trade                            $4,890
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.129   AECOM TECHNICAL SERVICES                VARIOUS                                 Trade                        $4,495,860
        INC
        515 S FLOWER ST STE 1050      ACCOUNT NO.: NOT AVAILABLE
        LOS ANGELES, CA 90071-2201


3.130   AEGIS RETAIL ONE, LLC.                  VARIOUS                             Rental Security                      $9,000
        515 GREAT CIRCLE RD                                                            Deposit
         EAST RUTHERFORD, NJ 7073     ACCOUNT NO.: NOT AVAILABLE


3.131   AEOLUS WIND POWER II LLC                VARIOUS                                 Trade                         $289,625
        1125 NW COUCH ST #700
        PORTLAND, OR 97209            ACCOUNT NO.: NOT AVAILABLE


3.132   AEOLUS WIND POWER IV LLC                VARIOUS                                 Trade                        $2,211,010
        1125 NW COUCH ST STE 700
        PORTLAND, OR 97209            ACCOUNT NO.: NOT AVAILABLE


3.133   AERA ENERGY LLC                         VARIOUS                                 Trade                          $16,228
        P.O. BOX 35248
        NEWARK, NJ 07193-5248         ACCOUNT NO.: NOT AVAILABLE


3.134   AES DE RS II LLC                        VARIOUS                                 Trade                            $3,948
        4875 PEARL E CIRCLE STE 200
        BOULDER, CO 80301             ACCOUNT NO.: NOT AVAILABLE


                                           Page 13 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08              Page 13
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.135   AES DE RS II LLC                        VARIOUS                               Trade                        $18,260
        4875 PEARL E CIRCLE STE 200
        BOULDER, CO 80301             ACCOUNT NO.: NOT AVAILABLE


3.136   AES DE RS II LLC                        VARIOUS                               Trade                          $6,966
        4875 PEARL E CIRCLE STE 200
        BOULDER, CO 80301             ACCOUNT NO.: NOT AVAILABLE


3.137   AES DE RS II LLC                        VARIOUS                               Trade                           $471
        4875 PEARL E CIRCLE STE 200
        BOULDER, CO 80301             ACCOUNT NO.: NOT AVAILABLE


3.138   AES DISTRIBUTED ENERGY INC              VARIOUS                               Trade                          $1,247
        4875 PEARL EAST CIR STE 200
        BOULDER, CO 80301             ACCOUNT NO.: NOT AVAILABLE


3.139   AFFORDABLE PLUMBING AND                 VARIOUS                               Trade                          $4,340
        DRAIN INC
        316 OCEAN VIEW AVE            ACCOUNT NO.: NOT AVAILABLE
        SANTTA CRUZ, CA 95062


3.140   AFGHAN COALITION                        VARIOUS                               Trade                            $40
        39155 LIBERTY ST STE D460
        FREMONT, CA 94538             ACCOUNT NO.: NOT AVAILABLE


3.141   AFSHIN AMTELTEK INC.-GHANEH         VARIOUS                                 Third Party                      $3,432
        20221 SKYLINE BLVD                                                             Claim
        REDWOOD CITY, CA 94062      ACCOUNT NO.: NOT AVAILABLE


3.142   AGERA ENERGY LLC                        VARIOUS                               Trade                             $0
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.143   AGGREKO LLC                             VARIOUS                               Trade                      $2,665,445
        160 W INDUSTRIAL WAY
        BENICIA, CA 94510             ACCOUNT NO.: NOT AVAILABLE


3.144   AGILE LEARNING LABS                     VARIOUS                               Trade                           $325
        255 S B ST STE 200
        SAN MATEO, CA 94401           ACCOUNT NO.: NOT AVAILABLE


3.145   AGILE SOURCING PARTNERS                 VARIOUS                               Trade                      $4,433,227
        INC
        2385 RAILROAD ST              ACCOUNT NO.: NOT AVAILABLE
        CORONA, CA 92882




                                           Page 14 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 14
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.146   AGILENT TECHNOLOGIES INC                VARIOUS                              Trade                         $2,398
        5301 STEVENS CREEK BLVD
        SANTA CLARA, CA 95051         ACCOUNT NO.: NOT AVAILABLE


3.147   AGILQUEST CORPORATION                   VARIOUS                              Trade                      $209,484
        9407 HULL STREET RD
        RICHMOND, VA 23236            ACCOUNT NO.: NOT AVAILABLE


3.148   AGISTIX                                 VARIOUS                              Trade                     $1,960,697
        1900 ALAMEDA DE LAS PULGAS
        STE 100                       ACCOUNT NO.: NOT AVAILABLE
        SAN MATEO, CA 94403


3.149   AGUA CALIENTE SOLAR LLC                 VARIOUS                              Trade                     $6,460,220
        211 CARNEGIE CTR
        PRINCETON, NJ 8540            ACCOUNT NO.: NOT AVAILABLE


3.150   AHTNA GOVERNMENT                        VARIOUS                              Trade                      $830,009
        SERVICES CORP
        3100 BEACON BOULEVARD         ACCOUNT NO.: NOT AVAILABLE
        WEST SACRAMENTO, CA 95691


3.151   AIMS PVIC CA LLC                        VARIOUS                              Trade                      $287,208
        9304 E VERDE GROVE VIEW STE
        100                           ACCOUNT NO.: NOT AVAILABLE
        SCOTTSDALE, AZ 85255


3.152   AIR PRODUCTS & CHEMICALS                VARIOUS                              Trade                      $307,583
        INC
        7201 HAMILTON BLVD            ACCOUNT NO.: NOT AVAILABLE
        ALLENTOWN, PA 18195-1501


3.153   AIR SYSTEMS INC                         VARIOUS                              Trade                          $163
        940 REMILLARD CT
        SAN JOSE, CA 95122            ACCOUNT NO.: NOT AVAILABLE


3.154   AIR TREATMENT CORPORATION               VARIOUS                              Trade                         $4,827
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.155   AIR WEATHER & SEA                       VARIOUS                              Trade                         $6,090
        CONDITIONS INC
        P.O. BOX 512                  ACCOUNT NO.: NOT AVAILABLE
        PACIFIC PALISADES, CA 90272


3.156   AIRGAS NORTHERN CA & NV INC             VARIOUS                              Trade                         $4,908
        6849 DUBLIN BLVD
        DUBLIN, CA 94568              ACCOUNT NO.: NOT AVAILABLE


                                           Page 15 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 15
                                                       of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.157   AIRGAS SPECIALITY PRODUCTS             VARIOUS                              Trade                       $17,481
        INC
        2530 SEVER RD STE 300        ACCOUNT NO.: NOT AVAILABLE
        LAWRENCEVILLE, GA 30043


3.158   AIRGAS USA LLC                         VARIOUS                              Trade                         $1,538
        259 N RADNOR CHESTER RD
        RADNOR, PA 19087             ACCOUNT NO.: NOT AVAILABLE


3.159   AIRGAS USA LLC                         VARIOUS                              Trade                       $94,512
        3737 WORSHAM AVE
        LONG BEACH, CA 90808         ACCOUNT NO.: NOT AVAILABLE


3.160   AJ EXCAVATION INC                      VARIOUS                              Trade                   $13,535,729
        9662 W KEARNEY BLVD
        FRESNO, CA 93706             ACCOUNT NO.: NOT AVAILABLE


3.161   AJIT S BAINS                           VARIOUS                              Trade                         $1,500
        813 SANBORN RD
        YUBA CITY, CA 95993          ACCOUNT NO.: NOT AVAILABLE


3.162   AJW CONSTRUCTION                       VARIOUS                              Trade                     $3,642,487
        966 - 81ST AVENUE
        OAKLAND, CA 94621-2512       ACCOUNT NO.: NOT AVAILABLE


3.163   ALAMEDA COUNTY                         VARIOUS                              Trade                          $900
        1131 HARBOR PKWY #250
        ALAMEDA, CA 94502-6577       ACCOUNT NO.: NOT AVAILABLE


3.164   ALAMEDA COUNTY WATER                   VARIOUS                              Trade                         $6,170
        DISTRICT
        43885 SO GRIMMER BLVD        ACCOUNT NO.: NOT AVAILABLE
        FREMONT, CA 94538-6348


3.165   ALAMEDA MUNICIPAL POWER                VARIOUS                              Trade                         $1,141
        2000 GRAND ST
        ALAMEDA, CA 94501-0263       ACCOUNT NO.: NOT AVAILABLE


3.166   ALAMO LEARNING SYSTEMS                 VARIOUS                              Trade                          $360
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.167   ALAN JANECHEK                          VARIOUS                              Trade                      $140,675
        248 HILL PL
        COSTA MESA, CA 92627         ACCOUNT NO.: NOT AVAILABLE




                                          Page 16 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 16
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.168   ALB INC                                 VARIOUS                               Trade                        $63,171
        552 WEST 10TH ST
        PITTSBURG, CA 94565           ACCOUNT NO.: NOT AVAILABLE


3.169   ALBA POWER INC                          VARIOUS                               Trade                          $5,480
        710 KANSAS AVE
        SOUTH HOUSTON, TX 77578       ACCOUNT NO.: NOT AVAILABLE


3.170   ALBERCORP                               VARIOUS                               Trade                        $17,358
        7775 W OAKLAND PARK BLVD
        SUNRISE, FL 33351             ACCOUNT NO.: NOT AVAILABLE


3.171   ALBERT GUERRERO                         VARIOUS                             Third Party                       $200
        138 SKOWHEGAN COURT                                                            Claim
        SAN JOSE, CA 95139            ACCOUNT NO.: NOT AVAILABLE


3.172   ALBERTA SAMUELS                         VARIOUS                             Third Party                       $350
        P.O. BOX 417                                                                   Claim
        SAN LEANDRO, CA 94577         ACCOUNT NO.: NOT AVAILABLE


3.173   ALCO IRON & METAL CO                    VARIOUS                               Trade                        $16,762
        2140 DAVIS ST
        SAN LEANDRO, CA 94577         ACCOUNT NO.: NOT AVAILABLE


3.174   ALEX CASTELLANOS                        VARIOUS                             Third Party                       $100
        551 FLYNN AVE                                                                  Claim
        REDWOOD CITY, CA 94063        ACCOUNT NO.: NOT AVAILABLE


3.175   ALEXANDRA MARTINEZ                      VARIOUS                               Trade                           $100
        435 REDWAY DR
        REDWAY, CA 95560              ACCOUNT NO.: NOT AVAILABLE


3.176   ALEXANDROS BANTIS                       VARIOUS                             Third Party                        $64
        1417 37TH AVE                                                                  Claim
        SAN FRANCISCO, CA 94122       ACCOUNT NO.: NOT AVAILABLE


3.177   ALEXIS BEACON COFFEE &                  VARIOUS                             Third Party                       $442
        PANTRY-LIU                                                                     Claim
        805 COLUMBUS AVE              ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94133


3.178   ALFA LAVAL INC                          VARIOUS                               Trade                            $45
        955 MEARNS RD
        WARMINSTER, PA 18974-9988     ACCOUNT NO.: NOT AVAILABLE




                                           Page 17 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 17
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.179   ALGONQUIN SKIC 20 SOLAR LLC             VARIOUS                               Trade                          $2,621
        26 CANAL BANK RD
        WINDSOR LOCKS, CT 6096        ACCOUNT NO.: NOT AVAILABLE


3.180   ALISTO ENGINEERING GROUP                VARIOUS                               Trade                      $1,019,298
        INC
        2737 N MAIN ST STE 200        ACCOUNT NO.: NOT AVAILABLE
        WALNUT CREEK, CA 94597


3.181   ALL CLEAR SCREENING                     VARIOUS                               Trade                          $8,633
        SERVICES INC
        10380 DRAGONFLY RUN           ACCOUNT NO.: NOT AVAILABLE
        MIMS, FL 32754


3.182   ALL ELECTRIC MOTORS INC                 VARIOUS                               Trade                          $4,609
        1452 CANAL ST
        AUBURN, CA 95603              ACCOUNT NO.: NOT AVAILABLE


3.183   ALL WEST EQUIPMENT CO                   VARIOUS                               Trade                        $24,181
        286 RICKENBACKER CIRCLE
        LIVERMORE, CA 94550           ACCOUNT NO.: NOT AVAILABLE


3.184   ALLEN BAQUILAR CITY OF                  VARIOUS                             Third Party                      $1,862
        HAYWARD                                                                        Claim
        777 B STREET                  ACCOUNT NO.: NOT AVAILABLE
        HAYWARD, CA 94544


3.185   ALLEN HOLZMAN                           VARIOUS                             Third Party                      $1,786
        23000 STONEBRIDGE                                                              Claim
        CUPERTINO, CA 95014-5641      ACCOUNT NO.: NOT AVAILABLE


3.186   ALLEN MATKINS LECK GAMBLE               VARIOUS                               Trade                        $16,747
        & MALLORY
        515 SOUTH FIGUEROA ST 7H FL   ACCOUNT NO.: NOT AVAILABLE
        LOS ANGELES, CA 90071-3398


3.187   ALLIED CONCRETE & SUPPLY                VARIOUS                               Trade                          $3,159
        COMPANY
        440-B MITCHELL RD             ACCOUNT NO.: NOT AVAILABLE
        MODESTO, CA 95354


3.188   ALLIED CRANE INC                        VARIOUS                               Trade                        $30,060
        855 NORTH PARKSIDE DR
        PITTSBURG, CA 94565           ACCOUNT NO.: NOT AVAILABLE


3.189   ALLIED ELECTRIC MOTOR                   VARIOUS                               Trade                            $38
        SERVICE INC
        4690 E JENSEN                 ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93725

                                           Page 18 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 18
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.190   ALLIED P&C INS. CO.                     VARIOUS                             Third Party                    $14,278
        PO BOX 182068                                                                  Claim
        COLUMBUS, CA 43218            ACCOUNT NO.: NOT AVAILABLE


3.191   ALLIED WASTE SERVICES                   VARIOUS                               Trade                        $11,570
        441 N BUCHANAN CIRCLE
        PACHECO, CA 94553-5119        ACCOUNT NO.: NOT AVAILABLE


3.192   ALLIED WASTE SERVICES #210              VARIOUS                               Trade                           $897
        P.O. BOX 78829
        PHOENIX, AZ 85062-8829        ACCOUNT NO.: NOT AVAILABLE


3.193   ALLISON SIERRA INC                      VARIOUS                               Trade                       $171,955
        P.O. BOX 1157
        MARIPOSA, CA 95338            ACCOUNT NO.: NOT AVAILABLE


3.194   ALLISTER PHAN                           VARIOUS                             Third Party                      $5,086
        92 LARKSPUR AVE                                                                Claim
        DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE


3.195   ALLSTATE INSURANCE                      VARIOUS                             Third Party                    $28,000
        COMPANY                                                                        Claim
        P.O. BOX 6525                 ACCOUNT NO.: NOT AVAILABLE
        DIAMOND BAR, CA 91765


3.196   ALLWIRE INC                             VARIOUS                               Trade                        $33,423
        P.O. BOX 1000
        CHOWCHILLA, CA 93610          ACCOUNT NO.: NOT AVAILABLE


3.197   ALLYSON NIEMETH                         VARIOUS                             Third Party                      $9,700
        317 FIRST AVE SOUTH                                                            Claim
        PACHECO, CA 94553             ACCOUNT NO.: NOT AVAILABLE


3.198   ALMENDARIZ CONSULTING INC               VARIOUS                               Trade                       $819,650
        1136 SUNCAST LN STE STE 9
        EL DORADO HILLS, CA 95762     ACCOUNT NO.: NOT AVAILABLE


3.199   ALOM TECHNOLOGIES                       VARIOUS                               Trade                             $0
        CORPORATION
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.200   ALONGI SERVICE INDUSTRIES               VARIOUS                               Trade                        $11,164
        INC
        3661 KIM WAY                  ACCOUNT NO.: NOT AVAILABLE
        YUBA CITY, CA 95993




                                           Page 19 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 19
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.201   ALPHA FIRE SPRINKLER CORP               VARIOUS                              Trade                          $800
        650 SWEENEY LN
        SAN LUIS OBISPO, CA 93401     ACCOUNT NO.: NOT AVAILABLE


3.202   ALPHA PACIFIC ENGINEERING &             VARIOUS                              Trade                      $948,717
        8577 MORRISON CREEK DR STE
        100                           ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95828


3.203   ALPINE POWER SYSTEMS INC                VARIOUS                              Trade                       $12,079
        24355 CAPITOL AVE
        REDFORD, MI 48239             ACCOUNT NO.: NOT AVAILABLE


3.204   ALS LABORATORY GROUP                    VARIOUS                              Trade                          $230
        960 W LEVOY DR
        SALT LAKE CITY, UT 84123      ACCOUNT NO.: NOT AVAILABLE


3.205   ALSTOM GRID LLC                         VARIOUS                              Trade                      $329,000
        175 ADDISON RD
        WINDSOR, CT 6095              ACCOUNT NO.: NOT AVAILABLE


3.206   ALSTOM GRID LLC                         VARIOUS                              Trade                      $228,509
        10865 WILLOWS RD NE
        REDMOND, WA 98052             ACCOUNT NO.: NOT AVAILABLE


3.207   ALSTOM POWER INC                        VARIOUS                              Trade                         $1,939
        7901 SOUTHPARK PLAZA STE
        110                           ACCOUNT NO.: NOT AVAILABLE
        LITTLETON, CO 80120-4505


3.208   ALSTOM RENEWABLE US LLC                 VARIOUS                              Trade                       $85,914
        8000 E MAPLEWOOD AVE BLDG
        5 ST                          ACCOUNT NO.: NOT AVAILABLE
        GREENWOOD VILLAGE, CO
        80111-4727


3.209   ALTAIR GLOBAL SERVICES LLC              VARIOUS                              Trade                         $1,577
        7500 DALLAS PKWY STE 300
        PLANO, TX 75024               ACCOUNT NO.: NOT AVAILABLE


3.210   ALTEC CAPITAL SERVICES LLC              VARIOUS                              Trade                         $1,036
        33 INVERNESS CENTER PKWY
        STE 200                       ACCOUNT NO.: NOT AVAILABLE
        BIRMINGHAM, AL 35242


3.211   ALTEC INDUSTRIES INC                    VARIOUS                              Trade                       $65,734
        325 INDUSTRIAL WAY
        DIXON, CA 95620               ACCOUNT NO.: NOT AVAILABLE


                                           Page 20 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 20
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.212   ALTERNATIVE ENERGY                      VARIOUS                               Trade                       $237,515
        SYSTEMS
        5927 BALFOUR CT #213          ACCOUNT NO.: NOT AVAILABLE
        CARLSBAD, CA 92008


3.213   ALTERNATIVE STRUCTURAL                  VARIOUS                               Trade                        $45,079
        TECH INC
        4191 BUSINESS DR STE A        ACCOUNT NO.: NOT AVAILABLE
        SHINGLE SPRINGS, CA 95682


3.214   ALVAH CONTRACTORS INC                   VARIOUS                               Trade                      $8,674,745
        263 SOUTH MAPLE AVE
        SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
        94080


3.215   ALVARADOSMITH                           VARIOUS                               Trade                          $4,347
        1 MACAURTHUR PLACE STE 200
        SANTA ANA, CA 92707           ACCOUNT NO.: NOT AVAILABLE


3.216   ALVAREZ & MARSAL DISPUTE                VARIOUS                               Trade                        $76,802
        600 MADISON AVE 8TH FL
        NEW YORK, NY 10022            ACCOUNT NO.: NOT AVAILABLE


3.217   ALYSON MURPHY SHELINE                   VARIOUS                             Third Party                       $514
        2233 OAK KNOLL RD                                                              Claim
        NOVATO, CA 94947              ACCOUNT NO.: NOT AVAILABLE


3.218   AMADOR VALLEY INDUSTRIES                VARIOUS                               Trade                          $2,761
        LLC
        P.O. BOX 12617                ACCOUNT NO.: NOT AVAILABLE
        PLEASANTON, CA 94588


3.219   AMADOR WATER AGENCY                     VARIOUS                               Trade                       $174,654
        12800 RIDGE RD
        SUTTER CREEK, CA 95685-9630   ACCOUNT NO.: NOT AVAILABLE


3.220   AMADOR-TUOLUMNE                         VARIOUS                               Trade                           $680
        COMMUNITY ACTION
        935 S STATE HWY 49            ACCOUNT NO.: NOT AVAILABLE
        JACKSON, CA 95642


3.221   AMANDA GARCIA                           VARIOUS                             Third Party                        $94
        4833 KNOX GATE CT                                                              Claim
        PLEASANTON, CA 94566          ACCOUNT NO.: NOT AVAILABLE


3.222   AMANDA VERZOSA/ATTY REP                 VARIOUS                             Third Party                    $30,000
        611 ANTON BLVD, STE. 925                                                       Claim
        COSTA MESA, CA 92626          ACCOUNT NO.: NOT AVAILABLE


                                           Page 21 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 21
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.223   AMANDA WINDT                           VARIOUS                             Third Party                      $1,724
        18 CRESCENT DRIVE                                                             Claim
        SCOTTS VALLEY, CA 95066      ACCOUNT NO.: NOT AVAILABLE


3.224   AMAZON WEB SERVICES LLC                VARIOUS                               Trade                       $896,261
        P.O. BOX 84023
        SEATTLE, WA 98124-8423       ACCOUNT NO.: NOT AVAILABLE


3.225   AMBIT ENERGY HOLDINGS LLC              VARIOUS                               Trade                             $0
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.226   AMERESCO INC                           VARIOUS                               Trade                       $126,741
        1377 MOTOR PKWY STE 401
        ISLANDIA, NY 11749           ACCOUNT NO.: NOT AVAILABLE


3.227   AMERICA FUJIKURA LTD                   VARIOUS                               Trade                       $131,490
        170 RIDGEVIEW CENTER DRIVE
        DUNCAN, SC 29334             ACCOUNT NO.: NOT AVAILABLE


3.228   AMERICAN BAPTIST                       VARIOUS                               Trade                          $1,000
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.229   AMERICAN COMPLIANCE                    VARIOUS                               Trade                        $13,666
        SERVICES LTD
        554 MORNING GLORY DR         ACCOUNT NO.: NOT AVAILABLE
        BENICIA, CA 94510


3.230   AMERICAN CONSTRUCTION &                VARIOUS                               Trade                      $1,721,774
        SUPPLY INC
        P.O. BOX 410                 ACCOUNT NO.: NOT AVAILABLE
        CORTE MADERA, CA 94976


3.231   AMERICAN CONTINENTAL                   VARIOUS                               Trade                        $10,000
        GROUP INC
        1800 M ST NW STE 500 SOUTH   ACCOUNT NO.: NOT AVAILABLE
        WASHINGTON, DC 20036


3.232   AMERICAN COUNCIL FOR AN                VARIOUS                               Trade                        $66,505
        529 14TH ST NW
        WASHINGTON, DC 20045         ACCOUNT NO.: NOT AVAILABLE


3.233   AMERICAN CRANE RENTAL                  VARIOUS                               Trade                       $647,300
        P.O. BOX 308
        ESCALON, CA 95320            ACCOUNT NO.: NOT AVAILABLE




                                          Page 22 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 22
                                                      of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.234   AMERICAN DEMOLITION &                   VARIOUS                              Trade                         $2,753
        NUCLEAR
        PO BOX 553                    ACCOUNT NO.: NOT AVAILABLE
        GRAND ISLAND, NY 14072


3.235   AMERICAN EFFICIENCY                     VARIOUS                              Trade                       $22,434
        SERVICES LLC
        15925 NORTH AVE               ACCOUNT NO.: NOT AVAILABLE
        WOODBINE, MD 21797


3.236   AMERICAN GOVERNOR                       VARIOUS                              Trade                      $222,248
        COMPANY
        27 RICHARD RD                 ACCOUNT NO.: NOT AVAILABLE
        IVYLAND, PA 18974


3.237   AMERICAN HOSPITAL                       VARIOUS                              Trade                         $9,295
        MANAGEMENT CORP
        P.O. BOX 4496                 ACCOUNT NO.: NOT AVAILABLE
        ARCATA, CA 95518


3.238   AMERICAN INDUSTRIAL SUPPLY              VARIOUS                              Trade                          $642
        543C W BETTERAVIA RD
        SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.239   AMERICAN LAND & LEISURE INC             VARIOUS                              Trade                      $157,196
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.240   AMERICAN MESSAGING                      VARIOUS                              Trade                          $597
        SERVICES LLC
        1720 LAKEPOINT DR STE 100     ACCOUNT NO.: NOT AVAILABLE
        LEWISVILLE, TX 75057


3.241   AMERICAN METALS CORP                    VARIOUS                              Trade                      $209,608
        P.O. BOX 4900
        PORTLAND, OR 97208-4900       ACCOUNT NO.: NOT AVAILABLE


3.242   AMERICAN PISTACHIO                      VARIOUS                              Trade                          $500
        GROWERS
        9 RIVER PARK PL E STE 410     ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93720


3.243   AMERICAN POWER SYSTEMS                  VARIOUS                              Trade                      $264,287
        LLC
        26507 79TH AVE S              ACCOUNT NO.: NOT AVAILABLE
        KENT, WA 98032




                                           Page 23 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 23
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Trade Payables

3.244   AMERICAN RED CROSS, SAN                   VARIOUS                              Trade                       $30,000
        LUIS OBISPO
        225 PRADO RD                    ACCOUNT NO.: NOT AVAILABLE
        SAN LUIS OBISPO, CA 93401


3.245   AMERICAN TECHNICAL                        VARIOUS                              Trade                       $61,800
        SERVICES INC
        2741 HAMNER AVE STE 208         ACCOUNT NO.: NOT AVAILABLE
        NORCO, CA 92860


3.246   AMERICAN                                  VARIOUS                              Trade                          $113
        TELECONFERENCING SVCS LTD
        10310 WEST 84TH TERRACE         ACCOUNT NO.: NOT AVAILABLE
        LENEXA, KS 66214


3.247   AMERICAN TOWER                            VARIOUS                              Trade                       $12,467
        CORPORATION
        P.O. BOX 7247                   ACCOUNT NO.: NOT AVAILABLE
        PHILADELPHIA, PA 19170-7501


3.248   AMERICAN TRUCK SCHOOL LLC                 VARIOUS                              Trade                       $75,695
        8530 COMMERCIAL WAY
        REDDING, CA 96002               ACCOUNT NO.: NOT AVAILABLE


3.249   AMERICAN WATER SERVICES                   VARIOUS                              Trade                           $91
        INC
        2415 UNIVERSITY AVE 2ND FLR     ACCOUNT NO.: NOT AVAILABLE
        EAST PALO ALTO, CA 94303-1148


3.250   AMERICAN WIRE & SPECIALTY                 VARIOUS                              Trade                       $28,250
        CO
        5046 COMMERCIAL CIR STE A       ACCOUNT NO.: NOT AVAILABLE
        CONCORD, CA 94520


3.251   AMERIGAS PROPANE                          VARIOUS                              Trade                          $328
        P.O. BOX 965
        VALLEY FORGE, PA 19482-0965     ACCOUNT NO.: NOT AVAILABLE


3.252   AMERIGAS PROPANE LP                       VARIOUS                              Trade                       $13,515
        P.O. BOX 965
        VALLEY FORGE, PA 19482-0965     ACCOUNT NO.: NOT AVAILABLE


3.253   AMERON POLE PRODUCTS                      VARIOUS                              Trade                         $2,353
        DIVISION
        2333 S YUKON ST                 ACCOUNT NO.: NOT AVAILABLE
        TULSA, OK 74107




                                             Page 24 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4       Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 24
                                                         of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.254   AMETEK POWER INTRUMENTS                 VARIOUS                               Trade                          $7,099
        255 N UNION ST
        ROCHESTER, NY 14605           ACCOUNT NO.: NOT AVAILABLE


3.255   AMETEK SOLIDSTATE                       VARIOUS                               Trade                        $31,265
        CONTROLS
        875 DEARBORN DR               ACCOUNT NO.: NOT AVAILABLE
        COLUMBUS, OH 43085


3.256   AMPIRICAL SERVICES INC                  VARIOUS                               Trade                      $1,445,055
        4 SANCTUARY BLVD STE 100
        MANDEVILLE, LA 70471          ACCOUNT NO.: NOT AVAILABLE


3.257   ANALOG DEVICES INC                      VARIOUS                             Third Party                   $115,402
        1630 MCCARTHY BLVD                                                             Claim
        MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE


3.258   ANALYCORP INC                           VARIOUS                               Trade                        $75,000
        3507 ROSS RD
        PALO ALTO, CA 94303           ACCOUNT NO.: NOT AVAILABLE


3.259   ANALYSIS & MEASUREMENT                  VARIOUS                               Trade                       $477,244
        9119 CROSS PARK DR
        KNOXVILLE, TN 37923-4599      ACCOUNT NO.: NOT AVAILABLE


3.260   ANALYSIS GROUP INC                      VARIOUS                               Trade                        $29,952
        111 HUNTINGTON AVE 10TH FLR
        BOSTON, MA 2199               ACCOUNT NO.: NOT AVAILABLE


3.261   ANAMET INC                              VARIOUS                               Trade                        $18,960
        26102 EDEN LANDING RD #3
        HAYWARD, CA 94545             ACCOUNT NO.: NOT AVAILABLE


3.262   ANATA MANAGEMENT                        VARIOUS                               Trade                          $6,210
        SOLUTIONS LLC
        P.O. BOX 1475                 ACCOUNT NO.: NOT AVAILABLE
        WEST JORDAN, UT 84084


3.263   ANCON                                   VARIOUS                               Trade                        $12,643
        22707 S WILMINGTON AVE
        CARSON, CA 90745              ACCOUNT NO.: NOT AVAILABLE


3.264   ANDERSON & ASSOCIATES                   VARIOUS                               Trade                           $500
        P.O. BOX 1695
        FOLSOM, CA 95763              ACCOUNT NO.: NOT AVAILABLE




                                           Page 25 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 25
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.265   ANDERSON BURTON                         VARIOUS                               Trade                       $490,044
        CONSTRUCTION
        121 NEVADA ST                 ACCOUNT NO.: NOT AVAILABLE
        ARROYO GRANDE, CA 93420


3.266   ANDRE CAROLINA                          VARIOUS                             Third Party                        $66
        4622 E MCKENZIE AVE                                                            Claim
        FRESNO, CA 93702              ACCOUNT NO.: NOT AVAILABLE


3.267   ANDREA ADAIR                            VARIOUS                               Trade                          $3,860
        660 HAYMARKET RD
        WEST JEFFERSON, OH 43162      ACCOUNT NO.: NOT AVAILABLE


3.268   ANDREA TOLENTINO                        VARIOUS                             Third Party                       $200
        344 WILSON AVE                                                                 Claim
        SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.269   ANDREW ETRINGER                         VARIOUS                             Third Party                       $598
        145 DUFOUR ST.                                                                 Claim
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.270   ANDREW FRISCH                           VARIOUS                             Third Party                        $36
        709 YOLO STREET UNIT C                                                         Claim
        WEST SACRAMENTO, CA 95605     ACCOUNT NO.: NOT AVAILABLE


3.271   ANDREW M O BRIEN MS CRC                 VARIOUS                               Trade                          $4,000
        2609 CAPITOL AVE
        SACRAMENTO, CA 95816          ACCOUNT NO.: NOT AVAILABLE


3.272   ANDREW PETROW                           VARIOUS                               Trade                        $20,850
        47 REGATTA WAY
        DANA POINT, CA 92629          ACCOUNT NO.: NOT AVAILABLE


3.273   ANDY'S AUTO BODY                        VARIOUS                             Third Party                      $1,273
        135 24TH STREET                                                                Claim
        RICHMOND, CA 94804            ACCOUNT NO.: NOT AVAILABLE


3.274   ANGI ENERGY SYSTEMS LLC                 VARIOUS                               Trade                       $204,452
        305 W DELAVAN DR
        JANESVILLE, WI 53546          ACCOUNT NO.: NOT AVAILABLE


3.275   ANN CLORE                               VARIOUS                             Third Party                      $3,200
        11813 AUGUSTA DRIVE                                                            Claim
        SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE




                                           Page 26 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 26
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.276   ANNA MCKENZIE SCOTT                     VARIOUS                             Third Party                      $8,000
        BENNETT FOR                                                                    Claim
        620 GREAT JONES ST            ACCOUNT NO.: NOT AVAILABLE
        FAIRFIELD, CA 94533


3.277   ANTHAI RECYCLING INC                    VARIOUS                               Trade                           $300
        P.O. BOX 32730
        SAN JOSE, CA 95132            ACCOUNT NO.: NOT AVAILABLE


3.278   ANTHONY LEROY WESTERLING                VARIOUS                               Trade                        $14,774
        P.O. BOX 1241
        MARIPOSA, CA 95338            ACCOUNT NO.: NOT AVAILABLE


3.279   ANTON PAAR USA INC                      VARIOUS                               Trade                        $25,849
        10215 TIMBER RIDGE DR
        ASHLAND, VA 23005             ACCOUNT NO.: NOT AVAILABLE


3.280   ANTONE SILVA                            VARIOUS                               Trade                          $4,167
        4451 LODOGA-STONYFORD RD
        STONYFORD, CA 95979           ACCOUNT NO.: NOT AVAILABLE


3.281   ANTONINI & ASSOCIATES                   VARIOUS                             Third Party                       $150
        22572 MAIN STREET                                                              Claim
        HAYWARD, CA 94541             ACCOUNT NO.: NOT AVAILABLE


3.282   ANVIL INTERNATIONAL LP                  VARIOUS                               Trade                          $8,883
        160 FRENCHTOWN ROAD
        NORTH KINGSTOWN, RI 2852      ACCOUNT NO.: NOT AVAILABLE


3.283   AP SERVICES LLC                         VARIOUS                               Trade                           $655
        203 ARMSTRONG DR
        FREEPORT, PA 16229            ACCOUNT NO.: NOT AVAILABLE


3.284   AP42 INC                                VARIOUS                               Trade                        $11,512
        2303 CAMINO RAMON STE 280
        SAN RAMON, CA 94583           ACCOUNT NO.: NOT AVAILABLE


3.285   AP42 LLC                                VARIOUS                               Trade                          $7,625
        2303 CAMINO RAMON #280
        SAN RAMON, CA 94583           ACCOUNT NO.: NOT AVAILABLE


3.286   APD CA HUD 2007 LP                      VARIOUS                               Trade                          $3,540
        1700 SEVENTH AVE STE 2000
        SEATTLE, WA 98101             ACCOUNT NO.: NOT AVAILABLE




                                           Page 27 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 27
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.287   APPIAN CORPORATION                      VARIOUS                               Trade                       $604,166
        11955 DEMOCRACY DR STE 1700
        RESTON, VA 20190              ACCOUNT NO.: NOT AVAILABLE


3.288   APPLIED INDUSTRIAL                      VARIOUS                               Trade                          $2,702
        TECHNOLOGIES
        1010 W BETTERAVIA RD          ACCOUNT NO.: NOT AVAILABLE
        SANTA MARIA, CA 93455


3.289   APPTIO INC                              VARIOUS                               Trade                       $115,875
        11100 NE 8TH ST STE 600
        BELLEVUE, WA 98004            ACCOUNT NO.: NOT AVAILABLE


3.290   APPVISE INC                             VARIOUS                               Trade                        $38,700
        5890 STONERIDGE DR STE 214
        PLEASANTON, CA 94588          ACCOUNT NO.: NOT AVAILABLE


3.291   APS ENVIRONMENTAL INC                   VARIOUS                               Trade                       $140,948
        6643 32ND ST STE 101
        NORTH HIGHLANDS, CA 95660     ACCOUNT NO.: NOT AVAILABLE


3.292   APTIM ENVIRONMENTAL &                   VARIOUS                               Trade                      $2,975,820
        INFRASTRUCTUR
        4171 ESSEN LANE               ACCOUNT NO.: NOT AVAILABLE
        BATON ROUGE, LA 70809


3.293   APX INC                                 VARIOUS                               Trade                        $42,114
        224 AIRPORT PKWY STE 600
        SAN JOSE, CA 95110            ACCOUNT NO.: NOT AVAILABLE


3.294   AQUAFRESH PREMIUM PURE                  VARIOUS                             Third Party                       $419
        WATER-FAROUK                                                                   Claim
        2135 TULLY RD                 ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95122


3.295   AQUATIC BIOASSAY                        VARIOUS                               Trade                          $3,055
        CONSULTING INC
        29 NORTH OLIVE ST             ACCOUNT NO.: NOT AVAILABLE
        VENTURA, CA 93001


3.296   ARAMARK REFRESHMENT                     VARIOUS                               Trade                          $4,057
        SERVICES
        P.O. BOX 28919                ACCOUNT NO.: NOT AVAILABLE
        NEW YORK, NY 10087-8919


3.297   ARB INC                                 VARIOUS                               Trade                      $1,882,795
        1875 LOVERIDGE RD
        PITTSBURG, CA 94565           ACCOUNT NO.: NOT AVAILABLE


                                           Page 28 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 28
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.298   ARB INC                                 VARIOUS                               Trade                    $32,212,049
        26000 COMMERCENTRE DR
        LAKE FOREST, CA 92630-8816    ACCOUNT NO.: NOT AVAILABLE


3.299   ARBITER SYSTEMS, INC                    VARIOUS                               Trade                          $8,892
        1324 VENDELS CIRCLE STE 121
        PASO ROBLES, CA 93446         ACCOUNT NO.: NOT AVAILABLE


3.300   ARBOR VILLAGE MHP LLC                   VARIOUS                             Third Party                        $86
        317 MCCORD AVE.                                                                Claim
        BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


3.301   ARBORICULTURAL SPECIALTIES              VARIOUS                               Trade                        $98,314
        INC
        2828 EIGHTH ST                ACCOUNT NO.: NOT AVAILABLE
        BERKELEY, CA 94710


3.302   ARBORMETRICS SOLUTIONS                  VARIOUS                               Trade                        $11,936
        LLC
        224 THOMPSON ST STE 104       ACCOUNT NO.: NOT AVAILABLE
        HENDERSONVILLE, NC 28792


3.303   ARBORWORKS INC                          VARIOUS                               Trade                      $6,628,323
        40094 HWY 49 STE A
        OAKHURST, CA 93644            ACCOUNT NO.: NOT AVAILABLE


3.304   ARBUCKLE MOUNTAIN HYDRO                 VARIOUS                               Trade                          $4,337
        LLC
        P.O. BOX 1235                 ACCOUNT NO.: NOT AVAILABLE
        ROSEVILLE, CA 95678


3.305   ARC DOCUMENT SOLUTIONS                  VARIOUS                               Trade                        $56,480
        LLC
        12657 ALCOSTA BLVD STE 200    ACCOUNT NO.: NOT AVAILABLE
        SAN RAMON, CA 94583


3.306   ARCADIS US INC                          VARIOUS                               Trade                      $8,683,906
        630 PLAZA DR STE 100
        HIGHLANDS RANCH, CO 80129     ACCOUNT NO.: NOT AVAILABLE


3.307   ARCO                                    VARIOUS                             Third Party                       $227
        12890 SAN PABLO AVENUE                                                         Claim
        RICHMOND, CA 94805            ACCOUNT NO.: NOT AVAILABLE


3.308   ARCOS LLC                               VARIOUS                               Trade                      $1,758,260
        445 HUTCHINSON AVE STE 700
        COLUMBUS, OH 43235            ACCOUNT NO.: NOT AVAILABLE



                                           Page 29 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 29
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.309   ARCOSA INDUSTRIES DE                     VARIOUS                               Trade                        $40,256
        MEXICO
        1054 41ST AVE                  ACCOUNT NO.: NOT AVAILABLE
        SANTA CRUZ, CA 95062


3.310   ARDEN FAIR ASSOCIATES LP                 VARIOUS                               Trade                          $6,517
        1689 ARDEN WY STE 1167
        SACRAMENTO, CA 95815           ACCOUNT NO.: NOT AVAILABLE


3.311   ARI PHOENIX INC                          VARIOUS                               Trade                        $57,715
        4119 BINION WAY
        LEBANON, OH 45036              ACCOUNT NO.: NOT AVAILABLE


3.312   ARIBA INC                                VARIOUS                               Trade                          $2,208
        210 SIXTH AVE
        PITTSBURGH, PA 15222           ACCOUNT NO.: NOT AVAILABLE


3.313   ARLINGTON WIND POWER                     VARIOUS                               Trade                      $1,056,161
        PROJECT
        808 TRAVIS ST                  ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77002


3.314   ARMANDO L CAMARENA                       VARIOUS                               Trade                          $7,800
        130 E 9TH ST
        UPLAND, CA 91786               ACCOUNT NO.: NOT AVAILABLE


3.315   ARMBRUSTER GOLDMSITH &                   VARIOUS                               Trade                          $3,195
        DELVAC LLP
        12100 WILSHIRE BLVD STE 1600   ACCOUNT NO.: NOT AVAILABLE
        LOS ANGELES, CA 90024


3.316   ARMORCAST PRODUCTS CO                    VARIOUS                               Trade                          $3,464
        13230 SATICOY ST
        NORTH HOLLYWOOD, CA 91605      ACCOUNT NO.: NOT AVAILABLE


3.317   ARNDT WOODWORKING INC                    VARIOUS                               Trade                        $14,920
        P.O. BOX 143
        AUBERRY, CA 93602              ACCOUNT NO.: NOT AVAILABLE


3.318   ARON DEVELOPERS                          VARIOUS                             Third Party                      $6,000
        655 CASTRO ST, SUITE 4                                                          Claim
        MOUNTAIN VIEW, CA 94041        ACCOUNT NO.: NOT AVAILABLE


3.319   ARRO MARK CO LLC                         VARIOUS                               Trade                          $3,528
        158 W FOREST AVE
        ENGLEWOOD, NJ 7631             ACCOUNT NO.: NOT AVAILABLE




                                            Page 30 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 30
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.320   ARROW DRILLERS INC                       VARIOUS                               Trade                       $599,315
        1850 DIESEL DR
        SACRAMENTO, CA 95838           ACCOUNT NO.: NOT AVAILABLE


3.321   ARUN YELLAMRAJU                          VARIOUS                             Third Party                       $505
        902 CERA DR                                                                     Claim
        SAN JOSE, CA 95129             ACCOUNT NO.: NOT AVAILABLE


3.322   ARUP NORTH AMERICA LTD                   VARIOUS                               Trade                       $164,161
        12777 W JEFFERSON BLVD STE
        100                            ACCOUNT NO.: NOT AVAILABLE
        LOS ANGELES, CA 90066


3.323   AS SUBROGEE OF AAA NCNU IE               VARIOUS                             Third Party                      $1,551
        ROB MITCHEL                                                                     Claim
        SUISUN CITY, CA 94585          ACCOUNT NO.: NOT AVAILABLE


3.324   ASAP DRUG SOLUTIONS INC                  VARIOUS                               Trade                          $8,800
        P.O. BOX 11329
        CARSON, CA 90749               ACCOUNT NO.: NOT AVAILABLE


3.325   ASCENDANT STRATEGY                       VARIOUS                               Trade                        $28,900
        MANAGEMENT
        75 ARLINGTON ST 5TH FL         ACCOUNT NO.: NOT AVAILABLE
        BOSTON, MA 2116


3.326   ASEC INC                                 VARIOUS                               Trade                        $36,344
        P.O. BOX 6895
        BRECKENRIDGE, CO 80424         ACCOUNT NO.: NOT AVAILABLE


3.327   ASGARD HOLDINGS LLC                      VARIOUS                               Trade                       $313,614
        565 FIFTH AVE STE 2200
        NEW YORK, NY 10017             ACCOUNT NO.: NOT AVAILABLE


3.328   ASHBRITT INC                             VARIOUS                               Trade                    $12,378,041
        565 E HILLSBORO BLVD
        DEERFIELD BEACH, FL 33441      ACCOUNT NO.: NOT AVAILABLE


3.329   ASHISH KHIVESARA                         VARIOUS                             Third Party                       $105
        3871 FORESTER CT                                                                Claim
        SAN JOSE, CA 95121             ACCOUNT NO.: NOT AVAILABLE


3.330   ASHLIN ENVIRONMENTAL AIR                 VARIOUS                               Trade                          $2,662
        SERVICES
        14855 VAN AVE                  ACCOUNT NO.: NOT AVAILABLE
        SAN LEANDRO, CA 94578




                                            Page 31 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 31
                                                        of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.331   ASIAN COMMUNITY CENTER                  VARIOUS                              Trade                          $160
        7334 PARK CITY DR
        SACRAMENTO, CA 95831          ACCOUNT NO.: NOT AVAILABLE


3.332   ASKREPLY INC                            VARIOUS                              Trade                       $29,249
        725 W MCDOWELL RD
        PHOENIX, AZ 85007             ACCOUNT NO.: NOT AVAILABLE


3.333   ASPHALT TECHNOLOGY INC                  VARIOUS                              Trade                       $27,340
        4075 CELESTE AVE
        CLOVIS, CA 93619              ACCOUNT NO.: NOT AVAILABLE


3.334   ASPIRATION SOLAR G LLC                  VARIOUS                              Trade                       $55,820
        2180 S 1300 E STE 600
        SALT LAKE CITY, UT 84010      ACCOUNT NO.: NOT AVAILABLE


3.335   ASPLUNDH CONSTRUCTION LLC               VARIOUS                              Trade                     $3,232,588
        708 BLAIR MILL RD
        WILLOW GROVE, PA 19090-1784   ACCOUNT NO.: NOT AVAILABLE


3.336   ASSAY TECHNOLOGY INC                    VARIOUS                              Trade                          $450
        1382 STEALTH ST
        LIVERMORE, CA 94551           ACCOUNT NO.: NOT AVAILABLE


3.337   ASSOC OF BAY AREA                       VARIOUS                              Trade                     $1,059,905
        GOVERNMENTS
        375 BEALE ST STE 800          ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94105


3.338   ASSOCIATED RIGHT OF WAY                 VARIOUS                              Trade                      $143,366
        SVCS INC
        2300 CONTRA COSTA BLVD STE    ACCOUNT NO.: NOT AVAILABLE
        525
        PLEASANT HILL, CA 94523


3.339   ASSOCIATION OF MONTEREY                 VARIOUS                              Trade                      $134,358
        BAY AREA
        24580 SILVER CLOUD CT         ACCOUNT NO.: NOT AVAILABLE
        MONTEREY, CA 93940-6536


3.340   ASTA CONSTRUCTION CO INC                VARIOUS                              Trade                      $685,064
        1090 ST FRANCIS WAY
        RIO VISTA, CA 94571           ACCOUNT NO.: NOT AVAILABLE


3.341   AT&T                                    VARIOUS                              Trade                           $57
        P.O. BOX 5091
        CAROL STREAM, IL 60197        ACCOUNT NO.: NOT AVAILABLE



                                           Page 32 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 32
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.342   AT&T                                    VARIOUS                              Trade                      $194,990
        P.O. BOX 5019
        CAROL STREAM, IL 60197        ACCOUNT NO.: NOT AVAILABLE


3.343   AT&T                                    VARIOUS                              Trade                         $4,432
        P.O. BOX 5025
        CAROL STREAM, IL 60197        ACCOUNT NO.: NOT AVAILABLE


3.344   AT&T                                    VARIOUS                              Trade                          $690
        P.O. BOX 5094
        CAROL STREAM, IL 60197        ACCOUNT NO.: NOT AVAILABLE


3.345   AT&T                                    VARIOUS                              Trade                      $459,939
        P.O. BOX 5025
        CAROL STREAM, IL 60197-5025   ACCOUNT NO.: NOT AVAILABLE


3.346   AT&T INC                                VARIOUS                              Trade                       $10,532
        1316 WEST ANN ARBOR RD L102
        PLYMOUTH, MI 48170            ACCOUNT NO.: NOT AVAILABLE


3.347   AT&T MOBILITY II LLC                    VARIOUS                              Trade                       $39,628
        P.O. BOX 5085
        CAROL STREAM, IL 60197        ACCOUNT NO.: NOT AVAILABLE


3.348   AT&T MOBILITY II LLC                    VARIOUS                              Trade                      $287,481
        P.O. BOX 9004
        CAROL STREAM, IL 60197-9004   ACCOUNT NO.: NOT AVAILABLE


3.349   ATASCADERO GLASS INC                    VARIOUS                              Trade                         $4,636
        8730 EL CAMINO REAL
        ATASCADERO, CA 93422          ACCOUNT NO.: NOT AVAILABLE


3.350   ATASCADERO MUTUAL WATER                 VARIOUS                              Trade                           $10
        CO
        P.O. BOX 6075                 ACCOUNT NO.: NOT AVAILABLE
        ATASCADERO, CA 93423


3.351   ATKINS ENERGY INC                       VARIOUS                              Trade                       $11,300
        100 CENTER POINT CIRCLE STE
        10                            ACCOUNT NO.: NOT AVAILABLE
        COLUMBIA, SC 29210


3.352   ATKINSON-BAKER INC.                     VARIOUS                              Trade                         $1,364
        500 N BRAND BLVD 3RD FL
        GLENDALE, CA 91203-4725       ACCOUNT NO.: NOT AVAILABLE




                                           Page 33 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 33
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Trade Payables

3.353   ATLAS COPCO COMPRESSORS                   VARIOUS                               Trade                        $23,485
        LLC
        1800 OVERVIEW DR                ACCOUNT NO.: NOT AVAILABLE
        ROCK HILL, SC 29730


3.354   ATLAS FIELD SERVICES LLC                  VARIOUS                               Trade                      $1,797,452
        3900 ESSEX LN STE 775
        HOUSTON, TX 77027               ACCOUNT NO.: NOT AVAILABLE


3.355   ATLAS PERFORMANCE                         VARIOUS                               Trade                          $4,705
        INDUSTRIES INC
        P.O. BOX 5754                   ACCOUNT NO.: NOT AVAILABLE
        SANTA MARIA, CA 93456


3.356   ATMOSPHERIC ANALYSIS                      VARIOUS                               Trade                          $2,459
        1534 EASTMAN AVE STE A
        VENTURA, CA 93003               ACCOUNT NO.: NOT AVAILABLE


3.357   ATMOSPHERIC AND                           VARIOUS                               Trade                        $20,340
        ENVIRONMENTAL
        131 HARTWELL AVE                ACCOUNT NO.: NOT AVAILABLE
        LEXINGTON, MA 02421-3136


3.358   ATMOSPHERIC DATA                          VARIOUS                               Trade                       $106,200
        SOLUTIONS LLC
        18121 IRVINE BLVD STE H         ACCOUNT NO.: NOT AVAILABLE
        TUSTIN, CA 92780


3.359   A-TOWN AV INC                             VARIOUS                               Trade                        $46,068
        5005 TRAFFIC WAY
        ATASCADERO, CA 93422            ACCOUNT NO.: NOT AVAILABLE


3.360   ATPD INC                                  VARIOUS                               Trade                      $1,284,318
        1321 RIDDER PARK DR # 50
        SAN JOSE, CA 95131              ACCOUNT NO.: NOT AVAILABLE


3.361   ATT                                       VARIOUS                             Third Party                      $1,919
        909 CHESTNUT ST, 39-N-13                                                         Claim
        ST LOUIS, CA 63101              ACCOUNT NO.: NOT AVAILABLE


3.362   ATTN:MEDICAL LEGAL KAISER                 VARIOUS                             Third Party                        $15
        PERMANENT                                                                        Claim
        901 NEVIN AVENUE                ACCOUNT NO.: NOT AVAILABLE
        RICHMOND, CA 94801


3.363   AUTHOR IT SOFTWARE                        VARIOUS                               Trade                       $319,500
        CORPORATION
        1109 FIRST AVE 5TH FL STE 500   ACCOUNT NO.: NOT AVAILABLE
        SEATTLE, WA 98101

                                             Page 34 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 34
                                                         of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.364   AV SOLAR RANCH 1 LLC                    VARIOUS                              Trade                     $3,884,568
        4601 WESTOWN PARKWAY STE
        300                           ACCOUNT NO.: NOT AVAILABLE
        WEST DES MOINES, IA 50266


3.365   AVALON STAFFING LLC                     VARIOUS                              Trade                       $30,800
        550 HARVEST PARK DR STE B
        BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.366   AVANGRID RENEWABLES INC                 VARIOUS                              Trade                      $444,529
        1125 NW COUCH ST STE 700
        PORTLAND, OR 97209            ACCOUNT NO.: NOT AVAILABLE


3.367   AVANTECH INC                            VARIOUS                              Trade                       $24,971
        2050 AMERCAN ITALIAN WAY
        COLUMBIA, SC 29209            ACCOUNT NO.: NOT AVAILABLE


3.368   AVENAL SOLAR HOLDINGS LLC               VARIOUS                              Trade                       $38,646
        4660 LA JOLLA VILLAGE DRIVE
        ST                            ACCOUNT NO.: NOT AVAILABLE
        SAN DIEGO, CA 92122


3.369   AVENUE CODE LLC                         VARIOUS                              Trade                      $353,220
        150 SUTTER ST #598
        SAN FRANCISCO, CA 94109       ACCOUNT NO.: NOT AVAILABLE


3.370   AVEVA SOFTWARE LLC                      VARIOUS                              Trade                       $78,300
        26561 RANCHO PKWY SOUTH
        LAKE FOREST, CA 92630         ACCOUNT NO.: NOT AVAILABLE


3.371   AVIAT US INC                            VARIOUS                              Trade                       $24,704
        860 N MCCARTHY BLVD STE 200
        MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE


3.372   AVIATION CONSULTANTS INC                VARIOUS                              Trade                       $12,308
        945 AIRPORT DR
        SAN LUIS OBISPO, CA 93401     ACCOUNT NO.: NOT AVAILABLE


3.373   AVO MULTIAMP CORP                       VARIOUS                              Trade                         $3,934
        4271 BRONZE WAY
        DALLAS, TX 75237              ACCOUNT NO.: NOT AVAILABLE


3.374   AVTECH CONSTRUCTION INC                 VARIOUS                              Trade                     $1,167,367
        1393 SHORE RD
        HOLLISTER, CA 95023           ACCOUNT NO.: NOT AVAILABLE




                                           Page 35 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 35
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.375   AWS TECHNOLOGIES INC                     VARIOUS                              Trade                       $99,710
        7040 AVENIDA ENCINAS STE 104
        CARLSBAD, CA 92011             ACCOUNT NO.: NOT AVAILABLE


3.376   AZP CONSULTING LLC                       VARIOUS                              Trade                       $30,845
        11614 TOMAHAWK CREEK
        PKWY STE I                     ACCOUNT NO.: NOT AVAILABLE
        LEAWOOD, KS 66211


3.377   AZTRACK CONSTRUCTION                     VARIOUS                              Trade                      $534,386
        CORPORATION
        801 LINDBERG LANE              ACCOUNT NO.: NOT AVAILABLE
        PETALUMA, CA 94952


3.378   AZZ WSI LLC                              VARIOUS                              Trade                      $105,095
        3100 W 7TH ST 500
        FORT WORTH, TX 76107           ACCOUNT NO.: NOT AVAILABLE


3.379   B & W DISTRIBUTORS INC                   VARIOUS                              Trade                         $8,333
        P.O. BOX 21960
        MESA, AZ 85277-1960            ACCOUNT NO.: NOT AVAILABLE


3.380   B DON RUSSELL CONSULTING                 VARIOUS                              Trade                       $33,940
        3903 CEDAR RIDGE DR
        COLLEGE STATION, TX 77845      ACCOUNT NO.: NOT AVAILABLE


3.381   B&B PLUMBING CONSTRUCTION                VARIOUS                              Trade                       $19,160
        INC
        2145 ATWATER BLVD              ACCOUNT NO.: NOT AVAILABLE
        ATWATER, CA 95301


3.382   B&B PORTABLE TOILETS LLC                 VARIOUS                              Trade                          $436
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.383   B2B INDUSTRIAL PACKAGING                 VARIOUS                              Trade                         $2,016
        LLC
        313 S ROHLWING RD              ACCOUNT NO.: NOT AVAILABLE
        ADDISON, IL 60101


3.384   BADGER DAYLIGHTING CORP                  VARIOUS                              Trade                     $4,176,353
        8930 MOTORSPORTS WY
        BROWNSBURG, IN 46112           ACCOUNT NO.: NOT AVAILABLE


3.385   BAKER FARMING COMPANY LLC                VARIOUS                              Trade                      $222,356
        8211 N FRESNO ST
        FRESNO, CA 93720               ACCOUNT NO.: NOT AVAILABLE



                                            Page 36 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4      Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 36
                                                        of 568
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.386   BAKER HUGHES                             VARIOUS                              Trade                       $33,269
        12970 NORMANDY BLVD
        JACKSONVILLE, FL 32221         ACCOUNT NO.: NOT AVAILABLE


3.387   BAKER HUGHES OILFIELD                    VARIOUS                              Trade                     $2,553,094
        OPERATIONS
        17021 ALDINE WESTFIELD RD      ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77073


3.388   BAKERSFIELD 111 LLC                      VARIOUS                              Trade                         $1,775
        12 S FIRST ST STE 616
        SAN JOSE, CA 95113             ACCOUNT NO.: NOT AVAILABLE


3.389   BAKERSFIELD ARC INC                      VARIOUS                              Trade                          $958
        2240 S UNION AVE
        BAKERSFIELD, CA 93307          ACCOUNT NO.: NOT AVAILABLE


3.390   BAKERSFIELD PIPE & SUPPLY                VARIOUS                              Trade                       $12,221
        INC
        P.O. BOX 639                   ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93302


3.391   BALANCE POINT HOME                       VARIOUS                              Trade                            $0
        PERFORMANCE INC
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.392   BALDWIN AVIATION INC                     VARIOUS                              Trade                         $3,555
        P.O. BOX 21312
        HILTON HEAD ISLAND, SC 29925   ACCOUNT NO.: NOT AVAILABLE


3.393   BALLARD MARINE                           VARIOUS                              Trade                      $253,780
        CONSTRUCTION INC
        727 S 27TH ST                  ACCOUNT NO.: NOT AVAILABLE
        WASHOUGAL, WA 98671


3.394   BANK OF AMERICA                          VARIOUS                              Trade                       $17,967
        P.O. BOX 61000
        SAN FRANCISCO, CA 94161-9880   ACCOUNT NO.: NOT AVAILABLE


3.395   BARAKAT CONSULTING INC                   VARIOUS                              Trade                            $0
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.396   BARBRA Q MAGUIRE                         VARIOUS                              Trade                          $750
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE




                                            Page 37 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 37
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.397   BARG COFFIN LEWIS & TRAPP                VARIOUS                               Trade                        $17,222
        LLP
        350 CALIFORNIA ST 22ND FL      ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94104-1435


3.398   BARNARD CONSTRUCTION CO                  VARIOUS                               Trade                        $28,632
        INC
        701 GOLD AVE                   ACCOUNT NO.: NOT AVAILABLE
        BOZEMAN, MT 59715


3.399   BARNARD PIPELINE INC                     VARIOUS                               Trade                    $25,230,965
        701 GOLD AVE
        BOZEMAN, MT 59715              ACCOUNT NO.: NOT AVAILABLE


3.400   BARRIER1 SYSTEMS INC                     VARIOUS                               Trade                          $4,633
        8015 THORNDIKE RD
        GREENSBORO, NC 27409           ACCOUNT NO.: NOT AVAILABLE


3.401   BARRON HILL                              VARIOUS                             Third Party                       $250
        8559 BANFF VISTA DR                                                             Claim
        ELK GROVE, CA 95624            ACCOUNT NO.: NOT AVAILABLE


3.402   BARROWS LANDSCAPING INC                  VARIOUS                               Trade                          $2,346
        764 WINSHIP RD
        YUBA CITY, CA 95991            ACCOUNT NO.: NOT AVAILABLE


3.403   BARRY C WESTREICH                        VARIOUS                               Trade                        $30,243
        12109 RED ADMIRAL WAY
        GERMANTOWN, MD 20876           ACCOUNT NO.: NOT AVAILABLE


3.404   BARRY-WEHMILLER DESIGN                   VARIOUS                               Trade                       $285,726
        GROUP INC
        8020 FORSYTH BLVD              ACCOUNT NO.: NOT AVAILABLE
        ST LOUIS, MO 63105


3.405   BARTHOLOMEW ASSOCIATES                   VARIOUS                               Trade                        $14,030
        INC
        1033 COLUMBIA PL               ACCOUNT NO.: NOT AVAILABLE
        DAVIS, CA 95616


3.406   BASE ENERGY INC                          VARIOUS                               Trade                        $10,033
        5 THIRD ST STE 630
        SAN FRANCISCO, CA 94103        ACCOUNT NO.: NOT AVAILABLE


3.407   BASELINE DESIGNS INC                     VARIOUS                               Trade                        $51,974
        1700 OAK ST
        ALAMEDA, CA 94501              ACCOUNT NO.: NOT AVAILABLE



                                            Page 38 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 38
                                                        of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.408   BASIN ENTERPRISES INC                   VARIOUS                               Trade                      $3,032,084
        P.O. BOX 982
        RED BLUFF, CA 96080           ACCOUNT NO.: NOT AVAILABLE


3.409   BASKIN ENGINEERING INC                  VARIOUS                               Trade                       $133,552
        5274 WIKIUP CT
        SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.410   BASLER ELECTRIC CO                      VARIOUS                               Trade                       $221,453
        12570 STATE ROUTE 143
        HIGHLAND, IL 62249            ACCOUNT NO.: NOT AVAILABLE


3.411   BASTIAN ENGINEERING                     VARIOUS                               Trade                           $395
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.412   BASTION SECURITY INC                    VARIOUS                               Trade                       $201,963
        15618 SW 72ND AVE
        PORTLAND, OR 97224            ACCOUNT NO.: NOT AVAILABLE


3.413   BATES WHITE LLC                         VARIOUS                               Trade                        $21,244
        2001 K ST NW N BLDG STE 500
        WASHINGTON, DC 20006          ACCOUNT NO.: NOT AVAILABLE


3.414   BATSY & ANDY FIREBAUGH                  VARIOUS                             Third Party                    $45,000
        2155 PINE FLAT ROAD                                                            Claim
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.415   BATTELLE MEMORIAL INSTITUTE         VARIOUS                                   Trade                        $11,026
        902 BATTELLE BLVD
        RICHLAND, WA 99352          ACCOUNT NO.: NOT AVAILABLE


3.416   BAUER COMPRESSORS INC                   VARIOUS                               Trade                       $305,294
        267 E AIRWAY BLVD
        LIVERMORE, CA 94551           ACCOUNT NO.: NOT AVAILABLE


3.417   BAUERS INTELLIGENT                      VARIOUS                               Trade                       $242,000
        TRANSPORTATION
        PIER 50                       ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94158


3.418   BAY ALARM COMPANY                       VARIOUS                               Trade                          $6,779
        5130 COMMERCIAL CIRCLE
        CONCORD, CA 94520             ACCOUNT NO.: NOT AVAILABLE




                                           Page 39 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 39
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.419   BAY AREA AIR QUALITY MGMT               VARIOUS                              Trade                         $1,016
        DISTRICT
        375 BEALE ST STE 600          ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94105


3.420   BAY AREA CONCRETE LLC                   VARIOUS                              Trade                     $3,973,088
        P.O. BOX 2613
        UNION CITY, CA 94587          ACCOUNT NO.: NOT AVAILABLE


3.421   BAY AREA GEOTECHNICAL                   VARIOUS                              Trade                       $25,833
        GROUP
        138 CHARCOT AVE               ACCOUNT NO.: NOT AVAILABLE
        SAN JOSE, CA 95131


3.422   BAY AREA RAPID TRANSIT                  VARIOUS                              Trade                       $13,850
        DISTRICT
        300 LAKESIDE DR 22ND FL       ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94612


3.423   BAY AREA TRAFFIC SOLUTIONS              VARIOUS                              Trade                      $956,548
        INC
        44800 INDUSTRIAL DR           ACCOUNT NO.: NOT AVAILABLE
        FREMONT, CA 94538


3.424   BAY BREAKERS INC                        VARIOUS                              Trade                       $28,656
        1095 N 7TH ST
        SAN JOSE, CA 95112            ACCOUNT NO.: NOT AVAILABLE


3.425   BAY LINE CUTTING AND CORING             VARIOUS                              Trade                         $6,880
        INC
        501 CESAR CHAVEZ ST SUITE     ACCOUNT NO.: NOT AVAILABLE
        101B
        SAN FRANCISCO, CA 94124


3.426   BAY VALVE SERVICE &                     VARIOUS                              Trade                         $3,109
        ENGINEERING INC
        3948 TEAL CT                  ACCOUNT NO.: NOT AVAILABLE
        BENICIA, CA 94510


3.427   BAYFAB METALS INC                       VARIOUS                              Trade                         $3,546
        870 DOOLITTLE DR
        SAN LEANDRO, CA 94577         ACCOUNT NO.: NOT AVAILABLE


3.428   BC LABORATORIES INC                     VARIOUS                              Trade                          $310
        4100 ATLAS CT
        BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE




                                           Page 40 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 40
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.429   BC LIFE & HEALTH INSURANCE              VARIOUS                               Trade                             $0
        CO
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.430   BEACH BEACH N YOGURT-                   VARIOUS                             Third Party                        $76
        YOGURT                                                                         Claim
        3940 BROAD STREET, #7202      ACCOUNT NO.: NOT AVAILABLE
        SAN LUIS OBISPO, CA 93401


3.431   BEACON HEALTH OPTIONS INC               VARIOUS                               Trade                             $0
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.432   BEACON HEALTH OPTIONS INC               VARIOUS                               Trade                             $0
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.433   BEAR COMMUNICATIONS                     VARIOUS                               Trade                           $571
        4777 N DEL MAR AVE
        FRESNO, CA 93704-3306         ACCOUNT NO.: NOT AVAILABLE


3.434   BEAR CREEK SOLAR LLC                    VARIOUS                               Trade                          $6,510
        14 WALL ST 20TH FLOOR
        NEW YORK, NY 10005            ACCOUNT NO.: NOT AVAILABLE


3.435   BECKWITH ELECTRIC CO INC                VARIOUS                               Trade                          $7,970
        1054 41ST AVE
        SANTA CRUZ, CA 95062          ACCOUNT NO.: NOT AVAILABLE


3.436   BED ROCK INC                            VARIOUS                               Trade                             $3
        8141 E 7TH ST
        JOPLIN, MO 64802              ACCOUNT NO.: NOT AVAILABLE


3.437   BELGHEB IZADKHAH                        VARIOUS                             Third Party                       $892
        4331 MONTMORENCY CT.                                                           Claim
        SAN JOSE, CA 95118            ACCOUNT NO.: NOT AVAILABLE


3.438   BELL MOUNTAIN ENTERPRISES               VARIOUS                               Trade                            $13
        INC
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.439   BELLA VISTA WATER DISTRICT              VARIOUS                               Trade                            $60
        11368 E. STILLWATER WAY
        REDDING, CA 96003-9510        ACCOUNT NO.: NOT AVAILABLE




                                           Page 41 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 41
                                                       of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.440   BELLA WILDFIRE & FORESTRY              VARIOUS                              Trade                       $37,855
        INC
        P.O. BOX 195                 ACCOUNT NO.: NOT AVAILABLE
        WEIMAR, CA 95736


3.441   BELZONA CALIFORNIA INC                 VARIOUS                              Trade                         $1,810
        2201 E WINSTON RD STE F
        ANAHEIM, CA 92806            ACCOUNT NO.: NOT AVAILABLE


3.442   BENDER ROSENTHAL INC                   VARIOUS                              Trade                     $1,714,897
        2825 WATT AVE STE 200
        SACRAMENTO, CA 95821         ACCOUNT NO.: NOT AVAILABLE


3.443   BENJAMIN F PARKER                      VARIOUS                              Trade                          $500
        NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.444   BENSON & SON ELECTRIC INC              VARIOUS                              Trade                       $31,002
        1751 LESLIE ST
        SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE


3.445   BENTLEY SYSTEMS                        VARIOUS                              Trade                      $263,031
        INCORPORATED
        685 STOCKTON DR              ACCOUNT NO.: NOT AVAILABLE
        EXTON, PA 19341-0678


3.446   BERGEN-POWER PIPE                      VARIOUS                              Trade                         $6,588
        SUPPORTS INC
        225 MERRIMAC ST              ACCOUNT NO.: NOT AVAILABLE
        WOBURN, MA 1888


3.447   BERLITZ CORPORATION                    VARIOUS                              Trade                         $1,105
        159 HOMER AVE
        PALO ALTO, CA 94301          ACCOUNT NO.: NOT AVAILABLE


3.448   BERRY PETROLEUM COMPANY                VARIOUS                              Trade                     $1,046,337
        LLC
        5201 TRUXTUN AVE             ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93309


3.449   BERTOLOTTI DISPOSAL                    VARIOUS                              Trade                         $3,326
        P.O. BOX 157
        CERES, CA 95307              ACCOUNT NO.: NOT AVAILABLE


3.450   BESS TESTLAB INC                       VARIOUS                              Trade                      $174,194
        2463 TRIPALDI WAY
        HAYWARD, CA 94545            ACCOUNT NO.: NOT AVAILABLE



                                          Page 42 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 42
                                                      of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.451   BESTCO ELECTRIC INC                      VARIOUS                               Trade                        $22,113
        65 E 13TH ST
        MERCED, CA 95341               ACCOUNT NO.: NOT AVAILABLE


3.452   BETHANY SMITH                            VARIOUS                             Third Party                        $60
        3789 HATCHERS CIRCLE                                                            Claim
        STOCKTON, CA 95219             ACCOUNT NO.: NOT AVAILABLE


3.453   BETSY WOLFE                              VARIOUS                             Third Party                        $60
        115 SANTA ROSA AVE                                                              Claim
        SAUSALITO, CA 94965            ACCOUNT NO.: NOT AVAILABLE


3.454   BEVINSLAW PROFESSIONAL                   VARIOUS                               Trade                           $374
        CORPORATION
        1766 3RD ST STE B              ACCOUNT NO.: NOT AVAILABLE
        NAPA, CA 94559


3.455   BHI ENERGY POWER SERVICES                VARIOUS                               Trade                       $467,589
        LLC
        97 LIBBY INDUSTRIAL PKWY 4TH   ACCOUNT NO.: NOT AVAILABLE
        F
        WEYMOUTH, MA 2189


3.456   BHI ENERGY SPECIALTY                     VARIOUS                               Trade                      $2,839,852
        SERVICES LLC
        2005 NEWPOINT PKWY             ACCOUNT NO.: NOT AVAILABLE
        LAWRENCEVILLE, GA 30082


3.457   BIDDLE CONSULTING GROUP                  VARIOUS                               Trade                        $19,500
        INC
        193 BLUE RAVINE RD STE 270     ACCOUNT NO.: NOT AVAILABLE
        FOLSOM, CA 95630


3.458   BIG CREEK WATER WORKS LTD                VARIOUS                               Trade                       $105,912
        308 DORLA CT
        ZEPHYR COVE, NV 89448          ACCOUNT NO.: NOT AVAILABLE


3.459   BIGGE CRANE & RIGGING CO                 VARIOUS                               Trade                      $1,745,668
        10700 BIGGE AVE
        SAN LEANDRO, CA 94577          ACCOUNT NO.: NOT AVAILABLE


3.460   BILL CARLSON                             VARIOUS                               Trade                           $263
        P.O. BOX 6261
        EUREKA, CA 95502               ACCOUNT NO.: NOT AVAILABLE


3.461   BIZNOWSE                                 VARIOUS                               Trade                        $30,000
        33 DEER TRAIL
        LAFAYETTE, CA 94549            ACCOUNT NO.: NOT AVAILABLE


                                            Page 43 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 43
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.462   BIZON GROUP INC                          VARIOUS                               Trade                           $469
        800 AVENUE H
        SAN FRANCISCO, CA 94130        ACCOUNT NO.: NOT AVAILABLE


3.463   BJORK CONSTRUCTION CO INC                VARIOUS                               Trade                       $508,790
        4420 ENTERPRISE ST
        FREMONT, CA 95438-6307         ACCOUNT NO.: NOT AVAILABLE


3.464   BK JA HOLDINGS INC                       VARIOUS                               Trade                        $26,937
        601 CENTURY PLAZA DR
        HOUSTON, TX 77073              ACCOUNT NO.: NOT AVAILABLE


3.465   BKS CAMBRIA LLC                          VARIOUS                               Trade                           $703
        2320 THOMPSON WAY #L
        SANTA MARIA, CA 93455          ACCOUNT NO.: NOT AVAILABLE


3.466   BLACK & VEATCH                           VARIOUS                               Trade                    $19,003,234
        CONSTRUCTION, INC
        8400 WARD PARKWAY              ACCOUNT NO.: NOT AVAILABLE
        KANSAS CITY, MO 64114


3.467   BLACK & VEATCH                           VARIOUS                               Trade                      $1,649,041
        CORPORATION
        11401 LAMAR AVE                ACCOUNT NO.: NOT AVAILABLE
        OVERLAND PARK, KS 66211


3.468   BLADE ENERGY PARTNERS LTD                VARIOUS                               Trade                        $42,781
        2600 NETWORK BLVD STE 550
        FRISCO, TX 75034               ACCOUNT NO.: NOT AVAILABLE


3.469   BLAINE TECH SERVICES INC                 VARIOUS                               Trade                           $360
        1680 ROGERS AVE
        SAN JOSE, CA 95112             ACCOUNT NO.: NOT AVAILABLE


3.470   BLAIR & HOLLY MICHAEL                    VARIOUS                             Third Party                        $78
        4849 SMITH GATE COURT                                                           Claim
        PLEASANTON, CA 94566           ACCOUNT NO.: NOT AVAILABLE


3.471   BLAIR CHURCH & FLYNN                     VARIOUS                               Trade                       $368,392
        CONSULTING
        451 CLOVIS AVE STE 200         ACCOUNT NO.: NOT AVAILABLE
        CLOVIS, CA 93612


3.472   BLAKE BALAJADIA                          VARIOUS                             Third Party                        $50
        1660 MOUNT OLIVEIRA DR.                                                         Claim
        SAN JOSE, CA 95127             ACCOUNT NO.: NOT AVAILABLE




                                            Page 44 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 44
                                                        of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.473   BLAKES LANDING FARMS INC               VARIOUS                               Trade                          $1,303
        P.O. BOX 848
        MARSHALL, CA 94940           ACCOUNT NO.: NOT AVAILABLE


3.474   BLOOMBERG FINANCE LP                   VARIOUS                               Trade                       $488,303
        P.O. BOX 416604
        BOSTON, MA 02241-6604        ACCOUNT NO.: NOT AVAILABLE


3.475   BLUE ROCK SERVICES INC                 VARIOUS                               Trade                       $647,559
        3740 E SOUTHERN AVE #218
        MESA, AZ 85206               ACCOUNT NO.: NOT AVAILABLE


3.476   BLUEOCEAN MARKET                       VARIOUS                               Trade                        $37,437
        INTELLIGENCE
        2889 152ND AVE NE BLDG 12    ACCOUNT NO.: NOT AVAILABLE
        STE D
        REDMOND, WA 98052


3.477   BMC SOFTWARE INC                       VARIOUS                               Trade                       $228,992
        2101 CITYWEST BLVD
        HOUSTON, TX 77042            ACCOUNT NO.: NOT AVAILABLE


3.478   BNS ELECTRONICS INC                    VARIOUS                               Trade                           $279
        923 LAGUNA ST STE C
        SANTA BARBARA, CA 93101      ACCOUNT NO.: NOT AVAILABLE


3.479   BNSF RAILWAY COMPANY                   VARIOUS                               Trade                       $123,259
        2500 LOU MENK DR
        FORT WORTH, TX 76131         ACCOUNT NO.: NOT AVAILABLE


3.480   BOARD OF REGENTS OF THE                VARIOUS                               Trade                        $24,437
        UNIVERSITY
        21 N PARK ST STE 6401        ACCOUNT NO.: NOT AVAILABLE
        MADISON, WI 53715-1218


3.481   BOARD OF TRUSTEES OF THE               VARIOUS                               Trade                            $36
        LELAND
        3145 PORTER DR               ACCOUNT NO.: NOT AVAILABLE
        PALO ALTO, CA 94304


3.482   BOBBIE LAPORTE &                       VARIOUS                               Trade                            $50
        ASSOCIATES
        268 BUSH ST #3740            ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94104


3.483   BOBBY & JEANETTE STAMPS                VARIOUS                             Third Party                       $250
        168 EL CAMINO DRIVE                                                           Claim
        PITTSBURG, CA 94565          ACCOUNT NO.: NOT AVAILABLE


                                          Page 45 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 45
                                                      of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.484   BODINGTON & COMPANY                    VARIOUS                               Trade                        $60,927
        50 CALIFORNIA ST STE 630
        SAN FRANCISCO, CA 94111      ACCOUNT NO.: NOT AVAILABLE


3.485   BOGETTI WATER TRUCKS INC               VARIOUS                               Trade                           $500
        33585 S KOSTER RD
        TRACY, CA 95304              ACCOUNT NO.: NOT AVAILABLE


3.486   BOHM ENVIRONMENTAL                     VARIOUS                               Trade                        $45,434
        P.O. BOX 24301
        OAKLAND, CA 94623            ACCOUNT NO.: NOT AVAILABLE


3.487   BONNIE AMIOT                           VARIOUS                             Third Party                      $7,618
        3000 SUMMIT ROAD                                                              Claim
        SAN BRUNO, CA 94066          ACCOUNT NO.: NOT AVAILABLE


3.488   BONNIE HUNKEN                          VARIOUS                             Third Party                       $364
        11 E. EMERSON AVE.                                                            Claim
        TRACY, CA 95376              ACCOUNT NO.: NOT AVAILABLE


3.489   BONNIER WORKING MOTHER                 VARIOUS                               Trade                          $5,500
        MEDIA INC
        460 N ORLANDO AVE STE 200    ACCOUNT NO.: NOT AVAILABLE
        WINTER PARK, FL 32789


3.490   BORDGES TIMBER INC                     VARIOUS                               Trade                      $5,592,733
        4940 OLD FRENCH TOWN RD
        SHINGLE SPRINGS, CA 95682    ACCOUNT NO.: NOT AVAILABLE


3.491   BOTTOM LINE IMPACT LLC                 VARIOUS                               Trade                        $23,914
        1040 N MICHIGAN AVE
        PASADENA, CA 91104           ACCOUNT NO.: NOT AVAILABLE


3.492   BPA INTERNATIONAL INC                  VARIOUS                               Trade                       $109,750
        900 STEWART AVE STE 110
        GARDEN CITY, NY 11530        ACCOUNT NO.: NOT AVAILABLE


3.493   BPCUBED INC                            VARIOUS                               Trade                        $10,614
        2229 J ST STE 200
        SACRAMENTO, CA 95816         ACCOUNT NO.: NOT AVAILABLE


3.494   BRAD SMITH                             VARIOUS                             Third Party                       $625
        20455 SILVER DAWN DR                                                          Claim
        SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE




                                          Page 46 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 46
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.495   BRADLEY MOORE                           VARIOUS                               Trade                        $66,070
        21834 ROBLEDO RD
        PALO CEDRO, CA 96073          ACCOUNT NO.: NOT AVAILABLE


3.496   BRADLEY TANKS INC                       VARIOUS                               Trade                       $851,973
        402 HARTZ AVE BLDG C
        DANVILLE, CA 94526            ACCOUNT NO.: NOT AVAILABLE


3.497   BRADY WORLDWIDE INC                     VARIOUS                               Trade                          $4,657
        6555 W GOOD HOPE RD
        MILWAUKEE, WI 53223           ACCOUNT NO.: NOT AVAILABLE


3.498   BRAGG INVESTMENT COMPANY                VARIOUS                               Trade                       $537,453
        INC
        1326 JASON WAY                ACCOUNT NO.: NOT AVAILABLE
        SANTA MARIA, CA 93455


3.499   BRAND COOL MARKETING INC                VARIOUS                               Trade                        $50,882
        2300 EAST AVE
        ROCHESTER, NY 14610           ACCOUNT NO.: NOT AVAILABLE


3.500   BRANT ENERGY INC                        VARIOUS                               Trade                        $49,560
        117 WATER ST #9
        EXETER, NH 3833               ACCOUNT NO.: NOT AVAILABLE


3.501   BRAY TRUCKING INC                       VARIOUS                               Trade                          $1,341
        5959 HWY 175
        HOPLAND, CA 95449             ACCOUNT NO.: NOT AVAILABLE


3.502   BRAYDEN METLIFE FOR ROJAS               VARIOUS                             Third Party                        $50
        PO BOX 6040                                                                    Claim
        SCRANTON, CA 18505            ACCOUNT NO.: NOT AVAILABLE


3.503   BREATHE CALIFORNIA                      VARIOUS                               Trade                            $20
        CENTRAL COAST
        P.O. BOX 10607                ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93912


3.504   BREGE COMMUNICATIONS INC                VARIOUS                               Trade                             $0
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.505   BRENDA GARCIA                           VARIOUS                             Third Party                       $175
        5607 MING AVENUE                                                               Claim
        BAKERSFIELD, CA 93309         ACCOUNT NO.: NOT AVAILABLE




                                           Page 47 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 47
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.506   BRENDA GARCIA                           VARIOUS                             Third Party                        $66
        5607 MING AVENUE                                                               Claim
        BAKERSFIELD, CA 93309         ACCOUNT NO.: NOT AVAILABLE


3.507   BRENTON VMS                             VARIOUS                               Trade                        $23,654
        P.O. BOX 1399
        FOLSOM, CA 95763              ACCOUNT NO.: NOT AVAILABLE


3.508   BRET W LEISHMAN                         VARIOUS                               Trade                           $500
        16644 COUNTY RD 98B
        WOODLAND, CA 95695            ACCOUNT NO.: NOT AVAILABLE


3.509   BRIAN GLASS                             VARIOUS                             Third Party                      $3,106
        478 THOMPSON AVENUE                                                            Claim
        MOUNTAIN VIEW, CA 94043       ACCOUNT NO.: NOT AVAILABLE


3.510   BRIAN J MCMONAGLE                       VARIOUS                               Trade                           $920
        1851 HERITAGE LN STE 205
        SACRAMENTO, CA 95815          ACCOUNT NO.: NOT AVAILABLE


3.511   BRIDGE DIAGNOSTICS INC                  VARIOUS                               Trade                        $26,045
        740 S PIERCE AVE UNIT 15
        LOUISVILLE, CO 80027          ACCOUNT NO.: NOT AVAILABLE


3.512   BRIDGE ENERGY GROUP INC                 VARIOUS                               Trade                       $412,620
        95 WELLS AVE STE 150
        NEWTON, MA 2459               ACCOUNT NO.: NOT AVAILABLE


3.513   BRIDGEVINE INC                          VARIOUS                               Trade                        $10,000
        2770 INDIAN RIVER BLVD STE
        400                           ACCOUNT NO.: NOT AVAILABLE
        VERO BEACH, FL 32960


3.514   BRIEN BRIEN SHAMP FITNESS-              VARIOUS                             Third Party                      $3,977
        SHAMP                                                                          Claim
        603 HARBOR BLVD               ACCOUNT NO.: NOT AVAILABLE
        BELMONT, CA 94002


3.515   BRIGHT HORIZONS CAPITAL                 VARIOUS                               Trade                       $437,512
        CORP
        200 TALCOTT AVE               ACCOUNT NO.: NOT AVAILABLE
        WATERTOWN, MA 2472


3.516   BRIGHT HORIZONS FAMILY                  VARIOUS                               Trade                       $386,544
        SOLUTIONS
        P.O. BOX 277878               ACCOUNT NO.: NOT AVAILABLE
        ATLANTA, GA 30384-7878



                                           Page 48 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 48
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.517   BRIGHT HOUSE NETWORKS LLC               VARIOUS                               Trade                           $134
        2251 LUCIEN WAY
        MAITLAND, FL 32751            ACCOUNT NO.: NOT AVAILABLE


3.518   BRIGHT N CLEAN LAUNDROMAT               VARIOUS                             Third Party                      $1,528
        218 WELLINGTON AVE                                                             Claim
        DALY CITY, CA 94014           ACCOUNT NO.: NOT AVAILABLE


3.519   BRIGHTCOVE INC                          VARIOUS                               Trade                        $19,011
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.520   BRIGITTE WARREN                         VARIOUS                             Third Party                       $341
        2440 CAMBRIDGE DRIVE                                                           Claim
        ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE


3.521   BRIM AVIATION                           VARIOUS                               Trade                       $681,690
        P.O. BOX 3009
        ASHLAND, OR 97520             ACCOUNT NO.: NOT AVAILABLE


3.522   BRINQA LLC                              VARIOUS                               Trade                        $20,300
        4505 SPICEWOOD SPRINGS RD
        STE                           ACCOUNT NO.: NOT AVAILABLE
        AUSTIN, TX 78759


3.523   BRIOTIX INC                             VARIOUS                               Trade                       $138,679
        9000 E NICHOLS AVE STE 104
        CENTENNIAL, CO 80112          ACCOUNT NO.: NOT AVAILABLE


3.524   BRIOTIX LIMITED PARTNERSHIP             VARIOUS                               Trade                        $46,757
        1300 W SAM HOUSTON PKWY S
        STE 300                       ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77042


3.525   BROADLUX INC                            VARIOUS                               Trade                          $1,813
        P.O. BOX 7303
        LAGUNA NIGUEL, CA 92607       ACCOUNT NO.: NOT AVAILABLE


3.526   BROADNET TELESERVICES LLC               VARIOUS                               Trade                        $30,871
        1805 SHEA CENTER DR STE 160
        HIGHLANDS RANCH, CO 80129     ACCOUNT NO.: NOT AVAILABLE


3.527   BROTECH CORPORATION-                    VARIOUS                               Trade                       $246,665
        PUROLITE COMPAN
        150 MONUMENT RD ST 202        ACCOUNT NO.: NOT AVAILABLE
        BALA CYNWYD, PA 19004




                                           Page 49 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 49
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.528   BROWER MECHANICAL INC                  VARIOUS                               Trade                           $329
        4060 ALVIS CT
        ROCKLIN, CA 95677            ACCOUNT NO.: NOT AVAILABLE


3.529   BROWNING CULTURAL                      VARIOUS                               Trade                          $2,760
        RESOURCES INC
        1010 MEADOW LN               ACCOUNT NO.: NOT AVAILABLE
        FORTUNA, CA 95540


3.530   BRUCE HAHN                             VARIOUS                               Trade                          $1,000
        712 BANCROFT RD #286
        WALNUT CREEK, CA 94598       ACCOUNT NO.: NOT AVAILABLE


3.531   BRUEL & KJAER NORTH                    VARIOUS                               Trade                            $12
        AMERICA INC
        2815-A COLONNADES CT         ACCOUNT NO.: NOT AVAILABLE
        NORCROSS, GA 30071


3.532   BRYAN K LEISER                         VARIOUS                               Trade                          $3,510
        P.O. BOX 16249
        FRESNO, CA 93755             ACCOUNT NO.: NOT AVAILABLE


3.533   BRYON CARL                             VARIOUS                             Third Party                      $4,160
        7693 LONGARD ROAD                                                             Claim
        LIVERMORE, CA 94551          ACCOUNT NO.: NOT AVAILABLE


3.534   BTCONSULTING INC                       VARIOUS                               Trade                        $59,806
        P.O. BOX 304
        SHINGLE SPRINGS, CA 95682    ACCOUNT NO.: NOT AVAILABLE


3.535   BUCKLES-SMITH                          VARIOUS                               Trade                        $97,983
        2409 PRATT AVENUE
        HAYWARD, CA 94544            ACCOUNT NO.: NOT AVAILABLE


3.536   BUCKLES-SMITH & STATE                  VARIOUS                               Trade                        $35,523
        ELECTRIC
        5594 BRISA ST                ACCOUNT NO.: NOT AVAILABLE
        LIVERMORE, CA 94550


3.537   BUD BERRYBLEST FARM-                   VARIOUS                             Third Party                       $150
        HOEKSTRA                                                                      Claim
        P. O. BOX 234                ACCOUNT NO.: NOT AVAILABLE
        GLENCOE, CA 95232


3.538   BUD WHITE                              VARIOUS                             Third Party                        $50
        12312 MABEL COURT                                                             Claim
        SARATOGA, CA 95070           ACCOUNT NO.: NOT AVAILABLE



                                          Page 50 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 50
                                                      of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.539   BUILD IT GREEN                           VARIOUS                               Trade                       $595,159
        300 FRANK H OGAWA PLZ STE
        620                            ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94612


3.540   BUILDERS CONCRETE INC                    VARIOUS                               Trade                          $9,335
        15821 VENTURA BLVD STE 475
        ENCINO, CA 91436               ACCOUNT NO.: NOT AVAILABLE


3.541   BUREAU OF LAND                           VARIOUS                               Trade                       $108,581
        MANAGEMENT
        355 HEMSTED DR                 ACCOUNT NO.: NOT AVAILABLE
        REDDING, CA 96002-0910


3.542   BUREAU OF LAND                           VARIOUS                               Trade                          $2,688
        MANAGEMENT
        5152 HILLSDALE CIR             ACCOUNT NO.: NOT AVAILABLE
        EL DORADO HILLS, CA 95762


3.543   BUREAU OF RECLAMATION                    VARIOUS                               Trade                          $8,900
        1243 N ST
        FRESNO, CA 93721               ACCOUNT NO.: NOT AVAILABLE


3.544   BUREAU OF RECLAMATION                    VARIOUS                               Trade                           $300
        7794 FOLSOM DAM RD
        FOLSOM, CA 95630               ACCOUNT NO.: NOT AVAILABLE


3.545   BURIM DERVENI                            VARIOUS                             Third Party                       $100
        1820 5TH AVE                                                                    Claim
        OAKLAND, CA 94606              ACCOUNT NO.: NOT AVAILABLE


3.546   BURKE WILLIAMS & SORENSON                VARIOUS                               Trade                        $14,768
        LLP
        444 S FLOWER ST STE 2400       ACCOUNT NO.: NOT AVAILABLE
        LOS ANGELES, CA 90071


3.547   BURLINGTON NORTHERN &                    VARIOUS                               Trade                           $800
        SANTA FE
        2400 WESTERN CENTER BLVD       ACCOUNT NO.: NOT AVAILABLE
        FORT WORTH, TX 76131


3.548   BURLINGTON NORTHERN &                    VARIOUS                               Trade                          $2,400
        SANTA FE
        3017 LOU MENK DR #100          ACCOUNT NO.: NOT AVAILABLE
        FORT WORTH, TX 76131-2800




                                            Page 51 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 51
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:      19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D     Basis For       Offset   Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.549   BURLINGTON NORTHERN                    VARIOUS                                 Trade                             $374
        SANTA FE RAILWA
        P.O. BOX 847574              ACCOUNT NO.: NOT AVAILABLE
        DALLAS, TX 75284-7574


3.550   BURNEY DISPOSAL                        VARIOUS                                 Trade                            $6,593
        37484 B CORNAZ DR
        BURNEY, CA 96013             ACCOUNT NO.: NOT AVAILABLE


3.551   BURNEY FOREST POWER                    VARIOUS                                 Trade                        $2,057,864
        35586-B HWY 299 E
        BURNEY, CA 96013             ACCOUNT NO.: NOT AVAILABLE


3.552   BURNEY WATER DISTRICT                  VARIOUS                                 Trade                             $662
        20222 HUDSON ST
        BURNEY, CA 96013             ACCOUNT NO.: NOT AVAILABLE


3.553   BURNING ISSUES & SOLUTIONS             VARIOUS                                 Trade                          $60,716
        5A FOSTER ST
        ANGLESEA 3230                ACCOUNT NO.: NOT AVAILABLE


3.554   BURNS & MCDONNELL                      VARIOUS                                 Trade                        $2,852,351
        ENGINEERING CO
        9400 WARD PKY                ACCOUNT NO.: NOT AVAILABLE
        KANSAS CITY, MO 64114-3319


3.555   BURROUGHS INC                          VARIOUS                                 Trade                          $12,038
        41100 PLYMOUTH RD
        PLYMOUTH, MI 48170           ACCOUNT NO.: NOT AVAILABLE


3.556   BUSINESS SERVICES NETWORK              VARIOUS                                 Trade                            $5,587
        CORP
        1275 FAIRFAX AVE             ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94124


3.557   BUTTE SAND AND GRAVEL                  VARIOUS                                 Trade                          $12,723
        10373 S BUTTE RD
        SUTTER, CA 95982             ACCOUNT NO.: NOT AVAILABLE


3.558   BYBLOS ENTERPRISES LLC;                VARIOUS                             Rental Security                    $11,349
        N15G                                                                          Deposit
        245 MARKET ST. 15TH FLOOR;   ACCOUNT NO.: NOT AVAILABLE
        #1552A
        SAN FRANCISCO, CA 94105


3.559   C & D TECHNOLOGIES INC                 VARIOUS                                 Trade                            $1,492
        1400 UNION MEETING RD
        BLUE BELL, PA 19422          ACCOUNT NO.: NOT AVAILABLE


                                          Page 52 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08              Page 52
                                                      of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.560   C & R FENCE CONTRACTORS                VARIOUS                               Trade                          $6,570
        INC
        3007 LOOMIS RD               ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95213


3.561   C/O CATTLEMENS-AMANDA                  VARIOUS                             Third Party                      $5,985
        250 DUTTON AVE                                                                Claim
        SANTA ROSA, CA 95407         ACCOUNT NO.: NOT AVAILABLE


3.562   C/O THE EQUITY GROUP                   VARIOUS                             Third Party                      $1,125
        NIELSEN GORDON                                                                Claim
        2588 SABRE COURT             ACCOUNT NO.: NOT AVAILABLE
        REDDING, CA 96049


3.563   C/OGEORGE HILLS COUNTY OF              VARIOUS                             Third Party                      $6,326
        SACRAMENT                                                                     Claim
        3043 GOLD CANAL DR., SUITE   ACCOUNT NO.: NOT AVAILABLE
        200
        RACHO CORDOVA, CA 95670


3.564   C2 TECHNOLOGIES INC                    VARIOUS                               Trade                        $20,677
        1921 GALLOWS RD STE 1000
        VIENNA, VA 22182             ACCOUNT NO.: NOT AVAILABLE


3.565   CA INC                                 VARIOUS                               Trade                       $335,553
        1 COMPUTER ASSOCIATES
        PLAZA                        ACCOUNT NO.: NOT AVAILABLE
        ISLANDIA, NY 11749


3.566   CA VOLUNTARY PLAN                      VARIOUS                               Trade                             $0
        DISABILITY
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.567   CADENCE LEASING INC                    VARIOUS                               Trade                        $45,639
        3535 LOMITA BLVD STE B
        TORRANCE, CA 90505           ACCOUNT NO.: NOT AVAILABLE


3.568   CAGLIA ENVIRONMENTAL LLC               VARIOUS                               Trade                          $2,704
        P.O. BOX 310
        CHOWCHILLA, CA 93610         ACCOUNT NO.: NOT AVAILABLE


3.569   CAL ENGINEERING SOLUTIONS              VARIOUS                               Trade                       $222,360
        INC
        4637 CHABOT DR STE102        ACCOUNT NO.: NOT AVAILABLE
        PLEASANTON, CA 94588


3.570   CAL FIRE                               VARIOUS                             Third Party                    $27,321
        1234 E. SHAW AVENUE                                                           Claim
        FRESNO, CA 93710             ACCOUNT NO.: NOT AVAILABLE

                                          Page 53 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 53
                                                      of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.571   CAL PACIFIC CONSTRUCTORS               VARIOUS                              Trade                       $26,600
        INC
        8850 OLD OREGON TRAIL        ACCOUNT NO.: NOT AVAILABLE
        REDDING, CA 96002


3.572   CAL RENEW 1 LLC                        VARIOUS                              Trade                       $19,603
        4309 HACIENDA DR STE 530
        PLEASANTON, CA 94588         ACCOUNT NO.: NOT AVAILABLE


3.573   CAL VALLEY CONSTRUCTION                VARIOUS                              Trade                      $243,983
        INC
        5125 N GATES AVE STE 102     ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93722-6414


3.574   CALAVERAS PUBLIC UTILITY               VARIOUS                              Trade                         $5,104
        DISTRCT #1
        P.O. BOX 666                 ACCOUNT NO.: NOT AVAILABLE
        SAN ANDREAS, CA 95249


3.575   CALAVERAS PUBLIC UTILITY               VARIOUS                              Trade                         $2,035
        DISTRCT #2
        P.O. BOX 666                 ACCOUNT NO.: NOT AVAILABLE
        SAN ANDREAS, CA 95249


3.576   CALAVERAS PUBLIC UTILITY               VARIOUS                              Trade                          $567
        DISTRCT #3
        P.O. BOX 666                 ACCOUNT NO.: NOT AVAILABLE
        SAN ANDREAS, CA 95249


3.577   CALAVERAS TELEPHONE CO                 VARIOUS                              Trade                         $1,382
        P.O. BOX 37
        COPPEROPOLIS, CA 95228       ACCOUNT NO.: NOT AVAILABLE


3.578   CALCEF ANGEL FUND                      VARIOUS                              Trade                         $4,000
        MANAGEMENT LLC
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.579   CALCO FENCE INC                        VARIOUS                              Trade                         $3,115
        4568 CONTRACTORS PL
        LIVERMORE, CA 94551-4805     ACCOUNT NO.: NOT AVAILABLE


3.580   CALCON SYSTEMS INC                     VARIOUS                              Trade                       $80,659
        12919 ALCOSTA BLVD STE 9
        SAN RAMON, CA 94583          ACCOUNT NO.: NOT AVAILABLE


3.581   CALIFORNIA - AMERICAN                  VARIOUS                              Trade                         $1,626
        WATER COMPANY
        P.O. BOX 7150                ACCOUNT NO.: NOT AVAILABLE
        PASADENA, CA 91109-7150

                                          Page 54 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 54
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.582   CALIFORNIA ACADEMY OF                   VARIOUS                               Trade                          $4,250
        SCIENCES
        55 MUSIC CONCOURSE DR         ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94118


3.583   CALIFORNIA CAR WASH                     VARIOUS                             Third Party                      $1,046
        4661 QUAIL LAKES DRIVE                                                         Claim
        STOCKTON, CA 95207            ACCOUNT NO.: NOT AVAILABLE


3.584   CALIFORNIA CENTER FOR                   VARIOUS                               Trade                        $44,803
        9325 SKY PARK CT STE 100
        SAN DIEGO, CA 92123           ACCOUNT NO.: NOT AVAILABLE


3.585   CALIFORNIA COASTAL                      VARIOUS                               Trade                          $1,210
        COMMISSION
        1385 8TH ST STE 130           ACCOUNT NO.: NOT AVAILABLE
        ARCATA, CA 95621


3.586   CALIFORNIA COASTAL                      VARIOUS                               Trade                        $14,236
        COMMISSION
        45 FREMONT ST                 ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94105


3.587   CALIFORNIA DEPARTMENT OF                VARIOUS                               Trade                          $2,394
        1416 9TH ST
        SACRAMENTO, CA 95814          ACCOUNT NO.: NOT AVAILABLE


3.588   CALIFORNIA DEPT OF FISH &               VARIOUS                               Trade                        $16,022
        GAME
        7329 SILVERADO TRAIL          ACCOUNT NO.: NOT AVAILABLE
        NAPA, CA 94558


3.589   CALIFORNIA DEPT OF FISH AND             VARIOUS                               Trade                          $7,863
        GAME
        1701 NIMBUS RD SUITE A        ACCOUNT NO.: NOT AVAILABLE
        RANCHO CORDOVA, CA 95670


3.590   CALIFORNIA DEPT OF SOCIAL               VARIOUS                               Trade                           $900
        SERVICES
        744 P ST MS 9-8-58            ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95814


3.591   CALIFORNIA DEPT OF WATER                VARIOUS                               Trade                             $0
        RESOURCES
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.592   CALIFORNIA DEPT OF WATER                VARIOUS                               Trade                             $0
        RESOURCES
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE

                                           Page 55 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 55
                                                       of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.593   CALIFORNIA DEPT OF WATER               VARIOUS                              Trade                            $0
        RESOURCES
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.594   CALIFORNIA DEPT OF WATER               VARIOUS                              Trade                            $0
        RESOURCES
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.595   CALIFORNIA DEPT OF WATER               VARIOUS                              Trade                            $0
        RESOURCES
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.596   CALIFORNIA ELECTRIC                    VARIOUS                              Trade                       $78,000
        TRANSPORTATION
        1015 K ST #200               ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95814


3.597   CALIFORNIA ENERGY                      VARIOUS                              Trade                         $9,169
        COMMISSION
        1516 9TH ST MS-02            ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95814


3.598   CALIFORNIA FORESTRY AND                VARIOUS                              Trade                       $76,694
        VEGETATION
        143 W MAIN ST #8             ACCOUNT NO.: NOT AVAILABLE
        MERCED, CA 95340


3.599   CALIFORNIA HIGHWAY PATROL              VARIOUS                              Trade                         $7,165
        P.O. BOX 942900
        SACRAMENTO, CA 94298-2900    ACCOUNT NO.: NOT AVAILABLE


3.600   CALIFORNIA HIGHWAY PATROL              VARIOUS                              Trade                         $7,171
        P.O. BOX 942898
        SACRAMENTO, CA 94298         ACCOUNT NO.: NOT AVAILABLE


3.601   CALIFORNIA HIGHWAY PATROL              VARIOUS                              Trade                         $6,187
        601 N 7TH ST
        SACRAMENTO, CA 95811         ACCOUNT NO.: NOT AVAILABLE


3.602   CALIFORNIA HIGHWAY PATROL              VARIOUS                              Trade                         $1,602
        4040 BUCK OWENS BLVD
        BAKERSFIELD, CA 93308        ACCOUNT NO.: NOT AVAILABLE


3.603   CALIFORNIA INDEPENDENT                 VARIOUS                              Trade                            $0
        SYSTEM
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE




                                          Page 56 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 56
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.604   CALIFORNIA INDEPENDENT                   VARIOUS                              Trade                            $0
        SYSTEM
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.605   CALIFORNIA ISO                           VARIOUS                              Trade                       $57,847
        151 BLUE RAVINE RD
        FOLSOM, CA 95630               ACCOUNT NO.: NOT AVAILABLE


3.606   CALIFORNIA ISO                           VARIOUS                              Trade                            $0
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.607   CALIFORNIA ISO                           VARIOUS                              Trade                       $28,573
        250 OUTCROPPING WAY
        FOLSOM, CA 95630               ACCOUNT NO.: NOT AVAILABLE


3.608   CALIFORNIA ISO                           VARIOUS                              Trade                       $18,765
        250 OUTCROPPING WAY
        FOLSOM, CA 95630               ACCOUNT NO.: NOT AVAILABLE


3.609   CALIFORNIA NORTHERN                      VARIOUS                              Trade                         $4,350
        RAILROAD
        1166 OAK AVE                   ACCOUNT NO.: NOT AVAILABLE
        WOODLAND, CA 95695


3.610   CALIFORNIA PACIFIC ELECTRIC              VARIOUS                              Trade                       $72,107
        CO LLC
        505 MONTGOMERY ST STE 800      ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94111


3.611   CALIFORNIA POLYTECHNIC                   VARIOUS                              Trade                       $52,160
        STATE UNIV
        1 GRAND AVE BLDG 117           ACCOUNT NO.: NOT AVAILABLE
        SAN LUIS OBISPO, CA 93407


3.612   CALIFORNIA PUBLIC UTILITIES              VARIOUS                              Trade                      $331,588
        COMMISS
        505 VAN NESS AVE               ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94102-3298


3.613   CALIFORNIA REFORESTATION                 VARIOUS                              Trade                      $463,380
        22230 S COLORADO RIVER DR
        #A                             ACCOUNT NO.: NOT AVAILABLE
        SONORA, CA 95370


3.614   CALIFORNIA REGIONAL WATER                VARIOUS                              Trade                         $6,700
        QUALITY
        11020 SUN CENTER DR #200       ACCOUNT NO.: NOT AVAILABLE
        RANCHO CORDOVA, CA 95670

                                            Page 57 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4      Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 57
                                                        of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.615   CALIFORNIA SERVICE TOOL INC             VARIOUS                              Trade                         $9,027
        855 NATIONAL DR STE 101
        SACRAMENTO, CA 95834          ACCOUNT NO.: NOT AVAILABLE


3.616   CALIFORNIA STATE LANDS                  VARIOUS                              Trade                       $10,940
        COMMISSION
        100 HOWE AVE #100-SOUTH       ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95825-8202


3.617   CALIFORNIA STATE UNIVERSITY             VARIOUS                              Trade                         $4,451
        6000 J STREET
        SACRAMENTO, CA 95819-6010     ACCOUNT NO.: NOT AVAILABLE


3.618   CALIFORNIA STATE UNIVERSITY             VARIOUS                              Trade                          $263
        9001 STOCKDALE HWY
        BAKERSFIELD, CA 93311-1099    ACCOUNT NO.: NOT AVAILABLE


3.619   CALIFORNIA STATE UNIVERSITY             VARIOUS                              Trade                       $98,603
        9001 STOCKDALE HWY
        BAKERSFIELD, CA 93311-1099    ACCOUNT NO.: NOT AVAILABLE


3.620   CALIFORNIA STATE UNIVERSITY             VARIOUS                              Trade                         $4,000
        100 CAMPUS CENTER BLDNG
        84C                           ACCOUNT NO.: NOT AVAILABLE
        SEASIDE, CA 93955-8001


3.621   CALIFORNIA STATE UNIVERSITY             VARIOUS                              Trade                       $75,378
        ONE UNIVERSITY CIR
        TURLOCK, CA 95382             ACCOUNT NO.: NOT AVAILABLE


3.622   CALIFORNIA STATE UNIVERSITY             VARIOUS                              Trade                      $625,965
        4910 N CHESTNUT AVE
        FRESNO, CA 93726              ACCOUNT NO.: NOT AVAILABLE


3.623   CALIFORNIA SURVEYING &                  VARIOUS                              Trade                       $73,172
        DRAFTING SUP
        4733 AUBURN BLVD              ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95841


3.624   CALIFORNIA WASTE RECOVERY               VARIOUS                              Trade                         $1,794
        SYSTEMS
        175 ENTERPRISE COURT STE A    ACCOUNT NO.: NOT AVAILABLE
        GALT, CA 95632


3.625   CALIFORNIA WATER                        VARIOUS                              Trade                         $2,270
        RESOURCES
        1001 I ST                     ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95814


                                           Page 58 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 58
                                                       of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.626   CALIFORNIA WATER SERVICE               VARIOUS                              Trade                          $103
        CO
        201 S 1ST ST                 ACCOUNT NO.: NOT AVAILABLE
        DIXON, CA 95620


3.627   CALIFORNIA WATER SERVICE               VARIOUS                              Trade                          $553
        CO
        195 SOUTH N ST               ACCOUNT NO.: NOT AVAILABLE
        LIVERMORE, CA 94550-4350


3.628   CALIFORNIA WATER SERVICE               VARIOUS                              Trade                          $382
        CO
        341 NORTH DELAWARE           ACCOUNT NO.: NOT AVAILABLE
        SAN MATEO, CA 94401


3.629   CALIFORNIA WATER SERVICE               VARIOUS                              Trade                         $1,764
        CO
        949 "B" ST                   ACCOUNT NO.: NOT AVAILABLE
        LOS ALTOS, CA 94024-6002


3.630   CALIFORNIA WATER SERVICE               VARIOUS                              Trade                         $3,920
        CO
        3725 SOUTH H ST              ACCOUNT NO.: NOT AVAILABLE
        BAKERSFIELD, CA 93304-6538


3.631   CALIFORNIA WATER SERVICE               VARIOUS                              Trade                         $1,255
        CO
        2222 DR ML KING JR PKY       ACCOUNT NO.: NOT AVAILABLE
        CHICO, CA 95928


3.632   CALIFORNIA WATER SERVICE               VARIOUS                              Trade                         $1,005
        CO
        1550 W FREMONT ST            ACCOUNT NO.: NOT AVAILABLE
        STOCKTON, CA 95203-2643


3.633   CALIFORNIA WATER SERVICE               VARIOUS                              Trade                          $862
        CO
        1070 W WOOD STREET STE A1    ACCOUNT NO.: NOT AVAILABLE
        WILLOWS, CA 95988


3.634   CALIFORNIA WATER SERVICE               VARIOUS                              Trade                         $1,149
        CO.
        254 COMMISSION ST.           ACCOUNT NO.: NOT AVAILABLE
        SALINAS, CA 93901-3737


3.635   CALIFORNIA WATER SERVICE               VARIOUS                              Trade                         $1,672
        COMPANY
        131 D ST                     ACCOUNT NO.: NOT AVAILABLE
        MARYSVILLE, CA 95901


                                          Page 59 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 59
                                                      of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.636   CALIFORNIA WATER SERVICE                VARIOUS                              Trade                          $248
        COMPANY
        620-H BROADWAY ST             ACCOUNT NO.: NOT AVAILABLE
        KING CITY, CA 93930-3200


3.637   CALIFORNIA WATER SERVICE                VARIOUS                              Trade                          $498
        COMPANY
        1905 HIGH ST                  ACCOUNT NO.: NOT AVAILABLE
        OROVILLE, CA 95965-4939


3.638   CALL 24 COMMUNICATIONS INC              VARIOUS                              Trade                          $129
        3321 VINCENT RD
        PLEASANT HILL, CA 94523       ACCOUNT NO.: NOT AVAILABLE


3.639   CALMAT CO                               VARIOUS                              Trade                         $5,105
        50 EL CHARRO RD
        PLEASANTON, CA 94588          ACCOUNT NO.: NOT AVAILABLE


3.640   CALPINE KING CITY COGEN LLC             VARIOUS                              Trade                     $2,514,329
        4160 DUBLIN BLVD
        DUBLIN, CA 94568-3139         ACCOUNT NO.: NOT AVAILABLE


3.641   CALPINE LOS ESTEROS                     VARIOUS                              Trade                       $61,629
        717 TEXAS AVE STE1000
        HOUSTON, TX 77002             ACCOUNT NO.: NOT AVAILABLE


3.642   CAL-SAFETY INC                          VARIOUS                              Trade                       $32,875
        4366 ENTERPRISE ST
        FREMONT, CA 94538             ACCOUNT NO.: NOT AVAILABLE


3.643   CALTROL INC                             VARIOUS                              Trade                      $324,344
        1385 PAMA LN STE 111
        LAS VEGAS, NV 89119           ACCOUNT NO.: NOT AVAILABLE


3.644   CAL-WEST CONCRETE CUTTING               VARIOUS                              Trade                      $129,712
        INC
        P.O. BOX 70                   ACCOUNT NO.: NOT AVAILABLE
        MARYSVILLE, CA 95901


3.645   CAL-WEST CONCRETE CUTTING               VARIOUS                              Trade                         $1,360
        INC
        3000 TARA CT                  ACCOUNT NO.: NOT AVAILABLE
        UNION CITY, CA 94587


3.646   CALWIND RESOURCES INC                   VARIOUS                              Trade                      $240,013
        2659 TOWNSGATE RD STE 122
        WESTLAKE VILLAGE, CA 91361    ACCOUNT NO.: NOT AVAILABLE



                                           Page 60 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 60
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.647   CAM GUARD SYSTEMS INC                   VARIOUS                               Trade                        $11,805
        255 N LINCOLN AVE
        CORONA, CA 92882              ACCOUNT NO.: NOT AVAILABLE


3.648   CAMBRIA COMMUNITY                       VARIOUS                               Trade                          $5,255
        HEALTHCARE DISTRI
        2535 MAIN STREET              ACCOUNT NO.: NOT AVAILABLE
        CAMBRIA, CA 93428


3.649   CAMELIA LOPEZ                           VARIOUS                             Third Party                       $985
        1310 PARK PLEASANT CIRCLE                                                      Claim
        SAN JOSE, CA 95127            ACCOUNT NO.: NOT AVAILABLE


3.650   CAMERON INTERNATIONAL                   VARIOUS                               Trade                       $557,288
        CORPORATION
        1333 W LOOP SOUTH STE 1700    ACCOUNT NO.: NOT AVAILABLE
        HOUSTON, TX 77027


3.651   CAMERON MORRIS                          VARIOUS                             Third Party                       $120
        PO BOX 1741                                                                    Claim
        BOYES HOT SPRINGS, CA 95416   ACCOUNT NO.: NOT AVAILABLE


3.652   CAMERON MORRIS                          VARIOUS                             Third Party                       $100
        PO BOX 1741                                                                    Claim
        BOYES HOT SPRINGS, CA 95416   ACCOUNT NO.: NOT AVAILABLE


3.653   CAMERON TECHNOLOGIES INC                VARIOUS                               Trade                        $19,986
        4040 CAPITOL AVE
        CITY OF INDUSTRY, CA 90601    ACCOUNT NO.: NOT AVAILABLE


3.654   CAMERON WEST COAST INC                  VARIOUS                               Trade                      $1,143,246
        4315 YEAGER WAY
        BAKERSFIELD, CA 93313         ACCOUNT NO.: NOT AVAILABLE


3.655   CAMLIN POWER INC                        VARIOUS                               Trade                        $35,000
        1765 N ELSTON AVE UNIT 105
        CHICAGO, IL 60642             ACCOUNT NO.: NOT AVAILABLE


3.656   CAMP SYSTEMS                            VARIOUS                               Trade                          $9,975
        INTERNATIONAL INC
        999 MARCONI AVE               ACCOUNT NO.: NOT AVAILABLE
        RONKONKOMA, NY 11779


3.657   CAMPBELL CHAMBER OF                     VARIOUS                               Trade                           $495
        COMMERCE
        1628 W. CAMPBELL AVE          ACCOUNT NO.: NOT AVAILABLE
        CAMPBELL, CA 95008



                                           Page 61 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 61
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.658   CAMPBELL STRATEGY &                     VARIOUS                              Trade                       $22,129
        ADVOCACY
        1301 I ST                     ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95814


3.659   CAMPBELL VALVE &                        VARIOUS                              Trade                       $12,839
        ENGINEERING CORP
        2027 E CEDAR ST               ACCOUNT NO.: NOT AVAILABLE
        ONTARIO, CA 91761


3.660   CAMPOS EPC LLC                          VARIOUS                              Trade                     $2,558,244
        1401 BLAKE ST
        DENVER, CO 80202              ACCOUNT NO.: NOT AVAILABLE


3.661   CANNON CORPORATION                      VARIOUS                              Trade                      $152,949
        1050 SOUTHWOOD DR
        SAN LUIS OBISPO, CA 93401     ACCOUNT NO.: NOT AVAILABLE


3.662   CANNON TECHNOLOGIES INC                 VARIOUS                              Trade                            $0
        NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.663   CANON SOLUTIONS AMERICA                 VARIOUS                              Trade                       $58,390
        INC
        4 OHIO DR                     ACCOUNT NO.: NOT AVAILABLE
        LAKE SUCCESS, NY 11042


3.664   CANUS CORPORATION                       VARIOUS                              Trade                     $7,088,725
        20532 EL TORO RD STE 102
        MISSION VIEJO, CA 92692       ACCOUNT NO.: NOT AVAILABLE


3.665   CANYON INDUSTRIES INC                   VARIOUS                              Trade                       $94,738
        5500 BLUE HERON LN
        DEMING, WA 98244              ACCOUNT NO.: NOT AVAILABLE


3.666   CAPITAL POWER CORPORATION               VARIOUS                              Trade                     $1,750,148
        10TH FLOOR 1200-10423 101 S
        EDMONTON, AB T5H 0E9          ACCOUNT NO.: NOT AVAILABLE


3.667   CAPITOL BARRICADE INC                   VARIOUS                              Trade                      $100,464
        6001 ELVAS AVE
        SACRAMENTO, CA 95819          ACCOUNT NO.: NOT AVAILABLE


3.668   CAPITOL LAW AND POLICY INC              VARIOUS                              Trade                         $4,000
        1215 K ST STE 1510
        SACRAMENTO, CA 95814          ACCOUNT NO.: NOT AVAILABLE




                                           Page 62 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 62
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.669   CAPSTONE FIRE MANAGEMENT                VARIOUS                               Trade                      $2,961,240
        INC
        2240 AUTO PARK WAY            ACCOUNT NO.: NOT AVAILABLE
        ESCONDIDO, CA 92029


3.670   CARBOLINE COMPANY                       VARIOUS                               Trade                          $7,738
        2150 SCHUETZ RD
        ST LOUIS, MO 63146            ACCOUNT NO.: NOT AVAILABLE


3.671   CARDNO INC                              VARIOUS                               Trade                      $3,067,361
        10004 PARK MEADOWS DR STE
        300                           ACCOUNT NO.: NOT AVAILABLE
        LONE TREE, CO 80124


3.672   CAREER INSTITUTE INC                    VARIOUS                               Trade                          $4,750
        10722 ARROW ROUTE STE 808
        RANCHO CUCAMONGA, CA          ACCOUNT NO.: NOT AVAILABLE
        91730


3.673   CAREONSITE INC                          VARIOUS                               Trade                       $613,386
        P.O. BOX 11389
        CARSON, CA 90749              ACCOUNT NO.: NOT AVAILABLE


3.674   CARL MITCHELL                           VARIOUS                             Third Party                      $2,115
        4060 WALKER AVE                                                                Claim
        SANTA ROSA, CA 95407          ACCOUNT NO.: NOT AVAILABLE


3.675   CARLA ST MYERS                          VARIOUS                             Third Party                       $170
        2550 ANDREAS VISTA                                                             Claim
        SAN ANDREAS, CA 95045         ACCOUNT NO.: NOT AVAILABLE


3.676   CARLOS FUENTES                          VARIOUS                             Third Party                       $844
        1510 CIELO LANE                                                                Claim
        NIPOMO, CA 93444              ACCOUNT NO.: NOT AVAILABLE


3.677   CARLOS MENDOZA                          VARIOUS                             Third Party                       $662
        463 PEACOCK WAY                                                                Claim
        VACAVILLE, CA 95688           ACCOUNT NO.: NOT AVAILABLE


3.678   CARLOS MONDRAGON                        VARIOUS                             Third Party                       $100
        65 MCCREERY AVENUE                                                             Claim
        SAN JOSE, CA 95116            ACCOUNT NO.: NOT AVAILABLE


3.679   CARLOS TOSTE                            VARIOUS                             Third Party                       $475
        11200 MILL STREET                                                              Claim
        SHEEP RANCH, CA 95246         ACCOUNT NO.: NOT AVAILABLE




                                           Page 63 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 63
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.680   CARMEL MARINA CORPORATION         VARIOUS                                      Trade                           $782
        11240 COMMERCIAL PKY
        CASTROVILLE, CA 95012     ACCOUNT NO.: NOT AVAILABLE


3.681   CARMEN SOARES                            VARIOUS                             Third Party                       $275
        378 GAVEN ST                                                                    Claim
        SAN FRANCISCO, CA 94134        ACCOUNT NO.: NOT AVAILABLE


3.682   CARMICHAEL RECREATION AND                VARIOUS                               Trade                          $1,000
        PARK
        5750 GRANT AVE                 ACCOUNT NO.: NOT AVAILABLE
        CARMICHAEL, CA 95608


3.683   CAROL CYPERT                             VARIOUS                             Third Party                       $500
        1476 36TH AVE.                                                                  Claim
        SAN FRANCISCO, CA 94122        ACCOUNT NO.: NOT AVAILABLE


3.684   CAROL H WILLIAMS                         VARIOUS                               Trade                        $45,878
        ADVERTISING INC
        NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.685   CAROL SANCHEZ                            VARIOUS                               Trade                          $1,430
        7588 RED HILL RD
        ANGELS CAMP, CA 95222          ACCOUNT NO.: NOT AVAILABLE


3.686   CAROLYN NIXON                            VARIOUS                             Third Party                      $1,500
        PO BOX 883                                                                      Claim
        VALLEY SPRINGS, CA 95252       ACCOUNT NO.: NOT AVAILABLE


3.687   CARRIE BARTON                            VARIOUS                             Third Party                       $331
        155 STANFORD DR                                                                 Claim
        BEN LOMOND, CA 95005           ACCOUNT NO.: NOT AVAILABLE


3.688   CARSON PORTER DIVING                     VARIOUS                               Trade                        $10,639
        15730 MORRO RD
        ATASCADERO, CA 93422           ACCOUNT NO.: NOT AVAILABLE


3.689   CARTER VALIDUS OPERATING                 VARIOUS                               Trade                        $64,299
        4890 W KENNEDY BLVD STE 650
        TAMPA, FL 33609                ACCOUNT NO.: NOT AVAILABLE


3.690   CASCADE ENERGY INC                       VARIOUS                               Trade                        $58,040
        123 NE 3RD AVE STE 400
        PORTLAND, OR 97232             ACCOUNT NO.: NOT AVAILABLE




                                            Page 64 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 64
                                                        of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.691   CASSANDRA MICHEL                       VARIOUS                             Third Party                       $804
        1240 AMBROSINI LN                                                             Claim
        FERNDALE, CA 95536           ACCOUNT NO.: NOT AVAILABLE


3.692   CASTELANELLI BROS DAIRY                VARIOUS                               Trade                          $5,380
        401 W ARMSTRONG RD
        LODI, CA 95242               ACCOUNT NO.: NOT AVAILABLE


3.693   CASTLE ANALYTICAL                      VARIOUS                               Trade                           $625
        LABORATORY
        2333 SHUTTLE DR              ACCOUNT NO.: NOT AVAILABLE
        ATWATER, CA 95301


3.694   CATALINA GOLDSTEIN                     VARIOUS                             Third Party                        $34
        251 28TH ST.                                                                  Claim
        OAKLAND, CA 94611            ACCOUNT NO.: NOT AVAILABLE


3.695   CATHERINE E ORTH                       VARIOUS                               Trade                          $7,536
        2873 LONGWOOD DR
        CHICO, CA 95928              ACCOUNT NO.: NOT AVAILABLE


3.696   CATHOLIC CHARITIES DIOCESE             VARIOUS                               Trade                            $40
        149 N FULTON
        FRESNO, CA 93701             ACCOUNT NO.: NOT AVAILABLE


3.697   CAULFIELD CONSULTING                   VARIOUS                               Trade                          $5,172
        3053 BRAINTREE HILL RD
        BRAINTREE, VT 5060           ACCOUNT NO.: NOT AVAILABLE


3.698   CAVASSO CORPORATION                    VARIOUS                               Trade                          $5,555
        1201 JUNIPER ST
        ALTURAS, CA 96101            ACCOUNT NO.: NOT AVAILABLE


3.699   CB PACIFIC INC                         VARIOUS                               Trade                          $5,467
        909 7TH AVE STE 201
        KIRKLAND, WA 98033           ACCOUNT NO.: NOT AVAILABLE


3.700   CB&I LLC                               VARIOUS                               Trade                        $79,409
        2103 RESEARCH FOREST DR
        THE WOODLANDS, TX 77380      ACCOUNT NO.: NOT AVAILABLE


3.701   CB2 BUILDERS INCORPORATED              VARIOUS                               Trade                       $981,095
        505 BEACH ST STE 210
        SAN FRANCISCO, CA 94133      ACCOUNT NO.: NOT AVAILABLE




                                          Page 65 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 65
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.702   CBS NUCLEAR SERVICES INC                VARIOUS                               Trade                           $875
        501 UNION WEST BLVD
        MATTHEWS, NC 28104            ACCOUNT NO.: NOT AVAILABLE


3.703   CCH INCORPORATED                        VARIOUS                               Trade                          $1,646
        2700 LAKE COOK RD
        RIVERWOODS, IL 60015          ACCOUNT NO.: NOT AVAILABLE


3.704   CEATI INTERNATIONAL INC                 VARIOUS                               Trade                        $44,100
        1010 SHERBROOKE ST WEST
        STE 2500                      ACCOUNT NO.: NOT AVAILABLE
        MONTREAL, PQ H3A 2R7


3.705   CELERITY CONSULTING GROUP               VARIOUS                               Trade                      $1,183,545
        INC
        2 GOUGH ST STE 300            ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94103


3.706   CELESTE ANGELICH                        VARIOUS                             Third Party                      $1,040
        16741 WILD OAK CT.                                                             Claim
        MORGAN HILL, CA 95037         ACCOUNT NO.: NOT AVAILABLE


3.707   CELLULAR ACCESSORIES FOR                VARIOUS                               Trade                        $77,192
        LESS
        2110 ARTESIA BLVD STE B707    ACCOUNT NO.: NOT AVAILABLE
        REDONDO BEACH, CA 90278


3.708   CEMEX CONST MATERIALS                   VARIOUS                               Trade                        $41,405
        PACIFIC LLC
        2365 IRON POINT RD #120       ACCOUNT NO.: NOT AVAILABLE
        FOLSOM, CA 95630-8714


3.709   CEMTEK ENVIRONMENTAL INC                VARIOUS                               Trade                          $3,405
        3041 S ORANGE AVE
        SANTA ANA, CA 92707           ACCOUNT NO.: NOT AVAILABLE


3.710   CENTER FOR INTERNET                     VARIOUS                               Trade                        $10,500
        SECURITY INC
        31 TECH VALLEY DR             ACCOUNT NO.: NOT AVAILABLE
        EAST GREENBUSH, NY 12061


3.711   CENTER FOR WORKPLACE                    VARIOUS                               Trade                          $1,200
        COMPLIANCE
        1501 M ST NW STE 400          ACCOUNT NO.: NOT AVAILABLE
        WASHINGTON, DC 20005




                                           Page 66 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 66
                                                       of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.712   CENTER OF VISION                       VARIOUS                              Trade                           $20
        ENHANCEMENT
        1240 D ST                    ACCOUNT NO.: NOT AVAILABLE
        MERCED, CA 95341


3.713   CENTERPOINT ENERGY                     VARIOUS                              Trade                            $0
        SERVICES INC
        NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.714   CENTRAL CALIFORNIA FLUID               VARIOUS                              Trade                          $788
        SYSTEM
        325 BALBOA CIR               ACCOUNT NO.: NOT AVAILABLE
        CAMARILLO, CA 93012


3.715   CENTRAL CALIFORNIA                     VARIOUS                              Trade                         $3,598
        IRRIGATION DIST
        P.O. BOX 1231                ACCOUNT NO.: NOT AVAILABLE
        LOS BANOS, CA 93635


3.716   CENTRAL CALIFORNIA LEGAL               VARIOUS                              Trade                           $20
        SERVICES
        2115 KERN ST STE 1           ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93721


3.717   CENTRAL COAST ENERGY                   VARIOUS                              Trade                          $240
        SERVICES INC
        135 AVIATION WAY #7          ACCOUNT NO.: NOT AVAILABLE
        WATSONVILLE, CA 95076


3.718   CENTRAL COAST LAND                     VARIOUS                              Trade                       $71,463
        SERVICES INC
        P.O. BOX 961                 ACCOUNT NO.: NOT AVAILABLE
        CAPITOLA, CA 95010


3.719   CENTRAL COAST TRAIL                    VARIOUS                              Trade                       $10,825
        MANAGEMENT
        1654 RED ADMIRAL CT          ACCOUNT NO.: NOT AVAILABLE
        NIPOMO, CA 93444


3.720   CENTRAL MARIN SANITATION               VARIOUS                              Trade                         $1,542
        AGENCY
        1301 ANDERSEN DR             ACCOUNT NO.: NOT AVAILABLE
        SAN RAFAEL, CA 94901


3.721   CENTRAL SIERRA PEST                    VARIOUS                              Trade                      $687,592
        CONTROL INC
        P.O. BOX 4087                ACCOUNT NO.: NOT AVAILABLE
        OAKHURST, CA 93644



                                          Page 67 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 67
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.722   CENTRAL VALLEY CONCRETE                 VARIOUS                               Trade                        $70,909
        INC
        3823 N HWY 59                 ACCOUNT NO.: NOT AVAILABLE
        MERCED, CA 95348


3.723   CENVEO CORPORATION                      VARIOUS                               Trade                       $293,851
        200 FIRST STAMFORD PL
        STAMFORD, CT 6902             ACCOUNT NO.: NOT AVAILABLE


3.724   CERTEX USA INC                          VARIOUS                               Trade                        $12,663
        1721 W CULVER ST
        PHOENIX, AZ 85007             ACCOUNT NO.: NOT AVAILABLE


3.725   CERTIFIED SPECIALTY GASES               VARIOUS                               Trade                        $14,586
        INC
        135 CATRON DR                 ACCOUNT NO.: NOT AVAILABLE
        RENO, NV 89513


3.726   CF LIMITED GROUP LLC                    VARIOUS                               Trade                        $15,862
        26906 MOSSY LEAF LANE
        CYPRESS, TX 77433             ACCOUNT NO.: NOT AVAILABLE


3.727   CH REYNOLDS ELECTRIC INC                VARIOUS                               Trade                        $53,480
        1281 WAYNE AVE
        SAN JOSE, CA 95131            ACCOUNT NO.: NOT AVAILABLE


3.728   CH2M HILL ENGINEERS INC                 VARIOUS                               Trade                    $10,137,091
        9191 SO JAMAICA ST
        ENGLEWOOD, CO 80112           ACCOUNT NO.: NOT AVAILABLE


3.729   CHA CONSULTING INC                      VARIOUS                               Trade                       $556,470
        III WINNERS CIR
        ALBANY, NY 12205              ACCOUNT NO.: NOT AVAILABLE


3.730   CHABOT LAS POSITAS                      VARIOUS                               Trade                           $750
        COMMUNITY
        7600 DUBLIN BLVD STE 102A     ACCOUNT NO.: NOT AVAILABLE
        DUBLIN, CA 94568


3.731   CHAD MICHAEL PREVOSTINI                 VARIOUS                               Trade                        $13,048
        P.O. BOX 580
        GROVER BEACH, CA 93483        ACCOUNT NO.: NOT AVAILABLE


3.732   CHAD SWIMMER                            VARIOUS                             Third Party                       $220
        16315 OLD CASPAR RAILROAD                                                      Claim
        FORT BRAGG, CA 95437          ACCOUNT NO.: NOT AVAILABLE




                                           Page 68 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 68
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.733   CHAIN LINK FENCE & SUPPLY                VARIOUS                               Trade                      $1,283,528
        INC
        7650 HAWTHORNE AVE STE 2       ACCOUNT NO.: NOT AVAILABLE
        LIVERMORE, CA 94550


3.734   CHALK CLIFF LIMITED                      VARIOUS                               Trade                       $275,577
        1 BANK ONE PLAZA MAIL CODE
        ILI-0126                       ACCOUNT NO.: NOT AVAILABLE
        CHICAGO, IL 60670-0126


3.735   CHAMPION CLEANING                        VARIOUS                               Trade                       $477,003
        SPECIALIST INC
        8391 BLUE ASH RD               ACCOUNT NO.: NOT AVAILABLE
        CINCINNATI, OH 45236


3.736   CHAMPION PROCESS INC                     VARIOUS                               Trade                       $325,290
        5171 ASHLEY CT
        HOUSTON, TX 77041              ACCOUNT NO.: NOT AVAILABLE


3.737   CHANDLER STAUFFER                        VARIOUS                               Trade                          $3,500
        710 LIVINGSTON PLACE
        RIO VISTA, CA 94571            ACCOUNT NO.: NOT AVAILABLE


3.738   CHANG INCOME PROPERTY                    VARIOUS                               Trade                          $6,000
        PARTNERSHIP
        520 S EL CAMINO REAL 9TH FLR   ACCOUNT NO.: NOT AVAILABLE
        SAN MATEO, CA 94402


3.739   CHANGBIN QIU                             VARIOUS                             Third Party                       $605
        2993 LAKE STREET                                                                Claim
        SAN FRANCISCO, CA 94121        ACCOUNT NO.: NOT AVAILABLE


3.740   CHARBONNEAU INDUSTRIES INC         VARIOUS                                     Trade                        $55,338
        2400 LAKEVIEW PKWY SUITE
        600A                       ACCOUNT NO.: NOT AVAILABLE
        ALPHARETTA, GA 30009


3.741   CHARLES ARCATA GUEST                     VARIOUS                             Third Party                      $1,768
        HOUSE-HEANEY                                                                    Claim
        8445 KNEELAND RD               ACCOUNT NO.: NOT AVAILABLE
        KNEELAND, CA 95549


3.742   CHARLES BESTOR                           VARIOUS                             Third Party                      $1,101
        144 WALNUT STREET                                                               Claim
        PACIFIC GROVE, CA 93950        ACCOUNT NO.: NOT AVAILABLE


3.743   CHARLES D REYNOLDS                       VARIOUS                               Trade                        $11,589
        P.O. BOX 1221
        MODESTO, CA 95353-1221         ACCOUNT NO.: NOT AVAILABLE

                                            Page 69 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 69
                                                        of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.744   CHARLES DOUGLAS ANDERS                 VARIOUS                               Trade                        $29,828
        1886 DEER CANYON RD
        ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.745   CHARLES GRUNSKY CO                     VARIOUS                               Trade                          $9,820
        936 FOXHILL CIRCLE
        HOLLISTER, CA 95023-9752     ACCOUNT NO.: NOT AVAILABLE


3.746   CHARLES P CROWLEY CO INC               VARIOUS                               Trade                        $51,778
        15861 BUSINESS CENTER DR
        IRWINDALE, CA 91706          ACCOUNT NO.: NOT AVAILABLE


3.747   CHARLES SCHWAB & CO INC                VARIOUS                               Trade                        $18,900
        9601 E PANORAMA CIRCLE
        ENGLEWOOD, CO 80112          ACCOUNT NO.: NOT AVAILABLE


3.748   CHARLES WT THOMAS                      VARIOUS                               Trade                          $2,400
        CONSULTING LLC
        4036 MOUNT VEEDER RD         ACCOUNT NO.: NOT AVAILABLE
        NAPA, CA 94558


3.749   CHARTER COMMUNICATIONS                 VARIOUS                               Trade                        $27,047
        P.O. BOX 60229
        LOS ANGELES, CA 90060-0229   ACCOUNT NO.: NOT AVAILABLE


3.750   CHARTER COMMUNICATIONS                 VARIOUS                               Trade                          $5,587
        P.O. BOX 60229
        LOS ANGELES, CA 90060-0229   ACCOUNT NO.: NOT AVAILABLE


3.751   CHASE S CHINCHEN                       VARIOUS                               Trade                          $4,831
        6029 HIGHWAY 99
        OROVILLE, CA 95965           ACCOUNT NO.: NOT AVAILABLE


3.752   CHATEAU LA SALLE                       VARIOUS                             Third Party                      $1,035
        2681 MONTEREY ROAD                                                            Claim
        SAN JOSE, CA 95111           ACCOUNT NO.: NOT AVAILABLE


3.753   CHE CHAO HSU                           VARIOUS                             Third Party                       $995
        470 CAMPBELL AVENUE                                                           Claim
        SAN FRANCISCO, CA 94134      ACCOUNT NO.: NOT AVAILABLE


3.754   CHECKFREEPAY CORPORATION               VARIOUS                               Trade                       $298,724
        15 STERLING DR
        WALLINGFORD, CT 6492         ACCOUNT NO.: NOT AVAILABLE




                                          Page 70 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 70
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.755   CHEMEHUEVI INDIAN TRIBE                 VARIOUS                               Trade                        $84,220
        P.O. BOX 1976
        HAVASU LAKE, CA 92363         ACCOUNT NO.: NOT AVAILABLE


3.756   CHEMETRICS INC                          VARIOUS                               Trade                           $368
        4295 CATLETT ROAD
        MIDLAND, VA 22728             ACCOUNT NO.: NOT AVAILABLE


3.757   CHEMTREAT INC                           VARIOUS                               Trade                        $12,106
        5640 COX RD
        GLEN ALLEN, VA 23060          ACCOUNT NO.: NOT AVAILABLE


3.758   CHERYLDROFFNER CUESTA LA                VARIOUS                             Third Party                    $11,394
        HONDA GUIL                                                                     Claim
        PO BOX 518                    ACCOUNT NO.: NOT AVAILABLE
        LA HONDA, CA 94020


3.759   CHERYLL BROOKS                          VARIOUS                             Third Party                      $8,245
        1344 PACIFIC AVENUE                                                            Claim
        SAN FRANCISCO, CA 94109       ACCOUNT NO.: NOT AVAILABLE


3.760   CHEVRON POWER HOLDING INC               VARIOUS                               Trade                      $3,697,388
        6001 BOLLINGER CANYON RD
        SAN RAMON, CA 94583           ACCOUNT NO.: NOT AVAILABLE


3.761   CHEVRON USA INC                         VARIOUS                               Trade                        $11,167
        6001 BOLLINGER CANYON RD
        SAN RAMON, CA 94583-2324      ACCOUNT NO.: NOT AVAILABLE


3.762   CHEVRON USA INC                         VARIOUS                               Trade                       $177,193
        P.O. BOX 730180
        DALLAS, TX 75373-0180         ACCOUNT NO.: NOT AVAILABLE


3.763   CHEVRON USA INC                         VARIOUS                               Trade                        $41,638
        9525 CAMINO MEDIA
        BAKERSFIELD, CA 93311         ACCOUNT NO.: NOT AVAILABLE


3.764   CHICAGO TITLE COMPANY                   VARIOUS                               Trade                           $750
        455 MARKET ST STE 2100
        SAN FRANCISCO, CA 94105       ACCOUNT NO.: NOT AVAILABLE


3.765   CHINA BASIN BALLPARK                    VARIOUS                               Trade                        $75,000
        COMPANY LLC
        24 WILLIE MAYS PLZ            ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94107




                                           Page 71 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 71
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.766   CHINESE NEWCOMERS                        VARIOUS                               Trade                            $40
        SERVICE CENTER
        777 STOCKTON ST #104           ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94108


3.767   CHIN'S RESTAURANT                        VARIOUS                             Third Party                       $398
        855 MAIN STREET                                                                 Claim
        REDWOOD CITY, CA 94063         ACCOUNT NO.: NOT AVAILABLE


3.768   CHI-SHIN WANG                            VARIOUS                             Third Party                       $200
        27900 ALTAMONT CIRCLE                                                           Claim
        LOS ALTOS, CA 94022            ACCOUNT NO.: NOT AVAILABLE


3.769   CHI-SHIN WANG                            VARIOUS                             Third Party                       $200
        27900 ALTAMONT CIRCLE                                                           Claim
        LOS ALTOS, CA 94022            ACCOUNT NO.: NOT AVAILABLE


3.770   CHLOE SAMMONS                            VARIOUS                             Third Party                       $230
        5 RIVER VISTA COURT                                                             Claim
        NOVATO, CA 94945               ACCOUNT NO.: NOT AVAILABLE


3.771   CHRIS AND FLORENCE POON                  VARIOUS                             Third Party                        $77
        3441 STREAMSIDE CIRCLE, #422                                                    Claim
        PLEASANTON, CA 94588-4195      ACCOUNT NO.: NOT AVAILABLE


3.772   CHRIS GILLESPIE                          VARIOUS                             Third Party                       $138
        1504 KING AVE                                                                   Claim
        NAPA, CA 94559                 ACCOUNT NO.: NOT AVAILABLE


3.773   CHRIS H FARLEY                           VARIOUS                               Trade                        $80,878
        1452 N VASCO RD #365
        LIVERMORE, CA 94551            ACCOUNT NO.: NOT AVAILABLE


3.774   CHRIS MUELRATH D&M                       VARIOUS                             Third Party                      $4,375
        CONSTRUCTION                                                                    Claim
        85 ELY ROAD                    ACCOUNT NO.: NOT AVAILABLE
        PETALUMA, CA 94954


3.775   CHRIS REHMANN                            VARIOUS                             Third Party                      $2,500
        6475 APPLE CREEK DR                                                             Claim
        PARADISE, CA 95969             ACCOUNT NO.: NOT AVAILABLE


3.776   CHRISTIE MIROYAN                         VARIOUS                             Third Party                       $390
        218 CORONADO                                                                    Claim
        APTOS, CA 95003                ACCOUNT NO.: NOT AVAILABLE




                                            Page 72 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4      Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 72
                                                        of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.777   CHRISTINA SMITH                         VARIOUS                             Third Party                      $3,150
        PO BOX                                                                         Claim
        ALMANOR, CA 96137             ACCOUNT NO.: NOT AVAILABLE


3.778   CHRISTINA TAT                           VARIOUS                             Third Party                      $1,500
        2182 45TH AVENUE                                                               Claim
        SAN FRANCISCO, CA 94116       ACCOUNT NO.: NOT AVAILABLE


3.779   CHRISTINE AND DALLAS JENSEN         VARIOUS                                 Third Party                       $810
        2534 ELLIOT STREET                                                             Claim
        SANTA MARIA, CA 93455       ACCOUNT NO.: NOT AVAILABLE


3.780   CHRISTOPHER HILLER                      VARIOUS                             Third Party                      $1,100
        20030 SPRING LAKE ROAD                                                         Claim
        MOKELUMNE HILL, CA 95249      ACCOUNT NO.: NOT AVAILABLE


3.781   CHRISTOPHER MAPES                       VARIOUS                             Third Party                      $4,898
        1529 SHARON PL.                                                                Claim
        SAN MATEO, CA 94401           ACCOUNT NO.: NOT AVAILABLE


3.782   CHRISTOPHER TEMPEL                      VARIOUS                             Third Party                       $374
        30 E ROSSI STREET, STE #309                                                    Claim
        SALINAS, CA 93901             ACCOUNT NO.: NOT AVAILABLE


3.783   CHROMALOX INC                           VARIOUS                               Trade                          $4,663
        103 GAMMA DR EXT
        PITTSBURGH, PA 15238          ACCOUNT NO.: NOT AVAILABLE


3.784   CHUN KI TONY CHEUNG                     VARIOUS                             Third Party                       $521
        1459 CURCI DRIVE                                                               Claim
        SAN JOSE, CA 95126            ACCOUNT NO.: NOT AVAILABLE


3.785   CHUNFEI CHEN                            VARIOUS                             Third Party                       $172
        1438 MALLARD WAY                                                               Claim
        SUNNYVALE, CA 94087           ACCOUNT NO.: NOT AVAILABLE


3.786   CIMCON LIGHTING INC                     VARIOUS                               Trade                             $0
        600 TECHNOLOGY PARK DR
        BILLERICA, MA 1821            ACCOUNT NO.: NOT AVAILABLE


3.787   CINCINNATI PRECISION                    VARIOUS                               Trade                           $306
        INSTRUMENTS
        253 CIRCLE FREEWAY DR         ACCOUNT NO.: NOT AVAILABLE
        CINCINNATI, OH 45246




                                           Page 73 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 73
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.788   CIRCLE H FARMS LLC                      VARIOUS                              Trade                       $80,000
        1350 E PACHECO BLVD #225
        LOS BANOS, CA 93635           ACCOUNT NO.: NOT AVAILABLE


3.789   CISCO AIR SYSTEMS INC                   VARIOUS                              Trade                       $18,868
        214 27TH STREET
        SACRAMENTO, CA 95816          ACCOUNT NO.: NOT AVAILABLE


3.790   CITIBANK NA NY                          VARIOUS                              Trade                     $1,701,213
        333 WEST 34TH ST
        NEW YORK, NY 10001            ACCOUNT NO.: NOT AVAILABLE


3.791   CITIGROUP NORTH AMERICA                 VARIOUS                              Trade                         $3,012
        P.O. BOX 7247-8614
        PHILADELPHIA, PA 19170-8614   ACCOUNT NO.: NOT AVAILABLE


3.792   CITY AND COUNTY OF SAN                  VARIOUS                              Trade                            $0
        FRANCISCO
        NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.793   CITY AND COUNTY OF SAN                  VARIOUS                              Trade                     $1,456,705
        FRANCISCO
        1455 MARKET ST STE 1200       ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94103


3.794   CITY OF ALAMEDA                         VARIOUS                              Trade                         $7,064
        OAK & SANTA CLARA AVE
        ALAMEDA, CA 94501             ACCOUNT NO.: NOT AVAILABLE


3.795   CITY OF ALBANY                          VARIOUS                              Trade                         $1,882
        1000 SAN PABLO AVE
        ALBANY, CA 94706              ACCOUNT NO.: NOT AVAILABLE


3.796   CITY OF AMERICAN CANYON                 VARIOUS                              Trade                         $1,000
        4381 BROADWAY STE 201
        AMERICAN CANYON, CA 94503     ACCOUNT NO.: NOT AVAILABLE


3.797   CITY OF ANGELS                          VARIOUS                              Trade                          $366
        P.O. BOX 667
        ANGELS CAMP, CA 95222         ACCOUNT NO.: NOT AVAILABLE


3.798   CITY OF ANTIOCH                         VARIOUS                              Trade                       $12,443
        P.O. BOX 5007
        ANTIOCH, CA 11111             ACCOUNT NO.: NOT AVAILABLE




                                           Page 74 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 74
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.799   CITY OF ANTIOCH                          VARIOUS                              Trade                          $206
        P.O. BOX 6015
        ARTESIA, CA 90702-6015         ACCOUNT NO.: NOT AVAILABLE


3.800   CITY OF ANTIOCH                          VARIOUS                              Trade                           $27
        P.O. BOX 5007
        ANTIOCH, CA 94531-5007         ACCOUNT NO.: NOT AVAILABLE


3.801   CITY OF ATASCADERO                       VARIOUS                              Trade                          $205
        6907 EL CAMINO REAL
        ATASCADERO, CA 93422           ACCOUNT NO.: NOT AVAILABLE


3.802   CITY OF AUBURN                           VARIOUS                              Trade                          $990
        1225 LINCOLN WAY
        AUBURN, CA 95603               ACCOUNT NO.: NOT AVAILABLE


3.803   CITY OF AVENAL                           VARIOUS                              Trade                         $3,065
        919 SKYLINE BLVD
        AVENAL, CA 93204               ACCOUNT NO.: NOT AVAILABLE


3.804   CITY OF BAKERSFIELD                      VARIOUS                              Trade                         $4,757
        1501 TRUXTUN AVE
        BAKERSFIELD, CA 93301          ACCOUNT NO.: NOT AVAILABLE


3.805   CITY OF BAKERSFIELD                      VARIOUS                              Trade                           $20
        1600 TRUXTUN AVE
        BAKERSFIELD, CA 93301          ACCOUNT NO.: NOT AVAILABLE


3.806   CITY OF BAKERSFIELD                      VARIOUS                              Trade                       $11,475
        1715 CHESTER AVE
        BAKERSFIELD, CA 93303          ACCOUNT NO.: NOT AVAILABLE


3.807   CITY OF BENICIA                          VARIOUS                              Trade                         $1,090
        200 E L ST
        BENICIA, CA 94510              ACCOUNT NO.: NOT AVAILABLE


3.808   CITY OF BERKELEY                         VARIOUS                              Trade                       $31,596
        1947 CENTER ST 1ST FL
        BERKELEY, CA 94704             ACCOUNT NO.: NOT AVAILABLE


3.809   CITY OF BUELLTON                         VARIOUS                              Trade                           $91
        P.O. BOX 1819
        BUELLTON, CA 93427             ACCOUNT NO.: NOT AVAILABLE


3.810   CITY OF CAMPBELL                         VARIOUS                              Trade                         $9,700
        70 N FIRST ST
        CAMPBELL, CA 95008             ACCOUNT NO.: NOT AVAILABLE


                                            Page 75 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 75
                                                        of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.811   CITY OF CARMEL BY THE SEA               VARIOUS                              Trade                          $474
        POST OFFICE DRAWER G
        CARMEL BY THE SEA, CA 93921   ACCOUNT NO.: NOT AVAILABLE


3.812   CITY OF CLOVIS                          VARIOUS                              Trade                         $2,253
        1033 FIFTH ST
        CLOVIS, CA 93612              ACCOUNT NO.: NOT AVAILABLE


3.813   CITY OF COALINGA                        VARIOUS                              Trade                          $406
        155 W DURIAN AVE
        COALINGA, CA 93210            ACCOUNT NO.: NOT AVAILABLE


3.814   CITY OF COLUSA                          VARIOUS                              Trade                         $1,283
        425 WEBSTER ST
        COLUSA, CA 95932              ACCOUNT NO.: NOT AVAILABLE


3.815   CITY OF CONCORD                         VARIOUS                              Trade                       $75,515
        1950 PARKSIDE DR MS/09
        CONCORD, CA 94519             ACCOUNT NO.: NOT AVAILABLE


3.816   CITY OF CORNING                         VARIOUS                              Trade                           $87
        794 THIRD ST
        CORNING, CA 96021             ACCOUNT NO.: NOT AVAILABLE


3.817   CITY OF COTATI                          VARIOUS                              Trade                         $3,640
        201 WEST SIERRA AVE
        COTATI, CA 94928              ACCOUNT NO.: NOT AVAILABLE


3.818   CITY OF DALY CITY                       VARIOUS                              Trade                       $28,911
        333-90TH STREET
        DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE


3.819   CITY OF DALY CITY                       VARIOUS                              Trade                       $16,822
        333-90TH ST 1ST FL
        DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE


3.820   CITY OF DAVIS                           VARIOUS                              Trade                          $390
        23 RUSSELL BOULEVARD
        DAVIS, CA 95616               ACCOUNT NO.: NOT AVAILABLE


3.821   CITY OF DAVIS                           VARIOUS                              Trade                       $20,100
        23 RUSSELL BLVD
        DAVIS, CA 95616               ACCOUNT NO.: NOT AVAILABLE


3.822   CITY OF DINUBA                          VARIOUS                              Trade                          $120
        405 E EL MONTE
        DINUBA, CA 93618              ACCOUNT NO.: NOT AVAILABLE


                                           Page 76 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4     Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 76
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.823   CITY OF DIXON                           VARIOUS                              Trade                          $445
        600 E A ST
        DIXON, CA 95620               ACCOUNT NO.: NOT AVAILABLE


3.824   CITY OF DUBLIN                          VARIOUS                              Trade                       $23,610
        100 CIVIC PLAZA
        DUBLIN, CA 94568              ACCOUNT NO.: NOT AVAILABLE


3.825   CITY OF EAST PALO ALTO                  VARIOUS                              Trade                         $1,043
        1960 TATE ST
        E PALO ALTO, CA 94303         ACCOUNT NO.: NOT AVAILABLE


3.826   CITY OF EAST PALO ALTO                  VARIOUS                              Trade                         $4,207
        2415 UNIVERSITY AVE
        EAST PALO ALTO, CA 94303      ACCOUNT NO.: NOT AVAILABLE


3.827   CITY OF EL CERRITO                      VARIOUS                              Trade                       $10,673
        10890 SAN PABLO AVE
        EL CERRITO, CA 94530          ACCOUNT NO.: NOT AVAILABLE


3.828   CITY OF EUREKA                          VARIOUS                              Trade                          $303
        531 K ST
        EUREKA, CA 95501              ACCOUNT NO.: NOT AVAILABLE


3.829   CITY OF FOLSOM                          VARIOUS                              Trade                           $53
        P.O. BOX 7463
        FOLSOM, CA 94120-7463         ACCOUNT NO.: NOT AVAILABLE


3.830   CITY OF FORT BRAGG                      VARIOUS                              Trade                          $841
        416 N FRANKLIN ST
        FORT BRAGG, CA 95437          ACCOUNT NO.: NOT AVAILABLE


3.831   CITY OF FORTUNA                         VARIOUS                              Trade                          $177
        621 11TH ST
        FORTUNA, CA 95540             ACCOUNT NO.: NOT AVAILABLE


3.832   CITY OF FREMONT                         VARIOUS                              Trade                         $9,731
        39550 LIBERTY ST
        FREMONT, CA 94537-5006        ACCOUNT NO.: NOT AVAILABLE


3.833   CITY OF FRESNO                          VARIOUS                              Trade                         $1,300
        2600 FRESNO ST RM 3065
        FRESNO, CA 93721-3604         ACCOUNT NO.: NOT AVAILABLE


3.834   CITY OF FRESNO                          VARIOUS                              Trade                         $7,213
        P.O. BOX 2069
        FRESNO, CA 93718-2069         ACCOUNT NO.: NOT AVAILABLE


                                           Page 77 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 77
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.835   CITY OF FRESNO                          VARIOUS                              Trade                          $885
        2600 FRESNO ST
        FRESNO, CA 93721-3604         ACCOUNT NO.: NOT AVAILABLE


3.836   CITY OF FRESNO                          VARIOUS                              Trade                       $26,161
        2600 FRESNO ST RM 4052
        FRESNO, CA 93721-3622         ACCOUNT NO.: NOT AVAILABLE


3.837   CITY OF FRESNO FIRE                     VARIOUS                              Trade                          $162
        DEPARTMENT
        911 H ST                      ACCOUNT NO.: NOT AVAILABLE
        FRESNO, CA 93721


3.838   CITY OF GILROY                          VARIOUS                              Trade                          $164
        7351 ROSANNA ST
        GILROY, CA 95020              ACCOUNT NO.: NOT AVAILABLE


3.839   CITY OF GRASS VALLEY                    VARIOUS                              Trade                         $1,560
        125 E MAIN ST
        GRASS VALLEY, CA 95945        ACCOUNT NO.: NOT AVAILABLE


3.840   CITY OF GRIDLEY                         VARIOUS                              Trade                          $244
        685 KENTUCKY ST
        GRIDLEY, CA 95948             ACCOUNT NO.: NOT AVAILABLE


3.841   CITY OF HALF MOON BAY                   VARIOUS                              Trade                          $410
        501 MAIN ST
        HALF MOON BAY, CA 94019       ACCOUNT NO.: NOT AVAILABLE


3.842   CITY OF HAYWARD                         VARIOUS                              Trade                       $72,601
        777 B ST
        HAYWARD, CA 94541             ACCOUNT NO.: NOT AVAILABLE


3.843   CITY OF HAYWARD                         VARIOUS                              Trade                           $80
        777 B STREET
        HAYWARD, CA 94541             ACCOUNT NO.: NOT AVAILABLE


3.844   CITY OF HOLLISTER                       VARIOUS                              Trade                          $394
        375 FIFTH ST
        HOLLISTER, CA 95023           ACCOUNT NO.: NOT AVAILABLE


3.845   CITY OF JACKSON                         VARIOUS                              Trade                          $270
        33 BROADWAY
        JACKSON, CA 95642-2393        ACCOUNT NO.: NOT AVAILABLE




                                           Page 78 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 78
                                                       of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.846   CITY OF LAFAYETTE                      VARIOUS                              Trade                         $3,713
        3675 MT DIABLO BLVD #210
        LAFAYETTE, CA 94549          ACCOUNT NO.: NOT AVAILABLE


3.847   CITY OF LAKEPORT                       VARIOUS                              Trade                          $686
        225 PARK ST
        LAKEPORT, CA 95453           ACCOUNT NO.: NOT AVAILABLE


3.848   CITY OF LARKSPUR                       VARIOUS                              Trade                         $5,219
        400 MAGNOLIA AVE
        LARKSPUR, CA 94939           ACCOUNT NO.: NOT AVAILABLE


3.849   CITY OF LATHROP                        VARIOUS                              Trade                         $6,610
        390 TOWN CENTRE DR
        LATHROP, CA 95330-9792       ACCOUNT NO.: NOT AVAILABLE


3.850   CITY OF LEMOORE                        VARIOUS                              Trade                         $2,100
        119 FOX ST
        LEMOORE, CA 93245            ACCOUNT NO.: NOT AVAILABLE


3.851   CITY OF LINCOLN                        VARIOUS                              Trade                         $2,204
        600 6TH ST
        LINCOLN, CA 95648            ACCOUNT NO.: NOT AVAILABLE


3.852   CITY OF LIVE OAK                       VARIOUS                              Trade                           $24
        9955 LIVE OAK BLVD
        LIVE OAK, CA 95953           ACCOUNT NO.: NOT AVAILABLE


3.853   CITY OF LIVERMORE                      VARIOUS                              Trade                         $7,571
        1052 SO LIVERMORE AVE
        LIVERMORE, CA 94550-4899     ACCOUNT NO.: NOT AVAILABLE


3.854   CITY OF LODI                           VARIOUS                              Trade                         $4,419
        P.O. BOX 3006
        LODI, CA 95241               ACCOUNT NO.: NOT AVAILABLE


3.855   CITY OF LOMPOC                         VARIOUS                              Trade                          $258
        100 CIVIC CENTER PLZ
        LOMPOC, CA 93438             ACCOUNT NO.: NOT AVAILABLE


3.856   CITY OF LOS BANOS                      VARIOUS                              Trade                         $1,382
        520 J STREET
        LOS BANOS, CA 93635          ACCOUNT NO.: NOT AVAILABLE


3.857   CITY OF MADERA                         VARIOUS                              Trade                         $2,550
        205 W FOURTH ST
        MADERA, CA 93637             ACCOUNT NO.: NOT AVAILABLE


                                          Page 79 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 79
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.858   CITY OF MANTECA                          VARIOUS                              Trade                         $6,235
        1001 W CENTER ST
        MANTECA, CA 95337              ACCOUNT NO.: NOT AVAILABLE


3.859   CITY OF MENLO PARK                       VARIOUS                              Trade                          $175
        701 LAUREL ST
        MENLO PARK, CA 94025           ACCOUNT NO.: NOT AVAILABLE


3.860   CITY OF MENLO PARK                       VARIOUS                              Trade                         $7,259
        701 LAUREL ST
        MENLO PARK, CA 94025           ACCOUNT NO.: NOT AVAILABLE


3.861   CITY OF MERCED                           VARIOUS                              Trade                         $5,007
        678 WEST 18TH ST DEPT UB
        MERCED, CA 95340               ACCOUNT NO.: NOT AVAILABLE


3.862   CITY OF MERCED                           VARIOUS                              Trade                         $1,007
        678 W 18TH ST
        MERCED, CA 95340               ACCOUNT NO.: NOT AVAILABLE


3.863   CITY OF MERCED                           VARIOUS                              Trade                            $1
        678 W 18TH ST
        MERCED, CA 95340               ACCOUNT NO.: NOT AVAILABLE


3.864   CITY OF MILLBRAE                         VARIOUS                              Trade                          $533
        P.O. BOX 993
        MILLBRAE, CA 94030-0993        ACCOUNT NO.: NOT AVAILABLE


3.865   CITY OF MILLBRAE                         VARIOUS                              Trade                         $1,796
        621 MAGNOLIA AVE
        MILLBRAE, CA 94030             ACCOUNT NO.: NOT AVAILABLE


3.866   CITY OF MORGAN HILL                      VARIOUS                              Trade                         $1,699
        495 ALKIRE AVE
        MORGAN HILL, CA 95037-4129     ACCOUNT NO.: NOT AVAILABLE


3.867   CITY OF MOUNTAIN VIEW                    VARIOUS                              Trade                         $1,089
        500 CASTRO ST
        MOUNTAIN VIEW, CA 94039-7540   ACCOUNT NO.: NOT AVAILABLE


3.868   CITY OF NAPA                             VARIOUS                              Trade                          $166
        P.O. BOX 890
        NAPA, CA 94559                 ACCOUNT NO.: NOT AVAILABLE


3.869   CITY OF NAPA                             VARIOUS                              Trade                         $9,475
        P.O. BOX 660
        NAPA, CA 94559                 ACCOUNT NO.: NOT AVAILABLE


                                            Page 80 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4      Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 80
                                                        of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.870   CITY OF NAPA                           VARIOUS                              Trade                         $4,546
        P.O. BOX 660
        NAPA, CA 94559               ACCOUNT NO.: NOT AVAILABLE


3.871   CITY OF NEWMAN                         VARIOUS                              Trade                           $95
        938 FRESNO ST
        NEWMAN, CA 95360             ACCOUNT NO.: NOT AVAILABLE


3.872   CITY OF OAKDALE                        VARIOUS                              Trade                         $2,490
        280 N THIRD AVE
        OAKDALE, CA 95361            ACCOUNT NO.: NOT AVAILABLE


3.873   CITY OF OAKLAND                        VARIOUS                              Trade                       $64,793
        250 FRANK H OGAWA PLAZA
        2ND FL                       ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94612


3.874   CITY OF OAKLAND                        VARIOUS                              Trade                           $80
        455 7TH ST
        OAKLAND, CA 94607            ACCOUNT NO.: NOT AVAILABLE


3.875   CITY OF OAKLAND                        VARIOUS                              Trade                          $694
        250 FRANK H OGAWA PLAZA
        OAKLAND, CA 94612            ACCOUNT NO.: NOT AVAILABLE


3.876   CITY OF OAKLAND                        VARIOUS                              Trade                      $233,302
        250 FRANK H OGAWA PLAZA
        #3341                        ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94612


3.877   CITY OF OAKLAND                        VARIOUS                              Trade                           $20
        P.O. BOX 101513
        PASADENA, CA 91189           ACCOUNT NO.: NOT AVAILABLE


3.878   CITY OF OAKLAND                        VARIOUS                              Trade                           $20
        1 FRANK OGAWA PLAZA
        OAKLAND, CA 94612            ACCOUNT NO.: NOT AVAILABLE


3.879   CITY OF ORLAND                         VARIOUS                              Trade                          $144
        815 4TH ST
        ORLAND, CA 95963             ACCOUNT NO.: NOT AVAILABLE


3.880   CITY OF PARLIER                        VARIOUS                              Trade                          $198
        1100 E PARLIER AVE
        PARLIER, CA 93648            ACCOUNT NO.: NOT AVAILABLE




                                          Page 81 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 81
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.881   CITY OF PETALUMA                         VARIOUS                              Trade                         $1,265
        11 ENGLISH ST
        PETALUMA, CA 94953-6011        ACCOUNT NO.: NOT AVAILABLE


3.882   CITY OF PISMO BEACH                      VARIOUS                              Trade                          $264
        760 MATTIE RD
        PISMO BEACH, CA 93449-2056     ACCOUNT NO.: NOT AVAILABLE


3.883   CITY OF PITTSBURG                        VARIOUS                              Trade                       $12,497
        65 CIVIC AVE
        PITTSBURG, CA 94565            ACCOUNT NO.: NOT AVAILABLE


3.884   CITY OF PITTSBURG-UTILITY                VARIOUS                              Trade                          $330
        SERVICES
        65 CIVIC AVE                   ACCOUNT NO.: NOT AVAILABLE
        PITTSBURG, CA 94565


3.885   CITY OF PLACERVILLE                      VARIOUS                              Trade                          $173
        3101 CENTER ST
        PLACERVILLE, CA 95667          ACCOUNT NO.: NOT AVAILABLE


3.886   CITY OF RED BLUFF                        VARIOUS                              Trade                          $433
        555 WASHINGTON ST
        RED BLUFF, CA 96080            ACCOUNT NO.: NOT AVAILABLE


3.887   CITY OF REDDING                          VARIOUS                              Trade                       $26,548
        P.O. BOX 496081
        REDDING, CA 96049-6081         ACCOUNT NO.: NOT AVAILABLE


3.888   CITY OF REDWOOD CITY                     VARIOUS                              Trade                         $1,818
        1017 MIDDLEFIELD RD
        REDWOOD CITY, CA 94063         ACCOUNT NO.: NOT AVAILABLE


3.889   CITY OF REDWOOD CITY                     VARIOUS                              Trade                         $3,830
        DEPT 1201
        LOS ANGELES, CA 90084-1201     ACCOUNT NO.: NOT AVAILABLE


3.890   CITY OF RICHMOND                         VARIOUS                              Trade                       $54,673
        450 CIVIC CENTER PLZ
        RICHMOND, CA 94804             ACCOUNT NO.: NOT AVAILABLE


3.891   CITY OF RIO VISTA                        VARIOUS                              Trade                          $810
        P.O. BOX 745
        RIO VISTA, CA 94571            ACCOUNT NO.: NOT AVAILABLE




                                            Page 82 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 82
                                                        of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.892   CITY OF ROHNERT PARK                   VARIOUS                              Trade                          $656
        130 AVRAM AVE
        ROHNERT PARK, CA 94928       ACCOUNT NO.: NOT AVAILABLE


3.893   CITY OF ROSEVILLE                      VARIOUS                              Trade                         $3,765
        311 VERNON ST
        ROSEVILLE, CA 95678-0998     ACCOUNT NO.: NOT AVAILABLE


3.894   CITY OF ROSEVILLE                      VARIOUS                              Trade                      $598,578
        311 VERNON ST #206
        ROSEVILLE, CA 95678          ACCOUNT NO.: NOT AVAILABLE


3.895   CITY OF SACRAMENTO                     VARIOUS                              Trade                       $94,726
        915 I ST RM 1214
        SACRAMENTO, CA 95814         ACCOUNT NO.: NOT AVAILABLE


3.896   CITY OF SACRAMENTO                     VARIOUS                              Trade                         $1,561
        5770 FREEPORT BLVD #100
        SACRAMENTO, CA 95822-3516    ACCOUNT NO.: NOT AVAILABLE


3.897   CITY OF SACRAMENTO                     VARIOUS                              Trade                       $17,285
        P.O. BOX 2770
        SACRAMENTO, CA 95812-2770    ACCOUNT NO.: NOT AVAILABLE


3.898   CITY OF SACRAMENTO                     VARIOUS                              Trade                          $500
        915 I ST
        SACRAMENTO, CA 95814         ACCOUNT NO.: NOT AVAILABLE


3.899   CITY OF SALINAS                        VARIOUS                              Trade                       $10,697
        65 W ALISAL ST
        SALINAS, CA 93901            ACCOUNT NO.: NOT AVAILABLE


3.900   CITY OF SAN BRUNO                      VARIOUS                              Trade                         $2,180
        567 EL CAMINO REAL
        SAN BRUNO, CA 94066          ACCOUNT NO.: NOT AVAILABLE


3.901   CITY OF SAN BRUNO                      VARIOUS                              Trade                          $342
        570 LINDEN AVENUE
        SAN BRUNO, CA 94066          ACCOUNT NO.: NOT AVAILABLE


3.902   CITY OF SAN BRUNO                      VARIOUS                              Trade                         $4,158
        567 EL CAMINO REAL
        SAN BRUNO, CA 94066          ACCOUNT NO.: NOT AVAILABLE


3.903   CITY OF SAN CARLOS                     VARIOUS                              Trade                       $40,280
        600 ELM ST
        SAN CARLOS, CA 94070         ACCOUNT NO.: NOT AVAILABLE


                                          Page 83 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 83
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.904   CITY OF SAN FRANCISCO                    VARIOUS                              Trade                          $115
        1155 MARKET ST 5TH FL
        SAN FRANCISCO, CA 94103        ACCOUNT NO.: NOT AVAILABLE


3.905   CITY OF SAN FRANCISCO                    VARIOUS                              Trade                     $4,995,000
        P.O. BOX 7427
        SAN FRANCISCO, CA 94120-7427   ACCOUNT NO.: NOT AVAILABLE


3.906   CITY OF SAN JOSE                         VARIOUS                              Trade                          $296
        200 E SANTA CLARA ST
        SAN JOSE, CA 95113-1905        ACCOUNT NO.: NOT AVAILABLE


3.907   CITY OF SAN JOSE                         VARIOUS                              Trade                     $1,157,657
        200 E SANTA CLARA ST 10TH FL
        SAN JOSE, CA 95113-1905        ACCOUNT NO.: NOT AVAILABLE


3.908   CITY OF SAN JOSE                         VARIOUS                              Trade                      $195,725
        200 E SANTA CLARA ST
        SAN JOSE, CA 95113             ACCOUNT NO.: NOT AVAILABLE


3.909   CITY OF SAN JOSE                         VARIOUS                              Trade                            $0
        NOT AVAILABLE
                                       ACCOUNT NO.: NOT AVAILABLE


3.910   CITY OF SAN LUIS OBISPO                  VARIOUS                              Trade                         $1,154
        P.O. BOX 8112
        SAN LUIS OBISPO, CA 93403-     ACCOUNT NO.: NOT AVAILABLE
        8112


3.911   CITY OF SAN MATEO                        VARIOUS                              Trade                       $28,969
        330 W 20TH AVE
        SAN MATEO, CA 94403-1388       ACCOUNT NO.: NOT AVAILABLE


3.912   CITY OF SAN PABLO                        VARIOUS                              Trade                      $122,118
        13831 SAN PABLO AVE
        SAN PABLO, CA 94806            ACCOUNT NO.: NOT AVAILABLE


3.913   CITY OF SAN RAFAEL                       VARIOUS                              Trade                       $15,623
        P.O. BOX 151560
        SAN RAFAEL, CA 94915-1560      ACCOUNT NO.: NOT AVAILABLE


3.914   CITY OF SAND CITY                        VARIOUS                              Trade                          $225
        1 PENDERGRASS WAY
        SAND CITY, CA 93955            ACCOUNT NO.: NOT AVAILABLE




                                            Page 84 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4      Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 84
                                                        of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.915   CITY OF SANTA CLARA                     VARIOUS                              Trade                       $34,812
        1500 WARBURTON AVE
        SANTA CLARA, CA 95050         ACCOUNT NO.: NOT AVAILABLE


3.916   CITY OF SANTA CLARA                     VARIOUS                              Trade                         $3,377
        1500 WARBURTON AVE
        SANTA CLARA, CA 95050         ACCOUNT NO.: NOT AVAILABLE


3.917   CITY OF SANTA CLARA                     VARIOUS                              Trade                          $347
        P.O. BOX 49067
        SAN JOSE, CA 95161-9067       ACCOUNT NO.: NOT AVAILABLE


3.918   CITY OF SANTA CRUZ                      VARIOUS                              Trade                            $5
        337 LOCUST ST
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.919   CITY OF SANTA CRUZ                      VARIOUS                              Trade                         $1,238
        809 CENTER ST
        SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.920   CITY OF SANTA CRUZ                      VARIOUS                              Trade                          $915
        P.O. BOX 682
        SANTA CRUZ, CA 95061          ACCOUNT NO.: NOT AVAILABLE


3.921   CITY OF SANTA MARIA                     VARIOUS                              Trade                         $4,631
        110 E COOK ST
        SANTA MARIA, CA 93454         ACCOUNT NO.: NOT AVAILABLE


3.922   CITY OF SANTA ROSA                      VARIOUS                              Trade                            $2
        90 SANTA ROSA AVE
        SANTA ROSA, CA 95404          ACCOUNT NO.: NOT AVAILABLE


3.923   CITY OF SANTA ROSA                      VARIOUS                              Trade                          $222
        69 STONY CIR
        SANTA ROSA, CA 95401          ACCOUNT NO.: NOT AVAILABLE


3.924   CITY OF SANTA ROSA                      VARIOUS                              Trade                       $10,484
        P.O. BOX 1673
        SANTA ROSA, CA 95402          ACCOUNT NO.: NOT AVAILABLE


3.925   CITY OF SANTA ROSA                      VARIOUS                              Trade                         $3,343
        P.O. BOX 1658
        SANTA ROSA, CA 95402-1658     ACCOUNT NO.: NOT AVAILABLE


3.926   CITY OF SARATOGA                        VARIOUS                              Trade                          $500
        13777 FRUITVALE AVENUE
        SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


                                           Page 85 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 85
                                                       of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.927   CITY OF SAUSALITO                      VARIOUS                               Trade                          $1,269
        420 LITHO ST
        SAUSALITO, CA 94965          ACCOUNT NO.: NOT AVAILABLE


3.928   CITY OF SAUSALITO /LESLIE              VARIOUS                             Third Party                      $4,700
        POORTMAN                                                                      Claim
        PO BOX 269120                ACCOUNT NO.: NOT AVAILABLE
        SACRAMENTO, CA 95826


3.929   CITY OF SCOTTS VALLEY                  VARIOUS                               Trade                           $574
        701 LUNDY LANE
        SCOTTS VALLEY, CA 95066      ACCOUNT NO.: NOT AVAILABLE


3.930   CITY OF SOUTH SAN                      VARIOUS                               Trade                          $2,505
        FRANCISCO
        315 MAPLE AVE                ACCOUNT NO.: NOT AVAILABLE
        SOUTH SAN FRANCISCO, CA
        94080


3.931   CITY OF STOCKTON                       VARIOUS                               Trade                        $17,975
        425 N EL DORADO ST
        STOCKTON, CA 95202           ACCOUNT NO.: NOT AVAILABLE


3.932   CITY OF STOCKTON                       VARIOUS                               Trade                          $5,947
        425 N EL DORADO ST
        STOCKTON, CA 95202           ACCOUNT NO.: NOT AVAILABLE


3.933   CITY OF STOCKTON                       VARIOUS                               Trade                           $971
        22 E MARKET ST
        STOCKTON, CA 95202           ACCOUNT NO.: NOT AVAILABLE


3.934   CITY OF STOCKTON                       VARIOUS                               Trade                          $9,223
        425 N EL DORADO ST
        STOCKTON, CA 95202           ACCOUNT NO.: NOT AVAILABLE


3.935   CITY OF TAFT                           VARIOUS                               Trade                           $296
        209 E KERN ST
        TAFT, CA 93268               ACCOUNT NO.: NOT AVAILABLE


3.936   CITY OF TRACY                          VARIOUS                               Trade                        $26,778
        333 CIVIC CENTER PLZ
        TRACY, CA 95376              ACCOUNT NO.: NOT AVAILABLE


3.937   CITY OF TURLOCK                        VARIOUS                               Trade                          $3,537
        144 S BROADWAY
        TURLOCK, CA 95380-5454       ACCOUNT NO.: NOT AVAILABLE




                                          Page 86 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 86
                                                      of 568
Pacific Gas and Electric Company                                                           Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.938   CITY OF UNION CITY                       VARIOUS                              Trade                         $1,928
        34009 ALVARADO-NILES ROAD
        UNION CITY, CA 94587           ACCOUNT NO.: NOT AVAILABLE


3.939   CITY OF VACAVILLE                        VARIOUS                              Trade                         $1,995
        650 MERCHANT ST
        VACAVILLE, CA 95688            ACCOUNT NO.: NOT AVAILABLE


3.940   CITY OF VACAVILLE                        VARIOUS                              Trade                       $13,145
        650 MERCHANT ST
        VACAVILLE, CA 95688            ACCOUNT NO.: NOT AVAILABLE


3.941   CITY OF VALLEJO                          VARIOUS                              Trade                         $5,774
        555 SANTA CLARA ST
        VALLEJO, CA 94590-5922         ACCOUNT NO.: NOT AVAILABLE


3.942   CITY OF VALLEJO                          VARIOUS                              Trade                           $28
        111 AMADOR ST
        VALLEJO, CA 94590              ACCOUNT NO.: NOT AVAILABLE


3.943   CITY OF VALLEJO                          VARIOUS                              Trade                           $18
        555 SANTA CLARA ST
        VALLEJO, CA 94590              ACCOUNT NO.: NOT AVAILABLE


3.944   CITY OF VALLEJO                          VARIOUS                              Trade                         $4,496
        555 SANTA CLARA ST
        VALLEJO, CA 94940              ACCOUNT NO.: NOT AVAILABLE


3.945   CITY OF VICTORVILLE                      VARIOUS                              Trade                          $629
        14343 CIVIC DR
        VICTORVILLE, CA 92392          ACCOUNT NO.: NOT AVAILABLE


3.946   CITY OF WASCO                            VARIOUS                              Trade                         $1,652
        764 E STREET
        WASCO, CA 93280                ACCOUNT NO.: NOT AVAILABLE


3.947   CITY OF WATSONVILLE                      VARIOUS                              Trade                         $4,302
        275 MAIN ST 4TH FLR
        WATSONVILLE, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.948   CITY OF WATSONVILLE                      VARIOUS                              Trade                         $1,519
        250 MAIN STREET
        WATSONVILLE, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.949   CITY OF WEST SACRAMENTO                  VARIOUS                              Trade                         $3,680
        1110 W CAPITOL AVE
        WEST SACRAMENTO, CA 95691      ACCOUNT NO.: NOT AVAILABLE


                                            Page 87 of 9581 to Schedule E/F Part 2

        Case: 19-30088           Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 87
                                                        of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.950   CITY OF WILLITS                        VARIOUS                              Trade                          $297
        111 E COMMERCIAL ST
        WILLITS, CA 95490            ACCOUNT NO.: NOT AVAILABLE


3.951   CITY OF WINTERS                        VARIOUS                              Trade                         $2,770
        318 FIRST ST
        WINTERS, CA 95694            ACCOUNT NO.: NOT AVAILABLE


3.952   CITY OF WOODLAND                       VARIOUS                              Trade                         $1,291
        P.O. BOX 13819
        SACRAMENTO, CA 95853-3819    ACCOUNT NO.: NOT AVAILABLE


3.953   CITY OF WOODLAND                       VARIOUS                              Trade                         $7,055
        300 FIRST ST
        WOODLAND, CA 95695           ACCOUNT NO.: NOT AVAILABLE


3.954   CITY OF YUBA CITY                      VARIOUS                              Trade                         $9,721
        1201 CIVIC CENTER BLVD
        YUBA CITY, CA 95993          ACCOUNT NO.: NOT AVAILABLE


3.955   CITY RISE INC                          VARIOUS                              Trade                       $37,039
        18826 N LOWER SACRAMENTO
        RD E                         ACCOUNT NO.: NOT AVAILABLE
        WOODBRIDGE, CA 95258


3.956   CITY/COUNTY ASSN OF                    VARIOUS                              Trade                      $886,382
        GOVERNMENTS
        555 COUNTY CENTER 5TH FL     ACCOUNT NO.: NOT AVAILABLE
        REDWOOD CITY, CA 94063


3.957   CITZENS                                VARIOUS                              Trade                         $1,627
        TELECOMMUNICATIONS
        P.O. BOX 92713               ACCOUNT NO.: NOT AVAILABLE
        ROCHESTER, NY 14692


3.958   CIVIC CENTER SQUARE INC                VARIOUS                              Trade                          $624
        906 N ST STE 200
        FRESNO, CA 93721             ACCOUNT NO.: NOT AVAILABLE


3.959   CIVTEL INC                             VARIOUS                              Trade                      $160,236
        3501 SUNRISE BLVD STE 15
        RANCHO CORDOVA, CA 95670     ACCOUNT NO.: NOT AVAILABLE


3.960   CK BUILDERS INC                        VARIOUS                              Trade                       $20,180
        14455 MORNINGSIDE
        ATASCADERO, CA 93422         ACCOUNT NO.: NOT AVAILABLE




                                          Page 88 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 88
                                                      of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                             Account Number                           Claim

Trade Payables

3.961   CLAIM: 1003-03-1541 AAA                   VARIOUS                             Third Party                      $2,252
        INSURANCE                                                                        Claim
        PO BOX 24523                    ACCOUNT NO.: NOT AVAILABLE
        OAKLAND, CA 94623


3.962   CLAIRE SISSON                             VARIOUS                             Third Party                       $385
        241 W. HAWTHORNE                                                                 Claim
        EUREKA, CA 95501                ACCOUNT NO.: NOT AVAILABLE


3.963   CLARENCE DYER & COHEN LLP                 VARIOUS                               Trade                          $4,965
        899 ELLIS ST
        SAN FRANCISCO, CA 94109         ACCOUNT NO.: NOT AVAILABLE


3.964   CLARK PEST CONTROL                        VARIOUS                               Trade                        $56,764
        P.O. BOX 1480
        LODI, CA 95241-1480             ACCOUNT NO.: NOT AVAILABLE


3.965   CLAUDIA G STETLER                         VARIOUS                               Trade                             $0
        4800 KOKOMO DR STE 1913
        SACRAMENTO, CA 95835            ACCOUNT NO.: NOT AVAILABLE


3.966   CLAUDIA RIQUELME                          VARIOUS                             Third Party                       $195
        45 BARTLETT ST                                                                   Claim
        SAN FRANCISCO, CA 94110         ACCOUNT NO.: NOT AVAILABLE


3.967   CLAY LLC                                  VARIOUS                               Trade                          $3,486
        1600 LOMBARD ST
        SAN FRANCISCO, CA 94123         ACCOUNT NO.: NOT AVAILABLE


3.968   CLEAN ENERGY                              VARIOUS                               Trade                        $22,896
        NOT AVAILABLE
                                        ACCOUNT NO.: NOT AVAILABLE


3.969   CLEAN HARBORS                             VARIOUS                               Trade                       $531,188
        ENVIRONMENTAL
        42 LONGWATER DR                 ACCOUNT NO.: NOT AVAILABLE
        NORWELL, MA 2061


3.970   CLEANTECH OPEN                            VARIOUS                               Trade                        $35,000
        585 BROADWAY ST
        REDWOOD CITY, CA 94063          ACCOUNT NO.: NOT AVAILABLE


3.971   CLEAR PATH UTILITY                        VARIOUS                               Trade                       $470,082
        SOLUTIONS LLC
        612 LAKERIDGE DR                ACCOUNT NO.: NOT AVAILABLE
        AUBURN, CA 95603




                                             Page 89 of 9581 to Schedule E/F Part 2

        Case: 19-30088            Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 89
                                                         of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.972   CLEARESULT CONSULTING INC              VARIOUS                               Trade                      $1,677,354
        4301 WESTBANK DR STE 300A
        AUSTIN, TX 78746             ACCOUNT NO.: NOT AVAILABLE


3.973   CLEARLAKE WASTE SOLUTIONS              VARIOUS                               Trade                          $2,128
        INC
        P.O. BOX 60                  ACCOUNT NO.: NOT AVAILABLE
        UKIAH, CA 95482-0060


3.974   CLEAVELAND/PRICE INC                   VARIOUS                               Trade                        $43,606
        853 A COTTING CT
        VACAVILLE, CA 95688          ACCOUNT NO.: NOT AVAILABLE


3.975   CLEOFAS PADILLA                        VARIOUS                             Third Party                        $50
        PO BOX 673                                                                    Claim
        DOS PALOS, CA 93620          ACCOUNT NO.: NOT AVAILABLE


3.976   CLICKFOX INC                           VARIOUS                               Trade                           $659
        5575 DTC PKWY STE 300
        GREENWOOD VILLAGE, CO        ACCOUNT NO.: NOT AVAILABLE
        80111


3.977   CLICKSOFTWARE INC                      VARIOUS                               Trade                        $61,363
        35 CORPORATE DR #140
        BURLINGTON, MA 1803          ACCOUNT NO.: NOT AVAILABLE


3.978   CLIPPER CONTROLS INC                   VARIOUS                               Trade                          $1,547
        660 BERCUT DR
        SACRAMENTO, CA 95811         ACCOUNT NO.: NOT AVAILABLE


3.979   CM DISTRIBUTORS INC                    VARIOUS                               Trade                       $164,920
        118 S HALE AVE
        ESCONDIDO, CA 92029          ACCOUNT NO.: NOT AVAILABLE


3.980   CN UTILITY CONSULTING INC              VARIOUS                               Trade                       $452,160
        P.O. BOX 818
        DES MOINES, IA 50304         ACCOUNT NO.: NOT AVAILABLE


3.981   COACHSOURCE LLC                        VARIOUS                               Trade                          $8,752
        673 DAKOTA TRAIL
        FRANKLIN LAKES, NJ 7417      ACCOUNT NO.: NOT AVAILABLE


3.982   COAST NUT & BOLT INC                   VARIOUS                               Trade                        $21,064
        3468 SACRAMENTO DR UNIT E
        SAN LUIS OBISPO, CA 93401    ACCOUNT NO.: NOT AVAILABLE




                                          Page 90 of 9581 to Schedule E/F Part 2

        Case: 19-30088         Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 90
                                                      of 568
Pacific Gas and Electric Company                                                          Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.983   COAST TO COAST INSPECTION               VARIOUS                              Trade                       $76,676
        SERVICES
        13239 MORROW LN               ACCOUNT NO.: NOT AVAILABLE
        TURNER, OR 97383


3.984   COASTAL CHEMICAL COMPANY                VARIOUS                              Trade                       $83,111
        LLC
        3520 VETERANS MEMORIAL DR     ACCOUNT NO.: NOT AVAILABLE
        ABBEVILLE, LA 70510


3.985   COASTAL PAVING INC                      VARIOUS                              Trade                       $47,388
        1295 NORMAN AVE
        SANTA CLARA, CA 95054         ACCOUNT NO.: NOT AVAILABLE


3.986   COATES FIELD SERVICE INC                VARIOUS                              Trade                       $47,470
        4800 N SANTA FE
        OKLAHOMA CITY, OK 73118       ACCOUNT NO.: NOT AVAILABLE


3.987   COATING SPECIALISTS AND                 VARIOUS                              Trade                       $44,235
        INSPECTION
        P.O. BOX 801357               ACCOUNT NO.: NOT AVAILABLE
        SANTA CLARITA, CA 91380


3.988   COBLENTZ PATCH DUFFY &             VARIOUS                                   Trade                       $64,875
        BASS LLP
        ONE MONTGOMERY ST STE 3000 ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94104-5500


3.989   COCOPAH INDIAN TRIBE                    VARIOUS                              Trade                       $16,125
        14515 S VETERANS DRIVE
        SOMERTON, AZ 85350            ACCOUNT NO.: NOT AVAILABLE


3.990   COGNIZANT WORLDWIDE                     VARIOUS                              Trade                     $9,034,968
        LIMITED
        1 KINGDOM STREET              ACCOUNT NO.: NOT AVAILABLE
        PADDINGTON CE
        LONDON W2 6BD


3.991   COHEN VENTURES INC                      VARIOUS                              Trade                     $1,214,360
        449 15TH ST STE 400
        OAKLAND, CA 94612             ACCOUNT NO.: NOT AVAILABLE


3.992   COIL INNOVATION USA INC                 VARIOUS                              Trade                      $538,931
        125 EDINBURGH S DR STE 201
        CARY, NC 27511                ACCOUNT NO.: NOT AVAILABLE


3.993   COLE-PARMER INSTRUMENT CO               VARIOUS                              Trade                         $1,113
        625 E BUNKER CT
        VERNON HILLS, IL 60061        ACCOUNT NO.: NOT AVAILABLE

                                           Page 91 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 91
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                           Account Number                           Claim

Trade Payables

3.994   COLIA YANG                              VARIOUS                             Third Party                        $50
        1804 E. GOSHEN                                                                 Claim
        FRESNO, CA 93720              ACCOUNT NO.: NOT AVAILABLE


3.995   COLIBRI ECOLOGICAL                      VARIOUS                               Trade                          $8,731
        CONSULTING LLC
        9493 N FORT WASHINGTON RD     ACCOUNT NO.: NOT AVAILABLE
        STE 108
        FRESNO, CA 93730


3.996   COLIN HENRY ELLIOTT                     VARIOUS                               Trade                          $9,178
        55 NEW MONTGOMERY ST STE
        510                           ACCOUNT NO.: NOT AVAILABLE
        SAN FRANCISCO, CA 94105


3.997   COLLECTION BUREAU OF                    VARIOUS                               Trade                        $24,662
        AMERICA LTD
        25954 EDEN LANDING RD 1ST     ACCOUNT NO.: NOT AVAILABLE
        FLOO
        HAYWARD, CA 94546-5013


3.998   COLLINS MGMT TERRACE                    VARIOUS                             Third Party                      $1,072
        TWNHSE                                                                         Claim
        500 ALFRED NOBEL DRIVE        ACCOUNT NO.: NOT AVAILABLE
        HERCULES, CA 94547


3.999   COLORADO RIVER INDIAN                   VARIOUS                               Trade                        $60,606
        TRIBES
        26600 MOHAVE RD               ACCOUNT NO.: NOT AVAILABLE
        PARKER, AZ 85344


3.1000 COMCAST                                  VARIOUS                               Trade                           $772
       P.O. BOX 34744
       SEATTLE, WA 98124-1744         ACCOUNT NO.: NOT AVAILABLE


3.1001 COMCAST CORPORATION                      VARIOUS                               Trade                           $410
       ONE COMCAST CENTER
       PHILADELPHIA, PA 19103         ACCOUNT NO.: NOT AVAILABLE


3.1002 COMFORT INTERNATIONAL INC                VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1003 COMMAND FINANCIAL PRESS                  VARIOUS                               Trade                          $1,320
       CORPORATION
       345 HUDSON ST 4TH FL           ACCOUNT NO.: NOT AVAILABLE
       NEW YORK, NY 10014




                                           Page 92 of 9581 to Schedule E/F Part 2

        Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 92
                                                       of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.1004 COMMERCE ENERGY GROUP                   VARIOUS                              Trade                            $0
       INC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1005 COMMERCE ENERGY INC                     VARIOUS                              Trade                            $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1006 COMMERCIAL ENERGY OF                    VARIOUS                              Trade                            $0
       MONTANA INC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1007 COMMITTEE ON JOBS                       VARIOUS                              Trade                       $25,000
       235 MONTGOMERY ST STE 965
       SAN FRANCISCO, CA 94104       ACCOUNT NO.: NOT AVAILABLE


3.1008 COMMUNITY ACTION MARIN                  VARIOUS                              Trade                          $210
       29 MARY ST
       SAN RAFAEL, CA 94901          ACCOUNT NO.: NOT AVAILABLE


3.1009 COMMUNITY ACTION                        VARIOUS                              Trade                          $920
       PARTNERSHIP
       1225 W GILL AVE               ACCOUNT NO.: NOT AVAILABLE
       MADERA, CA 93637


3.1010 COMMUNITY DEVELOPMENT                   VARIOUS                              Trade                         $2,540
       COMMISSION
       1076 N STATE ST               ACCOUNT NO.: NOT AVAILABLE
       UKIAH, CA 95482


3.1011 COMMUNITY HEALTH FOR ASIAN              VARIOUS                              Trade                            $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1012 COMMUNITY RESOURCE                      VARIOUS                              Trade                          $320
       PROJECT INC
       250 HARRIS AVENUE             ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95838


3.1013 COMMUNITY TREE SERVICE INC              VARIOUS                              Trade                     $4,237,392
       831 WALKER ST
       WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.1014 COMPASS LEXECON LLC                     VARIOUS                              Trade                      $134,885
       16071 MELFORD BLVD STE 200
       BOWIE, MD 20175               ACCOUNT NO.: NOT AVAILABLE




                                          Page 93 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 93
                                                      of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.1015 COMPASS PLACE HOA                       VARIOUS                             Third Party                       $107
       PO BOX 3637                                                                    Claim
       LOS ALTOS, CA 94024           ACCOUNT NO.: NOT AVAILABLE


3.1016 COMPLETE DISCOVERY                      VARIOUS                               Trade                      $1,686,718
       SOURCE INC
       250 PARK AVE 18TH FL          ACCOUNT NO.: NOT AVAILABLE
       NEW YORK, NY 10177


3.1017 COMPUTER TRAINING SOURCE                VARIOUS                               Trade                        $29,484
       INC
       4900 HOPYARD RD STE 100       ACCOUNT NO.: NOT AVAILABLE
       PLEASANTON, CA 94588


3.1018 COMSEARCH                               VARIOUS                               Trade                          $2,161
       19700 JANELIA FARM BLVD
       ASHBURN, VA 20147             ACCOUNT NO.: NOT AVAILABLE


3.1019 CONCO SYSTEMS INC                       VARIOUS                               Trade                          $4,095
       530 JONES ST
       VERONA, PA 15147              ACCOUNT NO.: NOT AVAILABLE


3.1020 CONCORD DISPOSAL SERVICE                VARIOUS                               Trade                          $8,468
       P.O. BOX 5397
       CONCORD, CA 94524             ACCOUNT NO.: NOT AVAILABLE


3.1021 CONCRETE INC DBA KNIFE                  VARIOUS                               Trade                          $4,746
       RIVER
       P.O. BOX 66001                ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95206


3.1022 CONCUR TECHNOLOGIES INC                 VARIOUS                               Trade                        $82,501
       601 108TH AVE NE STE 1000
       BELLEVUE, WA 98004            ACCOUNT NO.: NOT AVAILABLE


3.1023 CONDE GROUP INC                         VARIOUS                               Trade                          $7,776
       4141 JUTLAND DR STE 130
       SAN DIEGO, CA 92117           ACCOUNT NO.: NOT AVAILABLE


3.1024 CONEKT2 INC                             VARIOUS                               Trade                       $999,392
       8310 MIRAMAR MALL STE A
       SAN DIEGO, CA 92121           ACCOUNT NO.: NOT AVAILABLE


3.1025 CONFIDENTIAL SERVICES INC               VARIOUS                               Trade                          $2,623
       P.O. BOX 167
       SOUTH HAVEN, MI 49090         ACCOUNT NO.: NOT AVAILABLE




                                          Page 94 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 94
                                                      of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.1026 CONNECTION TECHNOLOGY                   VARIOUS                               Trade                          $4,090
       CENTER INC
       7939 RAE BLVD                 ACCOUNT NO.: NOT AVAILABLE
       VICTOR, NY 14564-8931


3.1027 CONNIE CARRILLO                         VARIOUS                             Third Party                       $689
       25725 CLAY ST                                                                  Claim
       CHUALAR, CA 93925             ACCOUNT NO.: NOT AVAILABLE


3.1028 CONNIE PRIDE                            VARIOUS                             Third Party                       $200
       155 FRED JACKSON WAY # 112                                                     Claim
       RICHMOND, CA 94801            ACCOUNT NO.: NOT AVAILABLE


3.1029 CONSENSUS BUILDING                      VARIOUS                               Trade                          $3,632
       INSTITUTE INC
       100 CAMBRIDGEPARK DR STE      ACCOUNT NO.: NOT AVAILABLE
       302
       CAMBRIDGE, MA 2140


3.1030 CONSOLIDATED EDISON                     VARIOUS                               Trade                       $176,493
       100 SUMMIT LAKE DR 2ND FL
       VALHALLA, NY 10595            ACCOUNT NO.: NOT AVAILABLE


3.1031 CONSOLIDATED EDISON                     VARIOUS                               Trade                       $213,210
       DEVELOPMENT INC
       100 SUMMIT LAKE DR STE 410    ACCOUNT NO.: NOT AVAILABLE
       VALHALLA, NY 10595


3.1032 CONSOLIDATED EDISON                     VARIOUS                               Trade                      $1,077,644
       DEVELOPMENT INC
       100 SUMMIT LAKE DR STE 410    ACCOUNT NO.: NOT AVAILABLE
       VALHALLA, NY 10595


3.1033 CONSOLIDATED ELECTRICAL                 VARIOUS                               Trade                       $104,106
       DISTRIBUTOR
       1210 W 7TH ST                 ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95928


3.1034 CONSOLIDATED PLASTICS CO                VARIOUS                               Trade                           $672
       4700 PROSPER DR
       STOW, OH 44224                ACCOUNT NO.: NOT AVAILABLE


3.1035 CONSOLIDATED POWER                      VARIOUS                               Trade                        $29,326
       SUPPLY
       3556 MARY TAYLOR RD           ACCOUNT NO.: NOT AVAILABLE
       BIRMINGHAM, AL 35235




                                          Page 95 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 95
                                                      of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.1036 CONSTANTINE G TJOUMAS                   VARIOUS                              Trade                       $30,000
       9692 OLD ANNAPOLIS RD
       ELLICOTT CITY, MD 21042       ACCOUNT NO.: NOT AVAILABLE


3.1037 CONSUMERS ENERGY                        VARIOUS                              Trade                          $420
       COMPANY
       135 W TRAIL ST                ACCOUNT NO.: NOT AVAILABLE
       JACKSON, MI 49201


3.1038 CONSUMERS POWER INC                     VARIOUS                              Trade                      $242,458
       6990 WEST HILLS RD
       PHILOMATH, OR 97370           ACCOUNT NO.: NOT AVAILABLE


3.1039 CONTECH ENGINEERED                      VARIOUS                              Trade                           $65
       SOLUTIONS INC
       9025 CENTRE POINTE DR STE     ACCOUNT NO.: NOT AVAILABLE
       400
       WEST CHESTER, OH 45069


3.1040 CONTINENTAL ECONOMICS                   VARIOUS                              Trade                       $24,616
       P.O. BOX 590
       LA VETA, CO 81055             ACCOUNT NO.: NOT AVAILABLE


3.1041 CONTINENTAL RESIDENTIAL INC             VARIOUS                              Trade                         $2,500
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1042 CONTINGENCY MANAGEMENT                  VARIOUS                              Trade                       $22,321
       5000 RITTER RD STE 202
       MECHANICSBURG, PA 17055       ACCOUNT NO.: NOT AVAILABLE


3.1043 CONTINUANT INC                          VARIOUS                              Trade                         $2,344
       5050 20TH ST E
       FIFE, WA 98424                ACCOUNT NO.: NOT AVAILABLE


3.1044 CONTRA COSTA COUNTY                     VARIOUS                              Trade                          $711
       50 DOUGLAS DR # 320C
       MARTINEZ, CA 94553            ACCOUNT NO.: NOT AVAILABLE


3.1045 CONTRA COSTA ELECTRIC INC               VARIOUS                              Trade                      $535,632
       825 HOWE RD
       MARTINEZ, CA 94553            ACCOUNT NO.: NOT AVAILABLE


3.1046 CONTRA COSTA WATER                      VARIOUS                              Trade                         $7,258
       DISTRICT
       P.O. BOX H20                  ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94524



                                          Page 96 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 96
                                                      of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.1047 CONTRACT CALLERS INC                    VARIOUS                              Trade                       $16,013
       501 GREENE ST STE 302
       AUGUSTA, GA 30901             ACCOUNT NO.: NOT AVAILABLE


3.1048 CONTROL COMPONENTS INC                  VARIOUS                              Trade                      $227,759
       22591 AVENIDA EMPRESA
       RNCH SANTA MARGARITA, CA      ACCOUNT NO.: NOT AVAILABLE
       92688


3.1049 CONTROLLED MOTION                       VARIOUS                              Trade                         $5,699
       SOLUTIONS
       3946 E BRUNDAGE LN            ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93302


3.1050 CONVERGENCE DATA                        VARIOUS                              Trade                            $0
       ANALYTICS LLC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1051 CONVERGENT OUTSOURCING                  VARIOUS                              Trade                       $14,378
       INC
       800 SW 39TH ST                ACCOUNT NO.: NOT AVAILABLE
       RENTON, WA 98055


3.1052 CONVERGEONE INC                         VARIOUS                              Trade                      $161,520
       3344 HIGHWAY 149
       EAGAN, MN 55121               ACCOUNT NO.: NOT AVAILABLE


3.1053 COOL DAVIS FOUNDATION                   VARIOUS                              Trade                         $1,500
       P.O. BOX 4013
       DAVIS, CA 95617               ACCOUNT NO.: NOT AVAILABLE


3.1054 COOPER INDUSTRIES                       VARIOUS                              Trade                       $31,873
       ELECTRICAL INC
       1990 5TH ST STE 220           ACCOUNT NO.: NOT AVAILABLE
       LEVIS, QC G6M 5M6


3.1055 COOPER POWER SYSTEMS LLC                VARIOUS                              Trade                      $267,643
       P.O. BOX 676308
       DALLAS, TX 75267              ACCOUNT NO.: NOT AVAILABLE


3.1056 COPPER HARBOR COMPANY                   VARIOUS                              Trade                          $269
       2300 DAVIS ST
       SAN LEANDRO, CA 94577         ACCOUNT NO.: NOT AVAILABLE


3.1057 CORDOBA CORPORATION                     VARIOUS                              Trade                       $37,528
       1401 N BROADWAY
       LOS ANGELES, CA 90012         ACCOUNT NO.: NOT AVAILABLE



                                          Page 97 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 97
                                                      of 568
Pacific Gas and Electric Company                                                         Case Number:   19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For   Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.1058 CORELOGIC INC                           VARIOUS                              Trade                      $598,831
       40 PACIFICA STE 900
       IRVINE, CA 92618              ACCOUNT NO.: NOT AVAILABLE


3.1059 CORELOGIC INFORMATION                   VARIOUS                              Trade                       $72,796
       SOLUTIONS INC
       4 FIRST AMERICAN WAY          ACCOUNT NO.: NOT AVAILABLE
       SANTA ANA, CA 92707


3.1060 CORPORATION SERVICES                    VARIOUS                              Trade                          $158
       COMPANY
       P.O. BOX 13397                ACCOUNT NO.: NOT AVAILABLE
       PHILADELPHIA, PA 19101-3397


3.1061 CORROSION SERVICE                       VARIOUS                              Trade                      $217,081
       COMPANY LIMITED
       9-280 HILLMOUNT RD            ACCOUNT NO.: NOT AVAILABLE
       MARKHAM, ON L6C 3A1


3.1062 CORRPRO COMPANIES INC                   VARIOUS                              Trade                      $129,829
       20991 CABOT BLVD
       HAYWARD, CA 94545             ACCOUNT NO.: NOT AVAILABLE


3.1063 COSCO FIRE PROTECTION INC               VARIOUS                              Trade                      $153,107
       4233 W SIERRA MADRE #108
       FRESNO, CA 93722              ACCOUNT NO.: NOT AVAILABLE


3.1064 COSCO FIRE PROTECTION INC               VARIOUS                              Trade                      $438,255
       7455 LONGARD RD
       LIVERMORE, CA 94551           ACCOUNT NO.: NOT AVAILABLE


3.1065 COSTAR REALTY INFORMATION               VARIOUS                              Trade                         $4,710
       INC
       1331 L ST NW                  ACCOUNT NO.: NOT AVAILABLE
       WASHINGON, DC 20005


3.1066 COTTON SHIRES & ASSOCIATES              VARIOUS                              Trade                       $18,884
       INC
       330 VILLAGE LN                ACCOUNT NO.: NOT AVAILABLE
       LOS GATOS, CA 95030-4218


3.1067 COUNTY OF KERN                          VARIOUS                              Trade                            $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1068 COUNTY OF KERN                          VARIOUS                              Trade                         $4,756
       1115 TRUXTUN AVE 5TH FLR
       BAKERSFIELD, CA 93301         ACCOUNT NO.: NOT AVAILABLE


                                          Page 98 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08        Page 98
                                                      of 568
Pacific Gas and Electric Company                                                          Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And       C U    D   Basis For     Offset   Amount of Claim
Including Zip Code                          Account Number                           Claim

Trade Payables

3.1069 COUNTY OF MARIN                         VARIOUS                               Trade                        $72,376
       3501 CIVIC CENTER DR #308
       SAN RAFAEL, CA 94903-4157     ACCOUNT NO.: NOT AVAILABLE


3.1070 COUNTY OF NEVADA                        VARIOUS                               Trade                           $925
       950 MAIDU AVE STE 290
       NEVADA CITY, CA 95959-8617    ACCOUNT NO.: NOT AVAILABLE


3.1071 COUNTY OF SAN JOAQUIN                   VARIOUS                               Trade                           $386
       P.O. BOX 201056
       STOCKTON, CA 95201-3006       ACCOUNT NO.: NOT AVAILABLE


3.1072 COUNTY OF SAN JOAQUIN                   VARIOUS                               Trade                           $200
       P.O. BOX 201056
       STOCKTON, CA 95201-3006       ACCOUNT NO.: NOT AVAILABLE


3.1073 COUNTY OF SAN MATEO                     VARIOUS                               Trade                           $250
       455 COUNTY CTR 4TH FL
       REDWOOD CITY, CA 94063        ACCOUNT NO.: NOT AVAILABLE


3.1074 COUNTY OF SANTA CLARA                   VARIOUS                               Trade                          $2,085
       1555 BERGER DR STE 300
       SAN JOSE, CA 95112-2716       ACCOUNT NO.: NOT AVAILABLE


3.1075 COUNTY OF SHASTA                        VARIOUS                               Trade                           $103
       1855 PLACER ST
       REDDING, CA 96001             ACCOUNT NO.: NOT AVAILABLE


3.1076 COUNTY OF SONOMA                        VARIOUS                               Trade                        $13,845
       7400 STEVE OLSON LANE
       FORESTVILLE, CA 95436         ACCOUNT NO.: NOT AVAILABLE


3.1077 COUNTY OF SONOMA                        VARIOUS                               Trade                        $60,036
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1078 COUNTY OF YOLO                          VARIOUS                               Trade                        $72,382
       P.O. BOX 1268
       WOODLAND, CA 95776            ACCOUNT NO.: NOT AVAILABLE


3.1079 COURTHOUSE NEWS SERVICE                 VARIOUS                               Trade                          $2,070
       30 N RAYMOND AVE STE 310
       PASADENA, CA 91103            ACCOUNT NO.: NOT AVAILABLE


3.1080 COURTNEY BLAKE                          VARIOUS                             Third Party                        $76
       937 S WESTHAVEN DRIVE                                                          Claim
       TRINIDAD, CA 95519            ACCOUNT NO.: NOT AVAILABLE


                                          Page 99 of 9581 to Schedule E/F Part 2

       Case: 19-30088          Doc# 906-4    Filed: 03/14/19          Entered: 03/14/19 23:02:08          Page 99
                                                      of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1081 COX CASTLE & NICHOLSON LLP               VARIOUS                                Trade                            $365
       2029 CENTURY PARK EAST STE
       2100                         ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90067


3.1082 CPP INCORPORATED                         VARIOUS                                Trade                         $31,774
       2400 MIDPOINT DR STE 190
       FORT COLLINS, CO 80525       ACCOUNT NO.: NOT AVAILABLE


3.1083 CR GRANTOM PE AND                        VARIOUS                                Trade                         $50,000
       ASSOCIATES LLC
       22503 W SHOREWOOD LOOP       ACCOUNT NO.: NOT AVAILABLE
       HUFFMAN, TX 77336


3.1084 CRAIG BALL TRUCKING LLC                  VARIOUS                                Trade                          $2,145
       P.O. BOX 7941
       SANTA MARIA, CA 93456        ACCOUNT NO.: NOT AVAILABLE


3.1085 CRAIG COMMUNICATIONS INC                 VARIOUS                                Trade                         $51,090
       647 TENNENT AVE STE 102
       PINOLE, CA 94564             ACCOUNT NO.: NOT AVAILABLE


3.1086 CRAIG DAVIS                              VARIOUS                              Third Party                         $71
       403 EL GRANADA BLVD                                                              Claim
       EL GRANADA, CA 94018         ACCOUNT NO.: NOT AVAILABLE


3.1087 CRAIG KEEVER                             VARIOUS                              Third Party                        $200
       6010 HIGH RIDGE ROAD                                                             Claim
       PASO ROBLES, CA 93446        ACCOUNT NO.: NOT AVAILABLE


3.1088 CRAIG MCARTHUR                           VARIOUS                                Trade                         $34,431
       P.O. BOX 445
       MCARTHUR, CA 96056           ACCOUNT NO.: NOT AVAILABLE


3.1089 CRAIG THURBER                            VARIOUS                                Trade                         $30,974
       13717 RACCOON MOUNTAIN RD
       GRASS VALLEY, CA 95945       ACCOUNT NO.: NOT AVAILABLE


3.1090 CRAIG TYLER                              VARIOUS                                Trade                         $10,641
       4723 ANNADEL HEIGHTS DR
       SANTA ROSA, CA 95405-8207    ACCOUNT NO.: NOT AVAILABLE


3.1091 CRANBROOK REALTY                         VARIOUS                                Trade                             $19
       INVESTMENT FUND LP
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE




                                           Page 100 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 100
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1092 CRANE NUCLEAR INC                         VARIOUS                                Trade                         $33,415
       2825 COBB INTERNATIONAL
       BLVD                          ACCOUNT NO.: NOT AVAILABLE
       KENNESAW, GA 30152


3.1093 CRANE SERVICE INDUSTRIES                  VARIOUS                                Trade                         $43,270
       P.O. BOX 9276
       BAKERSFIELD, CA 93389         ACCOUNT NO.: NOT AVAILABLE


3.1094 CRAWFORD & COMPANY                        VARIOUS                                Trade                         $85,660
       P.O. BOX 5047
       ATLANTA, GA 30302-5047        ACCOUNT NO.: NOT AVAILABLE


3.1095 CREATIVE PROPERTY                         VARIOUS                              Third Party                        $358
       MANAGMENT                                                                         Claim
       2620 DEL SUR                  ACCOUNT NO.: NOT AVAILABLE
       SANTA MARIA, CA 93455


3.1096 CREDIT BUREAU COLLECTION                  VARIOUS                                Trade                         $16,760
       SERVICES
       250 E BROAD ST                ACCOUNT NO.: NOT AVAILABLE
       COLUMBUS, OH 43215


3.1097 CREDIT MANAGEMENT LP                      VARIOUS                                Trade                         $16,773
       7381 AIRPORT VIEW DR SW
       ROCHESTER, MN 55992           ACCOUNT NO.: NOT AVAILABLE


3.1098 CRIMSON ENGINEERED                        VARIOUS                                Trade                            $429
       SOLUTIONS LLC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1099 CRISTINA PLEASE SELECT-                   VARIOUS                              Third Party                      $1,125
       JIMENEZ                                                                           Claim
       317 ELY BLVD. S.              ACCOUNT NO.: NOT AVAILABLE
       PETALUMA, CA 94954


3.1100 CRISTINA PLEASE SELECT-                   VARIOUS                              Third Party                        $661
       JIMENEZ                                                                           Claim
       317 ELY BLVD. S.              ACCOUNT NO.: NOT AVAILABLE
       PETALUMA, CA 94954


3.1101 CRISTOBAL MA DUENO CASTRO                 VARIOUS                              Third Party                        $130
       2566 FRUITVALE AVE.                                                               Claim
       OAKLAND, CA 94601             ACCOUNT NO.: NOT AVAILABLE


3.1102 CRIUS ENERGY CORPORATION                  VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


                                            Page 101 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 101
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1103 CRMSA LLC                                VARIOUS                                Trade                          $2,847
       1025 W NASA BLVD
       MELBOURNE, FL 32919          ACCOUNT NO.: NOT AVAILABLE


3.1104 CROWN CASTLE                             VARIOUS                                Trade                          $2,458
       INTERNATIONAL
       2000 CORPORATE DR            ACCOUNT NO.: NOT AVAILABLE
       CANONSBURG, PA 15317


3.1105 CROWN SERVICES LLC                       VARIOUS                                Trade                         $33,798
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1106 CROWN TECHNICAL SYSTEMS                  VARIOUS                                Trade                         $12,870
       13470 PHILADELPHIA AVE
       FONTANA, CA 92337            ACCOUNT NO.: NOT AVAILABLE


3.1107 CSAA FOR COHN                            VARIOUS                              Third Party                      $1,449
       PO BOX 24523                                                                     Claim
       OAKLAND, CA 94623            ACCOUNT NO.: NOT AVAILABLE


3.1108 CSAA FOR LESTER HOLTSMAN                 VARIOUS                              Third Party                      $7,195
       ATTN: DOROTHY TRAN                                                               Claim
       WALNUT CREEK, CA 94597       ACCOUNT NO.: NOT AVAILABLE


3.1109 CSU CHICO RESEARCH                       VARIOUS                                Trade                          $2,848
       FOUNDATION
       CSUC-BUILDING 25 STE 203     ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95929


3.1110 CTAM HOLDINGS INC                        VARIOUS                                Trade                            $884
       120 DIVIDEND DR STE 160
       COPPELL, TX 75019            ACCOUNT NO.: NOT AVAILABLE


3.1111 CTI CONTROLTECH INC                      VARIOUS                                Trade                          $1,926
       22 BETA CT
       SAN RAMON, CA 94583          ACCOUNT NO.: NOT AVAILABLE


3.1112 CULVER COMPANY LLC                       VARIOUS                                Trade                          $2,501
       104 BRIDGE RD
       SALISBURY, MA 1952           ACCOUNT NO.: NOT AVAILABLE


3.1113 CUMMINS INC                              VARIOUS                                Trade                         $17,317
       1939 DEERE AVE
       IRVINE, CA                   ACCOUNT NO.: NOT AVAILABLE




                                           Page 102 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 102
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1114 CUMMINS PACIFIC LLC                      VARIOUS                               Trade                         $6,094
       1939 DEERE AVE
       IRVINE, CA 92606             ACCOUNT NO.: NOT AVAILABLE


3.1115 CUPERTINO ELECTRIC INC                   VARIOUS                               Trade                    $27,550,517
       1132 NORTH SEVENTH ST
       SAN JOSE, CA 95112-4427      ACCOUNT NO.: NOT AVAILABLE


3.1116 CUPERTINO SANITARY DISTRICT         VARIOUS                                    Trade                         $2,797
       20833 STEVENS CREEK BLVD
       #104                        ACCOUNT NO.: NOT AVAILABLE
       CUPERTINO, CA 95014


3.1117 CURB APPEAL LANDSCAPE                    VARIOUS                               Trade                           $328
       P.O. BOX 972
       CLAYTON, CA 94517            ACCOUNT NO.: NOT AVAILABLE


3.1118 CUSHING ASSOCIATES INC                   VARIOUS                               Trade                         $2,535
       1773 SAN PABLO AVE STE B1
       PINOLE, CA 94564             ACCOUNT NO.: NOT AVAILABLE


3.1119 CUSHMAN & WAKEFIELD INC             VARIOUS                                    Trade                      $2,160,637
       1290 AVENUE OF THE AMERICAS
       NEW YORK, NY 10104-6178     ACCOUNT NO.: NOT AVAILABLE


3.1120 CUSTOMER ENERGY                          VARIOUS                               Trade                             $0
       EFFICIENCY REBATES
       #N/A                         ACCOUNT NO.: NOT AVAILABLE
       #N/A, CA #N/A


3.1121 CUSTOMER ENERGY                          VARIOUS                               Trade                             $0
       EFFICIENCY REBATES
       #N/A                         ACCOUNT NO.: NOT AVAILABLE
       #N/A, CA #N/A


3.1122 CUSTOMIZED PERFORMANCE                   VARIOUS                               Trade                       $195,639
       INC
       780 MONTAGUE EXPRESS WAY     ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95131


3.1123 CUTTER LUMBER PRODUCTS                   VARIOUS                               Trade                        $24,717
       INC
       10 RICKENBACKER CIRCLE       ACCOUNT NO.: NOT AVAILABLE
       LIVERMORE, CA 94550


3.1124 CVM SOLUTIONS INC                        VARIOUS                               Trade                        $69,732
       5 WESTBROOK CORPORATE
       CTR STE 920                  ACCOUNT NO.: NOT AVAILABLE
       WESTCHESTER, IL 60154

                                           Page 103 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 103
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1125 CVS PHARMACY INC                         VARIOUS                               Trade                         $4,500
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1126 CXT INC                                  VARIOUS                               Trade                       $115,241
       3808 N SULLIVAN RD BLDG 7
       SPOKANE, WA 99216            ACCOUNT NO.: NOT AVAILABLE


3.1127 CY HEALTH ASSOCIATES LLC                 VARIOUS                               Trade                         $7,404
       4400 CHALFONT PL
       BETHESDA, MD 20816           ACCOUNT NO.: NOT AVAILABLE


3.1128 CYCLOMEDIA TECHNOLOGY INC                VARIOUS                               Trade                       $516,562
       2120 UNIVERSITY AVE
       BERKELEY, CA 94704           ACCOUNT NO.: NOT AVAILABLE


3.1129 CYME INTERNATIONAL T+D INC               VARIOUS                               Trade                       $243,602
       1485 ROBERVAL STE 104
       SAINT BRUNO, PQ J3V 3P8      ACCOUNT NO.: NOT AVAILABLE


3.1130 CYPHY WORKS INC                          VARIOUS                               Trade                         $6,500
       16C ELECTRONICS AVE
       DANVERS, MA 1923             ACCOUNT NO.: NOT AVAILABLE


3.1131 CYPRESS ABBEY COMPANY                    VARIOUS                               Trade                        $11,000
       P.O. BOX 890
       KENWOOD, CA 95452            ACCOUNT NO.: NOT AVAILABLE


3.1132 D & J ROSA WELDING SERVICE               VARIOUS                               Trade                           $374
       3155 W YOSEMITE AVE
       LATHROP, CA 95330-2608       ACCOUNT NO.: NOT AVAILABLE


3.1133 D P NICOLI INC                           VARIOUS                               Trade                       $206,103
       19600 SW CIPOLE RD
       TUALATIN, OR 97062           ACCOUNT NO.: NOT AVAILABLE


3.1134 D W PLUMBING INC                         VARIOUS                               Trade                        $19,974
       13085 BAKER RD SP A
       RED BLUFF, CA 96080          ACCOUNT NO.: NOT AVAILABLE


3.1135 D&D CRAWFORD INC                         VARIOUS                               Trade                        $11,667
       3307 PINOLE VALLEY RD
       PINOLE, CA 94564             ACCOUNT NO.: NOT AVAILABLE


3.1136 DALEO INC                                VARIOUS                               Trade                       $607,127
       550 E LUCHESSA AVE
       GILROY, CA 95020             ACCOUNT NO.: NOT AVAILABLE


                                           Page 104 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 104
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1137 DAMAGE RECOVERY                           VARIOUS                              Third Party                        $437
       P.O. BOX 801770                                                                   Claim
       KANSAS CITY, CA 64180         ACCOUNT NO.: NOT AVAILABLE


3.1138 DAMAGE RECOVERY                           VARIOUS                              Third Party                        $431
       P.O. BOX 801770                                                                   Claim
       KANSAS CITY, CA 64180         ACCOUNT NO.: NOT AVAILABLE


3.1139 DAMAGE RECOVERY                           VARIOUS                              Third Party                        $698
       P.O. BOX 801770                                                                   Claim
       KANSAS CITY, CA 64180         ACCOUNT NO.: NOT AVAILABLE


3.1140 DAMAGE RECOVERY                           VARIOUS                              Third Party                        $199
       ENTERPRISE                                                                        Claim
       P.O. BOX 843369               ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.1141 DAMI HAMLETT                              VARIOUS                              Third Party                        $250
       322 PALM AVE                                                                      Claim
       WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.1142 DAN BOYLE                                 VARIOUS                              Third Party                      $1,000
       18500 FOSTER RD                                                                   Claim
       LOS GATOS, CA 95030           ACCOUNT NO.: NOT AVAILABLE


3.1143 DAN BURRUS                                VARIOUS                              Third Party                        $125
       421 DOUMA WAY                                                                     Claim
       RIPON, CA 95366               ACCOUNT NO.: NOT AVAILABLE


3.1144 DAN GRILLO                                VARIOUS                              Third Party                        $760
       915 WILMINGTON WY                                                                 Claim
       EMERALD HILLS, CA 94062       ACCOUNT NO.: NOT AVAILABLE


3.1145 DAN LEVINSON                              VARIOUS                              Third Party                        $866
       1084 BIRCH AVENUE                                                                 Claim
       MCKINLEYVILLE, CA 95519       ACCOUNT NO.: NOT AVAILABLE


3.1146 DANA KERN                                 VARIOUS                              Third Party                        $402
       1025 VIA ELISABETTA CT.                                                           Claim
       PETALUMA, CA 94954            ACCOUNT NO.: NOT AVAILABLE


3.1147 DANIEL AUMACK                             VARIOUS                              Third Party                      $1,829
       2929 GARDENDALE DR.                                                               Claim
       SAN JOSE, CA 95125            ACCOUNT NO.: NOT AVAILABLE




                                            Page 105 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 105
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1148 DANIEL CONGDON                           VARIOUS                              Third Party                        $223
       1720 TONINI DRIVE APT. 112                                                       Claim
       SAN LUIS OBISPO, CA 93405    ACCOUNT NO.: NOT AVAILABLE


3.1149 DANIEL N OVADIA                          VARIOUS                                Trade                            $625
       2040 ALAMEDA PADRE SERRA
       STE 109                      ACCOUNT NO.: NOT AVAILABLE
       SANTA BARBARA, CA 93103


3.1150 DANIEL RUBANOWITZ                        VARIOUS                              Third Party                        $600
       1211 MAGNOLIA AVE.                                                               Claim
       REDDING, CA 96001            ACCOUNT NO.: NOT AVAILABLE


3.1151 DANIEL SOTELLO                           VARIOUS                              Third Party                         $99
       7604 LANGLEY CANYON RD                                                           Claim
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.1152 DANIEL W SINGER                          VARIOUS                                Trade                          $5,500
       19873 JESUS MARIA RD
       MOKELUMNE HILL, CA 95245     ACCOUNT NO.: NOT AVAILABLE


3.1153 DANNY HUANG                              VARIOUS                              Third Party                         $93
       265 PETTIS AVE                                                                   Claim
       MOUNTAIN VIEW, CA 94040      ACCOUNT NO.: NOT AVAILABLE


3.1154 DAPTIV SOULTIONS LLC                     VARIOUS                                Trade                          $8,040
       1111 THIRD AVE STE 700
       SEATTLE, WA 98101            ACCOUNT NO.: NOT AVAILABLE


3.1155 DARNALL REYNOLDS                         VARIOUS                              Third Party                        $325
       451 LANSDALE AVE.                                                                Claim
       SAN FRANCISCO, CA 94127      ACCOUNT NO.: NOT AVAILABLE


3.1156 DASHA ENTERPRISE HOLDINGS-               VARIOUS                              Third Party                        $547
       JAMES                                                                            Claim
       PO BOX 801770                ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64180


3.1157 DASHIELL CORP                            VARIOUS                                Trade                         $27,951
       P.O. BOX 1300
       DEER PARK, TX 77536          ACCOUNT NO.: NOT AVAILABLE


3.1158 DATAXPORT NET LLC                        VARIOUS                                Trade                          $2,579
       10950 PELLICANO DR STE C4
       EL PASO, TX 79935            ACCOUNT NO.: NOT AVAILABLE




                                           Page 106 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 106
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1159 DAVE FLEMING                             VARIOUS                              Third Party                        $200
       8426 GLASSPORT AVE                                                               Claim
       CANOGA PARK, CA 91304        ACCOUNT NO.: NOT AVAILABLE


3.1160 DAVE KEYAWA                              VARIOUS                              Third Party                      $1,005
       10 ALYSSUM WAY                                                                   Claim
       CHICO, CA 95928              ACCOUNT NO.: NOT AVAILABLE


3.1161 DAVEY RESOURCE GROUP INC                 VARIOUS                                Trade                       $1,054,045
       1500 N MANTUA ST
       KENT, OH 44240               ACCOUNT NO.: NOT AVAILABLE


3.1162 DAVEY TREE EXPERT COMPANY                VARIOUS                                Trade                       $1,595,301
       1500 N MANTUA ST
       KENT, OH 44240-5193          ACCOUNT NO.: NOT AVAILABLE


3.1163 DAVEY TREE SURGERY CO                    VARIOUS                                Trade                       $3,934,206
       P.O. BOX 5015
       LIVERMORE, CA 94551-5015     ACCOUNT NO.: NOT AVAILABLE


3.1164 DAVEY TREE SURGERY CO                    VARIOUS                                Trade                       $4,069,668
       2617 S VASCO RD
       LIVERMORE, CA 94550          ACCOUNT NO.: NOT AVAILABLE


3.1165 DAVID ALAN DONN                          VARIOUS                                Trade                         $18,522
       1388 SUTTER ST STE 503
       SAN FRANCISCO, CA 94109      ACCOUNT NO.: NOT AVAILABLE


3.1166 DAVID AND ANTHONY HUGHES                 VARIOUS                              Third Party                     $50,000
       C/O ERIC RATNIOFF LAW CORP                                                       Claim
       SACRAMENTO, CA 95864         ACCOUNT NO.: NOT AVAILABLE


3.1167 DAVID BROWN                              VARIOUS                              Third Party                        $950
       2962 SALLY COURT                                                                 Claim
       SANTA CLARA, CA 95051        ACCOUNT NO.: NOT AVAILABLE


3.1168 DAVID GUERRERO VELASCO                   VARIOUS                              Third Party                         $98
       111 ORIT AVENUE                                                                  Claim
       PARLIER, CA 93648            ACCOUNT NO.: NOT AVAILABLE


3.1169 DAVID GUERRERO VELASCO                   VARIOUS                              Third Party                      $1,054
       111 ORIT AVENUE                                                                  Claim
       PARLIER, CA 93648            ACCOUNT NO.: NOT AVAILABLE


3.1170 DAVID MENDOZA                            VARIOUS                              Third Party                        $188
       575 FOURTH STREET                                                                Claim
       OAKLEY, CA 94561             ACCOUNT NO.: NOT AVAILABLE


                                           Page 107 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 107
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.1171 DAVID MULQUEEN                           VARIOUS                              Third Party                        $256
       44 SUNSET DR                                                                     Claim
       VACAVILLE, CA 95687             ACCOUNT NO.: NOT AVAILABLE


3.1172 DAVID ORTEGA                             VARIOUS                              Third Party                        $825
       14850 HWY 4 STE E                                                                Claim
       DISCOVERY BAY, CA 94565         ACCOUNT NO.: NOT AVAILABLE


3.1173 DAVID SONS                               VARIOUS                                Trade                            $400
       P.O. BOX 6131
       LOS OSOS, CA 93412              ACCOUNT NO.: NOT AVAILABLE


3.1174 DAVID SPLAWN                             VARIOUS                                Trade                          $2,544
       14435 C BIG BASIN WAY STE 108
       SARATOGA, CA 95070              ACCOUNT NO.: NOT AVAILABLE


3.1175 DAVID SWEET                              VARIOUS                                Trade                          $5,575
       19392 FLINTSTONE AVE
       REDDING, CA 96003               ACCOUNT NO.: NOT AVAILABLE


3.1176 DAVID TOM                                VARIOUS                              Third Party                        $265
       175 ROBINHOOD DR                                                                 Claim
       SAN FRANCISCO, CA 94127         ACCOUNT NO.: NOT AVAILABLE


3.1177 DAVID TRINH                              VARIOUS                              Third Party                        $355
       20519 CENTER STREET                                                              Claim
       CASTRO VALLEY, CA 94546         ACCOUNT NO.: NOT AVAILABLE


3.1178 DAVID USAA INSURANCE-                    VARIOUS                              Third Party                        $838
       CARLEY                                                                           Claim
       PO BOX 33490                    ACCOUNT NO.: NOT AVAILABLE
       SANTA ANTONIO, CA 78265


3.1179 DAVIES OFFICE REFURBISHING               VARIOUS                                Trade                          $6,130
       INC
       40 LOUDONVILLE RD               ACCOUNT NO.: NOT AVAILABLE
       ALBANY, NY 12204


3.1180 DAVIS ENERGY GROUP INC                   VARIOUS                                Trade                        $106,299
       123 C ST
       DAVIS, CA 95616                 ACCOUNT NO.: NOT AVAILABLE


3.1181 DAVIS MOBILE HOME ESTATES                VARIOUS                                Trade                          $4,231
       LLC
       3511 DEL PASO RD STE 160 RM     ACCOUNT NO.: NOT AVAILABLE
       24
       SACRAMENTO, CA 95835



                                           Page 108 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 108
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1182 DAVIS WASTE REMOVAL CO INC                VARIOUS                                Trade                          $1,996
       P.O. BOX 1170
       DAVIS, CA 95617               ACCOUNT NO.: NOT AVAILABLE


3.1183 DAWSON OIL COMPANY                        VARIOUS                                Trade                         $20,515
       4325 PACIFIC ST
       ROCKLIN, CA 95677             ACCOUNT NO.: NOT AVAILABLE


3.1184 DAY CARTER & MURPHY LLP                   VARIOUS                                Trade                          $5,850
       3620 AMERICAN RIVER DR STE
       205                           ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95864


3.1185 DC ELECTRIC GROUP INC                     VARIOUS                                Trade                         $37,925
       P.O. BOX 7525
       COTATI, CA 94931              ACCOUNT NO.: NOT AVAILABLE


3.1186 DCM SERVICES LLC                          VARIOUS                                Trade                          $4,694
       7601 PENN AVE SOUTH STE
       A600                          ACCOUNT NO.: NOT AVAILABLE
       MINNEAPOLIS, MN 55423-5004


3.1187 DDB WORLDWIDE                             VARIOUS                                Trade                       $2,849,538
       COMMUNICATIONS GROUP
       600 CALIFORNIA ST 7TH FL      ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94108


3.1188 DDW OPERATING LLC                         VARIOUS                                Trade                          $4,453
       480 GATE 5 RD STE 100
       SAUSALITO, CA 94965           ACCOUNT NO.: NOT AVAILABLE


3.1189 DE SHAW RENEWABLE                         VARIOUS                                Trade                         $70,417
       INVESTMENTS LLC
       1166 AVENUE OF THE            ACCOUNT NO.: NOT AVAILABLE
       AMERICAS FL 9
       NEW YORK, NY 10036


3.1190 DEAN M KATO                               VARIOUS                                Trade                          $3,042
       423 WASHINGTON ST FIFTH FL
       SAN FRANCISCO, CA 94111       ACCOUNT NO.: NOT AVAILABLE


3.1191 DEAN TREADWAY                             VARIOUS                              Third Party                      $8,968
       19 ACORN WAY                                                                      Claim
       KENTFIELD, CA 94904           ACCOUNT NO.: NOT AVAILABLE


3.1192 DEANGELO BROTHERS LLC                     VARIOUS                                Trade                         $48,313
       100 N CONAHAN DR
       HAZLETON, PA 18201            ACCOUNT NO.: NOT AVAILABLE


                                            Page 109 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 109
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1193 DEBBIE WATTENBURG                        VARIOUS                                Trade                              $2
       67490 CLOVERDALE ROAD
       BEND, OR 97701               ACCOUNT NO.: NOT AVAILABLE


3.1194 DEBORAH MICHELI                          VARIOUS                              Third Party                        $892
       PO BOX 7525                                                                      Claim
       SPRECKELS, CA 93962          ACCOUNT NO.: NOT AVAILABLE


3.1195 DEES PLUMBING                            VARIOUS                                Trade                         $45,384
       3563 E TULARE AVE
       FRESNO, CA 93702             ACCOUNT NO.: NOT AVAILABLE


3.1196 DEFINITI INC                             VARIOUS                                Trade                        $102,387
       26445 RANCHO PKWY SOUTH
       LAKE FOREST, CA 92630        ACCOUNT NO.: NOT AVAILABLE


3.1197 DEGORIO LANDSCAPING INC                  VARIOUS                                Trade                            $457
       220 LAUREN RIDGE RD
       APTOS, CA 95003              ACCOUNT NO.: NOT AVAILABLE


3.1198 DEL MONTE FOODS INC                      VARIOUS                                Trade                          $1,000
       3003 OAK RD STE 600
       WALNUT CREEK, CA 94597       ACCOUNT NO.: NOT AVAILABLE


3.1199 DELL LANGSTON                            VARIOUS                              Third Party                        $264
       99 CARAB WAY                                                                     Claim
       WOODLAND, CA 95776           ACCOUNT NO.: NOT AVAILABLE


3.1200 DELL MARKETING LP                        VARIOUS                                Trade                            $332
       DEPT LA 21205
       PASADENA, CA 91185-1205      ACCOUNT NO.: NOT AVAILABLE


3.1201 DELLA GUTIERREZ                          VARIOUS                              Third Party                        $608
       5862 MARSHALL STREET                                                             Claim
       OAKLAND, CA 94608            ACCOUNT NO.: NOT AVAILABLE


3.1202 DELOITTE & TOUCHE LLP                    VARIOUS                                Trade                          $9,165
       P.O. BOX 7247-6446
       PHILADEPHIA, PA 19170-6446   ACCOUNT NO.: NOT AVAILABLE


3.1203 DELTA CONTAINER CORP                     VARIOUS                                Trade                          $8,712
       1145 W CHARTER WAY
       STOCKTON, CA 95206           ACCOUNT NO.: NOT AVAILABLE


3.1204 DELTA DENTAL OF CALIFORNIA               VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


                                           Page 110 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 110
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1205 DELTA DIABLO SANITATION                  VARIOUS                                Trade                         $10,890
       DISTRICT
       2500 PITTSBURG-ANTIOCH HWY   ACCOUNT NO.: NOT AVAILABLE
       ANTIOCH, CA 94509


3.1206 DELTA STAR INC                           VARIOUS                                Trade                        $364,583
       270 INDUSTRIAL RD
       SAN CARLOS, CA 94070-2602    ACCOUNT NO.: NOT AVAILABLE


3.1207 DELTA TECH SERVICE INC                   VARIOUS                                Trade                         $13,080
       397 W CHANNEL RD
       BENICIA, CA 94510            ACCOUNT NO.: NOT AVAILABLE


3.1208 DEMARK INC                               VARIOUS                                Trade                         $44,058
       1150 ESSINGTON ROAD
       JOLIET, IL 60435             ACCOUNT NO.: NOT AVAILABLE


3.1209 DEN HARTOG FARMS LP                      VARIOUS                                Trade                         $42,165
       7497 KILE RD
       LODI, CA 95242               ACCOUNT NO.: NOT AVAILABLE


3.1210 DENALI SOURCING SERVICES                 VARIOUS                                Trade                         $95,989
       INC
       PO BOX 11228                 ACCOUNT NO.: NOT AVAILABLE
       TRUCKEE, CA 96162


3.1211 DENBESTE TRANSPORTATION                  VARIOUS                                Trade                          $1,116
       INC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1212 DENIS O'CONNOR                           VARIOUS                              Third Party                        $410
       1544 36TH AVE                                                                    Claim
       SAN FRANCISCO, CA 94122      ACCOUNT NO.: NOT AVAILABLE


3.1213 DENISE & JOHN VILLA                      VARIOUS                              Third Party                        $200
       12 DEL PASO DR.                                                                  Claim
       SOUTH SAN FRANCISCO, CA      ACCOUNT NO.: NOT AVAILABLE
       94080


3.1214 DENNIS C MURPHY                          VARIOUS                                Trade                            $373
       1916 CAMELOT CT
       MODESTO, CA 95355            ACCOUNT NO.: NOT AVAILABLE


3.1215 DENNIS CREAN                             VARIOUS                              Third Party                        $879
       PO BOX 33                                                                        Claim
       REDWOOD VALLEY, CA 95470     ACCOUNT NO.: NOT AVAILABLE




                                           Page 111 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 111
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1216 DENNIS SORENSEN                          VARIOUS                              Third Party                      $5,886
       568 VIEJO ROAD                                                                   Claim
       CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


3.1217 DENNIS TAYLOR                            VARIOUS                              Third Party                     $11,550
       1610 N. WEST ST.                                                                 Claim
       TULARE, CA 93274             ACCOUNT NO.: NOT AVAILABLE


3.1218 DEPARTMENT OF CONSUMER                   VARIOUS                                Trade                            $540
       AFFAIRS
       P.O. BOX 26000               ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95826


3.1219 DEPARTMENT OF FISH AND                   VARIOUS                                Trade                         $18,889
       GAME
       1234 E SHAW AVE              ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93710


3.1220 DEPARTMENT OF FISH AND                   VARIOUS                                Trade                        $185,747
       WILDLIFE
       1416 NINTH ST RM 1215        ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95814


3.1221 DEPARTMENT OF HOMELAND                   VARIOUS                                Trade                          $6,475
       SECURITY
       24000 AVILA RD 2ND FL        ACCOUNT NO.: NOT AVAILABLE
       LAGUNA NIGEL, CA 92677


3.1222 DEPARTMENT OF WATER                      VARIOUS                                                                   $0
       RESOURCES
       PO BOX 942836                ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 94236-0001


3.1223 DEPARTMENT OF WATER                      VARIOUS                                Trade                         $81,884
       RESOURCES
       1416 NINTH ST                ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 94236-0001


3.1224 DEPOSUMS CO                              VARIOUS                                Trade                            $829
       2210 CRAWFORD AVE STE A
       ALTADENA, CA 91001           ACCOUNT NO.: NOT AVAILABLE


3.1225 DERIAN YU                                VARIOUS                              Third Party                        $130
       3020 ULLOA ST.                                                                   Claim
       SAN FRANCISCO, CA 94116      ACCOUNT NO.: NOT AVAILABLE




                                           Page 112 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 112
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1226 DESERT SUNLIGHT                           VARIOUS                                Trade                       $5,574,142
       INVESTMENT HOLDINGS
       700 UNIVERSE BLVD             ACCOUNT NO.: NOT AVAILABLE
       JUNO BEACH, FL 33408


3.1227 DESRI CUYAMA HOLDINGS LLC                 VARIOUS                                Trade                        $396,582
       1166 AVENUE OF THE
       AMERICAS FL                   ACCOUNT NO.: NOT AVAILABLE
       NEW YORK, NY 10036


3.1228 DESRI II LLC                              VARIOUS                                Trade                         $33,442
       1166 AVE OF THE AMERICAS
       9TH FL                        ACCOUNT NO.: NOT AVAILABLE
       NEW YORK, NY 10036


3.1229 DEUTSCHE BANK TRUST                       VARIOUS                                Trade                              $0
       COMPANY NY
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1230 DEVIN BOWLDS                              VARIOUS                              Third Party                         $30
       4343 PARKER AVENUE APT A                                                          Claim
       BAKERSFIELD, CA 93309         ACCOUNT NO.: NOT AVAILABLE


3.1231 DEWALCH TECHNOLOGIES INC                  VARIOUS                                Trade                          $8,722
       6850 WYNNWOOD
       HOUSTON, TX 77008             ACCOUNT NO.: NOT AVAILABLE


3.1232 DHANWANT BRAR                             VARIOUS                              Third Party                      $2,915
       21959 HWY 46                                                                      Claim
       LOST HILLS, CA 93249          ACCOUNT NO.: NOT AVAILABLE


3.1233 DIABLO WATER DISTRICT                     VARIOUS                                Trade                             $65
       P.O. BOX 127
       OAKLEY, CA 94561              ACCOUNT NO.: NOT AVAILABLE


3.1234 DIABLO WINDS                              VARIOUS                                Trade                         $61,198
       120 N YORK ST STE 220
       ELMHURST, IL 60126            ACCOUNT NO.: NOT AVAILABLE


3.1235 DIAN BURKE                                VARIOUS                              Third Party                      $4,677
       231 KINGSBURY DRIVE                                                               Claim
       APTOS, CA 95003               ACCOUNT NO.: NOT AVAILABLE


3.1236 DICKERSON EMPLOYEE                        VARIOUS                                Trade                              $0
       BENEFITS INC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE




                                            Page 113 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 113
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1237 DIFRANCESCO CONSULTING INC               VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1238 DIGITAL MOBILE INNOVATIONS               VARIOUS                                Trade                         $66,613
       LLC
       6550 ROCK SPRING DR 7TH FL   ACCOUNT NO.: NOT AVAILABLE
       BETHESDA, MD 20817


3.1239 DIGNITY HEALTHCARE                       VARIOUS                                Trade                         $40,000
       1400 E. CHURCH STREET
       SANTA MARIA, CA 93454        ACCOUNT NO.: NOT AVAILABLE


3.1240 DILBECK & SONS                           VARIOUS                                Trade                          $3,499
       26 QUAIL RUN CIRCLE
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.1241 DILLON MORRA                             VARIOUS                              Third Party                      $1,336
       P.O. BOX 371173                                                                  Claim
       MONTARA, CA 94037            ACCOUNT NO.: NOT AVAILABLE


3.1242 DIMITRIOS EMPORIO GROUP                  VARIOUS                              Third Party                      $1,389
       INC-SOGAS                                                                        Claim
       1290 HOWARD AVE, #323        ACCOUNT NO.: NOT AVAILABLE
       BURLINGAME, CA 94010


3.1243 DINA BSHARA                              VARIOUS                              Third Party                        $105
       14 VERANO DR                                                                     Claim
       SOUTH SAN FRANCISCO, CA      ACCOUNT NO.: NOT AVAILABLE
       94080


3.1244 DINWIDDIE & ASSOCIATES                   VARIOUS                                Trade                         $28,538
       17 HILLCREST CT
       OAKLAND, CA 94619            ACCOUNT NO.: NOT AVAILABLE


3.1245 DIRECT ENERGY MARKETING                  VARIOUS                                Trade                              $0
       INC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1246 DIRECTAPPS INC                           VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1247 DIRECTV LLC                              VARIOUS                                Trade                          $1,590
       P.O. BOX 5006
       CAROL STREAM, IL 60197       ACCOUNT NO.: NOT AVAILABLE




                                           Page 114 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 114
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1248 DISCOVERY HYDROVAC LLC                   VARIOUS                                Trade                       $2,224,709
       793 W 11560 S
       DRAPER, UT 84020             ACCOUNT NO.: NOT AVAILABLE


3.1249 DISTRIBUTED ENERGY                       VARIOUS                                Trade                          $1,086
       FINANCIAL GROUP
       16 WYNKOOP CT                ACCOUNT NO.: NOT AVAILABLE
       BETHESDA, MD 20817


3.1250 DIVERSIFIED ADJUSTMENT SVC               VARIOUS                                Trade                         $26,161
       INC
       600 COON RAPIDS BLVD         ACCOUNT NO.: NOT AVAILABLE
       MINNEAPOLIS, CA 55433


3.1251 DIVERSIFIED FIELD SERVICES               VARIOUS                                Trade                          $9,817
       LLC
       4741 PELL DR UNIT 6          ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95838


3.1252 DLC BURLINGAME                           VARIOUS                              Third Party                      $4,405
       999 BAKER WAY                                                                    Claim
       SAN MATEO, CA 94404          ACCOUNT NO.: NOT AVAILABLE


3.1253 DMC POWER                                VARIOUS                                Trade                         $69,675
       623 EAST ARTESIA BOULEVARD
       CARSON, CA 90746             ACCOUNT NO.: NOT AVAILABLE


3.1254 DMG NORTH INC                            VARIOUS                                Trade                             $63
       4795 HEYER AVE
       CASTRO VALLEY, CA 94546      ACCOUNT NO.: NOT AVAILABLE


3.1255 DMT SOLUTIONS GLOBAL CORP                VARIOUS                                Trade                        $913,810
       37 EXECUTIVE DR
       DANBURY, CT 6810             ACCOUNT NO.: NOT AVAILABLE


3.1256 DNV GL ENERGY SERVICES                   VARIOUS                                Trade                        $113,289
       USA INC
       1400 RAVELLO DR              ACCOUNT NO.: NOT AVAILABLE
       KATY, TX 77449


3.1257 DNV GL NETHERLANDS B V                   VARIOUS                                Trade                         $11,399
       UTRECHTSEWEG 310 6812 AR
       ARNHE                        ACCOUNT NO.: NOT AVAILABLE
       GELDERLAND, 9 6812 AR


3.1258 DNV GL USA INC                           VARIOUS                                Trade                       $2,265,393
       1400 RAVELLO DR
       KATY, TX 77449               ACCOUNT NO.: NOT AVAILABLE


                                           Page 115 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 115
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1259 DOBLE ENGINEERING CO                     VARIOUS                                Trade                        $164,618
       85 WALNUT ST
       WATERTOWN, MA 2472            ACCOUNT NO.: NOT AVAILABLE


3.1260 DOCUSIGN INC                             VARIOUS                                Trade                          $3,935
       1301 2ND AVE STE 200
       SEATTLE, WA 98101             ACCOUNT NO.: NOT AVAILABLE


3.1261 DOLLAR ENERGY FUND INC                   VARIOUS                                Trade                        $136,878
       P.O. BOX 42329
       PITTSBURGH, PA 15203          ACCOUNT NO.: NOT AVAILABLE


3.1262 DOMENIQUE HYDE                           VARIOUS                              Third Party                        $480
       GARY ST ON TO BRODERICK ST                                                       Claim
       SAN FRANCISCO, CA 94115       ACCOUNT NO.: NOT AVAILABLE


3.1263 DOMINGA FLORES                           VARIOUS                              Third Party                     $13,345
       P.O. BOX 1238                                                                    Claim
       WOODBRIDGE, CA 95258          ACCOUNT NO.: NOT AVAILABLE


3.1264 DOMINIC KELLERMANN                       VARIOUS                                Trade                            $100
       202 HILLCREAST RD
       BERKELEY, CA 94705            ACCOUNT NO.: NOT AVAILABLE


3.1265 DOMINION SOLAR HOLDINGS III              VARIOUS                                Trade                        $207,168
       LLC
       120 TREDEGAR ST               ACCOUNT NO.: NOT AVAILABLE
       RICHMOND, VA 23219


3.1266 DOMINION SOLAR HOLDINGS                  VARIOUS                                Trade                        $343,903
       INC
       120 TREDEGAR ST               ACCOUNT NO.: NOT AVAILABLE
       RICHMOND, VA 23219


3.1267 DON AND JULIANNE BRAWNER                 VARIOUS                                Trade                            $108
       200 WAVERLY ST #8
       MENLO PARK, CA 94025          ACCOUNT NO.: NOT AVAILABLE


3.1268 DON ARAMBULA CONSULTING                  VARIOUS                                Trade                          $8,127
       162 DOWNEY LN
       PLACENTIA, CA 92870           ACCOUNT NO.: NOT AVAILABLE


3.1269 DON BUCKINGHAM                           VARIOUS                              Third Party                        $358
       30760 GIBNEY LANE                                                                Claim
       FORT BRAGG, CA 95437          ACCOUNT NO.: NOT AVAILABLE




                                           Page 116 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 116
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1270 DONALD E ALTHOFF                         VARIOUS                                Trade                          $2,500
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1271 DONALD MORANDA                           VARIOUS                              Third Party                        $340
       5116 E WASHINGTON                                                                Claim
       STOCKTON, CA 95204           ACCOUNT NO.: NOT AVAILABLE


3.1272 DONALD R CHENOWETH                       VARIOUS                                Trade                             $66
       10333 MORGAN TERRITORY RD
       LIVERMORE, CA 94550          ACCOUNT NO.: NOT AVAILABLE


3.1273 DONALD RUSSO                             VARIOUS                              Third Party                         $74
       114 FILBERT AVE                                                                  Claim
       SAUSALITO, CA 94965          ACCOUNT NO.: NOT AVAILABLE


3.1274 DONALD WATTS                             VARIOUS                              Third Party                        $100
       1708 W ROSE STREET                                                               Claim
       STOCKTON, CA 95203           ACCOUNT NO.: NOT AVAILABLE


3.1275 DONALDSON COMPANY INC                    VARIOUS                                Trade                        $340,235
       1400 W 94TH ST
       BLOOMINGTON, MN 55431        ACCOUNT NO.: NOT AVAILABLE


3.1276 DONGJUN CHO                              VARIOUS                              Third Party                        $657
       186 4TH. STREET                                                                  Claim
       GREENFIELD, CA 93927         ACCOUNT NO.: NOT AVAILABLE


3.1277 DONNA KUHN                               VARIOUS                              Third Party                        $993
       2775 PROSSER ROAD                                                                Claim
       SEBASTOPOL, CA 95472         ACCOUNT NO.: NOT AVAILABLE


3.1278 DONNA TRUITT                             VARIOUS                              Third Party                         $34
       1850 HANOVER DR #193                                                             Claim
       DAVIS, CA 95616              ACCOUNT NO.: NOT AVAILABLE


3.1279 DONNIE RIVAS                             VARIOUS                              Third Party                          $1
       1                                                                                Claim
       SELMA, CA 93666              ACCOUNT NO.: NOT AVAILABLE


3.1280 DONNIE RIVAS                             VARIOUS                              Third Party                     $13,480
       1                                                                                Claim
       SELMA, CA 93666              ACCOUNT NO.: NOT AVAILABLE


3.1281 DORNE YAEGER                             VARIOUS                              Third Party                        $475
       190 RABBIT FOOT ROAD                                                             Claim
       WEST POINT, CA 95255         ACCOUNT NO.: NOT AVAILABLE


                                           Page 117 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 117
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1282 DOROTHY E TESCONI                        VARIOUS                                Trade                          $2,000
       9433 CHALK HILL RD
       HEALDSBURG, CA 95448         ACCOUNT NO.: NOT AVAILABLE


3.1283 DOROTHY HODGSON                          VARIOUS                              Third Party                        $529
       15388 CAMINO DEL PARQUE N                                                        Claim
       SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.1284 DOROTHY MORRIS                           VARIOUS                              Third Party                        $844
       PO BOX 703                                                                       Claim
       BENICIA, CA 94510            ACCOUNT NO.: NOT AVAILABLE


3.1285 DOUBLE C LTD                             VARIOUS                                Trade                          $6,356
       P.O. BOX 2511
       HOUSTON, TX 77252-2511       ACCOUNT NO.: NOT AVAILABLE


3.1286 DOUG BOALES                              VARIOUS                                Trade                            $248
       P.O. BOX 247
       SARATOGA, CA 95071-0247      ACCOUNT NO.: NOT AVAILABLE


3.1287 DOUGLAS F WHITE                          VARIOUS                                Trade                            $165
       16920 SUNDANCE DR
       MORGAN HILL, CA 95037        ACCOUNT NO.: NOT AVAILABLE


3.1288 DOUGLAS G HONEGGER                       VARIOUS                                Trade                         $55,945
       2690 SHETLAND PL
       ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.1289 DOUGLAS KENT                             VARIOUS                              Third Party                      $6,673
       P.O. BOX 183                                                                     Claim
       ORICK, CA 95555              ACCOUNT NO.: NOT AVAILABLE


3.1290 DOUGLAS NICKELL                   VARIOUS                                     Third Party                         $50
       5325 MCKEON PONDEROSA WAY                                                        Claim
       FORESTHIL, CA 95631       ACCOUNT NO.: NOT AVAILABLE


3.1291 DOWNIEVILLE PUBLIC UTILITY               VARIOUS                                Trade                             $49
       DISTRICT
       P.O. BOX 444                 ACCOUNT NO.: NOT AVAILABLE
       DOWNIEVILLE, CA 95936


3.1292 DPR CONSTRUCTION                         VARIOUS                                Trade                         $33,933
       2480 NATOMAS PARK DR STE
       100                          ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95833




                                           Page 118 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 118
                                                       of 568
Pacific Gas and Electric Company                                                               Case Number:       19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D      Basis For       Offset    Amount of Claim
Including Zip Code                          Account Number                                Claim

Trade Payables

3.1293 DR ALFRED J HENDRON JR                    VARIOUS                                  Trade                           $23,602
       4 COLLEGE PARK CT
       SAVOY, IL 61874               ACCOUNT NO.: NOT AVAILABLE


3.1294 DR. ZESTO (NEW ASIGNEE FOR                VARIOUS                              Rental Security                     $10,000
       DR. TANDROW)                                                                      Deposit
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1295 DRESSER LLC                               VARIOUS                                  Trade                           $26,862
       4425 WESTWAY PARK BLVD
       HOUSTON, TX 77041             ACCOUNT NO.: NOT AVAILABLE


3.1296 DRESSER-RAND                              VARIOUS                                  Trade                           $17,559
       18502 DOMINGUEZ HILLS DR
       RANCHO DOMINGUEZ, CA 90220    ACCOUNT NO.: NOT AVAILABLE


3.1297 DRESSER-RAND GROUP INC                    VARIOUS                                  Trade                           $66,185
       10205 WESTHEIMER RD STE
       1000                          ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77042


3.1298 DRILL TECH DRILLING &                     VARIOUS                                  Trade                          $244,644
       SHORING INC
       2200 WYMORE WAY               ACCOUNT NO.: NOT AVAILABLE
       ANTIOCH, CA 94509


3.1299 DRIVESAVERS INC                           VARIOUS                                  Trade                            $5,063
       400 BEL MARIN KEYS BLVD
       NOVATO, CA 94949              ACCOUNT NO.: NOT AVAILABLE


3.1300 DT BUILDERS INC                           VARIOUS                                  Trade                          $256,341
       5251 ERICSON WAY
       ARCATA, CA 95521              ACCOUNT NO.: NOT AVAILABLE


3.1301 DTN SERVICES HOLDINGS LLC                 VARIOUS                                  Trade                            $2,492
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1302 DUDEK & ASSOCIATES INC                    VARIOUS                                  Trade                            $5,536
       605 THIRD ST
       ENCINITAS, CA 92024           ACCOUNT NO.: NOT AVAILABLE


3.1303 DUONG KIM CREEDON                         VARIOUS                                  Trade                           $15,370
       2511 CONNIE DR
       SACRAMENTO, CA 95815          ACCOUNT NO.: NOT AVAILABLE




                                            Page 119 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                        Page 119
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1304 DURA CRANE INC                           VARIOUS                                Trade                          $3,599
       5959 EAST ST
       ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.1305 DURST HOME RANCH LLC                     VARIOUS                                Trade                          $6,600
       23710 COUNTY ROAD 13
       CAPAY, CA 95607              ACCOUNT NO.: NOT AVAILABLE


3.1306 DUSOUTH INDUSTRIES                       VARIOUS                                Trade                         $78,237
       651 STONE RD
       BENICIA, CA 94510            ACCOUNT NO.: NOT AVAILABLE


3.1307 DUTCH GROUP                              VARIOUS                              Third Party                        $218
       171 ALTURA VISTA                                                                 Claim
       LOS GATOS, CA 95032          ACCOUNT NO.: NOT AVAILABLE


3.1308 DWAYNE MARTIN                            VARIOUS                              Third Party                        $572
       1355 CREEKSIDE DR                                                                Claim
       WALNUT CREEK, CA 94596       ACCOUNT NO.: NOT AVAILABLE


3.1309 DYLAN HUNTER ROOD                        VARIOUS                                Trade                              $2
       7 STEEPLE TOP RD
       NORWALK, CT 6853             ACCOUNT NO.: NOT AVAILABLE


3.1310 DYNAMIC RISK ASSESSMENT                  VARIOUS                                Trade                        $121,284
       SYSTEMS INC
       333 11TH AVE SW STE 1110     ACCOUNT NO.: NOT AVAILABLE
       CALGARY, AB T2R 1L9


3.1311 E2 CONSULTING ENGINEERS                  VARIOUS                                Trade                       $2,784,485
       INC
       2100 POWELL ST STE 850       ACCOUNT NO.: NOT AVAILABLE
       EMERYVILLE, CA 94608


3.1312 EAGLE CREEK HYDRO                        VARIOUS                                Trade                              $0
       HOLDINGS LLC
       65 MADISON AVE STE 500       ACCOUNT NO.: NOT AVAILABLE
       MORRISTOWN, NJ 7960


3.1313 EAJ ENERGY ADVISORS LLC                  VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1314 EAPDIS LLC                               VARIOUS                                Trade                          $1,300
       P.O. BOX 58
       NEWPORT, VA 24128-0058       ACCOUNT NO.: NOT AVAILABLE




                                           Page 120 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 120
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1315 EARTH CONSULTANTS                        VARIOUS                               Trade                        $23,470
       INTERNATIONAL
       1642 E FOURTH ST             ACCOUNT NO.: NOT AVAILABLE
       SANTA ANA, CA 92701


3.1316 EAST AIRPORT PARK                        VARIOUS                               Trade                           $930
       ASSOCIATION
       P.O. BOX 15158               ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93406


3.1317 EAST BAY COMMUNITY ENERGY                VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1318 EAST BAY MUNICIPAL UTILITY               VARIOUS                               Trade                        $17,373
       DISTRICT
       375 ELEVENTH ST              ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94623


3.1319 EAST BAY MUNICIPAL UTILITY               VARIOUS                               Trade                             $0
       DISTRICT
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1320 EAST BAY REGIONAL PARK                   VARIOUS                               Trade                        $19,939
       DISTRICT
       2950 PERALTA OAKS CT         ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94605-0381


3.1321 EASTERN TECHNOLOGIES INC                 VARIOUS                               Trade                         $3,536
       215 SECOND AVE
       ASHFORD, AL 36312            ACCOUNT NO.: NOT AVAILABLE


3.1322 EATON CORPORATION                        VARIOUS                               Trade                       $132,876
       1000 CHERRINGTON PKWY
       MOON TOWNSHIP, PA 15108      ACCOUNT NO.: NOT AVAILABLE


3.1323 EBBIN MOSER + SKAGGS LLP                 VARIOUS                               Trade                         $3,672
       550 MONTGOMERY ST #900
       SAN FRANCISCO, CA 94111      ACCOUNT NO.: NOT AVAILABLE


3.1324 EBONY COUNSELING CENTER                  VARIOUS                               Trade                            $40
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1325 EBP CONSULTING SERVICES                  VARIOUS                               Trade                        $28,085
       INC
       1809 ARROWHEAD DR            ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94611


                                           Page 121 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 121
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1326 ECOBEE LTD                               VARIOUS                                Trade                         $16,276
       250 UNIVERSITY AVE STE 400
       TORONTO, ON M5H 3E5          ACCOUNT NO.: NOT AVAILABLE


3.1327 ECOLOGY ACTION OF SANTA                  VARIOUS                                Trade                              $0
       CRUZ
       877 CEDAR ST STE 240         ACCOUNT NO.: NOT AVAILABLE
       SANTA CRUZ, CA 95060


3.1328 ECONOMIC DEVELOPMENT                     VARIOUS                                Trade                         $11,706
       CORPORATION
       906 N ST STE 120             ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93721


3.1329 ECS COMPANY INC                          VARIOUS                                Trade                         $12,473
       12277 APPLE VALLEY RD STE
       394                          ACCOUNT NO.: NOT AVAILABLE
       APPLE VALLEY, CA 92308


3.1330 EDA SULLON                               VARIOUS                              Third Party                        $205
       821 GEARY ST. APT. 2                                                             Claim
       SAN FRANCISCO, CA 94109      ACCOUNT NO.: NOT AVAILABLE


3.1331 EDDIE PARK                               VARIOUS                              Third Party                        $470
       835 FOERSTER ST                                                                  Claim
       SAN FRANCISCO, CA 94127      ACCOUNT NO.: NOT AVAILABLE


3.1332 EDF EN CANADA                            VARIOUS                                Trade                       $3,006,093
       DEVELOPMENT INC
       1134 SAINTE CATHERINE        ACCOUNT NO.: NOT AVAILABLE
       QUEST BU
       MONTREAL, QC H3B 1H4


3.1333 EDF RENEWABLE ASSET                      VARIOUS                                Trade                        $704,262
       HOLDINGS INC
       15445 INNOVATION DR          ACCOUNT NO.: NOT AVAILABLE
       SAN DIEGO, CA 92128


3.1334 EDGAR & JOANN MATTINGLEY                 VARIOUS                              Third Party                        $850
       11 SUNSET COVE                                                                   Claim
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.1335 EDGAR CASTRO                             VARIOUS                              Third Party                        $200
       1066 WILLIAMS STREET                                                             Claim
       SAN LEANDRO, CA 94577        ACCOUNT NO.: NOT AVAILABLE


3.1336 EDGETECH INSTRUMENTS INC                 VARIOUS                                Trade                            $118
       399 RIVER RD UNIT 1
       HUDSON, MA 1749              ACCOUNT NO.: NOT AVAILABLE

                                           Page 122 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 122
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1337 EDISON ELECTRIC INSTITUTE                 VARIOUS                                Trade                          $7,500
       701 PENNSYLVANIA AVE NW
       WASHINGTON, DC 20004-2696     ACCOUNT NO.: NOT AVAILABLE


3.1338 EDM INTERNATIONAL INC                     VARIOUS                                Trade                        $237,885
       4001 AUTOMATION WAY
       FORT COLLINS, CO 80525        ACCOUNT NO.: NOT AVAILABLE


3.1339 EDWARD CARSEY                             VARIOUS                              Third Party                        $421
       PO BOX                                                                            Claim
       BOONVILLE, CA 95415           ACCOUNT NO.: NOT AVAILABLE


3.1340 EDWARD CORSI                              VARIOUS                              Third Party                        $250
       17665 SAGES ROAD                                                                  Claim
       NEVADA CITY, CA 95959         ACCOUNT NO.: NOT AVAILABLE


3.1341 EDWARD CORSI                              VARIOUS                              Third Party                        $125
       17665 SAGES ROAD                                                                  Claim
       NEVADA CITY, CA 95959         ACCOUNT NO.: NOT AVAILABLE


3.1342 EDWARD W YOUNGER                          VARIOUS                                Trade                            $390
       6555 COYLE AVE #235
       CARMICHAEL, CA 95608          ACCOUNT NO.: NOT AVAILABLE


3.1343 EEL RIVER DISPOSAL &                      VARIOUS                                Trade                          $1,002
       RESOURCE
       965 RIVERWALK DRIVE           ACCOUNT NO.: NOT AVAILABLE
       FORTUNA, CA 95540


3.1344 EES CORP                                  VARIOUS                                Trade                        $209,020
       39 QUAIL CT #100
       WALNUT CREEK, CA 94596        ACCOUNT NO.: NOT AVAILABLE


3.1345 EFACEC ENERGIA MAQUINAS                   VARIOUS                                Trade                        $180,295
       LUGAR DA ARROTEIA
       LEÇA DO BALIO, 13 4465        ACCOUNT NO.: NOT AVAILABLE


3.1346 EGBERT JAMES DEGROOT                      VARIOUS                                Trade                          $5,000
       11695 JUMPER AVE
       WASCO, CA 93280               ACCOUNT NO.: NOT AVAILABLE


3.1347 EGPNA RENEWABLE ENERGY                    VARIOUS                                Trade                         $59,433
       ONE TECH DR STE 220
       ANDOVER, MA 1810              ACCOUNT NO.: NOT AVAILABLE




                                            Page 123 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 123
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1348 E-HAZARD MANAGEMENT LLC                   VARIOUS                                Trade                         $13,475
       3018 EASTPOINT PKWY
       LOUISVILLE, KY 40223          ACCOUNT NO.: NOT AVAILABLE


3.1349 EIGENPATTERNS INC                         VARIOUS                                Trade                        $160,000
       525 SOURTH CASCADE
       TERRACE                       ACCOUNT NO.: NOT AVAILABLE
       SUNNYVALE, CA 94087


3.1350 EJ USA INC                                VARIOUS                                Trade                        $102,500
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1351 EK EKCESSORIES INC                        VARIOUS                                Trade                         $39,345
       575 WEST 3200 SOUTH
       LOGAN, UT 84321               ACCOUNT NO.: NOT AVAILABLE


3.1352 EL DORADO BROADCASTERS                    VARIOUS                                Trade                          $1,059
       LLC
       51 ZACA LN STE 100            ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93401


3.1353 EL DORADO IRRIGATION DIST                 VARIOUS                                Trade                        $304,779
       2890 MOSQUITO RD
       PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.1354 EL RICO GSA                               VARIOUS                                Trade                            $677
       1001 CASE AVE
       CORCORAN, CA 93212            ACCOUNT NO.: NOT AVAILABLE


3.1355 ELAINE BEALE                              VARIOUS                              Third Party                        $236
       1148 VIA DEL CARMEL                                                               Claim
       SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.1356 ELAINE SARGENT                            VARIOUS                              Third Party                        $990
       1635 PASEO DEL CAJON                                                              Claim
       PLEASANTON, CA 94566          ACCOUNT NO.: NOT AVAILABLE


3.1357 ELBERT O SPEIDEL                          VARIOUS                                Trade                         $41,125
       1750 PORTOLA ST
       SAN LUIS OBISPO, CA 93405     ACCOUNT NO.: NOT AVAILABLE


3.1358 ELEANOR STEVENS                           VARIOUS                              Third Party                        $120
       107 HILLCREST RD                                                                  Claim
       WATSONFILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE




                                            Page 124 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 124
                                                        of 568
Pacific Gas and Electric Company                                                              Case Number:       19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D      Basis For       Offset    Amount of Claim
Including Zip Code                          Account Number                               Claim

Trade Payables

3.1359 ELECSYS INTERNATIONAL                    VARIOUS                                  Trade                          $868,836
       CORPORATION
       846 N MARTWAY CT              ACCOUNT NO.: NOT AVAILABLE
       OLATHE, KS 66061


3.1360 ELECTRIC MOTOR AND                       VARIOUS                                  Trade                          $200,619
       CONTRACTING CO
       3703 COOK BLVD                ACCOUNT NO.: NOT AVAILABLE
       CHESAPEAKE, VA 23323


3.1361 ELECTRIC POWER RESEARCH                  VARIOUS                                  Trade                          $159,567
       INSTITUTE
       3420 HILLVIEW AVE             ACCOUNT NO.: NOT AVAILABLE
       PALO ALTO, CA 94303


3.1362 ELECTRICAL BUILDERS INC                  VARIOUS                                  Trade                          $271,394
       2720 1 1/2 STREET SOUTH
       ST. CLOUD, MN 56301           ACCOUNT NO.: NOT AVAILABLE


3.1363 ELECTRICRAFT INC                         VARIOUS                                  Trade                           $25,391
       200 SUBURBAN RD STE A
       SAN LUIS OBISPO, CA 93401     ACCOUNT NO.: NOT AVAILABLE


3.1364 ELECTRO SWITCH CORP                      VARIOUS                                  Trade                           $48,597
       180 KING AVE
       WEYMOUTH, MA 2188             ACCOUNT NO.: NOT AVAILABLE


3.1365 ELECTRODATA INC                          VARIOUS                                  Trade                           $29,199
       P.O. BOX 31780
       INDEPENDENCE, OH 44131-0780   ACCOUNT NO.: NOT AVAILABLE


3.1366 ELECTROSONIC INC                         VARIOUS                                  Trade                           $22,110
       3320 N SAN FERNANDO BLVD
       BURBANK, CA 91504             ACCOUNT NO.: NOT AVAILABLE


3.1367 ELEMENTS PLUS, INC                       VARIOUS                              Rental Security                     $13,000
       245 MARKET STREET                                                                Deposit
       SAN FRANCISCO, CA 94105       ACCOUNT NO.: NOT AVAILABLE


3.1368 ELEQUANT INC                             VARIOUS                                  Trade                          $165,000
       48 TERRA VISTA AVE #D
       SAN FRANCISCO, CA 94112       ACCOUNT NO.: NOT AVAILABLE


3.1369 ELI YAGOR                                VARIOUS                                  Trade                          $168,962
       575 LENNON LANE SUITE 145
       WALNUT CREEK, CA 94598        ACCOUNT NO.: NOT AVAILABLE




                                           Page 125 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                        Page 125
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1370 ELISABETH BALL &                         VARIOUS                                Trade                            $791
       ASSOCIATES INC
       2812 CHOLE COURT             ACCOUNT NO.: NOT AVAILABLE
       CASTRO VALLEY, CA 94546


3.1371 ELIZABETH ANN WILKINS                    VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1372 ELIZABETH LEE                            VARIOUS                              Third Party                      $3,800
       232 BRIGHTON DRIVE                                                               Claim
       VALLEJO, CA 94591            ACCOUNT NO.: NOT AVAILABLE


3.1373 ELLEN LOMBARDO                           VARIOUS                              Third Party                        $100
       11811 E. STILLWATER WAY                                                          Claim
       REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.1374 ELLETT BROTHERS LLC                      VARIOUS                                Trade                         $18,360
       267 COLUMBIA AVE
       CHAPIN, SC 29036             ACCOUNT NO.: NOT AVAILABLE


3.1375 ELSOHLY LABORATORIIES INC                VARIOUS                                Trade                            $797
       5 INDUSTRIAL PARK DR
       OXFORD, MS 38655             ACCOUNT NO.: NOT AVAILABLE


3.1376 ELSTER AMERICAN METER CO                 VARIOUS                                Trade                        $160,564
       1720 S AMPHLETT BLVD #129
       SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE


3.1377 ELSTER AMERICAN METER CO                 VARIOUS                                Trade                       $1,173,877
       LLC
       2221 INDUSTRIAL RD           ACCOUNT NO.: NOT AVAILABLE
       NEBRASKA CITY, NE 68410


3.1378 EMADCO DISPOSAL SERVICE                  VARIOUS                                Trade                            $716
       40287 OAK PARK WAY
       OAKHURST, CA 93644           ACCOUNT NO.: NOT AVAILABLE


3.1379 EMANUEL KOPSTEIN                         VARIOUS                              Third Party                        $738
       3499 PARADISE DRIVE                                                              Claim
       TIBURON, CA 94920            ACCOUNT NO.: NOT AVAILABLE


3.1380 EMBRAER AIRCRAFT HOLDING                 VARIOUS                                Trade                         $56,105
       INC
       2008 GENERAL AVIATION DR     ACCOUNT NO.: NOT AVAILABLE
       MELBOURNE, FL 32935




                                           Page 126 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 126
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1381 EMBRAER EXECUTIVE JET                    VARIOUS                                Trade                        $338,564
       SERVICES LLC
       276 SW 34TH ST                ACCOUNT NO.: NOT AVAILABLE
       FORT LAUDERDALE, FL 33315


3.1382 EMCAG LLC                                VARIOUS                                Trade                            $500
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1383 EMILY IWANKOVIPSCH                       VARIOUS                              Third Party                        $100
       2680 POST ST                                                                     Claim
       SAN FRANCISCO, CA 94115       ACCOUNT NO.: NOT AVAILABLE


3.1384 EMMERSON INVESTMENTS INC                 VARIOUS                                Trade                         $18,778
       P.O. BOX 496028
       REDDING, CA 96049             ACCOUNT NO.: NOT AVAILABLE


3.1385 E-MOBILITY MARKET SERVICES               VARIOUS                                Trade                          $4,000
       INC
       234 5TH AVE THE YARD          ACCOUNT NO.: NOT AVAILABLE
       FLATIRON
       NEW YORK, NY 10011


3.1386 EMPLOYERWARE LLC                         VARIOUS                                Trade                         $30,973
       3687 MT DIABLO BLVD # 100B
       LAFAYETTE, CA 94549           ACCOUNT NO.: NOT AVAILABLE


3.1387 EMPLOYMENT LEARNING                      VARIOUS                                Trade                            $244
       INNOVATIONS INC
       2675 PACES FERRY RD STE 470   ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30339


3.1388 EMPOWER THE USER INC                     VARIOUS                                Trade                        $122,500
       281 SUMMER ST
       BOSTON, MA 2210               ACCOUNT NO.: NOT AVAILABLE


3.1389 EN ENGINEERING LLC                       VARIOUS                                Trade                       $2,092,471
       28100 TORCH PARKWAY
       WARRENVILLE, IL 60555         ACCOUNT NO.: NOT AVAILABLE


3.1390 ENCARNACION GONZALEZ                     VARIOUS                                Trade                         $19,500
       1002 DOLAN RD
       CASTROVILLE, CA 95012         ACCOUNT NO.: NOT AVAILABLE


3.1391 ENDEAVOR ASSETS LLC                      VARIOUS                                Trade                          $4,500
       30 EAGLES LANDING LN
       LAS VEGAS, NV 89141           ACCOUNT NO.: NOT AVAILABLE



                                           Page 127 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 127
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1392 ENDURO PIPELINE SERVICES                 VARIOUS                               Trade                        $57,596
       INC
       5002 S 45TH W AVE             ACCOUNT NO.: NOT AVAILABLE
       TULSA, OK 74107


3.1393 ENEL GREEN POWER NORTH                   VARIOUS                               Trade                         $9,074
       AMERICA
       ONE TECH DR STE 220           ACCOUNT NO.: NOT AVAILABLE
       ANDOVER, MA 1810


3.1394 ENEL X NORTH AMERICA INC                 VARIOUS                               Trade                       $473,003
       ONE MARINA PARK DR STE 400
       BOSTON, MA 2210               ACCOUNT NO.: NOT AVAILABLE


3.1395 ENERCON SERVICES INC                     VARIOUS                               Trade                      $2,559,912
       500 TOWNPARK LANE
       KENNESAW, GA 30144            ACCOUNT NO.: NOT AVAILABLE


3.1396 ENERGY & ENVIRONMENTAL                   VARIOUS                               Trade                        $49,960
       ECONOMICS
       101 MONTGOMERY ST STE 1600    ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94104


3.1397 ENERGY & PROCESS CORP                    VARIOUS                               Trade                           $385
       2146-B FLINTSTONE DR
       TUCKER, GA 30084              ACCOUNT NO.: NOT AVAILABLE


3.1398 ENERGY ALLIANCE                          VARIOUS                               Trade                        $31,767
       ASSOCIATION
       1400 N DUTTON AVE # 17        ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 95401


3.1399 ENERGY COUNCIL                           VARIOUS                               Trade                         $4,520
       1537 WEBSTER ST
       OAKLAND, CA 94612             ACCOUNT NO.: NOT AVAILABLE


3.1400 ENERGY EFFICIENCY INC                    VARIOUS                               Trade                       $615,475
       595 SOUTH BLUFF #5
       ST GEORGE, UT 84770           ACCOUNT NO.: NOT AVAILABLE


3.1401 ENERGY EXEMPLAR LLC                      VARIOUS                               Trade                       $371,000
       3013 DOUGLAS BLVD STE 120
       ROSEVILLE, CA 95661           ACCOUNT NO.: NOT AVAILABLE


3.1402 ENERGY EXPERTS                           VARIOUS                               Trade                      $4,250,282
       INTERNATIONAL
       555 TWIN DOLPHIN DR STE 150   ACCOUNT NO.: NOT AVAILABLE
       REDWOOD CITY, CA 94065


                                           Page 128 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 128
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1403 ENERGY LINK INDUSTRIAL                    VARIOUS                               Trade                       $146,028
       SERVICES INC
       11439 S ENOS LN               ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93311


3.1404 ENERGY MARKET INNOVATIONS                 VARIOUS                               Trade                        $75,412
       INC
       83 COLUMBIA ST STE 400        ACCOUNT NO.: NOT AVAILABLE
       SEATTLE, WA 98104


3.1405 ENERGY RESOURCES                          VARIOUS                               Trade                       $142,897
       INTEGRATION LLC
       560 PINE ST FL 3              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94108


3.1406 ENERGY SOLUTIONS LLC                      VARIOUS                               Trade                         $4,758
       299 S MAIN ST STE 1700
       SALT LAKE CITY, UT 84111      ACCOUNT NO.: NOT AVAILABLE


3.1407 ENERGY SYSTEMS GROUP LLC                  VARIOUS                               Trade                      $2,047,072
       9877 EASTGATE CT
       NEWBURGH, IN 47630            ACCOUNT NO.: NOT AVAILABLE


3.1408 ENERGY TECHNOLOGIES LLC                   VARIOUS                               Trade                        $17,179
       2223 2223 SOUTHWEST BLVD
       WICHITA, KS 67213             ACCOUNT NO.: NOT AVAILABLE


3.1409 ENERGYSOFT LLC                            VARIOUS                               Trade                        $33,600
       1025 5TH ST STE A
       NOVATO, CA 94945-2413         ACCOUNT NO.: NOT AVAILABLE


3.1410 ENERPARC CA1LLC                           VARIOUS                               Trade                        $20,004
       4 EMBARCADERO CENTER 14TH
       FL                            ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94111


3.1411 ENERPARC CA2 LLC                          VARIOUS                               Trade                         $7,745
       1999 HARRISON ST STE 830
       OAKLAND, CA 94612             ACCOUNT NO.: NOT AVAILABLE


3.1412 ENERTECH CONSULTANTS OF                   VARIOUS                               Trade                         $3,901
       SANTA
       494 SALMAR AVE STE 200        ACCOUNT NO.: NOT AVAILABLE
       CAMPBELL, CA 95008


3.1413 ENERTOUCH INC                             VARIOUS                               Trade                       $891,544
       4550 1701 CHARLESTON
       REGIONAL PKWY                 ACCOUNT NO.: NOT AVAILABLE
       CHARLESTON, SC 29492

                                            Page 129 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 129
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1414 ENERVEE CORPORATION                       VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1415 ENERWISE GLOBAL                           VARIOUS                                Trade                        $365,222
       TECHNOLOGIES INC
       111 MARKET PL STE 201         ACCOUNT NO.: NOT AVAILABLE
       BALTIMORE, MD 21202


3.1416 ENETICS INC                               VARIOUS                                Trade                         $11,985
       830 CANNING PKWY
       VICTOR, NY 14564              ACCOUNT NO.: NOT AVAILABLE


3.1417 E-N-G MOBILE SYSTEMS INC                  VARIOUS                                Trade                          $4,021
       2245 VIA DE MERCADOS
       CONCORD, CA 94520             ACCOUNT NO.: NOT AVAILABLE


3.1418 ENGINE SYSTEMS INC                        VARIOUS                                Trade                         $58,811
       175 FREIGHT RD
       ROCKY MOUNT, NC 27804         ACCOUNT NO.: NOT AVAILABLE


3.1419 ENGINEERING PLANNING &                    VARIOUS                                Trade                         $62,998
       MGMT INC
       959 CONCORD ST                ACCOUNT NO.: NOT AVAILABLE
       FRAMINGHAM, MA 1701


3.1420 ENGINEERING/REMEDIATION                   VARIOUS                                Trade                         $10,704
       RESOURCES
       4585 PACHECO BLVD SECOND      ACCOUNT NO.: NOT AVAILABLE
       FL
       MARTINEZ, CA 94553


3.1421 ENGINEERS & SCIENTISTS OF                 VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1422 ENGINEERS & SCIENTISTS OF                 VARIOUS                                Trade                              $0
       CALIF
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1423 ENREG GROUP INC                           VARIOUS                                Trade                            $998
       2637 6TH AVE NW
       CALGARY, AB T2N 0X9           ACCOUNT NO.: NOT AVAILABLE


3.1424 ENRIQUETA GOMEZ LOVO                      VARIOUS                              Third Party                      $1,044
       602 VICTOR WAY                                                                    Claim
       MOUNTAIN VIEW, CA 94040       ACCOUNT NO.: NOT AVAILABLE



                                            Page 130 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 130
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1425 ENTECH UTILITY SERVICE                    VARIOUS                                Trade                         $77,901
       BUREAU INC
       8700 W BRYN MAWR AVE STE      ACCOUNT NO.: NOT AVAILABLE
       650 N
       CHICAGO, IL 60631


3.1426 ENTERPRISE DAMAGE                         VARIOUS                              Third Party                        $152
       RECOVERY UNIT                                                                     Claim
       PO BOX 843369                 ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.1427 ENTERPRISE DAMAGE                         VARIOUS                              Third Party                        $337
       RECOVERY UNIT                                                                     Claim
       PO BOX 843369                 ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.1428 ENTERPRISE DAMAGE                         VARIOUS                              Third Party                      $1,548
       RECOVERY UNIT                                                                     Claim
       PO BOX 843369                 ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.1429 ENTERPRISE DAMAGE                         VARIOUS                              Third Party                      $1,043
       RECOVERY UNIT                                                                     Claim
       PO BOX 843369                 ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.1430 ENTERPRISE DAMAGE                         VARIOUS                              Third Party                      $2,043
       RECOVERY UNIT                                                                     Claim
       PO BOX 843369                 ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.1431 ENTERPRISE ENTERPRISE-                    VARIOUS                              Third Party                        $169
       RENTACAR                                                                          Claim
       PO BOX 843369                 ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.1432 ENTERPRISE ENTERPRISE-                    VARIOUS                              Third Party                      $2,262
       RENTACAR                                                                          Claim
       PO BOX 843369                 ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.1433 ENTERPRISE R-A-C                          VARIOUS                              Third Party                        $604
       P.O. BOX 801770                                                                   Claim
       KANSAS CITY, CA 64180         ACCOUNT NO.: NOT AVAILABLE


3.1434 ENTIT SOFTWARE LLC                        VARIOUS                                Trade                         $37,220
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE



                                            Page 131 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 131
                                                        of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1435 ENTRUST ENERGY INC                       VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1436 ENVELOPE ARCHITECTURE &                  VARIOUS                               Trade                        $38,090
       DESIGN INC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1437 ENVIANCE INC                             VARIOUS                               Trade                        $49,031
       5857 OWENS AVE STE 102
       CARLSBAD, CA 92008           ACCOUNT NO.: NOT AVAILABLE


3.1438 ENVIEW INC                               VARIOUS                               Trade                       $240,100
       164 TOWNSEND ST #11
       SAN FRANCISCO, CA 94107      ACCOUNT NO.: NOT AVAILABLE


3.1439 ENVIROCAL INC                            VARIOUS                               Trade                        $34,782
       3442 BACOR RD
       HOUSTON, TX 77084            ACCOUNT NO.: NOT AVAILABLE


3.1440 ENVIROISSUES INC                         VARIOUS                               Trade                         $1,867
       101 STEWART ST STE 1200
       SEATTLE, WA 98101            ACCOUNT NO.: NOT AVAILABLE


3.1441 ENVIRONMENT ONE CORP                     VARIOUS                               Trade                           $900
       2773 BALLTOWN RD
       SCHENECTEDY, NY 12309        ACCOUNT NO.: NOT AVAILABLE


3.1442 ENVIRONMENTAL                            VARIOUS                               Trade                         $2,500
       ALTERNATIVES
       P.O. BOX 3940                ACCOUNT NO.: NOT AVAILABLE
       QUINCY, CA 95971


3.1443 ENVIRONMENTAL HEALTH                     VARIOUS                               Trade                        $48,245
       COALITION
       2727 HOOVER AVE STE 202      ACCOUNT NO.: NOT AVAILABLE
       NATIONAL CITY, CA 91950


3.1444 ENVIRONMENTAL SYSTEMS                    VARIOUS                               Trade                        $40,984
       CORP
       10801 N MOPAC EXPY BLDG 1    ACCOUNT NO.: NOT AVAILABLE
       STE 200
       AUSTIN, TX 78759


3.1445 ENVIRONMENTAL SYSTEMS                    VARIOUS                               Trade                      $3,055,610
       RESEARCH
       380 NEW YORK ST              ACCOUNT NO.: NOT AVAILABLE
       REDLANDS, CA 92373


                                           Page 132 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 132
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1446 ENVISE                                   VARIOUS                                Trade                         $37,811
       7390 LINCOLN WAY
       GARDEN GROVE, CA 92841       ACCOUNT NO.: NOT AVAILABLE


3.1447 ENVISION CHANGE INC                      VARIOUS                                Trade                         $41,910
       2451 GREENWICH ST STE 304
       SAN FRANCISCO, CA 94123      ACCOUNT NO.: NOT AVAILABLE


3.1448 ENXCO DEVELOPMENT                        VARIOUS                                Trade                        $881,391
       CORPORATION
       15445 INNOVATION DR          ACCOUNT NO.: NOT AVAILABLE
       SAN DIEGO, CA 99128


3.1449 EP CONTAINER CORP                        VARIOUS                                Trade                            $984
       17115 JERSEY AVE
       ARTESIA, CA 90701            ACCOUNT NO.: NOT AVAILABLE


3.1450 EPI-USE AMERICA INC                      VARIOUS                                Trade                         $86,991
       2002 SUMMIT BLVD #825
       ATLANTA, GA 30319            ACCOUNT NO.: NOT AVAILABLE


3.1451 EQUINITI TRUST COMPANY                   VARIOUS                                Trade                         $26,912
       P.O. BOX 856686
       MINNEAPOLIS, MN 55485-0686   ACCOUNT NO.: NOT AVAILABLE


3.1452 EQUINIX INC                              VARIOUS                                Trade                          $2,700
       ONE LAGOON DR 4TH FL
       REDWOOD CITY, CA 94065       ACCOUNT NO.: NOT AVAILABLE


3.1453 ERDMAN DOOR AND SPECIALTY                VARIOUS                                Trade                          $4,070
       INC
       P.O. BOX 277                 ACCOUNT NO.: NOT AVAILABLE
       SHANDON, CA 93461


3.1454 ERIC KOCH                                VARIOUS                              Third Party                        $523
       16678 TOPPING WAY                                                                Claim
       LOS GATOS, CA 95032          ACCOUNT NO.: NOT AVAILABLE


3.1455 ERICKSEN ARBUTHNOT                       VARIOUS                                Trade                          $4,785
       KILDUFF DAY &
       570 LENNON LN                ACCOUNT NO.: NOT AVAILABLE
       WALNUT CREEK, CA 94598


3.1456 ERM-WEST INC                             VARIOUS                                Trade                       $6,601,944
       1277 TREAT BLVD STE 500
       WALNUT CREEK, CA 94597       ACCOUNT NO.: NOT AVAILABLE




                                           Page 133 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 133
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.1457 ERNEST E PESTANA INC                     VARIOUS                                Trade                          $1,500
       84 W SANTA CLARA ST STE 580
       SAN JOSE, CA 95113             ACCOUNT NO.: NOT AVAILABLE


3.1458 ERNEST M ROBERTS                         VARIOUS                                Trade                            $208
       1874 MARINI LANE
       LIVERMORE, CA 94550            ACCOUNT NO.: NOT AVAILABLE


3.1459 ERNIE & SONS SCAFFOLDING                 VARIOUS                                Trade                         $24,983
       INC
       1960 OLIVERA RD                ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94520


3.1460 ERNST & YOUNG US LLP                     VARIOUS                                Trade                        $151,000
       200 PLAZA DR
       SECAUCUS, NJ 7094              ACCOUNT NO.: NOT AVAILABLE


3.1461 ERRIGAL INC                              VARIOUS                                Trade                         $37,500
       1440 THREE EMBARCADERO
       CENTER STE                     ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94111


3.1462 ESCREEN INC                              VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1463 ESI ACQUISITION INC                      VARIOUS                                Trade                          $1,548
       235 PEACHTREE ST NE STE 2300
       ATLANTA, GA 30303              ACCOUNT NO.: NOT AVAILABLE


3.1464 ESTELA CERON                             VARIOUS                              Third Party                        $275
       2375 FOOTHILL BLVD                                                               Claim
       OAKLAND, CA 94601              ACCOUNT NO.: NOT AVAILABLE


3.1465 ESTHER HASSARD                           VARIOUS                              Third Party                        $500
       568 ROSE DR                                                                      Claim
       BENICIA, CA 94510              ACCOUNT NO.: NOT AVAILABLE


3.1466 ETHOS SOLUTIONS LLC                      VARIOUS                                Trade                         $84,749
       4250 E CAMELBACK RD STE
       K460                           ACCOUNT NO.: NOT AVAILABLE
       PHOENIX, AZ 85018


3.1467 ETIC INC                                 VARIOUS                                Trade                       $1,422,223
       2285 MORELLO AVE
       PLEASANT HILL, CA 94523        ACCOUNT NO.: NOT AVAILABLE




                                           Page 134 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 134
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1468 ETRMSERVICESCOM INC                      VARIOUS                               Trade                         $1,350
       68 S SERVICE RD STE 100
       MELVILLE, NY 11747           ACCOUNT NO.: NOT AVAILABLE


3.1469 EUGENE MCFADDEN                          VARIOUS                               Trade                         $4,555
       1600 POWERHOUSE RD
       POTTER VALLEY, CA 95469      ACCOUNT NO.: NOT AVAILABLE


3.1470 EUGENE WATER & ELECTRIC                  VARIOUS                               Trade                       $848,475
       BOARD
       500 E. 4TH AVE               ACCOUNT NO.: NOT AVAILABLE
       EUGENE, OR 97440


3.1471 EUREKA HUMBOLDT FIRE                     VARIOUS                               Trade                           $159
       1424 11TH ST
       ARCATA, CA 95521             ACCOUNT NO.: NOT AVAILABLE


3.1472 EUREKA READY MIX CONCRETE                VARIOUS                               Trade                        $14,345
       CO INC
       1955 HILFIKER LN             ACCOUNT NO.: NOT AVAILABLE
       EUREKA, CA 95501


3.1473 EVAN TERRY ASSOCIATES PC                 VARIOUS                               Trade                        $10,340
       ONE PERIMETER PARK SOUTH
       #200S                        ACCOUNT NO.: NOT AVAILABLE
       BIRMINGHAM, AL 35243


3.1474 EVANS CONSOLES INC                       VARIOUS                               Trade                        $50,922
       1616-27TH AVE NE
       CALGARY, AB T2E 8W4          ACCOUNT NO.: NOT AVAILABLE


3.1475 EVARI GIS CONSULTING INC                 VARIOUS                               Trade                        $28,645
       3060 UNIVERSITY AVE
       SAN DIEGO, CA 92104          ACCOUNT NO.: NOT AVAILABLE


3.1476 EVERGREEN ECONOMICS INC                  VARIOUS                               Trade                        $80,589
       333 SW TAYLOR STE 200
       PORTLAND, OR 97204           ACCOUNT NO.: NOT AVAILABLE


3.1477 EVO-EMERGENCY VEHICLE                    VARIOUS                               Trade                           $693
       OUTFITTERS
       9858 KENT ST                 ACCOUNT NO.: NOT AVAILABLE
       ELK GROVE, CA 95624


3.1478 EVOLUTION MARKETS                        VARIOUS                               Trade                           $310
       FUTURES LLC
       10 BANK ST STE 410           ACCOUNT NO.: NOT AVAILABLE
       WHITE PLAINS, NY 10606


                                           Page 135 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 135
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1479 EVOLVED ENERGY RESEARCH                   VARIOUS                               Trade                        $25,000
       118 ATHOL AVE #301
       OAKLAND, CA 94606             ACCOUNT NO.: NOT AVAILABLE


3.1480 EVOQUA WATER                              VARIOUS                               Trade                        $20,414
       TECHNOLOGIES LLC
       2155 112TH AVE                ACCOUNT NO.: NOT AVAILABLE
       HOLLAND, MI 49424


3.1481 EXACTAIR MANUFACTURING INC           VARIOUS                                    Trade                        $77,414
       1935 N BRANDON CIR
       ANAHEIM HILLS, CA 92807-1119 ACCOUNT NO.: NOT AVAILABLE


3.1482 EXAMINETICS INC                           VARIOUS                               Trade                        $22,862
       10561 BARKLEY PL STE 400
       OVERLAND PARK, KS 66212       ACCOUNT NO.: NOT AVAILABLE


3.1483 EXAMWORKS INC                             VARIOUS                               Trade                         $2,000
       11010 WHITE ROCK RD STE 120
       RANCHO CORDOVA, CA 95670      ACCOUNT NO.: NOT AVAILABLE


3.1484 EXELA ENTERPRISE                          VARIOUS                               Trade                        $26,161
       SOLUTIONS INC
       300 FIRST STAMFORD PL 2ND     ACCOUNT NO.: NOT AVAILABLE
       FLR
       STAMFORD, CT 6820


3.1485 EXLINE INC                                VARIOUS                               Trade                       $157,271
       3256 E COUNTRY CLUB RD
       SALINA, KS 67402-1487         ACCOUNT NO.: NOT AVAILABLE


3.1486 EXO GROUP LLC                             VARIOUS                               Trade                       $294,745
       32628 DECKER PRAIRIE RD STE
       1                             ACCOUNT NO.: NOT AVAILABLE
       MAGNOLIA, TX 77355


3.1487 EXPEDITION COMMUNICATIONS                 VARIOUS                               Trade                        $70,000
       LLC
       5939 DARWIN CT STE 109        ACCOUNT NO.: NOT AVAILABLE
       CARLSBAD, CA 92008


3.1488 EXPERIAN INFORMATION                      VARIOUS                               Trade                        $29,549
       SOLUTIONS INC
       DEPARTMENT 1971               ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90088-1971


3.1489 EXPONENT INC                              VARIOUS                               Trade                       $232,097
       P.O. BOX 200283
       DALLAS, TX 75320-0283         ACCOUNT NO.: NOT AVAILABLE

                                            Page 136 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 136
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                             Claim

Trade Payables

3.1490 EXPONENT INC                              VARIOUS                                Trade                       $5,694,518
       149 COMMONWEALTH DR
       MENLO PARK, CA 94025           ACCOUNT NO.: NOT AVAILABLE


3.1491 EXPRESS SEWER & DRAIN INC                 VARIOUS                                Trade                        $113,332
       3300 FITZGERALD RD
       RANCHO CORDOVA, CA 95742       ACCOUNT NO.: NOT AVAILABLE


3.1492 EXTRAACCESS SERVICES INC                  VARIOUS                                Trade                            $123
       765 BAYWOOD DR STE 231
       PETALUMA, CA 94954             ACCOUNT NO.: NOT AVAILABLE


3.1493 EXTREME PLASTICS PLUS LLC                 VARIOUS                                Trade                              $1
       360 EPIC CIRCLE DR
       FAIRMONT, WV 26554             ACCOUNT NO.: NOT AVAILABLE


3.1494 EXXONMOBIL OIL CORP                       VARIOUS                                Trade                            $500
       P.O. BOX 2169
       HOUSTON, TX 77252              ACCOUNT NO.: NOT AVAILABLE


3.1495 EXYION                                    VARIOUS                                Trade                        $213,290
       4790 IRVINE BLVD STE 105 327
       IRVINE, CA 92620               ACCOUNT NO.: NOT AVAILABLE


3.1496 F & K ROCK & SAND INC                     VARIOUS                                Trade                         $13,764
       P.O. BOX 582
       CLOVIS, CA 93613-0582          ACCOUNT NO.: NOT AVAILABLE


3.1497 F & T FARMS                               VARIOUS                                Trade                          $2,000
       15516 S WALNUT AVE
       CARUTHERS, CA 93609            ACCOUNT NO.: NOT AVAILABLE


3.1498 F E S INVESTMENTS INC                     VARIOUS                                Trade                        $757,301
       1855 GATEWAY BLVD STE 225
       CONCORD, CA 94520              ACCOUNT NO.: NOT AVAILABLE


3.1499 F3 & ASSOCIATES INC                       VARIOUS                                Trade                         $16,200
       701 E H ST
       BENICIA, CA 94510              ACCOUNT NO.: NOT AVAILABLE


3.1500 FABIANA CAMPOS                            VARIOUS                              Third Party                         $90
       101 WILDES CT                                                                     Claim
       BAY POINT, CA 94565            ACCOUNT NO.: NOT AVAILABLE


3.1501 FACILITY DYNAMICS                         VARIOUS                                Trade                         $16,307
       6760 ALEXANDER BELL DR #200
       COLUMBIA, MD 21046             ACCOUNT NO.: NOT AVAILABLE


                                            Page 137 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 137
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                             Claim

Trade Payables

3.1502 FAIRFIELD MUNICIPAL UTILITS               VARIOUS                                Trade                          $5,240
       1000 WEBSTER ST
       FAIRFIELD, CA 94533            ACCOUNT NO.: NOT AVAILABLE


3.1503 FAIRFIELD SUISUN SEWER                    VARIOUS                                Trade                         $67,575
       DISTRICT
       1010 CHADBOURNE RD             ACCOUNT NO.: NOT AVAILABLE
       FAIRFIELD, CA 94534-9700


3.1504 FAITH LUTHERAN CHURCH                     VARIOUS                              Third Party                      $3,600
       16548 FERRIS AVE                                                                  Claim
       LOS GATOS, CA 95032            ACCOUNT NO.: NOT AVAILABLE


3.1505 FALCON STEEL CO                           VARIOUS                                Trade                          $7,669
       4201 OLD DENTON RD
       HALTOM CITY, TX 76117          ACCOUNT NO.: NOT AVAILABLE


3.1506 FALL RIVER RESOURCE                       VARIOUS                                Trade                          $1,274
       CONSERVATION
       P.O. BOX 83                    ACCOUNT NO.: NOT AVAILABLE
       MCARTHUR, CA 96056


3.1507 FAMILY TREE SERVICE INC                   VARIOUS                                Trade                        $359,700
       41701 NORTH HWY 101
       LAYTONVILLE, CA 95454          ACCOUNT NO.: NOT AVAILABLE


3.1508 FANGWOAN CHEN                             VARIOUS                              Third Party                      $1,373
       1110 DANBURY DRIVE                                                                Claim
       SAN JOSE, CA 95129             ACCOUNT NO.: NOT AVAILABLE


3.1509 FANNY STATE FARM-FONG                     VARIOUS                              Third Party                        $700
       PO BOX 52250                                                                      Claim
       PHOENIX, CA 85072              ACCOUNT NO.: NOT AVAILABLE


3.1510 FAR WESTERN                               VARIOUS                                Trade                        $133,884
       ANTHROPOLOGICAL
       2727 DEL RIO PLACE STE A       ACCOUNT NO.: NOT AVAILABLE
       DAVIS, CA 95673


3.1511 FARMERS INSURANCE                         VARIOUS                              Third Party                      $1,505
       P.O. BOX 268994                                                                   Claim
       OKLAHOMA CITY, CA 73126-8994   ACCOUNT NO.: NOT AVAILABLE


3.1512 FARWEST CORROSION                         VARIOUS                                Trade                         $33,174
       CONTROL CO
       12029 REGENTVIEW AVE           ACCOUNT NO.: NOT AVAILABLE
       DOWNEY, CA 90241-5517



                                            Page 138 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 138
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                             Claim

Trade Payables

3.1513 FARWEST CORROSION                         VARIOUS                                Trade                       $2,799,526
       CONTROL CO
       1120 CARRIER PARKWAY           ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93308-9666


3.1514 FASTENAL COMPANY                          VARIOUS                                Trade                         $10,494
       P.O. BOX 1286
       WINONA, MN 55987-1286          ACCOUNT NO.: NOT AVAILABLE


3.1515 FAY VILLALOBOS                            VARIOUS                              Third Party                        $270
       P.O. BOX 595                                                                      Claim
       WEST POINT, CA 95255           ACCOUNT NO.: NOT AVAILABLE


3.1516 FCO FORESTERS INC                         VARIOUS                                Trade                        $179,849
       415 COLFAX AVE
       GRASS VALLEY, CA 95945         ACCOUNT NO.: NOT AVAILABLE


3.1517 FEAUTIFUL LLC                             VARIOUS                                Trade                            $228
       825 SAN ANTONIO RD STE 110
       PALO ALTO, CA 94303            ACCOUNT NO.: NOT AVAILABLE


3.1518 FEDERAL AIRWAYS & AIRSPACE                VARIOUS                                Trade                         $12,973
       INC
       1423 S PATRICK DR              ACCOUNT NO.: NOT AVAILABLE
       SATELLITE BEACH, FL 32937


3.1519 FENCE IT INC                              VARIOUS                                Trade                         $29,910
       2485 NOTRE DAME BLVD STE
       370 #31                        ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95928


3.1520 FERGUSON ENTERPRISES INC                  VARIOUS                                Trade                          $1,163
       2112 LOVERIDGE RD
       PITTSBURG, CA 94565            ACCOUNT NO.: NOT AVAILABLE


3.1521 FERRELLGAS LP                             VARIOUS                                Trade                            $289
       136 N MAIN ST
       FORT BRAGG, CA 95437           ACCOUNT NO.: NOT AVAILABLE


3.1522 FERROSAUR INC                             VARIOUS                                Trade                         $31,175
       4821 MOUNTAIN LAKES BLVD
       REDDING, CA 96003              ACCOUNT NO.: NOT AVAILABLE


3.1523 FIDELITY NATIONAL TITLE                   VARIOUS                                Trade                          $2,500
       COMPANY
       1375 EXPOSITION BLVD STE 240   ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95815



                                            Page 139 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 139
                                                        of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1524 FIDENCIO JIMENEZ                         VARIOUS                               Trade                           $100
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1525 FIERO LANE WATER COMPANY                 VARIOUS                               Trade                         $3,975
       P.O. BOX 14704
       SAN LUIS OBISPO, CA 93406     ACCOUNT NO.: NOT AVAILABLE


3.1526 FINLEY T & PERCY R MCMILLAN              VARIOUS                               Trade                        $16,736
       P.O. BOX 110
       ROUND MOUNTAIN, CA 96084      ACCOUNT NO.: NOT AVAILABLE


3.1527 FIRE & RISK ALLIANCE LLC                 VARIOUS                               Trade                        $13,900
       7640 STANDISH PL
       ROCKVILLE, MD 20855           ACCOUNT NO.: NOT AVAILABLE


3.1528 FIRE CAUSE ANALYSIS INC                  VARIOUS                               Trade                        $36,742
       935 PARDEE ST
       BERKELEY, CA 94710-2623       ACCOUNT NO.: NOT AVAILABLE


3.1529 FIRE SAFE MARIN INC                      VARIOUS                               Trade                        $15,000
       P.O. BOX 2831
       SAN ANSELMO, CA 94979         ACCOUNT NO.: NOT AVAILABLE


3.1530 FIRST AMERICAN TITLE                     VARIOUS                               Trade                           $500
       COMPANY
       5 FIRST AMERICAN WAY          ACCOUNT NO.: NOT AVAILABLE
       SANTA ANA, CA 92707


3.1531 FIRST AMERICAN TITLE                     VARIOUS                               Trade                         $4,000
       COMPANY
       7010 NORTH PALM AVE           ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93650


3.1532 FIRST AMERICAN TITLE                     VARIOUS                               Trade                         $1,500
       COMPANY
       1855 W REDLANDS BLVD STE      ACCOUNT NO.: NOT AVAILABLE
       100
       REDLANDS, CA 92373


3.1533 FIRST PENTECOSTAL CHURCH                 VARIOUS                               Trade                        $49,500
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1534 FIRSTFUEL SOFTWARE INC                   VARIOUS                               Trade                       $237,000
       420 BEDFORD ST
       LEXINGTON, MA 2420            ACCOUNT NO.: NOT AVAILABLE



                                           Page 140 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 140
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1535 FISERV CHECKFREE SERVICES                VARIOUS                                Trade                        $260,404
       CORP
       4411 E JONES BRIDGE RD        ACCOUNT NO.: NOT AVAILABLE
       NORCROSS, GA 30092


3.1536 FIVE BEARS HYDROELECTRIC                 VARIOUS                                Trade                              $1
       350 CROWN POINT CIRCLE #200
       GRASS VALLEY, CA 95945        ACCOUNT NO.: NOT AVAILABLE


3.1537 FIVE STAR PRODUCTS INC                   VARIOUS                                Trade                             $15
       60 PARROTT DR
       SHELTON, CT 6484              ACCOUNT NO.: NOT AVAILABLE


3.1538 FLEISHMAN HILLARD INC                    VARIOUS                                Trade                            $400
       805 15TH ST NW STE 300
       WASHINGTON, DC 20005          ACCOUNT NO.: NOT AVAILABLE


3.1539 FLETCHERS PLUMBING                       VARIOUS                                Trade                         $51,455
       219 BURNS DR
       YUBA CITY, CA 95991           ACCOUNT NO.: NOT AVAILABLE


3.1540 FLEXERA SOFTWARE LLC                     VARIOUS                                Trade                              $0
       300 PARK BLVD STE 500
       ITASCA, IL 60143              ACCOUNT NO.: NOT AVAILABLE


3.1541 FLEXIM AMERICAS                          VARIOUS                                Trade                         $27,933
       CORPORATION
       250 V EXECUTIVE DR            ACCOUNT NO.: NOT AVAILABLE
       EDGEWOOD, NY 11717


3.1542 FLORA QUITORIANO                         VARIOUS                              Third Party                         $75
       1119 AEGEAN STREET                                                               Claim
       BAKERSFIELD, CA 93307         ACCOUNT NO.: NOT AVAILABLE


3.1543 FLOWSERVE US INC                         VARIOUS                                Trade                         $17,063
       5215 N OCONNOR BLVD STE
       2300                          ACCOUNT NO.: NOT AVAILABLE
       IRVING, TX 75039


3.1544 FLOYD WINTERS                            VARIOUS                              Third Party                        $250
       PO BOX 661                                                                       Claim
       MOUNTAIN RANCH, CA 95246      ACCOUNT NO.: NOT AVAILABLE


3.1545 FLUID COMPONENTS                         VARIOUS                                Trade                         $10,725
       INTERNATIONAL LLC
       1755 LA COSTA MEADOWS DR      ACCOUNT NO.: NOT AVAILABLE
       SAN MARCOS, CA 92078



                                           Page 141 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 141
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1546 FLUKE ELECTRONICS                        VARIOUS                                Trade                         $33,360
       CORPORATION
       6045 COCHRAN RD               ACCOUNT NO.: NOT AVAILABLE
       CLEVELAND, OH 44139-3303


3.1547 FLUKE ELECTRONICS                        VARIOUS                                Trade                        $244,863
       CORPORATION
       6920 SEAWAY BLVD              ACCOUNT NO.: NOT AVAILABLE
       EVERETT, WA 98203


3.1548 FLUOR ENTERPRISES INC                    VARIOUS                                Trade                         $13,338
       6700 LAS COLINAS BLVD
       IRVING, TX 75039              ACCOUNT NO.: NOT AVAILABLE


3.1549 FOLSOM READY MIX INC                     VARIOUS                                Trade                        $106,011
       3401 FITZGERALD RD
       RANCHO CORDOVA, CA 95742      ACCOUNT NO.: NOT AVAILABLE


3.1550 FOMO EATS CATERING                       VARIOUS                              Third Party                     $20,174
       1930 VILLAGE CENTER CIRCLE,                                                      Claim
       #39879                        ACCOUNT NO.: NOT AVAILABLE
       LAS VEGAS, CA 89134


3.1551 FOOTHILL ELECTRIC INC                    VARIOUS                                Trade                          $7,080
       12122 DRY CREEK RD STE 103
       AUBURN, CA 95602              ACCOUNT NO.: NOT AVAILABLE


3.1552 FOR AARON SWIFT ENTERPRISE               VARIOUS                              Third Party                      $2,657
       PO BOX 843369                                                                    Claim
       SAN RAMON, CA 64181           ACCOUNT NO.: NOT AVAILABLE


3.1553 FORBES TATE PARTNERS LLC                 VARIOUS                                Trade                         $15,000
       P.O. BOX 210816
       MONTGOMERY, AL 36121          ACCOUNT NO.: NOT AVAILABLE


3.1554 FORMATION ENVIRONMENTAL                  VARIOUS                                Trade                         $12,782
       LLC
       2500 55TH ST STE 200          ACCOUNT NO.: NOT AVAILABLE
       BOULDER, CO 80301


3.1555 FORT BRAGG ELECTRIC                      VARIOUS                                Trade                         $12,041
       489 S HARRISON ST
       FORT BRAGG, CA 95437          ACCOUNT NO.: NOT AVAILABLE


3.1556 FOSATORI INC                             VARIOUS                                Trade                          $2,692
       P.O. BOX 6306
       CONCORD, CA 94524-1306        ACCOUNT NO.: NOT AVAILABLE



                                           Page 142 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 142
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1557 FOX THERMAL INSTRUMENTS                  VARIOUS                                Trade                            $752
       INC
       399 RESERVATION RD           ACCOUNT NO.: NOT AVAILABLE
       MARINA, CA 93933


3.1558 FPL ENERGY MONTEZUMA                     VARIOUS                                Trade                        $259,742
       WIND LLC
       700 UNIVERSE BLVD            ACCOUNT NO.: NOT AVAILABLE
       JUNO BEACH, FL 33408


3.1559 FRAMATOME INC                            VARIOUS                                Trade                        $273,233
       3315 OLD FOREST RD
       LYNCHBURG, VA 24506-0935     ACCOUNT NO.: NOT AVAILABLE


3.1560 FRAN LILLARD                             VARIOUS                              Third Party                         $50
       P.O. BOX 496                                                                     Claim
       WEST POINT, CA 95255         ACCOUNT NO.: NOT AVAILABLE


3.1561 FRANCIS BRESNAHAN                        VARIOUS                              Third Party                      $1,050
       54 MAYBECK ST.                                                                   Claim
       NOVATO, CA 94949             ACCOUNT NO.: NOT AVAILABLE


3.1562 FRANCISCO DURAN                          VARIOUS                              Third Party                      $1,219
       24300 WASHINGTON ST                                                              Claim
       CHUALAR, CA 93925            ACCOUNT NO.: NOT AVAILABLE


3.1563 FRANK A LOGOLUSO FARMS                   VARIOUS                                Trade                            $100
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1564 FRANK ESQUIVEL                           VARIOUS                                Trade                          $1,869
       711 E ADAMS
       FOWLER, CA 93625             ACCOUNT NO.: NOT AVAILABLE


3.1565 FRANK NORMAL DIAL                        VARIOUS                                Trade                        $128,340
       23345 CELESTIAL VALLEY RD
       GRASS VALLEY, CA 95945       ACCOUNT NO.: NOT AVAILABLE


3.1566 FRANK PITTO                              VARIOUS                              Third Party                        $418
       6262 LIBERTY ISLAND RD                                                           Claim
       DIXON, CA 95620              ACCOUNT NO.: NOT AVAILABLE


3.1567 FRANKLIN AVIATION LLC                    VARIOUS                                Trade                        $112,000
       4405 AIRPORT RD
       PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE




                                           Page 143 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 143
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1568 FRED WEGGEL                              VARIOUS                              Third Party                        $166
       PO BOX 67                                                                        Claim
       OCEANO, CA 93475             ACCOUNT NO.: NOT AVAILABLE


3.1569 FREDDA KAPLAN                            VARIOUS                              Third Party                        $487
       105 ORANGE ST                                                                    Claim
       SAN RAFAEL, CA 94901         ACCOUNT NO.: NOT AVAILABLE


3.1570 FREDERICK HUGG                           VARIOUS                              Third Party                      $2,900
       3635 CHARQUI CT                                                                  Claim
       OROVILLE, CA 95965           ACCOUNT NO.: NOT AVAILABLE


3.1571 FREDERICO J MORENO                       VARIOUS                                Trade                            $500
       P.O. BOX 436
       WATSONVILLE, CA 95077        ACCOUNT NO.: NOT AVAILABLE


3.1572 FREDERICO RAMOS                          VARIOUS                              Third Party                        $415
       355 SERRANO DRIVE                                                                Claim
       SAN FRANCISCO, CA 94132      ACCOUNT NO.: NOT AVAILABLE


3.1573 FREDRICK APPLEBY                         VARIOUS                                Trade                            $500
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1574 FRESNO COGENERATION                      VARIOUS                                Trade                         $24,735
       PARTNERS
       650 BERCUT DR #C             ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95814


3.1575 FRESNO COUNTY RECORDER                   VARIOUS                                Trade                             $96
       1920 MARIPOSA MALL STE 330
       FRESNO, CA 93721             ACCOUNT NO.: NOT AVAILABLE


3.1576 FRESNO HOUSING AUTHORITY                 VARIOUS                                Trade                             $80
       1331 FULTON MALL
       FRESNO, CA 93721             ACCOUNT NO.: NOT AVAILABLE


3.1577 FRESNO                                   VARIOUS                                Trade                              $0
       INTERDENOMINATIONAL
       REFUGEE                      ACCOUNT NO.: NOT AVAILABLE
       NOT AVAILABLE


3.1578 FRESNO PIPE & SUPPLY INC                 VARIOUS                                Trade                          $8,894
       4696 E COMMERCE AVE
       FRESNO, CA 93745             ACCOUNT NO.: NOT AVAILABLE




                                           Page 144 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 144
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.1579 FRIEDMAN & SPRINGWATER LLP               VARIOUS                                Trade                          $2,130
       350 SANSOME ST STE 210
       SAN FRANCISCO, CA 94104        ACCOUNT NO.: NOT AVAILABLE


3.1580 FRIENDS OF THE BILL WILLIAMS             VARIOUS                                Trade                             $35
       RIVER
       P.O. BOX 10035                 ACCOUNT NO.: NOT AVAILABLE
       FORT MOHAVE, AZ 86427-0035


3.1581 FRISSON INC                              VARIOUS                                Trade                        $481,849
       12 GEARY ST STE 607
       SAN FRANCISCO, CA 94108        ACCOUNT NO.: NOT AVAILABLE


3.1582 FRITO-LAY INC                            VARIOUS                                Trade                          $3,388
       77 LEGACY DR MD 3A300
       PLANO, TX 75024                ACCOUNT NO.: NOT AVAILABLE


3.1583 FRONTIER COMMUNICATIONS                  VARIOUS                                Trade                          $2,470
       401 MERRITT 7
       NORWALK, CT 6851               ACCOUNT NO.: NOT AVAILABLE


3.1584 FRONTIER COMMUNICATIONS                  VARIOUS                              Third Party                      $5,500
       P.O.BOX 60770                                                                    Claim
       NOWALK, CA 6889                ACCOUNT NO.: NOT AVAILABLE


3.1585 FRONTIER ENERGY INC                      VARIOUS                                Trade                        $597,419
       1000 BROADWAY STE 410
       OAKLAND, CA 94607              ACCOUNT NO.: NOT AVAILABLE


3.1586 FUEL CELL ENERGY INC                     VARIOUS                                Trade                        $109,539
       3 GREAT PASTURE RD
       DANBURY, CT 6813               ACCOUNT NO.: NOT AVAILABLE


3.1587 FUGRO CONSULTANTS INC                    VARIOUS                                Trade                          $9,119
       6100 HILLCROFT ST
       HOUSTON, TX 77081              ACCOUNT NO.: NOT AVAILABLE


3.1588 FULL SPECTRUM ANALYTICS                  VARIOUS                                Trade                            $400
       INC
       1252 QUARRY LN                 ACCOUNT NO.: NOT AVAILABLE
       PLEASANTON, CA 94566


3.1589 G & W ELECTRIC CO                        VARIOUS                                Trade                         $26,305
       305 W CROSSROADS PKWY
       BOLINGBROOK, IL 60440          ACCOUNT NO.: NOT AVAILABLE




                                           Page 145 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 145
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1590 G NEIL TOCHER INC                        VARIOUS                                Trade                         $20,407
       13515 FERN ROAD EAST
       WHITMORE, CA 96096           ACCOUNT NO.: NOT AVAILABLE


3.1591 G&E ENGINEERING SYSTEMS                  VARIOUS                                Trade                         $19,524
       INC
       6315 SWAINLAND RD            ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94611


3.1592 G2 FARMS                                 VARIOUS                                Trade                          $5,840
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1593 G2 INTEGRATED SOLUTIONS                  VARIOUS                                Trade                        $875,179
       LLC
       10850 RICHMOND AVE STE 200   ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77042


3.1594 G4S SECURE INTEGRATION LLC               VARIOUS                                Trade                       $1,605,432
       1200 LANDMARK CTR STE 1300
       OMAHA, NE 68102              ACCOUNT NO.: NOT AVAILABLE


3.1595 G4S SECURE SOLUTIONS USA                 VARIOUS                                Trade                     $10,201,512
       INC
       1395 UNIVERSITY BLVD         ACCOUNT NO.: NOT AVAILABLE
       JUPITER, FL 33458


3.1596 GABEL ASSOCIATES LLC                     VARIOUS                                Trade                          $2,202
       20825 NUNES AVE STE A
       CASTRO VALLEY, CA 94546      ACCOUNT NO.: NOT AVAILABLE


3.1597 GABRIEL FELTEN                           VARIOUS                              Third Party                        $516
       3020 KING CIRCLE                                                                 Claim
       MARINA, CA 93933             ACCOUNT NO.: NOT AVAILABLE


3.1598 GABRIELLE PAPINEAU                       VARIOUS                              Third Party                      $3,763
       26800 HWY 9                                                                      Claim
       BOULDER CREEK, CA 95006      ACCOUNT NO.: NOT AVAILABLE


3.1599 GAIL MOREY                               VARIOUS                              Third Party                      $2,413
       11 ROBERT S DRIVE                                                                Claim
       MENLO PARK, CA 94025         ACCOUNT NO.: NOT AVAILABLE


3.1600 GALLO GLASS COMPANY                      VARIOUS                                Trade                          $2,000
       P.O. BOX 1230
       MODESTO, CA 95353            ACCOUNT NO.: NOT AVAILABLE




                                           Page 146 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 146
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1601 GA-MA & ASSOCIATES INC                    VARIOUS                                Trade                          $4,096
       404 CYPRESS RD
       OCALA, FL 34472               ACCOUNT NO.: NOT AVAILABLE


3.1602 GANNETT FLEMING VALUATION                 VARIOUS                                Trade                          $7,190
       AND RATE
       P.O. BOX 67100                ACCOUNT NO.: NOT AVAILABLE
       HARRISBURG, PA 17106-7100


3.1603 GARBERVILLE SANITARY                      VARIOUS                                Trade                            $638
       DISTRICT
       P.O. BOX 211                  ACCOUNT NO.: NOT AVAILABLE
       GARBERVILLE, CA 95542


3.1604 GARFIELD WATER DISTRICT                   VARIOUS                                Trade                             $44
       P.O. BOX 337
       CLOVIS, CA 93613              ACCOUNT NO.: NOT AVAILABLE


3.1605 GARMAN FAMILY LAND                        VARIOUS                                Trade                          $4,000
       COMPANY
       389 N. MAIN ST                ACCOUNT NO.: NOT AVAILABLE
       WILLITS, CA 95490


3.1606 GARTNER INC                               VARIOUS                                Trade                        $327,444
       P.O. BOX 911319
       DALLAS, TX 75391-1319         ACCOUNT NO.: NOT AVAILABLE


3.1607 GARY DICKERSON                            VARIOUS                              Third Party                        $185
       4124 HAZEL ST                                                                     Claim
       OLIVEHURST, CA 95961          ACCOUNT NO.: NOT AVAILABLE


3.1608 GARY G KAUFMAN                            VARIOUS                                Trade                         $27,189
       1561 OXFORD COURT
       GALLATIN, TN 37066            ACCOUNT NO.: NOT AVAILABLE


3.1609 GARY GINGHER                              VARIOUS                              Third Party                        $200
       2053 E BAYSHORE RD                                                                Claim
       SUTTER CREEK, CA 94063        ACCOUNT NO.: NOT AVAILABLE


3.1610 GARY LEE MEYERS                           VARIOUS                                Trade                         $40,000
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1611 GARY M POSTOLKA                           VARIOUS                                Trade                         $11,325
       1342 HIGH NOON DR
       PLUMAS LAKE, CA 95961         ACCOUNT NO.: NOT AVAILABLE




                                            Page 147 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 147
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1612 GARY NELSON                               VARIOUS                              Third Party                     $14,033
       7127 LAKETRAIL COURT                                                              Claim
       GRANITE BAY, CA 95746         ACCOUNT NO.: NOT AVAILABLE


3.1613 GARY R MCKENZIE                           VARIOUS                                Trade                          $2,000
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1614 GARY TAFT                                 VARIOUS                              Third Party                        $215
       3680 WALLY ALLEN ROAD                                                             Claim
       LINCOLN, CA 95648             ACCOUNT NO.: NOT AVAILABLE


3.1615 GARY VALENTINE                            VARIOUS                                Trade                          $4,750
       19968 RHONA PL
       SANTA CLARITA, CA 91350       ACCOUNT NO.: NOT AVAILABLE


3.1616 GAS TRANSMISSION SYSTEMS                  VARIOUS                                Trade                       $1,511,211
       INC
       130 AMBER GROVE DR #134       ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95973


3.1617 GASNA 16 LLC                              VARIOUS                                Trade                          $7,988
       50 CALIFORNIA ST STE 820
       SAN FRANCISCO, CA 94111       ACCOUNT NO.: NOT AVAILABLE


3.1618 GASNA 6P LLC                              VARIOUS                                Trade                         $83,552
       8800 N GAINEY CENTER DR STE
       25                            ACCOUNT NO.: NOT AVAILABLE
       SCOTTSDALE, AZ 85258


3.1619 GAVIN AND KATIE TRIPP                     VARIOUS                              Third Party                      $4,210
       21 EASTRIDGE DRIVE                                                                Claim
       SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.1620 GAVINO GUZMAN                             VARIOUS                              Third Party                         $50
       112 1/2 N GATEWAY DRIVE                                                           Claim
       MADERA, CA 93637              ACCOUNT NO.: NOT AVAILABLE


3.1621 GAWRON CONSULTING INC                     VARIOUS                                Trade                         $66,982
       1015 CAPTAIN ADKINS DR
       SOUTHPORT, NC 28461           ACCOUNT NO.: NOT AVAILABLE


3.1622 GE GRID SOLUTIONS LLC                     VARIOUS                                Trade                        $776,354
       4200 WILDWOOD PKWY BLDG
       2018                          ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30339




                                            Page 148 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 148
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1623 GE INSPECTION                            VARIOUS                                Trade                         $19,856
       TECHNOLOGIES LP
       721 VISIONS DR               ACCOUNT NO.: NOT AVAILABLE
       SKANEATELES, NY 13152


3.1624 GE MDS LLC                               VARIOUS                                Trade                        $356,336
       175 SCIENCE PKWY
       ROCHESTER, NY 14620          ACCOUNT NO.: NOT AVAILABLE


3.1625 GE OIL & GAS COMPRESSION                 VARIOUS                                Trade                            $400
       SYSTEMS
       16250 PORT NORTHWEST DR      ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77041


3.1626 GEI CONSULTANTS INC                      VARIOUS                                Trade                        $694,908
       180 GRAND AVE STE 1410
       OAKLAND, CA 94612            ACCOUNT NO.: NOT AVAILABLE


3.1627 GEICO                                    VARIOUS                              Third Party                      $3,519
       PO BOX 509119                                                                    Claim
       SAN DIEGO, CA 92150-9914     ACCOUNT NO.: NOT AVAILABLE


3.1628 GEICO                                    VARIOUS                              Third Party                      $4,040
       PO BOX 509119                                                                    Claim
       SAN DIEGO, CA 92150-9914     ACCOUNT NO.: NOT AVAILABLE


3.1629 GEL GROUP INC                            VARIOUS                                Trade                         $73,445
       2040 SAVAGE RD
       CHARLESTON, SC 29407         ACCOUNT NO.: NOT AVAILABLE


3.1630 GELCO CORPORATION                        VARIOUS                                Trade                          $1,661
       3 CAPITAL DR
       EDEN PRAIRIE, MN 55344       ACCOUNT NO.: NOT AVAILABLE


3.1631 GENERAL ELECTRIC COMPANY                 VARIOUS                                Trade                        $133,413
       41 FARNSWORTH ST
       BOSTON, MA 2210              ACCOUNT NO.: NOT AVAILABLE


3.1632 GENERAL ELECTRIC ENERGY                  VARIOUS                                Trade                             $26
       SVCS
       1800 NELSON RD               ACCOUNT NO.: NOT AVAILABLE
       LONGMONT, CO 80501


3.1633 GENERAL ELECTRIC ENERGY                  VARIOUS                                Trade                          $3,548
       SVCS
       4200 WILDWOOD PKY            ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30339



                                           Page 149 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 149
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1634 GENERAL ELECTRIC                         VARIOUS                                Trade                        $498,950
       INTERNATIONAL INC
       4200 WILDWOOD PKWY            ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30339


3.1635 GENERAL MONITORS INC                     VARIOUS                                Trade                          $2,870
       26776 SIMPATICA CIRCLE
       LAKE FOREST, CA 92630         ACCOUNT NO.: NOT AVAILABLE


3.1636 GENESIS SOLAR LLC                        VARIOUS                                Trade                       $3,607,758
       700 UNIVERSE BLVD
       JUNO BEACH, FL 33408          ACCOUNT NO.: NOT AVAILABLE


3.1637 GENESYS                                  VARIOUS                                Trade                        $136,672
       TELECOMMUNICATIONS LABS
       2001 JUNIPERO SERRA BLVD      ACCOUNT NO.: NOT AVAILABLE
       DALY CITY, CA 94014


3.1638 GENICS INC                               VARIOUS                                Trade                          $8,162
       561 ACHESON RD 53016 HWY 60
       ACHESON, AB T7X 5A7           ACCOUNT NO.: NOT AVAILABLE


3.1639 GENON                                    VARIOUS                              Third Party                      $7,780
       1466 ARCY LANE                                                                   Claim
       PITTSBURG, CA 94565           ACCOUNT NO.: NOT AVAILABLE


3.1640 GENUINE PARTS COMPANY                    VARIOUS                                Trade                            $104
       2999 WILDWOOD PKWY
       ATLANTA, GA 30339             ACCOUNT NO.: NOT AVAILABLE


3.1641 GEO DRILLING FLUIDS INC                  VARIOUS                                Trade                         $54,105
       P.O. BOX 1478
       BAKERSFIELD, CA 93302         ACCOUNT NO.: NOT AVAILABLE


3.1642 GEOFFREY THOMPSON                        VARIOUS                              Third Party                      $2,705
       2424 BATTERING ROCK RD                                                           Claim
       TEMPLETON, CA 93465           ACCOUNT NO.: NOT AVAILABLE


3.1643 GEONUCLEAR INC                           VARIOUS                                Trade                          $1,590
       103 S GREENBUSH RD
       ORANGEBURG, NY 10962          ACCOUNT NO.: NOT AVAILABLE


3.1644 GEORGE E HONN CO INC                     VARIOUS                                Trade                          $4,801
       853 A COTTING CT
       VACAVILLE, CA 95688           ACCOUNT NO.: NOT AVAILABLE




                                           Page 150 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 150
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1645 GEORGE GASKINS                           VARIOUS                              Third Party                        $625
       3187 SODA CANYON RD                                                              Claim
       NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.1646 GEORGE T HALL CO INC                     VARIOUS                                Trade                          $7,954
       15915 ARMINTA ST
       VAN NUYS, CA 91406           ACCOUNT NO.: NOT AVAILABLE


3.1647 GEOSTABILIZATION                         VARIOUS                                Trade                       $1,814,024
       INTERNATIONAL LLC
       543 31 RD                    ACCOUNT NO.: NOT AVAILABLE
       GRAND JUNCTION, CO 81504


3.1648 GEOSYNTEC CONSULTANTS INC                VARIOUS                                Trade                        $284,407
       900 BROKEN SOUND PKWY NW
       STE2                         ACCOUNT NO.: NOT AVAILABLE
       BOCA RATON, FL 33487-2775


3.1649 GEOVISION INC                            VARIOUS                                Trade                         $11,000
       1124 OLYMPIC DR
       CORONA, CA 92881             ACCOUNT NO.: NOT AVAILABLE


3.1650 GERALD J ALONZO                          VARIOUS                                Trade                          $5,000
       23191 SUMMIT RD
       LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.1651 GERALD L COX                             VARIOUS                                Trade                          $1,388
       428 BUENA TIERRA CT
       WINDSOR, CA 95492            ACCOUNT NO.: NOT AVAILABLE


3.1652 GERARD HAMMER                            VARIOUS                              Third Party                        $375
       NACKTONE=RANCH@CALDSL.N                                                          Claim
       ET                           ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95215


3.1653 GERI BRAY                                VARIOUS                              Third Party                      $6,753
       1445 LINCOLN WAY                                                                 Claim
       AUBURN, CA 95603             ACCOUNT NO.: NOT AVAILABLE


3.1654 GERLINGER STEEL AND SUPPLY               VARIOUS                                Trade                            $331
       P.O. BOX 992195
       REDDING, CA 96099-2195       ACCOUNT NO.: NOT AVAILABLE


3.1655 GERRIT DE JONG FELICITA                  VARIOUS                              Third Party                      $6,314
       DAIRY                                                                            Claim
       22154 ROAD 20                ACCOUNT NO.: NOT AVAILABLE
       TULARE, CA 93274



                                           Page 151 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 151
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1656 GERSON LEHRMAN GROUP INC                 VARIOUS                                Trade                         $38,220
       60 E 42ND ST 3RD FL
       NEW YORK, NY 10165           ACCOUNT NO.: NOT AVAILABLE


3.1657 GETTLER-RYAN INC                         VARIOUS                                Trade                          $2,509
       6805 SIERRA CT STE G
       DUBLIN, CA 94568             ACCOUNT NO.: NOT AVAILABLE


3.1658 GEYSERS POWER COMPANY                    VARIOUS                                Trade                     $14,724,194
       LLC
       10350 SOCRATES MINE RD       ACCOUNT NO.: NOT AVAILABLE
       MIDDLETOWN, CA 95461


3.1659 GFS CHEMICAL INC                         VARIOUS                                Trade                         $18,763
       3041 HOME RD
       POWELL, OH 43065             ACCOUNT NO.: NOT AVAILABLE


3.1660 GG2U AND ASSOCIATES LLC                  VARIOUS                                Trade                          $6,966
       460 CENTER ST UNIT 6432
       MORAGA, CA 94570-5013        ACCOUNT NO.: NOT AVAILABLE


3.1661 GHD INC                                  VARIOUS                                Trade                            $683
       16451 SCIENTIFIC WAY
       IRVINE, CA 92618             ACCOUNT NO.: NOT AVAILABLE


3.1662 GHULAM TOKHI                             VARIOUS                              Third Party                        $150
       356 ALLEGAN CIR                                                                  Claim
       SAN JOSE, CA 95123           ACCOUNT NO.: NOT AVAILABLE


3.1663 GIAH NEW YORK NAILS 2-                   VARIOUS                              Third Party                      $1,140
       SROLES                                                                           Claim
       45 W MANOR DRIVE             ACCOUNT NO.: NOT AVAILABLE
       PACIFICA, CA 94044


3.1664 GIDGET CORDOVA                           VARIOUS                              Third Party                        $434
       HWY 99 E ES                                                                      Claim
       CHICO, CA 95926              ACCOUNT NO.: NOT AVAILABLE


3.1665 GILLIAN CLEMENTS                         VARIOUS                              Third Party                      $1,196
       1528 36TH AVE                                                                    Claim
       SAN FRANCISCO, CA 94122      ACCOUNT NO.: NOT AVAILABLE


3.1666 GILMORE HEATING & AIR                    VARIOUS                              Third Party                     $17,000
       ATTN: HEATHER                                                                    Claim
       PLACERVILLE, CA 95667        ACCOUNT NO.: NOT AVAILABLE




                                           Page 152 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 152
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1667 GILROY ECONOMIC                           VARIOUS                                Trade                         $11,000
       DEVELOPMENT CORP
       7471 MONTEREY ST              ACCOUNT NO.: NOT AVAILABLE
       GILROY, CA 95020


3.1668 GILTON SOLID WASTE                        VARIOUS                                Trade                          $2,653
       MANAGEMENT INC
       755 S YOSEMITE AVE            ACCOUNT NO.: NOT AVAILABLE
       OAKDALE, CA 95361


3.1669 GL MADERA LLC                             VARIOUS                                Trade                          $6,302
       604 SUTTER ST STE 250
       FOLSOM, CA 95630              ACCOUNT NO.: NOT AVAILABLE


3.1670 GL MERCED 2 LLC                           VARIOUS                                Trade                         $13,512
       604 SUTTER ST STE 250
       FOLSOM, CA 95630              ACCOUNT NO.: NOT AVAILABLE


3.1671 GL PEACOCK LLC                            VARIOUS                                Trade                          $8,655
       604 SUTTER ST STE 250
       FOLSOM, CA 95630              ACCOUNT NO.: NOT AVAILABLE


3.1672 GL PWR SOLUTIONS INC                      VARIOUS                                Trade                        $145,153
       2777 N STEMMONS FWY STE
       1520                          ACCOUNT NO.: NOT AVAILABLE
       DALLAS, TX 75207


3.1673 GL SIRIUS LLC                             VARIOUS                                Trade                          $9,733
       604 SUTTER ST STE 250
       FOLSOM, CA 95630              ACCOUNT NO.: NOT AVAILABLE


3.1674 GLACIAL NATURAL GAS INC                   VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1675 GLADYS LOWENSTEIN                         VARIOUS                              Third Party                        $716
       16760 LOMA ST.                                                                    Claim
       LOS GATOS, CA 95032           ACCOUNT NO.: NOT AVAILABLE


3.1676 GLASER & ASSOCIATES INC                   VARIOUS                                Trade                            $455
       4808 SUNRISE DR
       MARTINEZ, CA 94553            ACCOUNT NO.: NOT AVAILABLE


3.1677 GLEN R PALMER                             VARIOUS                                Trade                          $4,414
       1906 LAKE PENINSULA DR
       HIXSON, TN 37343              ACCOUNT NO.: NOT AVAILABLE




                                            Page 153 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 153
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.1678 GLENN FINKS                              VARIOUS                              Third Party                      $2,075
       2394 MAGILL AVE.                                                                 Claim
       CLOVIS, CA 93611               ACCOUNT NO.: NOT AVAILABLE


3.1679 GLJ PETROLEUM                            VARIOUS                                Trade                          $1,400
       CONSULTANTS LTD
       4100 400 3RD AVE S W           ACCOUNT NO.: NOT AVAILABLE
       CALGARY, AB T2P 4H2


3.1680 GLOBAL AMPERSAND LLC                     VARIOUS                                Trade                        $149,962
       717 ATLANTIC AVE STE 1A
       BOSTON, MA 2111                ACCOUNT NO.: NOT AVAILABLE


3.1681 GLOBAL ASSET PROTECTION                  VARIOUS                                Trade                         $69,750
       SERVICES
       100 CONSTITUTION PLZ 12TH FL   ACCOUNT NO.: NOT AVAILABLE
       HARTFORD, CT 6103


3.1682 GLOBAL DIVING AND SALVAGE                VARIOUS                                Trade                        $764,985
       INC
       3840 W MARGINAL WAY SW         ACCOUNT NO.: NOT AVAILABLE
       SEATTLE, WA 98106


3.1683 GLOBAL POWER CONSULTING                  VARIOUS                                Trade                       $2,810,581
       INC
       425 MARKET ST STE 2200         ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94111


3.1684 GLOBAL SOFTWARE                          VARIOUS                                Trade                         $31,686
       RESOURCES INC
       4447 STONERIDGE DR             ACCOUNT NO.: NOT AVAILABLE
       PLEASANTON, CA 94588


3.1685 GLOBAL TOWER SERVICE INC                 VARIOUS                                Trade                         $92,408
       111 CATHERINE DR
       WOODLAND, WA 98674             ACCOUNT NO.: NOT AVAILABLE


3.1686 GLOBALSOURCE INC                         VARIOUS                                Trade                         $17,699
       2835 N MAYFAIR RD
       MILWAUKEE, WI 53222            ACCOUNT NO.: NOT AVAILABLE


3.1687 GLOBALSTAR USA                           VARIOUS                                Trade                            $566
       P.O. BOX 30519
       LOS ANGELES, CA 90030-0519     ACCOUNT NO.: NOT AVAILABLE


3.1688 GLOBALSTAR USA LLC                       VARIOUS                                Trade                         $10,008
       461 SOUTH MILPITAS BLVD
       MILPITAS, CA 95035             ACCOUNT NO.: NOT AVAILABLE


                                           Page 154 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 154
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.1689 GLORIA BAILEY                            VARIOUS                              Third Party                        $200
       835 HARVARD BEND DR                                                              Claim
       WOODLAND, CA 95695             ACCOUNT NO.: NOT AVAILABLE


3.1690 GLORIA PEGA                              VARIOUS                              Third Party                        $200
       349 IRIS DR                                                                      Claim
       SALINAS, CA 93906              ACCOUNT NO.: NOT AVAILABLE


3.1691 GLORIA PEGA                              VARIOUS                              Third Party                        $200
       349 IRIS DR                                                                      Claim
       SALINAS, CA 93906              ACCOUNT NO.: NOT AVAILABLE


3.1692 GLORIA WASHINGTON                        VARIOUS                                Trade                        $584,570
       TRUCKING INC
       525 DECARLO AVE                ACCOUNT NO.: NOT AVAILABLE
       RICHMOND, CA 94801


3.1693 GLT NLH 2 SOLAR LLC                      VARIOUS                                Trade                         $10,945
       830 MORRIS TURNPIKE STE #204
       SHORT HILLS, NJ 7078           ACCOUNT NO.: NOT AVAILABLE


3.1694 GOLDEN GATE PETROLEUM INC                VARIOUS                                Trade                          $1,919
       501 SHELL AVE
       MARTINEZ, CA 94553             ACCOUNT NO.: NOT AVAILABLE


3.1695 GOLDEN GATE RESTAURANT                   VARIOUS                                Trade                          $6,000
       ASSOCIATION
       220 MONTGOMERY ST STE 990      ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94104


3.1696 GOLDEN STATE OVERNIGHT                   VARIOUS                              Third Party                        $352
       7901 STONERIDGE DRIVE, #400                                                      Claim
       PLEASANTON, CA 94588           ACCOUNT NO.: NOT AVAILABLE


3.1697 GOLDEN WEST BETTERWAY                    VARIOUS                                Trade                         $13,122
       UNIFORMS
       499 HIGH ST                    ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94601-3903


3.1698 GOLDER ASSOCIATES INC                    VARIOUS                                Trade                        $332,324
       3730 CHAMBLEE TUCKER RD
       ATLANTA, GA 30341              ACCOUNT NO.: NOT AVAILABLE


3.1699 GOOD SAMARITAN FAMILY                    VARIOUS                                Trade                            $180
       RESOURCE
       1294 POTRERO AVE               ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94110



                                           Page 155 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 155
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1700 GOOGLE INC                               VARIOUS                                Trade                         $15,439
       1600 AMPHITHEATRE PKY
       MOUNTAIN VIEW, CA 94043      ACCOUNT NO.: NOT AVAILABLE


3.1701 GOPROCURE INC                            VARIOUS                                Trade                        $196,950
       3460 SUMMIT RIDGE PKWY STE
       401                          ACCOUNT NO.: NOT AVAILABLE
       DULUTH, GA 30096


3.1702 GORDON-CREED KELLEY HOLL                 VARIOUS                                Trade                         $14,247
       & SUGERMAN
       101 MONTGOMERY ST STE 2650   ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94104


3.1703 GOT POWER INC                            VARIOUS                                Trade                          $1,442
       150 NARDI LANE
       MARTINEZ, CA 94553           ACCOUNT NO.: NOT AVAILABLE


3.1704 GOUGH & HANCOCK LLP                      VARIOUS                                Trade                          $1,557
       TWO EMBARCADERO CENTER
       STE 640                      ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94111


3.1705 GOVERNMENT EMPLOYEES                     VARIOUS                              Third Party                      $8,638
       INSURANCE CO                                                                     Claim
       PO BOX 509119                ACCOUNT NO.: NOT AVAILABLE
       SAN DIEGO, CA 92150


3.1706 GOVERNMENTAL STRATEGIES                  VARIOUS                                Trade                          $5,000
       INC
       11803 WAYLAND ST             ACCOUNT NO.: NOT AVAILABLE
       OAKTON, VA 22124


3.1707 GOWAN CONSTRUCTION                       VARIOUS                                Trade                       $2,133,005
       COMPANY INC
       15 WEST 8TH ST #C            ACCOUNT NO.: NOT AVAILABLE
       TRACY, CA 95376


3.1708 GR SUNDBERG, INC.                        VARIOUS                              Third Party                      $8,199
       5211 BOYD RD                                                                     Claim
       ARCATA, CA 95521             ACCOUNT NO.: NOT AVAILABLE


3.1709 GR TRUCKING LLC                          VARIOUS                                Trade                         $22,303
       5115 PARKFORD CIRCLE
       GRANITE BAY, CA 95746        ACCOUNT NO.: NOT AVAILABLE




                                           Page 156 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 156
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1710 GRACE ENVIRONMENTAL                      VARIOUS                               Trade                        $17,344
       SERVICES LLC
       2060 D E AVENIDA DE LOS       ACCOUNT NO.: NOT AVAILABLE
       ARBOLE
       THOUSAND OAKS, CA 91362


3.1711 GRACON LLC                               VARIOUS                               Trade                        $28,011
       7221 E US HIGHWAY 34
       LOVELAND, CO 80537            ACCOUNT NO.: NOT AVAILABLE


3.1712 GRAFTEL INC                              VARIOUS                               Trade                         $2,389
       870 CAMBRIDGE DR
       ELK GROVE VILLAGE, IL 60007   ACCOUNT NO.: NOT AVAILABLE


3.1713 GRANITE CONSTRUCTION CO                  VARIOUS                               Trade                      $2,542,775
       585 W BEACH ST
       WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.1714 GRANITE ROCK CO -                        VARIOUS                               Trade                            $59
       WATSONVILLE
       P.O. BOX 50001                ACCOUNT NO.: NOT AVAILABLE
       WATSONVILLE, CA 95077-5001


3.1715 GRANITE SOLID WASTE                      VARIOUS                               Trade                         $4,758
       P.O. BOX 268
       PRATHER, CA 93651             ACCOUNT NO.: NOT AVAILABLE


3.1716 GRAPHIC CONTROLS                         VARIOUS                               Trade                         $7,515
       ACQUISITION CORP
       400 EXCHANGE ST               ACCOUNT NO.: NOT AVAILABLE
       BUFFALO, NY 14204


3.1717 GRATING PACIFIC INC                      VARIOUS                               Trade                         $5,718
       2501 W ALMOND AVE
       MADERA, CA 93637              ACCOUNT NO.: NOT AVAILABLE


3.1718 GRAVITY PRO CONSULTING LLC               VARIOUS                               Trade                       $245,518
       21 VIA LAMPARA
       SAN CLEMENTE, CA 92673        ACCOUNT NO.: NOT AVAILABLE


3.1719 GRAYBAR ELECTRIC CO INC                  VARIOUS                               Trade                       $317,109
       1211 FEE DR
       SACRAMENTO, CA 95815          ACCOUNT NO.: NOT AVAILABLE


3.1720 GREAT OAKS WATER CO                      VARIOUS                               Trade                         $3,455
       20 GREAT OAKS BLVD STE 120
       SAN JOSE, CA 95119            ACCOUNT NO.: NOT AVAILABLE



                                           Page 157 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 157
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1721 GREAT WORK ENERGY LLC                     VARIOUS                               Trade                         $6,488
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1722 GREATER GRASS VALLEY                      VARIOUS                               Trade                           $599
       CHAMBER
       128 E MAIN ST                 ACCOUNT NO.: NOT AVAILABLE
       GRASS VALLEY, CA 95945


3.1723 GREATER VALLEJO                           VARIOUS                               Trade                           $328
       RECREATION DISTRICT
       395 AMADOR ST                 ACCOUNT NO.: NOT AVAILABLE
       VALLEJO, CA 94590


3.1724 GREEN CHARGE NETWORKS                     VARIOUS                               Trade                           $453
       LLC
       4151 BURTON DR                ACCOUNT NO.: NOT AVAILABLE
       SANTA CLARA, CA 95054


3.1725 GREEN LIGHT FIT 1 LLC                     VARIOUS                               Trade                        $15,149
       604 SUTTER ST STE 250
       FOLSOM, CA 95630              ACCOUNT NO.: NOT AVAILABLE


3.1726 GREEN TECHNOLOGY                          VARIOUS                               Trade                        $65,947
       LEADERSHIP GROUP
       426 17TH ST STE 700           ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612


3.1727 GREENBERG TRAURIG LLP                     VARIOUS                               Trade                        $18,287
       2101 L ST NW STE 1000
       WASHINGTON, DC 20037          ACCOUNT NO.: NOT AVAILABLE


3.1728 GREENJACKET INC                           VARIOUS                               Trade                        $18,189
       27076 BURBANK ST
       FOOTHILL RANCH, CA 92610      ACCOUNT NO.: NOT AVAILABLE


3.1729 GREENLEAF ENERGY UNIT 2 LLC         VARIOUS                                     Trade                       $232,791
       875 NORTH WALTON AVE
       YUBA CITY, CA 95993         ACCOUNT NO.: NOT AVAILABLE


3.1730 GREENTECH MEDIA                           VARIOUS                               Trade                        $50,000
       2 LIBERTY SQUARE 2ND FL
       BOSTON, MA 2109               ACCOUNT NO.: NOT AVAILABLE


3.1731 GREENWASTE RECOVERY INC                   VARIOUS                               Trade                         $5,671
       1500 BERGER DR
       SAN JOSE, CA 95112-2703       ACCOUNT NO.: NOT AVAILABLE



                                            Page 158 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 158
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1732 GREENWAVE ENERGY LLC                     VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1733 GREG CALVERT                             VARIOUS                              Third Party                         $55
       6 TUNITAS LANE                                                                   Claim
       SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
       94080


3.1734 GREG CHEONG                              VARIOUS                              Third Party                        $345
       1484 36TH AVENUE                                                                 Claim
       SAN FRANCISCO, CA 94122       ACCOUNT NO.: NOT AVAILABLE


3.1735 GREG SHANDEL                             VARIOUS                                Trade                         $40,626
       CONSTRUCTION INC
       4833 OAKGROVE LANE            ACCOUNT NO.: NOT AVAILABLE
       FOREST RANCH, CA 95942-0534


3.1736 GREGG LEE                                VARIOUS                              Third Party                        $150
       2172 NELDA WAY                                                                   Claim
       ALAMO, CA 94507               ACCOUNT NO.: NOT AVAILABLE


3.1737 GREGORY BRUN                             VARIOUS                              Third Party                        $126
       67 MONTSALAS DR                                                                  Claim
       MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE


3.1738 GREGORY C RIGAMER &                      VARIOUS                                Trade                          $1,383
       ASSOCIATES INC
       2021 LAKESHORE DR #100        ACCOUNT NO.: NOT AVAILABLE
       NEW ORLEANS, LA 70122


3.1739 GRID ALTERNATIVES INC                    VARIOUS                                Trade                        $550,722
       1171 OCEAN AVE STE 200
       OAKLAND, CA 94608             ACCOUNT NO.: NOT AVAILABLE


3.1740 GRID PROTECTION ALLIANCE                 VARIOUS                                Trade                          $3,400
       INC
       1206 BROAD ST                 ACCOUNT NO.: NOT AVAILABLE
       CHATTANOOGA, TN 37402-2707


3.1741 GRID SOLUTIONS CANADA ULC                VARIOUS                                Trade                          $2,829
       1400 INDUSTRIELLE ST
       LA PRAIRIE J5R 2E5            ACCOUNT NO.: NOT AVAILABLE


3.1742 GRID SUBJECT MATTER                      VARIOUS                                Trade                         $24,826
       EXPERTS LLC
       1847 IRON POINT RD STE 140    ACCOUNT NO.: NOT AVAILABLE
       FOLSOM, CA 95630


                                           Page 159 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 159
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1743 GRIDUNITY INC                            VARIOUS                               Trade                       $417,937
       55 UNION PL STE 149
       SUMMIT, NJ 7901               ACCOUNT NO.: NOT AVAILABLE


3.1744 GRIGOR TERMENDJIAN                       VARIOUS                               Trade                           $600
       11583 MORRISON ST
       NORTH HOLLYWOOD, CA 91601     ACCOUNT NO.: NOT AVAILABLE


3.1745 GRINSTEAD & ASSOCIATES                   VARIOUS                               Trade                        $21,367
       14 CAMBRIDGE COURT
       DANVILLE, CA 94526            ACCOUNT NO.: NOT AVAILABLE


3.1746 GROOM LAW GROUP                          VARIOUS                               Trade                        $23,189
       CHARTERED
       1701 PENNSYLVANIA AVE NW      ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20006-5811


3.1747 GROPPETTI TECHNICAL SVCS                 VARIOUS                               Trade                           $125
       INC
       3785 VIA DEL LISA CT          ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94518


3.1748 GROUNDED RESEARCH &                      VARIOUS                               Trade                        $15,529
       CONSULTING LLC
       6806 WILTON DR                ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94611


3.1749 GROUP DELPHI                             VARIOUS                               Trade                         $8,491
       950 W TOWER AVE
       ALAMEDA, CA 94501             ACCOUNT NO.: NOT AVAILABLE


3.1750 GSI ENVIRONMENTAL INC                    VARIOUS                               Trade                        $14,548
       2211 NORFOLK ST STE 1000
       HOUSTON, TX 77098             ACCOUNT NO.: NOT AVAILABLE


3.1751 GTP INVESTMENTS LLC                      VARIOUS                               Trade                           $660
       DEPT 3328
       CAROL STREAM, IL 60132-3328   ACCOUNT NO.: NOT AVAILABLE


3.1752 GUIDA SURVEYING INC                      VARIOUS                               Trade                       $203,797
       9241 IRVINE BLVD STE 100
       IRVINE, CA 92618              ACCOUNT NO.: NOT AVAILABLE


3.1753 GUIDEPOST SOLUTIONS LLC                  VARIOUS                               Trade                         $5,325
       415 MADISON AVE 11TH FLR
       NEW YORK, NY 10017            ACCOUNT NO.: NOT AVAILABLE




                                           Page 160 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 160
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1754 GUILLERMO MOTTA                          VARIOUS                              Third Party                        $369
       1535 INNES AVE.                                                                  Claim
       SAN FRANCISCO, CA 94124       ACCOUNT NO.: NOT AVAILABLE


3.1755 GULF INTERSTATE                          VARIOUS                                Trade                        $131,226
       ENGINEERING COMPANY
       16010 BARKERS POINT LN #600   ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77079


3.1756 GULF INTERSTATE FIELD                    VARIOUS                                Trade                       $7,776,481
       SERVICES INC
       16010 BARKERS POINT LN STE    ACCOUNT NO.: NOT AVAILABLE
       600
       HOUSTON, TX 77079


3.1757 GUNN MANAGEMENT CO PTY                   VARIOUS                                Trade                        $153,729
       LTD
       3/25 LEAR JET DR              ACCOUNT NO.: NOT AVAILABLE
       CABOOLTURE, QLD 4510


3.1758 GUTTMANN & BLAEVOET                      VARIOUS                                Trade                         $25,720
       2351 POWELL ST
       SAN FRANCISCO, CA 94133       ACCOUNT NO.: NOT AVAILABLE


3.1759 HAAS GROUP INTERNATIONAL                 VARIOUS                                Trade                        $767,669
       27727 AVENUE SCOTT
       VALENCIA, CA 91355            ACCOUNT NO.: NOT AVAILABLE


3.1760 HACH COMPANY                             VARIOUS                                Trade                         $28,297
       2207 COLLECTIONS CENTER DR
       CHICAGO, IL 60693             ACCOUNT NO.: NOT AVAILABLE


3.1761 HA-EMET INC                              VARIOUS                                Trade                          $1,213
       609 DEEP VALLEY DR STE 390
       ROLLING HILLS ESTATES, CA     ACCOUNT NO.: NOT AVAILABLE
       90274


3.1762 HALEY & ALDRICH                          VARIOUS                                Trade                       $3,199,516
       CONSTRUCTION
       70 BLANCHARD RD STE 204       ACCOUNT NO.: NOT AVAILABLE
       BURLINGTON, MA 1803


3.1763 HALEY & ALDRICH INC                      VARIOUS                                Trade                         $47,992
       70 BLANCHARD RD STE 204
       BURLINGTON, MA 1803           ACCOUNT NO.: NOT AVAILABLE


3.1764 HALL & PARTNERS USA                      VARIOUS                                Trade                         $10,000
       75 VARICK ST 10TH FL
       NEW YORK, NY 10013            ACCOUNT NO.: NOT AVAILABLE

                                           Page 161 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 161
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1765 HANDS ON BAY AREA                        VARIOUS                                Trade                          $6,033
       1504 BRYANT ST STE 100
       SAN FRANCISCO, CA 94103      ACCOUNT NO.: NOT AVAILABLE


3.1766 HANFORD APPLIED                          VARIOUS                                Trade                        $602,108
       RESTORATION &
       23195 MAFFEI RD              ACCOUNT NO.: NOT AVAILABLE
       SONOMA, CA 95476


3.1767 HANI KASSEM                              VARIOUS                              Third Party                      $1,764
       1400 W. GRAND AVE., STE. D                                                       Claim
       GROVER BEACH, CA 93433       ACCOUNT NO.: NOT AVAILABLE


3.1768 HANLY GENERAL ENGINEERING                VARIOUS                                Trade                          $7,555
       CORP
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1769 HANNA BROPHY MACLEAN                     VARIOUS                                Trade                            $240
       MCLEER
       555 12TH ST STE 1450         ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94607


3.1770 HANSEN BROS ENTERPRISES                  VARIOUS                                Trade                          $4,378
       11727 LA BARR MEADOWS RD
       GRASS VALLEY, CA 95949       ACCOUNT NO.: NOT AVAILABLE


3.1771 HANSON BRIDGETT LLP                      VARIOUS                                Trade                          $1,527
       425 MARKET ST 26TH FL
       SAN FRANCISCO, CA 94105      ACCOUNT NO.: NOT AVAILABLE


3.1772 HARDCRAFT INDUSTRIES INC                 VARIOUS                                Trade                          $1,262
       2221 RINGWOOD AVE
       SAN JOSE, CA 95131           ACCOUNT NO.: NOT AVAILABLE


3.1773 HARGIS & ASSOCIATES INC                  VARIOUS                                Trade                         $20,507
       9171 TOWNE CENTRE DR STE
       375                          ACCOUNT NO.: NOT AVAILABLE
       SAN DIEGO, CA 92122


3.1774 HARMONY MACHINE &                        VARIOUS                                Trade                            $388
       FABRICATION INC
       1690 EL CAMINO REAL          ACCOUNT NO.: NOT AVAILABLE
       ATASCADERO, CA 93422


3.1775 HARRIET FESTERSEN                        VARIOUS                              Third Party                        $718
       3120 RUTLEDGE WAY                                                                Claim
       STOCKTON, CA 95219           ACCOUNT NO.: NOT AVAILABLE



                                           Page 162 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 162
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1776 HARRIS CORPORATION                       VARIOUS                                Trade                          $4,438
       221 JEFFERSON RIDGE PKWY
       LYNCHBURG, VA 24501          ACCOUNT NO.: NOT AVAILABLE


3.1777 HART                                     VARIOUS                                Trade                         $75,865
       1612 POOLE BLVD
       YUBA CITY, CA 95993          ACCOUNT NO.: NOT AVAILABLE


3.1778 HARTFORD STEAM BOILER                    VARIOUS                                Trade                         $60,608
       INSPECTION &
       P.O. BOX 61509               ACCOUNT NO.: NOT AVAILABLE
       KING OF PRUSSIA, PA 19406-
       0909


3.1779 HARTINI CHU                              VARIOUS                              Third Party                        $550
       560 CAYON OAKS DR. APT#A                                                         Claim
       OAKLAND, CA 94605            ACCOUNT NO.: NOT AVAILABLE


3.1780 HAT CREEK HEREFORD RANCH                 VARIOUS                                Trade                          $2,786
       POWER
       41363 OPDYKE LN              ACCOUNT NO.: NOT AVAILABLE
       HAT CREEK, CA 96040


3.1781 HAWAIIAN ELECTRIC COMPANY                VARIOUS                                Trade                       $1,595,683
       INC
       900 RICHARDS ST              ACCOUNT NO.: NOT AVAILABLE
       HONOLULU, HI 96813


3.1782 HAYWARD AREA RECREATION &                VARIOUS                                Trade                          $3,965
       1099 E ST
       HAYWARD, CA 94541            ACCOUNT NO.: NOT AVAILABLE


3.1783 HAYWARD WATER SYSTEM                     VARIOUS                                Trade                          $1,665
       P.O. BOX 6004
       HAYWARD, CA 94540            ACCOUNT NO.: NOT AVAILABLE


3.1784 HAYWORTH FABLAN LLC                      VARIOUS                                Trade                          $7,260
       223 FOSTER STREET
       MARTINEZ, CA 94553           ACCOUNT NO.: NOT AVAILABLE


3.1785 HBR CONSULTING LLC                       VARIOUS                                Trade                         $24,082
       440 S LA SALLE ST STE 2250
       CHICAGO, IL 60605            ACCOUNT NO.: NOT AVAILABLE


3.1786 HCD RENEWAL                              VARIOUS                                Trade                          $2,641
       P.O. BOX 1979
       SACRAMENTO, CA 95812-1979    ACCOUNT NO.: NOT AVAILABLE



                                           Page 163 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 163
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1787 HCI INC                                   VARIOUS                                Trade                        $136,087
       P.O. BOX 5389
       NORCO, CA 92860               ACCOUNT NO.: NOT AVAILABLE


3.1788 HCMS GROUP LLC                            VARIOUS                                Trade                        $255,252
       415 W 17TH ST STE 250
       CHEYENNE, WY 82001            ACCOUNT NO.: NOT AVAILABLE


3.1789 HCSS INC                                  VARIOUS                                Trade                        $176,265
       13151 W AIRPORT BLVD
       SUGAR LAND, TX 77478          ACCOUNT NO.: NOT AVAILABLE


3.1790 HDR ENGINEERING INC                       VARIOUS                                Trade                        $603,709
       2365 IRON POINT RD #300
       FOLSOM, CA 95630              ACCOUNT NO.: NOT AVAILABLE


3.1791 HEALTH CARE PARTNERS, INC.                VARIOUS                              Third Party                      $4,534
       1375 SUTTER STREET, SUITE                                                         Claim
       110                           ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94109


3.1792 HEALTH EDUCATION SERVICES                 VARIOUS                                Trade                          $2,694
       LLC
       1000 VARIAN ST STE A          ACCOUNT NO.: NOT AVAILABLE
       SAN CARLOS, CA 94070


3.1793 HEALTH NET OF CA INC                      VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1794 HEALTH RESOURCES                          VARIOUS                                Trade                              $0
       CORPORATION
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1795 HEALTH SANITATION SERVICE                 VARIOUS                                Trade                            $546
       1850 W BETTERAVIA RD
       SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.1796 HEALTHY SAN FRANCISCO                     VARIOUS                                Trade                              $0
       PROGRAM
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1797 HEARST CASTLE THEATER                     VARIOUS                              Third Party                      $2,067
       750 HEARST CASTLE RD                                                              Claim
       SAN SIMEON, CA 93452          ACCOUNT NO.: NOT AVAILABLE




                                            Page 164 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 164
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1798 HEARTWOOD STUDIOS INC                 VARIOUS                                   Trade                         $63,975
       2121 S EL CAMINO REAL STE 100
       SAN MATEO, CA 94403           ACCOUNT NO.: NOT AVAILABLE


3.1799 HEATH CONSULTANTS INC                    VARIOUS                                Trade                         $23,160
       9030 MONROE
       HOUSTON, TX 77061             ACCOUNT NO.: NOT AVAILABLE


3.1800 HEATHER BURTON                           VARIOUS                              Third Party                         $81
       1205 BORDEAUX ST                                                                 Claim
       LIVERMORE, CA 94550           ACCOUNT NO.: NOT AVAILABLE


3.1801 HEATHORN & ASSOC                         VARIOUS                                Trade                        $125,101
       CONTRACTORS INC
       2799 MILLER ST                ACCOUNT NO.: NOT AVAILABLE
       SAN LEANDRO, CA 94577-4306


3.1802 HEIDI SCHMITZ                            VARIOUS                              Third Party                         $32
       92 MARION AVENUE                                                                 Claim
       SAUSALITO, CA 94965           ACCOUNT NO.: NOT AVAILABLE


3.1803 HEIDRICK & STRUGGLES INC                 VARIOUS                                Trade                            $167
       233 S WACKER DR STE 4900
       CHICAGO, IL 60606             ACCOUNT NO.: NOT AVAILABLE


3.1804 HELEN WANG                               VARIOUS                              Third Party                        $247
       536 BEVANS DRIVE                                                                 Claim
       SAN JOSE, CA 95129            ACCOUNT NO.: NOT AVAILABLE


3.1805 HELENA S YOUNOSSI                        VARIOUS                                Trade                          $8,418
       601 GATEWAY BLVD STE 210
       SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
       94080


3.1806 HEMMING MORSE LLP                        VARIOUS                                Trade                            $656
       1390 WILLOW PASS RD STE 410
       CONCORD, CA 94520             ACCOUNT NO.: NOT AVAILABLE


3.1807 HENDLEY FARMING INC                      VARIOUS                                Trade                         $72,740
       16590 MURPHY RD
       ESCALON, CA 95320             ACCOUNT NO.: NOT AVAILABLE


3.1808 HENKELS & MCCOY INC                      VARIOUS                                Trade                       $6,966,809
       985 JOLLY RD
       BLUE BELL, PA 19422           ACCOUNT NO.: NOT AVAILABLE




                                           Page 165 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 165
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1809 HENRY FONG                                VARIOUS                              Third Party                        $159
       587 32ND AVE                                                                      Claim
       SAN FRANCISCO, CA 94121       ACCOUNT NO.: NOT AVAILABLE


3.1810 HENRY J VIDAURE                           VARIOUS                              Third Party                         $70
       1431 MADISON ST                                                                   Claim
       RED BLUFF, CA 96080           ACCOUNT NO.: NOT AVAILABLE


3.1811 HERBERT GARY GREENE                       VARIOUS                                Trade                          $4,157
       791 RIDER RIDGE RD
       SANTA CRUZ, CA 95065          ACCOUNT NO.: NOT AVAILABLE


3.1812 HERC RENTALS INC                          VARIOUS                                Trade                        $235,381
       P.O. BOX 650280
       DALLAS, TX 75265-0280         ACCOUNT NO.: NOT AVAILABLE


3.1813 HERITAGE INSTITUTE                        VARIOUS                                Trade                          $1,140
       1010 HURLEY WAY STE 290
       SACRAMENTO, CA 95825          ACCOUNT NO.: NOT AVAILABLE


3.1814 HEWITSON FARMS                            VARIOUS                                Trade                          $6,815
       HC 1 BOX 1
       AVENAL, CA 93204              ACCOUNT NO.: NOT AVAILABLE


3.1815 HEWITT ASSOCIATES LLC                     VARIOUS                                Trade                         $20,590
       P.O. BOX 95135
       CHICAGO, IL 60694             ACCOUNT NO.: NOT AVAILABLE


3.1816 HICKMAN UTILITY INC                       VARIOUS                                Trade                        $251,759
       414 ALTA VISTA AVE
       ROSEVILLE, CA 95678           ACCOUNT NO.: NOT AVAILABLE


3.1817 HIGH BRIDGE ASSOCIATES INC                VARIOUS                                Trade                        $181,250
       1021 PARKSIDE COMMONS STE
       102                           ACCOUNT NO.: NOT AVAILABLE
       GREENSBORO, GA 30642


3.1818 HIGH COUNTRY                              VARIOUS                                Trade                        $453,263
       CONSTRUCTION CO
       65386 HALL MEADOW LN          ACCOUNT NO.: NOT AVAILABLE
       SHAVER LAKE, CA 93664


3.1819 HIGH COUNTRY FORESTRY INC                 VARIOUS                                Trade                        $221,075
       438 SHASTA WAY
       MT SHASTA, CA 96067           ACCOUNT NO.: NOT AVAILABLE




                                            Page 166 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 166
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1820 HIGH ENERGY ANALYTICS INC                 VARIOUS                                Trade                        $194,662
       13061 BYRD LN
       LOS ALTOS HILLS, CA 94022     ACCOUNT NO.: NOT AVAILABLE


3.1821 HIGH PLAIN RANCH II LLC                   VARIOUS                                Trade                       $3,296,853
       5790 FLEET ST STE 200
       CARLSBAD, CA 92008            ACCOUNT NO.: NOT AVAILABLE


3.1822 HIGH SIERRA LTD                           VARIOUS                                Trade                         $10,732
       P.O. BOX 2511
       HOUSTON, TX 77252-2511        ACCOUNT NO.: NOT AVAILABLE


3.1823 HIGHLANDS WATER CO                        VARIOUS                                Trade                             $70
       14580 LAKESHORE DR
       CLEARLAKE, CA 95422           ACCOUNT NO.: NOT AVAILABLE


3.1824 HIGHWAY 58 LLC                            VARIOUS                                Trade                          $1,500
       300 PASEO TESORO
       WALNUT, CA 91789              ACCOUNT NO.: NOT AVAILABLE


3.1825 HILDA ZENDEJAS                            VARIOUS                              Third Party                     $12,468
       3978 STAR RIDGE ROAD                                                              Claim
       HAYWARD, CA 94542             ACCOUNT NO.: NOT AVAILABLE


3.1826 HILTI INC - PURCHASE ORDERS               VARIOUS                                Trade                          $4,691
       5400 S 122 EAST AVE
       TULSA, OK 74146               ACCOUNT NO.: NOT AVAILABLE


3.1827 HIRERIGHT INC                             VARIOUS                                Trade                         $24,148
       P.O. BOX 847891
       DALLAS, TX 75284-7891         ACCOUNT NO.: NOT AVAILABLE


3.1828 HIROSHI OKANO                             VARIOUS                              Third Party                      $2,680
       383 MENHADEN CT.                                                                  Claim
       FOSTER CITY, CA 94404         ACCOUNT NO.: NOT AVAILABLE


3.1829 HISPANIC CHAMBER OF                       VARIOUS                                Trade                            $125
       COMMERCE
       1640 "N" STREET #220          ACCOUNT NO.: NOT AVAILABLE
       MERCED, CA 95340


3.1830 HITACHI DATA SYSTEMS                      VARIOUS                                Trade                              $0
       2845 LAFAYETTE ST
       SANTA CLARA, CA 95050         ACCOUNT NO.: NOT AVAILABLE




                                            Page 167 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 167
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1831 HOFFMAN SOUTHWEST CORP                    VARIOUS                                Trade                        $599,568
       23311 MADERO
       MISSION VIEJO, CA 92691       ACCOUNT NO.: NOT AVAILABLE


3.1832 HOLDREGE AND KULL                         VARIOUS                                Trade                         $20,941
       792 SEARLS AVE
       NEVADA CITY, CA 95959         ACCOUNT NO.: NOT AVAILABLE


3.1833 HOLLISTER SOLAR LLC                       VARIOUS                                Trade                         $16,472
       14 WALL ST 20TH FL
       NEW YORK, NY 10005            ACCOUNT NO.: NOT AVAILABLE


3.1834 HOLLYBURNE ENTERPRISES,                   VARIOUS                              Third Party                      $3,890
       LLC-KANG                                                                          Claim
       PO BOX 1108                   ACCOUNT NO.: NOT AVAILABLE
       PALO ALTO, CA 94302


3.1835 HOLT OF CA                                VARIOUS                              Third Party                      $9,132
       ATTN: KYLE TURK                                                                   Claim
       SACRAMENTO, CA 95813          ACCOUNT NO.: NOT AVAILABLE


3.1836 HOLT OF CALIFORNIA                        VARIOUS                                Trade                          $7,321
       P.O. BOX X
       SACRAMENTO, CA 95813-1306     ACCOUNT NO.: NOT AVAILABLE


3.1837 HOLT OF CALIFORNIA INC                    VARIOUS                              Third Party                        $605
       P.O. BOX 100001                                                                   Claim
       ROSEVILLE, CA 95826           ACCOUNT NO.: NOT AVAILABLE


3.1838 HONEYWELL ANALYTICS INC                   VARIOUS                                Trade                            $715
       405 BARCLAY BLVD
       LINCOLNSHIRE, IL 60069        ACCOUNT NO.: NOT AVAILABLE


3.1839 HONEYWELL BLDG SOLUTIONS                  VARIOUS                                Trade                              $0
       SES CORP
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1840 HONEYWELL INTERNATIONAL                   VARIOUS                                Trade                        $207,623
       INC
       199 ROSEWOOD DR #300          ACCOUNT NO.: NOT AVAILABLE
       DANVERS, MA 1923


3.1841 HORNITOS TELEPHONE CO                     VARIOUS                                Trade                             $79
       P.O. BOX 1450
       MINNEAPOLIS, MN 55485-8702    ACCOUNT NO.: NOT AVAILABLE




                                            Page 168 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 168
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1842 HORTENCIA YRIGOLLEN                      VARIOUS                              Third Party                        $700
       118 SOUTH 6TH AVE. #202                                                          Claim
       OAKDALE, CA 95361            ACCOUNT NO.: NOT AVAILABLE


3.1843 HORVITZ & LEVY LLP                       VARIOUS                                Trade                         $66,085
       3601 W OLIVE AVE 8TH FL
       BURBANK, CA 91505            ACCOUNT NO.: NOT AVAILABLE


3.1844 HOSE & FITTINGS ETC                      VARIOUS                                Trade                         $12,141
       1811 ENTERPRISE BLVD
       WEST SACRAMENTO, CA 95691    ACCOUNT NO.: NOT AVAILABLE


3.1845 HOTEL DEL SOL PLANTATION                 VARIOUS                              Third Party                     $43,799
       ASSOC DBA                                                                        Claim
       3100 WEBSTER ST              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94123


3.1846 HPC HECK & PARTNERS                      VARIOUS                                Trade                          $9,400
       111 DERWOOD RD #200
       SAN RAMON, CA 94583          ACCOUNT NO.: NOT AVAILABLE


3.1847 HPS MECHANICAL INC                       VARIOUS                                Trade                         $39,674
       3100 E BELLE TER
       BAKERSFIELD, CA 93307        ACCOUNT NO.: NOT AVAILABLE


3.1848 HRST INC                                 VARIOUS                                Trade                          $9,323
       6557 CITY WEST PKWY
       EDEN PRAIRIE, MN 55344       ACCOUNT NO.: NOT AVAILABLE


3.1849 HUBBELL POWER SYSTEMS                    VARIOUS                                Trade                          $2,905
       210 NORTH ALLEN
       CENTRALIA, MO 65240-1395     ACCOUNT NO.: NOT AVAILABLE


3.1850 HUBBELL POWER SYSTEMS INC                VARIOUS                                Trade                         $83,394
       210 N ALLEN ST
       CENTRALIA, MO 65240-1395     ACCOUNT NO.: NOT AVAILABLE


3.1851 HUG ENGINEERING INC                      VARIOUS                                Trade                          $4,896
       4961 GOLDEN PARKWAY
       BUFORD, GA 30518             ACCOUNT NO.: NOT AVAILABLE


3.1852 HUGHES NETWORK SYSTEMS                   VARIOUS                                Trade                        $133,265
       LLC
       11717 EXPLORATION LN         ACCOUNT NO.: NOT AVAILABLE
       GERMANTOWN, MD 20876-2700




                                           Page 169 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 169
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1853 HUGO IZAGUIRRE                           VARIOUS                              Third Party                      $1,710
       14090 N ALPINE ROAD                                                              Claim
       LODI, CA 95240               ACCOUNT NO.: NOT AVAILABLE


3.1854 HULBERG & ASSOCIATES INC                 VARIOUS                                Trade                         $17,150
       55 S MARKET ST STE 1210
       SAN JOSE, CA 95113           ACCOUNT NO.: NOT AVAILABLE


3.1855 HUMBOLDT BAY FIRE JOINT                  VARIOUS                                Trade                              $0
       POWERS
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1856 HUMBOLDT BAY MUNICIPAL                   VARIOUS                                Trade                         $77,135
       WATER DIST
       P.O. BOX 95                  ACCOUNT NO.: NOT AVAILABLE
       EUREKA, CA 95501


3.1857 HUMBOLDT COMMUNITY                       VARIOUS                                Trade                          $4,086
       SERVICE DISTRICT
       P.O. BOX 158                 ACCOUNT NO.: NOT AVAILABLE
       CUTTEN, CA 95534


3.1858 HUMBOLDT FIRE PROTECTION                 VARIOUS                                Trade                              $0
       DISTRICT #
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.1859 HUMBOLDT STATE UNIVERSITY                VARIOUS                                Trade                              $2
       1 HARPST ST
       ARCATA, CA 95521             ACCOUNT NO.: NOT AVAILABLE


3.1860 HUNT & SONS INC                          VARIOUS                                Trade                         $16,138
       5750 S WATT AVE
       SACRAMENTO, CA 95829         ACCOUNT NO.: NOT AVAILABLE


3.1861 HUNTON ANDREW KURTH LLP                  VARIOUS                                Trade                          $4,791
       951 E BYRD ST RIVERFRONT
       PLAZA E                      ACCOUNT NO.: NOT AVAILABLE
       RICHMOND, VA 23219


3.1862 HUSER INTEGRATED                         VARIOUS                                Trade                          $3,931
       TECHNOLOGIES INC
       1313 NW 17TH AVE             ACCOUNT NO.: NOT AVAILABLE
       PORTLAND, OR 97209


3.1863 HUTCHINS INC                             VARIOUS                                Trade                       $1,364,370
       16424 CLEAR CREEK RD
       REDDING, CA 96001            ACCOUNT NO.: NOT AVAILABLE



                                           Page 170 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 170
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1864 HYDRATIGHT OPERATIONS INC                VARIOUS                               Trade                         $4,208
       12 WORLDS FAIR DR STE A
       SOMERSET, NJ 8873            ACCOUNT NO.: NOT AVAILABLE


3.1865 HYDRO CONSULTING &                       VARIOUS                               Trade                        $62,202
       MAINTENANCE SVCS
       235 ROTONDA BLVD N           ACCOUNT NO.: NOT AVAILABLE
       ROTONDA WEST, FL 33947


3.1866 HYDROLOGICAL SERVICES                    VARIOUS                               Trade                        $25,901
       AMERICA LLC
       3550 23RD AVE S STE 5        ACCOUNT NO.: NOT AVAILABLE
       LAKE WORTH, FL 33461


3.1867 HYDROTEC SOLUTIONS INC                   VARIOUS                               Trade                           $710
       P.O. BOX 7908
       CHICO, CA 95927              ACCOUNT NO.: NOT AVAILABLE


3.1868 HYPOWER INC                              VARIOUS                               Trade                        $72,093
       ONE CALIFORNIA ST #400
       SAN FRANCISCO, CA 94111      ACCOUNT NO.: NOT AVAILABLE


3.1869 HYUNDAI CORPORATION USA                  VARIOUS                               Trade                       $482,748
       21250 HAWTHORNE BLVD STE
       775                          ACCOUNT NO.: NOT AVAILABLE
       TORRANCE, CA 90503


3.1870 I C SYSTEM INC                           VARIOUS                               Trade                        $19,113
       P.O. BOX 64808
       SAINT PAUL, MN 55164         ACCOUNT NO.: NOT AVAILABLE


3.1871 IBEW                                     VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1872 IBISWORLD INC                            VARIOUS                               Trade                        $33,333
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1873 IBM CORPORATION                          VARIOUS                               Trade                         $6,528
       425 MARKET ST 20TH FL
       SAN FRANCISCO, CA 94105      ACCOUNT NO.: NOT AVAILABLE


3.1874 IBM CORPORATION                          VARIOUS                               Trade                      $1,093,443
       1 NEW ORCHARD ROAD
       ARMONK, NY 10504             ACCOUNT NO.: NOT AVAILABLE




                                           Page 171 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 171
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1875 ICE DATA LP                              VARIOUS                                Trade                          $4,890
       P.O. BOX 933269
       ATLANTA, GA 31193-3269        ACCOUNT NO.: NOT AVAILABLE


3.1876 ICE DATA SERVICES INC                    VARIOUS                                Trade                         $27,487
       5660 NEW NORTHSIDE DR 3RD
       FL                            ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30328


3.1877 ICF JONES & STOKES INC                   VARIOUS                                Trade                       $2,673,546
       630 K ST STE 400
       SACRAMENTO, CA 95814          ACCOUNT NO.: NOT AVAILABLE


3.1878 ICF RESOURCES LLC                        VARIOUS                                Trade                        $306,362
       9300 LEE HWY
       FAIRFAX, CA 22031             ACCOUNT NO.: NOT AVAILABLE


3.1879 ICQ PROFESSIONALS LLC                    VARIOUS                                Trade                        $134,225
       34 SPRING ROCK RD
       EAST LYME, CT 6333            ACCOUNT NO.: NOT AVAILABLE


3.1880 IDDEAL CONCEPTS LLC                      VARIOUS                                Trade                         $36,999
       5830 W GULF TO LAKE HWY
       CRYSTAL RIVER, FL 34429       ACCOUNT NO.: NOT AVAILABLE


3.1881 IFTTT INC                                VARIOUS                                Trade                          $1,616
       923 MARKET ST STE 400
       SAN FRANCISCO, CA 94103       ACCOUNT NO.: NOT AVAILABLE


3.1882 IGNACIO HERNANDEZ                        VARIOUS                                Trade                          $3,648
       2616 78TH AVE
       OAKLAND, CA 94605             ACCOUNT NO.: NOT AVAILABLE


3.1883 IGOR DOKTOROVICH                         VARIOUS                              Third Party                      $4,722
       3 COMMODORE DRIVE # 358                                                          Claim
       EMERYVILLE, CA 94608          ACCOUNT NO.: NOT AVAILABLE


3.1884 IGRAFX LLC                               VARIOUS                                Trade                          $5,535
       7585 SW MOHAWK ST
       TUALATIN, OR 97062            ACCOUNT NO.: NOT AVAILABLE


3.1885 IHS GLOBAL INC                           VARIOUS                                Trade                        $276,947
       15 INVERNESS WAY EAST A111D
       ENGLEWOOD, CO 80112           ACCOUNT NO.: NOT AVAILABLE




                                           Page 172 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 172
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.1886 III DESIGN INC                           VARIOUS                               Trade                         $5,682
       1880 SANTA BARBARA AVE STE
       160                            ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93401


3.1887 IISCO INC                                VARIOUS                               Trade                         $2,360
       4545 N BENDEL
       FRESNO, CA 93722               ACCOUNT NO.: NOT AVAILABLE


3.1888 IMAC SYSTEMS INC                         VARIOUS                               Trade                        $32,200
       P.O. BOX 1605
       TULLYTOWN, PA 19007            ACCOUNT NO.: NOT AVAILABLE


3.1889 IMAGE SALES INC                          VARIOUS                               Trade                         $2,264
       1401 WILLOW PASS RD
       CONCORD, CA 94520              ACCOUNT NO.: NOT AVAILABLE


3.1890 IMPACT TRIAL CONSULTING LLC              VARIOUS                               Trade                        $16,410
       8875 HIDDEN RIVER PKWY STE
       300                            ACCOUNT NO.: NOT AVAILABLE
       TAMPA, FL 33637


3.1891 IMPERIAL IRRIGATION DISTRICT             VARIOUS                               Trade                      $1,453,571
       333 E BARIONI BLVD
       IMPERIAL, CA 92251             ACCOUNT NO.: NOT AVAILABLE


3.1892 IMPRENTA COMMUNICATIONS                  VARIOUS                               Trade                        $73,500
       GROUP INC
       315 W 9TH ST STE 700           ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90015


3.1893 INDEPENDENT LIVING CENTER                VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.1894 INDIAN WELLS VALLEY WATER                VARIOUS                               Trade                           $279
       DISTRICT
       500 W RIDGECREST BLVD          ACCOUNT NO.: NOT AVAILABLE
       RIDGECREST, CA 93556


3.1895 INDUSTRIAL BATTERY                       VARIOUS                               Trade                        $28,125
       SERVICES
       673 ERLANDSON ST               ACCOUNT NO.: NOT AVAILABLE
       RICHMOND, CA 94804


3.1896 INDUSTRIAL CONNECTIONS &                 VARIOUS                               Trade                        $55,805
       SOLUTIONS
       4200 WILDWOOD PKWY             ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30339

                                           Page 173 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 173
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1897 INDUSTRIAL LOGIC INC                     VARIOUS                               Trade                        $29,380
       829 BANCROFT WAY
       BERKELEY, CA 94710            ACCOUNT NO.: NOT AVAILABLE


3.1898 INDUSTRIAL SOLUTION                      VARIOUS                               Trade                         $9,885
       SERVICES INC
       215 N 2ND AVE STE A           ACCOUNT NO.: NOT AVAILABLE
       UPLAND, CA 91786


3.1899 INDUSTRIAL SPECIALTY                     VARIOUS                               Trade                       $150,219
       PRODUCTS INC
       3731-A SAN GABRIEL RIVER      ACCOUNT NO.: NOT AVAILABLE
       PKWY
       PICO RIVERA, CA 90660-1404


3.1900 INDUSTRIAL TRAINING                      VARIOUS                               Trade                           $876
       SERVICES INC
       120 MAX HURT DR               ACCOUNT NO.: NOT AVAILABLE
       MURRAY, KY 42071


3.1901 INDUSTRY PACKING & SEAL INC              VARIOUS                               Trade                         $4,356
       69 LINCOLN BLVD STE A-313
       LINCOLN, CA 95648             ACCOUNT NO.: NOT AVAILABLE


3.1902 INERTIA ENGINEERING &                    VARIOUS                               Trade                       $593,119
       MACHINE
       6665 HARDAWAY RD              ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95215


3.1903 INFORMATICA LLC                          VARIOUS                               Trade                       $275,415
       2100 SEAPORT BLVD
       REDWOOD CITY, CA 94063        ACCOUNT NO.: NOT AVAILABLE


3.1904 INFORMATION ASSET LLC                    VARIOUS                               Trade                       $242,184
       37 BLANCHE AVE
       HARRINGTON PARK, NJ 7640      ACCOUNT NO.: NOT AVAILABLE


3.1905 INFOSOL INC                              VARIOUS                               Trade                         $7,109
       2340 W PARKSIDE LN STE H106
       PHOENIX, AZ 85027             ACCOUNT NO.: NOT AVAILABLE


3.1906 INFOSYS LTD                              VARIOUS                               Trade                      $2,047,371
       ELECTRONICS CITY HOSUR RD
       BANGALORE 560100              ACCOUNT NO.: NOT AVAILABLE


3.1907 INFRATERRA                               VARIOUS                               Trade                       $102,120
       5 THIRD ST # 224
       SAN FRANCISCO, CA 94103       ACCOUNT NO.: NOT AVAILABLE


                                           Page 174 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 174
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.1908 INGERSOLL RAND INDUSTRIAL                VARIOUS                                Trade                        $183,314
       2373 LINCOLN AVE
       HAYWARD, CA 94545              ACCOUNT NO.: NOT AVAILABLE


3.1909 INGOMAR PACKING CO. LLC                  VARIOUS                              Third Party                     $16,448
       PO BOX 1448                                                                      Claim
       LOS BANOS, CA 93536            ACCOUNT NO.: NOT AVAILABLE


3.1910 INNERLINE ENGINEERING INC                VARIOUS                                Trade                         $37,374
       24541 REDLANDS BLVD
       LOMA LINDA, CA 92354           ACCOUNT NO.: NOT AVAILABLE


3.1911 INNISFREE M&A INCORPORATED         VARIOUS                                      Trade                         $17,208
       501 MADISON AVE 20TH FL
       NEW YORK, NY 10022         ACCOUNT NO.: NOT AVAILABLE


3.1912 INNOVEX ENVIRONMENTAL                    VARIOUS                                Trade                         $22,067
       MANAGEMENT
       2300 CLAYTON RD STE 1435       ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94520


3.1913 INSIDE WASHINGTON                        VARIOUS                                Trade                          $1,545
       PUBLISHERS LLC
       P.O. BOX 7167                  ACCOUNT NO.: NOT AVAILABLE
       WASHINGTON, DC 20044


3.1914 INSIGHT GLOBAL LLC                       VARIOUS                                Trade                       $3,284,795
       4170 ASHFORD DUNWOODY RD
       STE250                         ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30319


3.1915 INSIGHT SERVICES INC                     VARIOUS                                Trade                          $3,392
       20338 PROGRESS DR
       STRONGSVILLE, OH 44149         ACCOUNT NO.: NOT AVAILABLE


3.1916 INSIGNIA ENVIRONMENTAL                   VARIOUS                                Trade                          $3,633
       258 HIGH STREET
       PALO ALTO, CA 94301            ACCOUNT NO.: NOT AVAILABLE


3.1917 INSTANT TRANSACTIONS                     VARIOUS                                Trade                          $1,140
       CORPORATION
       848 N RAINBOW BLVD #2729       ACCOUNT NO.: NOT AVAILABLE
       LAS VEGAS, NV 89107


3.1918 INSTITUTE OF HEATING AND AIR             VARIOUS                                Trade                         $14,356
       454 W BROADWAY
       GLENDALE, CA 91204             ACCOUNT NO.: NOT AVAILABLE



                                           Page 175 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 175
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Trade Payables

3.1919 INSTRON CORPORATION                      VARIOUS                               Trade                         $4,340
       825 UNIVERSITY AVE
       NORWOOD, MA 02062-2643          ACCOUNT NO.: NOT AVAILABLE


3.1920 INSTRUCTURE INC                          VARIOUS                               Trade                       $130,000
       6330 S 3000 E STE 700
       SALT LAKE CITY, UT 84121-6237   ACCOUNT NO.: NOT AVAILABLE


3.1921 INTEGRAL ANALYTICS INC                   VARIOUS                               Trade                       $166,885
       2401 E KATELLA AVE STE 300
       ANAHEIM, CA 92806               ACCOUNT NO.: NOT AVAILABLE


3.1922 INTEGRAL GROUP INC                       VARIOUS                               Trade                        $36,729
       427 13TH ST
       OAKLAND, CA 94612               ACCOUNT NO.: NOT AVAILABLE


3.1923 INTEGRAL PARTNERS LLC                    VARIOUS                               Trade                        $28,080
       1434 SPRUCE ST STE 100
       BOULDER, CO 80302-4855          ACCOUNT NO.: NOT AVAILABLE


3.1924 INTEGRATED COMFORT                       VARIOUS                               Trade                         $2,121
       SOLUTIONS INC
       10273 IRON ROCK WAY STE 100     ACCOUNT NO.: NOT AVAILABLE
       ELK GROVE, CA 95624


3.1925 INTEGRATED INDUSTRIAL                    VARIOUS                               Trade                        $31,334
       SUPPLY INC
       2255 A ST                       ACCOUNT NO.: NOT AVAILABLE
       SANTA MARIA, CA 93455


3.1926 INTER CITY PRINTING                      VARIOUS                               Trade                        $51,457
       COMPANY INC
       614 MADISON ST                  ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94607


3.1927 INTERACT PMTI INC                        VARIOUS                               Trade                       $124,243
       260 MAPLE CT STE 210
       VENTURA, CA 93003               ACCOUNT NO.: NOT AVAILABLE


3.1928 INTERCALL INC                            VARIOUS                               Trade                       $300,305
       P.O. BOX 281866
       ATLANTA, GA 30384-1866          ACCOUNT NO.: NOT AVAILABLE


3.1929 INTERMOUNTAIN DISPOSAL                   VARIOUS                               Trade                            $44
       INCORPORATED
       P.O. BOX 1596                   ACCOUNT NO.: NOT AVAILABLE
       PORTOLA, CA 96122



                                           Page 176 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 176
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1930 INTERNAL REVENUE SERVICE                  VARIOUS                                Trade                              $0
       CTR
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1931 INTERNATIONAL CONTACT INC                 VARIOUS                                Trade                          $7,139
       2820 ADELINE ST
       BERKELEY, CA 94703            ACCOUNT NO.: NOT AVAILABLE


3.1932 INTERNATIONAL FACILITY                    VARIOUS                                Trade                            $500
       MANAGEMENT A
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.1933 INTERNATIONAL LINE BUILDERS               VARIOUS                                Trade                     $10,005,014
       INC
       19020A SW CIPOLE RD           ACCOUNT NO.: NOT AVAILABLE
       TUALATIN, OR 97062


3.1934 INTERNATIONAL QUALITY                     VARIOUS                                Trade                            $982
       CONSULTANTS
       106 FREEPORT RD               ACCOUNT NO.: NOT AVAILABLE
       BUTLER, PA 16002


3.1935 INTERNATIONAL STAR                        VARIOUS                                Trade                         $17,600
       CONSULTANTS LLC
       5868 WESTHIEMER RD STE 554    ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77057


3.1936 INTERNATIONAL TIRES                       VARIOUS                              Third Party                        $496
       430 A SOUTH FIRST ST.                                                             Claim
       KING CITY, CA 93930           ACCOUNT NO.: NOT AVAILABLE


3.1937 INTERPRETING AND                          VARIOUS                                Trade                            $221
       CONSULTING
       836 B SOUTHAMPTON RD #353     ACCOUNT NO.: NOT AVAILABLE
       BENICIA, CA 94510


3.1938 INTERQUEST NORTHWEST INC                  VARIOUS                                Trade                          $3,465
       22580 NE STATE ROUTE 3
       BELFAIR, WA 98528             ACCOUNT NO.: NOT AVAILABLE


3.1939 INTERSTATE GAS SUPPLY INC                 VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1940 INTERTEK USA INC                          VARIOUS                                Trade                        $926,242
       200 WESTLAKE PARK BLVD STE
       400                           ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77079


                                            Page 177 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 177
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1941 INTERWEST CONSULTING                      VARIOUS                                Trade                         $24,211
       GROUP INC
       P.O. BOX 18330                ACCOUNT NO.: NOT AVAILABLE
       BOULDER, CO 80308


3.1942 INTREN LLC                                VARIOUS                                Trade                       $6,021,878
       18202 W UNION RD
       UNION, IL 60180               ACCOUNT NO.: NOT AVAILABLE


3.1943 INTRINSIK ENVIRONMENTAL                   VARIOUS                                Trade                         $26,951
       SCIENCES
       1608 PACIFIC AVE STE 201      ACCOUNT NO.: NOT AVAILABLE
       VENICE, CA 90291


3.1944 IPKEYS POWER PARTNERS LLC                 VARIOUS                                Trade                         $42,096
       12 CHRISTOPHER WY STE 301
       EATONTOWN, NJ 7724            ACCOUNT NO.: NOT AVAILABLE


3.1945 IRELAND INC                               VARIOUS                                Trade                          $1,576
       3300 E 19TH ST
       SIGNAL HILL, CA 90755         ACCOUNT NO.: NOT AVAILABLE


3.1946 IRENE MYERS                               VARIOUS                              Third Party                        $219
       1721 TIMBER LANE                                                                  Claim
       PARADISE, CA 95969            ACCOUNT NO.: NOT AVAILABLE


3.1947 IRIS ENVIRONMENTAL                        VARIOUS                                Trade                         $15,336
       1438 WEBSTER ST #302
       OAKLAND, CA 94612             ACCOUNT NO.: NOT AVAILABLE


3.1948 IRISH CONSTRUCTION                        VARIOUS                              Third Party                     $10,277
       PO BOX 579                                                                        Claim
       ROSEMEAD, CA 91770            ACCOUNT NO.: NOT AVAILABLE


3.1949 IRON MOUNTAIN INC                         VARIOUS                                Trade                         $73,552
       1 FEDERAL ST 7TH FL
       BOSTON, MA 2110               ACCOUNT NO.: NOT AVAILABLE


3.1950 IRON MOUNTAIN OFF-SITE                    VARIOUS                                Trade                       $2,151,823
       P.O. BOX 601002
       PASADENA, CA 91189-1002       ACCOUNT NO.: NOT AVAILABLE


3.1951 ISABEL RODRIGUEZ                          VARIOUS                              Third Party                        $749
       3224 ROCKY MOUNTAIN DRIVE                                                         Claim
       SAN JOSE, CA 95127            ACCOUNT NO.: NOT AVAILABLE




                                            Page 178 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 178
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.1952 ISIDRO ALONSO                             VARIOUS                              Third Party                        $575
       26260 STANWOOD AVE                                                                Claim
       HAYWARD, CA 94544             ACCOUNT NO.: NOT AVAILABLE


3.1953 ISO SERVICES INC                          VARIOUS                                Trade                             $21
       P.O. BOX 27508
       NEW YORK, NY 10087-7508       ACCOUNT NO.: NOT AVAILABLE


3.1954 ITRON                                     VARIOUS                                Trade                        $110,274
       970 HWY 127 NORTH
       OWENTON, KY 40359             ACCOUNT NO.: NOT AVAILABLE


3.1955 ITRON                                     VARIOUS                                Trade                        $620,329
       2111 N MOLTER RD
       LIBERTY LAKE, WA 99019        ACCOUNT NO.: NOT AVAILABLE


3.1956 ITRON INC                                 VARIOUS                                Trade                         $85,890
       P.O. BOX 200209
       DALLAS, TX 75320-0209         ACCOUNT NO.: NOT AVAILABLE


3.1957 ITRON NETWORKED                           VARIOUS                                Trade                         $67,463
       SOLUTIONS INC
       2111 MOLTER RD                ACCOUNT NO.: NOT AVAILABLE
       LIBERTY LAKE, WA 99019


3.1958 ITY LABS CORP                             VARIOUS                                Trade                       $1,012,000
       3031 TISCH WAY 110 PLAZA W
       SAN JOSE, CA 95128            ACCOUNT NO.: NOT AVAILABLE


3.1959 IXRF SYSTEMS INC                          VARIOUS                                Trade                          $4,250
       10421 OLD MANCHACA RD STE
       620                           ACCOUNT NO.: NOT AVAILABLE
       AUSTIN, TX 78748


3.1960 J & D EXCAVATION INC                      VARIOUS                                Trade                        $581,215
       5397 HIDDEN GLEN DR
       ROCKLIN, CA 95677             ACCOUNT NO.: NOT AVAILABLE


3.1961 J B DEWAR INC                             VARIOUS                                Trade                            $264
       75 PRADO RD
       SAN LUIS OBISPO, CA 93403     ACCOUNT NO.: NOT AVAILABLE


3.1962 J GIVOO CONSULTANTS INC                   VARIOUS                                Trade                        $534,951
       410 HOLLY GLEN DRIVE
       CHERRY HILL, NJ 8034          ACCOUNT NO.: NOT AVAILABLE




                                            Page 179 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 179
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1963 J HARRIS INDUSTRIAL WATER                VARIOUS                                Trade                          $3,570
       3151 STURGIS RD
       OXNARD, CA 93030              ACCOUNT NO.: NOT AVAILABLE


3.1964 J J KANE ASSOCIATES INC                  VARIOUS                                Trade                          $7,877
       1000 LENOLA RD BLDG 1 STE
       203                           ACCOUNT NO.: NOT AVAILABLE
       MAPLE SHADE, NJ 8052


3.1965 J J KELLER & ASSOCIATES INC              VARIOUS                                Trade                          $2,783
       3003 W BREEZEWOOD LN
       NEENAH, WI 54957-0548         ACCOUNT NO.: NOT AVAILABLE


3.1966 J W WOODS                                VARIOUS                                Trade                         $26,284
       3676 OLD HWY 44 DR
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.1967 JACK MEYERS                              VARIOUS                              Third Party                        $100
       33 PETAR CT                                                                      Claim
       CLAYTON, CA 94517             ACCOUNT NO.: NOT AVAILABLE


3.1968 JACKSON LEWIS PC                         VARIOUS                                Trade                         $23,427
       1133 WESTCHESTER AVE STE
       S125                          ACCOUNT NO.: NOT AVAILABLE
       WEST HARRISON, NY 10604


3.1969 JACKSON VALLEY IRRIGATION                VARIOUS                                Trade                             $41
       DISTRICT
       6755 LAKE AMADOR DR           ACCOUNT NO.: NOT AVAILABLE
       IONE, CA 95640


3.1970 JACOBS PROJECT                           VARIOUS                                Trade                       $1,744,467
       MANAGEMENT COMPANY
       300 FRANK H OGAWA PLAZA       ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612


3.1971 JACQUE PRATER                            VARIOUS                                Trade                          $2,360
       P.O. BOX 1858
       TEMPLETON, CA 93465           ACCOUNT NO.: NOT AVAILABLE


3.1972 JACQUELINE P GREER                       VARIOUS                                Trade                          $5,000
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1973 JAIMELYN AND MICHAEL                     VARIOUS                              Third Party                        $182
       FERRANTE                                                                         Claim
       403 IDAHO MARYLAND ROAD       ACCOUNT NO.: NOT AVAILABLE
       GRASS VALLEY, CA 95945


                                           Page 180 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 180
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1974 JAIMELYN AND MICHAEL                     VARIOUS                              Third Party                      $2,028
       FERRANTE                                                                         Claim
       403 IDAHO MARYLAND ROAD      ACCOUNT NO.: NOT AVAILABLE
       GRASS VALLEY, CA 95945


3.1975 JAMES & KARIN BLOCK                      VARIOUS                              Third Party                        $326
       1895 MOWRY AVE #114                                                              Claim
       FREMONT, CA 94538            ACCOUNT NO.: NOT AVAILABLE


3.1976 JAMES AGUIRRE                            VARIOUS                              Third Party                         $40
       2518 LA MIRADA DRIVE                                                             Claim
       SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.1977 JAMES B PETER                            VARIOUS                                Trade                            $466
       ROUTE 1 BOX 45
       GREENVILLE, CA 95947         ACCOUNT NO.: NOT AVAILABLE


3.1978 JAMES CHANG                              VARIOUS                                Trade                          $1,600
       1041 CATHCART WAY
       STANFORD, CA 94305           ACCOUNT NO.: NOT AVAILABLE


3.1979 JAMES CRANE                              VARIOUS                                Trade                             $89
       P.O. BOX 173
       FOREST RANCH, CA 95942       ACCOUNT NO.: NOT AVAILABLE


3.1980 JAMES F LINEBACK                         VARIOUS                                Trade                         $24,675
       703 LARKSPUR
       CORONA DEL MAR, CA 92625     ACCOUNT NO.: NOT AVAILABLE


3.1981 JAMES L POTEET                           VARIOUS                                Trade                            $100
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.1982 JAMES LOVELADY                           VARIOUS                              Third Party                         $50
       4853 PROCTOR                                                                     Claim
       CASTRO VALLEY, CA 94546      ACCOUNT NO.: NOT AVAILABLE


3.1983 JAMES MAC BEAN                           VARIOUS                              Third Party                         $10
       619 JACKSON ST                                                                   Claim
       ALBANY, CA 94706             ACCOUNT NO.: NOT AVAILABLE


3.1984 JAMES MCPHAIL                            VARIOUS                                Trade                          $3,180
       1930 PLACENTIA AVE A3
       COSTA MESA, CA 92627         ACCOUNT NO.: NOT AVAILABLE




                                           Page 181 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 181
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.1985 JAMES R KELLY                            VARIOUS                                Trade                          $3,005
       2608 NINTH ST
       BERKELEY, CA 94710            ACCOUNT NO.: NOT AVAILABLE


3.1986 JAMES STUDYBAKER                         VARIOUS                                Trade                            $700
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.1987 JAMES TEMPLETON                          VARIOUS                                Trade                         $18,647
       502 CHEVY CHASE DR
       SARASOTA, FL 34243            ACCOUNT NO.: NOT AVAILABLE


3.1988 JAMES THRASHER                           VARIOUS                              Third Party                        $728
       2210 BLAIR ROAD                                                                  Claim
       POLLOCK PINES, CA 95926       ACCOUNT NO.: NOT AVAILABLE


3.1989 JAMES TUCCI                              VARIOUS                              Third Party                        $657
       2430 LAUREL STREET                                                               Claim
       NAPA, CA 94559                ACCOUNT NO.: NOT AVAILABLE


3.1990 JAMESBURG EARTH STATION                  VARIOUS                                Trade                          $1,500
       LLC
       84 SOUTH ST                   ACCOUNT NO.: NOT AVAILABLE
       CARLISLE, MA 1741


3.1991 JAMILA DASCO                             VARIOUS                              Third Party                        $192
       255 FREMONT STREET APT 306A                                                      Claim
       SAN FRANCISCO, CA 94105       ACCOUNT NO.: NOT AVAILABLE


3.1992 JAMS INC                                 VARIOUS                                Trade                          $7,966
       P.O. BOX 845402
       LOS ANGELES, CA 90084-5402    ACCOUNT NO.: NOT AVAILABLE


3.1993 JAN X-RAY SERVICES INC                   VARIOUS                                Trade                        $710,476
       8550 E MICHIGAN AVE
       PARMA, MI 49269               ACCOUNT NO.: NOT AVAILABLE


3.1994 JANE PATOPEA                             VARIOUS                              Third Party                        $932
       15820 EVERGREEN ROAD                                                             Claim
       COTTONWOOD, CA 97448          ACCOUNT NO.: NOT AVAILABLE


3.1995 JANET KESTERSON                          VARIOUS                              Third Party                      $2,543
       1608 WILLOW LAKE RD                                                              Claim
       DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE




                                           Page 182 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 182
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.1996 JANET NICHOLSON                          VARIOUS                              Third Party                        $475
       3109 BAYER ST                                                                    Claim
       MARINA, CA 93933             ACCOUNT NO.: NOT AVAILABLE


3.1997 JANET TU                                 VARIOUS                              Third Party                      $1,873
       16 566 KEAAU PAHOA RD                                                            Claim
       KEAAU, CA 96749              ACCOUNT NO.: NOT AVAILABLE


3.1998 JANICE SPEROW                            VARIOUS                              Third Party                      $1,400
       4305 BEVERLY DR.                                                                 Claim
       LA MESA, CA 91941-7818       ACCOUNT NO.: NOT AVAILABLE


3.1999 JASON BOER                               VARIOUS                              Third Party                     $10,000
       240 CUMBERLAND WAY                                                               Claim
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.2000 JASON BURNETT                            VARIOUS                              Third Party                        $300
       2107 DURANT AVE                                                                  Claim
       OAKLAND, CA 94603            ACCOUNT NO.: NOT AVAILABLE


3.2001 JASON C GAMBILL                          VARIOUS                                Trade                          $3,000
       6543 PENTZ RD
       PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE


3.2002 JASON CARTER                             VARIOUS                              Third Party                        $350
       1589 MEREDITH LANE                                                               Claim
       RAILROAD FLAT, CA 95248      ACCOUNT NO.: NOT AVAILABLE


3.2003 JAVIER MATA                              VARIOUS                              Third Party                      $2,725
       422 NAKOMAS DR.                                                                  Claim
       UKIAH, CA 95482              ACCOUNT NO.: NOT AVAILABLE


3.2004 JB CURUTCHAGUE AND SONS                  VARIOUS                                Trade                         $24,280
       FARMS INC
       P.O. BOX 9729                ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93389


3.2005 JBR PARTNERS INC                         VARIOUS                                Trade                         $17,325
       1333 EVANS AVE
       SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.2006 JEFF ABEL                                VARIOUS                                Trade                     $13,978,452
       P.O. BOX 791
       DIAMOND SPRINGS, CA 95619    ACCOUNT NO.: NOT AVAILABLE




                                           Page 183 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 183
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2007 JEFF FIEDLER                             VARIOUS                                Trade                            $605
       4196 DULCEY DR
       SAN JOSE, CA 95136           ACCOUNT NO.: NOT AVAILABLE


3.2008 JEFF LAMAR ADVERTISING-                  VARIOUS                              Third Party                     $15,268
       BERRY                                                                            Claim
       3737 ALKEN STREET            ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93308


3.2009 JEFF SPARROWK                            VARIOUS                              Third Party                        $549
       PO BOX 744                                                                       Claim
       CLEMENTS, CA 95227           ACCOUNT NO.: NOT AVAILABLE


3.2010 JEFFCO PAINTING & COATING                VARIOUS                                Trade                         $32,834
       INC
       1260 RAILROAD AVE BLDG 750   ACCOUNT NO.: NOT AVAILABLE
       VALLEJO, CA 94590


3.2011 JEFFERSON RESOURCE                       VARIOUS                                Trade                         $92,956
       COMPANY INC
       12230 N OLD STAGE RD         ACCOUNT NO.: NOT AVAILABLE
       WEED, CA 96094


3.2012 JEFFREY CRAIG ROSE                       VARIOUS                                Trade                          $2,184
       P.O. BOX 460
       PISMO BEACH, CA 93448        ACCOUNT NO.: NOT AVAILABLE


3.2013 JEFFREY GLAZE                            VARIOUS                              Third Party                         $50
       2503 MIRAMAR AVENUE                                                              Claim
       CASTRO VALLEY, CA 94546      ACCOUNT NO.: NOT AVAILABLE


3.2014 JEFFREY MARK DEVINE                      VARIOUS                                Trade                         $34,100
       P.O. BOX 4802
       STOCKTON, CA 95204           ACCOUNT NO.: NOT AVAILABLE


3.2015 JEFFREY SMITH                            VARIOUS                              Third Party                      $1,300
       6219 USHER DRIVE                                                                 Claim
       VALLEY SPRINGS, CA 95252     ACCOUNT NO.: NOT AVAILABLE


3.2016 JENERIC ENTERPRISES INC                  VARIOUS                                Trade                         $18,385
       6849 SAN GABRIEL RD
       ATASCADERO, CA 93422         ACCOUNT NO.: NOT AVAILABLE


3.2017 JENNER & BLOCK LLP                       VARIOUS                                Trade                          $2,705
       353 N CLARK ST
       CHICAGO, IL 60654            ACCOUNT NO.: NOT AVAILABLE




                                           Page 184 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 184
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2018 JENNIE LEE                               VARIOUS                                Trade                         $40,689
       10 CORTE AZUL
       MORAGA, CA 94556             ACCOUNT NO.: NOT AVAILABLE


3.2019 JENNIFER CHIERICI                        VARIOUS                              Third Party                        $482
       1260 30TH STREET                                                                 Claim
       ARCATA, CA 95521             ACCOUNT NO.: NOT AVAILABLE


3.2020 JENNIFER LEIGH LEE                       VARIOUS                                Trade                            $400
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2021 JENNIFER PERDEW                          VARIOUS                              Third Party                        $200
       1605 RIVERLAKE RD                                                                Claim
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.2022 JENNIFER SHARP WHITE                     VARIOUS                                Trade                          $6,500
       P.O. BOX 490
       DURHAM, CA 95938             ACCOUNT NO.: NOT AVAILABLE


3.2023 JENNY & JENNY LLP                        VARIOUS                                Trade                        $570,000
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2024 JENSEN ARCHITECTS INC                    VARIOUS                                Trade                          $1,850
       833 MARKET ST FL 7
       SAN FRANCISCO, CA 94103      ACCOUNT NO.: NOT AVAILABLE


3.2025 JENSEN HUGHES INC                        VARIOUS                                Trade                         $95,000
       3610 COMMERCE DR STE 817
       BALTIMORE, MD 21227          ACCOUNT NO.: NOT AVAILABLE


3.2026 JENSEN INSTRUMENT CO OF                  VARIOUS                                Trade                          $1,190
       NORTHERN
       2575 FLORES ST #3            ACCOUNT NO.: NOT AVAILABLE
       SAN MATEO, CA 94403


3.2027 JENSEN PRECAST                           VARIOUS                                Trade                        $128,237
       825 STENERI WAY
       SPARKS, NV 89431             ACCOUNT NO.: NOT AVAILABLE


3.2028 JENSEN PRE-CAST                          VARIOUS                                Trade                          $6,285
       825 STENERI WAY
       SPARKS, NV 89431             ACCOUNT NO.: NOT AVAILABLE




                                           Page 185 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 185
                                                       of 568
Pacific Gas and Electric Company                                                              Case Number:       19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D      Basis For       Offset    Amount of Claim
Including Zip Code                         Account Number                                Claim

Trade Payables

3.2029 JEREMY & SHANNON SILL                    VARIOUS                                Third Party                       $28,445
       1039 TERRACE LANE                                                                  Claim
       NAPA, CA 94559               ACCOUNT NO.: NOT AVAILABLE


3.2030 JEREMY SATERLEE                          VARIOUS                                Third Party                          $301
       3228 SAN CARVANTE WAY                                                              Claim
       UNION CITY, CA 94587         ACCOUNT NO.: NOT AVAILABLE


3.2031 JERIES AZAR/METRO                        VARIOUS                              Rental Security                      $3,651
       WIRELESS,DBA CITY RADIO                                                          Deposit
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.2032 JERRY P TREADWAY                         VARIOUS                                  Trade                           $17,000
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2033 JESSE SMITH                              VARIOUS                                Third Party                           $12
       1490 WHITECLIFF WAY                                                                Claim
       WALNUT CREEK, CA 94596       ACCOUNT NO.: NOT AVAILABLE


3.2034 JESSICA DANDO                            VARIOUS                                Third Party                          $341
       1117 PEMBRIDGE DRIVE                                                               Claim
       SAN JOSE, CA 95118           ACCOUNT NO.: NOT AVAILABLE


3.2035 JESSICA MONTIEL                          VARIOUS                                Third Party                        $1,335
       P.O. BOX 7844                                                                      Claim
       RICHMOND, CA 94804           ACCOUNT NO.: NOT AVAILABLE


3.2036 JESSIE OROZCO                            VARIOUS                                Third Party                        $1,210
       1303 WEST VALERIO ST                                                               Claim
       SANTA BARBARA, CA 93101      ACCOUNT NO.: NOT AVAILABLE


3.2037 JETA CORPORATION                         VARIOUS                                  Trade                           $67,499
       540 LINDON LN STE D
       NIPOMO, CA 93444             ACCOUNT NO.: NOT AVAILABLE


3.2038 JETPRO PILOTS LLC                        VARIOUS                                  Trade                           $26,146
       3201 STELLHORN RD
       FORT WAYNE, IN 46815         ACCOUNT NO.: NOT AVAILABLE


3.2039 JILL A DIANNA                            VARIOUS                                  Trade                           $19,918
       10269 E DESERT FLOWER PL
       TUCSON, AZ 85749             ACCOUNT NO.: NOT AVAILABLE


3.2040 JIM BRISCO ENTERPRISES INC               VARIOUS                                  Trade                           $93,755
       221 AIRPARK ROAD STE A
       ATWATER, CA 95301            ACCOUNT NO.: NOT AVAILABLE


                                           Page 186 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                        Page 186
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2041 JIM GATES                                 VARIOUS                              Third Party                        $991
       14560 BITNEY SPRINGS RD.                                                          Claim
       NEVADA CITY, CA 95959         ACCOUNT NO.: NOT AVAILABLE


3.2042 JIM NORMANS TREES                         VARIOUS                                Trade                        $599,230
       UNLIMITED INC
       14395 LITTLE HILL LN          ACCOUNT NO.: NOT AVAILABLE
       GRASS VALLEY, CA 95945


3.2043 JKB ENERGY CORP                           VARIOUS                                Trade                         $58,650
       P.O. BOX 2998
       TURLOCK, CA 95381             ACCOUNT NO.: NOT AVAILABLE


3.2044 JL DONAHUE ENGINEERING INC                VARIOUS                                Trade                         $12,414
       343 KENT AVE
       KENTFIELD, CA 94904           ACCOUNT NO.: NOT AVAILABLE


3.2045 JLP ENTERPRISES LLC                       VARIOUS                                Trade                         $11,600
       8930 SAN GABRIEL RD
       ATASCADERO, CA 93422          ACCOUNT NO.: NOT AVAILABLE


3.2046 JNR ADJUSTMENT CO INC                     VARIOUS                                Trade                         $27,830
       3300 FERNBROOK LN N STE 225
       PLYMOUTH, MN 55447            ACCOUNT NO.: NOT AVAILABLE


3.2047 JO HARMON                                 VARIOUS                              Third Party                        $105
       PO BOX 774                                                                        Claim
       MIDDLETOWN, CA 95461          ACCOUNT NO.: NOT AVAILABLE


3.2048 JO LYNN LAMBERT                           VARIOUS                                Trade                          $1,020
       300 E STATE ST STE 600
       REDLANDS, CA 92373            ACCOUNT NO.: NOT AVAILABLE


3.2049 JOAN E LAVAYSSE                           VARIOUS                                Trade                            $300
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2050 JOANNE BREM & COMPANY                     VARIOUS                                Trade                          $7,900
       1400 PINNACLE CT STE 211
       POINT RICHMOND, CA 94801      ACCOUNT NO.: NOT AVAILABLE


3.2051 JOANNE SPENCER                            VARIOUS                              Third Party                        $960
       P.O. BOX 1244                                                                     Claim
       SANTA MARIA, CA 93456         ACCOUNT NO.: NOT AVAILABLE




                                            Page 187 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 187
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2052 JOB PERFORMANCE SYSTEMS                  VARIOUS                                Trade                         $27,195
       INC
       100 N PITT ST STE 425        ACCOUNT NO.: NOT AVAILABLE
       ALEXANDRIA, VA 22314


3.2053 JOBEE FARRER                             VARIOUS                              Third Party                      $3,500
       11 TWEED TERRACE                                                                 Claim
       SAN RAFAEL, CA 94901         ACCOUNT NO.: NOT AVAILABLE


3.2054 JOE COVER & SONS INC                     VARIOUS                                Trade                          $1,030
       19290 CHEROKEE RD
       TUOLUMNE, CA 95379           ACCOUNT NO.: NOT AVAILABLE


3.2055 JOE L DEL BOSQUE JR                      VARIOUS                                Trade                          $1,000
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2056 JOE MARCELINO                            VARIOUS                              Third Party                      $1,119
       5919 ORCHARD PARK                                                                Claim
       WINTON, CA 95388             ACCOUNT NO.: NOT AVAILABLE


3.2057 JOE TANTARDINO LOGGING INC               VARIOUS                                Trade                         $90,978
       961 PENINSULA DR
       LAKE ALMANOR, CA 96137       ACCOUNT NO.: NOT AVAILABLE


3.2058 JOEL SHINDLER                            VARIOUS                              Third Party                        $200
       1147 LONGBRANCH AVENUE,                                                          Claim
       APT #7                       ACCOUNT NO.: NOT AVAILABLE
       GROVER BEACH, CA 93433


3.2059 JOEY LEGGETT                             VARIOUS                              Third Party                         $90
       526 S. BRANCIFORTE AVE                                                           Claim
       SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.2060 JOHANNES DE WOLF                         VARIOUS                              Third Party                      $4,694
       5810 FRESNO AVENUE                                                               Claim
       RICHMOND, CA 94804           ACCOUNT NO.: NOT AVAILABLE


3.2061 JOHANNES DE WOLF                         VARIOUS                              Third Party                        $115
       5810 FRESNO AVENUE                                                               Claim
       RICHMOND, CA 94804           ACCOUNT NO.: NOT AVAILABLE


3.2062 JOHN B RUDY CO                           VARIOUS                                Trade                            $151
       1815 S ANDERSON AVE
       COMPTON, CA 90220            ACCOUNT NO.: NOT AVAILABLE




                                           Page 188 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 188
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2063 JOHN BANKS                               VARIOUS                              Third Party                        $350
       29545 HWY 70                                                                     Claim
       TWAIN, CA 95984              ACCOUNT NO.: NOT AVAILABLE


3.2064 JOHN C GARCIA                            VARIOUS                                Trade                       $4,325,328
       1 SAUNDERS AVE
       SAN ANSELMO, CA 94960        ACCOUNT NO.: NOT AVAILABLE


3.2065 JOHN C STEBBINS                          VARIOUS                                Trade                              $8
       36 VALLEY WEST CIRCLE
       NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.2066 JOHN CARAPINHA                           VARIOUS                                Trade                            $605
       14040 WATER AVE
       SAN MARTIN, CA 95046         ACCOUNT NO.: NOT AVAILABLE


3.2067 JOHN CRANE INC                           VARIOUS                                Trade                         $67,741
       6400 W OAKTON ST
       MORTON GROVE, IL 60053       ACCOUNT NO.: NOT AVAILABLE


3.2068 JOHN CRANE INC                           VARIOUS                                Trade                         $30,955
       12760 FLORENCE AVE
       SANTA FE, CA 90670           ACCOUNT NO.: NOT AVAILABLE


3.2069 JOHN E LYNCH                             VARIOUS                                Trade                          $4,996
       26 HEPPLEWHITE WAY
       WOODLANDS, TX 77382          ACCOUNT NO.: NOT AVAILABLE


3.2070 JOHN EDWIN MACKINTOSH                    VARIOUS                                Trade                          $9,098
       21741 3RD ST
       BURNEY, CA 96013             ACCOUNT NO.: NOT AVAILABLE


3.2071 JOHN GARLAND                             VARIOUS                              Third Party                         $40
       5904 BERNHARD AVE.                                                               Claim
       RICHMOND, CA 94805           ACCOUNT NO.: NOT AVAILABLE


3.2072 JOHN H KENNEY                            VARIOUS                                Trade                             $88
       48 ROBERT RD
       ORINDA, CA 94563             ACCOUNT NO.: NOT AVAILABLE


3.2073 JOHN J RAGO                              VARIOUS                                Trade                          $1,860
       1651 NORTH POINT ST
       SAN FRANCISCO, CA 94123      ACCOUNT NO.: NOT AVAILABLE


3.2074 JOHN K EGBERT                            VARIOUS                                Trade                          $6,921
       3846 S DAWSON ST
       AURORA, CO 80014             ACCOUNT NO.: NOT AVAILABLE


                                           Page 189 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 189
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2075 JOHN LA LONDE                            VARIOUS                              Third Party                        $350
       40 BEACH STREET                                                                  Claim
       PACIFIC GROVE, CA 93950      ACCOUNT NO.: NOT AVAILABLE


3.2076 JOHN LING                                VARIOUS                              Third Party                         $20
       4493 JUNEBERRY CT                                                                Claim
       CONCORD, CA 94521            ACCOUNT NO.: NOT AVAILABLE


3.2077 JOHN MANSFIELD KIELY                     VARIOUS                                Trade                          $1,500
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2078 JOHN MCABOY                              VARIOUS                              Third Party                        $784
       7 HILLDALE CT.                                                                   Claim
       ORINDA, CA 94563             ACCOUNT NO.: NOT AVAILABLE


3.2079 JOHN MCARTHUR                            VARIOUS                                Trade                         $19,203
       P.O. BOX 67
       MCARTHUR, CA 96056           ACCOUNT NO.: NOT AVAILABLE


3.2080 JOHN MOFFITT                             VARIOUS                                Trade                            $125
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2081 JOHN PARADELA                            VARIOUS                              Third Party                        $913
       5390 SCOTTWOOD RD                                                                Claim
       PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE


3.2082 JOHN PURCELL                             VARIOUS                              Third Party                         $23
       212 ELDERWOOD DR                                                                 Claim
       PLEASANT HILL, CA 94523      ACCOUNT NO.: NOT AVAILABLE


3.2083 JOHN RICH                                VARIOUS                              Third Party                      $1,138
       2650 CORTE DE FLORES                                                             Claim
       SAN MATEO, CA 94403          ACCOUNT NO.: NOT AVAILABLE


3.2084 JOHN SCADDING                            VARIOUS                              Third Party                        $550
       PO BOX 294                                                                       Claim
       MOUNTAIN RANCH, CA 95246     ACCOUNT NO.: NOT AVAILABLE


3.2085 JOHN SHENK                               VARIOUS                              Third Party                      $2,565
       117 SAXON AVENUE                                                                 Claim
       CAPITOLA, CA 95010           ACCOUNT NO.: NOT AVAILABLE


3.2086 JOHN T EVANS                             VARIOUS                                Trade                            $500
       52238 SHINING STAR LANE
       LA QUINTA, CA 92253          ACCOUNT NO.: NOT AVAILABLE


                                           Page 190 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 190
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2087 JOHN T ROBINETT                          VARIOUS                                Trade                          $9,900
       508 ECHO VALLEY RD
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.2088 JOHN UNDRILL LLC                         VARIOUS                                Trade                          $9,468
       35 BOX CANYON RD
       SEDONA, AZ 86351             ACCOUNT NO.: NOT AVAILABLE


3.2089 JOHN W PETERSON                          VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2090 JOHN WEAVER                              VARIOUS                              Third Party                      $3,000
       2948 EAST JOAQUIN PLACE                                                          Claim
       FRESNO, CA 93726             ACCOUNT NO.: NOT AVAILABLE


3.2091 JOHN WHITNEY                             VARIOUS                              Third Party                        $380
       3007 EAGLES NEST COURT                                                           Claim
       VACAVILLE, CA 95688          ACCOUNT NO.: NOT AVAILABLE


3.2092 JOHN ZISK                                VARIOUS                              Third Party                      $1,000
       205 THOMAS ST.                                                                   Claim
       ROSEVILLE, CA 95678          ACCOUNT NO.: NOT AVAILABLE


3.2093 JOHNNY H SPRAGGINS                       VARIOUS                                Trade                            $150
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2094 JOHNSON CONTROLS INC                     VARIOUS                                Trade                         $77,604
       507 E MICHIGAN ST
       MILWAUKEE, WI 53201-0423     ACCOUNT NO.: NOT AVAILABLE


3.2095 JOHNSON MATTHEY                          VARIOUS                                Trade                         $26,085
       STATIONARY EMISSION
       900 FORGE AVE STE 100        ACCOUNT NO.: NOT AVAILABLE
       AUDUBON, PA 19403-2305


3.2096 JONATHAN WELENSE                         VARIOUS                                Trade                          $1,471
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2097 JORDAN M ZIZZA                           VARIOUS                                Trade                         $14,890
       P.O. BOX 6245
       EUREKA, CA 95502             ACCOUNT NO.: NOT AVAILABLE




                                           Page 191 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 191
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2098 JORGENSEN & SONS INC                      VARIOUS                                Trade                          $9,765
       2467 FOUNDRY PARK AVE
       FRESNO, CA 93706              ACCOUNT NO.: NOT AVAILABLE


3.2099 JOSE GUARDADO                             VARIOUS                              Third Party                      $5,862
       742 PARIS STREET                                                                  Claim
       SAN FRANCISCO, CA 94112       ACCOUNT NO.: NOT AVAILABLE


3.2100 JOSE IGLESIAS                             VARIOUS                                Trade                            $165
       P.O. BOX 11174
       PLEASANTON, CA 94588          ACCOUNT NO.: NOT AVAILABLE


3.2101 JOSE ROBERTO JULES                        VARIOUS                                Trade                         $18,100
       P.O. BOX 641463
       SAN FRANCISCO, CA 94164       ACCOUNT NO.: NOT AVAILABLE


3.2102 JOSEPH MISSION VALLEY ROCK                VARIOUS                              Third Party                      $8,569
       CO.-AUDA                                                                          Claim
       24001 STEVENS CREEK BLVD.     ACCOUNT NO.: NOT AVAILABLE
       CUPERTINO, CA 95014


3.2103 JOSEPH RUSSELL                            VARIOUS                              Third Party                        $200
       3110 OGDEN LANE                                                                   Claim
       STOCKTON, CA 95206            ACCOUNT NO.: NOT AVAILABLE


3.2104 JOSEPH TOTES                              VARIOUS                              Third Party                        $925
       231 RALSTON AVE                                                                   Claim
       SAN FRANCISCO, CA 94132       ACCOUNT NO.: NOT AVAILABLE


3.2105 JOSEPH VERMILYEA                          VARIOUS                                Trade                          $3,432
       P.O. BOX 117
       BIG BEND, CA 96011            ACCOUNT NO.: NOT AVAILABLE


3.2106 JOSEPHINE PISA                            VARIOUS                              Third Party                      $4,500
       330 MENHADEN CT.                                                                  Claim
       FOSTER CITY, CA 94404         ACCOUNT NO.: NOT AVAILABLE


3.2107 JOSEPHONE RIDRIQUEZ                       VARIOUS                              Third Party                        $262
       35 BLANCO PL                                                                      Claim
       UKIAH, CA 95482               ACCOUNT NO.: NOT AVAILABLE


3.2108 JOSH POWERS & LOBL CONST                  VARIOUS                              Third Party                     $14,338
       92 HAMILTON DRIVE                                                                 Claim
       NOVATO, CA 94949              ACCOUNT NO.: NOT AVAILABLE




                                            Page 192 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 192
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2109 JOSHUA TROY REDDEN                       VARIOUS                                Trade                          $1,000
       IRREVOCABLE
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.2110 JOSIE CADIEUX                            VARIOUS                              Third Party                        $610
       23495 STAGECOACH RD                                                              Claim
       VOLCANO, CA 95689            ACCOUNT NO.: NOT AVAILABLE


3.2111 JOY MAYERSON                             VARIOUS                              Third Party                      $1,893
       1447 TILIA ST                                                                    Claim
       SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE


3.2112 JOYCE MONDAY                             VARIOUS                                Trade                         $11,583
       2265 QUARTZ AVE
       OROVILLE, CA 95966           ACCOUNT NO.: NOT AVAILABLE


3.2113 JP FARMS                                 VARIOUS                                Trade                         $54,120
       5151 N PALM AVE STE 900
       FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE


3.2114 JRP HISTORICAL CONSULTING                VARIOUS                                Trade                            $338
       LLC
       2850 SPAFFORD ST             ACCOUNT NO.: NOT AVAILABLE
       DAVIS, CA 95618


3.2115 JUAN CORIA                               VARIOUS                              Third Party                        $994
       DCORIA77@HOTMAIL.COM                                                             Claim
       HOLLISTER, CA 95023          ACCOUNT NO.: NOT AVAILABLE


3.2116 JUAN JOSE PADILLA                        VARIOUS                              Third Party                        $300
       5200 CREST ROAD, SPC 12                                                          Claim
       ATWATER, CA 95301            ACCOUNT NO.: NOT AVAILABLE


3.2117 JUAN MADRIGAL                            VARIOUS                              Third Party                        $167
       3373 ALMADEN RD                                                                  Claim
       SAN JOSE, CA 93563           ACCOUNT NO.: NOT AVAILABLE


3.2118 JUAN PEREZ                               VARIOUS                              Third Party                        $250
       PO BOX 870                                                                       Claim
       MONTEREY, CA 93925           ACCOUNT NO.: NOT AVAILABLE


3.2119 JUANA GARCIALUIS                         VARIOUS                              Third Party                      $1,022
       1322 MONO DR.                                                                    Claim
       MODESTO, CA 95354            ACCOUNT NO.: NOT AVAILABLE




                                           Page 193 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 193
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2120 JUANITA HARPER                           VARIOUS                              Third Party                      $1,575
       21062 GARY DRIVE APT. 209                                                        Claim
       HAYWARD, CA 94546            ACCOUNT NO.: NOT AVAILABLE


3.2121 JULIE BAUMANN                            VARIOUS                              Third Party                        $892
       845 KNOLL DR                                                                     Claim
       SAN CARLOS, CA 94070         ACCOUNT NO.: NOT AVAILABLE


3.2122 JULIETTA SABHARWAL                       VARIOUS                              Third Party                        $735
       417 ALTA LOMA LN                                                                 Claim
       SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.2123 J-W POWER COMPANY                        VARIOUS                                Trade                         $10,046
       15505 WRIGHT BROTHERS DR
       ADDISON, TX 75001            ACCOUNT NO.: NOT AVAILABLE


3.2124 K J WOODS CONSTRUCTION                   VARIOUS                                Trade                         $57,214
       COMPANY INC
       1485 BAYSHORE BLVD STE 149   ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94124


3.2125 K W EMERSON INC                          VARIOUS                                Trade                        $743,152
       P.O. BOX 549
       SAN ANDREAS, CA 95249        ACCOUNT NO.: NOT AVAILABLE


3.2126 KAHLER ENGINEERING INC                   VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2127 KAISER FOUNDATION HEALTH                 VARIOUS                                Trade                              $0
       PLAN INC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.2128 KAISER PERMANENTE                        VARIOUS                                Trade                              $0
       INSURANCE CO
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.2129 KAISER PERMANENTE                        VARIOUS                                Trade                         $29,295
       INSURANCE COMPANY
       300 LAKESIDE DR 26TH FL      ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612


3.2130 KAISER PERMANENTE                        VARIOUS                                Trade                              $0
       INSURANCE COMPANY
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE




                                           Page 194 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 194
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2131 KAISERAIR INC                             VARIOUS                                Trade                        $242,813
       8736 EARHART RD HANGAR #4
       OAKLAND, CA 94614             ACCOUNT NO.: NOT AVAILABLE


3.2132 KAL KRISHNAN CONSULTING                   VARIOUS                                Trade                         $82,262
       SERVICES
       300 FRANK OGAWA PLAZA STE     ACCOUNT NO.: NOT AVAILABLE
       105
       OAKLAND, CA 94612


3.2133 KAMAN INDUSTRIAL                          VARIOUS                                Trade                         $34,133
       TECHNOLOGIES
       2145 PARK AVE                 ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95928


3.2134 KANDACE DENTON                            VARIOUS                              Third Party                      $1,468
       53313 ROAD 432                                                                    Claim
       BASS LAKE, CA 93604           ACCOUNT NO.: NOT AVAILABLE


3.2135 KAREN DURRANT                             VARIOUS                              Third Party                        $708
       1786 34TH AVE.                                                                    Claim
       SAN FRANCISCO, CA 94122       ACCOUNT NO.: NOT AVAILABLE


3.2136 KAREN SANGUINETTI                         VARIOUS                              Third Party                         $28
       1335 6TH STREET                                                                   Claim
       EUREKA, CA 95501              ACCOUNT NO.: NOT AVAILABLE


3.2137 KARIN DI FALCO                            VARIOUS                              Third Party                         $66
       12800 ANDERSON VALLEY WAY                                                         Claim
       BOONVILLE, CA 95415           ACCOUNT NO.: NOT AVAILABLE


3.2138 KARIN DI FALCO                            VARIOUS                              Third Party                        $250
       12800 ANDERSON VALLEY WAY                                                         Claim
       BOONVILLE, CA 95415           ACCOUNT NO.: NOT AVAILABLE


3.2139 KARL CHRISMAN                             VARIOUS                              Third Party                        $500
       19730 STATE HWY 88                                                                Claim
       PINE GROVE, CA 95665          ACCOUNT NO.: NOT AVAILABLE


3.2140 KARL HOENKE                               VARIOUS                              Third Party                        $200
       8262 NORTH HEIGHTS                                                                Claim
       KELSEYVILLE, CA 95951         ACCOUNT NO.: NOT AVAILABLE


3.2141 KAS LANDSCAPE SERVICES                    VARIOUS                                Trade                            $628
       15021 SILVER RIDGE RD
       VOLCANO, CA 95689             ACCOUNT NO.: NOT AVAILABLE




                                            Page 195 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 195
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2142 KASEY CLAYTON                            VARIOUS                                Trade                            $200
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2143 KATE SOSNOWSKI                           VARIOUS                              Third Party                        $200
       211 NATAQUA AVE                                                                  Claim
       PACIFICA, CA 94044           ACCOUNT NO.: NOT AVAILABLE


3.2144 KATHLEEN ELIZABETH PAULS                 VARIOUS                                Trade                          $1,000
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2145 KATHLEEN KNOPOFF                         VARIOUS                              Third Party                        $217
       27935 ALTAMONT CIRCLE                                                            Claim
       LOS ALTOS HILLS, CA 94022    ACCOUNT NO.: NOT AVAILABLE


3.2146 KATHY FELDMAN                            VARIOUS                              Third Party                      $6,435
       315 GROVE DRIVE                                                                  Claim
       PORTOLA VALLEY, CA 94028     ACCOUNT NO.: NOT AVAILABLE


3.2147 KATIE NEVIN                              VARIOUS                              Third Party                        $850
       12 OAK KNOLL CT.                                                                 Claim
       WALNUT CREEK, CA 94596       ACCOUNT NO.: NOT AVAILABLE


3.2148 KAZUMA INOUE                             VARIOUS                              Third Party                        $400
       1538 CALLE DE AIDA                                                               Claim
       SAN JOSE, CA 95118           ACCOUNT NO.: NOT AVAILABLE


3.2149 KC PARTNERS CORP                         VARIOUS                                Trade                         $29,207
       630 S FRONTAGE RD
       NIPOMO, CA 93444             ACCOUNT NO.: NOT AVAILABLE


3.2150 KEADJIAN ASSOCIATES LLC                  VARIOUS                                Trade                        $113,656
       1777 OAKLAND BLVD STE 110
       WALNUT CREEK, CA 94596       ACCOUNT NO.: NOT AVAILABLE


3.2151 KEITH AND CHERYL ANDERSON                VARIOUS                                Trade                          $1,200
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2152 KEITH ROBERT PARKER                      VARIOUS                                Trade                         $27,696
       740 SUTRO AVE
       NAVATO, CA 94947             ACCOUNT NO.: NOT AVAILABLE




                                           Page 196 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 196
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2153 KELLEY & ASSOCIATES                      VARIOUS                                Trade                         $10,363
       ENVIRONMENTAL
       20 E BAKER ST                ACCOUNT NO.: NOT AVAILABLE
       WINTERS, CA 95694-1713


3.2154 KELLY SUE LANGELIER                      VARIOUS                                Trade                          $6,246
       23471 FORTRESS WAY
       PIONEER, CA 95666            ACCOUNT NO.: NOT AVAILABLE


3.2155 KEMA INC                                 VARIOUS                                Trade                          $3,014
       67 SOUTH BEDFORD ST STE
       201E                         ACCOUNT NO.: NOT AVAILABLE
       BURLINGTON, MA 1803


3.2156 KEMA POWERTEST LLC                       VARIOUS                                Trade                         $30,000
       1400 RAVELLO DR
       KATY, TX 77449               ACCOUNT NO.: NOT AVAILABLE


3.2157 KENNEDY CLUB FITNESS                     VARIOUS                                Trade                         $10,800
       ONE 88 TANK FARM RD
       SAN LUIS OBISPO, CA 93401    ACCOUNT NO.: NOT AVAILABLE


3.2158 KENNETH AND CAROL LINK                   VARIOUS                                Trade                         $17,897
       13895 SPRING VALLEY RD
       MORGAN HILL, CA 95037        ACCOUNT NO.: NOT AVAILABLE


3.2159 KENNETH BATISTE                          VARIOUS                              Third Party                        $150
       2709 SUNSET AVE.                                                                 Claim
       OAKLAND, CA 94601            ACCOUNT NO.: NOT AVAILABLE


3.2160 KENNETH BROWN                            VARIOUS                                Trade                            $500
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2161 KENNETH CHIN                             VARIOUS                              Third Party                      $2,000
       384 ANNA AVENUE                                                                  Claim
       MOUNTAIN VIEW, CA 94043      ACCOUNT NO.: NOT AVAILABLE


3.2162 KENNETH F CALVERT                        VARIOUS                                Trade                          $1,000
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2163 KENNETH MOCHEL                           VARIOUS                              Third Party                        $650
       318 ONYX COURT                                                                   Claim
       SAN JOSE, CA 95117           ACCOUNT NO.: NOT AVAILABLE




                                           Page 197 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 197
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2164 KENNETH WILSON                            VARIOUS                                Trade                         $24,000
       P.O. BOX 487
       GEYSERVILLE, CA 95441         ACCOUNT NO.: NOT AVAILABLE


3.2165 KENNY ANDREWS                             VARIOUS                              Third Party                      $1,956
       1020 PLEASANT VALLEY RD                                                           Claim
       APTOS, CA 95003               ACCOUNT NO.: NOT AVAILABLE


3.2166 KERMAN TELEPHONE CO                       VARIOUS                                Trade                            $196
       811 S MADERA AVE
       KERMAN, CA 93630              ACCOUNT NO.: NOT AVAILABLE


3.2167 KERN FRONT LTD                            VARIOUS                                Trade                          $7,675
       P.O. BOX 2511
       HOUSTON, TX 77252-2511        ACCOUNT NO.: NOT AVAILABLE


3.2168 KERN USA LLC                              VARIOUS                                Trade                         $74,083
       3940 GANTZ RD STE A
       GROVE CITY, OH 43123          ACCOUNT NO.: NOT AVAILABLE


3.2169 KETTLEMAN SOLAR LLC                       VARIOUS                                Trade                          $4,047
       14 WALL STREET, 20TH FLOOR
       NEW YORK, NY 10005            ACCOUNT NO.: NOT AVAILABLE


3.2170 KEVIN ENTERLINE                           VARIOUS                                Trade                            $248
       6087 SALIDA DR
       SAN JOSE, CA 95123            ACCOUNT NO.: NOT AVAILABLE


3.2171 KEVIN FRITSON                             VARIOUS                              Third Party                      $1,390
       144 VILLAGE COURT                                                                 Claim
       JACKSON, CA 95642             ACCOUNT NO.: NOT AVAILABLE


3.2172 KEVIN MOORE                               VARIOUS                                Trade                         $37,368
       P.O. BOX 5212
       SANTA MARIA, CA 93456         ACCOUNT NO.: NOT AVAILABLE


3.2173 KEVIN RICHARDS                            VARIOUS                              Third Party                      $1,238
       PO BOX 4231                                                                       Claim
       PASO ROBLES, CA 93447         ACCOUNT NO.: NOT AVAILABLE


3.2174 KEVIN RIVERA                              VARIOUS                              Third Party                      $9,142
       204 JACKSON ST                                                                    Claim
       TAFT, CA 93268                ACCOUNT NO.: NOT AVAILABLE


3.2175 KEYSIGHT TECHNOLOGIES INC                 VARIOUS                                Trade                          $1,051
       1400 FOUNTAINGROVE PKWY
       SANTA ROSA, CA 95403-1738     ACCOUNT NO.: NOT AVAILABLE


                                            Page 198 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 198
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2176 KEYSTONE AERIAL SURVEYS                  VARIOUS                                Trade                        $554,795
       INC
       N E PHILADELPHIA AIRPORT     ACCOUNT NO.: NOT AVAILABLE
       PHILADELPHIA, PA 19114


3.2177 KHAFOM 35TH AVE UNION 76                 VARIOUS                              Third Party                      $2,237
       INC-THAI                                                                         Claim
       3070 FRUITVALE AVE           ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94602


3.2178 KIDDE SAFETY                             VARIOUS                                Trade                          $3,489
       1016 CORPORATE PARK DR
       MEBANE, NC 27302             ACCOUNT NO.: NOT AVAILABLE


3.2179 KIDSFIRST                                VARIOUS                                Trade                             $20
       124 MAIN ST
       ROSEVILLE, CA 95678          ACCOUNT NO.: NOT AVAILABLE


3.2180 KIEFNER & ASSOCIATES INC                 VARIOUS                                Trade                        $689,292
       4480 BRIDGEWAY AVE STE D
       COLUMBUS, OH 43219           ACCOUNT NO.: NOT AVAILABLE


3.2181 KIEWIT POWER                             VARIOUS                                Trade                         $43,259
       CONSTRUCTORS CO
       1000 KIEWIT PLAZA            ACCOUNT NO.: NOT AVAILABLE
       OMAHA, NE 68131-3374


3.2182 KIEWIT POWER ENGINEERS                   VARIOUS                                Trade                         $54,826
       COMPANY
       9401 RENNER BLVD             ACCOUNT NO.: NOT AVAILABLE
       LENEXA, KS 66219


3.2183 KILOWATT ENGINEERING INC                 VARIOUS                                Trade                        $380,873
       287 17TH ST STE 300
       OAKLAND, CA 94612            ACCOUNT NO.: NOT AVAILABLE


3.2184 KIM O DALES                              VARIOUS                                Trade                            $850
       3522 45TH AVE NE
       SEATTLE, WA 98105            ACCOUNT NO.: NOT AVAILABLE


3.2185 KIM WONG                                 VARIOUS                              Third Party                      $2,582
       1857 NOCHE BUENA ST.                                                             Claim
       SEASIDE, CA 93955            ACCOUNT NO.: NOT AVAILABLE


3.2186 KIMBERLY FULLERTON NELSON                VARIOUS                                Trade                          $1,000
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE



                                           Page 199 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 199
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2187 KINECTRICS AES INC                       VARIOUS                               Trade                        $18,000
       40 SHUMAN BLVD STE 340
       NAPERVILLE, IL 60563          ACCOUNT NO.: NOT AVAILABLE


3.2188 KING CITY POWER COMMUNITY                VARIOUS                               Trade                             $0
       POWER
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.2189 KINGS RIVER WATER ASSN                   VARIOUS                               Trade                         $9,231
       4888 E. JENSEN AVE
       FRESNO, CA 93725              ACCOUNT NO.: NOT AVAILABLE


3.2190 KINGSBURY INC                            VARIOUS                               Trade                        $21,580
       10385 DRUMMOND RD
       PHILADELPHIA, PA 19178        ACCOUNT NO.: NOT AVAILABLE


3.2191 KINSEY CONSULTING SERVICES               VARIOUS                               Trade                           $600
       711 ARLINGTON AVE
       BERKELEY, CA 94707            ACCOUNT NO.: NOT AVAILABLE


3.2192 KIRA SERNA                               VARIOUS                               Trade                           $500
       P.O. BOX 1209
       BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.2193 KIRBY CANYON HOLDINGS LLC                VARIOUS                               Trade                         $3,000
       720 E BUTTERFIELD RD
       LOMBARD, IL 60148             ACCOUNT NO.: NOT AVAILABLE


3.2194 KIRKLAND & ELLIS LLP                     VARIOUS                               Trade                      $2,357,039
       300 N LASALLE ST
       CHICAGO, IL 60654             ACCOUNT NO.: NOT AVAILABLE


3.2195 KLEINFELDER GROUP INC                    VARIOUS                               Trade                      $1,015,720
       550 W C ST STE 1200
       SAN DIEGO, CA 92101           ACCOUNT NO.: NOT AVAILABLE


3.2196 KLEINFELDER INC                          VARIOUS                               Trade                       $232,824
       550 W C ST STE 1200
       SAN DIEGO, CA 92101           ACCOUNT NO.: NOT AVAILABLE


3.2197 KLEINSCHMIDT ASSOCIATES                  VARIOUS                               Trade                           $391
       141 MAIN ST
       PITTSFIELD, ME 4967           ACCOUNT NO.: NOT AVAILABLE


3.2198 KLUTE INC STEEL FABRICATION              VARIOUS                               Trade                       $147,547
       1313 ROAD G
       YORK, NE 68467                ACCOUNT NO.: NOT AVAILABLE


                                           Page 200 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 200
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2199 KNIFE RIVER                               VARIOUS                              Third Party                      $9,536
       DBABALDWINCONTRACTING                                                             Claim
       1764 SKYWAY AVE.              ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95928


3.2200 KONECRANES NUCLEAR                        VARIOUS                                Trade                         $14,201
       5300 S EMMER DR
       NEW BERLIN, WI 53151          ACCOUNT NO.: NOT AVAILABLE


3.2201 KORN FERRY US                             VARIOUS                                Trade                          $1,033
       1900 AVENUE OF THE STARS
       STE 2                         ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90067


3.2202 KORNREICH DESIGN                          VARIOUS                                Trade                         $41,914
       ASSOCIATES INC
       730 PACIFIC STREET            ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93401


3.2203 KORTICK MANUFACTURING CO                  VARIOUS                                Trade                        $590,194
       2261 CARION CT
       PITTSBURG, CA 94565           ACCOUNT NO.: NOT AVAILABLE


3.2204 KPI PARTNERS INC                          VARIOUS                                Trade                        $427,164
       39899 BALENTINE DR STE 212
       NEWARK, CA 94560              ACCOUNT NO.: NOT AVAILABLE


3.2205 KPMG LLP DEPT 0922                        VARIOUS                                Trade                       $2,601,285
       P.O. BOX 120001
       DALLAS, TX 75312-0922         ACCOUNT NO.: NOT AVAILABLE


3.2206 KRAUSS APPRAISAL LLC                      VARIOUS                                Trade                          $5,100
       3093 CITRUS CIR #160
       WALNUT CREEK, CA 94598        ACCOUNT NO.: NOT AVAILABLE


3.2207 KROEKER INC                               VARIOUS                                Trade                         $70,440
       4627 S CHESTNUT AVE
       FRESNO, CA 93725              ACCOUNT NO.: NOT AVAILABLE


3.2208 KSB INC                                   VARIOUS                                Trade                            $727
       19234 FLIGHTPATH WAY
       BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


3.2209 KUA THE CRUCIBLE-PATTEN                   VARIOUS                              Third Party                        $396
       1260 7TH ST.                                                                      Claim
       OAKLAND, CA 94607             ACCOUNT NO.: NOT AVAILABLE




                                            Page 201 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 201
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2210 KV STRUCTURES INC                        VARIOUS                                Trade                        $536,669
       P.O. BOX 400
       CEDAR RIDGE, CA 95924        ACCOUNT NO.: NOT AVAILABLE


3.2211 KW CURTIS ENTERPRISES INC                VARIOUS                                Trade                         $60,996
       P.O. BOX 1784
       TEMPLETON, CA 93465          ACCOUNT NO.: NOT AVAILABLE


3.2212 KYAW WIN                                 VARIOUS                              Third Party                        $254
       79 GRANDVIEW AVE                                                                 Claim
       DALY CITY, CA 94015          ACCOUNT NO.: NOT AVAILABLE


3.2213 L & M RENNER INC                         VARIOUS                                Trade                             $75
       1200 RAILROAD AVE.
       EUREKA, CA 95501             ACCOUNT NO.: NOT AVAILABLE


3.2214 LA MARCHE MANUFACTURING                  VARIOUS                                Trade                          $3,713
       CO INC
       106 BRADROCK DR              ACCOUNT NO.: NOT AVAILABLE
       DES PLAINES, IL 60018


3.2215 LAB ZERO INNOVATIONS INC                 VARIOUS                                Trade                         $72,520
       77 BATTERY ST STE 400
       SAN FRANCISCO, CA 94111      ACCOUNT NO.: NOT AVAILABLE


3.2216 LABORATORY CORPORATION                   VARIOUS                                Trade                         $35,717
       OF
       P.O. BOX 12190               ACCOUNT NO.: NOT AVAILABLE
       BURLINGTON, NC 27216-2190


3.2217 LAKE ALPINE WATER CO                     VARIOUS                                Trade                             $50
       P.O. BOX 5013
       BEAR VALLEY, CA 95223        ACCOUNT NO.: NOT AVAILABLE


3.2218 LAKEPORT DISPOSAL CO INC                 VARIOUS                                Trade                            $588
       P.O. BOX 294
       LAKEPORT, CA 95453           ACCOUNT NO.: NOT AVAILABLE


3.2219 LANCE G RENSHAW INC                      VARIOUS                                Trade                         $94,092
       2201 HARBOR ST STE C
       PITTSBURG, CA 94565          ACCOUNT NO.: NOT AVAILABLE


3.2220 LANDIS GYR INC                           VARIOUS                                Trade                        $504,082
       30000 MILL CREEK AVE
       ALPHARETTA, GA 30022         ACCOUNT NO.: NOT AVAILABLE




                                           Page 202 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 202
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2221 LANDIS+GYR INC                           VARIOUS                                Trade                       $1,589,588
       2800 DUNCAN RD
       LAFAYETTE, IN 47904-5012     ACCOUNT NO.: NOT AVAILABLE


3.2222 LANDMARK AVIATION FBO                    VARIOUS                                Trade                        $130,376
       HOLDINGS LLC
       1500 CITYWEST BLVD STE 600   ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77042


3.2223 LANGAN ENGINEERING &                     VARIOUS                                Trade                            $684
       ENVIRONMENTAL
       555 MONTGOMERY ST STE 1300   ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94111


3.2224 LANGUAGE LINE SERVICES INC               VARIOUS                                Trade                        $162,706
       P.O. BOX 16012
       MONTEREY, CA 93942-6012      ACCOUNT NO.: NOT AVAILABLE


3.2225 LANGUAGE SERVICES                        VARIOUS                                Trade                         $10,364
       ASSOCIATES INC
       455 BUSINESS CENTER DR STE   ACCOUNT NO.: NOT AVAILABLE
       100
       HORSHAM, PA 19044


3.2226 LAPP INSULATORS LLC                      VARIOUS                                Trade                          $5,834
       1054 41ST AVE
       SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.2227 LARON INCORPORATED                       VARIOUS                                Trade                         $92,563
       4255 SANTA FE DR
       KINGMAN, AZ 86401            ACCOUNT NO.: NOT AVAILABLE


3.2228 LARRY MACE                               VARIOUS                              Third Party                        $613
       39134 MANZANITA DR                                                               Claim
       BASS LAKE, CA 93604          ACCOUNT NO.: NOT AVAILABLE


3.2229 LARRY THOMAS CAIN                        VARIOUS                                Trade                          $4,000
       1099 E CHAMPLAIN DR #A-144
       FRESNO, CA 93720             ACCOUNT NO.: NOT AVAILABLE


3.2230 LASEN INC                                VARIOUS                                Trade                         $51,000
       300 N TELSHOR BLVD STE 400
       LAS CRUCES, NM 88011         ACCOUNT NO.: NOT AVAILABLE


3.2231 LASSEN COUNTY FARM BUREAU                VARIOUS                                Trade                             $85
       713 COTTAGE ST
       SUSANVILLE, CA 96130         ACCOUNT NO.: NOT AVAILABLE



                                           Page 203 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 203
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.2232 LATASHA & DWAYNE                         VARIOUS                              Third Party                        $200
       RICHARDSON                                                                       Claim
       9980 WYLAND DRIVE              ACCOUNT NO.: NOT AVAILABLE
       ELK GROVE, CA 95624


3.2233 LAURA CIGANOVICH                         VARIOUS                              Third Party                      $3,630
       7388 IRWIN AVE                                                                   Claim
       PALERMO, CA 95968              ACCOUNT NO.: NOT AVAILABLE


3.2234 LAURA OHARA                              VARIOUS                              Third Party                      $1,670
       251 PALISADES AVENUE                                                             Claim
       SANTA CRUZ, CA 95062           ACCOUNT NO.: NOT AVAILABLE


3.2235 LAURA PRIMUS                             VARIOUS                              Third Party                         $60
       213 ELDERWOOD DRIVE                                                              Claim
       PLEASANT HILL, CA 94523        ACCOUNT NO.: NOT AVAILABLE


3.2236 LAUREN LINGEN                            VARIOUS                              Third Party                        $658
       607 40TH AVE                                                                     Claim
       SAN FRANCISCO, CA 94121        ACCOUNT NO.: NOT AVAILABLE


3.2237 LAURITS R CHRISTENSEN                 VARIOUS                                   Trade                        $112,727
       ASSOC INC
       800 UNIVERSITY BAY DR STE 400 ACCOUNT NO.: NOT AVAILABLE
       MADISON, WI 53705-2299


3.2238 LAV CONSULTING &                         VARIOUS                                Trade                         $21,583
       ENGINEERING INC
       5401 BUSINESS PARK SOUTH       ACCOUNT NO.: NOT AVAILABLE
       204
       BAKERSFIELD, CA 93309


3.2239 LAVETA WASHINGTON                        VARIOUS                              Third Party                        $200
       3095 PECAN CIRCLE                                                                Claim
       FAIRFIELD, CA 94533            ACCOUNT NO.: NOT AVAILABLE


3.2240 LAVETA WASHINGTON                        VARIOUS                              Third Party                        $685
       3095 PECAN CIRCLE                                                                Claim
       FAIRFIELD, CA 94533            ACCOUNT NO.: NOT AVAILABLE


3.2241 LAW OFFICE OF J DREW PAGE                VARIOUS                                Trade                          $3,050
       11622 EL CAMINO REAL STE 100
       SAN DIEGO, CA 92130            ACCOUNT NO.: NOT AVAILABLE


3.2242 LAW OFFICES OF LUCINDA L                 VARIOUS                                Trade                         $44,617
       STORM
       720 LOMBARD ST                 ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94133


                                           Page 204 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 204
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2243 LAW OFFICES OF NAIR & LEVIN              VARIOUS                                Trade                         $22,942
       PC
       707 BLOOMFIELD AVE            ACCOUNT NO.: NOT AVAILABLE
       BLOOMFIELD, CT 6002


3.2244 LAWRENCES RESTAURANT                     VARIOUS                              Third Party                        $358
       611 CANAL STREET                                                                 Claim
       KING CITY, CA 93930           ACCOUNT NO.: NOT AVAILABLE


3.2245 LAYLINE AUTOMATION INC                   VARIOUS                                Trade                         $14,969
       6 SWIFT CT
       MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.2246 L-COM INC                                VARIOUS                                Trade                            $191
       45 BEECHWOOD DR
       NORTH ANDOVER, MA 1845        ACCOUNT NO.: NOT AVAILABLE


3.2247 LEAPFROG PLUMBING &                      VARIOUS                                Trade                          $3,096
       2158 N MAIN ST STE F
       WALNUT CREEK, CA 94596        ACCOUNT NO.: NOT AVAILABLE


3.2248 LEARN IT                                 VARIOUS                                Trade                          $1,900
       33 NEW MONTGOMERY ST #300
       SAN FRANCISCO, CA 94105       ACCOUNT NO.: NOT AVAILABLE


3.2249 LEDELL SMITH                             VARIOUS                              Third Party                        $120
       1550 7TH AVENUE, APT. 2                                                          Claim
       OAKLAND, CA 94606             ACCOUNT NO.: NOT AVAILABLE


3.2250 LEE HECHT HARRISON LLC                   VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2251 LELAND SAYLOR & ASSOCIATES               VARIOUS                                Trade                        $424,143
       INC
       1777 OAKLAND BLVD STE 103     ACCOUNT NO.: NOT AVAILABLE
       WALNUT CREEK, CA 94596


3.2252 LENOVO UNITED STATES INC                 VARIOUS                                Trade                            $481
       1009 THINK PL
       MORRISVILLE, NC 27560         ACCOUNT NO.: NOT AVAILABLE


3.2253 LEO WHITLOCK                             VARIOUS                                Trade                            $137
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                           Page 205 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 205
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2254 LEONARD FAMILY LTD                       VARIOUS                                Trade                         $18,000
       PARTNERSHIP
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.2255 LEONOR QUINONES                          VARIOUS                              Third Party                         $75
       932 CRANE ST                                                                     Claim
       MENLO PARK, CA 94025          ACCOUNT NO.: NOT AVAILABLE


3.2256 LESLIE THE ATHENIAN                      VARIOUS                              Third Party                     $49,640
       SCHOOL - LUCAS                                                                   Claim
       2100 MT DIABLO BLVD           ACCOUNT NO.: NOT AVAILABLE
       DANVILLE, CA 94506


3.2257 LESLIE WILLIAMS                          VARIOUS                              Third Party                      $9,290
       4820 REINHARDT DR                                                                Claim
       OAKLAND, CA 94619             ACCOUNT NO.: NOT AVAILABLE


3.2258 LESTER ENTERPRISES                       VARIOUS                                Trade                          $4,928
       NORTHSTATE INC
       176 LOWER GRASS VALLEY RD     ACCOUNT NO.: NOT AVAILABLE
       NEVADA CITY, CA 95959


3.2259 LETTIS CONSULTANTS INTL INC              VARIOUS                                Trade                         $68,453
       1981 N BROADWAY STE 330
       WALNUT CREEK, CA 94596        ACCOUNT NO.: NOT AVAILABLE


3.2260 LEVEL 3 COMMUNICATIONS LLC               VARIOUS                                Trade                          $5,974
       P.O. BOX 910182
       DENVER, CO 80291-0182         ACCOUNT NO.: NOT AVAILABLE


3.2261 LEVVEL HOLDINGS LLC                      VARIOUS                                Trade                        $399,855
       550 S CALDWELL ST FL 17
       CHARLOTTE, NC 28202           ACCOUNT NO.: NOT AVAILABLE


3.2262 LEWIS & TIBBITTS INC                     VARIOUS                                Trade                        $393,181
       1470 INDUSTRIAL AVE
       SAN JOSE, CA 95112            ACCOUNT NO.: NOT AVAILABLE


3.2263 LEWIS K HASHIMOTO                        VARIOUS                                Trade                          $4,830
       136 S ARROYO BLVD
       PASADENA, CA 91105-1535       ACCOUNT NO.: NOT AVAILABLE


3.2264 LEXIS NEXIS                              VARIOUS                                Trade                         $36,101
       1000 ALDERMAN DR
       ALPHARETTA, GA 30005          ACCOUNT NO.: NOT AVAILABLE




                                           Page 206 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 206
                                                       of 568
Pacific Gas and Electric Company                                                              Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.2265 LIBERTY COMPOSTING INC                     VARIOUS                                Trade                         $54,986
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2266 LIFT-IT MANUFACTURING CO INC         VARIOUS                                      Trade                          $3,754
       1603 WEST SECOND ST
       POMONA, CA 91766             ACCOUNT NO.: NOT AVAILABLE


3.2267 LIGHTRIVER TECHNOLOGIES                    VARIOUS                                Trade                          $1,733
       INC
       2150 JOHN GLEN DR STE 200      ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94520


3.2268 LILIANA ZAPIEN                             VARIOUS                              Third Party                      $5,740
       12394 AVENUE 22                                                                    Claim
       CHOWCHILLA, CA 93610           ACCOUNT NO.: NOT AVAILABLE


3.2269 LILLIAN NEALY                              VARIOUS                              Third Party                        $175
       1015 UNIT A, CAPITOL STREET                                                        Claim
       VALLEJO, CA 94590              ACCOUNT NO.: NOT AVAILABLE


3.2270 LIMNEXUS LLP                               VARIOUS                                Trade                         $10,894
       707 WILSHIRE BLVD 46TH FL
       LOS ANGELES, CA 90017          ACCOUNT NO.: NOT AVAILABLE


3.2271 LINCUS INC                                 VARIOUS                                Trade                        $225,735
       8950 S 52ND ST STE 415
       TEMPE, AZ 85284                ACCOUNT NO.: NOT AVAILABLE


3.2272 LINDA M CARLSON                            VARIOUS                                Trade                            $500
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2273 LINDA MELTON                               VARIOUS                              Third Party                      $1,950
       717 LOBELIA CT                                                                     Claim
       SONOMA, CA 95476               ACCOUNT NO.: NOT AVAILABLE


3.2274 LINDA ROGERS & ASSOCIATES                  VARIOUS                                Trade                        $466,236
       INC
       92 TWIN BUTTES DR              ACCOUNT NO.: NOT AVAILABLE
       FOLSOM, CA 95630


3.2275 LINDA S CONGLETON                          VARIOUS                                Trade                          $4,563
       5405 ALTON PKWY STE A-347
       IRVINE, CA 92604               ACCOUNT NO.: NOT AVAILABLE




                                             Page 207 of 9581 to Schedule E/F Part 2

      Case: 19-30088            Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 207
                                                         of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2276 LINDCO INC                               VARIOUS                                Trade                         $20,772
       P.O. BOX 3437
       SALINAS, CA 93912            ACCOUNT NO.: NOT AVAILABLE


3.2277 LINDEN COUNTY WATER                      VARIOUS                                Trade                             $59
       DISTRICT
       P.O. BOX 595                 ACCOUNT NO.: NOT AVAILABLE
       LINDEN, CA 95236


3.2278 LINDSAY WUDEL-STREETER                   VARIOUS                              Third Party                      $7,690
       5444 E MORADA LN                                                                 Claim
       STOCKTON, CA 95212           ACCOUNT NO.: NOT AVAILABLE


3.2279 LINDSEY ELISE PAULS                      VARIOUS                                Trade                          $1,000
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2280 LINDSEY HOW DOWNING                      VARIOUS                                Trade                         $35,440
       3060 EL CERRITO PLAZA 175
       EL CERRITO, CA 94530         ACCOUNT NO.: NOT AVAILABLE


3.2281 LINDSEY MANUFACTURING CO                 VARIOUS                                Trade                         $99,478
       760 N GEORGIA AVE
       AZUSA, CA 91702              ACCOUNT NO.: NOT AVAILABLE


3.2282 LINKS TECHNOLOGY                         VARIOUS                                Trade                         $73,530
       SOLUTIONS INC
       440 E STATE PKWY STE 220     ACCOUNT NO.: NOT AVAILABLE
       SCHAUMBURG, IL 60173


3.2283 LIONAKIS                                 VARIOUS                                Trade                          $5,745
       1919 19TH ST
       SACRAMENTO, CA 95811         ACCOUNT NO.: NOT AVAILABLE


3.2284 LIOS TECHNOLOGY INC                      VARIOUS                                Trade                         $67,515
       3514 N VANCOUVER AVE STE
       310                          ACCOUNT NO.: NOT AVAILABLE
       PORTLAND, OR 97227


3.2285 LISA ANN YAGI                            VARIOUS                                Trade                            $228
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2286 LISA BENGTSON                            VARIOUS                              Third Party                         $75
       2110 ARROYO COURT                                                                Claim
       PLEASANTON, CA 94588         ACCOUNT NO.: NOT AVAILABLE




                                           Page 208 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 208
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2287 LISA CURRIN                              VARIOUS                              Third Party                         $44
       2764 HARTLEY GATE COURT                                                          Claim
       PLEASANTON, CA 94566         ACCOUNT NO.: NOT AVAILABLE


3.2288 LISA MCLAIN                              VARIOUS                                Trade                         $92,841
       25206 MILES AVE
       LAKE FOREST, CA 92630        ACCOUNT NO.: NOT AVAILABLE


3.2289 LISA MONROE                              VARIOUS                              Third Party                        $130
       1560 MOSAIC WAY                                                                  Claim
       STOCKTON, CA 95207           ACCOUNT NO.: NOT AVAILABLE


3.2290 LISA TUCKER                              VARIOUS                                Trade                          $9,666
       25 A CRESCENT DR #119
       PLEASANT HILL, CA 94523      ACCOUNT NO.: NOT AVAILABLE


3.2291 LISTA INTERNATIONAL CORP                 VARIOUS                                Trade                          $3,307
       106 LOWLAND ST
       HOLLISTON, MA 1746           ACCOUNT NO.: NOT AVAILABLE


3.2292 LITE ON THE LAND INC                     VARIOUS                                Trade                        $250,009
       35846 POWERHOUSE RD
       AUBERRY, CA 93602            ACCOUNT NO.: NOT AVAILABLE


3.2293 LITIGATION-TECH LLC                      VARIOUS                                Trade                         $20,864
       P.O. BOX 342
       CLAYTON, CA 94517            ACCOUNT NO.: NOT AVAILABLE


3.2294 LITTLER MENDELSON PC                     VARIOUS                                Trade                         $19,374
       2301 MCGEE ST 8TH FL
       KANSAS CITY, MO 64108        ACCOUNT NO.: NOT AVAILABLE


3.2295 LIVERMORE SANITATION                     VARIOUS                                Trade                          $3,542
       7000 NATIONAL DR
       LIVERMORE, CA 94550          ACCOUNT NO.: NOT AVAILABLE


3.2296 LIVINGSTONS CONCRETE                     VARIOUS                                Trade                         $40,352
       SERVICE INC
       5416 ROSEVILLE RD            ACCOUNT NO.: NOT AVAILABLE
       NORTH HIGHLANDS, CA 95660-
       5097


3.2297 LLOYDS REGISTER NORTH                    VARIOUS                                Trade                         $37,774
       AMERICA INC
       1330 ENCLAVE PKWY STE 200    ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77077




                                           Page 209 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 209
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2298 LLOYD'S REGISTER QUALITY                 VARIOUS                                Trade                         $65,197
       ASSURANCE
       1330 ENCLAVE PKWY STE 200    ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77077


3.2299 LOCKHEED MARTIN                          VARIOUS                                Trade                         $81,124
       CORPORATION
       5600 SAND LAKE ROAD MP 264   ACCOUNT NO.: NOT AVAILABLE
       ORLANDO, FL 32819-8907


3.2300 LOCUS TECHNOLOGIES                       VARIOUS                                Trade                          $9,430
       299 FAIRCHILD DR
       MOUNTAIN VIEW, CA 94043      ACCOUNT NO.: NOT AVAILABLE


3.2301 LOGGERS UNLIMITED INC                    VARIOUS                                Trade                        $328,032
       P.O. BOX 411
       CEDAR RIDGE, CA 95924        ACCOUNT NO.: NOT AVAILABLE


3.2302 LOGICAL OPERATIONS INC                   VARIOUS                                Trade                         $12,750
       3535 WINTON PL
       ROCHESTER, NY 14623          ACCOUNT NO.: NOT AVAILABLE


3.2303 LOIS ANN TOWNSLEY                        VARIOUS                              Third Party                        $297
       1774 JOHNSTON AVENUE                                                             Claim
       SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.2304 LOMBARDO DIAMOND CORE                    VARIOUS                                Trade                         $61,834
       DRILLING CO
       2225 DE LA CRUZ BLVD         ACCOUNT NO.: NOT AVAILABLE
       SANTA CLARA, CA 95050


3.2305 LONESTAR WEST SERVICES LLC               VARIOUS                                Trade                       $6,611,560
       1225 GRACE AVE
       SACRAMENTO, CA 95838         ACCOUNT NO.: NOT AVAILABLE


3.2306 LOOMIS ARMORED US LLC                    VARIOUS                                Trade                        $150,138
       2500 CITYWEST BLVD STE 900
       HOUSTON, TX 77042-9000       ACCOUNT NO.: NOT AVAILABLE


3.2307 LORD & SONS                              VARIOUS                                Trade                             $78
       430 E TRIMBLE RD
       SAN JOSE, CA 95131           ACCOUNT NO.: NOT AVAILABLE


3.2308 LORI HOBBS                               VARIOUS                              Third Party                     $33,660
       3485 STABLE LN                                                                   Claim
       SANTA CRUZ, CA 95065         ACCOUNT NO.: NOT AVAILABLE




                                           Page 210 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 210
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2309 LORI KRAUSE                              VARIOUS                              Third Party                        $485
       3085 PAGE ST                                                                     Claim
       REDWOOD CITY, CA 94063       ACCOUNT NO.: NOT AVAILABLE


3.2310 LORIN BENTLEY                            VARIOUS                              Third Party                        $670
       53 CORTE MORADA                                                                  Claim
       KENTFIELD, CA 94904          ACCOUNT NO.: NOT AVAILABLE


3.2311 LOS LAGOS GOLF COURSE LLC                VARIOUS                                Trade                         $89,000
       2995 TUERS RD
       SAN JOSE, CA 95121           ACCOUNT NO.: NOT AVAILABLE


3.2312 LOST HILLS BLACKWELL SOLAR               VARIOUS                                Trade                        $166,162
       HOLDINGS
       30 IVAN ALLEN JR BLVD NW     ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30308


3.2313 LOST HILLS BLACKWELL SOLAR               VARIOUS                                Trade                        $101,665
       HOLDINGS
       30 IVAN ALLEN JR BLVD NW     ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30308


3.2314 LOUIS GIGLIO                             VARIOUS                                Trade                          $5,738
       6577 AUTUMN WIND CIRCLE
       CLARKSVILLE, MD 21029        ACCOUNT NO.: NOT AVAILABLE


3.2315 LOWER VALLEY ENERGY INC                  VARIOUS                                Trade                        $193,044
       236 N WASHINGTON ST
       AFTON, WY 83110              ACCOUNT NO.: NOT AVAILABLE


3.2316 LSA ASSOCIATES INC                       VARIOUS                                Trade                          $1,538
       20 EXECUTIVE PARK #200
       IRVINE, CA 92614             ACCOUNT NO.: NOT AVAILABLE


3.2317 LUANA MILLER                             VARIOUS                              Third Party                        $450
       142 MAYWOOD WAY                                                                  Claim
       SAN RAFAEL, CA 94901         ACCOUNT NO.: NOT AVAILABLE


3.2318 LUCAS AUSTIN & ALEXANDER                 VARIOUS                                Trade                         $16,840
       LLC
       1300 QUAIL ST STE 100        ACCOUNT NO.: NOT AVAILABLE
       NEWPORT BEACH, CA 92660


3.2319 LUCCHETTI ENTERPRISES INC                VARIOUS                                Trade                        $287,029
       100 NELSON RANCH RD
       UKIAH, CA 95482              ACCOUNT NO.: NOT AVAILABLE




                                           Page 211 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 211
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2320 LUCI CREATIVE LLC                        VARIOUS                                Trade                          $2,863
       6900 N CENTRAL PARK AVE
       LINCOLNWOOD, IL 60712        ACCOUNT NO.: NOT AVAILABLE


3.2321 LUCY BOGUS                               VARIOUS                              Third Party                      $2,379
       1789 RAINERI DR                                                                  Claim
       ARCATA, CA 95521             ACCOUNT NO.: NOT AVAILABLE


3.2322 LUDLUM MEASUREMENTS INC                  VARIOUS                                Trade                          $5,500
       501 OAK ST
       SWEETWATER, TX 79556         ACCOUNT NO.: NOT AVAILABLE


3.2323 LUIS HERNANDEZ                           VARIOUS                              Third Party                        $141
       236 FRANKFORT STREET                                                             Claim
       DALY CITY, CA 94014          ACCOUNT NO.: NOT AVAILABLE


3.2324 LUIS HERNANDEZ                           VARIOUS                              Third Party                         $75
       236 FRANKFORT STREET                                                             Claim
       DALY CITY, CA 94014          ACCOUNT NO.: NOT AVAILABLE


3.2325 LUIS SANTA CLARA MARRIOTT-               VARIOUS                              Third Party                      $9,782
       RAMOS                                                                            Claim
       2700 MISSION COLLEGE BLVD    ACCOUNT NO.: NOT AVAILABLE
       SANTA CLARA, CA 95054


3.2326 LUMINANT GENERATION CO LLC               VARIOUS                                Trade                          $1,261
       1601 BRYAN ST
       DALLAS, TX 75201-3411        ACCOUNT NO.: NOT AVAILABLE


3.2327 LUMINO GROUP INC                         VARIOUS                                Trade                         $30,000
       403 GOLD LAKE CT
       DANVILLE, CA 94506           ACCOUNT NO.: NOT AVAILABLE


3.2328 LUNDBERG FAMILY FARMS                    VARIOUS                              Third Party                     $19,187
       ATTN: ASHLEY VEGA                                                                Claim
       RICHVALE, CA 95974           ACCOUNT NO.: NOT AVAILABLE


3.2329 LUZ VILLAREYES                           VARIOUS                              Third Party                      $1,088
       9 JACINTO LANE                                                                   Claim
       SOUTH SAN FRANCISCO, CA      ACCOUNT NO.: NOT AVAILABLE
       94080


3.2330 LYDON LLC                                VARIOUS                                Trade                         $65,677
       3 POINTE DR STE 106
       BREA, CA 92821               ACCOUNT NO.: NOT AVAILABLE




                                           Page 212 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 212
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2331 LYLES UTILITY CONSTRUCTION               VARIOUS                                Trade                       $1,139,109
       LLC
       1200 N PLAZA DR              ACCOUNT NO.: NOT AVAILABLE
       VISALIA, CA 93291


3.2332 LYNDALL DEMERE                           VARIOUS                              Third Party                        $373
       51500 PARTINGTON RIDGE                                                           Claim
       ROAD                         ACCOUNT NO.: NOT AVAILABLE
       CARMEL, CA 93921


3.2333 LYNN & JOHN CATCHINGS                    VARIOUS                              Third Party                        $100
       469 2ND AVE                                                                      Claim
       SAN FRANCISCO, CA 94118      ACCOUNT NO.: NOT AVAILABLE


3.2334 LYNN BERARDO                             VARIOUS                              Third Party                        $550
       46 GLEN LAKE DRIVE                                                               Claim
       PACIFIC GROVE, CA 93950      ACCOUNT NO.: NOT AVAILABLE


3.2335 M G FARRELL CO                           VARIOUS                                Trade                         $29,430
       909 NORTHGATE RD
       WALNUT CREEK, CA 94598       ACCOUNT NO.: NOT AVAILABLE


3.2336 M J BRADLEY & ASSOCIATES                 VARIOUS                                Trade                        $125,804
       LLC
       47 JUNCTION SQ DR            ACCOUNT NO.: NOT AVAILABLE
       CONCORD, MA 1742


3.2337 M&M PROPERTY MANAGEMENT-                 VARIOUS                              Third Party                        $275
       1401 EL CAMINO AVENUE                                                            Claim
       SACRAMENTO, CA 95815         ACCOUNT NO.: NOT AVAILABLE


3.2338 M/A/R/C INC                              VARIOUS                                Trade                       $1,120,049
       7850 N BELT LINE RD
       IRVING, TX 75063             ACCOUNT NO.: NOT AVAILABLE


3.2339 MAC PRODUCTS INC                         VARIOUS                                Trade                            $415
       60 PENNSYLVANIA AVE
       KEARNY, NJ 7032              ACCOUNT NO.: NOT AVAILABLE


3.2340 MACHADO & SONS                           VARIOUS                                Trade                        $165,645
       CONSTRUCTION INC
       1000 S KILROY RD             ACCOUNT NO.: NOT AVAILABLE
       TURLOCK, CA 95380


3.2341 MACLEAN POWER SYSTEMS                    VARIOUS                                Trade                         $36,990
       3700 LAKEVILLE HWY #120
       PETALUMA, CA 94954           ACCOUNT NO.: NOT AVAILABLE



                                           Page 213 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 213
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2342 MACNAIR & ASSOCIATES                     VARIOUS                                Trade                          $1,372
       P.O. BOX 1150
       GLEN ELLEN, CA 95442         ACCOUNT NO.: NOT AVAILABLE


3.2343 MACYS WEST STORES INC                    VARIOUS                                Trade                         $20,000
       7 W 7TH ST
       CINCINNATI, OH 45202         ACCOUNT NO.: NOT AVAILABLE


3.2344 MADERA COUNTY ECONOMIC                   VARIOUS                                Trade                              $0
       DEVELOPMENT
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.2345 MADERA IRRIGATION DISTRICT               VARIOUS                                Trade                            $550
       12152 ROAD 28 1/4
       MADERA, CA 93637             ACCOUNT NO.: NOT AVAILABLE


3.2346 MADERA RENEWABLE ENERGY                  VARIOUS                                Trade                         $13,878
       LLC
       19765 13TH AVE               ACCOUNT NO.: NOT AVAILABLE
       HANFORD, CA 93230


3.2347 MADRUGA IRON WORKS INC                   VARIOUS                                Trade                        $465,149
       305 GANDY DANCER DR
       TRACY, CA 95377              ACCOUNT NO.: NOT AVAILABLE


3.2348 MAGALENA TORRES                          VARIOUS                              Third Party                      $1,425
       609 OLIVE ST                                                                     Claim
       SANTA ROSA, CA 95402         ACCOUNT NO.: NOT AVAILABLE


3.2349 MAGDALENA CATTALINI                      VARIOUS                              Third Party                        $900
       3398 SAN MARDO AVENUE                                                            Claim
       SAN JOSE, CA 95127           ACCOUNT NO.: NOT AVAILABLE


3.2350 MAGDY MOSID                              VARIOUS                              Third Party                        $250
       5206 DEL VISTA WAY                                                               Claim
       ROCKLIN, CA 95765            ACCOUNT NO.: NOT AVAILABLE


3.2351 MAGNETROL INTERNATIONAL                  VARIOUS                                Trade                          $1,979
       INC
       705 ENTERPRISE ST            ACCOUNT NO.: NOT AVAILABLE
       AURORA, IL 60504-8419


3.2352 MAHR FEDERAL INC                         VARIOUS                                Trade                             $50
       1144 EDDY ST
       PROVIDENCE, RI 2905          ACCOUNT NO.: NOT AVAILABLE




                                           Page 214 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 214
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2353 MALCOLM MCEWEN                           VARIOUS                              Third Party                        $198
       947 PACIFIC STREET                                                               Claim
       MORRO BAY, CA 93442          ACCOUNT NO.: NOT AVAILABLE


3.2354 MAMMOTH PACIFIC LP                       VARIOUS                                Trade                       $1,113,903
       6225 NEIL RD
       RENO, NV 89511               ACCOUNT NO.: NOT AVAILABLE


3.2355 MANATT PHELPS & PHILLIPS LLP         VARIOUS                                    Trade                         $12,510
       11355 W OLYMPIC BLVD
       LOS ANGELES, CA 90064-1614   ACCOUNT NO.: NOT AVAILABLE


3.2356 MANTA TEST SYSTEMS INC                   VARIOUS                                Trade                         $20,280
       4060B SLADEVIEW CRESCENT
       UNIT 1                       ACCOUNT NO.: NOT AVAILABLE
       MISSISSUAGA, ON L5L 5Y5


3.2357 MANUEL T ROCHA                           VARIOUS                                Trade                         $29,000
       26469 S MAC ARTHUR DR
       TRACY, CA 95376              ACCOUNT NO.: NOT AVAILABLE


3.2358 MAPLESERVICE INC                         VARIOUS                                Trade                         $29,747
       317 W CEDAR ST
       EUREKA, CA 95501             ACCOUNT NO.: NOT AVAILABLE


3.2359 MARA ADITAJS                             VARIOUS                              Third Party                      $4,396
       1329 CHECTNUT LANE                                                               Claim
       DAVIS, CA 95616              ACCOUNT NO.: NOT AVAILABLE


3.2360 MARBORG INDUSTRIES                       VARIOUS                                Trade                            $767
       P.O. BOX 4127
       SANTA BARBARA, CA 93140      ACCOUNT NO.: NOT AVAILABLE


3.2361 MARGALIT RONAT                           VARIOUS                              Third Party                         $80
       9524 BELLAIRE AVE                                                                Claim
       CLOVIS, CA 93619             ACCOUNT NO.: NOT AVAILABLE


3.2362 MARGARET TEUFEL                          VARIOUS                              Third Party                      $1,162
       2840 BELLAIRE PLACE                                                              Claim
       OAKLAND, CA 94601            ACCOUNT NO.: NOT AVAILABLE


3.2363 MARIA GARIBAY                            VARIOUS                              Third Party                        $800
       3461 DAVIS ST                                                                    Claim
       OAKLAND, CA 94601            ACCOUNT NO.: NOT AVAILABLE




                                           Page 215 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 215
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2364 MARIA HERNANDEZ                          VARIOUS                              Third Party                        $350
       12501 N TULLY ROAD                                                               Claim
       LODI, CA 95240               ACCOUNT NO.: NOT AVAILABLE


3.2365 MARIA J ELLIS                            VARIOUS                                Trade                        $141,115
       21451 CASSEL RD
       CASSEL, CA 96016             ACCOUNT NO.: NOT AVAILABLE


3.2366 MARIA SPRINGER                           VARIOUS                              Third Party                        $109
       1250 ROBLE ROAD                                                                  Claim
       MILLBRAE, CA 94030           ACCOUNT NO.: NOT AVAILABLE


3.2367 MARIANNE B BENNETT                       VARIOUS                                Trade                          $7,145
       101 THE EMBARCADERO #128
       SAN FRANCISCO, CA 94105      ACCOUNT NO.: NOT AVAILABLE


3.2368 MARIBEL HERNANDEZ                        VARIOUS                              Third Party                        $210
       429 POPLAR AVENUE                                                                Claim
       MANTECA, CA 95336            ACCOUNT NO.: NOT AVAILABLE


3.2369 MARILYN BOYDSTONSPRAGUE                  VARIOUS                              Third Party                         $45
       BROWN ROAD                                                                       Claim
       SANTA MARIA, CA 93454        ACCOUNT NO.: NOT AVAILABLE


3.2370 MARILYN MADSEN MITTY                     VARIOUS                                Trade                             $24
       410 OAK HILL DR
       LOMPOC, CA 93436             ACCOUNT NO.: NOT AVAILABLE


3.2371 MARIN CENTER FOR                         VARIOUS                                Trade                             $20
       INDEPENDENT LIVING
       710 FOURTH ST                ACCOUNT NO.: NOT AVAILABLE
       SAN RAFAEL, CA 94901


3.2372 MARIN CLEAN ENERGY                       VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2373 MARIN ENERGY AUTHORITY                   VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2374 MARIN MUNICIPAL WATER                    VARIOUS                                Trade                            $779
       DISTRICT
       220 NELLEN AVE               ACCOUNT NO.: NOT AVAILABLE
       CORTE MADERA, CA 94925




                                           Page 216 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 216
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                             Account Number                           Claim

Trade Payables

3.2375 MARIN SANITARY SERVICE INC                VARIOUS                                Trade                          $8,108
       P.O. BOX 11117
       SAN RAFAEL, CA 94912-1117        ACCOUNT NO.: NOT AVAILABLE


3.2376 MARION GALLAGHER                          VARIOUS                              Third Party                        $778
       171 ALTA MESA ROAD                                                                Claim
       WOODSIDE, CA 94062               ACCOUNT NO.: NOT AVAILABLE


3.2377 MARIOS TREE SERVICE INC                   VARIOUS                                Trade                       $1,822,168
       937 VIA LATA STE 500
       COLTON, CA 92324                 ACCOUNT NO.: NOT AVAILABLE


3.2378 MARIPOSA PUBLIC UTILITY DIST              VARIOUS                                Trade                          $1,290
       P.O. BOX 494
       MARIPOSA, CA 95338               ACCOUNT NO.: NOT AVAILABLE


3.2379 MARK A CORDOVA                            VARIOUS                                Trade                            $220
       495 LA CANADA CT
       MORGAN HILL, CA 95037            ACCOUNT NO.: NOT AVAILABLE


3.2380 MARK BURKE                                VARIOUS                              Third Party                      $1,017
       1512 36TH AVE                                                                     Claim
       SAN FRANCISCO, CA 94122          ACCOUNT NO.: NOT AVAILABLE


3.2381 MARK CLOUGH                               VARIOUS                                Trade                          $1,760
       1417 CALLE ALEGRA
       SAN JOSE, CA 95120               ACCOUNT NO.: NOT AVAILABLE


3.2382 MARK COOPER                               VARIOUS                                Trade                          $2,950
       1749 AUBRY CT
       DURHAM, CA 95938                 ACCOUNT NO.: NOT AVAILABLE


3.2383 MARK HOWARD STRASSBERG                    VARIOUS                                Trade                         $33,125
       2000 VAN NESS AVE STE 610
       SAN FRANCISCO, CA 94109          ACCOUNT NO.: NOT AVAILABLE


3.2384 MARK PAYNE                                VARIOUS                              Third Party                      $2,500
       1900 S. NORFOLK ST. , STE. 215                                                    Claim
       SAN MATEO, CA 94403              ACCOUNT NO.: NOT AVAILABLE


3.2385 MARK THOMAS & COMPANY INC                 VARIOUS                                Trade                        $510,181
       2833 JUNCTION AVE STE 110
       SAN JOSE, CA 95134               ACCOUNT NO.: NOT AVAILABLE




                                            Page 217 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4       Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 217
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2386 MARKEN MECHANICAL                        VARIOUS                                Trade                          $1,377
       SERVICES INC
       5165 COMMERCIAL CIRCLE STE   ACCOUNT NO.: NOT AVAILABLE
       A
       CONCORD, CA 94520


3.2387 MARLA CASS                               VARIOUS                              Third Party                      $2,170
       1046 W HILLSDALE BLVD                                                            Claim
       SAN MATEO, CA 94403          ACCOUNT NO.: NOT AVAILABLE


3.2388 MARLENE MARTINEZ                         VARIOUS                              Third Party                        $200
       1223 RIBISI CIR                                                                  Claim
       SAN JOSE, CA 95131           ACCOUNT NO.: NOT AVAILABLE


3.2389 MARMON UTILITY LLC                       VARIOUS                                Trade                        $301,303
       53 OLD WILTON RD
       MILFORD, NH 3055             ACCOUNT NO.: NOT AVAILABLE


3.2390 MARSHA E GILBERT                         VARIOUS                                Trade                          $5,130
       1824 HARDMAN AVE
       NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.2391 MARTHA DIAZ                              VARIOUS                                Trade                            $500
       95 WALKER VALLEY RD
       CASTORVILLE, CA 95012        ACCOUNT NO.: NOT AVAILABLE


3.2392 MARTHA J SIMON                           VARIOUS                                Trade                            $374
       22 BATTERY ST STE 888
       SAN FRANCISCO, CA 94111      ACCOUNT NO.: NOT AVAILABLE


3.2393 MARTHE TAGGART 1983                      VARIOUS                                Trade                            $750
       REVOCABLE
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.2394 MARTHOM CORPORATION                      VARIOUS                                Trade                         $10,550
       P.O. BOX 262
       CAMPBELLTOWN, PA 17010       ACCOUNT NO.: NOT AVAILABLE


3.2395 MARTIN ALVAREZ                           VARIOUS                              Third Party                      $1,468
       25880 ROOSEVELT ST                                                               Claim
       CHUALAR, CA 93925            ACCOUNT NO.: NOT AVAILABLE


3.2396 MARTINA LAWLOR                           VARIOUS                              Third Party                        $646
       809 AUZERAIS AVE                                                                 Claim
       SAN JOSE, CA 95126           ACCOUNT NO.: NOT AVAILABLE




                                           Page 218 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 218
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2397 MARVIN LA VASSE                          VARIOUS                                Trade                          $3,663
       P.O. BOX 41
       OAKLEY, CA 94561             ACCOUNT NO.: NOT AVAILABLE


3.2398 MARX ASSOCIATES INC                      VARIOUS                                Trade                          $5,388
       100 SUMMIT RANCH RD
       ALAMO, CA 94507              ACCOUNT NO.: NOT AVAILABLE


3.2399 MARY MATTESON BRYAN                      VARIOUS                                Trade                          $7,362
       195 FORBES AVE
       SAN ANSELMO, CA 94960        ACCOUNT NO.: NOT AVAILABLE


3.2400 MARY SCANNELL                            VARIOUS                              Third Party                        $472
       300 EAST H STREET                                                                Claim
       BENICIA, CA 94510            ACCOUNT NO.: NOT AVAILABLE


3.2401 MASON BRUCE & GIRARD INC                 VARIOUS                                Trade                        $442,611
       707 SW WASHINGTON ST STE
       1300                         ACCOUNT NO.: NOT AVAILABLE
       PORTLAND, OR 97205


3.2402 MASTAGNI HOLSTEDT AMICK                  VARIOUS                                Trade                          $1,000
       MILLER
       1912 I ST                    ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95814


3.2403 MATHESON GAS PRODUCTS                    VARIOUS                                Trade                          $2,984
       CO - NEWARK
       6775 CENTRAL AVE             ACCOUNT NO.: NOT AVAILABLE
       NEWARK, CA 94560


3.2404 MATHEWS READYMIX LLC                     VARIOUS                                Trade                         $81,252
       4711 HAMMONTON RD
       MARYSVILLE, CA 95901         ACCOUNT NO.: NOT AVAILABLE


3.2405 MATRIX HG INC                            VARIOUS                                Trade                          $8,892
       115 MASON CIRCLE STE B
       CONCORD, CA 94520            ACCOUNT NO.: NOT AVAILABLE


3.2406 MATTHEW BENDER & COMPANY                 VARIOUS                                Trade                          $3,389
       INC
       9443 SPRINGBORO PIKE         ACCOUNT NO.: NOT AVAILABLE
       MIAMISBURG, OH 45342


3.2407 MATTHEW PLACEK                           VARIOUS                              Third Party                         $19
       4608 BUCKEYE RD                                                                  Claim
       SHINGLE SPRINGS, CA 95682    ACCOUNT NO.: NOT AVAILABLE



                                           Page 219 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 219
                                                       of 568
Pacific Gas and Electric Company                                                              Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.2408 MATTOLE RESTORATION                        VARIOUS                                Trade                         $12,500
       COUNCIL
       P.O. BOX 160                   ACCOUNT NO.: NOT AVAILABLE
       PETROLIA, CA 11111


3.2409 MAURICE MCCRARY                            VARIOUS                              Third Party                      $1,234
       1117 DERBY ST.                                                                     Claim
       BERKELEY, CA 94702             ACCOUNT NO.: NOT AVAILABLE


3.2410 MAVERICK TECHNOLOGIES LLC                  VARIOUS                                Trade                         $20,588
       265 ADMIRAL TROST DR
       COLUMBIA, IL 62236             ACCOUNT NO.: NOT AVAILABLE


3.2411 MAVRO IMAGING LLC                          VARIOUS                                Trade                          $5,336
       22 MAPLE TREE DR
       WESTAMPTON, NJ 8060            ACCOUNT NO.: NOT AVAILABLE


3.2412 MAX C SNYDER                               VARIOUS                                Trade                         $77,750
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2413 MAXIM CRANE WORKS LP                       VARIOUS                                Trade                       $2,124,972
       7512 PACIFIC AVE
       PLEASANT GROVE, CA 95668       ACCOUNT NO.: NOT AVAILABLE


3.2414 MAYER BROWN LLP                            VARIOUS                                Trade                          $2,996
       230 SOUTH LASALLE ST
       CHICAGO, IL 60604-1404         ACCOUNT NO.: NOT AVAILABLE


3.2415 M-B IRREVOCABLE TRUST                      VARIOUS                                Trade                          $1,000
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2416 MBK ENGINEERS                              VARIOUS                                Trade                             $10
       455 UNIVERSITY AVE STE 100
       SACRAMENTO, CA 95825           ACCOUNT NO.: NOT AVAILABLE


3.2417 MC2 ELECTRIC, INC.                         VARIOUS                              Third Party                        $591
       PO BOX 152                                                                         Claim
       BRISBANE, CA 94005             ACCOUNT NO.: NOT AVAILABLE


3.2418 MC2 ELECTRIC, INC.                         VARIOUS                              Third Party                        $650
       PO BOX 152                                                                         Claim
       BRISBANE, CA 94005             ACCOUNT NO.: NOT AVAILABLE




                                             Page 220 of 9581 to Schedule E/F Part 2

      Case: 19-30088            Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 220
                                                         of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2419 MCACONNECT LLC                           VARIOUS                                Trade                        $111,370
       8055 E TUFTS AVE STE 1300
       DENVER, CO 80237              ACCOUNT NO.: NOT AVAILABLE


3.2420 MCCAMPBELL ANALYTICAL INC                VARIOUS                                Trade                            $874
       1534 WILLOW PASS RD
       PITTSBURG, CA 94565-1701      ACCOUNT NO.: NOT AVAILABLE


3.2421 MCCARTHY BURGESS & WOLFF                 VARIOUS                                Trade                        $150,007
       INC
       26000 CANNON RD               ACCOUNT NO.: NOT AVAILABLE
       CLEVELAND, OH 44146


3.2422 MCCARTHY STEEL INC                       VARIOUS                                Trade                         $19,023
       313 SOUTH ST
       SAN LUIS OBISPO, CA 93401     ACCOUNT NO.: NOT AVAILABLE


3.2423 MCCLELLAN BUSINESS PARK                  VARIOUS                                Trade                          $4,000
       LLC
       3140 PEACEKEEPER WY           ACCOUNT NO.: NOT AVAILABLE
       MCLELLAN, CA 95652


3.2424 MCE CORPORATION                          VARIOUS                                Trade                       $1,026,523
       4000 INDUSTRIAL WAY
       CONCORD, CA 94520             ACCOUNT NO.: NOT AVAILABLE


3.2425 MCFARLAND CASCADE                        VARIOUS                                Trade                       $7,184,344
       HOLDINGS INC
       P.O. BOX 1496                 ACCOUNT NO.: NOT AVAILABLE
       TACOMA, WA 98401-1496


3.2426 MCGALKEA LLC                             VARIOUS                              Third Party                      $3,100
       1355 PACIFIC AVE, SUITE 600                                                      Claim
       SAN FRANCISCO, CA 94111       ACCOUNT NO.: NOT AVAILABLE


3.2427 MCGRATH RENTAL CORP                      VARIOUS                                Trade                          $2,406
       5700 LAS POSITAS RD
       LIVERMORE, CA 94550           ACCOUNT NO.: NOT AVAILABLE


3.2428 MCGUIRE AND HESTER                       VARIOUS                              Third Party                      $8,360
       2810 HARBOR BAY PARKWAY                                                          Claim
       ALAMEDA, CA 94502             ACCOUNT NO.: NOT AVAILABLE


3.2429 MCHUGH ENERGY                            VARIOUS                                Trade                         $76,616
       CONSULTANTS INC
       8600 ROYAL ESTATES WY         ACCOUNT NO.: NOT AVAILABLE
       FAIR OAKS, CA 95628



                                           Page 221 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 221
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2430 MCK CONSULTING LLC                       VARIOUS                               Trade                         $9,258
       16 TREMONT CT
       NEWARK, DE 19711             ACCOUNT NO.: NOT AVAILABLE


3.2431 MCKENNYS DO IT BEST                      VARIOUS                               Trade                         $3,518
       BUILDING CENTER
       P.O. BOX 115                 ACCOUNT NO.: NOT AVAILABLE
       CUTTEN, CA 95534


3.2432 MCKINSEY & COMPANY INC - U S         VARIOUS                                   Trade                    $16,817,755
       P.O. BOX 7247-7255
       PHILADELPHIA, PA 19170-7255  ACCOUNT NO.: NOT AVAILABLE


3.2433 MCKITTRICK LIMITED                       VARIOUS                               Trade                       $275,869
       SUITE 2411F
       HOUSTON, TX                  ACCOUNT NO.: NOT AVAILABLE


3.2434 MCMASTER-CARR SUPPLY CO                  VARIOUS                               Trade                        $23,955
       P.O. BOX 54960
       LOS ANGELES, CA 90054        ACCOUNT NO.: NOT AVAILABLE


3.2435 MCMASTER-CARR SUPPLY CO                  VARIOUS                               Trade                           $670
       600 N COUNTY LINE RD
       ELMHURST, IL 60126           ACCOUNT NO.: NOT AVAILABLE


3.2436 MCS OPCO LLC                             VARIOUS                               Trade                         $4,613
       9 PARKLAWN DR
       BETHEL, CT 6801              ACCOUNT NO.: NOT AVAILABLE


3.2437 MD THURBER INC                           VARIOUS                               Trade                        $27,633
       5209 INDUSTRIAL WAY
       ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.2438 MDR INC                                  VARIOUS                               Trade                      $9,498,738
       P.O. BOX 639
       BENICIA, CA 94510            ACCOUNT NO.: NOT AVAILABLE


3.2439 MEAD AND HUNT INC                        VARIOUS                               Trade                       $124,593
       6501 WATTS RD
       MADISON, WI 53719            ACCOUNT NO.: NOT AVAILABLE


3.2440 MEARS GROUP INC                          VARIOUS                               Trade                      $1,442,085
       4500 N MISSION RD
       ROSEBUSH, MI 48878           ACCOUNT NO.: NOT AVAILABLE




                                           Page 222 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 222
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.2441 MECHANICAL ANALYSIS REPAIR               VARIOUS                                Trade                         $26,421
       INC
       142 N CLUFF AVE                ACCOUNT NO.: NOT AVAILABLE
       LODI, CA 95240


3.2442 MEDCO HEALTH SOLUTION INC                VARIOUS                                Trade                         $37,769
       ONE EXPRESS WAY
       ST LOUIS, MO 63121             ACCOUNT NO.: NOT AVAILABLE


3.2443 MEDIA MOSAIC INC                         VARIOUS                                Trade                       $1,117,491
       555 S RENTON VILLAGE PL #280
       RENTON, WA 98057               ACCOUNT NO.: NOT AVAILABLE


3.2444 MEDIAMACROS INC                          VARIOUS                                Trade                         $16,000
       15 FRANKLIN ST STE 687
       AVONDALE ESTATES, GA 30002     ACCOUNT NO.: NOT AVAILABLE


3.2445 MEDICACOM COMMUNICATIONS                 VARIOUS                                Trade                              $5
       CORP
       ONE MEDIACOM WY                ACCOUNT NO.: NOT AVAILABLE
       MEDIACOM PARK, NY 10918


3.2446 MEDINA VASQUEZ-PRICILLA                  VARIOUS                              Third Party                      $7,703
       23855 SANTA CLARA STREET                                                         Claim
       HAYWARD, CA 94541              ACCOUNT NO.: NOT AVAILABLE


3.2447 MEGA RENEWABLES                          VARIOUS                                Trade                         $25,187
       10050 BANDLEY DR
       CUPERTINO, CA 95014            ACCOUNT NO.: NOT AVAILABLE


3.2448 MEGHAN HATFIELD                          VARIOUS                              Third Party                      $3,367
       4030 67TH STREET                                                                 Claim
       SACRAMENTO, CA 95820           ACCOUNT NO.: NOT AVAILABLE


3.2449 MEI CHENG                                VARIOUS                              Third Party                        $291
       2740 CHURCHILL DRIVE                                                             Claim
       HILLSBOROUGH, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.2450 MEIER CECIL BAY AREA 2 LLC               VARIOUS                                Trade                         $19,200
       P.O. BOX 14576
       SAN FRANCISCO, CA 94114        ACCOUNT NO.: NOT AVAILABLE


3.2451 MELISSA KESTER                           VARIOUS                                Trade                         $20,873
       14457 GLORIETTA DR
       SHERMAN OAKS, CA 91423         ACCOUNT NO.: NOT AVAILABLE




                                           Page 223 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 223
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2452 MELISSA MADRIGAL                         VARIOUS                              Third Party                        $256
       4258 W FIGARDEN DRIVE, APT                                                       Claim
       220                          ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93722


3.2453 MELISSA WILLEY                           VARIOUS                              Third Party                        $500
       1551 K ST                                                                        Claim
       SAN MIGUEL, CA 93451         ACCOUNT NO.: NOT AVAILABLE


3.2454 MENDOTA GROUP LLC                        VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2455 MERCED COUNTY                            VARIOUS                                Trade                          $1,336
       ASSOCIATION OF GOVERN
       369 W 18TH STREET            ACCOUNT NO.: NOT AVAILABLE
       MERCED, CA 95340


3.2456 MERCED COUNTY COMMUNITY                  VARIOUS                                Trade                             $20
       ACTION
       1748 MILE ST STE B           ACCOUNT NO.: NOT AVAILABLE
       MERCED, CA 95344-0085


3.2457 MERCED IRRIGATION DISTRICT               VARIOUS                                Trade                          $1,750
       744 W 20TH ST
       MERCED, CA 95340             ACCOUNT NO.: NOT AVAILABLE


3.2458 MERCED IRRIGATION DISTRICT               VARIOUS                                Trade                            $250
       P.O. BOX 2288
       MERCED, CA 95344             ACCOUNT NO.: NOT AVAILABLE


3.2459 MERCED SOLAR LLC                         VARIOUS                                Trade                         $13,898
       77 WATER ST 8TH FL
       NEW YORK, NY 10005           ACCOUNT NO.: NOT AVAILABLE


3.2460 MERCER                                   VARIOUS                                Trade                        $131,423
       4 EMBARCADERO CTR #400
       SAN FRANCISCO, CA 94111      ACCOUNT NO.: NOT AVAILABLE


3.2461 MERCER US INC                            VARIOUS                                Trade                        $255,926
       4565 PAYSPHERE CIRCLE
       CHICAGO, IL 60674            ACCOUNT NO.: NOT AVAILABLE


3.2462 MERCURY INSTRUMENTS INC                  VARIOUS                                Trade                         $35,534
       3940 VIRGINIA AVE
       CINCINNATI, OH 45227         ACCOUNT NO.: NOT AVAILABLE




                                           Page 224 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 224
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2463 MESA ASSOCIATES INC                      VARIOUS                               Trade                       $901,152
       480 PRODUCTION AVE
       MADISON, AL 35758            ACCOUNT NO.: NOT AVAILABLE


3.2464 MESA PRODUCTS INC                        VARIOUS                               Trade                        $32,610
       P.O. BOX 52608
       TULSA, OK 74152              ACCOUNT NO.: NOT AVAILABLE


3.2465 MESSAGE BROADCAST LLC                    VARIOUS                               Trade                        $49,195
       4685 MACARTHUR CT #250
       NEWPORT BEACH, CA 92660      ACCOUNT NO.: NOT AVAILABLE


3.2466 MET ONE INSTRUMENTS INC                  VARIOUS                               Trade                           $536
       1600 WASHINGTON BLVD
       GRANTS PASS, OR 97526        ACCOUNT NO.: NOT AVAILABLE


3.2467 METEOLOGICA S A                          VARIOUS                               Trade                        $34,800
       COSTA BRAVA 10
       MADRID, 28 28034             ACCOUNT NO.: NOT AVAILABLE


3.2468 METER READINGS HOLDING LLC               VARIOUS                               Trade                       $142,511
       77 WESPORT PLAZA STE 500
       ST LOUIS, MO 63146-3126      ACCOUNT NO.: NOT AVAILABLE


3.2469 METER VALVE & CONTROL INC                VARIOUS                               Trade                            $30
       1499 SUNNYBROOK RD
       ALAMO, CA 94507              ACCOUNT NO.: NOT AVAILABLE


3.2470 METERSWAP LLC                            VARIOUS                               Trade                        $36,425
       5260 E LAKESHORE DR
       SAN RAMON, CA 94582          ACCOUNT NO.: NOT AVAILABLE


3.2471 METRICSTREAM INC                         VARIOUS                               Trade                       $348,546
       2600 E BAYSHORE RD
       PALO ALTO, CA 94303          ACCOUNT NO.: NOT AVAILABLE


3.2472 METROLINA ASSOCIATION                    VARIOUS                               Trade                         $2,896
       704 LOUISE AVE
       CHARLOTTE, NC 28204          ACCOUNT NO.: NOT AVAILABLE


3.2473 METROPOLITAN ELECTRICAL                  VARIOUS                               Trade                        $93,171
       CONST INC
       2400 - 3RD ST                ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94107




                                           Page 225 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 225
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2474 METROPOLITAN LIFE                        VARIOUS                                Trade                              $0
       INSURANCE CO
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.2475 MGE UNDERGROUND INC                      VARIOUS                                Trade                       $9,367,803
       P.O. BOX 4189
       PASO ROBLES, CA 93447         ACCOUNT NO.: NOT AVAILABLE


3.2476 MGP XI REIT LLC                          VARIOUS                                Trade                          $1,000
       425 CALIFORNIA ST 10TH FL
       SAN FRANCISCO, CA 94104       ACCOUNT NO.: NOT AVAILABLE


3.2477 MICHAEL & TIFFANI MINAFO                 VARIOUS                              Third Party                      $1,182
       566 CASANOVA AVE                                                                 Claim
       MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE


3.2478 MICHAEL A WALL                           VARIOUS                                Trade                          $3,900
       201 FOX LAKE DR
       CLINTON, NC 28328             ACCOUNT NO.: NOT AVAILABLE


3.2479 MICHAEL BEIER COMPANY                    VARIOUS                                Trade                         $28,000
       28276 KENSINGTON LN
       PERRYSBURG, OH 43551          ACCOUNT NO.: NOT AVAILABLE


3.2480 MICHAEL C STEAD                          VARIOUS                                Trade                          $1,000
       2255 N MAIN ST
       WALNUT CREEK, CA 94597        ACCOUNT NO.: NOT AVAILABLE


3.2481 MICHAEL CRAIN ORCHARDS,                  VARIOUS                              Third Party                     $75,000
       INC.-WALLAC                                                                      Claim
       10695 DECKER AVE.             ACCOUNT NO.: NOT AVAILABLE
       LOS MOLINOS, CA 96055


3.2482 MICHAEL DAVIS                            VARIOUS                              Third Party                        $155
       8093 ROYAL OAKS                                                                  Claim
       OROVILLE, CA 95966            ACCOUNT NO.: NOT AVAILABLE


3.2483 MICHAEL FITZPATRICK                      VARIOUS                                Trade                          $7,748
       3581 EAST INTERNATIONAL AVE
       CLOVIS, CA 93619              ACCOUNT NO.: NOT AVAILABLE


3.2484 MICHAEL FLOOD                            VARIOUS                              Third Party                      $2,464
       650 CANYON OAKS DR.                                                              Claim
       OAKLAND, CA 94605             ACCOUNT NO.: NOT AVAILABLE




                                           Page 226 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 226
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2485 MICHAEL GALLO                            VARIOUS                                Trade                         $23,458
       417 VILLAGE DR
       EL CERRITO, CA 94530         ACCOUNT NO.: NOT AVAILABLE


3.2486 MICHAEL HESTER                           VARIOUS                              Third Party                      $9,875
       2522 TAYLOR WAY                                                                  Claim
       ANTIOCH, CA 94531            ACCOUNT NO.: NOT AVAILABLE


3.2487 MICHAEL LOUIE                            VARIOUS                              Third Party                         $17
       256 WOODBRIDGE CIRCLE                                                            Claim
       SAN MATEO, CA 94403          ACCOUNT NO.: NOT AVAILABLE


3.2488 MICHAEL NOLAN ASSOCIATES                 VARIOUS                                Trade                          $3,781
       3448 RICHMOND RD
       OTTAWA, ON K2H 8H7           ACCOUNT NO.: NOT AVAILABLE


3.2489 MICHAEL S GORELIK                        VARIOUS                              Third Party                      $1,813
       18730 HARLEIGH DR                                                                Claim
       SARATOGA, CA 95070           ACCOUNT NO.: NOT AVAILABLE


3.2490 MICHAEL STEVEN MACFARLAND                VARIOUS                                Trade                          $4,000
       1881 ASPIN AVE
       REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.2491 MICHELLE MCKEOWN                         VARIOUS                                Trade                          $5,000
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2492 MICHELLE SMITH                           VARIOUS                              Third Party                        $657
       16400 DEER PARK RD                                                               Claim
       COTTONWOOD, CA 96022         ACCOUNT NO.: NOT AVAILABLE


3.2493 MICHELS CORPORATION                      VARIOUS                                Trade                       $5,140,622
       9433 DOWCOR LN SW
       TUMWATER, WA 98512           ACCOUNT NO.: NOT AVAILABLE


3.2494 MICHELS CORPORATION                      VARIOUS                                Trade                       $5,126,437
       817 W MAIN ST
       BROWNSVILLE, WI 53006        ACCOUNT NO.: NOT AVAILABLE


3.2495 MICRO FOCUS SOFTWARE INC                 VARIOUS                                Trade                         $22,935
       1800 SOUTH NOVELL PL
       PROVO, UT 84606              ACCOUNT NO.: NOT AVAILABLE


3.2496 MICRO MOTION INC                         VARIOUS                                Trade                            $759
       7070 WINCHESTER CIRCLE
       BOULDER, CO 80301            ACCOUNT NO.: NOT AVAILABLE


                                           Page 227 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 227
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.2497 MICRO-DESIGN INC                         VARIOUS                                Trade                          $9,867
       10210 MONROE DR
       DALLAS, TX 75229               ACCOUNT NO.: NOT AVAILABLE


3.2498 MICROSOFT CORP                           VARIOUS                                Trade                          $6,976
       6100 NEIL RD STE 210
       RENO, NV 89511                 ACCOUNT NO.: NOT AVAILABLE


3.2499 MID CENTURY INSURANCE                    VARIOUS                              Third Party                     $15,000
       COMPANY                                                                          Claim
       80 EL CAMINO REAL              ACCOUNT NO.: NOT AVAILABLE
       BERKELEY, CA 94705


3.2500 MID STATE PROPERTY                       VARIOUS                              Third Party                        $462
       MANAGEMENT                                                                       Claim
       3599 SUELDO STREET, SUITE      ACCOUNT NO.: NOT AVAILABLE
       100
       SAN LUIS OBISPO, CA 93401


3.2501 MID VALLEY DISPOSAL INC                  VARIOUS                                Trade                          $2,737
       P.O. BOX 12385
       FRESNO, CA 93777               ACCOUNT NO.: NOT AVAILABLE


3.2502 MIDDLE RIVER POWER III LLC               VARIOUS                                Trade                         $93,663
       200 W MADISON STE 3810
       CHICAGO, IL 60606              ACCOUNT NO.: NOT AVAILABLE


3.2503 MID-PENINSULA WATER                      VARIOUS                                Trade                          $1,110
       DISTRICT
       P.O. BOX 39000                 ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94139-0001


3.2504 MIDSTATE SOLID WASTE &                   VARIOUS                                Trade                            $659
       RECYCLING
       P.O. BOX 662                   ACCOUNT NO.: NOT AVAILABLE
       TEMPLETON, CA 93465


3.2505 MIDWAY-SUNSET                            VARIOUS                                Trade                       $1,236,913
       COGENERATION CO
       18101 VON KARMAN AVE #1700     ACCOUNT NO.: NOT AVAILABLE
       IRVINE, CA 92715-1007


3.2506 MIECZYSLAW MACIEJOWSKI                   VARIOUS                              Third Party                        $449
       734 ASHBOURNE DRIVE                                                              Claim
       SUNNYVALE, CA 94087            ACCOUNT NO.: NOT AVAILABLE


3.2507 MIKE GRUSZIE                             VARIOUS                                Trade                            $260
       5415 N SAN MARCOS
       FRESNO, CA 93722               ACCOUNT NO.: NOT AVAILABLE

                                           Page 228 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 228
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2508 MIKE PURTLE                               VARIOUS                              Third Party                        $433
       4067 SCHUYLER CT                                                                  Claim
       STOCKTON, CA 95206            ACCOUNT NO.: NOT AVAILABLE


3.2509 MILBAR HYDRO TEST INC                     VARIOUS                                Trade                         $94,623
       651 AERO DR
       SHREVEPORT, LA 71107          ACCOUNT NO.: NOT AVAILABLE


3.2510 MILDRED STACY                             VARIOUS                              Third Party                        $220
       12270 RIO OSO ROAD                                                                Claim
       AUBURN, CA 95602              ACCOUNT NO.: NOT AVAILABLE


3.2511 MILLER PIPELINE LLC                       VARIOUS                                Trade                       $1,992,921
       8850 CRAWFORDSVILLE RD
       INDIANAPOLIS, IN 46234        ACCOUNT NO.: NOT AVAILABLE


3.2512 MILLER SECURITY &                         VARIOUS                                Trade                          $1,526
       INVESTIGATION INC
       222 W CARMEN LN #204          ACCOUNT NO.: NOT AVAILABLE
       SANTA MARIA, CA 93454


3.2513 MILLVIEW COUNTY WATER                     VARIOUS                                Trade                            $171
       DISTRICT
       3081 NO STATE ST              ACCOUNT NO.: NOT AVAILABLE
       UKIAH, CA 95482


3.2514 MILOMIX PRODUCTIONS                       VARIOUS                                Trade                         $15,994
       3210 KERNER BLVD
       SAN RAFAEL, CA 94901          ACCOUNT NO.: NOT AVAILABLE


3.2515 MILPITAS MATERIALS CO                     VARIOUS                                Trade                          $3,670
       1125 N MILPITAS BLVD
       MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE


3.2516 MIN GAO                                   VARIOUS                              Third Party                        $600
       34848 AWNING TER                                                                  Claim
       FREMONT, CA 94555             ACCOUNT NO.: NOT AVAILABLE


3.2517 MINDWALK CONSULTING LLC                   VARIOUS                                Trade                          $7,499
       805 805 GILARDI DR
       PETALUMA, CA 94952            ACCOUNT NO.: NOT AVAILABLE


3.2518 MINERS & PISANI INC                       VARIOUS                                Trade                        $510,424
       3551 ARDEN RD
       HAYWARD, CA 94545             ACCOUNT NO.: NOT AVAILABLE




                                            Page 229 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 229
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.2519 MIRAMONTE SANITATION                     VARIOUS                                Trade                          $1,003
       P.O. BOX 129
       REEDLEY, CA 93654              ACCOUNT NO.: NOT AVAILABLE


3.2520 MIRION TECHNOLOGIES INC                  VARIOUS                                Trade                         $36,937
       2652 MCGAW AVE
       IRVINE, CA 92614               ACCOUNT NO.: NOT AVAILABLE


3.2521 MIRION TECHNOLOGIES MGPI                 VARIOUS                                Trade                          $9,250
       INC
       5000 HIGHLANDS PKWY STE 150    ACCOUNT NO.: NOT AVAILABLE
       SMYRNA, GA 30082


3.2522 MISSION CONSTRUCTORS INC.                VARIOUS                                Trade                        $140,336
       2177 JERROLD AVE STE 201
       SAN FRANCISCO, CA 94124        ACCOUNT NO.: NOT AVAILABLE


3.2523 MISSION SOLAR LLC                        VARIOUS                                Trade                         $13,613
       77 WATER ST 8TH FL
       NEW YORK, NY 10005             ACCOUNT NO.: NOT AVAILABLE


3.2524 MISSISSIPPI ENTERPRISE FOR               VARIOUS                                Trade                          $6,102
       BUILDING 1103 ROOM 140
       STENNIS SPACE CENTER, MS       ACCOUNT NO.: NOT AVAILABLE
       39529


3.2525 MISSISSIPPI STATE UNIVERSITY             VARIOUS                                Trade                         $33,995
       P.O. BOX 5227
       MISSISSIPPI STATE, MS 39762    ACCOUNT NO.: NOT AVAILABLE


3.2526 MISTI BRUCERI AND                        VARIOUS                                Trade                         $43,173
       ASSOCIATES LLC
       143 VISTA VIEW DR              ACCOUNT NO.: NOT AVAILABLE
       VACAVILLE, CA 95688


3.2527 MISTRAS GROUP INC                        VARIOUS                                Trade                        $184,114
       195 CLARKSVILLE RD
       PRINCETON JUNCTION, NJ 8550    ACCOUNT NO.: NOT AVAILABLE


3.2528 MISUN KIM                                VARIOUS                              Third Party                        $860
       27375 BAVELLA WAY                                                                Claim
       SALINAS, CA 93908              ACCOUNT NO.: NOT AVAILABLE


3.2529 MITCHELL BREWER                          VARIOUS                              Third Party                         $52
       644 GARFILED PL                                                                  Claim
       ARROYO GRANDE, CA 93420        ACCOUNT NO.: NOT AVAILABLE




                                           Page 230 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 230
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2530 MITCHELL REPAIR                          VARIOUS                                Trade                         $46,792
       INFORMATION COMPANY
       14145 DANIELSON ST           ACCOUNT NO.: NOT AVAILABLE
       POWAY, CA 92064


3.2531 MITCHELL SNOW INC                        VARIOUS                                Trade                         $10,260
       1900 ALAMEDA DE LAS PULGAS
       STE 101                      ACCOUNT NO.: NOT AVAILABLE
       SAN MATEO, CA 94403


3.2532 MITCHELL SNOW INC                        VARIOUS                                Trade                         $13,171
       1900 ALAMEDA DE LAS PULGAS
       STE 110                      ACCOUNT NO.: NOT AVAILABLE
       SAN MATEO, CA 94403


3.2533 MITCHELL SNOW INC                        VARIOUS                                Trade                        $334,786
       1900 ALAMEDA DE LAS PULGAS
       STE 110                      ACCOUNT NO.: NOT AVAILABLE
       SAN MATEO, CA 94403


3.2534 MITEL TECHNOLOGIES INC                   VARIOUS                                Trade                          $1,798
       1146 N ALMA SCHOOL RD
       MESA, AZ 85201               ACCOUNT NO.: NOT AVAILABLE


3.2535 MITRATECH HOLDINGS INC                   VARIOUS                                Trade                          $3,400
       5001 PLAZA ON THE LAKE STE
       111                          ACCOUNT NO.: NOT AVAILABLE
       AUSTIN, TX 78746


3.2536 MITSUBISHI ELECTRIC POWER                VARIOUS                                Trade                        $167,931
       530 KEYSTONE DR
       WARRENDALE, PA 15086         ACCOUNT NO.: NOT AVAILABLE


3.2537 MK BLAKE ESTATE COMPANY                  VARIOUS                              Third Party                        $403
       944 MC COURTNEY RD                                                               Claim
       GRASS VALLEY, CA 95949       ACCOUNT NO.: NOT AVAILABLE


3.2538 MK CONSULTING SERVICES INC               VARIOUS                                Trade                         $18,861
       747 FOUNTAINHEAD CT
       SAN RAMON, CA 94583          ACCOUNT NO.: NOT AVAILABLE


3.2539 MLU SERVICES INC                         VARIOUS                                Trade                        $379,206
       573 HAWTHORNE AVE
       ATHENS, GA 30606             ACCOUNT NO.: NOT AVAILABLE


3.2540 MM REFORESTATION INC                     VARIOUS                                Trade                            $180
       3786 HAMMONTON-
       SMARTSVILLE RD               ACCOUNT NO.: NOT AVAILABLE
       MARYSVILLE, CA 95901

                                           Page 231 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 231
                                                       of 568
Pacific Gas and Electric Company                                                              Case Number:       19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D      Basis For       Offset    Amount of Claim
Including Zip Code                          Account Number                               Claim

Trade Payables

3.2541 MOBILE MINI INC                          VARIOUS                                  Trade                            $5,562
       7420 S KYRENE RD SUITE 101
       TEMPLE, AZ 85283              ACCOUNT NO.: NOT AVAILABLE


3.2542 MOBILE MOUNTING SOLUTIONS                VARIOUS                                  Trade                           $64,839
       INC
       406 INTERCHANGE ST STE A      ACCOUNT NO.: NOT AVAILABLE
       MCKINNEY, TX 75071-1829


3.2543 MODESTO INDUSTRIAL                       VARIOUS                                  Trade                            $3,990
       ELECTRICAL CO
       1417 COLDWELL AVE             ACCOUNT NO.: NOT AVAILABLE
       MODESTO, CA


3.2544 MODESTO IRRIGATION DISTRICT         VARIOUS                                       Trade                            $9,373
       1231 ELEVENTH ST
       MODESTO, CA 95354           ACCOUNT NO.: NOT AVAILABLE


3.2545 MOHAVE ELECTRIC                          VARIOUS                                  Trade                            $1,196
       COOPERATIVE INC
       928 HANCOCK RD                ACCOUNT NO.: NOT AVAILABLE
       BULLHEAD CITY, AZ 86430


3.2546 MOJAN CLEANERS                           VARIOUS                              Rental Security                      $1,769
       245 MARKET STREET                                                                Deposit
       SAN FRANCISCO, CA 94105       ACCOUNT NO.: NOT AVAILABLE


3.2547 MOJAVE BASIN AREA                        VARIOUS                                  Trade                            $2,695
       WATERMASTER
       13846 CONFERENCE CENTER       ACCOUNT NO.: NOT AVAILABLE
       DR
       APPLE VALLEY, CA 92307-4377


3.2548 MOJAVE DESERT AIR QUAL                   VARIOUS                                  Trade                              $288
       MGMNT DIST
       14306 PARK AVE                ACCOUNT NO.: NOT AVAILABLE
       VICTORVILLE, CA 92392


3.2549 MOJAVE PUBLIC UTILITY                    VARIOUS                                  Trade                            $7,995
       DISTRICT
       15844 K ST                    ACCOUNT NO.: NOT AVAILABLE
       MOJAVE, CA 93501


3.2550 MOJAVE SOLAR INC                         VARIOUS                                  Trade                         $1,124,384
       1250 SIMMS ST
       LAKEWOOD, CO 80401            ACCOUNT NO.: NOT AVAILABLE




                                           Page 232 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                        Page 232
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2551 MONTEREY BAY                             VARIOUS                               Trade                         $4,001
       COMMUNICATIONS INC
       250 NATURAL BRIDGES DR       ACCOUNT NO.: NOT AVAILABLE
       SANTA CRUZ, CA 95060


3.2552 MONTEREY BAY COMMUNITY                   VARIOUS                               Trade                             $0
       POWER
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.2553 MONTEREY CITY DISPOSAL                   VARIOUS                               Trade                         $1,872
       SERVICE INC
       P.O. BOX 2780                ACCOUNT NO.: NOT AVAILABLE
       MONTEREY, CA 93942-2780


3.2554 MONTEREY FIRE SAFE                       VARIOUS                               Trade                        $30,525
       COUNCIL INC
       2221 GARDEN RD               ACCOUNT NO.: NOT AVAILABLE
       MONTEREY, CA 93940


3.2555 MONTEREY MECHANICAL CO                   VARIOUS                               Trade                       $516,915
       8275 SAN LEANDRO ST
       OAKLAND, CA 94621            ACCOUNT NO.: NOT AVAILABLE


3.2556 MONTEREY REGIONAL WATER                  VARIOUS                               Trade                           $403
       P.O. BOX 2109
       MONTEREY, CA 93942-2109      ACCOUNT NO.: NOT AVAILABLE


3.2557 MONTEREY REGIONAL WATER                  VARIOUS                               Trade                         $3,496
       5 HARRIS CT BLDG D
       MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.2558 MONTFORD R BRYAN                         VARIOUS                               Trade                           $300
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2559 MONTROSE AIR QUALITY                     VARIOUS                               Trade                       $189,746
       SERVICES LLC
       1 PARK PLZ STE 1000          ACCOUNT NO.: NOT AVAILABLE
       IRVINE, CA 92614


3.2560 MONUMENT CRISIS CENTER                   VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2561 MOORE INDUSTRIES                         VARIOUS                               Trade                           $195
       INTERNATIONAL INC
       16650 SCHOENBORN ST          ACCOUNT NO.: NOT AVAILABLE
       SEPULVEDA, CA 91343-6196


                                           Page 233 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 233
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2562 MOORE TWINING ASSOCIATES                 VARIOUS                               Trade                        $73,403
       INC
       2527 FRESNO ST               ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93721


3.2563 MORRISON & FOERSTER LLP                  VARIOUS                               Trade                        $17,284
       425 MARKET ST
       SAN FRANCISCO, CA 94105      ACCOUNT NO.: NOT AVAILABLE


3.2564 MOTIVE POWER INC                         VARIOUS                               Trade                      $1,501,915
       580 HOWARD ST STE 304
       SAN FRANCISCO, CA 94105      ACCOUNT NO.: NOT AVAILABLE


3.2565 MOTOROLA                                 VARIOUS                               Trade                        $13,098
       13108 COLLECTIONS CTR DR
       CHICAGO, IL 60693            ACCOUNT NO.: NOT AVAILABLE


3.2566 MOUNTAIN F ENTERPRISES INC               VARIOUS                               Trade                      $3,614,130
       1180 IRON POINT RD STE 350
       FOLSOM, CA 95630             ACCOUNT NO.: NOT AVAILABLE


3.2567 MOUNTAIN G ENTERPRISES INC               VARIOUS                               Trade                      $1,347,366
       1180 IRON POINT RD STE 350
       FOLSOM, CA 95630             ACCOUNT NO.: NOT AVAILABLE


3.2568 MOUNTAIN MEDICS INC                      VARIOUS                               Trade                       $476,800
       5727 DUNSMUIR AVE
       DUNSMUIR, CA 96025           ACCOUNT NO.: NOT AVAILABLE


3.2569 MRC GLOBAL                               VARIOUS                               Trade                      $1,025,148
       3110 BAYSHORE RD
       BENICIA, CA 94510            ACCOUNT NO.: NOT AVAILABLE


3.2570 MRE CONSULTING LTD                       VARIOUS                               Trade                       $616,816
       3800 BUFFALO SPEEDWAY STE
       200                          ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77098


3.2571 MRO INTEGRATED SOLUTIONS                 VARIOUS                               Trade                    $29,931,215
       LLC
       2700 MAXWELL WAY STE 200     ACCOUNT NO.: NOT AVAILABLE
       FAIRFIELD, CA 94534


3.2572 MT POSO COGENERATION CO                  VARIOUS                               Trade                       $824,490
       P.O. BOX 81256
       BAKERSFIELD, CA 93380        ACCOUNT NO.: NOT AVAILABLE




                                           Page 234 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 234
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2573 MUNGER TOLLES & OLSON LLP                VARIOUS                                Trade                        $377,361
       350 S GRAND AVE 50TH FL
       LOS ANGELES, CA 90071        ACCOUNT NO.: NOT AVAILABLE


3.2574 MUNICIPAL MAINTENANCE                    VARIOUS                                Trade                         $15,882
       EQUIPMENT
       4634 MAYHEW RD               ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95827


3.2575 MUSTAFA SARAC                            VARIOUS                              Third Party                        $200
       232 PARK ROAD                                                                    Claim
       BURLINGAME, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.2576 MYERS POWER PRODUCTS INC                 VARIOUS                                Trade                       $4,476,812
       2950 E PHILADELPHIA ST
       ONTARIO, CA 91761            ACCOUNT NO.: NOT AVAILABLE


3.2577 MYTURN COM PBC                           VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2578 N & T CONSULTING SERVICES                VARIOUS                                Trade                         $92,363
       INC
       810 LUCERNE ST               ACCOUNT NO.: NOT AVAILABLE
       LIVERMORE, CA 94551


3.2579 N CONSULTING ENGINEERS INC               VARIOUS                                Trade                         $68,010
       220 NEWPORT CENTER DR STE
       11-262                       ACCOUNT NO.: NOT AVAILABLE
       NEWPORT BEACH, CA 92660


3.2580 NACE INTERNATIONAL                       VARIOUS                                Trade                         $33,747
       15835 PARK TEN PL STE 200
       HOUSTON, TX 77084            ACCOUNT NO.: NOT AVAILABLE


3.2581 NALCO COMPANY LLC                        VARIOUS                                Trade                         $37,111
       1601 W DIEHL RD
       NAPERVILLE, IL 60563-1198    ACCOUNT NO.: NOT AVAILABLE


3.2582 NANCY CASTRO                             VARIOUS                              Third Party                        $200
       993 WILLIAMS ST                                                                  Claim
       SAN LEANDRO, CA 94577        ACCOUNT NO.: NOT AVAILABLE


3.2583 NANCY ELAM                               VARIOUS                                Trade                            $688
       6115 MONTGOMERY COURT
       SAN JOSE, CA 95135           ACCOUNT NO.: NOT AVAILABLE




                                           Page 235 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 235
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2584 NANCY ITEA-LI                            VARIOUS                              Third Party                        $800
       346 LORTON AVENUE                                                                Claim
       BURLINGAME, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.2585 NANCY WILLIAMS                           VARIOUS                              Third Party                      $1,747
       3279 APPLEGATE ROAD                                                              Claim
       ATWATER, CA 95301            ACCOUNT NO.: NOT AVAILABLE


3.2586 NANOWEATHER INC                          VARIOUS                                Trade                          $2,000
       4100 72ND AVE NE
       NORMAN, OK 73026             ACCOUNT NO.: NOT AVAILABLE


3.2587 NAPA COUNTY RECYCLING &                  VARIOUS                                Trade                            $171
       WASTE
       P.O. BOX 239                 ACCOUNT NO.: NOT AVAILABLE
       NAPA, CA 94559


3.2588 NAPA RECYLCING & WASTE                   VARIOUS                                Trade                            $887
       SERVICES LLC
       P.O. BOX 51015               ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90051-5315


3.2589 NAPA VALLEY WINE TRAIN LLC               VARIOUS                                Trade                          $1,837
       1275 MCKINSTRY ST
       NAPA, CA 94559               ACCOUNT NO.: NOT AVAILABLE


3.2590 NARINDER SINGH                           VARIOUS                              Third Party                        $603
       164 TEDDY DRIVE                                                                  Claim
       UNION CITY, CA 94587         ACCOUNT NO.: NOT AVAILABLE


3.2591 NASATKA BARRIER INC                      VARIOUS                                Trade                        $235,835
       7427 OLD ALEXANDRIA FERRY
       RD                           ACCOUNT NO.: NOT AVAILABLE
       CLINTON, MD 20735


3.2592 NATALIE KEE                              VARIOUS                              Third Party                        $375
       15 BOROUGHWOOD PLACE                                                             Claim
       HILLSBOROUGH, CA 94010       ACCOUNT NO.: NOT AVAILABLE


3.2593 NATEC INTERNATIONAL                      VARIOUS                                Trade                         $14,250
       1100 S TECHNOLOGY CIRCLE
       STE A                        ACCOUNT NO.: NOT AVAILABLE
       ANAHEIM, CA 92805


3.2594 NATHAN ASSOCIATES INC                    VARIOUS                                Trade                         $21,244
       1777 N KENT ST STE 1400
       ARLINGTON, VA 22209          ACCOUNT NO.: NOT AVAILABLE



                                           Page 236 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 236
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.2595 NATIONAL ASIAN AMERICAN                  VARIOUS                               Trade                        $17,520
       COALITION
       15 SOUTHGATE AVE STE 200       ACCOUNT NO.: NOT AVAILABLE
       DALY CITY, CA 94015


3.2596 NATIONAL ELECTRICAL                      VARIOUS                               Trade                         $4,111
       CARBON CORP
       251 FORRESTER DR               ACCOUNT NO.: NOT AVAILABLE
       GREENVILLE, SC 29607


3.2597 NATIONAL ICE DELIVERY INC                VARIOUS                               Trade                           $545
       887 SEBASTOPOL RD
       SANTA ROSA, CA 95407           ACCOUNT NO.: NOT AVAILABLE


3.2598 NATIONAL INSTRUMENTS                     VARIOUS                               Trade                        $19,827
       11500 N MOPAC EXPWY
       AUSTIN, TX 78759-3504          ACCOUNT NO.: NOT AVAILABLE


3.2599 NATIONAL PARK SERVICE                    VARIOUS                               Trade                            $50
       FORT MASON BUILDING 201
       SAN FRANCISCO, CA 94123        ACCOUNT NO.: NOT AVAILABLE


3.2600 NATIONAL WIDE CORP                       VARIOUS                               Trade                           $250
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2601 NATIONS ROOF WEST LLC                    VARIOUS                               Trade                        $89,470
       5463 E HEDGES AVE
       FRESNO, CA 93727               ACCOUNT NO.: NOT AVAILABLE


3.2602 NATURAL RESOURCES                        VARIOUS                               Trade                       $117,716
       DEFENSE COUNCIL
       40 W 20TH ST 11TH FL           ACCOUNT NO.: NOT AVAILABLE
       NEW YORK, NY 10011


3.2603 NATURAL RESOURCES MGMT                   VARIOUS                               Trade                         $4,946
       CORP
       1434 THIRD ST                  ACCOUNT NO.: NOT AVAILABLE
       EUREKA, CA 95501


3.2604 NAVEX GLOBAL INC                         VARIOUS                               Trade                         $1,319
       P.O. BOX 60941
       CHARLOTTE, NC 28260-0941       ACCOUNT NO.: NOT AVAILABLE


3.2605 NAVIGANT CONSULTING INC                  VARIOUS                               Trade                        $46,630
       30 S WACKER DRIVE SUITE 3100
       CHICAGO, IL 60606              ACCOUNT NO.: NOT AVAILABLE



                                           Page 237 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 237
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2606 NAVITAS PARTNERS INC                     VARIOUS                                Trade                         $56,037
       611 ROCKLAND RD STE 105
       LAKE BLUFF, IL 60044         ACCOUNT NO.: NOT AVAILABLE


3.2607 NBS PIPELINE SERVICES INC                VARIOUS                                Trade                        $389,589
       4080 PARADISE RD #15-311
       LAS VEGAS, NV 89169          ACCOUNT NO.: NOT AVAILABLE


3.2608 NCRM INC                                 VARIOUS                                Trade                        $254,261
       P.O. BOX 435
       CALPELLA, CA 95418           ACCOUNT NO.: NOT AVAILABLE


3.2609 NDT TECHNICAL SERVICES INC               VARIOUS                                Trade                            $980
       19726 MOSS BARK TRAIL
       RICHMOND, TX 77407-4002      ACCOUNT NO.: NOT AVAILABLE


3.2610 NEAL WEST                                VARIOUS                              Third Party                        $300
       PO BOX 404                                                                       Claim
       MOKELUMNE HILL, CA 95245     ACCOUNT NO.: NOT AVAILABLE


3.2611 NEALE & SONS INC                         VARIOUS                                Trade                         $32,950
       P.O. BOX 425
       SARATOGA, CA 95071           ACCOUNT NO.: NOT AVAILABLE


3.2612 NEARON SUNSET LLC                        VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2613 NEEDLES PUBLIC UTILITY                   VARIOUS                                Trade                         $36,239
       AUTHORITY
       817 THIRD STREET             ACCOUNT NO.: NOT AVAILABLE
       NEEDLES, CA 92363


3.2614 NEENA BABBAR                             VARIOUS                              Third Party                        $100
       43898 N. MORAY STREET                                                            Claim
       FREMONT, CA 94539            ACCOUNT NO.: NOT AVAILABLE


3.2615 NEENA BABBAR                             VARIOUS                              Third Party                        $175
       43898 N. MORAY STREET                                                            Claim
       FREMONT, CA 94539            ACCOUNT NO.: NOT AVAILABLE


3.2616 NESBITT PARTNERS                         VARIOUS                                Trade                            $995
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE




                                           Page 238 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 238
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2617 NEST LABS INC                             VARIOUS                               Trade                        $90,000
       1600 AMPHITHEATRE PKWAY
       MOUNTAIN VIEW, CA 94043       ACCOUNT NO.: NOT AVAILABLE


3.2618 NETCO INC                                 VARIOUS                               Trade                         $4,540
       1093 RIDGE RD
       WINDSOR, ME 4363              ACCOUNT NO.: NOT AVAILABLE


3.2619 NETWORK ENVIRONMENTAL                     VARIOUS                               Trade                        $86,429
       SYSTEMS INC
       1141 SIBLEY STREET            ACCOUNT NO.: NOT AVAILABLE
       FOLSOM, CA 95630


3.2620 NEVADA COUNTY FENCE CO                    VARIOUS                               Trade                        $69,881
       698 S AUBURN ST
       GRASS VALLEY, CA 95945        ACCOUNT NO.: NOT AVAILABLE


3.2621 NEVADA IRRIGATION DISTRICT                VARIOUS                               Trade                         $7,544
       1036 W MAIN ST
       GRASS VALLEY, CA 95945        ACCOUNT NO.: NOT AVAILABLE


3.2622 NEVADA IRRIGATION DISTRICT                VARIOUS                               Trade                         $9,566
       1036 W MAIN ST
       GRASS VALLEY, CA 95945        ACCOUNT NO.: NOT AVAILABLE


3.2623 NEVADA IRRIGATION DISTRICT                VARIOUS                               Trade                         $9,043
       1036 W MAIN ST
       GRASS VALLEY, CA 95945        ACCOUNT NO.: NOT AVAILABLE


3.2624 NEW CONTEXT SERVICES INC                  VARIOUS                               Trade                       $160,000
       717 MARKET ST #200
       SAN FRANCISCO, CA 94103       ACCOUNT NO.: NOT AVAILABLE


3.2625 NEW PIG CORP                              VARIOUS                               Trade                         $7,236
       ONE PORK AVE
       TIPTON, PA 16684-0304         ACCOUNT NO.: NOT AVAILABLE


3.2626 NEWCASTLE ELEMENTARY                      VARIOUS                               Trade                             $0
       SCHOOL DIST
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.2627 NEWCOMB TREE EXPERTS INC                  VARIOUS                               Trade                       $193,603
       P.O. BOX 390848
       MOUNTAIN VIEW, CA 94039       ACCOUNT NO.: NOT AVAILABLE




                                            Page 239 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 239
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2628 NEWTRON INC                              VARIOUS                                Trade                          $4,490
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2629 NEXANT INC                               VARIOUS                                Trade                        $676,338
       101 SECOND ST 10TH FL
       SAN FRANCISCO, CA 94105       ACCOUNT NO.: NOT AVAILABLE


3.2630 NEXIENT LLC                              VARIOUS                                Trade                        $480,392
       8000 JARVIS AVE STE 200
       NEWARK, CA 94560              ACCOUNT NO.: NOT AVAILABLE


3.2631 NEXT LEVEL WAREHOUSE                     VARIOUS                                Trade                            $338
       SOLUTIONS INC
       555 DISPLAY WY                ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95838


3.2632 NEXTEL COMMUNICATIONS                    VARIOUS                                Trade                          $8,816
       P.O. BOX 4181
       CAROL STREAM, IL 60197-4181   ACCOUNT NO.: NOT AVAILABLE


3.2633 NEXTERA ENERGY CAPITAL                   VARIOUS                                Trade                        $129,319
       700 UNIVERSE BLVD
       JUNO BEACH, FL 33408          ACCOUNT NO.: NOT AVAILABLE


3.2634 NEXTERA ENERGY CAPITAL                   VARIOUS                                Trade                        $607,980
       HOLDINGS INC
       700 UNIVERSE BLVD             ACCOUNT NO.: NOT AVAILABLE
       JUNO BEACH, FL 33408


3.2635 NEXTERA ENERGY CAPITAL                   VARIOUS                                Trade                        $534,336
       HOLDINGS INC
       700 UNIVERSE BLVD             ACCOUNT NO.: NOT AVAILABLE
       JUNO BEACH, FL 33408


3.2636 NEXTERA ENERGY                           VARIOUS                                Trade                        $172,773
       TRANSMISSION
       700 UNIVERSE BLVD             ACCOUNT NO.: NOT AVAILABLE
       JUNO BEACH, FL 33408


3.2637 NGING SAECHAO                            VARIOUS                              Third Party                        $300
       19698 HIGHWAY 88                                                                 Claim
       PIONEER, CA 95665             ACCOUNT NO.: NOT AVAILABLE


3.2638 NI SATELLITE INC                         VARIOUS                                Trade                         $39,019
       4950 W PROSPECT RD
       FORT LAUDERDALE, FL 33309     ACCOUNT NO.: NOT AVAILABLE



                                           Page 240 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 240
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2639 NICHOLAS & WARD FALOR                    VARIOUS                              Third Party                        $685
       P.O. BOX 936                                                                     Claim
       BLUE LAKE, CA 95525          ACCOUNT NO.: NOT AVAILABLE


3.2640 NICK MCCLELLANDS DAIRY-                  VARIOUS                              Third Party                      $1,129
       RUSSELL                                                                          Claim
       6475 BODEGA AVE              ACCOUNT NO.: NOT AVAILABLE
       PETALUMA, CA 94952


3.2641 NICOR ENERGY VENTURES                    VARIOUS                                Trade                       $1,687,200
       COMPANY
       TEN PEACHTREE PL NE LOC      ACCOUNT NO.: NOT AVAILABLE
       1150
       ATLANTA, GA 30309


3.2642 NIELSEN MERKSAMER                        VARIOUS                                Trade                         $12,917
       PARRINELLO
       1415 L ST #1200              ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95814


3.2643 NIHONMACHI TERRACE LP                    VARIOUS                                Trade                             $37
       1615 SUTTER ST
       SAN FRANCISCO, CA 94109      ACCOUNT NO.: NOT AVAILABLE


3.2644 NIKKO LAPORGA                            VARIOUS                              Third Party                        $368
       1125 PEMBRIDGE DR                                                                Claim
       SAN JOSE, CA 95118           ACCOUNT NO.: NOT AVAILABLE


3.2645 NISH-KO INC                              VARIOUS                                Trade                          $1,891
       713 N VALENTINE
       FRESNO, CA 93706             ACCOUNT NO.: NOT AVAILABLE


3.2646 NLH1 SOLAR LLC                           VARIOUS                                Trade                         $15,846
       330 TWIN DOLPHIN DR 6TH FL
       REDWOOD CITY, CA 94065       ACCOUNT NO.: NOT AVAILABLE


3.2647 NOE MORALES                              VARIOUS                                Trade                          $1,445
       P.O. BOX 9009
       STOCKTON, CA 95208           ACCOUNT NO.: NOT AVAILABLE


3.2648 NOE PEREZ                                VARIOUS                              Third Party                      $2,190
       224 GARNSEY AVE                                                                  Claim
       BAKERSFIELD, CA 93309        ACCOUNT NO.: NOT AVAILABLE


3.2649 NOR CAL FSI                              VARIOUS                                Trade                          $1,980
       4073 DALE RD UNIT B
       MODESTO, CA 56356            ACCOUNT NO.: NOT AVAILABLE



                                           Page 241 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 241
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2650 NOR CAL PIPELINE SERVICES                VARIOUS                               Trade                      $1,539,543
       1875 S RIVER RD
       WEST SACRAMENTO, CA 95691     ACCOUNT NO.: NOT AVAILABLE


3.2651 NOR-CAL MOVING SERVICES                  VARIOUS                               Trade                        $11,157
       3129 CORPORATE PL
       HAYWARD, CA 94545             ACCOUNT NO.: NOT AVAILABLE


3.2652 NORDHAV INC                              VARIOUS                               Trade                        $13,039
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2653 NORESCO LLC                              VARIOUS                               Trade                         $5,000
       1 RESEARCH DR STE 400C
       WESTBOROUGH, MA 1581          ACCOUNT NO.: NOT AVAILABLE


3.2654 NORMAN ROSS BURGESS                      VARIOUS                               Trade                        $16,864
       P.O. BOX 200
       ZENIA, CA 95595               ACCOUNT NO.: NOT AVAILABLE


3.2655 NORMANDY MACHINE                         VARIOUS                               Trade                        $43,344
       COMPANY INC
       815 EAST CHERRY ST            ACCOUNT NO.: NOT AVAILABLE
       TROY, MO 63379


3.2656 NORTH AMERICAN ELECTRIC                  VARIOUS                               Trade                        $10,467
       RELIABILITY
       3353 PEACHTREE RD NE STE      ACCOUNT NO.: NOT AVAILABLE
       600
       ATLANTA, GA 30326


3.2657 NORTH AMERICAN FIELD                     VARIOUS                               Trade                        $15,571
       SERVICES INC
       3175 CORNERS NORTH COURT      ACCOUNT NO.: NOT AVAILABLE
       NW
       PEACHTREE CORNERS, GA
       30071


3.2658 NORTH AMERICAN SUBSTATION                VARIOUS                               Trade                      $1,754,054
       190 N WESTMONTE DR
       ALTAMONTE SPRINGS, FL 32714   ACCOUNT NO.: NOT AVAILABLE


3.2659 NORTH AMERICAN TITLE                     VARIOUS                               Trade                         $1,900
       COMPANY
       6612 OWENS DR STE 100         ACCOUNT NO.: NOT AVAILABLE
       PLEASANTON, CA 94588




                                           Page 242 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 242
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2660 NORTH COAST CLEANING                     VARIOUS                               Trade                         $1,703
       SERVICES INC
       P.O. BOX 177                 ACCOUNT NO.: NOT AVAILABLE
       EUREKA, CA 95502


3.2661 NORTH COAST COUNTY WATER                 VARIOUS                               Trade                            $68
       DISTRICT
       P.O. BOX 1039                ACCOUNT NO.: NOT AVAILABLE
       PACIFICA, CA 94044


3.2662 NORTH COAST FABRICATORS                  VARIOUS                               Trade                        $11,133
       INC
       4801 W END RD                ACCOUNT NO.: NOT AVAILABLE
       ARCATA, CA 95521


3.2663 NORTH COAST LABORATORIES                 VARIOUS                               Trade                           $132
       LTD
       5680 W END RD                ACCOUNT NO.: NOT AVAILABLE
       ARCATA, CA 95521


3.2664 NORTH COAST RAILROAD                     VARIOUS                               Trade                           $800
       AUTHORITY
       419 TALMADGE RD STE M        ACCOUNT NO.: NOT AVAILABLE
       UKIAH, CA 95482


3.2665 NORTH DELTA WATER AGENCY                 VARIOUS                               Trade                           $157
       310 K STREET SUITE 310
       SACRAMENTO, CA 95814         ACCOUNT NO.: NOT AVAILABLE


3.2666 NORTH KERN WATER STORAGE                 VARIOUS                               Trade                         $5,500
       DISTRICT
       P.O. BOX 81435               ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93380-1435


3.2667 NORTH MARIN WATER DISTRICT               VARIOUS                               Trade                            $37
       999 RUSH CREEK PL
       NOVATO, CA 94945             ACCOUNT NO.: NOT AVAILABLE


3.2668 NORTH SHORE AGENCY LLC                   VARIOUS                               Trade                         $9,031
       270 SPAGNOLI RD STE 110
       MELVILLE, NY 11747           ACCOUNT NO.: NOT AVAILABLE


3.2669 NORTH SKY RIVER ENERGY LLC               VARIOUS                               Trade                      $1,417,759
       700 UNIVERSE BLVD
       JUNO BEACH, FL 33408         ACCOUNT NO.: NOT AVAILABLE


3.2670 NORTH STAR GAS COMPANY                   VARIOUS                               Trade                             $0
       LLC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE

                                           Page 243 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 243
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2671 NORTH STATE FORESTRY LLC                 VARIOUS                               Trade                        $16,614
       21910 PARKWAY DR
       RED BLUFF, CA 96080          ACCOUNT NO.: NOT AVAILABLE


3.2672 NORTHERN RURAL                           VARIOUS                               Trade                        $18,432
       COMMUNITIES
       525 WALL ST                  ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95928


3.2673 NORTHGATE TREE CARE LLC                  VARIOUS                               Trade                        $45,800
       1888 JUDSON LN
       SANTA ROSA, CA 95401         ACCOUNT NO.: NOT AVAILABLE


3.2674 NORTHSTATE AGGREGATE INC                 VARIOUS                               Trade                       $199,460
       2749 ZION WAY
       HANFORD, CA 93230            ACCOUNT NO.: NOT AVAILABLE


3.2675 NORTHWEST AERIAL                         VARIOUS                               Trade                        $11,185
       RECONNAISSNCE INC
       19689 7TH AVE NE 322         ACCOUNT NO.: NOT AVAILABLE
       POULSBO, WA 98370


3.2676 NORTHWEST ENERGY                         VARIOUS                               Trade                        $61,325
       EFFICIENCY
       1200 12TH AVE S STE 110      ACCOUNT NO.: NOT AVAILABLE
       SEATTLE, WA 98144


3.2677 NORTHWEST ENERGY                         VARIOUS                               Trade                        $28,743
       EFFICIENCY
       421 SW SIXTH AVE STE 600     ACCOUNT NO.: NOT AVAILABLE
       PORTLAND, OR 97204


3.2678 NORTHWEST HYDRAULIC                      VARIOUS                               Trade                        $92,220
       12787 GATEWAY DR S
       TUKWILA, WA 98168            ACCOUNT NO.: NOT AVAILABLE


3.2679 NOSEBEARD ENTERPRISES LLC                VARIOUS                               Trade                         $1,700
       284 HIGUERA ST STE D
       SAN LUIS OBISPO, CA 93401    ACCOUNT NO.: NOT AVAILABLE


3.2680 NOVA MACHINE PRODUCTS INC                VARIOUS                               Trade                         $3,805
       18001 SHELDON
       MIDDLEBURG HEIGHTS, OH       ACCOUNT NO.: NOT AVAILABLE
       44130


3.2681 NRC ENVIRONMENTAL                        VARIOUS                               Trade                         $9,060
       SERVICES INC
       1605 FERRY POINT             ACCOUNT NO.: NOT AVAILABLE
       ALAMEDA, CA 94501-5021

                                           Page 244 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 244
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2682 NRG CURTAILMENT SOLUTIONS                VARIOUS                               Trade                       $147,189
       INC
       211 CARNEGIE CENTER           ACCOUNT NO.: NOT AVAILABLE
       PRINCETON, NJ 8540


3.2683 NRG ENERGY INC                           VARIOUS                               Trade                      $1,139,756
       211 CARNEGIE CTR
       PRINCETON, NJ 8540            ACCOUNT NO.: NOT AVAILABLE


3.2684 NRG SOLAR KANSAS SOUTH                   VARIOUS                               Trade                       $159,762
       HOLDINGS LLC
       211 CARNEGIE CENTER           ACCOUNT NO.: NOT AVAILABLE
       PRINCETON, NJ 8540


3.2685 NS SOLAR HOLDINGS LLC                    VARIOUS                               Trade                        $60,924
       30 IVAN ALLEN JR BLVD NW
       ATLANTA, GA 30308             ACCOUNT NO.: NOT AVAILABLE


3.2686 NS VENTURES LTD                          VARIOUS                               Trade                        $82,114
       6405 METCALF AVE STE 220
       OVERLAND PARK, KS 66202       ACCOUNT NO.: NOT AVAILABLE


3.2687 NTS TECHNICAL SYSTEMS                    VARIOUS                               Trade                       $162,724
       24007 VENTURA BLVD STE 200
       CALABASAS, CA 91302           ACCOUNT NO.: NOT AVAILABLE


3.2688 NUANCE COMMUNICATIONS INC                VARIOUS                               Trade                         $5,538
       ONE WAYSIDE RD
       BURLINGTON, MA 1803           ACCOUNT NO.: NOT AVAILABLE


3.2689 NUCLEAR LOGISTICS INC                    VARIOUS                               Trade                         $3,789
       7410 PEBBLE DR
       FORT WORTH, TX 76118          ACCOUNT NO.: NOT AVAILABLE


3.2690 NUCLEAR MEASUREMENTS                     VARIOUS                               Trade                         $4,000
       CORP
       2460 N ARLINGTON AVE          ACCOUNT NO.: NOT AVAILABLE
       INDIANAPOLIS, IN 46218-0248


3.2691 NUCON INTERNATIONAL INC                  VARIOUS                               Trade                         $3,625
       7000 HUNTLEY RD
       COLUMBUS, OH 43229            ACCOUNT NO.: NOT AVAILABLE


3.2692 NUENERGY                                 VARIOUS                               Trade                           $102
       77 BEALE ST MAIL CODE B9F
       SAN FRANCISCO, CA 94105       ACCOUNT NO.: NOT AVAILABLE




                                           Page 245 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 245
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2693 NUSURA INC                               VARIOUS                               Trade                        $76,094
       P.O. BOX 2856
       LITTLETON, CO 80161          ACCOUNT NO.: NOT AVAILABLE


3.2694 NWT CORP                                 VARIOUS                               Trade                         $1,555
       7015 REALM DR
       SAN JOSE, CA 95119           ACCOUNT NO.: NOT AVAILABLE


3.2695 OCAMPO-ESTA CORP                         VARIOUS                               Trade                       $978,262
       1419 TENNESSEE ST
       VALLEJO, CA 94590-4628       ACCOUNT NO.: NOT AVAILABLE


3.2696 OCCUR                                    VARIOUS                               Trade                            $40
       360 14TH ST STE 100
       OAKLAND, CA 94612            ACCOUNT NO.: NOT AVAILABLE


3.2697 OFER COMMUNICATION                       VARIOUS                               Trade                        $24,999
       ENGINEERING LTD
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.2698 OFF MARKET DATA INC                      VARIOUS                               Trade                        $45,000
       145 SPRING ST FL 3
       NEW YORK, NY 10012           ACCOUNT NO.: NOT AVAILABLE


3.2699 OFFICE RELIEF                            VARIOUS                               Trade                         $3,982
       516 MCCORMICK ST
       SAN LEANDRO, CA 94577        ACCOUNT NO.: NOT AVAILABLE


3.2700 OGLETREE DEAKINS NASH                    VARIOUS                               Trade                         $7,172
       SMOAK
       P.O. BOX 89                  ACCOUNT NO.: NOT AVAILABLE
       COLUMBIA, SC 29202


3.2701 OHMCONNECT CALIFORNIA LLC                VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2702 OILDALE MUTUAL WATER CO                  VARIOUS                               Trade                           $168
       2836 MCCRAY
       BAKERSFIELD, CA 93308        ACCOUNT NO.: NOT AVAILABLE


3.2703 O'KEEFES INC                             VARIOUS                               Trade                         $4,841
       100 N HILL DR STE 12
       BRISBANE, CA 94005           ACCOUNT NO.: NOT AVAILABLE




                                           Page 246 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 246
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2704 OLDCASTLE MOULDED                        VARIOUS                                Trade                          $2,764
       PRODUCTS
       1054 41ST AVE                 ACCOUNT NO.: NOT AVAILABLE
       SANTA CRUZ, CA 95062


3.2705 OLDCASTLE PRECAST INC                    VARIOUS                                Trade                        $895,734
       3786 VALLEY AVE
       PLEASANTON, CA                ACCOUNT NO.: NOT AVAILABLE


3.2706 OLDCASTLE PRECAST INC                    VARIOUS                                Trade                         $34,398
       P.O. BOX 32170
       STOCKTON, CA 95213            ACCOUNT NO.: NOT AVAILABLE


3.2707 OLF HOLDINGS                             VARIOUS                                Trade                        $309,012
       1502 RXR PLAZA WEST TOWER
       8TH                           ACCOUNT NO.: NOT AVAILABLE
       UNIONDALE, NY 11556


3.2708 OLGA IVOILOVA                            VARIOUS                                Trade                            $850
       1619 N POINT ST
       SAN FRANCISCO, CA 94123       ACCOUNT NO.: NOT AVAILABLE


3.2709 OLIVE HENNESSY                           VARIOUS                              Third Party                        $251
       1035 BAY ST.                                                                     Claim
       EUREKA, CA 95501              ACCOUNT NO.: NOT AVAILABLE


3.2710 OLIVIA THILLARD, ATTY REP                VARIOUS                              Third Party                      $7,000
       1400 43RD AVE.                                                                   Claim
       SAN FRANCISCO, CA 94122       ACCOUNT NO.: NOT AVAILABLE


3.2711 OLIVINE INC                              VARIOUS                                Trade                         $90,240
       2010 CROW CANYON PL STE 100
       SAN RAMON, CA 94583           ACCOUNT NO.: NOT AVAILABLE


3.2712 OLS ENERGY - AGNEWS INC                  VARIOUS                                Trade                          $2,127
       ELEVEN MADISON AVE 20TH FL
       NEW YORK, NY 10010-3629       ACCOUNT NO.: NOT AVAILABLE


3.2713 OLSEN EXCAVATION & GRADING               VARIOUS                                Trade                        $129,105
       16787 DRAPER MINE RD
       SONORA, CA 95370              ACCOUNT NO.: NOT AVAILABLE


3.2714 OLSEN POWER PARTNERS                     VARIOUS                                Trade                         $71,654
       191 MAIN ST
       ANNAPOLIS, MD 21401           ACCOUNT NO.: NOT AVAILABLE




                                           Page 247 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 247
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2715 OMAR TANNEHILL                           VARIOUS                              Third Party                         $21
       328 LEAR CT.                                                                     Claim
       WINDSOR, CA 95492            ACCOUNT NO.: NOT AVAILABLE


3.2716 ONE LEGAL INC                            VARIOUS                                Trade                          $2,352
       504 REDWOOD BLVD #223
       NOVATO, CA 94947             ACCOUNT NO.: NOT AVAILABLE


3.2717 ONESOURCE SUPPLY                         VARIOUS                                Trade                       $7,701,333
       SOLUTIONS LLC
       3951 OCEANIC DR              ACCOUNT NO.: NOT AVAILABLE
       OCEANSIDE, CA 92056


3.2718 ONSET COMPUTER                           VARIOUS                                Trade                          $5,425
       CORPORATION
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.2719 OPEN ACCESS TECHNOLOGY                   VARIOUS                                Trade                         $19,106
       3660 TECHNOLOGY DR NE
       MINNEAPOLIS, MN 55418        ACCOUNT NO.: NOT AVAILABLE


3.2720 OPEN ENERGY EFFICIENCY                   VARIOUS                                Trade                         $23,800
       364 RIDGEWOOD AVE
       MILL VALLEY, CA 94941        ACCOUNT NO.: NOT AVAILABLE


3.2721 OPEN SYSTEMS                             VARIOUS                                Trade                         $22,838
       INTERNATIONAL INC
       4101 ARROWHEAD DRIVE         ACCOUNT NO.: NOT AVAILABLE
       MEDINA, MN 55340-9457


3.2722 OPEN TEXT INC                            VARIOUS                                Trade                        $817,833
       100 TRI-STATE PKWY 3RD FL
       LINCOLNSHIRE, IL 60069       ACCOUNT NO.: NOT AVAILABLE


3.2723 OPERATION TECHNOLOGY INC                 VARIOUS                                Trade                          $1,475
       17 GOODYEAR
       IRVINE, CA 92618             ACCOUNT NO.: NOT AVAILABLE


3.2724 OPERATIONS SUPPORT                       VARIOUS                                Trade                            $580
       SERVICES INC
       1716 WHITE POND LN           ACCOUNT NO.: NOT AVAILABLE
       WAXHAW, NC 28173


3.2725 OPINION DYNAMICS                         VARIOUS                                Trade                         $39,592
       CORPORATION (ODC)
       1000 WINTER ST               ACCOUNT NO.: NOT AVAILABLE
       WALTHAM, MA 2451



                                           Page 248 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 248
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2726 OPRONA INC                                VARIOUS                                Trade                        $772,589
       14120 INTERDRIVE EAST
       HOUSTON, TX 77032             ACCOUNT NO.: NOT AVAILABLE


3.2727 OPTIV SECURITY INC                        VARIOUS                                Trade                        $556,701
       1125 17TH ST STE 1700
       DENVER, CO 80202              ACCOUNT NO.: NOT AVAILABLE


3.2728 OPUS 12 INC                               VARIOUS                                Trade                         $75,000
       614 BANCROFT WAY STE H
       BERKELEY, CA 94710            ACCOUNT NO.: NOT AVAILABLE


3.2729 ORACLE AMERICA INC                        VARIOUS                                Trade                       $5,615,504
       P.O. BOX 44471
       SAN FRANCISCO, CA 94144       ACCOUNT NO.: NOT AVAILABLE


3.2730 ORANGE AVENUE DISPOSAL                    VARIOUS                                Trade                         $20,123
       P.O. BOX 446
       FRESNO, CA 93709              ACCOUNT NO.: NOT AVAILABLE


3.2731 ORANGE COVE IRRIGATION                    VARIOUS                                Trade                         $39,308
       DIST.
       1130 PARK BLVD                ACCOUNT NO.: NOT AVAILABLE
       ORANGE COVE, CA 93646


3.2732 ORIENT CONSULTING LLC                     VARIOUS                                Trade                         $32,217
       9464 N ANN AVE
       FRESNO, CA 93720              ACCOUNT NO.: NOT AVAILABLE


3.2733 ORINDA DOWNS HOMEOWNERS                   VARIOUS                                Trade                            $750
       ASSOCIATION
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.2734 ORINDA SENIOR VILLAGE INC                 VARIOUS                                Trade                            $115
       20 IRWIN WAY
       ORINDA, CA 94563              ACCOUNT NO.: NOT AVAILABLE


3.2735 ORION SOLAR I LLC                         VARIOUS                                Trade                        $132,152
       44 MONTGOMERY ST STE 2200
       SAN FRANCISCO, CA 94104       ACCOUNT NO.: NOT AVAILABLE


3.2736 ORLANDO ESQUIVEL                          VARIOUS                              Third Party                      $1,484
       1580 FRISBE CT.                                                                   Claim
       CONCORD, CA 94520             ACCOUNT NO.: NOT AVAILABLE




                                            Page 249 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 249
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2737 OROVILLE SOLAR LLC                       VARIOUS                                Trade                          $8,184
       ONE FERRY BUILDING STE 255
       SAN FRANCISCO, CA 94111      ACCOUNT NO.: NOT AVAILABLE


3.2738 OSCAR MALARIN                            VARIOUS                              Third Party                        $150
       599 TRINITY AVE                                                                  Claim
       SEASIDE, CA 93955            ACCOUNT NO.: NOT AVAILABLE


3.2739 OSISOFT LLC                              VARIOUS                                Trade                        $950,000
       777 DAVIS ST STE 250
       SAN LEANDRO, CA 94577        ACCOUNT NO.: NOT AVAILABLE


3.2740 OSMOSE UTILITIES SERVICES                VARIOUS                                Trade                       $1,402,582
       INC
       635 HWY 74 SOUTH             ACCOUNT NO.: NOT AVAILABLE
       PEACHTREE CITY, GA 30269


3.2741 OSMOSE UTILITIES SERVICES                VARIOUS                                Trade                          $3,248
       INC
       635 HWY 74 SOUTH             ACCOUNT NO.: NOT AVAILABLE
       PEACHTREE CITY, GA 30269


3.2742 OTIS ELEVATOR COMPANY                    VARIOUS                                Trade                         $15,111
       2701 MEDIA CENTER DR STE 2
       LOS ANGELES, CA 90065-1700   ACCOUNT NO.: NOT AVAILABLE


3.2743 OUR CITY FOREST                          VARIOUS                                Trade                         $25,500
       646 N KING RD
       SAN JOSE, CA 95133           ACCOUNT NO.: NOT AVAILABLE


3.2744 OUTBACK CONTRACTORS INC                  VARIOUS                                Trade                       $9,108,452
       P.O. BOX 1035
       RED BLUFF, CA 96080          ACCOUNT NO.: NOT AVAILABLE


3.2745 OUTBACK MATERIALS                        VARIOUS                                Trade                          $6,228
       P.O. BOX 440
       COARSEGOLD, CA 93614         ACCOUNT NO.: NOT AVAILABLE


3.2746 OVERHEAD DOOR CO OF                      VARIOUS                                Trade                         $31,814
       FRESNO INC
       2465 N MIAMI                 ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


3.2747 OVERHEAD TECHNOLOGY INC                  VARIOUS                                Trade                          $7,737
       1436 MENLO AVE STE B
       CLOVIS, CA 93613             ACCOUNT NO.: NOT AVAILABLE




                                           Page 250 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 250
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2748 OWEN K STEINBACH                         VARIOUS                                Trade                            $815
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2749 OXFOOT ASSOCIATES LLC                    VARIOUS                                Trade                         $12,500
       24737 ARNOLD DR
       SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.2750 P & R TOWER CO INC                       VARIOUS                                Trade                          $5,500
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2751 P J HELICOPTERS INC                      VARIOUS                                Trade                       $2,118,807
       903 LANGLEY
       RED BLUFF, CA 96080           ACCOUNT NO.: NOT AVAILABLE


3.2752 P WOOD ASSOCIATES                        VARIOUS                                Trade                        $268,434
       100 CENTRAL AVE STE 1012
       SARASOTA, FL 34236            ACCOUNT NO.: NOT AVAILABLE


3.2753 PA CONSULTING GROUP INC                  VARIOUS                                Trade                        $211,069
       1611 NORT KENT ST STE 301
       ARLINGTON, VA 22209           ACCOUNT NO.: NOT AVAILABLE


3.2754 PACB-CS-201608-0H-0090-WFB               VARIOUS                              Third Party                      $1,537
       AT&T                                                                             Claim
       1010 PINE 06-NW               ACCOUNT NO.: NOT AVAILABLE
       SAINT LOUIS, CA 93101


3.2755 PACE ENGINEERING INC                     VARIOUS                                Trade                        $205,538
       1730 SOUTH ST
       REDDING, CA 96001             ACCOUNT NO.: NOT AVAILABLE


3.2756 PACE SERVICES CORPORATION                VARIOUS                                Trade                          $1,219
       P.O. BOX 2098
       BARSTOW, CA 92311             ACCOUNT NO.: NOT AVAILABLE


3.2757 PACER SERVICE CENTER                     VARIOUS                                Trade                          $1,158
       P.O. BOX 71364
       PHILADELPHIA, PA 19176-1364   ACCOUNT NO.: NOT AVAILABLE


3.2758 PACIFIC AIR SWITCH CORP                  VARIOUS                                Trade                        $715,897
       P.O. BOX 328
       FOREST GROVE, OR 97116        ACCOUNT NO.: NOT AVAILABLE




                                           Page 251 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 251
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2759 PACIFIC BELL TELEPHONE                   VARIOUS                               Trade                           $363
       COMPANY
       P.O. BOX 5014                 ACCOUNT NO.: NOT AVAILABLE
       CAROL STREAM, IL 60197-5014


3.2760 PACIFIC FOREST SEEDS INC                 VARIOUS                               Trade                           $518
       1077 BROWNSBORO-MERIDIAN
       RD                            ACCOUNT NO.: NOT AVAILABLE
       EAGLE POINT, OR 97524


3.2761 PACIFIC INSTITUTE                        VARIOUS                               Trade                        $94,148
       654-13TH ST PRESERVATION
       PARK                          ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612


3.2762 PACIFIC MECHANICAL SUPPLY                VARIOUS                               Trade                         $2,291
       2721 FRUITVALE AVE
       BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


3.2763 PACIFIC ORCHARDS LLC                     VARIOUS                               Trade                        $22,520
       23400 ROAD 24
       CHOWCHILLA, CA 93610          ACCOUNT NO.: NOT AVAILABLE


3.2764 PACIFIC PETROLEUM                        VARIOUS                               Trade                         $6,972
       CALIFORNIA INC
       P.O. BOX 2646                 ACCOUNT NO.: NOT AVAILABLE
       ORCUTT, CA 93457


3.2765 PACIFIC PLUMBING & SEWER                 VARIOUS                               Trade                        $16,130
       SERVICE IN
       329 SANGO CT                  ACCOUNT NO.: NOT AVAILABLE
       MILPITAS, CA 95035


3.2766 PACIFIC RESTORATION INC                  VARIOUS                               Trade                        $10,446
       373 BLODGETT ST
       COTATI, CA 94931              ACCOUNT NO.: NOT AVAILABLE


3.2767 PACIFIC UNION INTERNATIONAL              VARIOUS                               Trade                        $52,611
       INC
       1699 VAN NESS AVE             ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94109


3.2768 PACIFICORP WHOLESALE -                   VARIOUS                               Trade                        $69,241
       LEASE
       P.O. BOX 2757                 ACCOUNT NO.: NOT AVAILABLE
       PORTLAND, OR 97208-2757




                                           Page 252 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 252
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2769 PACKWAY MATERIALS INC                     VARIOUS                                Trade                         $52,906
       19599 HIGHWAY 89
       HAT CREEK, CA 96040           ACCOUNT NO.: NOT AVAILABLE


3.2770 PACO VENTURES LLC                         VARIOUS                                Trade                          $4,873
       9276 BEATTY DR STE B
       SACRAMENTO, CA 95826          ACCOUNT NO.: NOT AVAILABLE


3.2771 PALISADES TVC HOLDINGS LLC                VARIOUS                                Trade                            $605
       15085 LA PALMA DR
       CHINO, CA                     ACCOUNT NO.: NOT AVAILABLE


3.2772 PALOMA ALARCON                            VARIOUS                              Third Party                        $770
       349 S HALEY ST                                                                    Claim
       BAKERSFIELD, CA 93305         ACCOUNT NO.: NOT AVAILABLE


3.2773 PAN PACIFIC SUPPLY CO                     VARIOUS                                Trade                          $8,168
       2045 ARNOLD INDUSTRIAL WAY
       CONCORD, CA 94520             ACCOUNT NO.: NOT AVAILABLE


3.2774 PANDUIT CORP                              VARIOUS                                Trade                          $3,563
       18900 PANDUIT DR
       TINLEY PARK, IL 60487         ACCOUNT NO.: NOT AVAILABLE


3.2775 PANOCHE ENERGY CENTER LLC                 VARIOUS                                Trade                       $4,619,297
       43883 W PANOCHE RD
       FIREBAUGH, CA 93622           ACCOUNT NO.: NOT AVAILABLE


3.2776 PAO INVESTMENTS LLC                       VARIOUS                                Trade                          $9,585
       8211 N FRESNO ST
       FRESNO, CA 93720              ACCOUNT NO.: NOT AVAILABLE


3.2777 PAPE & OLBERTZ                            VARIOUS                                Trade                          $3,000
       SCHALTGERATE
       OTTOSTR 6                     ACCOUNT NO.: NOT AVAILABLE
       PULHEIM 50259


3.2778 PAPE MACHINERY                            VARIOUS                                Trade                         $36,969
       2850 EL CENTRO RD
       SACRAMENTO, CA 95833-9703     ACCOUNT NO.: NOT AVAILABLE


3.2779 PAR ELECTRICAL                            VARIOUS                                Trade                     $14,707,602
       CONTRACTORS INC
       4770 N BELLEVIEW #300         ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, MO 64116-2188




                                            Page 253 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 253
                                                        of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.2780 PAR ENVIRONMENTAL                        VARIOUS                               Trade                         $1,047
       SERVICES INC
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.2781 PAR SYSTEMS INC                          VARIOUS                               Trade                      $2,419,471
       707 COUNTY ROAD E W
       SHOREVIEW, MN 55126-7007       ACCOUNT NO.: NOT AVAILABLE


3.2782 PARADISE RIDGE CHAMBER                   VARIOUS                               Trade                         $1,000
       5550 SKYWAY STE 1
       PARADISE, CA 95969             ACCOUNT NO.: NOT AVAILABLE


3.2783 PARAGON LEGAL GROUP LLC                  VARIOUS                               Trade                        $94,560
       444 N MICHIGAN AVE STE 1200
       CHICAGO, IL 60611              ACCOUNT NO.: NOT AVAILABLE


3.2784 PARK & CENTRAL LLC                       VARIOUS                               Trade                         $2,350
       1121 WELLINGTON ST
       OAKLAND, CA 94602              ACCOUNT NO.: NOT AVAILABLE


3.2785 PARMETER GENERAL                         VARIOUS                               Trade                      $1,256,858
       ENGINEERS
       3601 REGIONAL PKWY STE F       ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 94503


3.2786 PARREY HOLDINGS COMPANY                  VARIOUS                               Trade                         $3,457
       LLC
       30 IVAN ALLEN JR BOULEVARD     ACCOUNT NO.: NOT AVAILABLE
       NW
       ATLANTA, GA 30308


3.2787 PARSONS ENVIRONMENT AND                  VARIOUS                               Trade                      $3,617,591
       4701 HEDGEMORE DR
       CHARLOTTE, NC 28209            ACCOUNT NO.: NOT AVAILABLE


3.2788 PASICH LLP                               VARIOUS                               Trade                         $1,290
       1100 GLENDON AVE
       LOS ANGELES, CA 90024          ACCOUNT NO.: NOT AVAILABLE


3.2789 PASION TITLE SERVICES INC                VARIOUS                               Trade                            $26
       1100 HASBROUCK WAY
       ARROYO GRANDE, CA 93420        ACCOUNT NO.: NOT AVAILABLE


3.2790 PASSANISI INVESTIGATIONS INC             VARIOUS                               Trade                         $6,165
       4228 18TH ST
       SAN FRANCISCO, CA 94114        ACCOUNT NO.: NOT AVAILABLE




                                           Page 254 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 254
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2791 PASTOR OF ST PATRICK PARISH              VARIOUS                                Trade                         $11,500
       235 CHAPEL ST
       GRASS VALLEY, CA 95945        ACCOUNT NO.: NOT AVAILABLE


3.2792 PATRICIA DOUGHERTY                       VARIOUS                              Third Party                        $717
       126 ALTURA                                                                       Claim
       LOS GATOS, CA 95032           ACCOUNT NO.: NOT AVAILABLE


3.2793 PATRICIA SCHERMERHORN                    VARIOUS                              Third Party                         $93
       122 TERRACE AVE.                                                                 Claim
       KENTFIELD, CA 94904           ACCOUNT NO.: NOT AVAILABLE


3.2794 PATRICK BEAUDAN                          VARIOUS                              Third Party                         $72
       PBB1896@GMAIL.COM                                                                Claim
       TIBURON, CA 94920             ACCOUNT NO.: NOT AVAILABLE


3.2795 PATRICK BOYCE                            VARIOUS                              Third Party                        $450
       8720 MIWOK TRAIL                                                                 Claim
       MOKELUMNE HILL, CA 95245      ACCOUNT NO.: NOT AVAILABLE


3.2796 PATRICK ROTSCHI                          VARIOUS                              Third Party                        $200
       3242 GARDENDALE DR                                                               Claim
       SAN JOSE, CA 95118            ACCOUNT NO.: NOT AVAILABLE


3.2797 PATTERN ENERGY GROUP LP                  VARIOUS                                Trade                       $2,329,257
       PIER 1 BAY 3
       SAN FRANCISCO, CA 94111       ACCOUNT NO.: NOT AVAILABLE


3.2798 PAUL & LANA LISETSKI AND                 VARIOUS                              Third Party                     $65,000
       STOLYARCHU                                                                       Claim
       JANG & ASSOC.,LLP; ATTN       ACCOUNT NO.: NOT AVAILABLE
       SALLY NOMA
       WALNUT CREEK, CA 94596


3.2799 PAUL C CAMPBELL                          VARIOUS                                Trade                         $48,000
       1165 CASTLE OAK DR
       NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.2800 PAUL EBRIGHT                             VARIOUS                              Third Party                         $60
       5416 BLACKBIRD DRIVE                                                             Claim
       PLEASANTON, CA 94566          ACCOUNT NO.: NOT AVAILABLE


3.2801 PAUL FONG                                VARIOUS                              Third Party                      $6,495
       1505 SHARON PLACE                                                                Claim
       SAN MATEO, CA 94401           ACCOUNT NO.: NOT AVAILABLE




                                           Page 255 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 255
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2802 PAUL GRAHAM DRILLING &                   VARIOUS                                Trade                       $1,445,933
       SERVICE CO
       2500 AIRPORT ROAD             ACCOUNT NO.: NOT AVAILABLE
       RIO VISTA, CA 94571


3.2803 PAUL HASTINGS LLP                        VARIOUS                                Trade                          $4,594
       515 SOUTH FLOWER ST 25TH FL
       LOS ANGELES, CA 90071         ACCOUNT NO.: NOT AVAILABLE


3.2804 PAUL HOFFMAN                             VARIOUS                              Third Party                      $1,238
       209 KINGSBURY DR                                                                 Claim
       APTOS, CA 95003               ACCOUNT NO.: NOT AVAILABLE


3.2805 PAUL JIN                                 VARIOUS                              Third Party                      $2,500
       1133 SOCORRO AVE                                                                 Claim
       SUNNYVALE, CA 94089           ACCOUNT NO.: NOT AVAILABLE


3.2806 PAUL JOHN STOKES                         VARIOUS                                Trade                         $17,600
       700 CANNERY ROW STE C
       MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE


3.2807 PAUL S BRAUS                             VARIOUS                                Trade                         $12,600
       P.O. BOX 550511
       TAHOE PARADISE, CA 96155      ACCOUNT NO.: NOT AVAILABLE


3.2808 PAUL SCULATTI                            VARIOUS                              Third Party                        $150
       1 LA CUESTA CT                                                                   Claim
       ST HELENA, CA 94574           ACCOUNT NO.: NOT AVAILABLE


3.2809 PAUL SWART                               VARIOUS                              Third Party                      $1,300
       1270 OAK MEAD PARKWAY                                                            Claim
       SUNNYVALE, CA 94085           ACCOUNT NO.: NOT AVAILABLE


3.2810 PAUL SWART                               VARIOUS                              Third Party                        $127
       1270 OAK MEAD PARKWAY                                                            Claim
       SUNNYVALE, CA 94085           ACCOUNT NO.: NOT AVAILABLE


3.2811 PAULA EGGERTSEN                          VARIOUS                              Third Party                         $85
       18453 BALD HILL RD.                                                              Claim
       GRASS VALLEY, CA 95949        ACCOUNT NO.: NOT AVAILABLE


3.2812 PAULA GUZMAN                             VARIOUS                                Trade                          $5,000
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                           Page 256 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 256
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2813 PAULA LA HUE                             VARIOUS                              Third Party                      $1,707
       229 VIA TRINITA                                                                  Claim
       APTOS, CA 95003              ACCOUNT NO.: NOT AVAILABLE


3.2814 PAULSON EXCAVATING INC                   VARIOUS                                Trade                        $955,403
       32760 ALBION RIDGE RD
       ALBION, CA 95410             ACCOUNT NO.: NOT AVAILABLE


3.2815 PAVEMENT ENGINEERING INC                 VARIOUS                                Trade                          $5,360
       3485 SACRAMENTO DR STE A
       SAN LUIS OBISPO, CA 93401    ACCOUNT NO.: NOT AVAILABLE


3.2816 PAY GOVERNANCE LLC                       VARIOUS                                Trade                         $84,203
       100 N 18TH ST STE 821, TWO
       LOG                          ACCOUNT NO.: NOT AVAILABLE
       PHILADELPHIA, PA 19103


3.2817 PAYSCALE INC                             VARIOUS                                Trade                         $18,800
       1000 1ST AVE SOUTH
       SEATTLE, WA 98134            ACCOUNT NO.: NOT AVAILABLE


3.2818 PCORE ELECTRIC COMPANY INC         VARIOUS                                      Trade                         $13,211
       135 GILBERT ST
       LEROY, NY 14482            ACCOUNT NO.: NOT AVAILABLE


3.2819 PD PROPERTIES LLC                        VARIOUS                                Trade                          $1,000
       995 VINTAGE AVE SUITE 100
       ST HELENA, CA 94574          ACCOUNT NO.: NOT AVAILABLE


3.2820 PEACOCK CONSTRUCTION                     VARIOUS                                Trade                         $56,293
       P.O. BOX 1818
       LAFAYETTE, CA 94549          ACCOUNT NO.: NOT AVAILABLE


3.2821 PEAK SIX POWER AND GAS LLC               VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2822 PEGGY SUE HOOBERY                        VARIOUS                                Trade                            $923
       1040 E GRAND AVE
       ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.2823 PENHALL COMPANY                          VARIOUS                                Trade                         $38,498
       1801 PENHALL WAY
       ANAHEIM, CA 92801            ACCOUNT NO.: NOT AVAILABLE




                                           Page 257 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 257
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2824 PENINSULA CLEAN ENERGY                   VARIOUS                               Trade                         $9,980
       455 COUNTY CENTER 4TH FL
       REDWOOD CITY, CA 94063       ACCOUNT NO.: NOT AVAILABLE


3.2825 PENINSULA CORRIDOR                       VARIOUS                               Trade                         $3,250
       1250 SAN CARLOS AVE
       SAN CARLOS, CA 94070-1306    ACCOUNT NO.: NOT AVAILABLE


3.2826 PENN VALLEY FIRE                         VARIOUS                               Trade                            $68
       PROTECTION
       P.O. BOX 180                 ACCOUNT NO.: NOT AVAILABLE
       PENN VALLEY, CA 95946


3.2827 PENNOYER-DODGE COMPANY                   VARIOUS                               Trade                            $66
       6650 SAN FERNANDO RD
       GLENDALE, CA 91201           ACCOUNT NO.: NOT AVAILABLE


3.2828 PENNZOIL QUAKER STATE                    VARIOUS                               Trade                        $68,847
       COMPANY
       700 MILAM ST                 ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77002


3.2829 PEOPLE FOR OPEN SPACE INC                VARIOUS                               Trade                         $1,500
       312 SUTTER ST STE 510
       SAN FRANCISCO, CA 94108      ACCOUNT NO.: NOT AVAILABLE


3.2830 PERFECT COMMERCE LLC                     VARIOUS                               Trade                        $15,000
       ONE COMPASS WAY STE 120
       NEWPORT NEWS, VA 23606       ACCOUNT NO.: NOT AVAILABLE


3.2831 PERFORMANCE CONTRACTING                  VARIOUS                               Trade                        $46,520
       INC
       11145 THOMPSON AVE           ACCOUNT NO.: NOT AVAILABLE
       LENEXA, KS 66219


3.2832 PERFORMANCE MECHANICAL                   VARIOUS                               Trade                       $176,500
       INC
       701 WILLOW PASS RD STE #2    ACCOUNT NO.: NOT AVAILABLE
       PITTSBURG, CA 94565


3.2833 PERFORMANCE MODULAR INC                  VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2834 PERRIN CONSTRUCTION INC                  VARIOUS                               Trade                        $44,862
       11640 PALO DURO RD
       REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE



                                           Page 258 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 258
                                                       of 568
Pacific Gas and Electric Company                                                              Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.2835 PERRYS ELECTRIC MOTORS &                   VARIOUS                                Trade                          $3,920
       CONTROLS
       414 S WESTERN AVE              ACCOUNT NO.: NOT AVAILABLE
       SANTA MARIA, CA 93458


3.2836 PEST MANAGEMENT                            VARIOUS                                Trade                          $1,460
       TECHNOLOGY INC
       9437 CLOUGH CANYON RD          ACCOUNT NO.: NOT AVAILABLE
       REDDING, CA 96003


3.2837 PETER C LEBLOND                            VARIOUS                                Trade                            $990
       424 RIDGEWOOD LN
       LIBERTYVILLE, IL 60048         ACCOUNT NO.: NOT AVAILABLE


3.2838 PETER CHAMPION                             VARIOUS                              Third Party                        $825
       703 MARIPOSA AVE                                                                   Claim
       RODEO, CA 94572                ACCOUNT NO.: NOT AVAILABLE


3.2839 PETER PAPAS                                VARIOUS                              Third Party                     $39,000
       465 FAWN DRIVE                                                                     Claim
       SAN ANSELMO, CA 94960          ACCOUNT NO.: NOT AVAILABLE


3.2840 PETERS HABIB MCKENNA                       VARIOUS                                Trade                         $13,454
       414 SALEM ST
       CHICO, CA 95928                ACCOUNT NO.: NOT AVAILABLE


3.2841 PETERSEN PLUMBING                          VARIOUS                                Trade                            $316
       SERVICES INC
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.2842 PETERSON POWER SYSTEMS                     VARIOUS                                Trade                       $2,146,505
       INC
       2828 TEAGARDEN ST              ACCOUNT NO.: NOT AVAILABLE
       SAN LEANDRO, CA 94577


3.2843 PETROCLOUD CALIFORNIA LLC                  VARIOUS                                Trade                         $36,017
       8308 STERLING ST
       IRVING, TX 75063               ACCOUNT NO.: NOT AVAILABLE


3.2844 PETRUSHA ENTERPRISES INC                   VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.2845 PG&E                                       VARIOUS                                Trade                             $12
       P.O. BOX 997300
       SACRAMENTO, CA 11111           ACCOUNT NO.: NOT AVAILABLE




                                             Page 259 of 9581 to Schedule E/F Part 2

      Case: 19-30088            Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 259
                                                         of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2846 PHILIP BRADY                             VARIOUS                              Third Party                        $707
       789 IRWIN LANE                                                                   Claim
       SANTA ROSA, CA 95401         ACCOUNT NO.: NOT AVAILABLE


3.2847 PHILIP EGAN                              VARIOUS                              Third Party                        $965
       2625 AZTEC DRIVE                                                                 Claim
       CHICO, CA 95928              ACCOUNT NO.: NOT AVAILABLE


3.2848 PHILLIP J MARTIN                         VARIOUS                                Trade                          $4,200
       P.O. BOX 1429
       HANFORD, CA 93232            ACCOUNT NO.: NOT AVAILABLE


3.2849 PHILLIP NOEL                             VARIOUS                              Third Party                        $525
       P.O. BOX 519                                                                     Claim
       PRATHER, CA 93651            ACCOUNT NO.: NOT AVAILABLE


3.2850 PHILLIPS 66 COMPANY                      VARIOUS                                Trade                        $165,708
       600 N DAIRY ASHFORD RD
       HOUSTON, TX 77079            ACCOUNT NO.: NOT AVAILABLE


3.2851 PHILLIPS AND JORDAN                      VARIOUS                                Trade                       $3,764,780
       10201 PARKSIDE DR STE 300
       KNOXVILLE, TN 37922          ACCOUNT NO.: NOT AVAILABLE


3.2852 PHOENIX INTERNATIONAL                    VARIOUS                                Trade                         $10,830
       HOLDINGS INC
       9301 LARGO DR W              ACCOUNT NO.: NOT AVAILABLE
       LARGO, MD 20774


3.2853 PHU TRINH                                VARIOUS                              Third Party                        $720
       4143 CARRINGTON ST.                                                              Claim
       OAKLAND, CA 94601            ACCOUNT NO.: NOT AVAILABLE


3.2854 PHYSICAL REHABILITATION                  VARIOUS                                Trade                             $70
       NETWORK
       P.O. BOX 612260              ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95161-2260


3.2855 PICARRO INC                              VARIOUS                                Trade                        $750,000
       3105 PATRICK HENRY DR
       SANTA CLARA, CA 95054        ACCOUNT NO.: NOT AVAILABLE


3.2856 PIETRO FIORENTINI USA INC                VARIOUS                                Trade                        $304,180
       131 B PENINSULA ST
       WHEELING, WV 26003           ACCOUNT NO.: NOT AVAILABLE




                                           Page 260 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 260
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2857 PIKE CORPORATION                         VARIOUS                                Trade                       $3,939,399
       100 PIKE WY
       MOUNT AIRY, NC 27030         ACCOUNT NO.: NOT AVAILABLE


3.2858 PIKE ENGINEERNG INC                      VARIOUS                                Trade                         $48,647
       100 PIKE WAY
       MOUNT AIRY, NC 27030         ACCOUNT NO.: NOT AVAILABLE


3.2859 PILKO INC                                VARIOUS                                Trade                         $23,200
       700 LOUISIANA ST STE 4500
       HOUSTON, TX 77002            ACCOUNT NO.: NOT AVAILABLE


3.2860 PILLSBURY WINTHROP SHAW                  VARIOUS                                Trade                          $5,628
       PITTMAN LLP
       P.O. BOX 2824                ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94126


3.2861 PINE GROVE COMMUNITY SVCS                VARIOUS                                Trade                             $88
       DISTRICT
       P.O. BOX 367                 ACCOUNT NO.: NOT AVAILABLE
       PINE GROVE, CA 95665


3.2862 PING IDENTITY CORPORATION                VARIOUS                                Trade                        $381,100
       1001 17TH ST STE 100
       DENVER, CO 80202             ACCOUNT NO.: NOT AVAILABLE


3.2863 PING SUN                                 VARIOUS                              Third Party                        $400
       17645 RIVER RUN RD                                                               Claim
       SALINAS, CA 93908            ACCOUNT NO.: NOT AVAILABLE


3.2864 PINNACLE INVESTIGATIONS                  VARIOUS                                Trade                          $4,383
       CORP
       920 N ARGONNE RD STE 200     ACCOUNT NO.: NOT AVAILABLE
       SPOKANE VALLEY, WA 99212


3.2865 PINNACLE PIPELINE                        VARIOUS                                Trade                        $677,137
       INSPECTION INC
       1259 DELL AVE                ACCOUNT NO.: NOT AVAILABLE
       CAMPBELL, CA 95008


3.2866 PINNACLE POWER SERVICES                  VARIOUS                                Trade                       $1,814,686
       INC
       1172 RAILROAD AVE BLDG 120   ACCOUNT NO.: NOT AVAILABLE
       VALLEJO, CA 94592


3.2867 PIONEER COMMUNITY ENERGY                 VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


                                           Page 261 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 261
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2868 PIONEER MOTOR BEARING                    VARIOUS                               Trade                        $38,637
       129 BATTLEGROUND RD
       KINGS MOUNTAIN, NC 28086      ACCOUNT NO.: NOT AVAILABLE


3.2869 PIONEER NORTHERN                         VARIOUS                               Trade                           $568
       6850 BRISA ST
       LIVERMORE, CA 94550           ACCOUNT NO.: NOT AVAILABLE


3.2870 PIPELINE EQUIPMENT INC                   VARIOUS                               Trade                        $48,498
       8403 S 89TH W AVE
       TULSA, OK 74131               ACCOUNT NO.: NOT AVAILABLE


3.2871 PIPELINE SOFTWARE LLC                    VARIOUS                               Trade                         $2,925
       1101 HAYNES ST STE 218
       RALEIGH, NC 27604             ACCOUNT NO.: NOT AVAILABLE


3.2872 PITNEY BOWES BANK                        VARIOUS                               Trade                       $398,754
       1245 E BRICKYARD RD
       SALT LAKE CITY, UT 84106      ACCOUNT NO.: NOT AVAILABLE


3.2873 PITNEY BOWES BANK                        VARIOUS                               Trade                         $4,223
       P.O. BOX 371874
       PITTSBURGH, PA 15250-7874     ACCOUNT NO.: NOT AVAILABLE


3.2874 PITNEY BOWES BANK                        VARIOUS                               Trade                       $199,806
       1 ELMCROFT RD
       STAMFORD, CT 06926-0700       ACCOUNT NO.: NOT AVAILABLE


3.2875 PITNEY BOWES BANK INC                    VARIOUS                               Trade                        $10,564
       5101 INTERCHANGE WAY
       LOUISVILLE, KY 40229          ACCOUNT NO.: NOT AVAILABLE


3.2876 PIVOT INTERIORS INC                      VARIOUS                               Trade                      $1,068,383
       3355 SCOTT BLVD STE 110
       SANTA CLARA, CA 95054         ACCOUNT NO.: NOT AVAILABLE


3.2877 PJS LUMBER INC                           VARIOUS                               Trade                        $34,049
       45055 FREMONT BLVD
       FREMONT, CA 94538             ACCOUNT NO.: NOT AVAILABLE


3.2878 PKMJ TECHNICAL SERVICES INC              VARIOUS                               Trade                        $21,103
       465 MALCOLM DR
       MOON TOWNSHIP, PA 15108       ACCOUNT NO.: NOT AVAILABLE




                                           Page 262 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 262
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2879 PL ENERGY LLC                            VARIOUS                               Trade                       $119,362
       3553 EL CAMINO MIRA COSTA
       STE E                        ACCOUNT NO.: NOT AVAILABLE
       SAN CLEMENTE, CA 92672


3.2880 PLACER COUNTY WATER                      VARIOUS                               Trade                         $4,325
       AGENCY
       P.O. BOX 6570                ACCOUNT NO.: NOT AVAILABLE
       AUBURN, CA 95604


3.2881 PLACER COUNTY WATER                      VARIOUS                               Trade                         $5,768
       AGENCY
       P.O. BOX 6570                ACCOUNT NO.: NOT AVAILABLE
       AUBURN, CA 95604-6570


3.2882 PLACER TITLE CO                          VARIOUS                               Trade                           $500
       189 FULWEILER AVE
       AUBURN, CA 95603             ACCOUNT NO.: NOT AVAILABLE


3.2883 PLACER TITLE COMPANY                     VARIOUS                               Trade                           $400
       189 FULWEILER AVE
       AUBURN, CA 95603             ACCOUNT NO.: NOT AVAILABLE


3.2884 PLANET FORWARD ENERGY                    VARIOUS                               Trade                        $36,227
       SOLUTIONS LLC
       800 HILLGROVE AVE STE 200    ACCOUNT NO.: NOT AVAILABLE
       WESTERN SPRINGS, IL 60558


3.2885 PLANT CONSTRUCTION                       VARIOUS                               Trade                      $1,567,311
       COMPANY LP
       300 NEWHALL ST               ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94124


3.2886 PLASCO ID HOLDINGS LLC                   VARIOUS                               Trade                         $1,742
       1501 NW 163RD ST
       MIAMI, FL 33169              ACCOUNT NO.: NOT AVAILABLE


3.2887 PLATINUM ADVISORS LLC                    VARIOUS                               Trade                        $13,500
       1215 K STREET SUITE 1150
       SACRAMENTO, CA 95814         ACCOUNT NO.: NOT AVAILABLE


3.2888 PLATINUM DB CONSULTING INC               VARIOUS                               Trade                        $21,040
       728 W JACKSON BLVD STE 807
       CHICAGO, IL 60661            ACCOUNT NO.: NOT AVAILABLE


3.2889 PLATT ELECTRIC SUPPLY INC                VARIOUS                               Trade                        $12,354
       10605 SW ALLEN BLVD
       BEAVERTON, OR 97005          ACCOUNT NO.: NOT AVAILABLE


                                           Page 263 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 263
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2890 PME OF OHIO INC                          VARIOUS                                Trade                         $39,664
       518 W CRESCENTVILLE RD
       CINCINNATI, OH 45246          ACCOUNT NO.: NOT AVAILABLE


3.2891 PMK CONTRACTORS LLC                      VARIOUS                                Trade                       $4,081,497
       1580 CHABOT CT 2ND FL
       HAYWARD, CA 94545             ACCOUNT NO.: NOT AVAILABLE


3.2892 PNC BANK NATIONAL                        VARIOUS                                Trade                         $10,212
       ASSOCIATION
       995 DALTON AVE                ACCOUNT NO.: NOT AVAILABLE
       CINCINNATI, OH 45203


3.2893 POINT ENERGY INNOVATIONS                 VARIOUS                                Trade                         $16,603
       INC
       220 MONTGOMERY ST STE 321     ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94104


3.2894 POINT REYES NATIONAL                     VARIOUS                                Trade                          $2,550
       SEASHORE
       1 BEAR VALLEY RD BLDG 70      ACCOUNT NO.: NOT AVAILABLE
       POINT REYES, CA 94956


3.2895 POLARIS ENERGY SERVICES                  VARIOUS                                Trade                         $20,295
       9716 W GROVE AVE
       VISALIA, CA 93291             ACCOUNT NO.: NOT AVAILABLE


3.2896 POLLACK 1400 ECR OWNER, LLC         VARIOUS                                   Third Party                     $41,847
       150 PORTOLA ROAD                                                                 Claim
       PORTOLA VALLEY, CA 94028    ACCOUNT NO.: NOT AVAILABLE


3.2897 POLYCOMP TRUST COMPANY                   VARIOUS                                Trade                            $500
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2898 PONDER ENVIRONMENTAL                     VARIOUS                              Third Party                      $7,971
       PO BOX 1427                                                                      Claim
       BENICIA, CA 94510             ACCOUNT NO.: NOT AVAILABLE


3.2899 PONDEROSA TELEPHONE CO                   VARIOUS                                Trade                          $2,063
       P.O. BOX 21
       O NEALS, CA 93645             ACCOUNT NO.: NOT AVAILABLE


3.2900 POOLED EQUIPMENT                         VARIOUS                                Trade                         $22,681
       INVENTORY CO
       42 INVERNESS CNTR PKWY -BIN   ACCOUNT NO.: NOT AVAILABLE
       #B219
       BIRMINGHAM, AL 35242


                                           Page 264 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 264
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2901 PORTABLE MACHINE CASTING                 VARIOUS                               Trade                        $22,870
       REPAIR
       9930 E 116TH ST               ACCOUNT NO.: NOT AVAILABLE
       BIXBY, OK 74008


3.2902 POTRERO HILL DOGPATCH                    VARIOUS                               Trade                           $600
       MERCHANTS
       1459 18TH ST #105             ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94107


3.2903 POTRERO HILLS ENERGY                     VARIOUS                               Trade                       $590,050
       3465 POTRERO HILLS LN
       SUISUN CITY, CA 94585         ACCOUNT NO.: NOT AVAILABLE


3.2904 POWELL ELECTRICAL SYSTEMS                VARIOUS                               Trade                       $118,866
       INC
       7232 AIRPORT BLVD             ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77061


3.2905 POWELL INDUSTRIES                        VARIOUS                               Trade                         $2,720
       515 RAILROAD AVE
       NORTHLAKE, IL 60164           ACCOUNT NO.: NOT AVAILABLE


3.2906 POWER ENGINEERS INC                      VARIOUS                               Trade                       $141,573
       3940 GLENBROOK DR
       HAILEY, ID 83333              ACCOUNT NO.: NOT AVAILABLE


3.2907 POWER SYSTEMS                            VARIOUS                               Trade                        $72,771
       PROFESSIONALS INC
       1079 SUNRISE AVE STE B #222   ACCOUNT NO.: NOT AVAILABLE
       ROSEVILLE, CA 95661


3.2908 POWERCON CORPORATION                     VARIOUS                               Trade                       $631,079
       1054 41ST AVE
       SANTA CRUZ, CA 95062          ACCOUNT NO.: NOT AVAILABLE


3.2909 POWERFLOW FLUID SYSTEMS                  VARIOUS                               Trade                         $1,855
       LLC
       100 SW SCHERER RD             ACCOUNT NO.: NOT AVAILABLE
       LEES SUMMIT, MO 64082


3.2910 POWERPLAN INC                            VARIOUS                               Trade                       $116,290
       300 GALLERIA PKWY STE 2100
       ATLANTA, GA 30339             ACCOUNT NO.: NOT AVAILABLE


3.2911 POWERWORLD CORPORATION                   VARIOUS                               Trade                           $600
       2001 S FIRST ST
       CHAMPAIGN, IL 61820           ACCOUNT NO.: NOT AVAILABLE


                                           Page 265 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 265
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2912 PRATEEK KATHPAL                           VARIOUS                              Third Party                         $66
       1800 SHADY GROVE CT.                                                              Claim
       SAN JOSE, CA 95138            ACCOUNT NO.: NOT AVAILABLE


3.2913 PRATT & WHITNEY                           VARIOUS                                Trade                            $295
       MEASUREMENT SYSTEMS
       66 DOUGLAS ST                 ACCOUNT NO.: NOT AVAILABLE
       BLOOMFIELD, CT 6002


3.2914 PRAXAIR                                   VARIOUS                                Trade                         $30,777
       1171 OCEAN AVE
       OAKLAND, CA 94608             ACCOUNT NO.: NOT AVAILABLE


3.2915 PRAXAIR                                   VARIOUS                                Trade                         $39,623
       916 W BETTERAVIA RD
       SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.2916 PRAXAIR DISTRIBUTION INC                  VARIOUS                                Trade                         $13,924
       2301 SE CREEKVIEW DR
       ANKENY, IA 50021              ACCOUNT NO.: NOT AVAILABLE


3.2917 PRAXAIR SERVICES INC                      VARIOUS                                Trade                        $114,580
       1585 SAWDUST RD STE 300
       THE WOODLANDS, TX 77380-      ACCOUNT NO.: NOT AVAILABLE
       2095


3.2918 PRECISION AIR SYSTEMS INC                 VARIOUS                                Trade                          $1,847
       4808 ORTIZ COURT BLDG C
       BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


3.2919 PRECISION CRANE SERVICE INC               VARIOUS                                Trade                        $193,121
       7590 CONDE LANE
       WINDSOR, CA 95492             ACCOUNT NO.: NOT AVAILABLE


3.2920 PRECISION ENGINEERING INC                 VARIOUS                                Trade                        $555,230
       1939 NEWCOMB AVE
       SAN FRANCISCO, CA 94124       ACCOUNT NO.: NOT AVAILABLE


3.2921 PRECISIONHAWK INC                         VARIOUS                                Trade                        $240,000
       8601 SIX FORKS RD FORUM I
       STE                           ACCOUNT NO.: NOT AVAILABLE
       RALEIGH, NC 27615


3.2922 PREDICTIVE SOLUTIONS                      VARIOUS                                Trade                         $26,667
       CORPORATION
       1 LIFE WAY                    ACCOUNT NO.: NOT AVAILABLE
       PITTSBURGH, PA 15205



                                            Page 266 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 266
                                                        of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2923 PREFERRED LEGAL SERVICES                 VARIOUS                               Trade                           $817
       INC
       601 VAN NESS AVE STE J        ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94102


3.2924 PREMIERE AGRICULTURAL                    VARIOUS                               Trade                       $106,990
       PROPERTIES
       2004 FOX DR STE L             ACCOUNT NO.: NOT AVAILABLE
       CHAMPAIGN, IL 61820


3.2925 PREMIUM LIFE CARE INC                    VARIOUS                               Trade                         $9,019
       3220 S HIGUERA ST STE 315
       SAN LUIS OBISPO, CA 93401     ACCOUNT NO.: NOT AVAILABLE


3.2926 PRICE DISPOSAL                           VARIOUS                               Trade                            $56
       8665 S UNION AVE
       BAKERSFIELD, CA 93307         ACCOUNT NO.: NOT AVAILABLE


3.2927 PRICEWATERHOUSECOOPERS                   VARIOUS                               Trade                       $767,765
       LLP
       P.O. BOX 514038               ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90051-4038


3.2928 PRN INTERMEDIATE HOLDCO                  VARIOUS                               Trade                        $26,758
       INC & SUBS
       5962 LA PLACE CT              ACCOUNT NO.: NOT AVAILABLE
       CARLSBAD, CA 92008


3.2929 PROCEDURE SOLUTIONS                      VARIOUS                               Trade                        $16,801
       MANAGEMENT LLC
       P.O. BOX 566                  ACCOUNT NO.: NOT AVAILABLE
       PORT SALERNO, FL 34992-0566


3.2930 PROCESS INNOVATIONS INC                  VARIOUS                               Trade                           $745
       2519 SOUTH SHIELDS ST #166
       FT COLLINS, CO 80526          ACCOUNT NO.: NOT AVAILABLE


3.2931 PROCESS PERFORMANCE                      VARIOUS                               Trade                         $4,256
       444 2368A RICE BLVD STE
       HOUSTON, TX 77005             ACCOUNT NO.: NOT AVAILABLE


3.2932 PROCTOR ENGINEERING GRP                  VARIOUS                               Trade                       $836,980
       LTD
       65 MITCHELL BLVD STE 201      ACCOUNT NO.: NOT AVAILABLE
       SAN RAFAEL, CA 94903


3.2933 PROCUREABILITY INC                       VARIOUS                               Trade                        $90,457
       6 N 2ND ST STE 202
       FERNANDINA BEACH, FL 32034    ACCOUNT NO.: NOT AVAILABLE

                                           Page 267 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 267
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2934 PRODUCT SOURCE                           VARIOUS                                Trade                         $25,851
       INTERNATIONAL
       330 FRANKLIN TURNPIKE         ACCOUNT NO.: NOT AVAILABLE
       MAHWAH, NJ 7430


3.2935 PROFESSIONAL CONCRETE                    VARIOUS                                Trade                         $18,698
       SAWING INC
       P.O. BOX 3348                 ACCOUNT NO.: NOT AVAILABLE
       MERCED, CA 95344


3.2936 PROFESSIONAL                             VARIOUS                                Trade                        $201,261
       TELECOMMUNICATIONS
       6111 SOUTHFRONT RD STE B      ACCOUNT NO.: NOT AVAILABLE
       LIVERMORE, CA 94551


3.2937 PROFESSIONAL TRAINING                    VARIOUS                                Trade                         $13,348
       211 WREN CT
       VONORE, TN 37885              ACCOUNT NO.: NOT AVAILABLE


3.2938 PROGRESSIVE SUBROGATION                  VARIOUS                              Third Party                      $1,539
       P. O. BOX 89440                                                                  Claim
       CLEVELAND, CA 44101           ACCOUNT NO.: NOT AVAILABLE


3.2939 PROJECT NAVIGATOR LTD                    VARIOUS                                Trade                         $51,081
       ONE POINTE DR STE 320
       BREA, CA 92821                ACCOUNT NO.: NOT AVAILABLE


3.2940 PROJECT RESOURCES GROUP,                 VARIOUS                              Third Party                      $7,298
       INC.                                                                             Claim
       5340 S QUEBEC STREET, SUITE   ACCOUNT NO.: NOT AVAILABLE
       250S
       GREENWOOD VILLAGE, CA
       80111


3.2941 PROMONTORY SAN LUIS                      VARIOUS                                Trade                          $2,282
       OBISPO LP
       750 PISMO ST                  ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93401


3.2942 PROPULSION LABS LLC                      VARIOUS                                Trade                          $2,552
       101 E PARK BLVD STE 805
       PLANO, TX 75074               ACCOUNT NO.: NOT AVAILABLE


3.2943 PROQUIRE LLC                             VARIOUS                                Trade                        $330,667
       1255 TREAT BLVD STE 250
       WALNUT CREEK, CA 94597        ACCOUNT NO.: NOT AVAILABLE




                                           Page 268 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 268
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2944 PROTEUS INC                              VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.2945 PROVANT HEALTH SOLUTIONS                 VARIOUS                               Trade                      $2,225,687
       LLC
       42 LADD STREET               ACCOUNT NO.: NOT AVAILABLE
       EAST GREENWICH, RI 2818


3.2946 PRUNUSKE CHATHAM INC                     VARIOUS                               Trade                         $4,822
       400 MORRIS ST STE G
       SEBASTOPOL, CA 95472         ACCOUNT NO.: NOT AVAILABLE


3.2947 PS ENERGY GROUP INC                      VARIOUS                               Trade                      $3,106,386
       3060 MOMENTUM PLACE
       CHICAGO, IL 60689-5330       ACCOUNT NO.: NOT AVAILABLE


3.2948 PSC INDUSTRIAL HOLDINGS                  VARIOUS                               Trade                         $5,411
       CORP
       P.O. BOX 3070                ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77253


3.2949 PSC INDUSTRIAL                           VARIOUS                               Trade                      $6,792,770
       OUTSOURCING LP
       1802 SHELTON DR              ACCOUNT NO.: NOT AVAILABLE
       HOLLISTER, CA 95023


3.2950 PSOMAS                                   VARIOUS                               Trade                       $355,530
       555 S FLOWER ST STE 4300
       LOS ANGELES, CA 90071        ACCOUNT NO.: NOT AVAILABLE


3.2951 PSYCHOLOGICAL SERVICES INC               VARIOUS                               Trade                           $390
       2950 N HOLLYWOOD WAY #200
       BURBANK, CA 91505            ACCOUNT NO.: NOT AVAILABLE


3.2952 PTC INC                                  VARIOUS                               Trade                        $66,160
       140 KENDRICK ST
       NEEDHAM, MA 2494             ACCOUNT NO.: NOT AVAILABLE


3.2953 PUBLIC SERVICE ENTERPRISE                VARIOUS                               Trade                        $39,487
       GROUP INC
       80 PARK PLAZA                ACCOUNT NO.: NOT AVAILABLE
       NEWARK, NJ 7102


3.2954 PULEO ELECTRONICS INC                    VARIOUS                               Trade                        $36,600
       39 HUTCHESON PL
       LYNBROOK, NY 11563           ACCOUNT NO.: NOT AVAILABLE



                                           Page 269 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 269
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.2955 PULTE HOME COMPANY, LLC                  VARIOUS                              Third Party                      $5,928
       4511 WILLOW RD, STE 8                                                            Claim
       PLEASANTON, CA 94588           ACCOUNT NO.: NOT AVAILABLE


3.2956 PURDON HOLDINGS & HOOSIER                VARIOUS                              Third Party                     $56,000
       ACRES                                                                            Claim
       ATTN: AARON STOLBERG           ACCOUNT NO.: NOT AVAILABLE
       RENO, CA 89509


3.2957 PURE FILTER SOLUTIONS                    VARIOUS                                Trade                         $10,770
       2961 PAULS WAY NW
       MARIETTA, GA 30062             ACCOUNT NO.: NOT AVAILABLE


3.2958 PUREHM US INC                            VARIOUS                                Trade                         $13,000
       1400 N SAM HOUSTON PKWY
       STE 19                         ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77032


3.2959 PUTAH CREEK SOLAR FARMS                  VARIOUS                                Trade                         $14,196
       LLC
       P.O. BOX 605                   ACCOUNT NO.: NOT AVAILABLE
       WINTERS, CA 95694


3.2960 Q CORPORATION                            VARIOUS                                Trade                         $29,585
       4880 ADOHR LANE
       CAMARILLO, CA 93012            ACCOUNT NO.: NOT AVAILABLE


3.2961 QA-GEAR LLC                              VARIOUS                                Trade                              $0
       3130 ALPINE RD STE # 288 130
       PORTOLA VALLEY, CA 94028       ACCOUNT NO.: NOT AVAILABLE


3.2962 QUAIL TRAILS VILLAGE MH PARK         VARIOUS                                  Third Party                      $9,870
       C/O JAN LARROCHE, MGR.                                                           Claim
       PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE


3.2963 QUALITROL COMPANY LLC                    VARIOUS                                Trade                          $3,932
       1385 FAIRPORT RD
       FAIRPORT, NY 14450             ACCOUNT NO.: NOT AVAILABLE


3.2964 QUALITY EDUCATION SERVICES               VARIOUS                                Trade                        $133,655
       935 B SPIVA AVE
       YUBA CITY, CA 95991            ACCOUNT NO.: NOT AVAILABLE


3.2965 QUALITY EQUIPMENT                        VARIOUS                                Trade                         $49,027
       DISTRIBUTORS INC
       75 BANK ST                     ACCOUNT NO.: NOT AVAILABLE
       ORCHARD PARK, NY 14127



                                           Page 270 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 270
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.2966 QUALITY TONG SERVICE                      VARIOUS                               Trade                        $65,771
       P.O. BOX 153
       LIVE OAK, CA 95953            ACCOUNT NO.: NOT AVAILABLE


3.2967 QUANTA ENERGY SERVICES LLC          VARIOUS                                     Trade                    $60,309,670
       2800 POST OAK BLVD STE 2600
       HOUSTON, TX 77056           ACCOUNT NO.: NOT AVAILABLE


3.2968 QUANTA TECHNOLOGY LLC                     VARIOUS                               Trade                       $272,073
       4020 WESTCHASE BLVD STE 300
       RALEIGH, NC 27607             ACCOUNT NO.: NOT AVAILABLE


3.2969 QUANTUM ENERGY SERVICES                   VARIOUS                               Trade                       $191,662
       AND
       1330 BROADWAY STE 302         ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612


3.2970 QUANTUM SPATIAL INC                       VARIOUS                               Trade                       $900,179
       10033 MLK ST N STE 200
       ST PETERSBURG, FL 33716       ACCOUNT NO.: NOT AVAILABLE


3.2971 QUEST DIAGNOSTICS                         VARIOUS                               Trade                           $430
       P.O. BOX 740709
       ATLANTA, GA 30374-0709        ACCOUNT NO.: NOT AVAILABLE


3.2972 QUEST INTEGRITY USA LLC                   VARIOUS                               Trade                        $20,525
       19823 58TH PL S STE 100
       KENT, WA 98032                ACCOUNT NO.: NOT AVAILABLE


3.2973 QUEST SOFTWARE INC                        VARIOUS                               Trade                             $0
       4 POLARIS WAY
       ALISO VIEJO, CA 92656         ACCOUNT NO.: NOT AVAILABLE


3.2974 QUICKPCSUPPORT LLC                        VARIOUS                               Trade                       $113,733
       2400 ROCKEFELLER DR
       CERES, CA 95307               ACCOUNT NO.: NOT AVAILABLE


3.2975 QUINCY COMMUNITY SERVICE                  VARIOUS                               Trade                            $38
       DISTRICT
       900 SPANISH CREEK RD          ACCOUNT NO.: NOT AVAILABLE
       QUINCY, CA 95971


3.2976 QUINN LIFT INC                            VARIOUS                               Trade                        $19,678
       1655 N CARLOTTI
       SANTA MARIA, CA 93454         ACCOUNT NO.: NOT AVAILABLE




                                            Page 271 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 271
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2977 QUINTERO TRUCKING                        VARIOUS                              Third Party                      $7,250
       2270 POPLAR STREET                                                               Claim
       OAKLAND, CA 94607            ACCOUNT NO.: NOT AVAILABLE


3.2978 R & S ERECTION INC                       VARIOUS                                Trade                         $20,063
       P.O. BOX 601
       WALLACE, CA 95252            ACCOUNT NO.: NOT AVAILABLE


3.2979 R F MACDONALD CO                         VARIOUS                                Trade                         $16,617
       25920 EDEN LANDING RD
       HAYWARD, CA 94545            ACCOUNT NO.: NOT AVAILABLE


3.2980 R&B COMPANY                              VARIOUS                                Trade                         $63,928
       605 COMMERCIAL ST
       SAN JOSE, CA 95112           ACCOUNT NO.: NOT AVAILABLE


3.2981 R&R ROLL-OFF LLC                         VARIOUS                                Trade                          $1,527
       P.O. BOX 6332
       LOS OSOS, CA 93412           ACCOUNT NO.: NOT AVAILABLE


3.2982 R.E.Y. ENGINEERS INC                     VARIOUS                                Trade                        $216,693
       905 SUTTER ST. STE 200
       FOLSOM, CA 95630             ACCOUNT NO.: NOT AVAILABLE


3.2983 R2INTEGRATED                             VARIOUS                                Trade                         $92,341
       400 E PRATT ST 11TH FL
       BALTIMORE, MD 21202          ACCOUNT NO.: NOT AVAILABLE


3.2984 RACHEL &/OR RUSS                         VARIOUS                              Third Party                      $3,300
       WOODWARD                                                                         Claim
       PO BOX 51                    ACCOUNT NO.: NOT AVAILABLE
       CEDAR RIDGE, CA 95924


3.2985 RACHEL CONGRESS                          VARIOUS                              Third Party                        $371
       398 N. FERNWOOD CIRCLE                                                           Claim
       SUNNYVALE, CA 94085          ACCOUNT NO.: NOT AVAILABLE


3.2986 RACHEL WARSCHAW                          VARIOUS                              Third Party                        $200
       24309 SAN PEDRO LANE                                                             Claim
       CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


3.2987 RADER EXCAVATING INC                     VARIOUS                                Trade                        $532,999
       9689 SWEDE CREEK RD
       PALO CEDRO, CA 96073         ACCOUNT NO.: NOT AVAILABLE




                                           Page 272 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 272
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.2988 RADIATION DETECTION CO                   VARIOUS                                Trade                         $23,302
       3527 SNEAD DR
       GEORGETOWN, TX 78626          ACCOUNT NO.: NOT AVAILABLE


3.2989 RADIATION SAFETY & CONTROL               VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.2990 RADWELL INTERNATIONAL INC                VARIOUS                                Trade                            $306
       111 MOUNT HOLLY BYPASS
       LUMBERTON, NJ 8048            ACCOUNT NO.: NOT AVAILABLE


3.2991 RAFAEL NEGRON                            VARIOUS                              Third Party                        $200
       1047 14TH ST                                                                     Claim
       OROVILLE, CA 95965            ACCOUNT NO.: NOT AVAILABLE


3.2992 RAILPROS FIELD SERVICES INC              VARIOUS                                Trade                         $30,000
       1705 W NORTHWEST HWY STE
       150                           ACCOUNT NO.: NOT AVAILABLE
       GRAPEVINE, TX 76051


3.2993 RAINA YOGURTLAND-                        VARIOUS                              Third Party                      $5,759
       CURRINGTON                                                                       Claim
       1000 COURT ST                 ACCOUNT NO.: NOT AVAILABLE
       MARTINEZ, CA 94553


3.2994 RAINWATER & ASSOCIATES LLC               VARIOUS                                Trade                          $4,286
       4052 SUTTER ST
       OAKLAND, CA 94619             ACCOUNT NO.: NOT AVAILABLE


3.2995 RAJENDRA K AHUJA                         VARIOUS                                Trade                         $15,990
       43729 CAMERON HILLS DR
       FREMONT, CA 94539             ACCOUNT NO.: NOT AVAILABLE


3.2996 RALLS GRUBER & NIECE LLP              VARIOUS                                   Trade                          $5,680
       1700 S EL CAMINO REAL STE 150
       SAN MATEO, CA 94402           ACCOUNT NO.: NOT AVAILABLE


3.2997 RAM PROPERTIES                           VARIOUS                              Third Party                      $1,115
       701 ST. GEORGE ROAD                                                              Claim
       DANVILLE, CA 94526            ACCOUNT NO.: NOT AVAILABLE


3.2998 RAMOS OIL CO INC                         VARIOUS                                Trade                         $88,814
       1515 S RIVER RD
       WEST SACRAMENTO, CA 95691     ACCOUNT NO.: NOT AVAILABLE




                                           Page 273 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 273
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.2999 RANDEL WELDING CO                        VARIOUS                                Trade                            $708
       3530 STANDARD ST
       BAKERSFIELD, CA 93308        ACCOUNT NO.: NOT AVAILABLE


3.3000 RANDOLPH CANYON ROAD                     VARIOUS                              Third Party                      $6,579
       ASSOCIATION                                                                      Claim
       PO BOX 292                   ACCOUNT NO.: NOT AVAILABLE
       POLLOCK PINES, CA 95726


3.3001 RANDY SHETTER                            VARIOUS                              Third Party                        $160
       5957 ALLAN DR                                                                    Claim
       ROCKLIN, CA 95677            ACCOUNT NO.: NOT AVAILABLE


3.3002 RANGER PIPELINES INC                     VARIOUS                                Trade                         $20,605
       P.O. BOX 24109
       SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.3003 RAPID VALUE SOLUTIONS INC                VARIOUS                                Trade                         $36,800
       7901 STONERIDGE DR STE 225
       PLEASANTON, CA 94588         ACCOUNT NO.: NOT AVAILABLE


3.3004 RAUL BERNAL AND IRENE                    VARIOUS                                Trade                          $1,850
       BERNAL
       P.O. BOX 205                 ACCOUNT NO.: NOT AVAILABLE
       EDISON, CA 93220


3.3005 RAUL HERNANDEZ                           VARIOUS                              Third Party                        $400
       6014 BERNHARD AVE.                                                               Claim
       RICHMOND, CA 94805           ACCOUNT NO.: NOT AVAILABLE


3.3006 RAVEN ENERGY CONSULTING                  VARIOUS                                Trade                         $50,548
       LLC
       872 IOWA ST                  ACCOUNT NO.: NOT AVAILABLE
       ASHLAND, OR 97520


3.3007 RAVEN HOLM                               VARIOUS                              Third Party                        $107
       457 1/2 PINE STREET                                                              Claim
       MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.3008 RAY COLE                                 VARIOUS                              Third Party                        $100
       2220 10TH AVE                                                                    Claim
       OAKLAND, CA 94606            ACCOUNT NO.: NOT AVAILABLE


3.3009 RAY SHAMIEH                              VARIOUS                              Third Party                        $170
       1545 NORTH TEXAS STREET                                                          Claim
       SUITE 304                    ACCOUNT NO.: NOT AVAILABLE
       FAIRFIELD, CA 94533



                                           Page 274 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 274
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3010 RAYMAR INFORMATION                       VARIOUS                                Trade                         $10,906
       TECHNOLOGY
       7325 ROSEVILLE RD STE A      ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95842


3.3011 RAYMOND AHU                              VARIOUS                              Third Party                        $200
       226 E 11TH STREET                                                                Claim
       MARYSVILLE, CA 95901         ACCOUNT NO.: NOT AVAILABLE


3.3012 RAYMOND HANDLING                         VARIOUS                                Trade                          $7,598
       CONCEPTS CORP
       41400 BOYCE RD               ACCOUNT NO.: NOT AVAILABLE
       FREMONT, CA 94538


3.3013 RAYMUND C BARRERA                        VARIOUS                                Trade                          $1,210
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3014 RCF INVESTMENTS LLC                      VARIOUS                                Trade                          $1,200
       4568 N MERIDIAN AVE
       FRESNO, CA 93726             ACCOUNT NO.: NOT AVAILABLE


3.3015 RDH BUILDING SCIENCE INC                 VARIOUS                                Trade                          $3,566
       2101 N 34TH ST STE 150
       SEATTLE, WA 98103            ACCOUNT NO.: NOT AVAILABLE


3.3016 RE ASTORIA HOLDINGS LLC                  VARIOUS                                Trade                        $579,459
       3000 OAK RD STE 300
       WALNUT CREEK, CA 94597       ACCOUNT NO.: NOT AVAILABLE


3.3017 REAX ENGINEERING INC                     VARIOUS                                Trade                         $41,875
       2342 SHATTUCK AVE #127
       BERKELEY, CA 94704           ACCOUNT NO.: NOT AVAILABLE


3.3018 REBECCA D GALLUP                         VARIOUS                                Trade                            $400
       P.O. BOX 44
       HYDESVILLE, CA 95547         ACCOUNT NO.: NOT AVAILABLE


3.3019 RECALL SECURE DESTRUCTION                VARIOUS                                Trade                            $100
       180 TECHNOLOGY PKWY
       NORCROSS, GA 30092           ACCOUNT NO.: NOT AVAILABLE


3.3020 RECLAMATION DISTRICT # 830               VARIOUS                                Trade                          $9,062
       P.O. BOX 1105
       OAKLEY, CA 94561-1105        ACCOUNT NO.: NOT AVAILABLE




                                           Page 275 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 275
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.3021 RECLAMATION DISTRICT #348                VARIOUS                               Trade                            $25
       311 E. MAIN STREET, STE. 400
       STOCKTON, CA 95202             ACCOUNT NO.: NOT AVAILABLE


3.3022 RECLAMATION DISTRICT 784                 VARIOUS                               Trade                           $750
       1594 BROADWAY STREET
       ARBOGA, CA 95961               ACCOUNT NO.: NOT AVAILABLE


3.3023 RECLAMATION DISTRICT NO 403              VARIOUS                               Trade                         $8,000
       P.O. BOX 20
       STOCKTON, CA 95201             ACCOUNT NO.: NOT AVAILABLE


3.3024 RECLAMATION DISTRICT NO 404              VARIOUS                               Trade                         $8,000
       235 E WEBER AVE
       STOCKTON, CA 95202             ACCOUNT NO.: NOT AVAILABLE


3.3025 RECLAMATION DISTRICT NO 70               VARIOUS                               Trade                           $423
       P.O. BOX 129
       MERIDIAN, CA 95957-0129        ACCOUNT NO.: NOT AVAILABLE


3.3026 RECOLOGY AUBURN PLACER                   VARIOUS                               Trade                        $22,636
       P.O. BOX 6566
       AUBURN, CA 95604               ACCOUNT NO.: NOT AVAILABLE


3.3027 RECOLOGY BUTTE COLUSA                    VARIOUS                               Trade                         $4,103
       COUNTIES
       2720 S 5TH AVE                 ACCOUNT NO.: NOT AVAILABLE
       OROVILLE, CA 95965


3.3028 RECOLOGY GOLDEN GATE                     VARIOUS                               Trade                        $22,039
       P.O. BOX 7360
       SAN FRANCISCO, CA 94120-7360   ACCOUNT NO.: NOT AVAILABLE


3.3029 RECOLOGY GOLDEN GATE                     VARIOUS                               Trade                        $40,654
       250 EXECUTIVE PARK BLVD STE
       21                             ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94134-3306


3.3030 RECOLOGY HUMBOLDT COUNTY         VARIOUS                                       Trade                        $12,590
       949 W HAWTHORNE ST
       EUREKA, CA 95501         ACCOUNT NO.: NOT AVAILABLE


3.3031 RECOLOGY MARIPOSA                        VARIOUS                               Trade                         $1,663
       235 N FIRST ST
       DIXON, CA 95620                ACCOUNT NO.: NOT AVAILABLE




                                           Page 276 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 276
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3032 RECOLOGY SAN MATEO                       VARIOUS                                Trade                          $3,706
       COUNTY
       225 SHOREWAY RD              ACCOUNT NO.: NOT AVAILABLE
       SAN CARLOS, CA 94070


3.3033 RECOLOGY SONOMA MARIN                    VARIOUS                                Trade                         $33,839
       P.O. BOX 7349
       SANTA ROSA, CA 95407         ACCOUNT NO.: NOT AVAILABLE


3.3034 RECOLOGY SOUTH BAY                       VARIOUS                                Trade                         $20,337
       650 MARTIN AVE
       SANTA CLARA, CA 95050        ACCOUNT NO.: NOT AVAILABLE


3.3035 RECOLOGY SOUTH VALLEY                    VARIOUS                                Trade                            $126
       1351 PACHECO PASS HWY
       GILROY, CA 95020-9579        ACCOUNT NO.: NOT AVAILABLE


3.3036 RECOLOGY VACAVILLE SOLANO                VARIOUS                                Trade                          $1,629
       1 TOWN SQUARE PL
       VACAVILLE, CA 95688          ACCOUNT NO.: NOT AVAILABLE


3.3037 RECOLOGY VALLEJO                         VARIOUS                                Trade                            $673
       2021 BROADWAY
       VALLEJO, CA 94589            ACCOUNT NO.: NOT AVAILABLE


3.3038 RECOLOGY YUBA SUTTER                     VARIOUS                                Trade                         $11,013
       3001 N LEVEE RD
       MARYSVILLE, CA 95901         ACCOUNT NO.: NOT AVAILABLE


3.3039 RECORDS RESEARCH INC                     VARIOUS                                Trade                             $87
       11230 GOLD EXPRESS DR STE
       310-                         ACCOUNT NO.: NOT AVAILABLE
       GOLD RIVER, CA 95670-4480


3.3040 RED DOOR CAFE/MONIEM                     VARIOUS                              Third Party                        $290
       3917 MARKET                                                                      Claim
       OAKLAND, CA 94608            ACCOUNT NO.: NOT AVAILABLE


3.3041 REDDING AIR SERVICE INC                  VARIOUS                                Trade                        $279,421
       6831 AIRWAY AVE
       REDDING, CA 96002            ACCOUNT NO.: NOT AVAILABLE


3.3042 REDDING TREE GROWERS                     VARIOUS                                Trade                        $282,069
       CORPORATION
       18985A AVENUE 256            ACCOUNT NO.: NOT AVAILABLE
       EXETER, CA 93221




                                           Page 277 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 277
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3043 REDGRAVE LLP                             VARIOUS                               Trade                        $17,840
       14555 AVION PKWY STE 275
       CHANTILLY, VA 20151          ACCOUNT NO.: NOT AVAILABLE


3.3044 REDMAN ENTERPRISES                       VARIOUS                               Trade                           $219
       P.O. BOX 22
       FAIR OAKS, CA 95628          ACCOUNT NO.: NOT AVAILABLE


3.3045 REDWOOD CALIFORNIA LTD                   VARIOUS                               Trade                         $3,000
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3046 REDWOOD COAST ENERGY                     VARIOUS                               Trade                       $171,026
       AUTHORITY
       633 3RD ST                   ACCOUNT NO.: NOT AVAILABLE
       EUREKA, CA 95501


3.3047 REDWOOD COAST ENERGY                     VARIOUS                               Trade                             $0
       AUTHORITY
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.3048 REDWOOD COMMUNITY ACTION                 VARIOUS                               Trade                           $360
       AGENCY
       904 G STREET                 ACCOUNT NO.: NOT AVAILABLE
       EUREKA, CA 95501


3.3049 REDWOOD EMPIRE DISPOSAL                  VARIOUS                               Trade                         $1,345
       P.O. BOX 1300
       SUISUN, CA 94585-4300        ACCOUNT NO.: NOT AVAILABLE


3.3050 REDWOOD RESOURCE                         VARIOUS                               Trade                             $0
       MARKETING LLC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.3051 REGAL CINEMAS INC                        VARIOUS                               Trade                         $6,300
       101 E BLOUNT AVE
       KNOXVILLE, TN 37920          ACCOUNT NO.: NOT AVAILABLE


3.3052 REGENTS OF THE UNIVERSITY                VARIOUS                               Trade                       $158,913
       OF
       9500 GILMAN DR               ACCOUNT NO.: NOT AVAILABLE
       LA JOLLA, CA 92093-0953


3.3053 REGENTS OF THE UNIVERSITY                VARIOUS                               Trade                         $4,797
       OF
       ACCOUNTING OFFICE 120        ACCOUNT NO.: NOT AVAILABLE
       THEORY #
       IRVINE, CA 92617-1050


                                           Page 278 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 278
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.3054 REGENTS OF UC                            VARIOUS                               Trade                            $10
       ONE SHIELDS AVE
       DAVIS, CA 95616                ACCOUNT NO.: NOT AVAILABLE


3.3055 REGINA DENNERLEIN                        VARIOUS                               Trade                           $378
       360 EL CAMPO ROAD
       ARROYO GRANDE, CA 93420        ACCOUNT NO.: NOT AVAILABLE


3.3056 REGIONAL ENERGY HOLDINGS                 VARIOUS                               Trade                             $0
       INC
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.3057 REGIONAL PARKS FOUNDATION                VARIOUS                               Trade                        $12,440
       P.O. BOX 21074
       OAKLAND, CA 94620              ACCOUNT NO.: NOT AVAILABLE


3.3058 REGULATORY LAW CHAMBERS                  VARIOUS                               Trade                         $3,514
       #601 888 4 AVENUE SW
       CALGARY, AB T2P 0V2            ACCOUNT NO.: NOT AVAILABLE


3.3059 REHAB WEST INC                           VARIOUS                               Trade                       $177,728
       277 RANCHEROS DR STE 370
       SAN MARCOS, CA 92069-2976      ACCOUNT NO.: NOT AVAILABLE


3.3060 REHABILITATION ASSOCIATES                VARIOUS                               Trade                         $6,780
       INC
       1850 GATEWAY BLVD STE 275      ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94520


3.3061 RELIABILITY OPTIMIZATION INC             VARIOUS                               Trade                        $17,678
       325 PARK DR
       APTOS, CA 95003                ACCOUNT NO.: NOT AVAILABLE


3.3062 RELIABLE MILL SUPPLY INC                 VARIOUS                               Trade                        $24,387
       P.O. BOX 269
       UKIAH, CA 95482                ACCOUNT NO.: NOT AVAILABLE


3.3063 RELX INC                                 VARIOUS                               Trade                        $40,188
       P.O. BOX 933
       DAYTON, OH 45401               ACCOUNT NO.: NOT AVAILABLE


3.3064 RENAISSANCE CAPITAL                      VARIOUS                               Trade                        $41,145
       ALLIANCE LLC
       16388 E COLIMA RD STE 205      ACCOUNT NO.: NOT AVAILABLE
       HACIENDA HEIGHTS, CA 91745




                                           Page 279 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 279
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3065 RENEE SUMTER                             VARIOUS                              Third Party                        $300
       803 MORISSETTE WAY                                                               Claim
       VACAVILLE, CA 95687          ACCOUNT NO.: NOT AVAILABLE


3.3066 RENEWABLE ENERGY TRUST                   VARIOUS                                Trade                        $890,233
       CAPITAL INC
       475 SANSOME ST STE 1850      ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94111


3.3067 REPLAY HEALDSBURG LLC                    VARIOUS                                Trade                         $54,000
       631 CENTER ST
       HEALDSBURG, CA 95448         ACCOUNT NO.: NOT AVAILABLE


3.3068 REPUBLIC SERVICES INC                    VARIOUS                                Trade                          $3,201
       18500 N ALLIED WAY
       PHOENIX, AZ 85054            ACCOUNT NO.: NOT AVAILABLE


3.3069 RESCUE SOLUTIONS LLC                     VARIOUS                                Trade                         $24,700
       20250 S HWY 101
       HOPLAND, CA 95449            ACCOUNT NO.: NOT AVAILABLE


3.3070 RESEARCH INTO ACTION INC                 VARIOUS                                Trade                         $54,345
       3934 NE M LUTHER KING JR
       BLVD#203                     ACCOUNT NO.: NOT AVAILABLE
       PORTLAND, OR 97212-1116


3.3071 RESINTECH INC                            VARIOUS                                Trade                         $94,380
       160 COOPER RD
       WEST BERLIN, NJ 8091         ACCOUNT NO.: NOT AVAILABLE


3.3072 RESOURCE MANAGEMENT                      VARIOUS                                Trade                         $39,365
       SERVICES
       10440 PIONEER BLVD #2        ACCOUNT NO.: NOT AVAILABLE
       SANTA FE SPRINGS, CA 90670


3.3073 RESOURCE REFOCUS LLC                     VARIOUS                                Trade                         $49,640
       1065 MIDDLE AVE
       MENLO PARK, CA 94025         ACCOUNT NO.: NOT AVAILABLE


3.3074 RESOURCES GLOBAL                         VARIOUS                                Trade                        $308,140
       PROFESSIONALS
       17101 ARMSTRONG AVE          ACCOUNT NO.: NOT AVAILABLE
       IRVINE, CA 92614


3.3075 RESTIF CLEANING SERVICE                  VARIOUS                                Trade                            $985
       COOPERATIVE
       5131 ERICSON WAY             ACCOUNT NO.: NOT AVAILABLE
       ARCATA, CA 95521


                                           Page 280 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 280
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3076 REUBENNETTE SPENCER                      VARIOUS                              Third Party                        $194
       1232 EUNICE DR                                                                   Claim
       WOODLAND, CA 95695           ACCOUNT NO.: NOT AVAILABLE


3.3077 REXEL INC                                VARIOUS                                Trade                          $1,054
       10605 SW ALLEN BLVD
       BEAVERTON, OR 97005          ACCOUNT NO.: NOT AVAILABLE


3.3078 RHONDA WEISS                             VARIOUS                              Third Party                     $17,492
       17760 NAVAJO TRAIL                                                               Claim
       LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.3079 RICARDO FONTANILLA                       VARIOUS                                Trade                            $770
       1792 TOBY DRIVE
       EL DORADO HILLS, CA 95762    ACCOUNT NO.: NOT AVAILABLE


3.3080 RICE TRUCKING                            VARIOUS                                Trade                         $32,000
       2119 S CABRILLO HIGHWAY
       HALF MOON BAY, CA 94019      ACCOUNT NO.: NOT AVAILABLE


3.3081 RICHARD B MOORE                          VARIOUS                                Trade                         $25,283
       135 WILLOW DR
       DANVILLE, CA 94526           ACCOUNT NO.: NOT AVAILABLE


3.3082 RICHARD BARTEL                           VARIOUS                              Third Party                        $500
       132 PAX PLACE CT                                                                 Claim
       APTOS, CA 95003              ACCOUNT NO.: NOT AVAILABLE


3.3083 RICHARD BREGANTE                         VARIOUS                              Third Party                      $1,683
       211 POTTER ROAD                                                                  Claim
       APTOS, CA 95003              ACCOUNT NO.: NOT AVAILABLE


3.3084 RICHARD CATURA                           VARIOUS                              Third Party                        $258
       1008 COLUMBUS STREET                                                             Claim
       EL GRANADA, CA 94018         ACCOUNT NO.: NOT AVAILABLE


3.3085 RICHARD DUNBAR, DDS                      VARIOUS                              Third Party                        $378
       1904 SOLANO ST.                                                                  Claim
       CORNING, CA 96021            ACCOUNT NO.: NOT AVAILABLE


3.3086 RICHARD GRECH                            VARIOUS                              Third Party                        $481
       161 ARBOR LANE                                                                   Claim
       MOSS BEACH, CA 94038         ACCOUNT NO.: NOT AVAILABLE




                                           Page 281 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 281
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3087 RICHARD HEATH & ASSOCIATES               VARIOUS                                Trade                        $756,105
       INC
       590 WEST LOCUST AVE SUITE    ACCOUNT NO.: NOT AVAILABLE
       103
       FRESNO, CA 93650


3.3088 RICHARD L GILBERT INC                    VARIOUS                                Trade                          $3,750
       2630 J ST
       SACRAMENTO, CA 95816         ACCOUNT NO.: NOT AVAILABLE


3.3089 RICHARD LAM                              VARIOUS                              Third Party                        $465
       4919 MONACO DRIVE                                                                Claim
       PLEASANTON, CA 94566         ACCOUNT NO.: NOT AVAILABLE


3.3090 RICHARD NELSON                           VARIOUS                              Third Party                        $280
       1400 FYOSAL DR                                                                   Claim
       SOLVANG, CA 93463            ACCOUNT NO.: NOT AVAILABLE


3.3091 RICHARDS MFG CO SALES INC                VARIOUS                                Trade                        $381,397
       517 LYONS AVE
       IRVINGTON, NJ 7111           ACCOUNT NO.: NOT AVAILABLE


3.3092 RICHMOND SANITARY SERVICE                VARIOUS                                Trade                          $9,543
       3260 BLUME DR
       RICHMOND, CA 94806           ACCOUNT NO.: NOT AVAILABLE


3.3093 RICK AND BARBRA CASPARY                  VARIOUS                              Third Party                     $50,000
       C/OERIC RATINOFF LAW CORP                                                        Claim
       SACRAMENTO, CA 95864         ACCOUNT NO.: NOT AVAILABLE


3.3094 RICKARD BERNADETTA                       VARIOUS                              Third Party                      $1,548
       628 QUASAR COURT                                                                 Claim
       BAKERSFIELD, CA 93301        ACCOUNT NO.: NOT AVAILABLE


3.3095 RICOH AMERICAS                           VARIOUS                                Trade                        $670,434
       CORPORATION
       2000 SIERRA POINT PKWY 7TH   ACCOUNT NO.: NOT AVAILABLE
       FL
       BRISBANE, CA 94005


3.3096 RICOH USA INC                            VARIOUS                                Trade                        $148,512
       70 VALLEY STREAM PKWY
       MALVERN, PA 10355            ACCOUNT NO.: NOT AVAILABLE


3.3097 RIDGE & ASSOCIATES                       VARIOUS                                Trade                            $498
       101 SANTA MARGARITA DR
       SAN RAFAEL, CA 94901         ACCOUNT NO.: NOT AVAILABLE



                                           Page 282 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 282
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                             Claim

Trade Payables

3.3098 RIEGL USA INC                             VARIOUS                                Trade                          $9,819
       7035 GRAND NATIONAL DR STE
       100                            ACCOUNT NO.: NOT AVAILABLE
       ORLANDO, FL 32819


3.3099 RIGOBERTO RODAS                           VARIOUS                              Third Party                        $581
       3 FAIRVIEW AVE                                                                    Claim
       VALLEJO, CA 94589              ACCOUNT NO.: NOT AVAILABLE


3.3100 RIM ARCHITECTS CALIFORNIA                 VARIOUS                                Trade                        $312,045
       INC
       639 FRONT ST 2ND FL            ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94111


3.3101 RIMKUS CONSULTING GROUP                   VARIOUS                                Trade                         $13,294
       INC
       8 GREENWAY PLAZA STE 500       ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77046


3.3102 RINCON CONSULTANTS INC                    VARIOUS                                Trade                         $18,899
       180 N ASHWOOD AVE
       VENTURA, CA 93003              ACCOUNT NO.: NOT AVAILABLE


3.3103 RISING SUN ENERGY CENTER                  VARIOUS                                Trade                            $380
       1116 36TH ST
       OAKLAND, CA 94608              ACCOUNT NO.: NOT AVAILABLE


3.3104 RISING TREE WIND FARM II LLC              VARIOUS                                Trade                         $92,748
       808 TRAVIS
       HOUSTON, TX 77002              ACCOUNT NO.: NOT AVAILABLE


3.3105 RISK MGMT AT&T                            VARIOUS                              Third Party                      $1,536
       1010 PINE 6W-P-02                                                                 Claim
       SAINT LOUIS, CA 63101          ACCOUNT NO.: NOT AVAILABLE


3.3106 RISK MGMT AT&T                            VARIOUS                              Third Party                     $36,196
       1010 PINE 6W-P-02                                                                 Claim
       SAINT LOUIS, CA 63101          ACCOUNT NO.: NOT AVAILABLE


3.3107 RJMS CORP                                 VARIOUS                                Trade                         $83,712
       6999 SOUTHFRONT RD
       HAYWARD, CA 94551-8221         ACCOUNT NO.: NOT AVAILABLE


3.3108 RKON INC                                  VARIOUS                                Trade                         $46,578
       328 S JEFFERSON ST STE 450
       CHICAGO, IL 60661              ACCOUNT NO.: NOT AVAILABLE




                                            Page 283 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 283
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3109 RLH INDUSTRIES INC                        VARIOUS                                Trade                          $2,682
       936 N MAIN STREET
       ORANGE, CA 92867              ACCOUNT NO.: NOT AVAILABLE


3.3110 RLT ENTERPRISES INC                       VARIOUS                                Trade                          $2,149
       1930 S MARY
       FRESNO, CA 93721              ACCOUNT NO.: NOT AVAILABLE


3.3111 RM YOUNG CO                               VARIOUS                                Trade                          $1,422
       2801 AERO-PARK DR
       TRAVERSE CITY, MI 49686       ACCOUNT NO.: NOT AVAILABLE


3.3112 RMG ENTERPRISE SOLUTIONS                  VARIOUS                                Trade                          $8,105
       INC
       15301 DALLAS PKWY STE 500     ACCOUNT NO.: NOT AVAILABLE
       ADDISON, TX 75001


3.3113 RMSI PRIVATE LIMITED                      VARIOUS                                Trade                         $74,655
       SOFTWARE UNITS LAYOUT
       MADHAPUR                      ACCOUNT NO.: NOT AVAILABLE
       HYDERABAD TELANGANA, 1
       500081


3.3114 ROAD SAFETY INC                           VARIOUS                                Trade                        $429,575
       4335 PACIFIC ST STE A
       ROCKLIN, CA 95677             ACCOUNT NO.: NOT AVAILABLE


3.3115 ROADS OF HACIENDA HOMES                   VARIOUS                                Trade                          $4,296
       INC
       P.O. BOX 267                  ACCOUNT NO.: NOT AVAILABLE
       ORINDA, CA 94563


3.3116 ROADS OF HACIENDA HOMES                   VARIOUS                              Third Party                      $4,415
       INC                                                                               Claim
       PO BOX 267                    ACCOUNT NO.: NOT AVAILABLE
       ORINDA, CA 94563


3.3117 ROBERT & NANCY MAGNELLI                   VARIOUS                              Third Party                        $507
       959 CASANOVA AVENUE                                                               Claim
       SALINAS, CA 93940             ACCOUNT NO.: NOT AVAILABLE


3.3118 ROBERT & NANCY MAGNELLI                   VARIOUS                              Third Party                        $507
       959 CASANOVA AVENUE                                                               Claim
       SALINAS, CA 93940             ACCOUNT NO.: NOT AVAILABLE


3.3119 ROBERT AND BARBARA HOGGE                  VARIOUS                              Third Party                        $184
       294 PAUL AVENUE                                                                   Claim
       SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


                                            Page 284 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 284
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3120 ROBERT BARTELL                           VARIOUS                              Third Party                      $3,763
       419 FORBES AVE.                                                                  Claim
       SAN RAFAEL, CA 94901         ACCOUNT NO.: NOT AVAILABLE


3.3121 ROBERT FOSTER                            VARIOUS                                Trade                            $605
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3122 ROBERT GOTTESMAN- PATRICK                VARIOUS                              Third Party                     $18,000
       O'CONNELL                                                                        Claim
       C/O ROBERT GOTTESMAN, ESQ    ACCOUNT NO.: NOT AVAILABLE
       GREENBRAE, CA 94904


3.3123 ROBERT JOHN GANDOLFO                     VARIOUS                                Trade                         $15,000
       487 E AIRWAY BLVD
       LIVERMORE, CA 94550          ACCOUNT NO.: NOT AVAILABLE


3.3124 ROBERT K VOGEL                           VARIOUS                                Trade                          $2,300
       300 PASEO TESORO
       WALNUT, CA 91789             ACCOUNT NO.: NOT AVAILABLE


3.3125 ROBERT LESLIE NIGBOR                     VARIOUS                                Trade                         $10,800
       1763 BRAEBURN RD
       ALTADENA, CA 91001           ACCOUNT NO.: NOT AVAILABLE


3.3126 ROBERT LISTON                            VARIOUS                              Third Party                        $129
       6531 FORESTVIEW DRIVE                                                            Claim
       GEORGETOWN, CA 95634         ACCOUNT NO.: NOT AVAILABLE


3.3127 ROBERT M SCHICK                          VARIOUS                                Trade                          $3,600
       2070 NORTH BROADWAY 5106
       WALNUT CREEK, CA 94596       ACCOUNT NO.: NOT AVAILABLE


3.3128 ROBERT M SMITH                           VARIOUS                                Trade                          $5,688
       18401 IDA CLAYTON RD
       CALISTOGA, CA 94515          ACCOUNT NO.: NOT AVAILABLE


3.3129 ROBERT MCQUITTY                          VARIOUS                              Third Party                        $550
       20155 MAPLE LEAF ST.                                                             Claim
       BURNEY, CA 96013             ACCOUNT NO.: NOT AVAILABLE


3.3130 ROBERT MELLINO                           VARIOUS                              Third Party                        $100
       26380 JEANETTE ROAD                                                              Claim
       CARMEL VALLEY, CA 93924      ACCOUNT NO.: NOT AVAILABLE




                                           Page 285 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 285
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3131 ROBERT P OBRIEN                          VARIOUS                                Trade                          $1,870
       4301 W WILLIAM CANNON DR
       STE B-150                    ACCOUNT NO.: NOT AVAILABLE
       AUSTIN, TX 78749


3.3132 ROBERT POTTER                            VARIOUS                              Third Party                        $347
       4785 N. THORNE AVENUE                                                            Claim
       FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE


3.3133 ROBERT POTTER                            VARIOUS                              Third Party                      $7,283
       4785 N. THORNE AVENUE                                                            Claim
       FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE


3.3134 ROBERT S VESSELY                         VARIOUS                                Trade                          $3,740
       743 PACIFIC ST STE B
       SAN LUIS OBISPO, CA 93401    ACCOUNT NO.: NOT AVAILABLE


3.3135 ROBERT S. DEAL CORP                      VARIOUS                                Trade                          $3,808
       1341 N MC DOWELL BLVD
       PETALUMA, CA 94954           ACCOUNT NO.: NOT AVAILABLE


3.3136 ROBERT SHARYON                           VARIOUS                              Third Party                        $367
       2386 GOODWIN AVE.                                                                Claim
       PENNGROVE, CA 94951          ACCOUNT NO.: NOT AVAILABLE


3.3137 ROBERT V JENSEN INC                      VARIOUS                                Trade                          $6,567
       4029 SOUTH MAPLE
       FRESNO, CA 93725             ACCOUNT NO.: NOT AVAILABLE


3.3138 ROBERT WAYNE EDWARDS                     VARIOUS                                Trade                         $16,149
       P.O. BOX 669
       SODDY DAISY, TN 37384        ACCOUNT NO.: NOT AVAILABLE


3.3139 ROBERTO GUTIERREZ                        VARIOUS                              Third Party                        $125
       5218 FARLEY ST                                                                   Claim
       OROVILLE, CA 95966           ACCOUNT NO.: NOT AVAILABLE


3.3140 ROBERTO MARTINEZ                         VARIOUS                                Trade                         $87,516
       9464 N ANN AVE
       FRESNO, CA 93720             ACCOUNT NO.: NOT AVAILABLE


3.3141 ROBERTS MECHANICAL &                     VARIOUS                                Trade                              $1
       ELECTRICAL INC
       39 LARK CENTER DR            ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 95403




                                           Page 286 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 286
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3142 ROCHELLE PADILLA                         VARIOUS                              Third Party                        $323
       1116 DE SOLO DR                                                                  Claim
       PACIFICA, CA 94044           ACCOUNT NO.: NOT AVAILABLE


3.3143 ROCKET SCIENCE STUDIO                    VARIOUS                                Trade                            $450
       4235 24TH ST
       SAN FRANCISCO, CA 94114      ACCOUNT NO.: NOT AVAILABLE


3.3144 ROCKET SOFTWARE INC                      VARIOUS                                Trade                          $4,919
       77 FOURTH AVE
       WALTHAM, MA 2451             ACCOUNT NO.: NOT AVAILABLE


3.3145 ROCKY CANYON UTILITY &                   VARIOUS                                Trade                        $128,154
       CONST INC
       10415 ROCKY CANYON RD        ACCOUNT NO.: NOT AVAILABLE
       ATASCADERO, CA 93422


3.3146 RODERICK SLOAN                           VARIOUS                              Third Party                      $2,531
       1209 SANCHEZ AVENUE                                                              Claim
       BURLINGAME, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.3147 RODERICK SLOAN                           VARIOUS                              Third Party                      $3,900
       1209 SANCHEZ AVENUE                                                              Claim
       BURLINGAME, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.3148 ROEBBELEN CONTRACTING INC                VARIOUS                                Trade                     $35,672,513
       1241 HAWKS FLIGHT CT
       EL DORADO HILLS, CA 95762    ACCOUNT NO.: NOT AVAILABLE


3.3149 ROGER H KIMMEL                           VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3150 ROGERS MACHINERY CO INC                  VARIOUS                                Trade                          $5,885
       14650 SW 72ND AVE
       PORTLAND, OR 97224           ACCOUNT NO.: NOT AVAILABLE


3.3151 ROI COMMUNICATIONS INC                   VARIOUS                                Trade                         $20,903
       5274 SCOTTS VALLEY DR #107
       SCOTTS VALLEY, CA 95066      ACCOUNT NO.: NOT AVAILABLE


3.3152 ROKSTAD POWER INC                        VARIOUS                                Trade                        $956,213
       8825 AERO DR STE 305
       SAN DIEGO, CA 92123          ACCOUNT NO.: NOT AVAILABLE




                                           Page 287 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 287
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3153 ROLANDO DELGADILLO JR                     VARIOUS                                Trade                         $12,095
       215 CUESTA DR
       SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
       94080


3.3154 ROLLS ROYCE CORPORATION                   VARIOUS                                Trade                         $42,528
       450 S MERIDIAN ST
       INDIANAPOLIS, IN 46225        ACCOUNT NO.: NOT AVAILABLE


3.3155 ROMMEL AQUINO                             VARIOUS                              Third Party                      $1,172
       1133 PEMBRIDGE DR                                                                 Claim
       SAN JOSE, CA 95118            ACCOUNT NO.: NOT AVAILABLE


3.3156 RON DUPRATT FORD INC                      VARIOUS                                Trade                         $94,472
       1320 NORTH FIRST ST
       DIXON, CA 95620               ACCOUNT NO.: NOT AVAILABLE


3.3157 RONALD BARLOW                             VARIOUS                              Third Party                        $666
       P O BOX 235                                                                       Claim
       ORICK, CA 95555               ACCOUNT NO.: NOT AVAILABLE


3.3158 RONGKUO ZHAO                              VARIOUS                              Third Party                        $456
       2930 TOBIN DRIVE                                                                  Claim
       SAN JOSE, CA 95132            ACCOUNT NO.: NOT AVAILABLE


3.3159 ROSALVA DELGADILLO                        VARIOUS                              Third Party                        $600
       1851 S THORNBURG                                                                  Claim
       SANTA MARIA, CA 93458         ACCOUNT NO.: NOT AVAILABLE


3.3160 ROSBAR ENTERPRISES INC                    VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.3161 ROSEDALE & RENFRO LP                      VARIOUS                                Trade                          $1,000
       3101 STATE RD
       BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


3.3162 ROSEMARIE ASHTON                          VARIOUS                              Third Party                          $5
       1491 HESS ROAD                                                                    Claim
       REDWOOD CITY, CA 94061        ACCOUNT NO.: NOT AVAILABLE


3.3163 ROSEMARY RONCAL                           VARIOUS                              Third Party                         $80
       435 VERDUCCI CT.                                                                  Claim
       DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE




                                            Page 288 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 288
                                                        of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3164 ROSEMOUNT INC                            VARIOUS                               Trade                       $205,976
       8200 MARKET BLVD
       CHANHASSEN, MN 55317         ACCOUNT NO.: NOT AVAILABLE


3.3165 ROSEMOUNT NUCLEAR                        VARIOUS                               Trade                         $7,271
       INSTRUMENTS INC
       8200 MARKET BLVD             ACCOUNT NO.: NOT AVAILABLE
       CHANHASSEN, MN 55317


3.3166 ROY SAKAMOTO                             VARIOUS                               Trade                         $5,311
       P.O. BOX 16218
       FRESNO, CA 93755             ACCOUNT NO.: NOT AVAILABLE


3.3167 ROYCE DIGITAL SYSTEMS INC                VARIOUS                               Trade                           $174
       2552-A WHITE RD
       IRVINE, CA 92614             ACCOUNT NO.: NOT AVAILABLE


3.3168 RPS GROUP INC                            VARIOUS                               Trade                            $80
       20405 TOMBALL PKWY STE 200
       HOUSTON, TX 77070            ACCOUNT NO.: NOT AVAILABLE


3.3169 RR DONNELLEY & SONS                      VARIOUS                               Trade                       $458,848
       COMPANY
       35 W WACKER DR               ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60601


3.3170 RR DONNELLEY & SONS                      VARIOUS                               Trade                       $677,961
       COMPANY
       5 W WACKER DR                ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60601


3.3171 RRM DESIGN GROUP INC                     VARIOUS                               Trade                         $5,000
       3765 S HIGUERA ST STE 102
       SAN LUIS OBISPO, CA 93401    ACCOUNT NO.: NOT AVAILABLE


3.3172 RS TECHNOLOGIES INC                      VARIOUS                               Trade                        $15,342
       22 INDUSTRIAL PARK RD
       TILBURY, ON N0P 2L0          ACCOUNT NO.: NOT AVAILABLE


3.3173 RTDS TECHNOLOGIES INC                    VARIOUS                               Trade                         $1,151
       100-150 INNOVATION DR
       WINNIPEG, MB R3T 2E1         ACCOUNT NO.: NOT AVAILABLE


3.3174 RTP FELTON STATION LLC                   VARIOUS                               Trade                        $31,800
       1362 PACIFIC AVE
       SANTA CRUZ, CA 95060         ACCOUNT NO.: NOT AVAILABLE




                                           Page 289 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 289
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3175 RUBY GRAY                                VARIOUS                              Third Party                        $200
       2400 PHELPS ST                                                                   Claim
       SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.3176 RUCKA OBOYLE LOMBARDO &                  VARIOUS                                Trade                          $1,800
       MCKENNA
       245 W LAUREL DR              ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93906


3.3177 RUI CREDIT SERVICES INC                  VARIOUS                                Trade                         $37,420
       225 BROADHOLLOW RD
       MELVILLE, NY 11747           ACCOUNT NO.: NOT AVAILABLE


3.3178 RUIZ DIRECTIONAL DRILLING                VARIOUS                                Trade                         $71,880
       INC
       1980 COLUMBIA DR             ACCOUNT NO.: NOT AVAILABLE
       YUBA CITY, CA 95991


3.3179 RUSSELL CITY ENERGY                      VARIOUS                                Trade                     $11,077,914
       COMPANY LLC
       717 TEXAS AVE STE 1000       ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77002


3.3180 RV SERVICE CENTER OF SANTA               VARIOUS                              Third Party                      $1,538
       CRUZ                                                                             Claim
       2525 MISSION ST              ACCOUNT NO.: NOT AVAILABLE
       SANTA CRUZ, CA 95060


3.3181 RW SNOOK & CO                            VARIOUS                                Trade                         $18,938
       P.O. BOX 5068
       GALT, CA 95632               ACCOUNT NO.: NOT AVAILABLE


3.3182 RYAN GARTH RAWLES                        VARIOUS                                Trade                          $2,000
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3183 RYZEN SOLUTIONS                          VARIOUS                                Trade                         $44,280
       75 E SANTA CLARA ST #1150
       SAN JOSE, CA 95113           ACCOUNT NO.: NOT AVAILABLE


3.3184 S F DEPARTMENT OF PARKING                VARIOUS                                Trade                            $376
       & TRAFFIC
       11 SOUTH VAN NESS AVE        ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94103


3.3185 S&C ELECTRIC CO                          VARIOUS                                Trade                        $202,276
       6601 NORTH RIDGE BLVD
       CHICAGO, IL 60626-3997       ACCOUNT NO.: NOT AVAILABLE


                                           Page 290 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 290
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.3186 S&L ENGINEERS LTD                          VARIOUS                               Trade                      $3,403,207
       55 EAST MONROE ST
       CHICAGO, IL 60603-5780         ACCOUNT NO.: NOT AVAILABLE


3.3187 S&P GLOBAL INC                             VARIOUS                               Trade                         $4,473
       55 WATER ST
       NEW YORK, NY 10041             ACCOUNT NO.: NOT AVAILABLE


3.3188 S&S SERVICE SOLUTIONS INC                  VARIOUS                               Trade                       $374,627
       1990 SHELL AVE
       MARTINEZ, CA 94553             ACCOUNT NO.: NOT AVAILABLE


3.3189 S&S TOOL & SUPPLY INC                      VARIOUS                               Trade                        $37,182
       2700 MAXWELL WAY
       FAIRFIELD, CA 94534            ACCOUNT NO.: NOT AVAILABLE


3.3190 S&S TOOL & SUPPLY INC                      VARIOUS                               Trade                           $507
       2700 MAXWELL WAY
       FAIRFIELD, CA 94534            ACCOUNT NO.: NOT AVAILABLE


3.3191 SAARMAN CONSTRUCTION LTD                   VARIOUS                               Trade                         $2,325
       683 MCALLISTER ST
       SAN FRANCISCO, CA 94102        ACCOUNT NO.: NOT AVAILABLE


3.3192 SABAH INTERNATIONAL INC                    VARIOUS                               Trade                           $720
       5925 STONERIDGE DR
       PLEASANTON, CA 94588           ACCOUNT NO.: NOT AVAILABLE


3.3193 SABRE COMMUNICATIONS INC                   VARIOUS                               Trade                        $97,726
       P.O. BOX 658
       SIOUX CITY, IA 51102-0658      ACCOUNT NO.: NOT AVAILABLE


3.3194 SACRAMENTO COUNTY                          VARIOUS                               Trade                         $2,036
       UTILITIES
       P.O. BOX 1804                  ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95812


3.3195 SACRAMENTO EXECUTIVE                       VARIOUS                               Trade                       $545,942
       HELICOPTERS IN
       10420 CORFU DR                 ACCOUNT NO.: NOT AVAILABLE
       ELK GROVE, CA 95624


3.3196 SACRAMENTO MUNICIPAL                       VARIOUS                               Trade                        $43,171
       UTILITY DIST
       6301 S ST                      ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95852-1555




                                             Page 291 of 9581 to Schedule E/F Part 2

      Case: 19-30088            Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 291
                                                         of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3197 SACRAMENTO REGIONAL                      VARIOUS                                Trade                          $2,000
       TRANSIT DIST
       P.O. BOX 688                 ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95812-0688


3.3198 SACRAMENTO SIGN SOURCE                   VARIOUS                                Trade                        $211,221
       8838 GREENBACK LN
       ORANGEVALE, CA 95662         ACCOUNT NO.: NOT AVAILABLE


3.3199 SACRED HEART COMMUNITY                   VARIOUS                                Trade                            $280
       SERVICE
       1381 S FIRST ST              ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95116


3.3200 SAFE DESIGNS INC                         VARIOUS                                Trade                         $14,059
       541 TAYLOR WAY #2
       SAN CARLOS, CA 94070         ACCOUNT NO.: NOT AVAILABLE


3.3201 SAFE FIRE DETECTION INC                  VARIOUS                                Trade                          $1,020
       5915 STOCKBRIDGE DR
       MONROE, NC 28110             ACCOUNT NO.: NOT AVAILABLE


3.3202 SAFE SOFTWARE INC                        VARIOUS                                Trade                         $88,816
       7445 132 ST #2017
       SURREY, BC V3W 1J8           ACCOUNT NO.: NOT AVAILABLE


3.3203 SAFECO INSURANCE                         VARIOUS                              Third Party                      $3,550
       P.O. BOX 2825                                                                    Claim
       NEW YORK, CA 10116-2825      ACCOUNT NO.: NOT AVAILABLE


3.3204 SAFECO INSURANCE COMPANY                 VARIOUS                              Third Party                      $3,224
       OF AMERICA                                                                       Claim
       PO BOX 91019                 ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, CA 60680-1019


3.3205 SAFETEC COMPLIANCE                       VARIOUS                                Trade                         $48,432
       SYSTEMS INC
       7700 NE PKWY DR STE 125      ACCOUNT NO.: NOT AVAILABLE
       VANCOUVER, WA 98662


3.3206 SAFETY SOLUTIONS                         VARIOUS                                Trade                         $31,903
       4811 TELEGRAPH AVE #502
       OAKLAND, CA 94609            ACCOUNT NO.: NOT AVAILABLE


3.3207 SAFWAY SERVICES LLC                      VARIOUS                                Trade                        $143,513
       4072 B TEAL CT
       BENICIA, CA 94510            ACCOUNT NO.: NOT AVAILABLE



                                           Page 292 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 292
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3208 SAGE DESIGNS INC                         VARIOUS                                Trade                          $2,096
       150 SHORELINE HWY #8A
       MILL VALLEY, CA 94941-3634   ACCOUNT NO.: NOT AVAILABLE


3.3209 SAGE ENGINEERS INC                       VARIOUS                                Trade                        $748,026
       2251 DOUGLAS BLVD STE 200
       ROSEVILLE, CA 95661          ACCOUNT NO.: NOT AVAILABLE


3.3210 SAID ELBARKANI                           VARIOUS                              Third Party                        $557
       1005 E. 13TH ST.                                                                 Claim
       ANTIOCH, CA 94509            ACCOUNT NO.: NOT AVAILABLE


3.3211 SALEM VENTURE LLC                        VARIOUS                                Trade                         $23,671
       P.O. BOX 895
       CARMICHAEL, CA 95609         ACCOUNT NO.: NOT AVAILABLE


3.3212 SALESFORCE.COM                           VARIOUS                                Trade                        $265,126
       LANDMARK@ 1 MARKET ST
       STE300                       ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94105


3.3213 SALIM RAHMANY                            VARIOUS                              Third Party                        $672
       3531 ESPERANZA DRIVE                                                             Claim
       CONCORD, CA 94519            ACCOUNT NO.: NOT AVAILABLE


3.3214 SALLY FRAHM                              VARIOUS                              Third Party                      $2,429
       3939 HARVARD CT.                                                                 Claim
       LIVERMORE, CA 94550          ACCOUNT NO.: NOT AVAILABLE


3.3215 SALLY HAUX                               VARIOUS                                Trade                            $492
       7550 N PALM AVE STE 202
       FRESNO, CA 93711             ACCOUNT NO.: NOT AVAILABLE


3.3216 SALMON CREEK                             VARIOUS                                Trade                          $6,084
       HYDROELECTRIC COMPANY
       1026 FLORIN RD PMB 390       ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95831


3.3217 SAM DORRANCE                             VARIOUS                                Trade                            $910
       3001 BRIDGEWAY BLVD #386
       SAUSALITO, CA 94965          ACCOUNT NO.: NOT AVAILABLE


3.3218 SAMBA HOLDINGS INC                       VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE




                                           Page 293 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 293
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3219 SAMUEL ENGINEERING INC                   VARIOUS                               Trade                       $476,553
       8450 E CRESCENT PKWY STE
       200                           ACCOUNT NO.: NOT AVAILABLE
       GREENWOOD VILLAGE, CO
       80111


3.3220 SAN BERNARDINO VENTURES                  VARIOUS                               Trade                         $1,000
       3141 STEVENS CREEK BLVD
       #115                          ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95117


3.3221 SAN DIEGO GAS & ELECTRIC                 VARIOUS                               Trade                       $262,699
       8306 CENTURY PARK CT CP-42B
       SAN DIEGO, CA 92123           ACCOUNT NO.: NOT AVAILABLE


3.3222 SAN DIEGO GAS & ELECTRIC                 VARIOUS                               Trade                       $142,652
       P.O. BOX 25110
       SANTA ANA, CA 92799-5110      ACCOUNT NO.: NOT AVAILABLE


3.3223 SAN FRANCISCO BAY                        VARIOUS                               Trade                           $175
       CONSERVATION AND
       50 CALIFORNIA ST #2600        ACCOUNT NO.: NOT AVAILABLE
       SANFRANCISCO, CA 94111


3.3224 SAN FRANCISCO CHAMBER OF                 VARIOUS                               Trade                        $12,000
       COMMERCE
       235 MONTGOMERY STREET         ACCOUNT NO.: NOT AVAILABLE
       12TH FLOOR
       SAN FRANCISCO, CA 94104


3.3225 SAN FRANCISCO POLICE                     VARIOUS                               Trade                        $10,163
       DEPARTMENT
       1245 3RD ST 6TH FL            ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94158


3.3226 SAN JOAQUIN COUNTY                       VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.3227 SAN JOAQUIN VALLEY CLEAN                 VARIOUS                               Trade                         $7,000
       4747 N FIRST ST #140
       FRESNO, CA 93726              ACCOUNT NO.: NOT AVAILABLE


3.3228 SAN JOAQUIN VALLEY                       VARIOUS                               Trade                        $21,400
       RAILROAD
       221 NORTH F ST                ACCOUNT NO.: NOT AVAILABLE
       EXETER, CA 93221




                                           Page 294 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 294
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3229 SAN JOAQUIN VALLEY UNIFIED                VARIOUS                                Trade                             $75
       1990 E GETTYSBURG AVE
       FRESNO, CA 93726-0244         ACCOUNT NO.: NOT AVAILABLE


3.3230 SAN JOAQUIN VALLEY UNIFIED                VARIOUS                                Trade                            $159
       AIR
       4800 ENTERPRISE WAY           ACCOUNT NO.: NOT AVAILABLE
       MODESTO, CA 95356-8718


3.3231 SAN JOSE WATER COMPANY                    VARIOUS                                Trade                          $6,509
       110 W TAYLOR ST
       SAN JOSE, CA 95110            ACCOUNT NO.: NOT AVAILABLE


3.3232 SAN LUIS BUTANE                           VARIOUS                                Trade                          $1,281
       DISTRIBUTORS INC
       P.O. BOX 5230                 ACCOUNT NO.: NOT AVAILABLE
       SANTA MARIA, CA 93456


3.3233 SAN LUIS GARBAGE CO                       VARIOUS                                Trade                          $1,703
       4388 OLD SANTA FE RD
       SAN LUIS OBISPO, CA 93401     ACCOUNT NO.: NOT AVAILABLE


3.3234 SAN LUIS POWERHOUSE                       VARIOUS                                Trade                          $3,379
       798 FRANCIS AVE
       SAN LUIS OBISPO, CA 93401     ACCOUNT NO.: NOT AVAILABLE


3.3235 SAN RAFAEL CITY SCHOOLS                   VARIOUS                              Third Party                        $782
       310 NOVA ALBION WAY                                                               Claim
       SAN RAFAEL, CA 94903          ACCOUNT NO.: NOT AVAILABLE


3.3236 SAN RAFAEL CITY SCHOOLS                   VARIOUS                              Third Party                      $1,738
       310 NOVA ALBION WAY                                                               Claim
       SAN RAFAEL, CA 94903          ACCOUNT NO.: NOT AVAILABLE


3.3237 SAN RAFAEL CITY SCHOOLS                   VARIOUS                              Third Party                      $3,575
       310 NOVA ALBION WAY                                                               Claim
       SAN RAFAEL, CA 94903          ACCOUNT NO.: NOT AVAILABLE


3.3238 SAN RAFAEL CITY SCHOOLS                   VARIOUS                              Third Party                     $32,448
       310 NOVA ALBION WAY                                                               Claim
       SAN RAFAEL, CA 94903          ACCOUNT NO.: NOT AVAILABLE


3.3239 SAN RAFAEL SANITATION                     VARIOUS                                Trade                          $5,446
       DISTRICT
       P.O. BOX 151560               ACCOUNT NO.: NOT AVAILABLE
       SAN RAFAEL, CA 94915




                                            Page 295 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 295
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3240 SANCHEZ & AMADOR LLP                      VARIOUS                                Trade                          $1,408
       811 WILSHIRE BLVD STE 2000
       LOS ANGELES, CA 90017         ACCOUNT NO.: NOT AVAILABLE


3.3241 SANCO PIPELINES INC                       VARIOUS                              Third Party                      $4,857
       727 UNIVERSITY AVENUE                                                             Claim
       LOS GATOS, CA 95032           ACCOUNT NO.: NOT AVAILABLE


3.3242 SANITARY DISTRICT NO 1 OF                 VARIOUS                                Trade                            $800
       MARIN
       2960 KERNER BLVD              ACCOUNT NO.: NOT AVAILABLE
       SAN RAFAEL, CA 94901


3.3243 SANJIV KUMAR GILL                         VARIOUS                                Trade                          $4,713
       1674 BAY CT
       YUBA CITY, CA 95993           ACCOUNT NO.: NOT AVAILABLE


3.3244 SANTA CLARA COUNTY PARKS                  VARIOUS                                Trade                          $3,245
       & REC DEPT
       298 GARDEN HILL DR            ACCOUNT NO.: NOT AVAILABLE
       LOS GATOS, CA 95032


3.3245 SANTA CLARA VALLEY                        VARIOUS                                Trade                          $9,915
       TRANSPORTATION
       3331 N FIRST ST               ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95134


3.3246 SANTA CLARA VALLEY WATER                  VARIOUS                                Trade                            $250
       DISTRICT
       P.O. BOX 20130                ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95160-0130


3.3247 SANTA CLARA VALLEY WATER                  VARIOUS                                Trade                          $4,600
       DISTRICT
       5750 ALMADEN EXPWAY           ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95118-3686


3.3248 SANTA MARIA VALLEY                        VARIOUS                                Trade                         $19,399
       CHAMBER OF
       614 S BROADWAY                ACCOUNT NO.: NOT AVAILABLE
       SANTA MARIA, CA 93454


3.3249 SANTA MARIA VALLEY                        VARIOUS                                Trade                          $1,000
       RAILROAD
       2820 W BETTERAVIA RD          ACCOUNT NO.: NOT AVAILABLE
       SANTA MARIA, CA 93456




                                            Page 296 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 296
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3250 SANTA ROSA RECYCLING &                   VARIOUS                                Trade                          $1,628
       COLLECTION
       P.O. BOX 1300                 ACCOUNT NO.: NOT AVAILABLE
       SUISUN, CA 94585-4300


3.3251 SAP AMERICA INC                          VARIOUS                                Trade                        $551,761
       P.O. BOX 7780
       PHILADELPHIA, PA 19182-4024   ACCOUNT NO.: NOT AVAILABLE


3.3252 SAP INDUSTRIES INC                       VARIOUS                                Trade                       $5,202,067
       3999 WEST CHESTER PIKE
       NEWTOWN SQUARE, PA 19073      ACCOUNT NO.: NOT AVAILABLE


3.3253 SARAH BLOCK                              VARIOUS                              Third Party                      $2,697
       809 WILMINGTON RD.                                                               Claim
       SAN MATEO, CA 94402           ACCOUNT NO.: NOT AVAILABLE


3.3254 SARAH LANDELL NATIONWIDE                 VARIOUS                              Third Party                      $6,400
       INSURANCE                                                                        Claim
       1100 LOCUST DR., DEPT 2019    ACCOUNT NO.: NOT AVAILABLE
       DES MOINES, CA 50391


3.3255 SARAH LIPPS BARE BOWLS                   VARIOUS                              Third Party                        $245
       240 PARK ROAD                                                                    Claim
       BURLINGAME, CA 94010          ACCOUNT NO.: NOT AVAILABLE


3.3256 SARAH MYERS                              VARIOUS                              Third Party                         $81
       PO BOX 730                                                                       Claim
       BYRON, CA 94514               ACCOUNT NO.: NOT AVAILABLE


3.3257 SAS INSTITUTE INC                        VARIOUS                                Trade                        $119,212
       P.O. BOX 406922
       ATLANTA, GA 30384-6922        ACCOUNT NO.: NOT AVAILABLE


3.3258 SATCOM GLOBAL FZE                        VARIOUS                                Trade                         $18,443
       613 THE FALMOUNT OFFICE
       DUBAI - RAS AL KALMAH         ACCOUNT NO.: NOT AVAILABLE


3.3259 SATELLITE SENIOR HOMES                   VARIOUS                                Trade                             $73
       MANAGEMENT
       1835 ALCATRAZ AVE             ACCOUNT NO.: NOT AVAILABLE
       BERKELEY, CA 94703


3.3260 SAUL GONZALEZ                            VARIOUS                              Third Party                        $383
       9301 E ST                                                                        Claim
       OAKLAND, CA 94603             ACCOUNT NO.: NOT AVAILABLE




                                           Page 297 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 297
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.3261 SBA 2012 TC ASSETS LLC                   VARIOUS                               Trade                         $1,050
       8051 CONGRESS AVE
       BOCA RATON, FL 33487           ACCOUNT NO.: NOT AVAILABLE


3.3262 SBW CONSULTING INC                       VARIOUS                               Trade                        $52,110
       2820 NORTHUP WAY #230
       BELLEVUE, WA 98004-1419        ACCOUNT NO.: NOT AVAILABLE


3.3263 SCALE FX INC                             VARIOUS                               Trade                        $14,606
       P.O. BOX 3669
       ANEHEIM, CA 92805              ACCOUNT NO.: NOT AVAILABLE


3.3264 SCENIC LANDSCAPE SERVICES                VARIOUS                               Trade                       $111,987
       INC
       35 MILLER AVE #105             ACCOUNT NO.: NOT AVAILABLE
       MILL VALLEY, CA 94941


3.3265 SCHINDLER ELEVATOR CORP                  VARIOUS                               Trade                         $4,499
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.3266 SCHNEIDER ELECTRIC IT USA                VARIOUS                               Trade                        $14,636
       INC
       132 FAIRGROUNDS RD             ACCOUNT NO.: NOT AVAILABLE
       WEST KINGSTON, RI 2892


3.3267 SCHNEIDER ELECTRIC                       VARIOUS                               Trade                        $63,172
       SYSTEMS USA INC
       38 NEPONSET AVE                ACCOUNT NO.: NOT AVAILABLE
       FOXBORO, MA 2035


3.3268 SCHNEIDER ELECTRIC USA INC               VARIOUS                               Trade                       $401,658
       200 N MARTINGALE RD STE 1000
       SCHAUMBURG, IL 60173           ACCOUNT NO.: NOT AVAILABLE


3.3269 SCHOENECKERS INC                         VARIOUS                               Trade                        $47,735
       P.O. BOX 1450
       MINNEAPOLIS, MN 55485-5055     ACCOUNT NO.: NOT AVAILABLE


3.3270 SCHOOX INC                               VARIOUS                               Trade                         $2,347
       3112 WINDSOR RD # A108
       AUSTIN, TX 78703               ACCOUNT NO.: NOT AVAILABLE


3.3271 SCHWEITZER ENGINEERING                   VARIOUS                               Trade                       $642,779
       LABS INC
       2350 NE HOPKINS CT             ACCOUNT NO.: NOT AVAILABLE
       PULLMAN, WA 99163-5603



                                           Page 298 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 298
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3272 SCIENTECH                                 VARIOUS                                Trade                         $60,395
       1350 WHITEWATER DR
       IDAHO FALLS, ID 83402         ACCOUNT NO.: NOT AVAILABLE


3.3273 SCOMAS OF SAUSALITO LLC                   VARIOUS                              Third Party                      $5,520
       588 BRIDGEWAY                                                                     Claim
       SAUSALITO, CA 94965           ACCOUNT NO.: NOT AVAILABLE


3.3274 SCORCH LLC                                VARIOUS                                Trade                         $24,806
       875 HOWARD ST 6TH FL
       SAN FRANCISCO, CA 94103       ACCOUNT NO.: NOT AVAILABLE


3.3275 SCOTO PROPERTIES LLC                      VARIOUS                                Trade                         $15,500
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.3276 SCOTT ENGINEERING INC                     VARIOUS                                Trade                         $67,613
       5051 EDISON AVE
       CHINO, CA 91710               ACCOUNT NO.: NOT AVAILABLE


3.3277 SCOTT EVANS                               VARIOUS                              Third Party                      $2,125
       45 TOAD HOLW                                                                      Claim
       WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.3278 SCOTT TIMBER CONTRACTING                  VARIOUS                                Trade                         $30,972
       INC
       P.O. BOX 837                  ACCOUNT NO.: NOT AVAILABLE
       MI WUK VILLAGE, CA 95346


3.3279 SCOTTS VALLEY CHAMBER OF                  VARIOUS                                Trade                            $350
       COMMERCE
       216-B MT HERMON RD            ACCOUNT NO.: NOT AVAILABLE
       SCOTTS VALLEY, CA 95066


3.3280 SCREENING SYSTEMS                         VARIOUS                                Trade                          $1,725
       INTERNATIONAL
       215 HIGHWAY 19                ACCOUNT NO.: NOT AVAILABLE
       SLAUGHTER, LA 70777


3.3281 SDL ATLAS LLC                             VARIOUS                                Trade                          $5,564
       3934 AIRWAY DR
       ROCK HILL, SC 29732           ACCOUNT NO.: NOT AVAILABLE


3.3282 SEAN LYONS                                VARIOUS                              Third Party                         $70
       209 9TH ST                                                                        Claim
       SAN FRANCISCO, CA 94103       ACCOUNT NO.: NOT AVAILABLE




                                            Page 299 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 299
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3283 SEAN VERNON                               VARIOUS                               Trade                           $495
       9642 CHERRYWOOD CT
       GILROY, CA 95020              ACCOUNT NO.: NOT AVAILABLE


3.3284 SECURE BUSINESS SOLUTIONS                 VARIOUS                               Trade                        $32,740
       LLC
       3245 MAIN ST 235-210          ACCOUNT NO.: NOT AVAILABLE
       FRISCO, TX 75034


3.3285 SECURECOM INC                             VARIOUS                               Trade                        $13,553
       1940 DON ST STE 100
       SPRINGFIELD, OR 97477         ACCOUNT NO.: NOT AVAILABLE


3.3286 SECUREWORKS INC                           VARIOUS                               Trade                        $23,625
       ONE CONCOURSE PARKWAY
       NE STE 500                    ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30328


3.3287 SEDAA CORPORATION                         VARIOUS                               Trade                         $4,221
       1232 MONTICELLO RD
       LAFAYETTE, CA 94549           ACCOUNT NO.: NOT AVAILABLE


3.3288 SEDGWICK CLAIMS                           VARIOUS                               Trade                       $679,599
       MANAGEMENT
       1100 RIDGEWAY LOOP RD         ACCOUNT NO.: NOT AVAILABLE
       MEMPHIS, TN 38120


3.3289 SEDWAY CONSULTING INC                     VARIOUS                               Trade                        $25,681
       821 15TH ST
       BOULDER, CO 80302             ACCOUNT NO.: NOT AVAILABLE


3.3290 SEEGERT CONSTRUCTION                      VARIOUS                               Trade                      $3,163,411
       1108 FREMONT WAY
       SACRAMENTO, CA 95818          ACCOUNT NO.: NOT AVAILABLE


3.3291 SEEKOPS INC                               VARIOUS                               Trade                       $131,900
       1 W MOUNTAIN ST UNIT 12
       PASADENA, CA 91103            ACCOUNT NO.: NOT AVAILABLE


3.3292 SEFCOR INC                                VARIOUS                               Trade                           $868
       1150 UNIFORM RD
       GRIFFIN, GA 30224             ACCOUNT NO.: NOT AVAILABLE


3.3293 SELBY ENERGY INC                          VARIOUS                               Trade                        $28,160
       834 GLASGOW CT
       LINCOLN, CA 95648             ACCOUNT NO.: NOT AVAILABLE




                                            Page 300 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 300
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.3294 SELF STORAGE UNLIMITED                   VARIOUS                              Third Party                      $2,987
       7105 DEL RIO DR                                                                  Claim
       MODESTO, CA 95356              ACCOUNT NO.: NOT AVAILABLE


3.3295 SELF-HELP FOR THE ELDERLY                VARIOUS                                Trade                            $200
       731 SANSOME ST STE 100
       SAN FRANCISCO, CA 94111        ACCOUNT NO.: NOT AVAILABLE


3.3296 SEMPER CONSTRUCTION INC                  VARIOUS                                Trade                       $6,023,254
       1502 SPRING ST STE D
       PASO ROBLES, CA 93446          ACCOUNT NO.: NOT AVAILABLE


3.3297 SEMPRA ENERGY                            VARIOUS                                Trade                       $2,178,159
       101 ASH ST HQ07
       SAN DIEGO, CA 92101            ACCOUNT NO.: NOT AVAILABLE


3.3298 SEMPRA ENERGY POWER I                    VARIOUS                                Trade                        $974,275
       101 ASH STREET HQ07
       SAN DIEGO, CA 92101            ACCOUNT NO.: NOT AVAILABLE


3.3299 SEMPRA GENERATION                        VARIOUS                                Trade                       $3,096,931
       101 ASH ST HQ07
       SAN DIEGO, CA 92101-3017       ACCOUNT NO.: NOT AVAILABLE


3.3300 SENCCO INC                               VARIOUS                                Trade                          $4,500
       975 ROLLINS RD
       BURLINGAME, CA 94010           ACCOUNT NO.: NOT AVAILABLE


3.3301 SENTINEL PEAK RESOURCES                  VARIOUS                                Trade                        $165,053
       6501 E BELLEVIEW AVE STE 400
       ENGLEWOOD, CO 80111            ACCOUNT NO.: NOT AVAILABLE


3.3302 SENTRY DEPRESSURIZATION                  VARIOUS                                Trade                         $24,044
       SYSTEMS INC
       1423 FIRST ST EAST             ACCOUNT NO.: NOT AVAILABLE
       HUMBLE, TX 77338


3.3303 SENTRY EQUIPMENT CORP                    VARIOUS                                Trade                          $1,920
       966 BLUE RIBBON CIRCLE
       NORTH                          ACCOUNT NO.: NOT AVAILABLE
       OCONOMOWOC, WI 53066


3.3304 SEQUOIA BRASS & COPPER INC               VARIOUS                                Trade                          $7,733
       2353 INDUSTRIAL PKWY WEST
       HAYWARD, CA 94545              ACCOUNT NO.: NOT AVAILABLE




                                           Page 301 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 301
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                             Claim

Trade Payables

3.3305 SERENA DE MOSS                            VARIOUS                              Third Party                        $225
       446 BROAD STREET                                                                  Claim
       NEVADA CITY, CA 95959          ACCOUNT NO.: NOT AVAILABLE


3.3306 SERVERON CORPORATION                      VARIOUS                                Trade                          $3,900
       13550 SE KARL BRAUN DR
       BEAVERTON, OR 97077            ACCOUNT NO.: NOT AVAILABLE


3.3307 SERVPRO OF PETALUMA                       VARIOUS                              Third Party                      $3,000
       75 EXECUTIVE AVENUE                                                               Claim
       ROHNERT PARK, CA 94928         ACCOUNT NO.: NOT AVAILABLE


3.3308 SETH LANCASTER                            VARIOUS                              Third Party                        $463
       1011 FOSS RD.                                                                     Claim
       KNEELAND, CA 95549             ACCOUNT NO.: NOT AVAILABLE


3.3309 SFE ENERGY CALIFORNIA INC                 VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.3310 SFPUC - WATER DEPT                        VARIOUS                                Trade                         $41,828
       P.O. BOX 7369
       SAN FRANCISCO, CA 94120-7369   ACCOUNT NO.: NOT AVAILABLE


3.3311 SGS NORTH AMERICA INC                     VARIOUS                                Trade                          $9,708
       900 GEORGIA AVE
       DEER PARK, TX 77536            ACCOUNT NO.: NOT AVAILABLE


3.3312 SHAFTER SOLAR LLC                         VARIOUS                                Trade                         $15,136
       700 UNIVERSE BLVD
       JUNO BEACH, FL 33408           ACCOUNT NO.: NOT AVAILABLE


3.3313 SHAMROCK UTILITIES LLC                    VARIOUS                                Trade                         $20,022
       P.O. BOX 645
       PALO CEDRO, CA 96073-0645      ACCOUNT NO.: NOT AVAILABLE


3.3314 SHANNON CUMMINGS                          VARIOUS                              Third Party                         $60
       19885 MELLA DRIVE                                                                 Claim
       VOLCANO, CA 95689              ACCOUNT NO.: NOT AVAILABLE


3.3315 SHARON CALDWELL                           VARIOUS                              Third Party                        $819
       12 ANAIR WAY                                                                      Claim
       OAKLAND, CA 94605-4872         ACCOUNT NO.: NOT AVAILABLE


3.3316 SHARON EAGLE                              VARIOUS                              Third Party                      $3,542
       13749 MOONLITE LANE                                                               Claim
       REDDING, CA 96003              ACCOUNT NO.: NOT AVAILABLE


                                            Page 302 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 302
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3317 SHAW PIPELINE SERVICES INC               VARIOUS                                Trade                         $27,919
       1725 W RENO ST
       BROKEN ARROW, OK 74012       ACCOUNT NO.: NOT AVAILABLE


3.3318 SHAWN DUNCAN                             VARIOUS                              Third Party                        $150
       59 LEONARD CT                                                                    Claim
       DANVILLE, CA 94526           ACCOUNT NO.: NOT AVAILABLE


3.3319 SHEARMAN & STERLING LLP                  VARIOUS                                Trade                        $140,365
       599 LEXINGTON AVE
       NEW YORK, NY 10022           ACCOUNT NO.: NOT AVAILABLE


3.3320 SHEEDY DRAYAGE CO                        VARIOUS                                Trade                        $408,270
       1215 MICHIGAN ST
       SAN FRANCISCO, CA 94107      ACCOUNT NO.: NOT AVAILABLE


3.3321 SHELL CHEMICAL LP                        VARIOUS                                Trade                            $500
       P.O. BOX 4749
       HOUSTON, TX 77210            ACCOUNT NO.: NOT AVAILABLE


3.3322 SHELLEY BOYNTON                          VARIOUS                              Third Party                        $100
       1714 14TH ST                                                                     Claim
       EUREKA, CA 95501             ACCOUNT NO.: NOT AVAILABLE


3.3323 SHEPPARD MULLIN RICHTER &                VARIOUS                                Trade                          $3,288
       HAMPTON
       333 S HOPE ST 43RD FLR       ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90071-1448


3.3324 SHI INTERNATIONAL CORP                   VARIOUS                                Trade                       $2,199,291
       290 DAVIDSON AVE
       SOMERSET, NJ 8873            ACCOUNT NO.: NOT AVAILABLE


3.3325 SHILOH HOMEOWNERS                        VARIOUS                                Trade                         $32,000
       ASSOCIATION
       1415 N MCDOWELL BLVD STE B   ACCOUNT NO.: NOT AVAILABLE
       PETALUMA, CA 94954-6516


3.3326 SHILOH WIND PROJECT 2 LLC                VARIOUS                                Trade                        $476,963
       63-665 19TH AVE
       NORTH PALM SPRINGS, CA       ACCOUNT NO.: NOT AVAILABLE
       92258


3.3327 SHIRLEY PATTERSON                        VARIOUS                              Third Party                      $2,116
       1670 SHASTA ST                                                                   Claim
       RICHMOND, CA 94804           ACCOUNT NO.: NOT AVAILABLE




                                           Page 303 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 303
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3328 SHL US LLC                               VARIOUS                                Trade                        $122,000
       555 N POINT CTR E STE 600
       ALPHARETTA, GA 30022-8268    ACCOUNT NO.: NOT AVAILABLE


3.3329 SHN CONSULTING ENGINEERS &         VARIOUS                                      Trade                          $4,600
       812 W WABASH
       EUREKA, CA 95501           ACCOUNT NO.: NOT AVAILABLE


3.3330 SHOWDOWN ENTERPRISE LLC                  VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3331 SHREE JI INVESTMENTS LLC                 VARIOUS                                Trade                            $340
       191 EL BONITO WAY
       MILLBRAE, CA 94030           ACCOUNT NO.: NOT AVAILABLE


3.3332 SID TOOL CO INC                          VARIOUS                                Trade                          $2,556
       75 MAXESS RD
       MELVILLE, NY 11747           ACCOUNT NO.: NOT AVAILABLE


3.3333 SIDNEY BLUM                              VARIOUS                              Third Party                        $600
       7081 MARIPOSA CREEK WAY                                                          Claim
       OAKLAND, CA 94611            ACCOUNT NO.: NOT AVAILABLE


3.3334 SIEMENS ENERGY INC                       VARIOUS                                Trade                        $362,714
       2400 CAMINO RAMON STE 390
       SAN RAMON, CA 94583          ACCOUNT NO.: NOT AVAILABLE


3.3335 SIEMENS INDUSTRY INC                     VARIOUS                                Trade                       $4,662,342
       7000 SIEMENS RD
       WENDELL, NC 27591            ACCOUNT NO.: NOT AVAILABLE


3.3336 SIEMENS INDUSTRY INC                     VARIOUS                                Trade                          $6,476
       1000 DEERFIELD PARKWAY
       BUFFALO GROVE, IL 60089      ACCOUNT NO.: NOT AVAILABLE


3.3337 SIEMENS INDUSTRY INC                     VARIOUS                                Trade                         $67,850
       1000 DEERFIELD PKWY
       BUFFALO GROVE, IL 60089      ACCOUNT NO.: NOT AVAILABLE


3.3338 SIEMENS INDUSTRY INC                     VARIOUS                                Trade                          $1,347
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3339 SIERRA BUSINESS COUNCIL                  VARIOUS                                Trade                         $43,495
       P.O. BOX 2428
       TRUCKEE, CA 96160            ACCOUNT NO.: NOT AVAILABLE


                                           Page 304 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 304
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                             Claim

Trade Payables

3.3340 SIERRA CARDENAS                           VARIOUS                              Third Party                         $45
       2228 S REAL RD APT 116                                                            Claim
       BAKERSFIELD, CA 93309          ACCOUNT NO.: NOT AVAILABLE


3.3341 SIERRA CONSULTANTS INC                    VARIOUS                                Trade                          $5,043
       105 S STEWART ST
       SONORA, CA 95370               ACCOUNT NO.: NOT AVAILABLE


3.3342 SIERRA CONTROLS LLC                       VARIOUS                                Trade                          $1,097
       940 MALLORY WAY #1
       CARSON CITY, NV 89701          ACCOUNT NO.: NOT AVAILABLE


3.3343 SIERRA GREEN ENERGY LLC                   VARIOUS                                Trade                            $578
       619 ALMA WY
       ZEPHYR COVE, NV 89448          ACCOUNT NO.: NOT AVAILABLE


3.3344 SIERRA INTEGRATED SERVICES                VARIOUS                                Trade                         $87,344
       INC
       11379 TRADE CTR DR STE 350     ACCOUNT NO.: NOT AVAILABLE
       RANCHO CORDOVA, CA 95742


3.3345 SIERRA METAL FABRICATORS                  VARIOUS                                Trade                         $11,438
       529 SEARLS AVE
       NEVADA CITY, CA 95959          ACCOUNT NO.: NOT AVAILABLE


3.3346 SIERRA NATIONAL                           VARIOUS                                Trade                        $303,685
       CONSTRUCTION INC
       5433 EL CAMINO AVE STE 4       ACCOUNT NO.: NOT AVAILABLE
       CARMICHAEL, CA 95608


3.3347 SIERRA NEVADA SAFETY AND                  VARIOUS                                Trade                         $21,171
       7922 PAVIN CT
       SACRAMENTO, CA 95829           ACCOUNT NO.: NOT AVAILABLE


3.3348 SIERRA PACIFIC INDUSTRIES                 VARIOUS                                Trade                        $399,597
       19794 RIVERSIDE AVE
       ANDERSON, CA 96007             ACCOUNT NO.: NOT AVAILABLE


3.3349 SIERRA PACIFIC INDUSTRIES                 VARIOUS                                Trade                         $32,000
       P.O. BOX 39000
       SAN FRANCISCO, CA 94139-3410   ACCOUNT NO.: NOT AVAILABLE


3.3350 SIERRA PACIFIC POWER                      VARIOUS                                Trade                          $4,155
       COMPANY
       6100 NEIL RD                   ACCOUNT NO.: NOT AVAILABLE
       RENO, NV 89520




                                            Page 305 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 305
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3351 SIERRA PACIFIC PROPERTIES                 VARIOUS                               Trade                         $5,963
       INC
       1800 WILLOW PASS CT           ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94520


3.3352 SIERRA RESOURCE INC                       VARIOUS                               Trade                         $4,826
       711 S CARSON ST STE 4
       CARSON CITY, NV 89701         ACCOUNT NO.: NOT AVAILABLE


3.3353 SIERRA SNOW REMOVAL &                     VARIOUS                               Trade                        $31,525
       EXCAVATING
       21880 DONNER PASS RD          ACCOUNT NO.: NOT AVAILABLE
       SODA SPRINGS, CA 95728


3.3354 SIERRA TRENCH PROTECTION                  VARIOUS                               Trade                        $16,750
       12375 LOCKSLEY LN
       AUBURN, CA 95602              ACCOUNT NO.: NOT AVAILABLE


3.3355 SIERRA UTILITY SALES INC                  VARIOUS                               Trade                        $12,892
       1054 41ST AVE
       SANTA CRUZ, CA 95062          ACCOUNT NO.: NOT AVAILABLE


3.3356 SIERRA WOODS LODGE LLC                    VARIOUS                               Trade                           $250
       P.O. BOX 1807
       WATSONVILLE, CA 95077         ACCOUNT NO.: NOT AVAILABLE


3.3357 SIGMA INC                                 VARIOUS                               Trade                        $51,450
       1295 HIGHWAY 62
       CHARLESTOWN, IN 47111         ACCOUNT NO.: NOT AVAILABLE


3.3358 SIGNET TESTING                            VARIOUS                               Trade                         $4,015
       LABORATORIES INC
       498 N 3RD ST                  ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95811


3.3359 SILICON VALLEY CLEAN                      VARIOUS                               Trade                             $0
       ENERGY
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.3360 SILICON VALLEY CRANE                      VARIOUS                               Trade                         $4,322
       P.O. BOX 1657
       SAN LEANDRO, CA 94577         ACCOUNT NO.: NOT AVAILABLE


3.3361 SILLER CONSTRUCTION CO                    VARIOUS                               Trade                       $785,816
       1350 FRUITVALE RD
       LINCOLN, CA 95648             ACCOUNT NO.: NOT AVAILABLE




                                            Page 306 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 306
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3362 SILLER HELICOPTERS INC                    VARIOUS                                Trade                         $29,295
       1250 SMITH RD
       YUBA CITY, CA 95991           ACCOUNT NO.: NOT AVAILABLE


3.3363 SILVAS OIL COMPANY INC                    VARIOUS                                Trade                         $46,244
       3217 E LORENA
       FRESNO, CA 93714              ACCOUNT NO.: NOT AVAILABLE


3.3364 SILVER VALLEY PROPANE INC                 VARIOUS                                Trade                          $1,656
       13523 MANNHASSETT RD
       APPLE VALLEY, CA 92308        ACCOUNT NO.: NOT AVAILABLE


3.3365 SILVERADO MONTEREY                        VARIOUS                                Trade                          $5,000
       VINEYARD
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.3366 SILVERLINE PACIFIC                        VARIOUS                                Trade                          $3,700
       19538 TARCY WAY
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.3367 SIMONE FARMS-                             VARIOUS                              Third Party                         $90
       3015 N. GARFIELD AVE.                                                             Claim
       FRESNO, CA 93723              ACCOUNT NO.: NOT AVAILABLE


3.3368 SIMORG FORESTS LLC                        VARIOUS                                Trade                          $2,500
       15 PIEDMONT CTR STE 1250
       ATLANTA, GA 30305             ACCOUNT NO.: NOT AVAILABLE


3.3369 SIMPSON GUMPERTZ & HEGER                  VARIOUS                                Trade                          $5,763
       INC
       100 PINE ST STE 1600          ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94111


3.3370 SIMS RECYCLING SOLUTIONS                  VARIOUS                                Trade                          $8,553
       HOLDINGS
       8855 WASHINGTON BLVD          ACCOUNT NO.: NOT AVAILABLE
       ROSEVILLE, CA 95678


3.3371 SINGLETON-ADLER BUTTE FIRE                VARIOUS                                Trade                        $299,000
       115 W PLAZA ST
       SOLANA BEACH, CA 92075        ACCOUNT NO.: NOT AVAILABLE


3.3372 SINNOTT PUEBLA CAMPAGNE &                 VARIOUS                                Trade                             $50
       CURET
       550 SOUTH HOPE ST STE 2350    ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90071




                                            Page 307 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 307
                                                        of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3373 SIX RIVERS COMMUNICATIONS                VARIOUS                               Trade                             $0
       INC
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.3374 SJL CONSTRUCTION INC                     VARIOUS                               Trade                        $78,231
       P.O. BOX 716
       FERNDALE, CA 95536            ACCOUNT NO.: NOT AVAILABLE


3.3375 SKILLSOFT CORPORATION                    VARIOUS                               Trade                       $130,000
       300 INNOVATIVE WAY STE 201
       NASHUA, NH 3062               ACCOUNT NO.: NOT AVAILABLE


3.3376 SKYLER ELECTRIC CO INC                   VARIOUS                               Trade                        $73,727
       12911 LOMA RICA DR
       GRASS VALLEY, CA 95945        ACCOUNT NO.: NOT AVAILABLE


3.3377 SKYLINE CONSTRUCTION INC                 VARIOUS                               Trade                       $161,732
       505 SANSOME ST 7TH FL
       SAN FRANCISCO, CA 94111       ACCOUNT NO.: NOT AVAILABLE


3.3378 SKYLINE TREE ENTERPRISE INC              VARIOUS                               Trade                           $700
       3059 DENICE WAY
       COTTONWOOD, CA 96022          ACCOUNT NO.: NOT AVAILABLE


3.3379 SLAC NATIONAL ACCELERATOR                VARIOUS                               Trade                        $11,501
       2575 SAND HILL RD
       MENLO PARK, CA 94025          ACCOUNT NO.: NOT AVAILABLE


3.3380 SLACK TECHNOLOGIES INC                   VARIOUS                               Trade                        $38,496
       500 HOWARD ST
       SAN FRANCISCO, CA 94105       ACCOUNT NO.: NOT AVAILABLE


3.3381 SLALOM LLC                               VARIOUS                               Trade                      $1,299,440
       P.O. BOX 101416
       PASADENA, CA 91189-1416       ACCOUNT NO.: NOT AVAILABLE


3.3382 SLO COUNCIL OF                           VARIOUS                               Trade                           $158
       GOVERNMENTS
       1114 MARSH ST                 ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93401


3.3383 SLO PARTNERS INC                         VARIOUS                               Trade                       $218,481
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                           Page 308 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 308
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3384 SLOAT HIGGINS JENSEN &                   VARIOUS                               Trade                        $14,770
       ASSOCIATES
       1215 K STREET #1150          ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95814


3.3385 SLR INTERNATIONAL                        VARIOUS                               Trade                         $1,777
       CORPORATION
       22118 20TH AVE SE G-202      ACCOUNT NO.: NOT AVAILABLE
       BOTHELL, WA 98021


3.3386 SMA SOLAR TECHNOLOGY                     VARIOUS                               Trade                        $12,727
       AMERICA LLC
       6020 W OAKS BLVD STE 300     ACCOUNT NO.: NOT AVAILABLE
       ROCKLIN, CA 95765


3.3387 SMART ONE ENERGY LLC                     VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3388 SMART WIRES INC                          VARIOUS                               Trade                      $1,279,200
       201 3292 WHIPPLE RD
       UNION CITY, CA 94587         ACCOUNT NO.: NOT AVAILABLE


3.3389 SMB INDUSTRIES INC                       VARIOUS                               Trade                        $64,038
       550 GEORGE PACIFIC WAY
       OROVILLE, CA 95965           ACCOUNT NO.: NOT AVAILABLE


3.3390 SMITH EMERY OF SAN                       VARIOUS                               Trade                         $6,496
       FRANCISCO INC
       1940 OAKDALE AVE             ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94124


3.3391 SMITH SYSTEM DRIVER                      VARIOUS                               Trade                         $4,650
       IMPROVEMENT
       2301 E LAMAR STE 250         ACCOUNT NO.: NOT AVAILABLE
       ARLINGTON, TX 76006


3.3392 SMITHGROUP INC                           VARIOUS                               Trade                         $2,915
       301 BATTERY ST 7TH FL
       SAN FRANCISCO, CA 94111      ACCOUNT NO.: NOT AVAILABLE


3.3393 SMITHS DETECTION INC                     VARIOUS                               Trade                        $92,115
       2202 LAKESIDE BLVD
       EDGEWOOD, MD 21040           ACCOUNT NO.: NOT AVAILABLE


3.3394 SMOLICH AND SMOLICH                      VARIOUS                               Trade                           $630
       3200 J ST
       SACRAMENTO, CA 95816         ACCOUNT NO.: NOT AVAILABLE


                                           Page 309 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 309
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3395 SNELSON COMPANIES INC                    VARIOUS                               Trade                      $8,805,659
       601 WEST STATE ST
       SEDRO WOOLLEY, WA 98284       ACCOUNT NO.: NOT AVAILABLE


3.3396 SNOW MOUNTAIN HYDRO LLC                  VARIOUS                               Trade                       $233,761
       3380 AMERICANA TERRACE #300
       BOISE, ID 83706               ACCOUNT NO.: NOT AVAILABLE


3.3397 SOCIALCHORUS INC                         VARIOUS                               Trade                       $152,724
       123 MISSION ST 25TH FL
       SAN FRANCISCO, CA 94150       ACCOUNT NO.: NOT AVAILABLE


3.3398 SODEXOMAGIC LLC                          VARIOUS                               Trade                      $2,013,784
       9801 WASHINGTONIAN BLVD
       GAITHERSBURG, MD 20878        ACCOUNT NO.: NOT AVAILABLE


3.3399 SOFTTECH INC                             VARIOUS                               Trade                           $233
       2505 ANTHEM VILLAGE DR STE
       E357                          ACCOUNT NO.: NOT AVAILABLE
       HENDERSON, NV 89052


3.3400 SOFTWARE AG USA INC                      VARIOUS                               Trade                       $219,974
       11700 PLAZA AMERICA DR STE
       700                           ACCOUNT NO.: NOT AVAILABLE
       RESTON, VA 20190


3.3401 SOHA ENGINEERS                           VARIOUS                               Trade                        $13,220
       48 COLIN P KELLY ST
       SAN FRANCISCO, CA 94107       ACCOUNT NO.: NOT AVAILABLE


3.3402 SOLANO COUNTY                            VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.3403 SOLANO EDC                               VARIOUS                               Trade                        $23,652
       360 CAMPUS LN STE 102
       FAIRFIELD, CA 94534           ACCOUNT NO.: NOT AVAILABLE


3.3404 SOLANO GARBAGE CO #846                   VARIOUS                               Trade                           $651
       P.O. BOX 78829
       PHOENIX, AZ 85062-8829        ACCOUNT NO.: NOT AVAILABLE


3.3405 SOLANO MOTORS INC                        VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                           Page 310 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 310
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3406 SOLAR GROUNDS                            VARIOUS                                Trade                         $33,568
       LANDSCAPING INC
       3707 W ASHCROFT AVE          ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93722


3.3407 SOLAR PARTNERS II LLC                    VARIOUS                                Trade                       $1,737,735
       5790 FLEET ST STE 200
       CARLSBAD, CA 92008           ACCOUNT NO.: NOT AVAILABLE


3.3408 SOLAR PARTNERS VIII LLC                  VARIOUS                                Trade                        $770,166
       5790 FLEET ST STE 200
       CARLSBAD, CA 92008           ACCOUNT NO.: NOT AVAILABLE


3.3409 SOLAR TURBINE INC                        VARIOUS                                Trade                        $337,969
       6128 JEFFERSON HWY
       HARAHAN, LA 70123            ACCOUNT NO.: NOT AVAILABLE


3.3410 SOLAR TURBINES INC                       VARIOUS                                Trade                        $710,877
       9330 SKY PARK COURT
       SAN DIEGO, CA 92123          ACCOUNT NO.: NOT AVAILABLE


3.3411 SOLARENEWAL LLC                          VARIOUS                                Trade                        $108,505
       548 MARKET ST BOX 13000
       SAN FRANCISCO, CA 94104      ACCOUNT NO.: NOT AVAILABLE


3.3412 SOLID WASTE OF WILLITS INC               VARIOUS                                Trade                             $92
       P.O. BOX 380
       WILLITS, CA 95490            ACCOUNT NO.: NOT AVAILABLE


3.3413 SONG LIU                                 VARIOUS                              Third Party                        $200
       2990 SUMMIT DR.                                                                  Claim
       HILLSBOROUGH, CA 94010       ACCOUNT NO.: NOT AVAILABLE


3.3414 SONOMA CLEAN POWER                       VARIOUS                                Trade                              $0
       AUTHORITY
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.3415 SONOMA STATE UNIVERSITY                  VARIOUS                                Trade                          $1,085
       1801 E COTATI AVE
       ROHNERT PARK, CA 94928       ACCOUNT NO.: NOT AVAILABLE


3.3416 SONOMA-MARIN AREA RAIL                   VARIOUS                                Trade                          $2,900
       TRANSIT
       5401 OLD REDWOOD HWY STE     ACCOUNT NO.: NOT AVAILABLE
       200
       PETALUMA, CA 94954




                                           Page 311 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 311
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3417 SOS INTERNATIONAL LLC                    VARIOUS                                Trade                          $6,400
       10715 SIKES PL STE 114
       CHARLOTTE, NC 28277          ACCOUNT NO.: NOT AVAILABLE


3.3418 SOUDI CONSULTANTS INC                    VARIOUS                                Trade                        $269,500
       4230 LILAC RIDGE RD
       SAN RAMON, CA 94582          ACCOUNT NO.: NOT AVAILABLE


3.3419 SOUND SEAL                               VARIOUS                                Trade                        $137,375
       401 AIRPORT RD
       NORTH AURORA, IL 60542       ACCOUNT NO.: NOT AVAILABLE


3.3420 SOUNDBITE COMMUNICATIONS                 VARIOUS                                Trade                        $263,814
       22 CROSBY
       BEDFORD, MA 1730             ACCOUNT NO.: NOT AVAILABLE


3.3421 SOUTH B STREET PROPERTIES                VARIOUS                              Third Party                      $6,994
       PO BOX 7340                                                                      Claim
       MENLO PARK, CA 94026         ACCOUNT NO.: NOT AVAILABLE


3.3422 SOUTH CAROLINA ELECTRIC &                VARIOUS                                Trade                            $299
       GAS CO
       HIGHWAY 215                  ACCOUNT NO.: NOT AVAILABLE
       JENKINSVILLE, SC 29065


3.3423 SOUTH COUNTY SANITARY                    VARIOUS                                Trade                             $75
       SERVICE
       4388 OLD SANTA FE ROAD       ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93401


3.3424 SOUTH SAN FRANCISCO                      VARIOUS                                Trade                          $1,568
       SCAVENGER CO
       500 E JAMIE CT               ACCOUNT NO.: NOT AVAILABLE
       SOUTH SAN FRANCISCO, CA
       94083-0348


3.3425 SOUTHERN CALIFORNIA EDISON               VARIOUS                                Trade                             $27
       P.O. BOX 800
       ROSEMEAD, CA 91770           ACCOUNT NO.: NOT AVAILABLE


3.3426 SOUTHERN CALIFORNIA                      VARIOUS                                Trade                       $1,051,417
       EDISON CO
       2244 WALNUT GROVE BLVD       ACCOUNT NO.: NOT AVAILABLE
       ROSEMEAD, CA 91770




                                           Page 312 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 312
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3427 SOUTHERN CALIFORNIA                      VARIOUS                               Trade                       $860,392
       EDISON CO
       2244 WALNUT GROVE AVE G01-   ACCOUNT NO.: NOT AVAILABLE
       G44
       ROSEMEAD, CA 91771


3.3428 SOUTHERN CALIFORNIA                      VARIOUS                               Trade                        $13,079
       EDISON CO
       2 INNOVATION WAY 1ST FL      ACCOUNT NO.: NOT AVAILABLE
       POMONA, CA 91768


3.3429 SOUTHERN CALIFORNIA                      VARIOUS                               Trade                        $60,249
       EDISON CO
       P.O. BOX 300                 ACCOUNT NO.: NOT AVAILABLE
       ROSEMEAD, CA 91770


3.3430 SOUTHERN CALIFORNIA GAS                  VARIOUS                               Trade                         $6,240
       P.O. BOX 2007
       MONTEREY PARK, CA 91754-     ACCOUNT NO.: NOT AVAILABLE
       0957


3.3431 SOUTHERN CALIFORNIA GAS CO         VARIOUS                                     Trade                       $514,641
       P.O. BOX 2007
       MONTEREY PARK, CA 91754    ACCOUNT NO.: NOT AVAILABLE


3.3432 SOUTHERN CALIFORNIA GAS CO         VARIOUS                                     Trade                       $518,839
       555 W FIFTH ST
       LOS ANGELES, CA 90013-1011 ACCOUNT NO.: NOT AVAILABLE


3.3433 SOUTHERN CALIFORNIA GAS                  VARIOUS                               Trade                        $87,818
       COMPANY
       555 WEST 5TH ST GCT21C4      ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90017


3.3434 SOUTHERN CALIFORNIA GAS                  VARIOUS                               Trade                         $3,298
       COMPANY
       555 W 5TH ST                 ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90013


3.3435 SOUTHERN CALIFORNIA GAS                  VARIOUS                               Trade                         $4,643
       COMPANY
       P.O. BOX C                   ACCOUNT NO.: NOT AVAILABLE
       MONTEREY PARK, CA 91756


3.3436 SOUTHERN COMPANY                         VARIOUS                               Trade                         $3,960
       SERVICES
       241 RALPH MCGILL BLVD NE     ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30308



                                           Page 313 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 313
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3437 SOUTHERN CROSS CORP                      VARIOUS                               Trade                           $247
       3175 CORNERS NORTH COURT
       PEACHTREE CORNERS, GA         ACCOUNT NO.: NOT AVAILABLE
       30071


3.3438 SOUTHERN DISASTER                        VARIOUS                               Trade                      $2,264,357
       RECOVERY LLC
       109 WHITE OAK RD              ACCOUNT NO.: NOT AVAILABLE
       GREENVILLE, SC 29609


3.3439 SOUTHERN ELECTRICAL                      VARIOUS                               Trade                        $31,788
       EQUIPMENT CO
       360 22ND ST #700              ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612-3049


3.3440 SOUTHERN NUCLEAR                         VARIOUS                               Trade                       $145,865
       OPERATING CO
       42 INVERNESS CENTER PKWY      ACCOUNT NO.: NOT AVAILABLE
       BIRMINGHAM, AL 35201


3.3441 SOUTHERN STATES LLC                      VARIOUS                               Trade                       $498,350
       30 GEORGIA AVE
       HAMPTON, GA 30228             ACCOUNT NO.: NOT AVAILABLE


3.3442 SOUTHERN TURNER                          VARIOUS                               Trade                       $102,904
       RENEWABLE
       30 IVAN ALLEN JR BLVD NW      ACCOUNT NO.: NOT AVAILABLE
       ATLANTA, GA 30308


3.3443 SOUTHWEST RESEARCH                       VARIOUS                               Trade                        $15,294
       INSTITUTE
       6220 CULEBRA ROAD             ACCOUNT NO.: NOT AVAILABLE
       SAN ANTONIO, TX 78238


3.3444 SOUTHWEST STRATEGIES LLC                 VARIOUS                               Trade                       $592,395
       401 B ST STE 150
       SAN DIEGO, CA 92101           ACCOUNT NO.: NOT AVAILABLE


3.3445 SOUTHWESTERN BELL                        VARIOUS                               Trade                        $88,509
       TELEPHONE LP
       P.O. BOX 5001                 ACCOUNT NO.: NOT AVAILABLE
       CAROL STREAM, IL 60197-5001


3.3446 SOUTHWIND MOBILE ESTATES                 VARIOUS                               Trade                        $20,592
       7300 LURTHER DR
       SACRAMENTO, CA 95823          ACCOUNT NO.: NOT AVAILABLE




                                           Page 314 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 314
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3447 SOUTHWIRE COMPANY                        VARIOUS                                Trade                       $1,746,918
       ONE SOUTHWIRE DR
       CARROLLTON, GA 30119          ACCOUNT NO.: NOT AVAILABLE


3.3448 SP PLUS CORP                             VARIOUS                                Trade                          $2,850
       P.O. BOX 790402
       ST LOUIS, MO 63179-0402       ACCOUNT NO.: NOT AVAILABLE


3.3449 SPARK ENERGY GAS LP                      VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.3450 SPEC SERVICES INC                        VARIOUS                                Trade                         $45,438
       10540 TALBERT AVE STE 100 E
       FOUNTAIN VALLEY, CA 92708-    ACCOUNT NO.: NOT AVAILABLE
       2833


3.3451 SPECIALIST STAFFING                      VARIOUS                                Trade                        $993,840
       SOLUTIONS INC
       2 HOUSTON CTR 909 FANNIN      ACCOUNT NO.: NOT AVAILABLE
       STE P350
       HOUSTON, TX 77010


3.3452 SPECIALIZED TRANSPORT INC                VARIOUS                                Trade                        $182,938
       9325 VIKING PL
       ROSEVILLE, CA 95747           ACCOUNT NO.: NOT AVAILABLE


3.3453 SPECIALTY PROCESS                        VARIOUS                                Trade                         $34,085
       EQUIPMENT
       1143 PACIFIC ST               ACCOUNT NO.: NOT AVAILABLE
       UNION CITY, CA 94587


3.3454 SPECIALTY'S CAFE & BAKERY                VARIOUS                              Third Party                      $1,240
       5050 HOPYARD RD, SUITE 250                                                       Claim
       SAN FRANCISCO, CA 94104       ACCOUNT NO.: NOT AVAILABLE


3.3455 SPEEDLING INCORPORATED                   VARIOUS                                Trade                            $500
       P.O. BOX 7220
       SUN CITY, FL 33586            ACCOUNT NO.: NOT AVAILABLE


3.3456 SPICERS PAPER INC                        VARIOUS                                Trade                          $5,071
       47422 KATO RD
       FREMONT, CA 94538             ACCOUNT NO.: NOT AVAILABLE


3.3457 SPRINGLINE INC                           VARIOUS                                Trade                            $492
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE



                                           Page 315 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 315
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3458 SPS ATWELL ISLAND LLC                     VARIOUS                               Trade                       $219,827
       5601 E SLAUSON AVE STE 200
       COMMERCE, CA 90040            ACCOUNT NO.: NOT AVAILABLE


3.3459 SPW SOLAR MANAGING                        VARIOUS                               Trade                       $122,286
       MEMBER 4 LLC
       2180 S 1300 E STE 600         ACCOUNT NO.: NOT AVAILABLE
       SALT LAKE CITY, UT 84106


3.3460 SPW SOLAR MANAGING                        VARIOUS                               Trade                       $116,926
       MEMBER 4 LLC
       2180 S 1300 EAST STE 600      ACCOUNT NO.: NOT AVAILABLE
       SALT LAKE CITY, UT 84106


3.3461 SPW SOLAR MANAGING                        VARIOUS                               Trade                       $120,639
       MEMBER 4 LLC
       2180 S 1300 E STE 600         ACCOUNT NO.: NOT AVAILABLE
       SALT LAKE CITY, UT 84106


3.3462 SPX CORPORATION                           VARIOUS                               Trade                           $248
       5620 WEST RD
       MCKEAN, PA 16426-1504         ACCOUNT NO.: NOT AVAILABLE


3.3463 SPX TRANSFORMER                           VARIOUS                               Trade                        $84,181
       SOLUTIONS INC
       400 S PRAIRIE AVE             ACCOUNT NO.: NOT AVAILABLE
       WAUKESHA, WI 53186


3.3464 SPX TRANSFORMER                           VARIOUS                               Trade                      $1,482,540
       SOLUTIONS INC
       4725 FIRST ST STE 265         ACCOUNT NO.: NOT AVAILABLE
       PLEASANTON, CA 94566


3.3465 SR DIVERSIFIED LLC                        VARIOUS                               Trade                         $2,247
       5170 GOLDEN FOOTHILL PKWY
       STE 133                       ACCOUNT NO.: NOT AVAILABLE
       EL DORADO HILLS, CA 95762-
       9608


3.3466 SRI INTERNATIONAL                         VARIOUS                               Trade                        $85,647
       333 RAVENSWOOD
       MENLO PARK, CA 94025          ACCOUNT NO.: NOT AVAILABLE


3.3467 SSB TECHNOLOGIES INC                      VARIOUS                               Trade                        $16,150
       114 SANSOME ST STE 950
       SAN FRANCISCO, CA 94104       ACCOUNT NO.: NOT AVAILABLE




                                            Page 316 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 316
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.3468 SSD INC                                  VARIOUS                                Trade                          $6,170
       10643 PROFESSIONAL CIR STE A
       RENO, NV 89521                 ACCOUNT NO.: NOT AVAILABLE


3.3469 ST JAMES CATHOLIC CHURCH                 VARIOUS                              Third Party                      $1,367
       2831 HARKNESS ST                                                                 Claim
       GEORGETOWN, CA 95634           ACCOUNT NO.: NOT AVAILABLE


3.3470 ST JAMES CATHOLIC CHURCH                 VARIOUS                              Third Party                         $92
       2831 HARKNESS ST                                                                 Claim
       GEORGETOWN, CA 95634           ACCOUNT NO.: NOT AVAILABLE


3.3471 ST ONGE COMPANY                          VARIOUS                                Trade                          $3,050
       1400 WILLIAMS RD
       YORK, PA 17402                 ACCOUNT NO.: NOT AVAILABLE


3.3472 STACIA LANGLEY                           VARIOUS                              Third Party                         $95
       1608 CYPRESS LANE                                                                Claim
       DAVIS, CA 95616                ACCOUNT NO.: NOT AVAILABLE


3.3473 STACIE BRAULT                            VARIOUS                                Trade                        $159,081
       P.O. BOX 1645
       PARADISE, CA 95967             ACCOUNT NO.: NOT AVAILABLE


3.3474 STADTNER CO INC                          VARIOUS                                Trade                          $3,770
       3112 GEARY BLVD
       SAN FRANCISCO, CA 94118        ACCOUNT NO.: NOT AVAILABLE


3.3475 STAN SHURTZ                              VARIOUS                                Trade                          $5,027
       18251 RETRAC WAY
       GRASS VALLEY, CA 95945         ACCOUNT NO.: NOT AVAILABLE


3.3476 STANDARD INSURANCE                       VARIOUS                                Trade                              $0
       COMPANY
       NOT AVAILABLE                  ACCOUNT NO.: NOT AVAILABLE


3.3477 STANFORD UNIVERSITY                      VARIOUS                                Trade                         $33,010
       496 LOMITA MALL DURAND
       BLDG 3RD FL                    ACCOUNT NO.: NOT AVAILABLE
       STANFORD, CA 94305-4036


3.3478 STANFORD UNIVERSITY                      VARIOUS                                Trade                         $20,551
       3145 PORTER DR
       PALO ALTO, CA 94304            ACCOUNT NO.: NOT AVAILABLE




                                           Page 317 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 317
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3479 STANLEY JOHNSON                          VARIOUS                              Third Party                        $400
       690 MOONGLOW ROAD                                                                Claim
       LOMPOC, CA 93436              ACCOUNT NO.: NOT AVAILABLE


3.3480 STANLEY PONCIA                           VARIOUS                                Trade                         $45,600
       5368 STONY POINT RD
       SANTA ROSA, CA 95407          ACCOUNT NO.: NOT AVAILABLE


3.3481 STANTEC CONSULTING INC                   VARIOUS                                Trade                         $65,285
       2742 17TH ST
       SAN FRANCISCO, CA 94110       ACCOUNT NO.: NOT AVAILABLE


3.3482 STANTEC CONSULTING                       VARIOUS                                Trade                       $4,218,543
       SERVICES INC
       1340 TREAT BLVD STE 300       ACCOUNT NO.: NOT AVAILABLE
       WALNUT CREEK, CA 94597-7966


3.3483 STAPLES & ASSOCIATES                     VARIOUS                                Trade                        $249,434
       N28W23050 ROUNDY DR #100
       PEWAUKEE, WI 53072            ACCOUNT NO.: NOT AVAILABLE


3.3484 STAPLES ENERGY                           VARIOUS                              Third Party                        $297
       C/O MIKE TAPIA                                                                   Claim
       BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


3.3485 STAPLES ENERGY                           VARIOUS                              Third Party                      $2,415
       C/O MIKE TAPIA                                                                   Claim
       BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


3.3486 STAR-ODDI                                VARIOUS                                Trade                            $162
       SKEIDARAS 12
       GARDABAER 210                 ACCOUNT NO.: NOT AVAILABLE


3.3487 STARWOOD POWER MIDWAY                    VARIOUS                                Trade                        $129,793
       LLC
       591 WEST PUTNAM AVE           ACCOUNT NO.: NOT AVAILABLE
       GREENWICH, CT 6830


3.3488 STATE FARM                               VARIOUS                              Third Party                      $7,670
       PO BOX 52250                                                                     Claim
       PHOENIX, CA 85072             ACCOUNT NO.: NOT AVAILABLE


3.3489 STATE FARM INSURANCE                     VARIOUS                              Third Party                     $33,976
       COMPANY                                                                          Claim
       210 LANDMARK DRIVE            ACCOUNT NO.: NOT AVAILABLE
       NORMAL, CA 61761




                                           Page 318 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 318
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3490 STATE OF CALIFORNIA                      VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3491 STATE OF CALIFORNIA                      VARIOUS                               Trade                         $4,900
       400 GLEN DR
       OROVILLE, CA 95966           ACCOUNT NO.: NOT AVAILABLE


3.3492 STATE OF CALIFORNIA                      VARIOUS                               Trade                            $75
       1416 9TH STREET,12TH FLOOR
       SACRAMENTO, CA 95814         ACCOUNT NO.: NOT AVAILABLE


3.3493 STATE TREASURERS                         VARIOUS                               Trade                        $74,100
       CONDEMNATION FUND
       915 CAPITAL MALL #561        ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95814


3.3494 STATE WATER RESOURCES                    VARIOUS                               Trade                         $6,445
       1001 I ST 18TH FL
       SACRAMENTO, CA 95814         ACCOUNT NO.: NOT AVAILABLE


3.3495 STATE WATER RESOURCES                    VARIOUS                               Trade                         $1,280
       CONTROL BOARD
       895 AEROVISTA PL #101        ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93401


3.3496 STATE WATER RESOURCES                    VARIOUS                               Trade                         $3,563
       CONTROL BOARD
       P.O. BOX 1888                ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95812-1888


3.3497 STATE WATER RESOURCES                    VARIOUS                               Trade                         $1,038
       CONTROL BOARD
       1515 CLAY ST #1400           ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612


3.3498 STATE WATER RESOURCES                    VARIOUS                               Trade                           $720
       CONTROL BOARD
       415 KNOLLCREST DR            ACCOUNT NO.: NOT AVAILABLE
       REDDING, CA 96002


3.3499 STATE WATER RESOURCES                    VARIOUS                               Trade                        $13,219
       CONTROL BOARD
       11020 SUN CENTER DR #200     ACCOUNT NO.: NOT AVAILABLE
       RANCHO CORDOVA, CA 95670




                                           Page 319 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 319
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3500 STATE WATER RESOURCES                    VARIOUS                                Trade                         $10,907
       CONTROL BRD
       P.O. BOX 1888                ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95812-1888


3.3501 STATEWIDE TRAFFIC SAFETY                 VARIOUS                                Trade                       $4,138,562
       AND SIGNS
       1100 MAIN ST STE 100         ACCOUNT NO.: NOT AVAILABLE
       IRVINE, CA 92614


3.3502 STEFAN MOEHREN                           VARIOUS                              Third Party                         $36
       1029 DEL MONTE BLVD                                                              Claim
       PACIFIC GROVE, CA 93950      ACCOUNT NO.: NOT AVAILABLE


3.3503 STEPHANIE WOOD                           VARIOUS                              Third Party                        $100
       2621 ORANGE WAY                                                                  Claim
       ANTIOCH, CA 94531            ACCOUNT NO.: NOT AVAILABLE


3.3504 STEPHEN BELFORD                          VARIOUS                              Third Party                         $50
       2626 IVY DRIVE                                                                   Claim
       OAKLAND, CA 94606            ACCOUNT NO.: NOT AVAILABLE


3.3505 STEPHEN CROCKETT                         VARIOUS                                Trade                            $935
       467 SARATOGA AVE 136
       SAN JOSE, CA 95129           ACCOUNT NO.: NOT AVAILABLE


3.3506 STEPHEN DUFFY KLINE                      VARIOUS                                Trade                         $19,731
       2110 SPRUCE DR
       HOLLISTER, CA 95023          ACCOUNT NO.: NOT AVAILABLE


3.3507 STEPHEN HACKETT                          VARIOUS                              Third Party                        $100
       106 BURWOOD WAY                                                                  Claim
       FOLSOM, CA 95630             ACCOUNT NO.: NOT AVAILABLE


3.3508 STEPHEN JOHNSON                          VARIOUS                              Third Party                        $849
       375 MERRY LANE                                                                   Claim
       APPLEGATE, CA 95703          ACCOUNT NO.: NOT AVAILABLE


3.3509 STEPHEN ST ANDRE                         VARIOUS                                Trade                            $145
       640 N 1ST ST
       DIXON, CA 95620              ACCOUNT NO.: NOT AVAILABLE


3.3510 STEPHEN TARKE                            VARIOUS                              Third Party                      $5,130
       9441 W BUTTE RD                                                                  Claim
       LIVE OAK, CA 95953-9522      ACCOUNT NO.: NOT AVAILABLE




                                           Page 320 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 320
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3511 STEPHENS MECHANICAL                      VARIOUS                                Trade                         $84,371
       CORPORATION
       5309 WOODGROVE CT             ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94521


3.3512 STEPTOE & JOHNSON LLP                    VARIOUS                                Trade                         $42,231
       1330 CONNECTICUT AVE NW
       WASHINGTON, DC 20036-1795     ACCOUNT NO.: NOT AVAILABLE


3.3513 STERICYCLE                               VARIOUS                                Trade                            $416
       COMMUNICATIONS SOLUTIONS
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.3514 STEVE BENNET, ESQ &CARA                  VARIOUS                              Third Party                      $4,500
       TURCHIE                                                                          Claim
       620 GREAT JONES STREET        ACCOUNT NO.: NOT AVAILABLE
       FAIRFIELD, CA 94533


3.3515 STEVE CALVINO                            VARIOUS                              Third Party                        $405
       P.O. BOX 1440                                                                    Claim
       FRENCH CAMP, CA 95231         ACCOUNT NO.: NOT AVAILABLE


3.3516 STEVE CHIARAMONTE                        VARIOUS                              Third Party                        $620
       1765 47TH AVE                                                                    Claim
       CAPITOLA, CA 95010            ACCOUNT NO.: NOT AVAILABLE


3.3517 STEVE EASLEY & ASSOCIATES                VARIOUS                                Trade                          $1,050
       INC
       9000 CROW CANYON RD S 364     ACCOUNT NO.: NOT AVAILABLE
       DANVILLE, CA 94506


3.3518 STEVE VALENTINE                          VARIOUS                                Trade                            $220
       2636 SUTRO DR.
       SAN JOSE, CA 95124            ACCOUNT NO.: NOT AVAILABLE


3.3519 STEVEN CEJA                              VARIOUS                              Third Party                      $2,085
       10256 E EIGHT MILE ROAD                                                          Claim
       STOCKTON, CA 95212            ACCOUNT NO.: NOT AVAILABLE


3.3520 STEVEN ENGINEERING INC                   VARIOUS                                Trade                          $9,419
       230 RYAN WAY
       SO SAN FRANCISCO, CA 94080-   ACCOUNT NO.: NOT AVAILABLE
       6370


3.3521 STEVEN HALSEY                            VARIOUS                                Trade                         $22,255
       6350 COUNTY RD 23
       ORLAND, CA 95963              ACCOUNT NO.: NOT AVAILABLE



                                           Page 321 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 321
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3522 STEVEN TSUNEKAWA                         VARIOUS                              Third Party                      $1,000
       717 PARDEE COURT                                                                 Claim
       BYRON, CA 94505               ACCOUNT NO.: NOT AVAILABLE


3.3523 STEWART TOOL COMPANY                     VARIOUS                                Trade                          $5,867
       3647 OMEC CIR
       RANCHO CORDOVA, CA 95742      ACCOUNT NO.: NOT AVAILABLE


3.3524 STILLWATER SCIENCES                      VARIOUS                                Trade                         $51,905
       2855 TELEGRAPH AVE #400
       BERKELEY, CA 94705            ACCOUNT NO.: NOT AVAILABLE


3.3525 STIMPEL-WIEBELHAUS                       VARIOUS                                Trade                         $79,666
       ASSOCIATES INC
       P.O. BOX 492335               ACCOUNT NO.: NOT AVAILABLE
       REDDING, CA 96049


3.3526 STOCKTON CITY CENTER 16 LLC              VARIOUS                                Trade                         $17,440
       2800 W MARCH LN STE 360
       STOCKTON, CA 95219            ACCOUNT NO.: NOT AVAILABLE


3.3527 STOCKTON FENCE AND                       VARIOUS                                Trade                          $1,500
       MATERIAL COMPANY
       P.O. BOX 8314                 ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95208


3.3528 STOCKTON UNIFIED SCHOOL                  VARIOUS                                Trade                         $14,500
       DISTRICT
       701 MADISON ST                ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95202


3.3529 STONY POINT WEST LP                      VARIOUS                                Trade                            $160
       110 STONY POINT RD #150
       SANTA ROSA, CA 95401          ACCOUNT NO.: NOT AVAILABLE


3.3530 STOP PROCESSING CENTER                   VARIOUS                                Trade                            $116
       15175 OVERTURE DRIVE
       NEWBURY, OH 44065             ACCOUNT NO.: NOT AVAILABLE


3.3531 STOREFRONT POLITICAL MEDIA               VARIOUS                                Trade                         $59,598
       160 PINE ST STE 700
       SAN FRANCISCO, CA 94111       ACCOUNT NO.: NOT AVAILABLE


3.3532 STRATEGIC DEVELOPMENT                    VARIOUS                                Trade                          $1,000
       2355 GOLD MEADOW WAY STE
       160                           ACCOUNT NO.: NOT AVAILABLE
       GOLD RIVER, CA 95670



                                           Page 322 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 322
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3533 STRATEGIC ECONOMICS INC                  VARIOUS                                Trade                          $7,333
       2991 SHATTUCK AVE STE 203
       BERKELEY, CA 94705            ACCOUNT NO.: NOT AVAILABLE


3.3534 STRATEGIC ENERGY                         VARIOUS                                Trade                              $0
       INNOVATIONS
       899 NORTHGATE DR STE 410      ACCOUNT NO.: NOT AVAILABLE
       SAN RAFAEL, CA 94903


3.3535 STRUCTURAL INTEGRITY                     VARIOUS                                Trade                         $60,132
       ASSOCIATES INC
       5215 HELLYER AVE STE 210      ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95138-1025


3.3536 STUDIO19 US INC                          VARIOUS                                Trade                        $203,300
       1601 CASTRO ST
       SAN FRANCISCO, CA 94114       ACCOUNT NO.: NOT AVAILABLE


3.3537 STUDIOS ARCHITECTURE                     VARIOUS                                Trade                          $1,905
       1625 M ST NW
       WASHINGTON, DC 20036          ACCOUNT NO.: NOT AVAILABLE


3.3538 SU WUAN LEE MAI                          VARIOUS                                Trade                          $9,800
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.3539 SUBURBAN PROPANE LP                      VARIOUS                                Trade                          $2,439
       2874 S CHERRY AVE
       FRESNO, CA 93706-5405         ACCOUNT NO.: NOT AVAILABLE


3.3540 SUBURBAN PROPANE LP                      VARIOUS                                Trade                          $8,132
       31822 AUBERRY RD
       AUBERRY, CA 93602-0130        ACCOUNT NO.: NOT AVAILABLE


3.3541 SUDDENLINK COMMUNICATIONS         VARIOUS                                       Trade                            $120
       P.O. BOX 742535
       CINCINNATI, OH 45274-2535 ACCOUNT NO.: NOT AVAILABLE


3.3542 SUE MOORE                                VARIOUS                              Third Party                        $100
       4808 CUTTING BLVD.                                                               Claim
       RICHMOND, CA 94804            ACCOUNT NO.: NOT AVAILABLE


3.3543 SUEZ WTS SERVICES USA INC                VARIOUS                                Trade                        $332,840
       5900 SILVER CREEK VALLEY RD
       SAN JOSE, CA 95138            ACCOUNT NO.: NOT AVAILABLE




                                           Page 323 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 323
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.3544 SUKHWINDER SANDHU                        VARIOUS                                Trade                          $2,000
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.3545 SULTANS BISTRO                           VARIOUS                              Third Party                      $1,200
       300 BROADWAY STREET #A3                                                          Claim
       CHICO, CA 95928                ACCOUNT NO.: NOT AVAILABLE


3.3546 SUMMIT CRANE INC                         VARIOUS                                Trade                          $2,973
       892 ALDRIDGE ROAD
       VACAVILLE, CA 95688            ACCOUNT NO.: NOT AVAILABLE


3.3547 SUNNYVALE FLUID SYSTEM                   VARIOUS                                Trade                         $15,784
       TECHNOLOGIES
       3393 WEST WARREN AVE           ACCOUNT NO.: NOT AVAILABLE
       FREMONT, CA 94538


3.3548 SUNRAY ENERGY 2 LLC                      VARIOUS                                Trade                        $141,266
       2800 POST OAK BLVD STE #225
       HOUSTON, TX 77056              ACCOUNT NO.: NOT AVAILABLE


3.3549 SUNSET BUILDING COMPANY                  VARIOUS                                Trade                         $57,694
       LLC
       P.O. BOX 640                   ACCOUNT NO.: NOT AVAILABLE
       SAN RAMON, CA 94583


3.3550 SUNSET SCAVENGER COMPANY                 VARIOUS                                Trade                         $29,008
       250 EXECUTIVE PARK BLVD STE
       2100                           ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94134-3306


3.3551 SUNSHINE GAS PRODUCERS                   VARIOUS                                Trade                       $1,417,351
       LLC
       425 S MAIN STE 201             ACCOUNT NO.: NOT AVAILABLE
       ANN ARBOR, MI 48104


3.3552 SUPERIOR PRINTING INC                    VARIOUS                                Trade                            $845
       9440 NORWALK BLVD
       SANTA FE SPRINGS, CA 90670     ACCOUNT NO.: NOT AVAILABLE


3.3553 SUPREME PLUMBING &                       VARIOUS                              Third Party                         $95
       HEATING INC                                                                      Claim
       2827 76TH AVE.                 ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94605


3.3554 SURE POWER CONSULTING LLC                VARIOUS                                Trade                         $58,726
       925 NORTH POINT PKWY STE
       140                            ACCOUNT NO.: NOT AVAILABLE
       ALPHARETTA, GA 30005

                                           Page 324 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 324
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3555 SUREFIRE UNDERGROUND                      VARIOUS                                Trade                        $329,341
       CONSULTING INC
       40469 CALLE MEDUSA            ACCOUNT NO.: NOT AVAILABLE
       TEMECULA, CA 92591


3.3556 SURESH PARANJPE                           VARIOUS                                Trade                          $3,000
       11150 SW RIVERWOOD RD
       PORTLAND, OR 97219            ACCOUNT NO.: NOT AVAILABLE


3.3557 SUREWEST                                  VARIOUS                                Trade                          $9,701
       P.O. BOX 619969
       ROSEVILLE, CA 95661           ACCOUNT NO.: NOT AVAILABLE


3.3558 SURF TO SNOW                              VARIOUS                                Trade                        $927,966
       ENVIRONMENTAL RESOURCE
       696 SAN RAMON VALLEY BLVD     ACCOUNT NO.: NOT AVAILABLE
       STE368
       DANVILLE, CA 94526-4022


3.3559 SUSAN SIGGE                               VARIOUS                              Third Party                      $1,250
       1548 BEECHWOOD DR.                                                                Claim
       MARTINEZ, CA 94553            ACCOUNT NO.: NOT AVAILABLE


3.3560 SUSTAINABLE NAPA COUNTY                   VARIOUS                                Trade                          $9,638
       1556 FIRST ST STE 102
       NAPA, CA 94559                ACCOUNT NO.: NOT AVAILABLE


3.3561 SWAIM BIOLOGICAL INC                      VARIOUS                                Trade                        $186,185
       4435 FIRST ST PMB 312
       LIVERMORE, CA 94551           ACCOUNT NO.: NOT AVAILABLE


3.3562 SWAN ASSOCIATES INC                       VARIOUS                                Trade                         $12,595
       4680 E. 2ND ST #H
       BENICIA, CA 94510             ACCOUNT NO.: NOT AVAILABLE


3.3563 SWCA ENVIROMNENTAL                        VARIOUS                                Trade                         $66,352
       P.O. BOX 92170
       ELK GROVE, IL 60009           ACCOUNT NO.: NOT AVAILABLE


3.3564 SWEETWATER SPRINGS WATER                  VARIOUS                                Trade                             $55
       DISTRICT
       P.O. BOX 48                   ACCOUNT NO.: NOT AVAILABLE
       GUERNEVILLE, CA 95446


3.3565 SWISS AMERICAN CO                         VARIOUS                                Trade                            $481
       10904 BRUNSWICK RD
       GRASS VALLEY, CA 95945        ACCOUNT NO.: NOT AVAILABLE



                                            Page 325 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 325
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3566 SWN COMMUNICATIONS INC                   VARIOUS                                Trade                         $30,326
       224 W 30TH ST STE 500
       NEW YORK, NY 10001           ACCOUNT NO.: NOT AVAILABLE


3.3567 SYBLON REID                              VARIOUS                                Trade                       $3,511,258
       P.O. BOX 100
       FOLSOM, CA 95763             ACCOUNT NO.: NOT AVAILABLE


3.3568 SYDNI SCOTT                              VARIOUS                              Third Party                        $105
       668 HUMBOLDT ST                                                                  Claim
       RICHMOND, CA 94805           ACCOUNT NO.: NOT AVAILABLE


3.3569 SYLVIA HAMIEN                            VARIOUS                              Third Party                        $250
       40650 MOUNTAIN VIEW RD                                                           Claim
       MANCHESTER, CA 95468         ACCOUNT NO.: NOT AVAILABLE


3.3570 SYLVIA PARKINSON                         VARIOUS                              Third Party                     $15,000
       3747 HENNESSY PLACE                                                              Claim
       SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.3571 SYNCSORT INC                             VARIOUS                                Trade                         $42,148
       2 BLUE HILL PLAZA #1563
       PEARL RIVER, NY 10965-3113   ACCOUNT NO.: NOT AVAILABLE


3.3572 SYSCO                                    VARIOUS                                Trade                          $1,968
       P.O. BOX 729
       MODESTO, CA 95353-0729       ACCOUNT NO.: NOT AVAILABLE


3.3573 SYSTEMS INTEGRATION                      VARIOUS                                Trade                          $2,500
       SPECIALISTS
       6605 19 1/2 MILE RD          ACCOUNT NO.: NOT AVAILABLE
       STERLING HEIGHTS, MI 48314


3.3574 T SCOTT DUNN CONSTRUCTION                VARIOUS                                Trade                         $90,182
       INC
       P.O. BOX 276                 ACCOUNT NO.: NOT AVAILABLE
       PHOENIX, OR 97535


3.3575 TAGIT SOLUTIONS INC                      VARIOUS                                Trade                         $62,847
       5201 GREAT AMERICA PKWY
       STE 32                       ACCOUNT NO.: NOT AVAILABLE
       SANTA CLARA, CA 95054


3.3576 TAIHAN ELECTRIC USA LTD                  VARIOUS                                Trade                        $636,641
       12016 TELEGRAPH RD STE 200
       SANTA FE SPRINGS, CA 90670   ACCOUNT NO.: NOT AVAILABLE




                                           Page 326 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 326
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3577 TAIT ENVIRONMENTAL                       VARIOUS                                Trade                        $129,796
       SERVICES INC
       701 N PARKCENTER DR          ACCOUNT NO.: NOT AVAILABLE
       SANTA ANA, CA 92711


3.3578 TALLEY COMMUNICATIONS                    VARIOUS                                Trade                         $45,984
       CORP
       11288 PYRITES WAY            ACCOUNT NO.: NOT AVAILABLE
       GOLD RIVER, CA 95670


3.3579 TALLEY COMMUNICATIONS                    VARIOUS                                Trade                         $32,523
       CORP
       12976 SANDOVAL ST            ACCOUNT NO.: NOT AVAILABLE
       SANTA FE SPRINGS, CA 90670


3.3580 TALX CORPORATION                         VARIOUS                                Trade                          $1,679
       11432 LACKLAND RD
       ST LOUIS, MO 63146           ACCOUNT NO.: NOT AVAILABLE


3.3581 TAMARA GABEL                             VARIOUS                                Trade                          $1,122
       50 W SAN FERNANDO ST STE
       1408                         ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95113


3.3582 TAMARA YORK                              VARIOUS                              Third Party                         $45
       866 36TH AVE                                                                     Claim
       SAN FRANCISCO, CA 94121      ACCOUNT NO.: NOT AVAILABLE


3.3583 TAMERA A GUMP                            VARIOUS                                Trade                          $4,512
       P.O. BOX 801343
       SANTA CLARITA, CA 91380      ACCOUNT NO.: NOT AVAILABLE


3.3584 TAMI PYLES                               VARIOUS                              Third Party                      $1,200
       2198 BURTON AVE                                                                  Claim
       PITTSBURG, CA 94565          ACCOUNT NO.: NOT AVAILABLE


3.3585 TAMMARIA HAMILL                          VARIOUS                                Trade                          $1,540
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3586 TANGENT ENERGY SOLUTIONS                 VARIOUS                                Trade                              $0
       INC
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.3587 TANGOE US INC                            VARIOUS                                Trade                         $29,032
       169 LACKAWANNA AVE
       PARSIPPANY, NJ 7054          ACCOUNT NO.: NOT AVAILABLE



                                           Page 327 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 327
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3588 TATA AMERICA INTERNATIONAL               VARIOUS                               Trade                      $9,508,432
       CORP
       101 PARK AVE 26TH FL          ACCOUNT NO.: NOT AVAILABLE
       NEW YORK, NY 10178


3.3589 TAYLOR ENGINEERING LLC                   VARIOUS                               Trade                        $16,829
       1080 MARINA VILLAGE
       PARKWAY #501                  ACCOUNT NO.: NOT AVAILABLE
       ALAMEDA, CA 94501-6427


3.3590 TCB INDUSTRIAL INC                       VARIOUS                               Trade                       $464,688
       2955 FARRAR AVE
       MODESTO, CA 95354             ACCOUNT NO.: NOT AVAILABLE


3.3591 TDS TELECOM                              VARIOUS                               Trade                           $396
       P.O. BOX 94510
       PALATINE, IL 60094-4510       ACCOUNT NO.: NOT AVAILABLE


3.3592 TDW SERVICES INC                         VARIOUS                               Trade                       $424,304
       1207 MAHALO PL
       RANCHO DOMINIQUEZ, CA 90220   ACCOUNT NO.: NOT AVAILABLE


3.3593 TDW SERVICES INC                         VARIOUS                               Trade                       $259,662
       6747 S 65 W AVE
       TULSA, OK 74131               ACCOUNT NO.: NOT AVAILABLE


3.3594 TEAM INDUSTRIAL SERVICES                 VARIOUS                               Trade                       $272,034
       INC
       3202 70TH ST                  ACCOUNT NO.: NOT AVAILABLE
       LONG BEACH, CA 90805


3.3595 TEAM INDUSTRIAL SERVICES                 VARIOUS                               Trade                         $3,314
       INC
       4716 E 2ND ST                 ACCOUNT NO.: NOT AVAILABLE
       BENICIA, CA 94571


3.3596 TEAM QUALITY SVCS INC                    VARIOUS                               Trade                       $186,699
       4483 COUNTY RD 19 STE B
       AUBURN, IN 46706              ACCOUNT NO.: NOT AVAILABLE


3.3597 TECHIMP US CORPORATION                   VARIOUS                               Trade                       $228,070
       3050 ROYAL BLVD S STE 170
       ALPHARETTA, GA 30022          ACCOUNT NO.: NOT AVAILABLE


3.3598 TECHNICAL & BUSINESS                     VARIOUS                               Trade                         $5,096
       SYSTEMS INC
       3739 PLEASANT VALLEY RD       ACCOUNT NO.: NOT AVAILABLE
       PLACERVILLE, CA 95667


                                           Page 328 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 328
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3599 TED PORWOLL                              VARIOUS                              Third Party                      $1,456
       P O BOX 2143                                                                     Claim
       LIVERMORE, CA 94551          ACCOUNT NO.: NOT AVAILABLE


3.3600 TEF ARCHITECTURE &                       VARIOUS                                Trade                         $83,526
       INTERIOR DESIGN
       1420 SUTTER ST 2ND FLOOR     ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94109


3.3601 TEICHERT PIPELINES INC                   VARIOUS                                Trade                       $6,617,289
       3500 AMERICAN RIVER DR
       SACRAMENTO, CA 95864         ACCOUNT NO.: NOT AVAILABLE


3.3602 TEKTRONIX                                VARIOUS                                Trade                          $1,339
       14150 KARL BRANU DR MS 50-
       285                          ACCOUNT NO.: NOT AVAILABLE
       BEAVERTON, OR 97076


3.3603 TELEDYNE INSTRUMENTS INC                 VARIOUS                                Trade                          $1,302
       35 INVERNESS DR E
       ENGLEWOOD, CO 80112          ACCOUNT NO.: NOT AVAILABLE


3.3604 TELSTAR INSTRUMENTS                      VARIOUS                                Trade                        $347,642
       1717 SOLANO WAY STE 34
       CONCORD, CA 94520            ACCOUNT NO.: NOT AVAILABLE


3.3605 TELVENT USA LLC                          VARIOUS                                Trade                        $176,294
       4701 ROYAL VISTA CIRCLE
       FORT COLLINS, CO 80528       ACCOUNT NO.: NOT AVAILABLE


3.3606 TEMPLETON COMMUNITY SVCS                 VARIOUS                                Trade                            $578
       DISTRICT
       420 CROCKER ST               ACCOUNT NO.: NOT AVAILABLE
       TEMPLETON, CA 93465


3.3607 TENARIS GLOBAL SERVICES                  VARIOUS                                Trade                       $1,123,266
       USA CORP
       2200 W LOOP S STE 800        ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77027


3.3608 TENERA ENVIRONMENTAL INC                 VARIOUS                                Trade                        $113,930
       141 SUBURBAN RD STE A2
       SAN LUIS OBISPO, CA 93401    ACCOUNT NO.: NOT AVAILABLE


3.3609 TENG FEI                                 VARIOUS                              Third Party                        $947
       46997 WARM SPRINGS BLVD                                                          Claim
       FREMONT, CA 94539            ACCOUNT NO.: NOT AVAILABLE



                                           Page 329 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 329
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3610 TENNYSON ELECTRIC INC                    VARIOUS                              Third Party                     $15,724
       7275 NATIONAL DR, A2                                                             Claim
       LIVERMORE, CA 94550          ACCOUNT NO.: NOT AVAILABLE


3.3611 TEODORO RUIZ                             VARIOUS                              Third Party                      $1,193
       1515 LOWELL STREET                                                               Claim
       SEASIDE, CA 93955            ACCOUNT NO.: NOT AVAILABLE


3.3612 TERADATA OPERATIONS INC                  VARIOUS                                Trade                        $994,366
       10000 INNOVATION DR
       DAYTON (MIAMISBURG), OH      ACCOUNT NO.: NOT AVAILABLE
       45342


3.3613 TERRA PACIFIC GROUP INC                  VARIOUS                                Trade                        $931,461
       13900 ALTON PKWY #122
       IRVINE, CA 92618             ACCOUNT NO.: NOT AVAILABLE


3.3614 TERRA VERDE ENVIRONMENTAL                VARIOUS                                Trade                         $54,681
       3765 SOUTH HIGUERA ST STE
       102                          ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93401


3.3615 TERRA WEST LLC                           VARIOUS                                Trade                          $8,300
       P.O. BOX 3165
       AUBURN, CA 95604             ACCOUNT NO.: NOT AVAILABLE


3.3616 TERRADEX INC                             VARIOUS                                Trade                         $18,814
       855 ELCAMINO REAL STE 309
       PALO ALTO, CA 94301          ACCOUNT NO.: NOT AVAILABLE


3.3617 TERRAPHASE ENGINEERING INC         VARIOUS                                      Trade                          $4,371
       1404 FRANKLIN ST STE 600
       OAKLAND, CA 94612          ACCOUNT NO.: NOT AVAILABLE


3.3618 TERRY & DARLEEN ALESHIRE                 VARIOUS                              Third Party                      $1,695
       122 HAWTHORNDEN WAY                                                              Claim
       INVERNESS, CA 94937          ACCOUNT NO.: NOT AVAILABLE


3.3619 TERRY MUSCH                              VARIOUS                                Trade                          $8,333
       15267 N 140TH DR #1036
       SURPRISE, AZ 85379           ACCOUNT NO.: NOT AVAILABLE


3.3620 TERRY POLLARD                            VARIOUS                              Third Party                        $200
       878 REINA DEL MAR AVE                                                            Claim
       PACIFICA, CA 94044           ACCOUNT NO.: NOT AVAILABLE




                                           Page 330 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 330
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3621 TESSCO INCORPORATED                      VARIOUS                                Trade                             $93
       11126 MCCORMICK RD
       HUNT VALLEY, MD 21031-1494   ACCOUNT NO.: NOT AVAILABLE


3.3622 TESSERON VINEYARDS INC                   VARIOUS                                Trade                              $8
       1100 WALL RD
       NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.3623 TEST 1                                   VARIOUS                              Third Party                          $1
       1                                                                                Claim
       NONE, CA 99999               ACCOUNT NO.: NOT AVAILABLE


3.3624 TEST 1                                   VARIOUS                              Third Party                      $3,264
       1                                                                                Claim
       NONE, CA 99999               ACCOUNT NO.: NOT AVAILABLE


3.3625 TESTAMERICA LABORATORIES                 VARIOUS                                Trade                          $1,814
       INC
       4101 SHUFFEL DR NW           ACCOUNT NO.: NOT AVAILABLE
       NORTH CANTON, OH 44720


3.3626 TETRA TECH INC                           VARIOUS                                Trade                        $312,388
       3475 E FOOTHILL BLVD
       PASADENA, CA 91107           ACCOUNT NO.: NOT AVAILABLE


3.3627 TEXTRON AVIATION INC                     VARIOUS                                Trade                          $1,541
       ONE CESSNA BLVD
       WICHITA, KS 67215            ACCOUNT NO.: NOT AVAILABLE


3.3628 THALASINOS ENTERPRISES                   VARIOUS                                Trade                            $679
       1220 RAILROAD ST
       CORONA, CA 92882             ACCOUNT NO.: NOT AVAILABLE


3.3629 THE ACT 1 GROUP INC                      VARIOUS                                Trade                        $329,015
       1999 W 190TH ST
       TORRANCE, CA 90504           ACCOUNT NO.: NOT AVAILABLE


3.3630 THE AIRPORT CLUB                         VARIOUS                                Trade                            $240
       432 AVIATION BLVD
       SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.3631 THE AMERICAN INSTITUTE OF                VARIOUS                                Trade                         $33,535
       1303 J ST STE 200
       SACRAMENTO, CA 95814         ACCOUNT NO.: NOT AVAILABLE




                                           Page 331 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 331
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3632 THE BANK OF NEW YORK                     VARIOUS                                Trade                       $4,850,207
       MELLON
       500 GRANT ST RM 3210         ACCOUNT NO.: NOT AVAILABLE
       PITTSBURGH, PA 15258


3.3633 THE BANK OF NEW YORK                     VARIOUS                                Trade                         $27,513
       MELLON
       P.O. BOX 360528              ACCOUNT NO.: NOT AVAILABLE
       PITTSBURG, PA 15251-6528


3.3634 THE BANK OF NEW YORK                     VARIOUS                                Trade                              $0
       MELLON
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.3635 THE BARRICADE COMPANY AND                VARIOUS                                Trade                         $36,275
       TRAFFIC
       3963 SANTA ROSA AVE          ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 95407


3.3636 THE BRANDEIS SCHOOL OF SF                VARIOUS                              Third Party                        $480
       655 BROTHERHOOD WAY                                                              Claim
       SAN FRANCISCO, CA 94132      ACCOUNT NO.: NOT AVAILABLE


3.3637 THE BRATTLE GROUP INC                    VARIOUS                                Trade                         $99,924
       ONE BEACON ST STE 2600
       BOSTON, MA 2108              ACCOUNT NO.: NOT AVAILABLE


3.3638 THE BUREAU OF NATIONAL                   VARIOUS                                Trade                         $10,718
       AFFAIRS INC
       P.O. BOX 17009               ACCOUNT NO.: NOT AVAILABLE
       BALTIMORE, MD 21297-1009


3.3639 THE CADMUS GROUP LLC                     VARIOUS                                Trade                         $40,380
       100 FIFTH AVE STE 100
       WALTHAM, MA 2451             ACCOUNT NO.: NOT AVAILABLE


3.3640 THE CBE GROUP INC                        VARIOUS                                Trade                         $16,277
       P.O. BOX 2547
       WATERLOO, IA 50704           ACCOUNT NO.: NOT AVAILABLE


3.3641 THE DAVEY TREE EXPERT                    VARIOUS                                Trade                       $1,103,452
       COMPANY
       1500 N MANTUA ST             ACCOUNT NO.: NOT AVAILABLE
       KENT, OH 44240


3.3642 THE FRESNO CENTER                        VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


                                           Page 332 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 332
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3643 THE GASSER FOUNDATION                    VARIOUS                              Third Party                     $75,463
       433 SOSCOL AVE #A120                                                             Claim
       NAPA, CA 94559               ACCOUNT NO.: NOT AVAILABLE


3.3644 THE LS STARRETT CO                       VARIOUS                                Trade                            $111
       24500 DETROIT RD
       CLEVELAND, OH 44145          ACCOUNT NO.: NOT AVAILABLE


3.3645 THE METROPOLITAN WATER                   VARIOUS                                Trade                         $10,136
       DISTRICT
       700 N ALAMEDA ST             ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90012-3352


3.3646 THE MONO NATION                          VARIOUS                                Trade                          $2,640
       58288 ROAD 225
       NORTH FORK, CA 93643         ACCOUNT NO.: NOT AVAILABLE


3.3647 THE OKONITE COMPANY INC                  VARIOUS                                Trade                       $2,043,351
       2440 CAMINO RAMON STE 315
       SAN RAMON, CA 94583          ACCOUNT NO.: NOT AVAILABLE


3.3648 THE ORIGINAL MOWBRAY'S                   VARIOUS                                Trade                       $6,075,100
       TREE SERVICE
       171 S WATERMAN AVE           ACCOUNT NO.: NOT AVAILABLE
       SAN BERNARDINO, CA 92408


3.3649 THE REGENTS OF THE                       VARIOUS                                Trade                         $35,000
       UNIVERSITY
       2195 HEARST AVE RM 130       ACCOUNT NO.: NOT AVAILABLE
       MC1103
       BERKELEY, CA 94720


3.3650 THE REGENTS OF THE                       VARIOUS                                Trade                          $7,760
       UNIVERSITY OF CA
       1 CYCLOTRON RD MS 90-1070    ACCOUNT NO.: NOT AVAILABLE
       BERKELEY, CA 94720


3.3651 THE SARDINE FACTORY, INC.                VARIOUS                              Third Party                        $111
       555 ABREGO STREET                                                                Claim
       MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.3652 THE SCOZZARI COMPANY                     VARIOUS                                Trade                          $2,000
       3198 WILLOW AVE STE 106
       CLOVIS, CA 93612             ACCOUNT NO.: NOT AVAILABLE




                                           Page 333 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 333
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3653 THE TERMINIX INTERNATIONAL               VARIOUS                                Trade                        $529,544
       CO LP
       860 RIDGE LAKE BLVD MS A3-   ACCOUNT NO.: NOT AVAILABLE
       4019
       MEMPHIS, TN 38120


3.3654 THE TRAINING ASSOCIATES                  VARIOUS                                Trade                        $286,928
       CORP
       287 TURNPIKE RD STE 300      ACCOUNT NO.: NOT AVAILABLE
       WESTBOROUGH, MA 1581


3.3655 THE UTILITY REFORM NETWORK               VARIOUS                                Trade                       $1,427,078
       268 BUSH ST STE 3933
       SAN FRANCISCO, CA 94104      ACCOUNT NO.: NOT AVAILABLE


3.3656 THE ZENITH                               VARIOUS                              Third Party                      $2,360
       P.O. BOX 619083                                                                  Claim
       ROSEVILLE, CA 95661-5967     ACCOUNT NO.: NOT AVAILABLE


3.3657 THE ZENITH INSURANCE                     VARIOUS                              Third Party                     $11,634
       COMPANY                                                                          Claim
       P.O. BOX 619083              ACCOUNT NO.: NOT AVAILABLE
       ROSEVILLE, CA 95661


3.3658 THERESA E CARNAHAN                       VARIOUS                                Trade                         $11,386
       3001 BAYSHORE RD STE 4
       BENICIA, CA 94589            ACCOUNT NO.: NOT AVAILABLE


3.3659 THERMO EBERLINE LLC                      VARIOUS                                Trade                        $135,347
       27 FORGE PARKWAY
       FRANKLIN, MA 02038-3135      ACCOUNT NO.: NOT AVAILABLE


3.3660 THERMO ELECTRON NORTH                    VARIOUS                                Trade                          $4,369
       AMERICA LLC
       1400 NORTHPOINT PARKWAY      ACCOUNT NO.: NOT AVAILABLE
       STE 10
       WEST PALM BEACH, FL 33407


3.3661 THERMO ENVIRONMENTAL                     VARIOUS                                Trade                            $628
       INSTRUMENTS
       27 FORGE PKWY                ACCOUNT NO.: NOT AVAILABLE
       FRANKLIN, MA 2038


3.3662 THERMO GAMMA-METRICS LLC                 VARIOUS                                Trade                          $9,622
       10010 MESA RIM RD
       SAN DIEGO, CA 92121          ACCOUNT NO.: NOT AVAILABLE




                                           Page 334 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 334
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3663 THG ENERGY SOLUTIONS LLC                 VARIOUS                                Trade                          $5,641
       2448 E 81ST ST STE 4960
       TULSA, OK 74137              ACCOUNT NO.: NOT AVAILABLE


3.3664 THOMAS B MULLAHEY                        VARIOUS                                Trade                            $134
       26875 NOWELL RD
       THORNTON, CA 95686           ACCOUNT NO.: NOT AVAILABLE


3.3665 THOMAS FEE                               VARIOUS                                Trade                         $41,449
       1275 N WHITE AVE
       POMONA, CA 91768             ACCOUNT NO.: NOT AVAILABLE


3.3666 THOMAS KENT ROCKWELL                     VARIOUS                                Trade                         $12,102
       4560 PANORAMA DR
       LA MESA, CA 91941            ACCOUNT NO.: NOT AVAILABLE


3.3667 THOMPSON & FOLGER                        VARIOUS                                Trade                            $843
       COMPANY
       P.O. BOX 69007               ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95269


3.3668 THOMSON WEST                             VARIOUS                                Trade                         $47,168
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3669 THY NGUYEN                               VARIOUS                              Third Party                        $200
       2864 SUGAR PINE COURT                                                            Claim
       SAN JOSE, CA 95121           ACCOUNT NO.: NOT AVAILABLE


3.3670 THYSSENKRUPP ELEVATOR                    VARIOUS                                Trade                        $230,436
       350 S KELLOGG AVE
       GOLETA, CA 93117             ACCOUNT NO.: NOT AVAILABLE


3.3671 TIGER NATURAL GAS INC                    VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3672 TIM BOULERICE                            VARIOUS                              Third Party                        $534
       1367 SAN MIGUEL CYN RD                                                           Claim
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.3673 TIM MATTHEWS                             VARIOUS                              Third Party                      $3,428
       1440 CASTILLO AVE                                                                Claim
       BURLINGAME, CA 94010         ACCOUNT NO.: NOT AVAILABLE




                                           Page 335 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 335
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3674 TIM MESSER CONSTRUCTION                  VARIOUS                                Trade                        $478,300
       INC
       32111 ROCKHILL LN            ACCOUNT NO.: NOT AVAILABLE
       AUBERRY, CA 93602


3.3675 TIM MR.-FERDUN                           VARIOUS                              Third Party                        $250
       992 PERALTA AVE.                                                                 Claim
       ALBANY, CA 94706             ACCOUNT NO.: NOT AVAILABLE


3.3676 TIM WHITCOMB                             VARIOUS                              Third Party                         $44
       24905 CORTE POCO                                                                 Claim
       SALINAS, CA 93908            ACCOUNT NO.: NOT AVAILABLE


3.3677 TIM WHITCOMB                             VARIOUS                              Third Party                         $59
       24905 CORTE POCO                                                                 Claim
       SALINAS, CA 93908            ACCOUNT NO.: NOT AVAILABLE


3.3678 TIMOTHY COLE                             VARIOUS                              Third Party                      $1,000
       694 28TH ST.                                                                     Claim
       SAN FRANCISCO, CA 94131      ACCOUNT NO.: NOT AVAILABLE


3.3679 TIMOTHY DOBLER                           VARIOUS                              Third Party                      $1,377
       1401 KNOB HILL RD                                                                Claim
       UKIAH, CA 95482              ACCOUNT NO.: NOT AVAILABLE


3.3680 TIMOTHY HANFORD                          VARIOUS                                Trade                            $300
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3681 TIMOTHY MC QUADE                         VARIOUS                              Third Party                         $50
       295 MONTEREY BLVD #3                                                             Claim
       SAN FRANCISCO, CA 94131      ACCOUNT NO.: NOT AVAILABLE


3.3682 TITO BALLING INC                         VARIOUS                                Trade                         $14,166
       700 W ELM
       COALINGA, CA 93210           ACCOUNT NO.: NOT AVAILABLE


3.3683 TJ-H2B ANALYTICAL SERVICES               VARIOUS                                Trade                         $36,989
       USA LLC
       3123 FITE CIRCLE             ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95827


3.3684 TK & ASSOCIATES, INC.                    VARIOUS                                Trade                          $2,804
       14130 WASHINGTON AVE.
       SAN LEANDRO, CA 94578        ACCOUNT NO.: NOT AVAILABLE




                                           Page 336 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 336
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3685 TODD BIT-REGONINI                        VARIOUS                              Third Party                     $10,405
       901 MARINERS AVENUE BLVD,                                                        Claim
       7TH FLOOR                    ACCOUNT NO.: NOT AVAILABLE
       SAN MATEO, CA 94404


3.3686 TODD LLOYD                               VARIOUS                              Third Party                      $4,929
       359 PROSPECT AVE                                                                 Claim
       SAN FRANCISCO, CA 94110      ACCOUNT NO.: NOT AVAILABLE


3.3687 TOM BENNINGHOVEN                         VARIOUS                                Trade                              $8
       P.O. BOX 37
       ZENIA, CA 95595              ACCOUNT NO.: NOT AVAILABLE


3.3688 TOM DAUTERMAN                            VARIOUS                              Third Party                      $1,532
       1017 CORDEILA COURT                                                              Claim
       CHICO, CA 95926              ACCOUNT NO.: NOT AVAILABLE


3.3689 TOM GENTRY CALIFORNIA                    VARIOUS                                Trade                         $10,500
       COMPANY
       P.O. BOX 295                 ACCOUNT NO.: NOT AVAILABLE
       HONOLULU, HI 96809-0295


3.3690 TONY LAWLOR                              VARIOUS                              Third Party                        $412
       1200 SUMMIT LAKE DR.                                                             Claim
       ANGWIN, CA 94508             ACCOUNT NO.: NOT AVAILABLE


3.3691 TONY S WU                                VARIOUS                                Trade                          $8,000
       7004 HARTLEY COURT
       MODESTO, CA 95358            ACCOUNT NO.: NOT AVAILABLE


3.3692 TOPAZ SOLAR FARMS LLC                    VARIOUS                                Trade                     $10,304,398
       666 GRAND AVE DMR8
       DES MOINES, IA 50309         ACCOUNT NO.: NOT AVAILABLE


3.3693 TORO ENERGY GP INC                       VARIOUS                                Trade                         $69,642
       6380 LBJ FREEWAY STE 294
       DALLAS, TX 75250             ACCOUNT NO.: NOT AVAILABLE


3.3694 TORREY RIDGE LP                          VARIOUS                                Trade                          $7,500
       46 E PENINSULA CENTER DR
       ROLLING HILLS ESTATES, CA    ACCOUNT NO.: NOT AVAILABLE
       90274


3.3695 TOTAL TRAFFIC CONTROL INC                VARIOUS                                Trade                        $549,833
       1475 DONNER AVE
       SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE




                                           Page 337 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 337
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3696 TOWILL INC                               VARIOUS                               Trade                       $364,195
       2300 CLAYTON RD STE 1200
       CONCORD, CA 94520            ACCOUNT NO.: NOT AVAILABLE


3.3697 TOWN OF ATHERTON                         VARIOUS                               Trade                         $6,078
       91 ASHFIELD RD
       ATHERTON, CA 94027           ACCOUNT NO.: NOT AVAILABLE


3.3698 TOWN OF CORTE MADERA                     VARIOUS                               Trade                         $2,100
       233 TAMALPAIS DR #200
       CORTE MADERA, CA 94925       ACCOUNT NO.: NOT AVAILABLE


3.3699 TOWN OF HILLSBOROUGH                     VARIOUS                               Trade                         $2,869
       1600 FLORIBUNDA AVE
       HILLSBOROUGH, CA 94010       ACCOUNT NO.: NOT AVAILABLE


3.3700 TOWN OF LOS ALTOS HILLS                  VARIOUS                               Trade                         $2,960
       26379 FREMONT RD
       LOS ALTOS HILLS, CA 94024    ACCOUNT NO.: NOT AVAILABLE


3.3701 TOWN OF LOS GATOS                        VARIOUS                               Trade                         $9,497
       110 E MAIN ST
       LOS GATOS, CA 95030          ACCOUNT NO.: NOT AVAILABLE


3.3702 TOWN OF PARADISE                         VARIOUS                               Trade                        $52,393
       5555 SKYWAY
       PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE


3.3703 TOWN OF PARADISE                         VARIOUS                               Trade                           $805
       5555 SKYWAY
       PARADISE, CA 95969-4931      ACCOUNT NO.: NOT AVAILABLE


3.3704 TOWN OF SAN ANSELMO                      VARIOUS                               Trade                         $1,190
       525 SAN ANSELMO AVE
       SAN ANSELMO, CA 94960        ACCOUNT NO.: NOT AVAILABLE


3.3705 TOWN OF TIBURON                          VARIOUS                               Trade                           $690
       1505 TIBURON BLVD
       TIBURON, CA 94920            ACCOUNT NO.: NOT AVAILABLE


3.3706 TOWN OF YOUNTVILLE                       VARIOUS                               Trade                         $2,560
       6550 YOUNT ST
       YOUNTVILLE, CA 94599         ACCOUNT NO.: NOT AVAILABLE


3.3707 TOXCO INCORPORATED                       VARIOUS                               Trade                         $4,703
       125 EAST COMMERCIAL STE A
       ANAHEIM, CA 92801-1214       ACCOUNT NO.: NOT AVAILABLE


                                           Page 338 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 338
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.3708 TRACHTE INC                              VARIOUS                                Trade                         $99,090
       422 N BURR OAK AVE
       OREGON, WI 53575               ACCOUNT NO.: NOT AVAILABLE


3.3709 TRACY DELTA SOLID WASTE                  VARIOUS                                Trade                          $2,179
       MANAGEMENT
       P.O. BOX 274                   ACCOUNT NO.: NOT AVAILABLE
       TRACY, CA 95378


3.3710 TRACY J EGOSCUE                      VARIOUS                                    Trade                          $1,386
       3777 LONG BEACH BLVD STE 280
       LONG BEACH, CA 90807         ACCOUNT NO.: NOT AVAILABLE


3.3711 TRACY LAFONTAINE                         VARIOUS                              Third Party                         $50
       2845 BURTON DRIVE                                                                Claim
       OAKLAND, CA 94611              ACCOUNT NO.: NOT AVAILABLE


3.3712 TRAFFIC MANAGEMENT INC                   VARIOUS                                Trade                       $4,173,398
       2435 LEMON AVE
       SIGNAL HILL, CA 90755          ACCOUNT NO.: NOT AVAILABLE


3.3713 TRAK ASSETS LLC                          VARIOUS                                Trade                       $1,547,670
       6965 EL CAMINO REAL STE 105-
       476                            ACCOUNT NO.: NOT AVAILABLE
       CARLSBAD, CA 92009


3.3714 TRANSFORMER                              VARIOUS                                Trade                         $38,256
       TECHNOLOGIES LLC
       4709 TURNER RD SE              ACCOUNT NO.: NOT AVAILABLE
       SALEM, OR 97317


3.3715 TRC ENGINEERS INC                        VARIOUS                                Trade                          $2,596
       9685 RESEARCH DR
       IRVINE, CA 92618               ACCOUNT NO.: NOT AVAILABLE


3.3716 TRC PIPELINE SERVICES LLC                VARIOUS                                Trade                         $80,277
       21 GRIFFIN RD N
       WINDSOR, CT 6095               ACCOUNT NO.: NOT AVAILABLE


3.3717 TRC SOLUTIONS INC                        VARIOUS                                Trade                       $2,458,385
       2300 CLAYTON RD STE 610
       CONCORD, CA 94520              ACCOUNT NO.: NOT AVAILABLE


3.3718 TRC SOLUTIONS INC                        VARIOUS                                Trade                        $617,604
       505 SANSOME ST STE 1600
       SAN FRANCISCO, CA 94111        ACCOUNT NO.: NOT AVAILABLE




                                           Page 339 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 339
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3719 TRC SOLUTIONS INC                        VARIOUS                                Trade                       $6,019,950
       17911 VON KARMAN AVE STE
       400                          ACCOUNT NO.: NOT AVAILABLE
       IRVINE, CA 92614


3.3720 TREES INC                                VARIOUS                                Trade                         $94,592
       650 NO SAM HOUSTON PKWY
       EAST STE 20                  ACCOUNT NO.: NOT AVAILABLE
       HOUSTON, TX 77060


3.3721 TREES LLC                                VARIOUS                                Trade                         $25,596
       650 N SAM HOUSTON PKWY E
       HOUSTON, TX 77060            ACCOUNT NO.: NOT AVAILABLE


3.3722 TRENCH PLATE RENTAL CO                   VARIOUS                                Trade                        $482,626
       13217 LAURELDALE AVE
       DOWNEY, CA 90242             ACCOUNT NO.: NOT AVAILABLE


3.3723 TRENTON OAK RIDGE WINERY-                VARIOUS                              Third Party                      $8,545
       HUTCHISON                                                                        Claim
       PO BOX 440                   ACCOUNT NO.: NOT AVAILABLE
       LODI, CA 95240


3.3724 TRI-DAM PROJECT                          VARIOUS                                Trade                        $351,252
       P.O. BOX 1158
       PINECREST, CA 95364          ACCOUNT NO.: NOT AVAILABLE


3.3725 TRIDENT ENVIRONMENTAL &                  VARIOUS                                Trade                        $556,779
       ENGINEERING
       110 L ST #1                  ACCOUNT NO.: NOT AVAILABLE
       ANTIOCH, CA 94509


3.3726 TRIFACTA INC                             VARIOUS                                Trade                        $392,329
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3727 TRINET CONSTRUCTION INC                  VARIOUS                                Trade                            $530
       2560 MARIN ST
       SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.3728 TRINITY CONSULTANTS INC                  VARIOUS                                Trade                        $244,065
       12700 PARK CENTRAL DR STE
       2100                         ACCOUNT NO.: NOT AVAILABLE
       DALLAS, TX 75251


3.3729 TRINITY PUBLIC UTILITY                   VARIOUS                                Trade                             $65
       DISTRICT
       P.O. BOX 1410                ACCOUNT NO.: NOT AVAILABLE
       WEAVERVILLE, CA 96093

                                           Page 340 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 340
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3730 TRI-PACIFIC SUPPLY INC                   VARIOUS                                Trade                        $661,931
       4345 PACIFIC STREET
       ROCKLIN, CA 95677            ACCOUNT NO.: NOT AVAILABLE


3.3731 TRIPLE HS INC                            VARIOUS                                Trade                          $3,387
       983 UNIVERSITY AVE BLDG D
       LOS GATOS, CA 95032          ACCOUNT NO.: NOT AVAILABLE


3.3732 TRIPWIRE INC                             VARIOUS                                Trade                        $199,901
       308 SW 2ND AVE STE 400
       PORTLAND, OR 97204           ACCOUNT NO.: NOT AVAILABLE


3.3733 TRISTAR INC                              VARIOUS                                Trade                         $47,310
       3740 E LA SALLE ST
       PHOENIX, AZ 85040            ACCOUNT NO.: NOT AVAILABLE


3.3734 TRISTATE ENTERPRISES                     VARIOUS                              Third Party                        $758
       2133 LEGHORN ST                                                                  Claim
       MOUNTAIN VIEW, CA 94043      ACCOUNT NO.: NOT AVAILABLE


3.3735 TRITON CONSTRUCTION                      VARIOUS                                Trade                         $15,140
       SERVICES INC
       21510 MEADOW OAKS LANE       ACCOUNT NO.: NOT AVAILABLE
       WEIMAR, CA 95736


3.3736 TRUDY BIANCHI                            VARIOUS                                Trade                          $2,514
       8391 PLEASANT GROVE RD
       ELVERTA, CA 95626            ACCOUNT NO.: NOT AVAILABLE


3.3737 TRUONG THANH RESTAURANT                  VARIOUS                              Third Party                      $6,111
       680 BARBER LN                                                                    Claim
       SANTA CLARA, CA 95035        ACCOUNT NO.: NOT AVAILABLE


3.3738 TRUQUA ENTERPRISES LLC                   VARIOUS                                Trade                          $2,301
       47 W POLK ST STE 150
       CHICAGO, IL 60605            ACCOUNT NO.: NOT AVAILABLE


3.3739 TSG DIRECT LLC                           VARIOUS                                Trade                            $498
       20992 AVENIDA AMAPOLA
       LAKE FOREST, CA 92630        ACCOUNT NO.: NOT AVAILABLE


3.3740 TSI INC                                  VARIOUS                                Trade                          $1,609
       500 CARDIGAN RD
       SHOREVIEW, MN 55126          ACCOUNT NO.: NOT AVAILABLE




                                           Page 341 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 341
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3741 TSU TREE SERVICE UNLIMITED               VARIOUS                               Trade                       $186,638
       INC
       5531 SILVER LODE DR           ACCOUNT NO.: NOT AVAILABLE
       PLACERVILLE, CA 95667


3.3742 TTG SYSTEMS INC                          VARIOUS                               Trade                        $27,720
       204-10464 MAYFIELD RD NW
       EDMONTON, AB T5P 4P4          ACCOUNT NO.: NOT AVAILABLE


3.3743 TULE TRASH COMPANY LLC                   VARIOUS                               Trade                         $4,866
       11852 ROAD 122
       PIXLEY, CA 93256              ACCOUNT NO.: NOT AVAILABLE


3.3744 TULLETT PREBON AMERICAS                  VARIOUS                               Trade                         $1,355
       CORP
       101 HUDSON ST                 ACCOUNT NO.: NOT AVAILABLE
       JERSEY CITY, NJ 7302


3.3745 TULSA INSPECTION                         VARIOUS                               Trade                      $4,132,193
       RESOURCES LLC
       5727 S LEWIS AVE STE 300      ACCOUNT NO.: NOT AVAILABLE
       TULSA, OK 74105


3.3746 TUNNEL HILL HYDRO LLC                    VARIOUS                               Trade                        $10,898
       7311 GREENHAVEN DR STE 275
       SACRAMENTO, CA 95831          ACCOUNT NO.: NOT AVAILABLE


3.3747 TUOLUMNE UTILITIES DIST                  VARIOUS                               Trade                           $611
       18885 NUGGET BLVD
       SONORA, CA 95370              ACCOUNT NO.: NOT AVAILABLE


3.3748 TURLOCK IRRIGATION DISTRICT              VARIOUS                               Trade                         $2,530
       333 EAST CANAL DR
       TURLOCK, CA 95381             ACCOUNT NO.: NOT AVAILABLE


3.3749 TURNER & TOWNSEND AMCL                   VARIOUS                               Trade                        $24,250
       INC
       11 E 26TH ST 5TH FL           ACCOUNT NO.: NOT AVAILABLE
       NEW YORK, NY 10010


3.3750 TURNER CONSTRUCTION                      VARIOUS                               Trade                    $20,650,531
       COMPANY
       343 SANSOME ST STE 500        ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94104


3.3751 TURNER TRANS LIFT INC                    VARIOUS                               Trade                         $8,443
       520 E NORRIS RD
       BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


                                           Page 342 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 342
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.3752 TWENTY FIRST CENTURY                     VARIOUS                                Trade                        $169,899
       11808 MIRACLE HILLS DR FLR 3
       OMAHA, NE 68154                ACCOUNT NO.: NOT AVAILABLE


3.3753 TY TAITE                                 VARIOUS                              Third Party                        $197
       P.O. BOX 787                                                                     Claim
       PIONEER, CA 95666              ACCOUNT NO.: NOT AVAILABLE


3.3754 TYCO ELECTRONICS CORP                    VARIOUS                                Trade                          $2,208
       8000 PURFOY RD
       FUQUAY-VARINA, NC 27526        ACCOUNT NO.: NOT AVAILABLE


3.3755 TYCO INTEGRATED SECURITY                 VARIOUS                                Trade                       $4,179,090
       LLC
       4700 EXCHANGE CT STE 300       ACCOUNT NO.: NOT AVAILABLE
       BOCA RATON, FL 33431


3.3756 TYLER DERBY                              VARIOUS                              Third Party                        $549
       17000 ALMA BRIDGE RD                                                             Claim
       LOS GATOS, CA 95033            ACCOUNT NO.: NOT AVAILABLE


3.3757 TYLER HUMPHREY MCH                       VARIOUS                              Third Party                      $2,664
       ELECTRIC                                                                         Claim
       7693 LONGARD RD                ACCOUNT NO.: NOT AVAILABLE
       LIVERMORE, CA 94551


3.3758 TYLER J NIELSEN                          VARIOUS                                Trade                         $18,271
       25578 COUNTY RD 34
       WINTERS, CA 95694              ACCOUNT NO.: NOT AVAILABLE


3.3759 TYRRELL RESOURCES INC                    VARIOUS                                Trade                         $44,550
       P.O. BOX 493460
       REDDING, CA 96049              ACCOUNT NO.: NOT AVAILABLE


3.3760 U S CELLULAR                             VARIOUS                                Trade                             $49
       8410 W BRYN MAWR AVE
       CHICAGO, IL 60631              ACCOUNT NO.: NOT AVAILABLE


3.3761 U S FISH AND WILDLIFE                    VARIOUS                                Trade                            $100
       SERVICE
       2800 COTTAGE WAY #W-2605       ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95825


3.3762 U S TRUSTEE PAYMENT CENTER         VARIOUS                                      Trade                         $30,000
       P.O. BOX 70937
       CHARLOTTE, NC 28272        ACCOUNT NO.: NOT AVAILABLE




                                           Page 343 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 343
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.3763 UC REGENTS                               VARIOUS                                Trade                         $52,024
       UNIVERSITY OF CALIFORNIA
       SANTA BARBARA, CA 93106-3210   ACCOUNT NO.: NOT AVAILABLE


3.3764 UC REGENTS                               VARIOUS                                Trade                        $244,424
       2087 ADDISON ST 2ND FL
       BERKELEY, CA 94704-1103        ACCOUNT NO.: NOT AVAILABLE


3.3765 UCP SOLEDAD LLC                          VARIOUS                              Third Party                     $49,673
       900 E. HAMILTON AVE.                                                             Claim
       CAMPBELL, CA 95008             ACCOUNT NO.: NOT AVAILABLE


3.3766 UL VERIFICATION SERVICES INC             VARIOUS                                Trade                          $4,080
       333 PFINGSTEN RD
       NORTHBROOK, IL 60062           ACCOUNT NO.: NOT AVAILABLE


3.3767 ULINE                                    VARIOUS                                Trade                          $1,510
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.3768 UMANG MEHTA                              VARIOUS                                Trade                          $2,000
       829 CASTRO ST
       SAN FRANCISCO, CA 94114        ACCOUNT NO.: NOT AVAILABLE


3.3769 UMS GROUP INC                            VARIOUS                                Trade                        $284,741
       300 INTERPACE PKWY STE C380
       PARSIPPANY, NJ 7054            ACCOUNT NO.: NOT AVAILABLE


3.3770 UNDERGROUND                              VARIOUS                                Trade                     $10,763,867
       CONSTRUCTION CO INC
       5145 INDUSTRIAL WAY            ACCOUNT NO.: NOT AVAILABLE
       BENICIA, CA 94510


3.3771 UNDERGROUND SERVICE                      VARIOUS                                Trade                            $647
       ALERT
       P.O. BOX 77070                 ACCOUNT NO.: NOT AVAILABLE
       CORONA, CA 92877-0102


3.3772 UNICO MECHANICAL                         VARIOUS                                Trade                          $5,000
       CORPORATION
       1209 POLK ST                   ACCOUNT NO.: NOT AVAILABLE
       BENICIA, CA 94510


3.3773 UNIFY CONSULTING LLC                     VARIOUS                                Trade                        $171,955
       1518 1ST AVE S STE 201
       SEATTLE, WA 98134              ACCOUNT NO.: NOT AVAILABLE




                                           Page 344 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 344
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3774 UNION ISLAND RECLAMATION                 VARIOUS                               Trade                           $750
       343 MAIN ST STE 815
       STOCKTON, CA 95202           ACCOUNT NO.: NOT AVAILABLE


3.3775 UNION PACIFIC RAILROAD                   VARIOUS                               Trade                         $4,555
       1400 DOUGLAS ST STOP 1690
       OMAHA, NE 68179-1690         ACCOUNT NO.: NOT AVAILABLE


3.3776 UNION PACIFIC RAILROAD                   VARIOUS                               Trade                         $1,177
       1800 FARNAM ST
       OMAHA, NE 68102              ACCOUNT NO.: NOT AVAILABLE


3.3777 UNION PACIFIC RAILROAD CO                VARIOUS                               Trade                        $40,152
       1400 DOUGLAS ST MS#1750
       OMAHA, NE 68179-1750         ACCOUNT NO.: NOT AVAILABLE


3.3778 UNION PACIFIC RAILROAD CO                VARIOUS                               Trade                         $4,655
       1400 DOUGLAS ST MAIL STOP
       1030                         ACCOUNT NO.: NOT AVAILABLE
       OMAHA, NE 68179-1030


3.3779 UNION PACIFIC RAILROAD CO                VARIOUS                               Trade                         $6,685
       12567 COLLECTIONS CENTER
       DR                           ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60693


3.3780 UNION SANITARY DISTRICT                  VARIOUS                               Trade                         $1,280
       5072 BENSON ROAD
       UNION CITY, CA 94587-2508    ACCOUNT NO.: NOT AVAILABLE


3.3781 UNISONT ENGINEERING INC                  VARIOUS                               Trade                        $60,900
       333 HEGENBERGER RD STE 310
       OAKLAND, CA 94621-2222       ACCOUNT NO.: NOT AVAILABLE


3.3782 UNITED ENERGY TRADING LLC                VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3783 UNITED PRO PAINTING INC                  VARIOUS                               Trade                         $1,948
       22345 MEEKLAND AVE
       HAYWARD, CA 94541            ACCOUNT NO.: NOT AVAILABLE


3.3784 UNITED RENTALS (NORTH                    VARIOUS                               Trade                       $624,067
       AMERICA) INC
       100 FIRST STAMFORD PLACE     ACCOUNT NO.: NOT AVAILABLE
       STE 700
       STAMFORD, CT 6902



                                           Page 345 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 345
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3785 UNITED RENTALS INC                       VARIOUS                               Trade                         $4,241
       635 TANK FARM ROAD
       SAN LUIS OBISPO, CA 93401     ACCOUNT NO.: NOT AVAILABLE


3.3786 UNITED STATES GYPSUM                     VARIOUS                               Trade                         $3,125
       COMPANY
       NOT AVAILABLE                 ACCOUNT NO.: NOT AVAILABLE


3.3787 UNITED STATES POSTAL                     VARIOUS                               Trade                         $1,700
       SERVICE
       485 SANTA CLARA ST            ACCOUNT NO.: NOT AVAILABLE
       VALLEJO, CA 94590


3.3788 UNITED STATES POSTMASTER                 VARIOUS                               Trade                         $1,000
       OF SAN
       1300 EVANS ST                 ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94124


3.3789 UNITEDLEX CORPORATION                    VARIOUS                               Trade                        $25,054
       6130 SPRINT PARKWAY STE 300
       OVERLAND PARK, KS 66211       ACCOUNT NO.: NOT AVAILABLE


3.3790 UNIVAR USA INC LOS ANGELES               VARIOUS                               Trade                         $1,875
       2600 S GARFIELD AVE
       CITY OF COMMERCE, CA 90040    ACCOUNT NO.: NOT AVAILABLE


3.3791 UNIVAR USA INC- SAN JOSE                 VARIOUS                               Trade                        $45,977
       2256 JUNCTION AVE
       SAN JOSE, CA 95131            ACCOUNT NO.: NOT AVAILABLE


3.3792 UNIVERSAL RECYCLING                      VARIOUS                               Trade                        $15,149
       SOLUTIONS INC
       231 MARKET PL #620            ACCOUNT NO.: NOT AVAILABLE
       SAN RAMON, CA 94583


3.3793 UNWIRED REVOLUTION                       VARIOUS                               Trade                      $1,599,897
       2720 N VAL VISTA DR
       MESA, AZ 85213                ACCOUNT NO.: NOT AVAILABLE


3.3794 UPS SUPPLY CHAIN SOLUTIONS               VARIOUS                               Trade                             $7
       INC
       28013 NETWORK PL              ACCOUNT NO.: NOT AVAILABLE
       CHICAGO, IL 60673-1280


3.3795 URBIN INC                                VARIOUS                               Trade                        $53,616
       596 DELLBROOK AVE
       SAN FRANCISCO, CA 94131       ACCOUNT NO.: NOT AVAILABLE



                                           Page 346 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 346
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3796 URN CONSULTING INC                       VARIOUS                                Trade                        $243,710
       818 KALI PL
       ROCKLIN, CA 95765             ACCOUNT NO.: NOT AVAILABLE


3.3797 URSULA ALBERTSON                         VARIOUS                              Third Party                        $127
       595 JENSEN LANE                                                                  Claim
       WINDSOR, CA 95492             ACCOUNT NO.: NOT AVAILABLE


3.3798 US BANK TRUST NA                         VARIOUS                                Trade                        $145,008
       1 CALIFORNIA ST #2100
       SAN FRANCISCO, CA 94111       ACCOUNT NO.: NOT AVAILABLE


3.3799 US CAD HOLDINGS LLC                      VARIOUS                                Trade                        $901,835
       18831 BARDEEN AVE STE 200
       IRVINE, CA 92612              ACCOUNT NO.: NOT AVAILABLE


3.3800 US COAST GUARD FINANCE                   VARIOUS                                Trade                            $488
       CENTER
       1430 KRISTINA WAY             ACCOUNT NO.: NOT AVAILABLE
       CHESAPEAKE, VA 23326


3.3801 US DEPARTMENT OF                         VARIOUS                                Trade                          $2,054
       AGRICULTURE
       P.O. BOX 301550               ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90030-1550


3.3802 US DEPARTMENT OF                         VARIOUS                                Trade                         $10,315
       CITIZENSHIP AND
       P.O. BOX 10129                ACCOUNT NO.: NOT AVAILABLE
       LAGUNA NIGUEL, CA 92607


3.3803 US DEPARTMENT OF THE                     VARIOUS                                Trade                         $37,490
       INTERIOR
       13461 SUNRISE VALLEY DR STE   ACCOUNT NO.: NOT AVAILABLE
       2
       HERNDON, VA 20171


3.3804 US DEPT OF ENERGY                        VARIOUS                                Trade                         $17,260
       P.O. BOX 3621
       PORTLAND, OR 97208            ACCOUNT NO.: NOT AVAILABLE


3.3805 US ECOLOGY INC                           VARIOUS                                Trade                        $323,318
       101 S CAPITOL BLVD STE 1000
       BOISE, ID 83702               ACCOUNT NO.: NOT AVAILABLE


3.3806 US FOREST SERVICE                        VARIOUS                                Trade                        $156,274
       P.O. BOX 301550
       LOS ANGELES, CA 90030-1550    ACCOUNT NO.: NOT AVAILABLE


                                           Page 347 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 347
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3807 US LEGAL SUPPORT INC                     VARIOUS                                Trade                            $706
       P.O. BOX 4772-41
       HOUSTON, TX 77210            ACCOUNT NO.: NOT AVAILABLE


3.3808 US POWER SERVICES LLC                    VARIOUS                                Trade                         $26,235
       6485 SHILOH RD STE B-700
       ALPHARETTA, GA 30005         ACCOUNT NO.: NOT AVAILABLE


3.3809 US TELEPACIFIC CORP                      VARIOUS                                Trade                         $75,628
       515 S FLOWER ST 47TH FLR
       LOS ANGELES, CA 90071        ACCOUNT NO.: NOT AVAILABLE


3.3810 USA MOBILITY WIRELESS INC                VARIOUS                                Trade                            $674
       6910 RICHMOND HWY
       ALEXANDRIA, VA 22306         ACCOUNT NO.: NOT AVAILABLE


3.3811 USA WASTE OF CALIFORNIA                  VARIOUS                                Trade                          $2,981
       P.O. BOX 541065
       LOS ANGELES, CA 90054-1065   ACCOUNT NO.: NOT AVAILABLE


3.3812 USA WASTE OF CALIFORNIA                  VARIOUS                                Trade                         $33,763
       P.O. BOX 541065
       LOS ANGELES, CA 90054        ACCOUNT NO.: NOT AVAILABLE


3.3813 USA WASTE OF CALIFORNIA                  VARIOUS                                Trade                         $36,294
       P.O. BOX 541065
       LOS ANGELES, CA 90054        ACCOUNT NO.: NOT AVAILABLE


3.3814 USAA / ASO ROSIE GALINDO                 VARIOUS                              Third Party                      $1,790
       530 B STREET 8TH FLOOR                                                           Claim
       SAN DIEGO, CA 92101          ACCOUNT NO.: NOT AVAILABLE


3.3815 USAA SUBROGATION                         VARIOUS                              Third Party                      $3,529
       DEPARTMENT                                                                       Claim
       PO BOX 659476                ACCOUNT NO.: NOT AVAILABLE
       SAN ANTONIO, CA 78265


3.3816 USPS                                     VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3817 UTICA WATER AND POWER                    VARIOUS                                Trade                          $4,595
       AUTHORITY
       1168 BOOSTER WAY             ACCOUNT NO.: NOT AVAILABLE
       ANGELS CAMP, CA 95222




                                           Page 348 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 348
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3818 UTILITIES INTERNATIONAL INC              VARIOUS                                Trade                          $4,603
       161 N CLARK ST #3400
       CHICAGO, IL 60601             ACCOUNT NO.: NOT AVAILABLE


3.3819 UTILITY CONSULTING GROUP                 VARIOUS                                Trade                        $243,294
       LLC
       23679 CALABASAS RD STE 263    ACCOUNT NO.: NOT AVAILABLE
       CALABASAS, CA 91302


3.3820 UTILITY DATA CONTRACTORS                 VARIOUS                                Trade                       $4,083,168
       INC
       82 INVERNESS DR EAST STE A1   ACCOUNT NO.: NOT AVAILABLE
       ENGLEWOOD, CO 80112


3.3821 UTILITY MANAGEMENT                       VARIOUS                                Trade                            $542
       SERVICES INC
       P.O. BOX 5173                 ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95927


3.3822 UTILITY SYSTEM EFFICIENCIES              VARIOUS                                Trade                        $309,586
       INC
       2108 MARCHITA WAY             ACCOUNT NO.: NOT AVAILABLE
       CARMICHAEL, CA 95608


3.3823 UTILITY TREE SERVICE INC                 VARIOUS                                Trade                        $117,534
       708 BLAIR MILL RD
       WILLOW GROVE, PA 19090        ACCOUNT NO.: NOT AVAILABLE


3.3824 UTILITY TREE SERVICE LLC                 VARIOUS                                Trade                        $529,990
       1237 DOKER DR
       MODESTO, CA 95351             ACCOUNT NO.: NOT AVAILABLE


3.3825 UTILITY TREE SERVICE LLC                 VARIOUS                                Trade                        $412,348
       1884 KEYSTONE CT STE A
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.3826 UTILLIGENT LLC                           VARIOUS                                Trade                         $89,352
       118 E MAIN ST
       NEW ALBANY, OH 43054          ACCOUNT NO.: NOT AVAILABLE


3.3827 V LOPEZ JR AND SONS GEN                  VARIOUS                                Trade                         $12,487
       ENGINEERING
       200 E FESLER ST #101          ACCOUNT NO.: NOT AVAILABLE
       SANTA MARIA, CA 93454


3.3828 VALERIE FRINT                            VARIOUS                              Third Party                         $65
       1128 3RD STREET                                                                  Claim
       MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE


                                           Page 349 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 349
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3829 VALIN CORPORATION                        VARIOUS                               Trade                             $7
       1941 RINGWOOD AVE
       SAN JOSE, CA 95131           ACCOUNT NO.: NOT AVAILABLE


3.3830 VALLEY CLEAN ENERGY                      VARIOUS                               Trade                             $0
       ALLIANCE
       NOT AVAILABLE                ACCOUNT NO.: NOT AVAILABLE


3.3831 VALLEY VISION INC                        VARIOUS                               Trade                        $49,383
       3400 3RD AVE
       SACRAMENTO, CA 95817         ACCOUNT NO.: NOT AVAILABLE


3.3832 VALUEOPTIONS OF CALIFORNIA          VARIOUS                                    Trade                       $337,670
       INC
       1400 CROSSWAYS BLVD STE 101 ACCOUNT NO.: NOT AVAILABLE
       CHESAPEAKE, VA 23320


3.3833 VAN DYKEN EVERETT                        VARIOUS                               Trade                         $4,000
       3611 RIDGEWOOD RD
       WILLITS, CA 95490            ACCOUNT NO.: NOT AVAILABLE


3.3834 VANTAGE WIND ENERGY LLC                  VARIOUS                               Trade                      $1,230,358
       ONE S WACKER DR STE 1900
       CHICAGO, IL 60606            ACCOUNT NO.: NOT AVAILABLE


3.3835 VASKEN DER HAROUTUNIAN                   VARIOUS                               Trade                         $1,600
       51 BIRCH AVE
       CLOVIS, CA 93611             ACCOUNT NO.: NOT AVAILABLE


3.3836 VASQUEZ COFFEE                           VARIOUS                               Trade                         $7,838
       P.O. BOX 40177
       SAN FRANCISCO, CA 94140      ACCOUNT NO.: NOT AVAILABLE


3.3837 VB-S1 ASSESTS LLC                        VARIOUS                               Trade                           $600
       750 PARK OF COMMERCE DR
       STE 20                       ACCOUNT NO.: NOT AVAILABLE
       BOCA RATON, FL 33487


3.3838 VCCT INC                                 VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3839 VEDDER PRICE PC                          VARIOUS                               Trade                        $14,781
       222 N LASALLE ST
       CHICAGO, IL 60601            ACCOUNT NO.: NOT AVAILABLE




                                           Page 350 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 350
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3840 VEGA ENGINEERING INC                     VARIOUS                               Trade                       $106,375
       2171 JUNIPERO SERRA BLVD
       DALY CITY, CA 94014           ACCOUNT NO.: NOT AVAILABLE


3.3841 VEGETATION SOLUTIONS INC                 VARIOUS                               Trade                         $5,776
       1211 PINECREST DR
       CONCORD, CA 94521             ACCOUNT NO.: NOT AVAILABLE


3.3842 VELAN VALVE CORP -                       VARIOUS                               Trade                        $10,888
       MONTREAL
       7007 COTE-DE-LIESSE           ACCOUNT NO.: NOT AVAILABLE
       MONTREAL, PQ H4T 1G2


3.3843 VEREGY CONSULTING LLC                    VARIOUS                               Trade                        $36,800
       2121 N CALIFORNIA BLVD STE
       290                           ACCOUNT NO.: NOT AVAILABLE
       WALNUT CREEK, CA 94596-7351


3.3844 VERIFORCE                                VARIOUS                               Trade                         $8,300
       1575 SAWDUST RD STE 600
       THE WOODLANDS, TX 77380       ACCOUNT NO.: NOT AVAILABLE


3.3845 VERINT AMERICAS INC                      VARIOUS                               Trade                        $12,238
       800 NORTHPOINT PKWY
       ALPHARETTA, GA 30005          ACCOUNT NO.: NOT AVAILABLE


3.3846 VERISIGN INC                             VARIOUS                               Trade                        $57,060
       12061 BLUEMONT WAY
       RESTON, VA 20190              ACCOUNT NO.: NOT AVAILABLE


3.3847 VERITAS US INC                           VARIOUS                               Trade                        $43,555
       500 E MIDDLEFIELD RD
       MOUNTAIN VIEW, CA 94043       ACCOUNT NO.: NOT AVAILABLE


3.3848 VERITEXT CORP                            VARIOUS                               Trade                        $98,162
       70 WILSHIRE BLVD STE 3500
       LOS ANGELES, CA 90017         ACCOUNT NO.: NOT AVAILABLE


3.3849 VERIZON BUSINESS NETWORK                 VARIOUS                               Trade                        $26,294
       SERVICES
       ONE VERIZON WAY               ACCOUNT NO.: NOT AVAILABLE
       BASKING RIDGE, NJ 7920


3.3850 VERIZON CONNECT TELO INC                 VARIOUS                               Trade                       $381,575
       20 ENTERPRISE DR STE 100
       ALISO VIEJO, CA 92656         ACCOUNT NO.: NOT AVAILABLE




                                           Page 351 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 351
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3851 VERIZON WIRELESS                         VARIOUS                               Trade                      $1,580,639
       ONE VERIZON PLACE TAX
       DEPARTME                     ACCOUNT NO.: NOT AVAILABLE
       ALPHARETTA, GA 30004


3.3852 VERMILION RESOURCE                       VARIOUS                               Trade                           $125
       MANAGEMENT INC
       41441 TOLLHOUSE RD           ACCOUNT NO.: NOT AVAILABLE
       SHAVER LAKE, CA 93664


3.3853 VERMONT ENERGY                           VARIOUS                               Trade                             $0
       INVESTMENT CORP
       128 LAKESIDE AVE STE 401     ACCOUNT NO.: NOT AVAILABLE
       BURLINGTON, VT 5401


3.3854 VERSALENCE LLC                           VARIOUS                               Trade                        $20,256
       3328 NW OGDEN ST
       CAMAS, WA 98607              ACCOUNT NO.: NOT AVAILABLE


3.3855 VERTIV CORP                              VARIOUS                               Trade                        $48,820
       1050 DEARBORN DR
       COLUMBUS, OH 43299           ACCOUNT NO.: NOT AVAILABLE


3.3856 VERTIV SERVICES INC                      VARIOUS                               Trade                        $24,731
       610 EXECUTIVE CAMPUS DR
       WESTERVILLE, OH 43082        ACCOUNT NO.: NOT AVAILABLE


3.3857 VERUS ASSOCIATES INC                     VARIOUS                               Trade                        $54,290
       1355 WILLOW WAY STE 120
       CONCORD, CA 94520            ACCOUNT NO.: NOT AVAILABLE


3.3858 VERVE FARMS INC                          VARIOUS                               Trade                           $500
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3859 VETERAN POWER INC                        VARIOUS                               Trade                      $9,020,041
       100 OAK RD
       BENICIA, CA 94510            ACCOUNT NO.: NOT AVAILABLE


3.3860 VIADATA LP                               VARIOUS                               Trade                        $19,729
       410 LONGVIEW DR
       SUGAR LAND, TX 77478         ACCOUNT NO.: NOT AVAILABLE


3.3861 VIBROSYSTM INC                           VARIOUS                               Trade                        $18,308
       2727 JACQUES-CARTIER BLVD
       EAST                         ACCOUNT NO.: NOT AVAILABLE
       LONQUEUIL, PQ J4N 1L7



                                           Page 352 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 352
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3862 VICENTE SUAREZ                           VARIOUS                              Third Party                      $2,153
       1612 WASHINGTON COURT                                                            Claim
       DELANO, CA 93215             ACCOUNT NO.: NOT AVAILABLE


3.3863 VICTOR BACKHOE INC                       VARIOUS                                Trade                         $25,040
       991 LITTLE MORRO CREEK RD
       MORRO BAY, CA 93442          ACCOUNT NO.: NOT AVAILABLE


3.3864 VICTOR PEREZ                             VARIOUS                                Trade                            $330
       1721 CERRA VISTA DR
       HOLLISTER, CA 95023          ACCOUNT NO.: NOT AVAILABLE


3.3865 VIKING AUTOMATIC SPRINKLER               VARIOUS                                Trade                         $35,333
       CO
       4961 INDUSTRY DR             ACCOUNT NO.: NOT AVAILABLE
       MEDFORD, OR 97502-1200


3.3866 VIKING VENTURES LLC                      VARIOUS                                Trade                          $1,500
       2020 STANDIFORD AVE BLDG A
       MODESTO, CA 95350            ACCOUNT NO.: NOT AVAILABLE


3.3867 VINCE SIGAL ELECTRIC INC                 VARIOUS                                Trade                        $944,323
       P.O. BOX 1995
       WINDSOR, CA 95492            ACCOUNT NO.: NOT AVAILABLE


3.3868 VINEYARD VALLEY                          VARIOUS                              Third Party                      $2,184
       290 POPE STREET                                                                  Claim
       SAINT HELENA, CA 94574       ACCOUNT NO.: NOT AVAILABLE


3.3869 VINTNER SOLAR LLC                        VARIOUS                                Trade                         $19,717
       14 WALL ST 20TH FLOOR
       NEW YORK, NY 10005           ACCOUNT NO.: NOT AVAILABLE


3.3870 VIOLET PRESCOD                           VARIOUS                              Third Party                      $2,586
       1290 THOMAS AVENUE                                                               Claim
       SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.3871 VIRGILIO TRUJILLO & ATTY                 VARIOUS                              Third Party                      $8,600
       ANGUIANO                                                                         Claim
       627 13TH ST, SUITE C         ACCOUNT NO.: NOT AVAILABLE
       MODESTO, CA 95354


3.3872 VIRGINIA DEPT OF TAXATION                VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE




                                           Page 353 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 353
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Trade Payables

3.3873 VIRGINIA MASON INSTITUTE                 VARIOUS                               Trade                        $22,400
       1100 NINTH AVE
       SEATTLE, WA 98101              ACCOUNT NO.: NOT AVAILABLE


3.3874 VIRGINIA SCHENK                          VARIOUS                               Trade                        $12,485
       983 SOUTH 4TH ST UNIT A
       GROVER BEACH, CA 93433         ACCOUNT NO.: NOT AVAILABLE


3.3875 VIRTUAL HOLD TECHNOLOGY                  VARIOUS                               Trade                        $56,250
       LLC
       3875 EMBASSY PKWY STE 350      ACCOUNT NO.: NOT AVAILABLE
       AKRON, OH 44333


3.3876 VISION RESEARCH INC                      VARIOUS                               Trade                        $63,315
       100 DEY RD
       WAYNE, NJ 7470                 ACCOUNT NO.: NOT AVAILABLE


3.3877 VISION SERVICE PLAN                      VARIOUS                               Trade                        $26,556
       P.O. BOX 45210
       SAN FRANCISCO, CA 94145-5210   ACCOUNT NO.: NOT AVAILABLE


3.3878 VISTA CORPORATION                        VARIOUS                               Trade                        $86,267
       P.O. BOX 382
       SAINT HELANA, CA 94574         ACCOUNT NO.: NOT AVAILABLE


3.3879 VISTA ENERGY MARKETING LP                VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                      ACCOUNT NO.: NOT AVAILABLE


3.3880 VISUAL SOUND INC                         VARIOUS                               Trade                         $9,234
       485 PARK WAY
       BROOMALL, PA 19008             ACCOUNT NO.: NOT AVAILABLE


3.3881 VOGT POWER INTERNATIONAL                 VARIOUS                               Trade                         $6,038
       4000 DUPONT CIRCLE
       LOUISVILLE, KY 40207           ACCOUNT NO.: NOT AVAILABLE


3.3882 VOITH HYDRO INC                          VARIOUS                               Trade                       $732,819
       760 EAST BERLIN RD
       YORK, PA 17408                 ACCOUNT NO.: NOT AVAILABLE


3.3883 VOSS LABORATORIES INC                    VARIOUS                               Trade                        $17,248
       4740 E 2ND ST STE 33
       BENICIA, CA 94510              ACCOUNT NO.: NOT AVAILABLE




                                           Page 354 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 354
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3884 VRG CONTROLS LLC                         VARIOUS                                Trade                         $45,418
       467 RIDGE RD
       HIGHLAND PARK, IL 60035      ACCOUNT NO.: NOT AVAILABLE


3.3885 VULCAN CONSTRUCTION AND                  VARIOUS                                Trade                        $498,466
       1010 W WHITESBRIDGE AVE
       FRESNO, CA 93706             ACCOUNT NO.: NOT AVAILABLE


3.3886 W BRADLEY ELECTRIC INC                   VARIOUS                                Trade                          $9,042
       90 HILL ROAD
       NOVATO, CA 94945             ACCOUNT NO.: NOT AVAILABLE


3.3887 W K MCLELLAN CO                          VARIOUS                                Trade                        $635,766
       254 SEARS POINT RD
       PETALUMA, CA 94954           ACCOUNT NO.: NOT AVAILABLE


3.3888 W W GRAINGER INC                         VARIOUS                                Trade                         $18,789
       100 GRAINGER PKWY
       LAKE FOREST, IL 60045-5201   ACCOUNT NO.: NOT AVAILABLE


3.3889 WADE HANSEN                              VARIOUS                                Trade                            $500
       1200 PROSPECT STE 550
       LA JOLLA, CA 92037           ACCOUNT NO.: NOT AVAILABLE


3.3890 WADE WRIGHT                              VARIOUS                              Third Party                        $171
       897 UNION ST                                                                     Claim
       SAN FRANCISCO, CA 94133      ACCOUNT NO.: NOT AVAILABLE


3.3891 WAGEWORKS INC                            VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3892 WAGEWORKS INC                            VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3893 WALKER & ASSOCIATES INC                  VARIOUS                                Trade                         $18,537
       7129 OLD HWY 52 N
       WELCOME, NC 27374            ACCOUNT NO.: NOT AVAILABLE


3.3894 WALSH MEDIA INC                          VARIOUS                                Trade                          $2,777
       579 W NORTH AVE STE 200
       ELMHURST, IL 60126           ACCOUNT NO.: NOT AVAILABLE


3.3895 WALTER AND PRINCE LLP                    VARIOUS                                Trade                          $4,196
       208 E ST
       SANTA ROSA, CA 95404         ACCOUNT NO.: NOT AVAILABLE


                                           Page 355 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 355
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3896 WALTER WOLFORD                           VARIOUS                              Third Party                        $110
       FIRST SREET (ACROSS FROM                                                         Claim
       SOLVANG, CA 93446            ACCOUNT NO.: NOT AVAILABLE


3.3897 WANDA GAINES                             VARIOUS                              Third Party                      $1,000
       PO BOX 55010                                                                     Claim
       STOCKTON, CA 95205           ACCOUNT NO.: NOT AVAILABLE


3.3898 WARTSILA NORTH AMERICA INC               VARIOUS                                Trade                         $89,975
       16330 AIR CENTER BLVD
       HOUSTON, TX 77032            ACCOUNT NO.: NOT AVAILABLE


3.3899 WASHINGTON FORESTRY                      VARIOUS                                Trade                         $15,157
       CONSULTING INC
       1919 YELM HIGHWAY SE         ACCOUNT NO.: NOT AVAILABLE
       OLYMPIA, WA 98501


3.3900 WASTE CONNECTIONS OF CA                  VARIOUS                                Trade                          $2,074
       580 TRUCK ST
       PLACERVILLE, CA 95667        ACCOUNT NO.: NOT AVAILABLE


3.3901 WASTE CONNECTIONS OF CA                  VARIOUS                                Trade                          $1,608
       INCORPORATE
       1805 AIRPORT BLVD            ACCOUNT NO.: NOT AVAILABLE
       RED BLUFF, CA 96080


3.3902 WASTE CONTROL SPECIALISTS                VARIOUS                                Trade                         $16,675
       LLC
       17101 PRESTON RD STE 115     ACCOUNT NO.: NOT AVAILABLE
       DALLAS, TX 75248


3.3903 WASTE MANAGEMENT - UKIAH                 VARIOUS                                Trade                          $4,811
       P.O. BOX 541065
       LOS ANGELES, CA 90054-1065   ACCOUNT NO.: NOT AVAILABLE


3.3904 WASTE MANAGEMENT                         VARIOUS                                Trade                          $1,488
       COLLECTION
       P.O. BOX 541065              ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90054-1065


3.3905 WASTE MANAGEMENT OF                      VARIOUS                                Trade                          $1,957
       ALAMEDA COUNTY
       172 98TH AVE                 ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94603


3.3906 WASTE MANAGEMENT OF                      VARIOUS                                Trade                            $315
       CALIFORNIA INC
       1200 W CITY RANCH RD         ACCOUNT NO.: NOT AVAILABLE
       PALMDALE, CA 93551

                                           Page 356 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 356
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3907 WATER DYNAMICS INC                       VARIOUS                                Trade                         $24,121
       4877 W JENNIFER STE 104
       FRESNO, CA 93722             ACCOUNT NO.: NOT AVAILABLE


3.3908 WATER TECTONICS INC                      VARIOUS                                Trade                         $38,076
       6300 MERRILL CREEK PKWY C-
       100                          ACCOUNT NO.: NOT AVAILABLE
       EVERETT, WA 98203-1577


3.3909 WATERMAN VALVE LLC                       VARIOUS                                Trade                          $1,800
       25500 ROAD 204
       EXETER, CA 93221             ACCOUNT NO.: NOT AVAILABLE


3.3910 WATTTIME CORPORATION                     VARIOUS                                Trade                         $12,000
       BROADWAY FL 3
       OAKLAND, CA 94607            ACCOUNT NO.: NOT AVAILABLE


3.3911 WAVE DIV HOLDINGS LLC                    VARIOUS                                Trade                          $3,300
       401 PARKPLACE CENTER STE
       500                          ACCOUNT NO.: NOT AVAILABLE
       KIRKLAND, WA 98033


3.3912 WAY-MAR CONSTRUCTION CO                  VARIOUS                                Trade                        $250,317
       INC
       P.O. BOX 12645               ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93778


3.3913 WAYNE WESTON WOLCOTT                     VARIOUS                                Trade                          $4,829
       959 CHEYENNE DR
       WALNUT CREEK, CA 94598       ACCOUNT NO.: NOT AVAILABLE


3.3914 WEATHER DECISION                         VARIOUS                                Trade                         $38,499
       TECHNOLOGIES INC
       201 DAVID L BOREN BLVD STE   ACCOUNT NO.: NOT AVAILABLE
       270
       NORMAN, OK 73072


3.3915 WECTEC GLOBAL PROJECT                    VARIOUS                                Trade                         $10,095
       SERVICES INC
       128 S TRYON ST STE 400       ACCOUNT NO.: NOT AVAILABLE
       CHARLOTTE, NC 28202


3.3916 WEED MANAGEMENT COMPANY                  VARIOUS                                Trade                        $108,510
       80 SPRINGBROOK CIRCLE
       SACRAMENTO, CA 95831         ACCOUNT NO.: NOT AVAILABLE


3.3917 WEIDAN WU                                VARIOUS                              Third Party                         $13
       1835 EDNAMARY WAY                                                                Claim
       MOUNTAIN VIEW, CA 94040      ACCOUNT NO.: NOT AVAILABLE

                                           Page 357 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 357
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3918 WELDSTAR CO                              VARIOUS                                Trade                          $4,058
       1750 MITCHELL RD
       AURORA, IL 60507              ACCOUNT NO.: NOT AVAILABLE


3.3919 WELDY ENTERPRISES INC                    VARIOUS                                Trade                        $125,450
       6 NORTH LN
       ORINDA, CA 95463              ACCOUNT NO.: NOT AVAILABLE


3.3920 WELKER INC                               VARIOUS                                Trade                        $129,120
       13839 W BELLFORT
       SUGAR LAND, TX 77487-0138     ACCOUNT NO.: NOT AVAILABLE


3.3921 WELL ANALYSIS CORPORATION                VARIOUS                                Trade                         $32,386
       INC
       P.O. BOX 20008                ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93390


3.3922 WELLS TECHNOLOGY INC                     VARIOUS                                Trade                            $860
       4885 WINDSOR CT NW
       BEMIDJI, MN 56601             ACCOUNT NO.: NOT AVAILABLE


3.3923 WENDY & JEFFREY FORD                     VARIOUS                              Third Party                      $8,959
       2856 SAN JUAN BLVD.                                                              Claim
       BELMONT, CA 94002             ACCOUNT NO.: NOT AVAILABLE


3.3924 WENDY KUHN                               VARIOUS                              Third Party                        $399
       3845 KAPAKA LANE                                                                 Claim
       WHEATLAND, CA 95692           ACCOUNT NO.: NOT AVAILABLE


3.3925 WENYING LI                               VARIOUS                              Third Party                        $350
       159 BRIGHTON AVE                                                                 Claim
       SAN FRANCISCO, CA 94112       ACCOUNT NO.: NOT AVAILABLE


3.3926 WENYING LI                               VARIOUS                              Third Party                        $350
       159 BRIGHTON AVE                                                                 Claim
       SAN FRANCISCO, CA 94112       ACCOUNT NO.: NOT AVAILABLE


3.3927 WESCHLER INSTRUMENTS                     VARIOUS                                Trade                          $1,978
       16900 FOLTZ INDUSTRIAL PKWY
       CLEVELAND, OH 44149           ACCOUNT NO.: NOT AVAILABLE


3.3928 WESLEY ALAN COOK                         VARIOUS                                Trade                         $49,850
       19260 EDDY CT
       COTTONWOOD, CA 96022          ACCOUNT NO.: NOT AVAILABLE




                                           Page 358 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 358
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3929 WEST COAST GROWTH                        VARIOUS                               Trade                       $149,373
       SOLUTIONS LLC
       11571 K-TEL DR               ACCOUNT NO.: NOT AVAILABLE
       MINNETONKA, MN 55343


3.3930 WEST COAST VENDING & FOOD                VARIOUS                               Trade                         $3,326
       SVC INC
       2124 LIVINGSTON ST           ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94606


3.3931 WEST KERN WATER DISTRICT                 VARIOUS                               Trade                            $55
       P.O. BOX 1105
       TAFT, CA 93268-1105          ACCOUNT NO.: NOT AVAILABLE


3.3932 WEST MONROE PARTNERS LLC                 VARIOUS                               Trade                        $75,364
       222 W ADAMS ST 11TH FL
       CHICAGO, IL 60606            ACCOUNT NO.: NOT AVAILABLE


3.3933 WEST PUBLISHING                          VARIOUS                               Trade                         $6,876
       CORPORATION
       620 OPPERMAN DR              ACCOUNT NO.: NOT AVAILABLE
       EAGAN, MN 55123


3.3934 WEST VALLEY CONSTRUCTION                 VARIOUS                               Trade                      $4,143,224
       CO INC
       P.O. BOX 5639                ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95150


3.3935 WESTED                                   VARIOUS                               Trade                        $36,166
       730 HARRISON ST
       SAN FRANCISCO, CA 94107      ACCOUNT NO.: NOT AVAILABLE


3.3936 WESTERN ANTELOPE BLUE SKY                VARIOUS                               Trade                       $121,045
       2180 SOUTH 1300 E STE 600
       SALT LAKE, UT 84106          ACCOUNT NO.: NOT AVAILABLE


3.3937 WESTERN AREA POWER                       VARIOUS                               Trade                           $376
       ADMINISTRATION
       P.O. BOX 301509              ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90030-1509


3.3938 WESTERN ENVIRONMENTAL                    VARIOUS                               Trade                       $217,373
       470 NEVADA ST STE 103
       AUBURN, CA 95603             ACCOUNT NO.: NOT AVAILABLE


3.3939 WESTERN ENVIRONMENTAL                    VARIOUS                               Trade                       $547,912
       CONSULTANTS
       3260 PENRYN RD #150          ACCOUNT NO.: NOT AVAILABLE
       LOOMIS, CA 95650

                                           Page 359 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 359
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3940 WESTERN FORESTRY                         VARIOUS                               Trade                         $1,235
       CONSULTING LLC
       5570 DRY CREEK RD             ACCOUNT NO.: NOT AVAILABLE
       NAPA, CA 94558


3.3941 WESTERN GAS TECHNOLOGIES                 VARIOUS                               Trade                       $174,802
       INC
       3580 RIDGEWOOD DR             ACCOUNT NO.: NOT AVAILABLE
       LOOMIS, CA 95650


3.3942 WESTERN INDUSTRIAL X-RAY                 VARIOUS                               Trade                        $63,355
       INC
       1240 OHIO ST                  ACCOUNT NO.: NOT AVAILABLE
       FAIRFIELD, CA 94533


3.3943 WESTERN OILFIELDS SUPPLY                 VARIOUS                               Trade                        $26,850
       COMPANY
       3404 STATE RD                 ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93308


3.3944 WESTERN POWER & STEAM INC                VARIOUS                               Trade                        $20,688
       310 S ST MARYS ST
       SAN ANTONIO, TX 78205         ACCOUNT NO.: NOT AVAILABLE


3.3945 WESTERN RENEWABLE                        VARIOUS                               Trade                           $191
       ENERGY GEN INFO
       155 NORTH 400 WEST STE 200    ACCOUNT NO.: NOT AVAILABLE
       SALT LAKE CITY, UT 84103


3.3946 WESTERN STATES FIRE                      VARIOUS                               Trade                        $18,798
       PROTECTION CO
       4740 NORTHGATE BLVD STE 150   ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95834


3.3947 WESTERN WEATHER GROUP                    VARIOUS                               Trade                        $48,715
       INC
       686 RIO LINDO AVE             ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95926


3.3948 WESTINGHOUSE ELEC CO LLC                 VARIOUS                               Trade                      $1,494,093
       5801 BLUFF RD
       COLUMBIA, SC 29209            ACCOUNT NO.: NOT AVAILABLE


3.3949 WESTINGHOUSE ELEC CO LLC                 VARIOUS                               Trade                        $15,800
       4350 NORTHERN PIKE
       MONROEVILLE, PA 15146         ACCOUNT NO.: NOT AVAILABLE




                                           Page 360 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 360
                                                       of 568
Pacific Gas and Electric Company                                                              Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                           Account Number                              Claim

Trade Payables

3.3950 WESTINGHOUSE ELECTRIC CO                   VARIOUS                                Trade                        $343,313
       LLC
       1000 WESTINGHOUSE DR STE       ACCOUNT NO.: NOT AVAILABLE
       103
       CRANBERRY TOWNSHIP, PA
       16066


3.3951 WESTLANDS SOLAR FARMS LLC                  VARIOUS                                Trade                        $177,215
       144 HAMPSTEAD CT
       WESTLAKE VILLAGE, CA 91361     ACCOUNT NO.: NOT AVAILABLE


3.3952 WFBM LLP                                   VARIOUS                                Trade                          $3,940
       1 CITY BLVD W STE 500
       ORANGE, CA 92868               ACCOUNT NO.: NOT AVAILABLE


3.3953 WGL ENERGY SYSTEMS INC                     VARIOUS                                Trade                          $5,569
       101 CONSTITUTIONS AVE NW
       WASHINGTON, DC 20080           ACCOUNT NO.: NOT AVAILABLE


3.3954 WH ENERGY SOLUTIONS LLC                    VARIOUS                                Trade                         $11,187
       5014 CHELSHIRE DOWNS RD
       GRANITE BAY, CA 95746          ACCOUNT NO.: NOT AVAILABLE


3.3955 WHEELABRATOR SHASTA                        VARIOUS                                Trade                       $2,711,753
       ENERGY CO INC
       20811 INDUSTRY RD              ACCOUNT NO.: NOT AVAILABLE
       ANDERSON, CA 96007


3.3956 WHITCHURCH ENGINEERING                     VARIOUS                                Trade                         $25,730
       INC
       610 9TH ST                     ACCOUNT NO.: NOT AVAILABLE


3.3957 WHITE & CASE LLP                           VARIOUS                                Trade                            $136
       23802 NETWORK PLACE
       CHICAGO, IL 60673-1238         ACCOUNT NO.: NOT AVAILABLE


3.3958 WHPACIFIC INC                              VARIOUS                                Trade                        $192,680
       18838 HWY 3235
       GALLIANO, LA 99503             ACCOUNT NO.: NOT AVAILABLE


3.3959 WILBER & ASSOCIATES, PC                    VARIOUS                              Third Party                      $7,259
       210 LANDMARK DR                                                                    Claim
       NORMAL, CA 61761               ACCOUNT NO.: NOT AVAILABLE


3.3960 WILD WEST REFORESTERS INC                  VARIOUS                                Trade                         $55,771
       18420 WILLOW DR
       CONTTONWOOD, CA 96022          ACCOUNT NO.: NOT AVAILABLE



                                             Page 361 of 9581 to Schedule E/F Part 2

      Case: 19-30088            Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 361
                                                         of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3961 WILDNOTE INC                             VARIOUS                                Trade                          $3,750
       872 HIGUERA ST
       SAN LUIS OBISPO, CA 93405     ACCOUNT NO.: NOT AVAILABLE


3.3962 WILGUS FIRE CONTROL INC                  VARIOUS                                Trade                          $1,302
       1703 SONOMA RD
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.3963 WILHELM LLC                              VARIOUS                                Trade                       $1,071,930
       573 HAWTHORNE AVE
       ATHENS, GA 30606              ACCOUNT NO.: NOT AVAILABLE


3.3964 WILLIAM ALLEN MORRIS                     VARIOUS                                Trade                          $1,500
       2812 J ST
       EUREKA, CA 95501              ACCOUNT NO.: NOT AVAILABLE


3.3965 WILLIAM BAKER AND                        VARIOUS                                Trade                         $10,745
       ASSOCIATES LLC
       32374 CORTE SAN VICENTE       ACCOUNT NO.: NOT AVAILABLE
       TEMECULA, CA 92592


3.3966 WILLIAM EDWARD SHELTON                   VARIOUS                                Trade                            $492
       P.O. BOX 541
       DURHAM, CA 95938              ACCOUNT NO.: NOT AVAILABLE


3.3967 WILLIAM F BROOKS                         VARIOUS                                Trade                              $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE


3.3968 WILLIAM HAMES                            VARIOUS                              Third Party                        $670
       P.O. BOX 564                                                                     Claim
       BUELLTON, CA 93427            ACCOUNT NO.: NOT AVAILABLE


3.3969 WILLIAM L DAVIES                         VARIOUS                                Trade                            $775
       P.O. BOX 279
       LAKE ALMANOR, CA 96137-0279   ACCOUNT NO.: NOT AVAILABLE


3.3970 WILLIAM MADISON                          VARIOUS                              Third Party                      $4,688
       1167 BOSWORTH STREET                                                             Claim
       SAN FRANCISCO, CA 94131       ACCOUNT NO.: NOT AVAILABLE


3.3971 WILLIE L BROWN JR INC                    VARIOUS                                Trade                         $10,000
       100 THE EMBARCADERO
       PENTHOUSE                     ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94105




                                           Page 362 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 362
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.3972 WILLIS TOWERS WATSON US                  VARIOUS                                Trade                         $78,098
       LLC
       800 N GLEBE RD 10TH FL       ACCOUNT NO.: NOT AVAILABLE
       ARLINGTON, VA 22203


3.3973 WILLOW CREEK COMMUNITY                   VARIOUS                                Trade                             $41
       SVCS DIST
       P.O. BOX 8                   ACCOUNT NO.: NOT AVAILABLE
       WILLOW CREEK, CA 95573


3.3974 WILLOW LORENZ                            VARIOUS                              Third Party                        $200
       23 HEINER RD                                                                     Claim
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.3975 WILSON SONSINI GOODRICH                  VARIOUS                                Trade                       $1,507,631
       650 PAGE MILL RD
       PALO ALTO, CA 94304          ACCOUNT NO.: NOT AVAILABLE


3.3976 WILSON UTILITY                           VARIOUS                                Trade                     $11,225,567
       CONSTRUCTION COMPANY
       1190 NW 3RD AVE              ACCOUNT NO.: NOT AVAILABLE
       CANBY, OR 97013


3.3977 WINDY TREE INC                           VARIOUS                                Trade                         $57,196
       P.O. BOX 1972
       CORONA, CA 92878             ACCOUNT NO.: NOT AVAILABLE


3.3978 WINDY TREE INC                           VARIOUS                                Trade                         $52,552
       P.O. BOX 2152
       OAKDALE, CA 95361            ACCOUNT NO.: NOT AVAILABLE


3.3979 WINIFRED AU INC                          VARIOUS                                Trade                        $122,463
       400 MONTGOMERY ST STE 1100
       SAN FRANCISCO, CA 94104      ACCOUNT NO.: NOT AVAILABLE


3.3980 WINOLA INDUSTRIAL INC                    VARIOUS                                Trade                             $23
       1054 41 ST AVE
       SANTA CRUZ, PA 95062         ACCOUNT NO.: NOT AVAILABLE


3.3981 WINSHUTTLE LLC                           VARIOUS                                Trade                         $52,800
       NOT AVAILABLE
                                    ACCOUNT NO.: NOT AVAILABLE


3.3982 WINSTON & STRAWN LLP                     VARIOUS                                Trade                        $100,693
       36235 TREASURY CENTER
       CHICAGO, IL 60694-6200       ACCOUNT NO.: NOT AVAILABLE




                                           Page 363 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 363
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Trade Payables

3.3983 WIPF CONSTRUCTION                        VARIOUS                               Trade                       $445,635
       P.O. BOX 234
       UKIAH, CA 95482               ACCOUNT NO.: NOT AVAILABLE


3.3984 WIPF CONSTRUCTION LLC                    VARIOUS                               Trade                        $26,114
       1300 HASTINGS RD
       UKIAH, CA 95482               ACCOUNT NO.: NOT AVAILABLE


3.3985 WM SYMPOSIA INC                          VARIOUS                               Trade                           $905
       P.O. BOX 29426
       PHOENIX, AZ 85038-9426        ACCOUNT NO.: NOT AVAILABLE


3.3986 WOLLIN GROUP INC                         VARIOUS                               Trade                        $42,798
       3747 WAYNESBORO DR
       CERES, CA 95307               ACCOUNT NO.: NOT AVAILABLE


3.3987 WOODS PEST CONTROL INC                   VARIOUS                               Trade                           $120
       1642 TAHOE CT
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.3988 WOODSIDE FIRE PROTECTION                 VARIOUS                               Trade                        $10,000
       DISTRICT
       3111 WOODSIDE RD              ACCOUNT NO.: NOT AVAILABLE
       WOODSIDE, CA 94062


3.3989 WOODWARD DRILLING                        VARIOUS                               Trade                         $9,976
       COMPANY INC
       550 RIVER RD                  ACCOUNT NO.: NOT AVAILABLE
       RIO VISTA, CA 94571


3.3990 WORKFRONT INC                            VARIOUS                               Trade                        $18,802
       3301 N THANKSGIVING WAY STE
       15                            ACCOUNT NO.: NOT AVAILABLE
       LEHI, UT 84043


3.3991 WORKIVA INC                              VARIOUS                               Trade                         $8,052
       2900 UNIVERSITY BLVD
       AMES, IA 50010                ACCOUNT NO.: NOT AVAILABLE


3.3992 WORKSTEPS INC                            VARIOUS                               Trade                         $2,025
       3019 ALVIN DEVANE BLVD STE
       150                           ACCOUNT NO.: NOT AVAILABLE
       AUSTIN, TX 78741


3.3993 WORLD WIDE TECHNOLOGY LLC                VARIOUS                               Trade                    $11,407,406
       60 WELDON PKY
       ST LOUIS, MO 63043            ACCOUNT NO.: NOT AVAILABLE



                                           Page 364 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 364
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For   Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Trade Payables

3.3994 WORLEYPARSONS GROUP INC                   VARIOUS                               Trade                       $401,821
       2675 MORGANTOWN RD
       READING, PA 19607             ACCOUNT NO.: NOT AVAILABLE


3.3995 WRATHALL & KRUSI INC                      VARIOUS                               Trade                      $2,742,390
       4 BANK ST
       SAN ANSELMO, CA 94960         ACCOUNT NO.: NOT AVAILABLE


3.3996 WRECO                                     VARIOUS                               Trade                         $4,522
       1243 ALPINE RD #108
       WALNUT CREEK, CA 94596        ACCOUNT NO.: NOT AVAILABLE


3.3997 WRIGHT TREE SERVICE OF THE                VARIOUS                               Trade                      $3,049,928
       WEST INC
       5930 GRAND AVE                ACCOUNT NO.: NOT AVAILABLE
       WEST DES MOINES, IA 50266


3.3998 WSO2 INC                                  VARIOUS                               Trade                        $29,469
       787 CASTRO ST
       MOUNTAIN VIEW, CA 94041       ACCOUNT NO.: NOT AVAILABLE


3.3999 WUNDERLICH-MALEC SYSTEMS                  VARIOUS                               Trade                        $34,061
       INC
       6101 BLUE CIRCLE DR           ACCOUNT NO.: NOT AVAILABLE
       EDEN PRAIRIE, MN 55343


3.4000 X2NSAT INC                                VARIOUS                               Trade                       $132,624
       1310 REWOOD WAY STE C
       PETALUMA, CA 94954            ACCOUNT NO.: NOT AVAILABLE


3.4001 XEROX CORP                                VARIOUS                               Trade                        $20,757
       600 CORPORATE POINT #100
       MS L905                       ACCOUNT NO.: NOT AVAILABLE
       CULVER CITY, CA 90230


3.4002 XETRA NETWORKS INC                        VARIOUS                               Trade                            $90
       3590 MOUNT ACADIA BLVD
       SAN DIEGO, CA 92111           ACCOUNT NO.: NOT AVAILABLE


3.4003 XNS INC                                   VARIOUS                               Trade                       $235,626
       4773 CHERRY AVE
       SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.4004 XOOM ENERGY LLC                           VARIOUS                               Trade                             $0
       NOT AVAILABLE
                                     ACCOUNT NO.: NOT AVAILABLE




                                            Page 365 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                  Page 365
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:     19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.4005 YAROSLAE FRAGA                           VARIOUS                              Third Party                    $100,000
       JANG & ASSOCIATES, ATTN;                                                         Claim
       SALLY NOMA                   ACCOUNT NO.: NOT AVAILABLE
       WALNUT CREEK, CA 94596


3.4006 YATES ADVERTISING                        VARIOUS                                Trade                        $153,343
       357 CASTENADA AVE
       SAN FRANCISCO, CA 94116      ACCOUNT NO.: NOT AVAILABLE


3.4007 YELENA BRAVO & ATTY                      VARIOUS                              Third Party                      $7,865
       ANGUIANO                                                                         Claim
       627 13TH ST SUITE C          ACCOUNT NO.: NOT AVAILABLE
       MODESTO, CA 95354


3.4008 YINDONG LIU                              VARIOUS                              Third Party                      $1,010
       16 VICTORIA ST.                                                                  Claim
       SAN FRANCISCO, CA 94132      ACCOUNT NO.: NOT AVAILABLE


3.4009 YINSIGHT INC                             VARIOUS                                Trade                            $865
       136 COVENTRY PL
       GLENDALE, CA 91206           ACCOUNT NO.: NOT AVAILABLE


3.4010 YOKOGAWA CORPORATION OF                  VARIOUS                                Trade                         $15,447
       AMERICA
       2 DART RD                    ACCOUNT NO.: NOT AVAILABLE
       NEWNAN, GA 30265


3.4011 YOLANDA HEIM                             VARIOUS                              Third Party                         $30
       700 BRIGGS AVENUE                                                                Claim
       PACIFIC GROVE, CA 93950      ACCOUNT NO.: NOT AVAILABLE


3.4012 YOLO HABITAT CONSERVANCY                 VARIOUS                                Trade                          $5,000
       611 NORTH ST
       WOODLAND, CA 95695           ACCOUNT NO.: NOT AVAILABLE


3.4013 YOURCAUSE LLC                            VARIOUS                                Trade                         $25,900
       6505 W PARK BLVD STE 306
       PMB 369                      ACCOUNT NO.: NOT AVAILABLE
       PLANO, TX 75093


3.4014 YSI INC                                  VARIOUS                                Trade                         $55,118
       9940 SUMMERS RIDGE RD
       SAN DIEGO, CA 92121          ACCOUNT NO.: NOT AVAILABLE


3.4015 YSI INC                                  VARIOUS                                Trade                            $767
       1700/1725 BRANNUM LN
       YELLOW SPRINGS, OH 45387     ACCOUNT NO.: NOT AVAILABLE



                                           Page 366 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 366
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:       19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For      Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Trade Payables

3.4016 YUBA CITY COGENERATION                   VARIOUS                                Trade                          $16,680
       PARTNERS L P
       650 BERCUT DR STE C          ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95814


3.4017 YUBA COUNTY WATER AGENCY                 VARIOUS                                Trade                          $18,382
       1220 F ST
       MARYSVILLE, CA 95901         ACCOUNT NO.: NOT AVAILABLE


3.4018 ZALCO LABORATORIES INC                   VARIOUS                                Trade                             $158
       4309 ARMOUR AVE
       BAKERSFIELD, CA 93308-4573   ACCOUNT NO.: NOT AVAILABLE


3.4019 ZAYO GROUP HOLDINGS INC                  VARIOUS                                Trade                         $739,435
       1805 29TH ST STE 2050
       BOULDER, CO 80301            ACCOUNT NO.: NOT AVAILABLE


3.4020 ZERO WASTE ENERGY                        VARIOUS                                Trade                           $3,663
       DEVELOPMENT
       1500 BERGER DR               ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95112


3.4021 ZINWAVE LIMITED                          VARIOUS                                Trade                         $111,815
       HARSTON MILL ROYSTAN ROAD
       HARSTON, CA CB22 7GG         ACCOUNT NO.: NOT AVAILABLE


3.4022 ZONES CORPORATE SOLUTIONS         VARIOUS                                       Trade                        $1,144,716
       1102 15TH ST SW #254
       AUBURN, WA 98001          ACCOUNT NO.: NOT AVAILABLE


3.4023 ZONES INC                                VARIOUS                                Trade                         $110,889
       1102 15TH ST SW STE 102
       AUBURN, WA 98001             ACCOUNT NO.: NOT AVAILABLE


                                                                                     Trade Payables Total:      $1,293,040,231




                                           Page 367 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 367
                                                       of 568
Pacific Gas and Electric Company                                                           Case Number:      19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For     Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Intercompany

3.4024 EUREKA ENERGY COMPANY                    VARIOUS                                                             $336,873
       77 BEALE STREET
       SAN FRANCISCO, CA 94105      ACCOUNT NO.: NOT AVAILABLE


3.4025 PACIFIC ENERGY FUELS                     VARIOUS                                                             $134,051
       COMPANY
       77 BEALE STREET              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94105


3.4026 PG&E CORPORATE SUPPORT                   VARIOUS                                                              $62,798
       SERVICES II, INC.
       77 BEALE STREET              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94105


3.4027 PG&E CORPORATION                         VARIOUS                                                          $76,363,020
       77 BEALE STREET
       SAN FRANCISCO, CA 94105      ACCOUNT NO.: NOT AVAILABLE


3.4028 STANDARD PACIFIC GAS LINES               VARIOUS                                                             $317,588
       INCORPORATED
       77 BEALE STREET              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94105


                                                                                      Intercompany Total:        $77,214,328




                                           Page 368 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                    Page 368
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4029 09215783 ENTERPRISE-RENT A               VARIOUS                              Litigation              UNDETERMINED
       CAR
       PO BOX 843369                ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.4030 09215783 ENTERPRISE-RENT A               VARIOUS                              Litigation              UNDETERMINED
       CAR
       PO BOX 843369                ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.4031 09215783 ENTERPRISE-RENT A               VARIOUS                              Litigation              UNDETERMINED
       CAR
       PO BOX 843369                ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.4032 09215783 ENTERPRISE-RENT A               VARIOUS                              Litigation              UNDETERMINED
       CAR
       PO BOX 843369                ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.4033 09215783 ENTERPRISE-RENT A               VARIOUS                              Litigation              UNDETERMINED
       CAR
       PO BOX 843369                ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.4034 09215783 ENTERPRISE-RENT A               VARIOUS                              Litigation              UNDETERMINED
       CAR
       PO BOX 843369                ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.4035 09215783 ENTERPRISE-RENT A               VARIOUS                              Litigation              UNDETERMINED
       CAR
       PO BOX 843369                ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.4036 09215783 ENTERPRISE-RENT A               VARIOUS                              Litigation              UNDETERMINED
       CAR
       PO BOX 843369                ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.4037 09215783 ENTERPRISE-RENT A               VARIOUS                              Litigation              UNDETERMINED
       CAR
       PO BOX 843369                ACCOUNT NO.: NOT AVAILABLE
       KANSAS CITY, CA 64184


3.4038 1101 HOWARD STREET                       VARIOUS                              Litigation              UNDETERMINED
       APARTMENTS-VERDIYAN, ZOYA
       1101 HOWARD STREET           ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94103


                                           Page 369 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 369
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4039 172 PARKER AVENUE, LLC-                  VARIOUS                              Litigation              UNDETERMINED
       KURZBARD, PHYLIS
       2343 39TH AVENUE             ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94116


3.4040 1730 S EL CAMINO REAL                    VARIOUS                              Litigation              UNDETERMINED
       PARTNERS, LP-CHEUNG,
       QUEENIE                      ACCOUNT NO.: NOT AVAILABLE
       1730 S EL CAMINO REAL
       SUITE 450
       SAN MATEO, CA 94402


3.4041 17TH STREET LAUNDERLAND-                 VARIOUS                              Litigation              UNDETERMINED
       OH, SEUNG
       390 SANCHEZ STREET           ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94114


3.4042 17TH STREET LAUNDERLAND-                 VARIOUS                              Litigation              UNDETERMINED
       OH, STEVE
       390 SANCHEZ STREET           ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94114


3.4043 18 GRAMS, LLC DBA                        VARIOUS                              Litigation              UNDETERMINED
       FIFTY/FIFTY-PHAN, VAN
       3157 GEARY BLVD              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94118


3.4044 1883 NEW LONG VALLEY RD-                 VARIOUS                              Litigation              UNDETERMINED
       MCEWEN, CHRIS
       1883 NEW LONG VALLEY RD      ACCOUNT NO.: NOT AVAILABLE
       CLEARLAKE OAKS, CA 95423


3.4045 1934-AIVAZIAN, TED                       VARIOUS                              Litigation              UNDETERMINED
       34 SUTTER CT
       BAY POINT, CA 94565          ACCOUNT NO.: NOT AVAILABLE


3.4046 1942-LAGALANTE, JUDITH                   VARIOUS                              Litigation              UNDETERMINED
       21117 BRUSH RD.
       NONE                         ACCOUNT NO.: NOT AVAILABLE
       LOS GATOS, CA 95033


3.4047 1942-SMITH, CALVIN                       VARIOUS                              Litigation              UNDETERMINED
       8608 JADE CREST CT.
       ELK GROVE, CA 95624          ACCOUNT NO.: NOT AVAILABLE


3.4048 1943-COMBS, ROY                          VARIOUS                              Litigation              UNDETERMINED
       1200 PARK AVENUE, #245
       25                           ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95928


                                           Page 370 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 370
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4049 1945-OVERMAN, KEN                        VARIOUS                              Litigation              UNDETERMINED
       2121 TERRY AVE #1502
       SEATTLE, CA 98121            ACCOUNT NO.: NOT AVAILABLE


3.4050 1948-GREENE, BRENDAN                     VARIOUS                              Litigation              UNDETERMINED
       611 NORTHERN AVE
       MILL VALLEY, CA 94941        ACCOUNT NO.: NOT AVAILABLE


3.4051 1948-POKORNY, RICHARD                    VARIOUS                              Litigation              UNDETERMINED
       2822 LAKESHORE BLVD
       LAKEPORT, CA 95453           ACCOUNT NO.: NOT AVAILABLE


3.4052 1949-CHANG, SAMUEL                       VARIOUS                              Litigation              UNDETERMINED
       758 PACHECO STREET
       SAN FRANCISCO, CA 94116      ACCOUNT NO.: NOT AVAILABLE


3.4053 1949-MONTGOMERY, LINDA                   VARIOUS                              Litigation              UNDETERMINED
       765 MARKET STREET
       34F                          ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94103


3.4054 1950-STARK, GARY                         VARIOUS                              Litigation              UNDETERMINED
       22171 NUBBIN LN
       PALO CEDRO, CA 96073         ACCOUNT NO.: NOT AVAILABLE


3.4055 1952-AGNOLETTI, SUSAN                    VARIOUS                              Litigation              UNDETERMINED
       3435 TAPER AVE
       SAN JOSE, CA 95124           ACCOUNT NO.: NOT AVAILABLE


3.4056 1952-AUSTIN, KARLA                       VARIOUS                              Litigation              UNDETERMINED
       2774 SPEARS ROAD
       EUREKA, CA 95503             ACCOUNT NO.: NOT AVAILABLE


3.4057 1952-SARNO, LORENE                       VARIOUS                              Litigation              UNDETERMINED
       221 HILLCREST AVENUE
       MARINA, CA 93933             ACCOUNT NO.: NOT AVAILABLE


3.4058 1953-YOUNG, LYNNE                        VARIOUS                              Litigation              UNDETERMINED
       38 PRINCE ROYAL PSGE
       CORTE MADERA, CA 94925       ACCOUNT NO.: NOT AVAILABLE


3.4059 1954-BAUER, LAURIE                       VARIOUS                              Litigation              UNDETERMINED
       208 SOLEDAD PLACE
       MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE




                                           Page 371 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 371
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4060 1954-DRISCOLL, JERRY                     VARIOUS                              Litigation              UNDETERMINED
       725 SAN VINCENTE AVE
       SALINAS, CA 93901            ACCOUNT NO.: NOT AVAILABLE


3.4061 1954-WANDER, THOMAS                      VARIOUS                              Litigation              UNDETERMINED
       PO BOX 617
       DIABLO, CA 94528             ACCOUNT NO.: NOT AVAILABLE


3.4062 1956-JENG, RAY                           VARIOUS                              Litigation              UNDETERMINED
       13495 BEAUMONT AVE
       SARATOGA, CA 95070           ACCOUNT NO.: NOT AVAILABLE


3.4063 1956-NELSON, DANA                        VARIOUS                              Litigation              UNDETERMINED
       79 CRAZY HORSE CANYON
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.4064 1957-LYNCH, WILLIAM                      VARIOUS                              Litigation              UNDETERMINED
       17947 PESANTE RD
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.4065 1957-POLEGA, MICHAEL                     VARIOUS                              Litigation              UNDETERMINED
       4044 PIER PT
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.4066 1958-NAVEA, DINIA                        VARIOUS                              Litigation              UNDETERMINED
       1620 ROCKINGHAM TER
       BRENTWOOD, CA 94513          ACCOUNT NO.: NOT AVAILABLE


3.4067 1958-WELCH, CLAYTON                      VARIOUS                              Litigation              UNDETERMINED
       3730 N LAKESHORE BLVD
       LOOMIS, CA 95650             ACCOUNT NO.: NOT AVAILABLE


3.4068 1959-CAMINADA, BRIAN                     VARIOUS                              Litigation              UNDETERMINED
       10095 POMO PLACE
       GILROY, CA 95020             ACCOUNT NO.: NOT AVAILABLE


3.4069 1959-SARRAGOSSA, JEANNINE                VARIOUS                              Litigation              UNDETERMINED
       910 ASHWOOD CT
       PETALUMA, CA 94954           ACCOUNT NO.: NOT AVAILABLE


3.4070 1960-BENSON, MELODY                      VARIOUS                              Litigation              UNDETERMINED
       807 CARRION CIRCLE
       807                          ACCOUNT NO.: NOT AVAILABLE
       WINTERS, CA 95694




                                           Page 372 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 372
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4071 1961-ANGLE, LAURA                        VARIOUS                              Litigation              UNDETERMINED
       174 GRAND OAK DR
       OROVILLE, CA 95966           ACCOUNT NO.: NOT AVAILABLE


3.4072 1961-DANIEL, IRENE                       VARIOUS                              Litigation              UNDETERMINED
       972 RED GUM LN
       NIPOMO, CA 93444             ACCOUNT NO.: NOT AVAILABLE


3.4073 1961-DOBBS, LINDA                        VARIOUS                              Litigation              UNDETERMINED
       1281 SIRAH CT.
       UKIAH, CA 95482              ACCOUNT NO.: NOT AVAILABLE


3.4074 1961-H, ROBERT                           VARIOUS                              Litigation              UNDETERMINED
       15860 AVERY LANE
       PRUNEDALE, CA 93907          ACCOUNT NO.: NOT AVAILABLE


3.4075 1961-LITTLE, JEFF                        VARIOUS                              Litigation              UNDETERMINED
       36396 MARCIEL AVE
       MADERA, CA 93636             ACCOUNT NO.: NOT AVAILABLE


3.4076 1963-DUDLEY, ELIZABETH                   VARIOUS                              Litigation              UNDETERMINED
       107 AMERICAN WAY
       VACAVILLE, CA 95687          ACCOUNT NO.: NOT AVAILABLE


3.4077 1963-SALAZAR, JOANNE                     VARIOUS                              Litigation              UNDETERMINED
       2184 PARKWOOD WAY
       SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.4078 1964-CONNER, ROBERT                      VARIOUS                              Litigation              UNDETERMINED
       2500 CONCORD AVENUE
       BRENTWOOD, CA 94513          ACCOUNT NO.: NOT AVAILABLE


3.4079 1964-PHELPS, LAURA                       VARIOUS                              Litigation              UNDETERMINED
       317 OXFORD WAY
       SANTA CRUZ, CA 95060         ACCOUNT NO.: NOT AVAILABLE


3.4080 1965-LESCOE, ROBERT                      VARIOUS                              Litigation              UNDETERMINED
       1232 SUTTER STREET
       SAN FRANCISCO, CA 94109      ACCOUNT NO.: NOT AVAILABLE


3.4081 1966-DAVIS, TED                          VARIOUS                              Litigation              UNDETERMINED
       13760 LANCASTER ROAD
       NONE                         ACCOUNT NO.: NOT AVAILABLE
       OAKDALE, CA 95361




                                           Page 373 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 373
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4082 1966-RODRIGUEZ, ROMULO                   VARIOUS                              Litigation              UNDETERMINED
       1266 ROSE AVE
       SELMA, CA 93662              ACCOUNT NO.: NOT AVAILABLE


3.4083 1967-BETTENCOURT, NANCY                  VARIOUS                              Litigation              UNDETERMINED
       PO BOX,601
       LUCERNE, CA 95458            ACCOUNT NO.: NOT AVAILABLE


3.4084 1967-DO, THAO                            VARIOUS                              Litigation              UNDETERMINED
       731 JENNY COURT
       SAN JOSE, CA 95138           ACCOUNT NO.: NOT AVAILABLE


3.4085 1967-EVINGER, DAWN                       VARIOUS                              Litigation              UNDETERMINED
       540 JONES STREET
       303                          ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94102


3.4086 1968-ARIAS, MARIA                        VARIOUS                              Litigation              UNDETERMINED
       302 EAST MOLTKE ST.
       SAME AS ABOVE                ACCOUNT NO.: NOT AVAILABLE
       DALY CITY, CA 94014


3.4087 1969-HEFTER, EDWARD                      VARIOUS                              Litigation              UNDETERMINED
       2648 SHADOW MOUNTAIN DRIVE
       SAN RAMON, CA 94583          ACCOUNT NO.: NOT AVAILABLE


3.4088 1969-PENDLETON, ROCHELLE                 VARIOUS                              Litigation              UNDETERMINED
       7026 CERRO CT
       ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.4089 1970-STUBBLEFIELD, ANGELA                VARIOUS                              Litigation              UNDETERMINED
       336 FOLSOM DR.
       VACAVILLE, CA 95687          ACCOUNT NO.: NOT AVAILABLE


3.4090 1971-VIETHS, KENNETH                     VARIOUS                              Litigation              UNDETERMINED
       196 BROWNWOOD LN
       OAKDALE, CA 95361            ACCOUNT NO.: NOT AVAILABLE


3.4091 1973-LUU, WARREN                         VARIOUS                              Litigation              UNDETERMINED
       659 FREDERICK STREET
       SAN FRANCISCO, CA 94117      ACCOUNT NO.: NOT AVAILABLE


3.4092 1973-SCIUTO, MONICA                      VARIOUS                              Litigation              UNDETERMINED
       174 CARMEL RIVIERA DRIVE
       CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE




                                           Page 374 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 374
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4093 1974-FARMAN, FORREST                      VARIOUS                              Litigation              UNDETERMINED
       3330 CHISOM TRL
       LOOMIS, CA 95650              ACCOUNT NO.: NOT AVAILABLE


3.4094 1974-SCHULTZ, EMILY                       VARIOUS                              Litigation              UNDETERMINED
       40 SUNNYSIDE LANE
       ORINDA, CA 94563              ACCOUNT NO.: NOT AVAILABLE


3.4095 1975-SAKELLARIOU, KATHRYN                 VARIOUS                              Litigation              UNDETERMINED
       1005 STIMEL DRIVE
       CONCORD, CA 94518             ACCOUNT NO.: NOT AVAILABLE


3.4096 1976-ANDRADE, SEAN                        VARIOUS                              Litigation              UNDETERMINED
       2508 TEA TREE COURT
       MARTINEZ, CA 94553            ACCOUNT NO.: NOT AVAILABLE


3.4097 1976-ASTORGA RUIZ, HILDA                  VARIOUS                              Litigation              UNDETERMINED
       245 LA PALA DRIVE
       40                            ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95127


3.4098 1978-JANISCH, KENNETH                     VARIOUS                              Litigation              UNDETERMINED
       15260 CHARTER OAK BLVD
       SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.4099 1978-KOSHNICK, NICHOLAS                   VARIOUS                              Litigation              UNDETERMINED
       365 N. CALIFORNIA AVE
       PALO ALTO, CA 94301           ACCOUNT NO.: NOT AVAILABLE


3.4100 1978-LEMOS, TIFFANY                       VARIOUS                              Litigation              UNDETERMINED
       5425 SPRING CIR
       PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.4101 1978-MATTHEWS, PAMELA                     VARIOUS                              Litigation              UNDETERMINED
       6195 SHADY ACRES DR.
       PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.4102 1979-VISWANATHAN, LALITHA                 VARIOUS                              Litigation              UNDETERMINED
       1571 W EL CAMINO REAL
       60                            ACCOUNT NO.: NOT AVAILABLE
       MOUNTAIN VIEW, CA 94040


3.4103 1979-VISWANATHAN, LALITHA                 VARIOUS                              Litigation              UNDETERMINED
       1571 W EL CAMINO REAL
       60                            ACCOUNT NO.: NOT AVAILABLE
       MOUNTAIN VIEW, CA 94040




                                            Page 375 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 375
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4104 1980-CARROLL, KHEENA                     VARIOUS                              Litigation              UNDETERMINED
       6330 GARDENIA STREET
       1                            ACCOUNT NO.: NOT AVAILABLE
       PHILADELPHIA, CA 19144


3.4105 1980-SISLIN, CAITLIN                     VARIOUS                              Litigation              UNDETERMINED
       8335 APPIAN WAY
       SEBASTOPOL, CA 95472         ACCOUNT NO.: NOT AVAILABLE


3.4106 1981-SHANNON, DEREK AND                  VARIOUS                              Litigation              UNDETERMINED
       COURTNEY
       4833 ACCORD COURT            ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95842


3.4107 1982-ROBERTS, BRON                       VARIOUS                              Litigation              UNDETERMINED
       19555 TUNNEL DRIVE
       26                           ACCOUNT NO.: NOT AVAILABLE
       REDDING, CA 96003


3.4108 1983-GAZITT, DANIELLE                    VARIOUS                              Litigation              UNDETERMINED
       1982 SCOTT STREET
       SAN FRANCISCO, CA 94115      ACCOUNT NO.: NOT AVAILABLE


3.4109 1984-RONEN, GUY                          VARIOUS                              Litigation              UNDETERMINED
       122 CRESCENT CT
       122                          ACCOUNT NO.: NOT AVAILABLE
       BRISBANE, CA 94005


3.4110 1985-KOENIG, KATY                        VARIOUS                              Litigation              UNDETERMINED
       1475 LINCOLN AVE.
       APT 2                        ACCOUNT NO.: NOT AVAILABLE
       BURLINGAME, CA 94010


3.4111 1985-LONG, REBECCA                       VARIOUS                              Litigation              UNDETERMINED
       PO BOX 152
       ZAMORA, CA 95698             ACCOUNT NO.: NOT AVAILABLE


3.4112 1987-CARROLL, MERISSA                    VARIOUS                              Litigation              UNDETERMINED
       3472 BIXBY RD
       COTTONWOOD, CA 96022         ACCOUNT NO.: NOT AVAILABLE


3.4113 1987-TERRY, AMANDA                       VARIOUS                              Litigation              UNDETERMINED
       7920 SANDY HILL DR
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.4114 1987-WELLS, KATHERINE                    VARIOUS                              Litigation              UNDETERMINED
       216 MORRISSEY BLVD
       SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


                                           Page 376 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 376
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4115 1988-FELIX, KENOL JUNIOR                 VARIOUS                              Litigation              UNDETERMINED
       1104 BAYWOOD DRIVE
       127                           ACCOUNT NO.: NOT AVAILABLE
       PETALUMA, CA 94954


3.4116 1988-KIMBALL, ASHLEY                     VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 1598
       12482 FOOTHILL BLVD           ACCOUNT NO.: NOT AVAILABLE
       CLEARLAKE OAKS, CA 95423


3.4117 1991-JASPERBATSON,                       VARIOUS                              Litigation              UNDETERMINED
       CHRISTIAN
       1035 SOUTH ST                 ACCOUNT NO.: NOT AVAILABLE
       REDDING, CA 96001


3.4118 1991-MARACLE, KYNDRA                     VARIOUS                              Litigation              UNDETERMINED
       455 AVENUE A
       LAKEPORT, CA 95453            ACCOUNT NO.: NOT AVAILABLE


3.4119 1994-HERNANDEZ, JULIANNA                 VARIOUS                              Litigation              UNDETERMINED
       2905 RANCHO VISTA DR
       LURCERNE, CA 95458            ACCOUNT NO.: NOT AVAILABLE


3.4120 2014-BARCLIFT, BROOK                     VARIOUS                              Litigation              UNDETERMINED
       316 CALIFORNIA ST
       #4                            ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93901


3.4121 2020 ELLIS ST. HOA-MACHADO,              VARIOUS                              Litigation              UNDETERMINED
       JEFFERY
       2020 ELLIS ST.                ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94115


3.4122 20TH ST ASSOCIATES - LAM,                VARIOUS                              Litigation              UNDETERMINED
       CHIU
       3130 20TH STREET              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94110


3.4123 21717 ALMADEN RD., SAN JOSE              VARIOUS                              Litigation              UNDETERMINED
       APPLICATION #11309801-
       MERSCHON, ADI                 ACCOUNT NO.: NOT AVAILABLE
       PO BOX 73
       NEW ALMADEN, CA 95042


3.4124 2339 WARD ST/BERKELEY-                   VARIOUS                              Litigation              UNDETERMINED
       SHEHABI, FARROKH
       2633 LA HONDA AVE             ACCOUNT NO.: NOT AVAILABLE
       ELCERRITO, CA 94530



                                           Page 377 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 377
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4125 256 NORTH SAN MATEO DRIVE                VARIOUS                              Litigation              UNDETERMINED
       COMPANY-ELLERHORST, TOM
       256 N SAN MATEO DR             ACCOUNT NO.: NOT AVAILABLE
       #1
       SAN MATEO, CA 94401


3.4126 2595 MISSION STREET LLC-                 VARIOUS                              Litigation              UNDETERMINED
       BRENNAN, MARK
       50 EVERSON STREET              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94131


3.4127 2600 BASEMENT INC. DBA BLIND             VARIOUS                              Litigation              UNDETERMINED
       TIGER-LIANG, BENJAMIN
       2600 TELEGRAPH AVE             ACCOUNT NO.: NOT AVAILABLE
       STE B
       OAKLAND, CA 94612


3.4128 29SC HAYWARD BERRY, LP-                  VARIOUS                              Litigation              UNDETERMINED
       PHIPPS, JULIEANN
       4080 CAMPBELL AVE.             ACCOUNT NO.: NOT AVAILABLE
       MENLO PARK, CA 94025


3.4129 3 PYRAMIDS-IBRAHIM, SAMEH                VARIOUS                              Litigation              UNDETERMINED
       3509 CLAYTON RD.
       CONCORD, CA 94519              ACCOUNT NO.: NOT AVAILABLE


3.4130 3 SEASONS THAI BISTRO-                   VARIOUS                              Litigation              UNDETERMINED
       PHAOTHONGSUK, SUTEERASA
       1506 LEIMERT BLVD              ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94602


3.4131 31ST UNION (GOLDEN STATE                 VARIOUS                              Litigation              UNDETERMINED
       PARTNERS LLC), HUNSAKER,
       DAVID                          ACCOUNT NO.: NOT AVAILABLE
       810 CROSSWAY ROAD
       5 SOUTH ELLSWORTH AVE
       SAN MATEO, CA 94401


3.4132 31ST UNION (GOLDEN STATE                 VARIOUS                              Litigation              UNDETERMINED
       PARTNERS LLC), HUNSAKER,
       DAVID                          ACCOUNT NO.: NOT AVAILABLE
       810 CROSSWAY ROAD
       5 SOUTH ELLSWORTH AVE
       SAN MATEO, CA 94401


3.4133 3318 CALIFORNIA STREET HOA-              VARIOUS                              Litigation              UNDETERMINED
       BERCOVICH, DAVID
       473 PARKER AVE                 ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94118




                                           Page 378 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 378
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4134 35TH AVE UNION 76 INC-THAI,              VARIOUS                              Litigation              UNDETERMINED
       KHAFOM
       3070 FRUITVALE AVE            ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94602


3.4135 3622-BASTONI, ROBERT                     VARIOUS                              Litigation              UNDETERMINED
       6200 CHANNEL DR
       SANTA ROSA, CA 95409          ACCOUNT NO.: NOT AVAILABLE


3.4136 4 G RANCH DUCK CLUB-                     VARIOUS                              Litigation              UNDETERMINED
       GRILLAT, RICHARD
       4740 VOGELSANG LANE           ACCOUNT NO.: NOT AVAILABLE
       PLACERVILLE, CA 95667


3.4137 4 STARR AUTO PARK, RENEE                 VARIOUS                              Litigation              UNDETERMINED
       SKIDMORE
       PO BOX 1321                   ACCOUNT NO.: NOT AVAILABLE
       16235 MAIN STREET
       LOWER LAKE, CA 95457


3.4138 588 MISSOURI STRRET HOA-                 VARIOUS                              Litigation              UNDETERMINED
       TRINH, DAVID
       588 MISSOURI ST               ACCOUNT NO.: NOT AVAILABLE
       B
       SAN FRANCISCO, CA 94107


3.4139 600 MISSOURI ST.                         VARIOUS                              Litigation              UNDETERMINED
       HOUSEMETER-YANG, AUSTIN
       600A MISSOURI ST              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94107


3.4140 7 MILE HOUSE-GARCIA,                     VARIOUS                              Litigation              UNDETERMINED
       VANESSA
       2800 BAYSHORE BLVD.           ACCOUNT NO.: NOT AVAILABLE
       BRISBANE, CA 94005


3.4141 72 HOUR LLC DBA CHEVROLET                VARIOUS                              Litigation              UNDETERMINED
       OF WATSONVILLE, CHEVROLET
       OF WATSONVILLE                ACCOUNT NO.: NOT AVAILABLE
       490 AUTO CENTER DR
       WATSONVILLE, CA 95076


3.4142 72876834-QUINTANA, CLAUDIA               VARIOUS                              Litigation              UNDETERMINED
       1811 PRIMROSE LANE
       PINOLE, CA 94564              ACCOUNT NO.: NOT AVAILABLE


3.4143 76 EL CERRITO GAS STATION-               VARIOUS                              Litigation              UNDETERMINED
       BEGUM, BUSHRA
       3160 CARLSON BLVD             ACCOUNT NO.: NOT AVAILABLE
       EL CERRITO, CA 94530

                                           Page 379 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 379
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4144 782 BERRYESSA RENTAL-CHAI,               VARIOUS                              Litigation              UNDETERMINED
       TEN
       1588 DAPHNE DR.,              ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95129


3.4145 7ELEVEN-CHAHAL, RAVI                     VARIOUS                              Litigation              UNDETERMINED
       701 S . ELM ST
       ARROYO GRANDE, CA 93420       ACCOUNT NO.: NOT AVAILABLE


3.4146 834 7TH AVE CROCKETT,CA-                 VARIOUS                              Litigation              UNDETERMINED
       ALVARADO, DOMINIC
       834 7TH AVE                   ACCOUNT NO.: NOT AVAILABLE
       CROCKETT, CA 94525


3.4147 834-DRAKE, JOSHUA                        VARIOUS                              Litigation              UNDETERMINED
       12127 SHAVER LN
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.4148 858 GLOW SKIN CARE-SIKES,                VARIOUS                              Litigation              UNDETERMINED
       LEAH
       858 SECOND STREET             ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 95404


3.4149 8TH AVENUE ROAD FUND-                    VARIOUS                              Litigation              UNDETERMINED
       GOUCHER, JUDY
       PO BOX 863                    ACCOUNT NO.: NOT AVAILABLE
       TRINIDAD, CA 95570


3.4150 901 E STREET, LLC-HUNT,                  VARIOUS                              Litigation              UNDETERMINED
       MARSHALL
       PO BOX 314                    ACCOUNT NO.: NOT AVAILABLE
       BELVEDERE, CA 94920


3.4151 902 FULTON MALL, LLC-PAK,                VARIOUS                              Litigation              UNDETERMINED
       SHARI
       1459 NORTH OCCIDENTAL BLVD    ACCOUNT NO.: NOT AVAILABLE
       LA, CA 90026


3.4152 906 VILLA LLC-DIAMOND, LEE               VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 460484
       SAN FRANCISCO, CA 94146       ACCOUNT NO.: NOT AVAILABLE


3.4153 980 COVINGTON LLC - NGUYEN,              VARIOUS                              Litigation              UNDETERMINED
       HIEP
       496 FIRST ST, #200            ACCOUNT NO.: NOT AVAILABLE
       LOS ALTOS, CA 94022




                                           Page 380 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 380
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4154 A & D CHEVRON GROUP LLC-                  VARIOUS                              Litigation              UNDETERMINED
       KHAHERA, AVTAR
       99 PLACERVILLE DRIVE          ACCOUNT NO.: NOT AVAILABLE
       PLACERVILLE, CA 95667


3.4155 A & O SPECIALTY PHARMACY-                 VARIOUS                              Litigation              UNDETERMINED
       GONZALES, AARON
       26 S FILICE ST                ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93901


3.4156 A & R BODY SHOP-RAMIREZ,                  VARIOUS                              Litigation              UNDETERMINED
       SAMUEL
       608 WIBLE RD                  ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93307


3.4157 A SAMBADO & SON INC,                      VARIOUS                              Litigation              UNDETERMINED
       LAWRENCE SAMBADO
       PO BOX 461                    ACCOUNT NO.: NOT AVAILABLE
       .4MI W/O DUNCAN 1/2MI
       LINDEN, CA 95236


3.4158 A SEDGWICK COMPANY                        VARIOUS                              Litigation              UNDETERMINED
       VERICLAIM
       2281 LAVA RIDGE CT, STE 360   ACCOUNT NO.: NOT AVAILABLE
       ROSEVILLE, CA 95661


3.4159 A SIMPLE SOLUTION-JAROSZEK                VARIOUS                              Litigation              UNDETERMINED
       JR, TOM
       1744 G ST.                    ACCOUNT NO.: NOT AVAILABLE
       STE G
       MERCED, CA 95340


3.4160 A&S SQUAB-JAMISON, ALLEN                  VARIOUS                              Litigation              UNDETERMINED
       7051 PATTERSON ROAD
       OAKDALE, CA 95361             ACCOUNT NO.: NOT AVAILABLE


3.4161 A. ART KASLOW, DDS-KASLOW,                VARIOUS                              Litigation              UNDETERMINED
       ART
       795 ALAMO PINTADO RD          ACCOUNT NO.: NOT AVAILABLE
       SOLVANG, CA 93463


3.4162 A. TEICHERT & SON, INC.-                  VARIOUS                              Litigation              UNDETERMINED
       MCCLINTOCK, CASEY
       2281 LAVA RIDGE CT            ACCOUNT NO.: NOT AVAILABLE
       360
       ROSEVILLE, CA 95662




                                            Page 381 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 381
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4163 A/S/O ATTILLA DANKU,                     VARIOUS                              Litigation              UNDETERMINED
       FARMER'S INSURANCE
       P.O. BOX 268992                ACCOUNT NO.: NOT AVAILABLE
       OKLAHOMA CITY, CA 73126-8992


3.4164 A/S/O FRED VALLE,                        VARIOUS                              Litigation              UNDETERMINED
       PROGRESSIVE INSURANCE
       P.O. BOX 512929                ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90051-0929


3.4165 A/S/O JASON MARTIN,                      VARIOUS                              Litigation              UNDETERMINED
       MERCURY INS. CO
       PO BOX 10730                   ACCOUNT NO.: NOT AVAILABLE
       SANTA ANA, CA 92711


3.4166 A/S/O NANETTE BOSWORTH,                  VARIOUS                              Litigation              UNDETERMINED
       LIBERTY MUTUAL
       P.O. BOX 515097                ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90051-5097


3.4167 A1 FOOD STORE, SINGH                     VARIOUS                              Litigation              UNDETERMINED
       HARBANS
       75 COOMBS ST                   ACCOUNT NO.: NOT AVAILABLE
       NAPA, CA 94559


3.4168 AAA                                      VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24523
       OAKLAND, CA 94623              ACCOUNT NO.: NOT AVAILABLE


3.4169 AAA                                      VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24523
       OAKLAND, CA 94623              ACCOUNT NO.: NOT AVAILABLE


3.4170 AAA /VAN HAGEN                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24523
       OAKLAND, CA 94623              ACCOUNT NO.: NOT AVAILABLE


3.4171 AAA CLAIMS ASO C.                        VARIOUS                              Litigation              UNDETERMINED
       HENDERSON, AAA CLAIMS
       PO BOX 24523                   ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94623


3.4172 AAA CLAIMS ASO C.                        VARIOUS                              Litigation              UNDETERMINED
       HENDERSON, AAA CLAIMS
       PO BOX 24523                   ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94623




                                           Page 382 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 382
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4173 AAA INSURANCE                            VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 24523
       OAKLAND, CA 94623-9839         ACCOUNT NO.: NOT AVAILABLE


3.4174 AAA INSURANCE                            VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 24523
       OAKLAND, CA 94623-1523         ACCOUNT NO.: NOT AVAILABLE


3.4175 AAA INSURANCE - LI LING, HUI             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24523
       OAKLAND, CA 94623              ACCOUNT NO.: NOT AVAILABLE


3.4176 AAA INSURANCE OAKLAND,                   VARIOUS                              Litigation              UNDETERMINED
       VAUGHN WOODBERRY -
       CLAIMANT                       ACCOUNT NO.: NOT AVAILABLE
       PO BOX 24523
       OAKLAND, CA 94623


3.4177 AAA INSURANCE OAKLAND,                   VARIOUS                              Litigation              UNDETERMINED
       VAUGHN WOODBERRY -
       CLAIMANT                       ACCOUNT NO.: NOT AVAILABLE
       PO BOX 24523
       OAKLAND, CA 94623


3.4178 AAA INSURANCE - RAZVI, SYED              VARIOUS                              Litigation              UNDETERMINED
       BASIT
       16784 ROAD 30 1/2              ACCOUNT NO.: NOT AVAILABLE
       MADERA, CA 93636


3.4179 AAA INSURANCE, LAURIE                    VARIOUS                              Litigation              UNDETERMINED
       GLORIA
       PO BOX 24523                   ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94623


3.4180 AAA INSURANCE, SHANISTY                  VARIOUS                              Litigation              UNDETERMINED
       WHITTINGTON
       PO BOX 24523                   ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94623


3.4181 AAA INSURANCE-AGNES                      VARIOUS                              Litigation              UNDETERMINED
       BOJORQUES
       P.O. BOX 24523, OAKLAND, CA.   ACCOUNT NO.: NOT AVAILABLE
       94623
       710 CASSELMAN DR
       WEST SACRAMENTO, CA 95605-
       2408




                                           Page 383 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 383
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4182 AAA INSURANCE-BANKS,                     VARIOUS                              Litigation              UNDETERMINED
       NECOLE
       PO BOX 24523                   ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94623


3.4183 AAA INSURANCE-COHN, TAMAR                VARIOUS                              Litigation              UNDETERMINED
       395 QUITEWOOD DR
       SAN RAFAEL, CA 94903           ACCOUNT NO.: NOT AVAILABLE


3.4184 AAA, ATTN: JILLIAN WENDTLAND             VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 24523
       OAKLAND, CA 94626              ACCOUNT NO.: NOT AVAILABLE


3.4185 AAA, CSAA INSURANCE                      VARIOUS                              Litigation              UNDETERMINED
       EXCHANGE
       PO BOX 24523                   ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94623-1523


3.4186 AAA, JACOB RYAN PONCE                    VARIOUS                              Litigation              UNDETERMINED
       9820 GIBSON LANE
       POTTER VALLEY, CA 95469        ACCOUNT NO.: NOT AVAILABLE


3.4187 AAA, LISA RIZZO                          VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 24523
       OAKLAND, CA 94623              ACCOUNT NO.: NOT AVAILABLE


3.4188 AAA, NOEL ROSS                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24523
       OAKLAND, CA                    ACCOUNT NO.: NOT AVAILABLE


3.4189 AAA, NOEL ROSS                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24523
       OAKLAND, CA                    ACCOUNT NO.: NOT AVAILABLE


3.4190 AAA, SARAH                               VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24523
       OAKLAND, CA 94623              ACCOUNT NO.: NOT AVAILABLE


3.4191 AAA, SHARON GARRETT                      VARIOUS                              Litigation              UNDETERMINED
       PO BOX 91839
       LONG BEACH, CA 91839           ACCOUNT NO.: NOT AVAILABLE


3.4192 AAA-BUSH, KRISTIN                        VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24523
       OAKLAND, CA 94623              ACCOUNT NO.: NOT AVAILABLE




                                           Page 384 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 384
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4193 AAA-CERNA, LUPE                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24523
       OAKLAND, CA 94623            ACCOUNT NO.: NOT AVAILABLE


3.4194 AARNOLD, COLLEN                          VARIOUS                              Litigation              UNDETERMINED
       787 SAINT FRANCIS AVE
       NOVATO, CA 94947             ACCOUNT NO.: NOT AVAILABLE


3.4195 AARON MARIN                              VARIOUS                              Litigation              UNDETERMINED
       CHRISTOPHER AUMAIS,
       ASHKAHN MOHAMADI, KELLY      ACCOUNT NO.: NOT AVAILABLE
       WINTER
       1129 WILSHIRE BLVD.
       LOS ANGELES, CA 90017


3.4196 AARON MARIN                              VARIOUS                              Litigation              UNDETERMINED
       MARY ALEXANDER, BRENDAN
       WAY, CATALINA MUNOZ          ACCOUNT NO.: NOT AVAILABLE
       44 MONTGOMERY STREET
       SUITE 1303
       SAN FRANCISCO, CA 94104


3.4197 AARON, ALI                               VARIOUS                              Litigation              UNDETERMINED
       1148 LOKOYA ROAD
       NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.4198 ABALOS, VICTOR                           VARIOUS                              Litigation              UNDETERMINED
       4010 CARRACCI LANE
       SAN JOSE, CA 95135           ACCOUNT NO.: NOT AVAILABLE


3.4199 ABAN, MICHAEL                            VARIOUS                              Litigation              UNDETERMINED
       1606 STARLITE DR
       MILPITAS, CA 95035           ACCOUNT NO.: NOT AVAILABLE


3.4200 ABASTA, LUISITO                          VARIOUS                              Litigation              UNDETERMINED
       1657 WESTMOOR ROAD
       BURLINGAME, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.4201 ABAYACHI, ALI                            VARIOUS                              Litigation              UNDETERMINED
       50 EDGEMAR STREET
       DALY CITY, CA 94014          ACCOUNT NO.: NOT AVAILABLE


3.4202 ABBANAT, BRIAN                           VARIOUS                              Litigation              UNDETERMINED
       1500 CYPRESS LANE
       DAVIS, CA 95616              ACCOUNT NO.: NOT AVAILABLE


3.4203 ABBAS, ABBAS                             VARIOUS                              Litigation              UNDETERMINED
       1676 DARWIN STREET
       SEASIDE, CA 93955            ACCOUNT NO.: NOT AVAILABLE

                                           Page 385 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 385
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                             Claim

Litigation & Disputes

3.4204 ABBEY, MOLLY                              VARIOUS                              Litigation              UNDETERMINED
       P O BOX 87
       OAK RUN, CA 96069              ACCOUNT NO.: NOT AVAILABLE


3.4205 ABBOTT, RICHARD                           VARIOUS                              Litigation              UNDETERMINED
       7705 FALLEN LEAF LANE
       SALINAS, CA 93907              ACCOUNT NO.: NOT AVAILABLE


3.4206 ABE, MELISSA                              VARIOUS                              Litigation              UNDETERMINED
       4907 HARMONY WAY
       SAN JOSE, CA 95130             ACCOUNT NO.: NOT AVAILABLE


3.4207 ABEC BIDART-OLD RIVER LLC, N              VARIOUS                              Litigation              UNDETERMINED
       ROSS BUCKENHAM
       2828 ROUTH STREET STE. 500     ACCOUNT NO.: NOT AVAILABLE
       DALLAS, TX 75201
       20400 OLD RIVER ROAD
       BAKERSFIELD, CA 93311


3.4208 ABEL, SUZANNE                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 545
       8990 A FAIRWAY DRIVE           ACCOUNT NO.: NOT AVAILABLE
       KELSEYVILLE, CA 95457


3.4209 ABELLANA, EMMA                            VARIOUS                              Litigation              UNDETERMINED
       151 GOODWIN DR
       SAN BRUNO, CA 94066            ACCOUNT NO.: NOT AVAILABLE


3.4210 ABERCROMBIE, MATT & PAT                   VARIOUS                              Litigation              UNDETERMINED
       16110 W AMERICAN
       KERMAN, CA 93630               ACCOUNT NO.: NOT AVAILABLE


3.4211 ABERNATHY, JUDY                           VARIOUS                              Litigation              UNDETERMINED
       10625 FORBESTOWN RD
       FORBESTOWN, CA 95941           ACCOUNT NO.: NOT AVAILABLE


3.4212 ABM ELECTIRCAL POWER                      VARIOUS                              Litigation              UNDETERMINED
       SERVICES-ALLEN, KATIE
       152 TECHNOLOGY DRIVE           ACCOUNT NO.: NOT AVAILABLE
       IRVINE, CA 92618


3.4213 ABNEY, MICHAEL                            VARIOUS                              Litigation              UNDETERMINED
       2105 PARK AVE
       SAN JOSE, CA 95126             ACCOUNT NO.: NOT AVAILABLE


3.4214 ABRAHAM, JEAN                             VARIOUS                              Litigation              UNDETERMINED
       25664 CREEKVIEW COURT
       SALINAS, CA 93908              ACCOUNT NO.: NOT AVAILABLE


                                            Page 386 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 386
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4215 ABRAM, LAWRENCE                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX A
       GONZALES, CA 93926            ACCOUNT NO.: NOT AVAILABLE


3.4216 ABRAM, LORI                              VARIOUS                              Litigation              UNDETERMINED
       PO BOX A
       GONZALES, CA 93926            ACCOUNT NO.: NOT AVAILABLE


3.4217 ABRAM, LORI                              VARIOUS                              Litigation              UNDETERMINED
       PO BOX A
       GONZALES, CA 93926            ACCOUNT NO.: NOT AVAILABLE


3.4218 ABRAMS, LAWRENCE                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1285
       WATSONVILLE, CA 95077         ACCOUNT NO.: NOT AVAILABLE


3.4219 ABRASIVE CONCEPTS, INC, TIM              VARIOUS                              Litigation              UNDETERMINED
       BOCKMAN
       PO BOX 12551                  ACCOUNT NO.: NOT AVAILABLE
       2700 Q STREET
       BAKERSFIELD, CA 93301


3.4220 ABREGO, JESUS                            VARIOUS                              Litigation              UNDETERMINED
       302 E. BEACH ST
       WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.4221 ABSOLUTE LEGAL DOCUMENT                  VARIOUS                              Litigation              UNDETERMINED
       PREP GROUP-GILL, AMBERJEET
       1960 ERICKSON CIRCLE          ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95206


3.4222 ABTAHI BALAS, ATTOSA                     VARIOUS                              Litigation              UNDETERMINED
       17080 WILSON WAY
       ROYAL OAKS, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.4223 ABUNTO, MARIA                            VARIOUS                              Litigation              UNDETERMINED
       67 PARKWOOD DRIVE
       DALY CITY, CA 94015           ACCOUNT NO.: NOT AVAILABLE


3.4224 ABUSHABAN, MOHAMED                       VARIOUS                              Litigation              UNDETERMINED
       6257 GRAND OAK WAY
       SAN JOSE, CA 95135            ACCOUNT NO.: NOT AVAILABLE


3.4225 ABVSF LLC-REICHBORN, ERIK                VARIOUS                              Litigation              UNDETERMINED
       3174 16TH STREET
       SAN FRANCISCO, CA 94103       ACCOUNT NO.: NOT AVAILABLE




                                           Page 387 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 387
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4226 ACB CN 201512 0J 0072 KLE,               VARIOUS                              Litigation              UNDETERMINED
       AT&T
       909 CHESTNUT ST              ACCOUNT NO.: NOT AVAILABLE
       ROOM 39-N-13
       ST. LOUIS, CA 63101-3099


3.4227 ACCOUNTING, BUSINESS                     VARIOUS                              Litigation              UNDETERMINED
       SERVICES & TAXES, INC.-
       SCHWARTZ, DAVID              ACCOUNT NO.: NOT AVAILABLE
       PO BOX 682
       CAPITOLA, CA 95010


3.4228 ACCT# IS 37335702389-                    VARIOUS                              Litigation              UNDETERMINED
       WARTHEMANN, TOBY
       216 MT. HERMON RD STE #      ACCOUNT NO.: NOT AVAILABLE
       333
       SCOTTS VALLEY, CA 95066


3.4229 ACEVEDO, HERLINDA                        VARIOUS                              Litigation              UNDETERMINED
       1791 WILLOW STREET
       SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.4230 ACEVEDO, MARIA                           VARIOUS                              Litigation              UNDETERMINED
       629 N. MILDRED AVENUE
       KING CITY, CA 93930          ACCOUNT NO.: NOT AVAILABLE


3.4231 ACEVES, MARIA GUADALUPE                  VARIOUS                              Litigation              UNDETERMINED
       862 SAN MIGUEL CANYON RD
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.4232 ACHACH, ROSA                             VARIOUS                              Litigation              UNDETERMINED
       1600 ASTER DR
       APT 42                       ACCOUNT NO.: NOT AVAILABLE
       ANTIOCH, CA 94509


3.4233 ACITO, LUCILLE                           VARIOUS                              Litigation              UNDETERMINED
       2311 SAND POINT CT.
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.4234 ACKERMAN, SAM                            VARIOUS                              Litigation              UNDETERMINED
       14961 S. UNION AVE
       BAKERSFIELD, CA 93307        ACCOUNT NO.: NOT AVAILABLE


3.4235 ACME PRESS INC-TAHERIPOUR,               VARIOUS                              Litigation              UNDETERMINED
       MARDJAN
       2312 STANWELL DR             ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94520




                                           Page 388 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 388
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4236 ACOSTA & DAUGHTERS LLC-                  VARIOUS                              Litigation              UNDETERMINED
       ACOSTA, CLIFF
       3812 GREEN JADE CT           ACCOUNT NO.: NOT AVAILABLE
       MODESTO, CA 95355


3.4237 ACOSTA, JAMES                            VARIOUS                              Litigation              UNDETERMINED
       18130 BOURBON STREET
       JACKSON, CA 95642            ACCOUNT NO.: NOT AVAILABLE


3.4238 ACOSTA, TIFFANY                          VARIOUS                              Litigation              UNDETERMINED
       351 ROCKWOOD DR.
       SOUTH SAN FRANCISCO, CA      ACCOUNT NO.: NOT AVAILABLE
       94080


3.4239 ACREE, DARLENE                           VARIOUS                              Litigation              UNDETERMINED
       2722 LEXINGTON AVE
       MERCED, CA 95340             ACCOUNT NO.: NOT AVAILABLE


3.4240 ACREY, KENNETH                           VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 900
       NICE, CA 95464               ACCOUNT NO.: NOT AVAILABLE


3.4241 ACRI, GEORGE OR EDNA                     VARIOUS                              Litigation              UNDETERMINED
       1220 MAXWELL LANE
       REDWOOD CITY, CA 94062       ACCOUNT NO.: NOT AVAILABLE


3.4242 ADAM KENNON                              VARIOUS                              Litigation              UNDETERMINED
       BOBBY THOMPSON
       726 AIRPORT BLVD             ACCOUNT NO.: NOT AVAILABLE
       SUITE 186
       BURLINGAME, CA 94010


3.4243 ADAM KENNON                              VARIOUS                              Litigation              UNDETERMINED
       MARY ALEXANDER, BRENDAN
       WAY, CATALINA MUNOZ          ACCOUNT NO.: NOT AVAILABLE
       44 MONTGOMERY STREET
       SUITE 1303
       SAN FRANCISCO, CA 94104


3.4244 ADAMEE, MONICA                           VARIOUS                              Litigation              UNDETERMINED
       3466 SAGINAW AVE
       CLOVIS, CA 93619             ACCOUNT NO.: NOT AVAILABLE


3.4245 ADAMS, ANTHONY                           VARIOUS                              Litigation              UNDETERMINED
       360 HIAWATHA RD
       BOULDER CREEK, CA 95006      ACCOUNT NO.: NOT AVAILABLE




                                           Page 389 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 389
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4246 ADAMS, ARHEA                              VARIOUS                              Litigation              UNDETERMINED
       27366 SAUNDERS RD
       MADERA, CA 93637              ACCOUNT NO.: NOT AVAILABLE


3.4247 ADAMS, BETTY                              VARIOUS                              Litigation              UNDETERMINED
       2247 COVE COURT
       DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.4248 ADAMS, CARRIE                             VARIOUS                              Litigation              UNDETERMINED
       10337 MOUNTAIN LION LANE
       GRASS VALLEY, CA 95949        ACCOUNT NO.: NOT AVAILABLE


3.4249 ADAMS, KRISTINA                           VARIOUS                              Litigation              UNDETERMINED
       14612 BASS DR.
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.4250 ADAMS, LARRY                              VARIOUS                              Litigation              UNDETERMINED
       347 W MADILL ST
       ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE


3.4251 ADAMS, LAURENCE                           VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 1704
       LUCERNE, CA 95458             ACCOUNT NO.: NOT AVAILABLE


3.4252 ADAMS, LYN                                VARIOUS                              Litigation              UNDETERMINED
       8065 CHESTNUT CT.
       GRANITE BAY, CA 95746         ACCOUNT NO.: NOT AVAILABLE


3.4253 ADAMS, MARJORIE                           VARIOUS                              Litigation              UNDETERMINED
       889 6TH STREET
       ARCATA, CA 95521              ACCOUNT NO.: NOT AVAILABLE


3.4254 ADAMS, RACHEL                             VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 831
       WINDSOR, CA 95492             ACCOUNT NO.: NOT AVAILABLE


3.4255 ADAMS, RICHARD                            VARIOUS                              Litigation              UNDETERMINED
       16661 S FOWLER AVENUE
       SELMA, CA 93662               ACCOUNT NO.: NOT AVAILABLE


3.4256 ADAMS, ROBERT                             VARIOUS                              Litigation              UNDETERMINED
       11438 INVERNESS WAY
       AUBURN, CA 95602              ACCOUNT NO.: NOT AVAILABLE


3.4257 ADAMS, ROBIN                              VARIOUS                              Litigation              UNDETERMINED
       2247 COVE CT
       DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


                                            Page 390 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 390
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4258 ADAMS, RONALD                            VARIOUS                              Litigation              UNDETERMINED
       PO BOX 383
       488 FAMILY CIRCLE            ACCOUNT NO.: NOT AVAILABLE
       SAN ANDREAS, CA 95249


3.4259 ADAMS, RUSSELL                           VARIOUS                              Litigation              UNDETERMINED
       2730 LAS AROMAS
       OAKLAND, CA 94611            ACCOUNT NO.: NOT AVAILABLE


3.4260 ADAMS, SETH                              VARIOUS                              Litigation              UNDETERMINED
       PO BOX 4801
       ARCATA, CA 95518             ACCOUNT NO.: NOT AVAILABLE


3.4261 ADAMSON, RITA                            VARIOUS                              Litigation              UNDETERMINED
       404 DENTON WAY
       SANTA ROSA, CA 95401         ACCOUNT NO.: NOT AVAILABLE


3.4262 ADCOCK, ADAM                             VARIOUS                              Litigation              UNDETERMINED
       3725 KELLOGG CREEK RD
       BYRON, CA 94514              ACCOUNT NO.: NOT AVAILABLE


3.4263 ADEDEJI-WATSON, KWESI                    VARIOUS                              Litigation              UNDETERMINED
       247 RUBY AVE
       RICHMOND, CA 94801           ACCOUNT NO.: NOT AVAILABLE


3.4264 ADELEKAN, KELLY                          VARIOUS                              Litigation              UNDETERMINED
       2028 SULTANA DRIVE
       PETALUMA, CA 94954           ACCOUNT NO.: NOT AVAILABLE


3.4265 ADELUS, JOHN                             VARIOUS                              Litigation              UNDETERMINED
       15210 OLD RANCH RD
       LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.4266 ADITAJS, MARA                            VARIOUS                              Litigation              UNDETERMINED
       1329 CHECTNUT LANE
       DAVIS, CA 95616              ACCOUNT NO.: NOT AVAILABLE


3.4267 ADKINS, CYNTHIA                          VARIOUS                              Litigation              UNDETERMINED
       7630 MORNINGSIDE DRIVE
       GRANITE BAY, CA 95746        ACCOUNT NO.: NOT AVAILABLE


3.4268 ADL 5, LLC-ARON, NAVNEET                 VARIOUS                              Litigation              UNDETERMINED
       655 CASTRO ST.
        STE 8                       ACCOUNT NO.: NOT AVAILABLE
       MOUNTAIN VIEW, CA 94041




                                           Page 391 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 391
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4269 ADLER, HEATHER                           VARIOUS                              Litigation              UNDETERMINED
       2467 ABERDEEN LANE
       DISCOVERY BAY, CA 94505        ACCOUNT NO.: NOT AVAILABLE


3.4270 ADMIRAL, KIMBERLY                        VARIOUS                              Litigation              UNDETERMINED
       6890 FLOYD WAY
       NICE, CA 95464                 ACCOUNT NO.: NOT AVAILABLE


3.4271 ADOBE CREEK ORCHARDS,                    VARIOUS                              Litigation              UNDETERMINED
       KENNETH BARR
       PO BOX 946                     ACCOUNT NO.: NOT AVAILABLE
       40 MENDENHALL AVENUE,
       UPPER LAKE
       KELSEYVILLE, CA 95451


3.4272 ADOBE INN, LLC, ENGDAHL KEN              VARIOUS                              Litigation              UNDETERMINED
       ADOBE INN / DELORES AND TH
       CARMEL, CA                     ACCOUNT NO.: NOT AVAILABLE


3.4273 ADRIAANSZ, MARY                          VARIOUS                              Litigation              UNDETERMINED
       125 LORI LANE
       APTOS, CA 95003                ACCOUNT NO.: NOT AVAILABLE


3.4274 ADRIANNE GOMEZ DAY CARE-                 VARIOUS                              Litigation              UNDETERMINED
       GOMEZ, JOSE
       1999 N PATTERSON RD            ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95215


3.4275 ADVANCED ELECTRIC-                       VARIOUS                              Litigation              UNDETERMINED
       MARIDON, RUSSEL
       180 LAKEVIEW                   ACCOUNT NO.: NOT AVAILABLE
       WATSONVILLE, CA 95076


3.4276 ADVANCED LOGICAL DESIGN,                 VARIOUS                              Litigation              UNDETERMINED
       INC.-KEENAN, JOHN
       22215 MT. EDEN RD              ACCOUNT NO.: NOT AVAILABLE
       SARATOGA, CA 95070, CA 95070


3.4277 ADVANCED POOL COATINGS-                  VARIOUS                              Litigation              UNDETERMINED
       WALTER, DAVE
       6141 ANGELO COURT              ACCOUNT NO.: NOT AVAILABLE
       LOOMIS, CA 95650


3.4278 ADVANTAGE CARPET CARE                    VARIOUS                              Litigation              UNDETERMINED
       AND BUILDING MAINTENANCE-
       MOSER JR., RAY                 ACCOUNT NO.: NOT AVAILABLE
       3000 COLLEGE DRIVE
       SAN BRUNO, CA 94066



                                           Page 392 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 392
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4279 ADVANTAGE METAL                          VARIOUS                              Litigation              UNDETERMINED
       PRODUCTS, INC-LEVAN, LISA
       7855 SOUTHFRONT ROAD          ACCOUNT NO.: NOT AVAILABLE
       LIVERMORE, CA 94551


3.4280 ADVANTECH CORPORATION-                   VARIOUS                              Litigation              UNDETERMINED
       ZHENG, SNOW
       380 FAIRVIEW WAY              ACCOUNT NO.: NOT AVAILABLE
       MILPITAS, CA 95035


3.4281 ADVERSALO, DONALD                        VARIOUS                              Litigation              UNDETERMINED
       9262 TAVERN RD.
       I-5 SOUTH JUST AFTER LAGUNA   ACCOUNT NO.: NOT AVAILABLE
       BLVD.
       WILTON, CA 95693


3.4282 AESTHETIC DERMATOLOGY                    VARIOUS                              Litigation              UNDETERMINED
       535 MILLER AVENUE
       MILL VALLEY, CA 94920         ACCOUNT NO.: NOT AVAILABLE


3.4283 AFA CLAIM SERVICES, PACIFIC              VARIOUS                              Litigation              UNDETERMINED
       PIONEER INSURANCE
       PO BOX 25329                  ACCOUNT NO.: NOT AVAILABLE
       CA 90703


3.4284 AFFENTRANGER & SONS DAIRY                VARIOUS                              Litigation              UNDETERMINED
       FARMS, ROSEMARIE MILLAN
       18107 KRATZMEYER RAOAD        ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93314


3.4285 AFFINITY FOR BEAUTY &                    VARIOUS                              Litigation              UNDETERMINED
       WELLNESS SPA-BEAN, KRISTA
       152 SOUTH K STREET            ACCOUNT NO.: NOT AVAILABLE
       LIVERMORE, CA 94550


3.4286 AFFL-AF-201606-AF-0010-CRL,              VARIOUS                              Litigation              UNDETERMINED
       ATT PACBELL AFFL-AF-201606-
       AF-0010-CRL                   ACCOUNT NO.: NOT AVAILABLE
       909 CHESTNUT ST
       12920 EARHART AVE, AUBURN
       CA
       SAINT LOUIS, CA 63101-2017


3.4287 AFFORDABLE GARAGE DOORS-                 VARIOUS                              Litigation              UNDETERMINED
       DUNCAN, JO
       22592 SONOMA ST               ACCOUNT NO.: NOT AVAILABLE
       HAYWARD, CA 94541




                                           Page 393 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 393
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4288 AFNI, JOANNA ROLAND                      VARIOUS                              Litigation              UNDETERMINED
       PO BOX 3068
       BLOOMINGTON, CA 61702-3068    ACCOUNT NO.: NOT AVAILABLE


3.4289 AFNI, NANCY DRECKMAN                     VARIOUS                              Litigation              UNDETERMINED
       PO BOX 3068
       308 HARBOR VIEW AVE           ACCOUNT NO.: NOT AVAILABLE
       PISMO BEACH, CA


3.4290 AFNI, SUBROGATION                        VARIOUS                              Litigation              UNDETERMINED
       DEPARTMENT
       P.O. BOX 3068                 ACCOUNT NO.: NOT AVAILABLE
       BLOOMINGTON, CA 61702-3068


3.4291 AFSHAN, AMBREEN                          VARIOUS                              Litigation              UNDETERMINED
       9165 TORINO WAY
       SACRAMENTO, CA 95829          ACCOUNT NO.: NOT AVAILABLE


3.4292 AGARKAR/ATTY REP                         VARIOUS                              Litigation              UNDETERMINED
       2057 FOREST AVENUE, SUITE 3
       CHICO, CA 95928               ACCOUNT NO.: NOT AVAILABLE


3.4293 AGARWAL, SATISH KUMAR                    VARIOUS                              Litigation              UNDETERMINED
       39349 MONTEREY WAY
       FREMONT, CA 94538             ACCOUNT NO.: NOT AVAILABLE


3.4294 AGGARWAL, DEEPA                          VARIOUS                              Litigation              UNDETERMINED
       10457 MANZANITA COURT
       CUPERTINO, CA 95014           ACCOUNT NO.: NOT AVAILABLE


3.4295 AGHA, JOANN                              VARIOUS                              Litigation              UNDETERMINED
       8710 PRUNEDALE NORTH SPC
       #20                           ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93907


3.4296 AGRAVIADOR, HELEN                        VARIOUS                              Litigation              UNDETERMINED
       33670 COLGATE DRIVE
       UNION CITY, CA 94587          ACCOUNT NO.: NOT AVAILABLE


3.4297 AGROJAL FARMS-MALDONADO,                 VARIOUS                              Litigation              UNDETERMINED
       ALEJANDRO
       PO BOX 1862                   ACCOUNT NO.: NOT AVAILABLE
       SANTA MARIA, CA 93456


3.4298 AGUIAR, CARLOTA                          VARIOUS                              Litigation              UNDETERMINED
       1011 GEORGIA AVE
       MADERA, CA 93637              ACCOUNT NO.: NOT AVAILABLE



                                           Page 394 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 394
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4299 AGUILAR LOPEZ, MARINA                    VARIOUS                              Litigation              UNDETERMINED
       1038 E LAUREL DR APT C
       SALINAS, CA 93905            ACCOUNT NO.: NOT AVAILABLE


3.4300 AGUILAR, ADRIANA                         VARIOUS                              Litigation              UNDETERMINED
       1205 CABERNET DR
       GONZALES, CA 93926           ACCOUNT NO.: NOT AVAILABLE


3.4301 AGUILAR, ANGELA                          VARIOUS                              Litigation              UNDETERMINED
       2050 SOQUEL AVE
       200 BUTTON STREET            ACCOUNT NO.: NOT AVAILABLE
       SANTA CRUZ, CA 95060


3.4302 AGUILAR, BALDOMERO                       VARIOUS                              Litigation              UNDETERMINED
       7538 BALDWIN ST
       VALLEY SPRINGS, CA 95252     ACCOUNT NO.: NOT AVAILABLE


3.4303 AGUILAR, CHRISTINA                       VARIOUS                              Litigation              UNDETERMINED
       15018 E FLORAL AVE
       PARLIER, CA 93648            ACCOUNT NO.: NOT AVAILABLE


3.4304 AGUILAR, KARINA                          VARIOUS                              Litigation              UNDETERMINED
       4460 W CORONA AVE
       FRESNO, CA 93722             ACCOUNT NO.: NOT AVAILABLE


3.4305 AGUILAR, LUIS                            VARIOUS                              Litigation              UNDETERMINED
       2053 GREG STONE DRIVE
       STOCKTON, CA 95206           ACCOUNT NO.: NOT AVAILABLE


3.4306 AGUILAR, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
       770 SIR FRANCIS DRAKE BLVD
       APT. 1                       ACCOUNT NO.: NOT AVAILABLE
       SAN ANSELMO, CA 94960


3.4307 AGUILAR, TERESA                          VARIOUS                              Litigation              UNDETERMINED
       35820 S LASSEN AVE
       PO BOX 1748                  ACCOUNT NO.: NOT AVAILABLE
       HURON, CA 93234


3.4308 AGUILAR, VERONICA                        VARIOUS                              Litigation              UNDETERMINED
       2451 MYRAN AVENUE
       STOCKTON, CA 95205           ACCOUNT NO.: NOT AVAILABLE


3.4309 AGUILERA ALDRETE, DORA                   VARIOUS                              Litigation              UNDETERMINED
       534 20TH ST
       RICHMOND, CA 94801           ACCOUNT NO.: NOT AVAILABLE




                                           Page 395 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 395
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4310 AGUILERA, REYNA                          VARIOUS                              Litigation              UNDETERMINED
       1438 20TH AVENUE
       SAN FRANCISCO, CA 94122      ACCOUNT NO.: NOT AVAILABLE


3.4311 AGUINALDO, DANIEL                        VARIOUS                              Litigation              UNDETERMINED
       2820 MCAIN CT
       SAN JOSE, CA 95121           ACCOUNT NO.: NOT AVAILABLE


3.4312 AGUIRRE, JAMES                           VARIOUS                              Litigation              UNDETERMINED
       2518 LA MIRADA DRIVE
       SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.4313 AGUIRRE, MIGUEL                          VARIOUS                              Litigation              UNDETERMINED
       400 WINDSOR STREET
       KING CITY, CA 93930          ACCOUNT NO.: NOT AVAILABLE


3.4314 AGUIRRE, ROSE                            VARIOUS                              Litigation              UNDETERMINED
       57 PARK SHARON DR.
       SAN JOSE, CA 95136           ACCOUNT NO.: NOT AVAILABLE


3.4315 AGUIRRE, SONYA                           VARIOUS                              Litigation              UNDETERMINED
       1642 W GRIFFITH WAY
       FRESNO, CA 93705             ACCOUNT NO.: NOT AVAILABLE


3.4316 AGUIRRE, VANESSA                         VARIOUS                              Litigation              UNDETERMINED
       21117 GARY DRIVE
       HAYWARD, CA 94546            ACCOUNT NO.: NOT AVAILABLE


3.4317 AGUIRRE, YOLANDA                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 6762
       SALINAS, CA 93912            ACCOUNT NO.: NOT AVAILABLE


3.4318 AHAEV, ANTHONY AND                       VARIOUS                              Litigation              UNDETERMINED
       VICTORIA
       22461 FOREST HILL            ACCOUNT NO.: NOT AVAILABLE
       LAKE FOREST, CA 92630


3.4319 AHEARN, GEORGE                           VARIOUS                              Litigation              UNDETERMINED
       123 VERONA CT
       LOS GATOS, CA 95030          ACCOUNT NO.: NOT AVAILABLE


3.4320 AHERN RENTALS                            VARIOUS                              Litigation              UNDETERMINED
       ATTN: BOB WURTZ, RISK MGT.
       1401 MINERAL AVE.            ACCOUNT NO.: NOT AVAILABLE
       LAS VEGAS, CA 89106




                                           Page 396 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 396
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4321 AHERN RENTALS-MUNOZ, JOHN                 VARIOUS                              Litigation              UNDETERMINED
       1885 W BONANZA RD
       LAS VEGAS, CA 89106           ACCOUNT NO.: NOT AVAILABLE


3.4322 AHLBERG, LAURIE                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 714
       ARNOLD, CA 95223              ACCOUNT NO.: NOT AVAILABLE


3.4323 AHLERS, ROBERTO                           VARIOUS                              Litigation              UNDETERMINED
       10270 STERLING BLVD
       CUPERTINO, CA 95014           ACCOUNT NO.: NOT AVAILABLE


3.4324 AHLONE CHYNOWETH MINI                     VARIOUS                              Litigation              UNDETERMINED
       MARKET-MOUSSA, ANTANIOS
       5330 TERNER WAY, SUITE #10    ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95136


3.4325 AHLUWALIA, TARUNJIT                       VARIOUS                              Litigation              UNDETERMINED
       513 EMERALD HILL CIRCLE
       FAIRFIELD, CA 94533           ACCOUNT NO.: NOT AVAILABLE


3.4326 AHMED, MAQSOOD                            VARIOUS                              Litigation              UNDETERMINED
       1024 2ND ST
       APT 32                        ACCOUNT NO.: NOT AVAILABLE
       LAFAYETTE, CA 94549


3.4327 AHMED, RAMZI                              VARIOUS                              Litigation              UNDETERMINED
       3915 FINISH LINE DRIVE
       BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.4328 AHN, PYONG GAG                            VARIOUS                              Litigation              UNDETERMINED
       1356 KENNETH STREET
       SEASIDE, CA 93955             ACCOUNT NO.: NOT AVAILABLE


3.4329 AHRENS, JANE                              VARIOUS                              Litigation              UNDETERMINED
       2750 MERRITT ROAD
       KELSEYVILLE, CA 95451         ACCOUNT NO.: NOT AVAILABLE


3.4330 AHU, RAYMOND                              VARIOUS                              Litigation              UNDETERMINED
       226 E 11TH STREET
       MARYSVILLE, CA 95901          ACCOUNT NO.: NOT AVAILABLE


3.4331 AHUMADA, HUMBERTO & DULCE                 VARIOUS                              Litigation              UNDETERMINED
       305 HARRISON ROAD
       SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE




                                            Page 397 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 397
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.4332 AI KINJO SLO INC. DBA IZAKAYA            VARIOUS                              Litigation              UNDETERMINED
       RAKU-SHIN, KYUNG
       953 W GRAND AVE                 ACCOUNT NO.: NOT AVAILABLE
       GROVER BEACH, CA 93433


3.4333 AICHELE V PGE, (ATTY                     VARIOUS                              Litigation              UNDETERMINED
       ANTHONY CALERO)
       2055 JUNCTION AVE STE 138       ACCOUNT NO.: NOT AVAILABLE
       17545 HILLVIEW LN, MORGAN
       HILL
       SAN JOSE, CA 95131


3.4334 AIDEN, DINO                              VARIOUS                              Litigation              UNDETERMINED
       503 CALISTOGA ROAD
       SANTA ROSA, CA 95409            ACCOUNT NO.: NOT AVAILABLE


3.4335 AIMONETTI, JAMIE                         VARIOUS                              Litigation              UNDETERMINED
       5941 HOLGATE AVENUE
       SAN JOSE, CA 95123              ACCOUNT NO.: NOT AVAILABLE


3.4336 AINSWORTH, WENDY                         VARIOUS                              Litigation              UNDETERMINED
       28779 UNDERWOOD ROAD
       SALINAS, CA 93908               ACCOUNT NO.: NOT AVAILABLE


3.4337 AIRBNB, RUTH                             VARIOUS                              Litigation              UNDETERMINED
       CA
                                       ACCOUNT NO.: NOT AVAILABLE


3.4338 AIRBNB-KADKHODAYAN,                      VARIOUS                              Litigation              UNDETERMINED
       PARINAZ
       12853 NORMANDY LANE             ACCOUNT NO.: NOT AVAILABLE
       LOS ALTOS, CA 94022


3.4339 AIRFILM-HERRING, SCOTT                   VARIOUS                              Litigation              UNDETERMINED
       6245 AERODROME WAY
       HANGER NO. 2                    ACCOUNT NO.: NOT AVAILABLE
       GEORGETOWN, CA 95634


3.4340 AISON, MARVIN                            VARIOUS                              Litigation              UNDETERMINED
       3621 COMANCHE WAY
       ANTELOPE, CA 95843              ACCOUNT NO.: NOT AVAILABLE


3.4341 AJ SLENDERS FARMS-                       VARIOUS                              Litigation              UNDETERMINED
       SLENDERS, ANDY
       625 E. COLEMAN AVE              ACCOUNT NO.: NOT AVAILABLE
       LATON, CA 93242




                                           Page 398 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 398
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4342 AJAELO, NKIRU                             VARIOUS                              Litigation              UNDETERMINED
       4616 MACARTHUR BLVD
       OAKLAND, CA 94619             ACCOUNT NO.: NOT AVAILABLE


3.4343 AJIBOLA, HILDA                            VARIOUS                              Litigation              UNDETERMINED
       2925 E 16TH ST APT A
       OAKLAND, CA 94601             ACCOUNT NO.: NOT AVAILABLE


3.4344 AKAGI RESTAURANT-                         VARIOUS                              Litigation              UNDETERMINED
       TAKAHASHI, NOBUMASA
       713 CAMINO PLZ                ACCOUNT NO.: NOT AVAILABLE
       SAN BRUNO, CA 94066


3.4345 AKBARI, SAFIA                             VARIOUS                              Litigation              UNDETERMINED
       1783 EGRET DRIVE
       TRACY, CA 95376               ACCOUNT NO.: NOT AVAILABLE


3.4346 AKINS, GARY                               VARIOUS                              Litigation              UNDETERMINED
       2224 REEF COURT
       DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.4347 AKINTOMIDE, FELIX                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 496149
       GARLAND, CA 75049             ACCOUNT NO.: NOT AVAILABLE


3.4348 AKITA 1010, LLC, NANCY                    VARIOUS                              Litigation              UNDETERMINED
       MACALLISTER
       1010 FAIR AVE #12             ACCOUNT NO.: NOT AVAILABLE
       SANTA CRUZ, CA 95060


3.4349 AKITOYE, BRIAN                            VARIOUS                              Litigation              UNDETERMINED
       3234 E 27TH STREET #2
       OAKLAND, CA 94601             ACCOUNT NO.: NOT AVAILABLE


3.4350 AKITOYE, BRIAN                            VARIOUS                              Litigation              UNDETERMINED
       3234 E 27TH STREET #2
       OAKLAND, CA 94601             ACCOUNT NO.: NOT AVAILABLE


3.4351 AKL, FADY                                 VARIOUS                              Litigation              UNDETERMINED
       133 BEDFORD
       HERCULES, CA 94567            ACCOUNT NO.: NOT AVAILABLE


3.4352 AKL, RANDY                                VARIOUS                              Litigation              UNDETERMINED
       617 MIA COURT
       DANVILLE, CA 94526            ACCOUNT NO.: NOT AVAILABLE




                                            Page 399 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 399
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4353 AKROUSH, HELEN                           VARIOUS                              Litigation              UNDETERMINED
       2809 DEL MONTE DR
       BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.4354 AKSENOFF, MARIA                          VARIOUS                              Litigation              UNDETERMINED
       575 BOYD RD
       PLEASANT HILL, CA 94523       ACCOUNT NO.: NOT AVAILABLE


3.4355 AL ASHER & SONS, INC.-NERI,              VARIOUS                              Litigation              UNDETERMINED
       PATTY
       5301 VALLEY BLVD.             ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90032


3.4356 ALAGA, ALEX                              VARIOUS                              Litigation              UNDETERMINED
       10301 WRANGLER DRIVE
       ELK GROVE, CA 95624           ACCOUNT NO.: NOT AVAILABLE


3.4357 ALAJOU, SAMIR                            VARIOUS                              Litigation              UNDETERMINED
       431 WILHAGGIN DR
       SACRAMENTO, CA 95864          ACCOUNT NO.: NOT AVAILABLE


3.4358 ALAMEDA CONSTRUCTION,                    VARIOUS                              Litigation              UNDETERMINED
       ALAMEDA, DWAYNE
       PO BOX 111                    ACCOUNT NO.: NOT AVAILABLE
       LANDER AVE
       TURLOCK, CA 95380


3.4359 ALAMEDA COUNTY WATER                     VARIOUS                              Litigation              UNDETERMINED
       DISTRICT
       43885 S GRIMMER BLVD          ACCOUNT NO.: NOT AVAILABLE
       FREMONT, CA 94538


3.4360 ALAMO, NORMA                             VARIOUS                              Litigation              UNDETERMINED
       1021 POLK STREET
       SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.4361 ALAZZAWY, SAFWAN                         VARIOUS                              Litigation              UNDETERMINED
       786 SANTA PAULA AVE
       SUNNYVALE, CA 94085           ACCOUNT NO.: NOT AVAILABLE


3.4362 ALBEE, DEBRA                             VARIOUS                              Litigation              UNDETERMINED
       10118 BARNES DR
       BAKERSFIELD, CA 93311         ACCOUNT NO.: NOT AVAILABLE


3.4363 ALBERT CHOW MEDICAL                      VARIOUS                              Litigation              UNDETERMINED
       CORPORATION, ALBERT CHOW
       1 DANIEL DURHAM COURT,        ACCOUNT NO.: NOT AVAILABLE
       SUITE 368C
       SAN FRANCISCO, CA 94109

                                           Page 400 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 400
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4364 ALBERTSEN, KELLY                          VARIOUS                              Litigation              UNDETERMINED
       21970 ALLAN ROAD
       VOLCANO, CA 95689             ACCOUNT NO.: NOT AVAILABLE


3.4365 ALBERTSEN, KELLY                          VARIOUS                              Litigation              UNDETERMINED
       21970 ALLAN RD
       VOLCANO, CA 95689             ACCOUNT NO.: NOT AVAILABLE


3.4366 ALBERTSON, URSULA                         VARIOUS                              Litigation              UNDETERMINED
       595 JENSEN LANE
       WINDSOR, CA 95492             ACCOUNT NO.: NOT AVAILABLE


3.4367 ALBIN LIVESTOCK LLC-ALBIN,                VARIOUS                              Litigation              UNDETERMINED
       SARAH
       PO BOX 601                    ACCOUNT NO.: NOT AVAILABLE
       FORTUNA, CA 95540


3.4368 ALBINO, GLORIA                            VARIOUS                              Litigation              UNDETERMINED
       828 TOBY WAY
       SHANDON, CA 93461             ACCOUNT NO.: NOT AVAILABLE


3.4369 ALBRECHT, JOHNNY                          VARIOUS                              Litigation              UNDETERMINED
       525 PINE STREET
       COALINGA, CA 93210            ACCOUNT NO.: NOT AVAILABLE


3.4370 ALBRECHT/SPRINSOCK,                       VARIOUS                              Litigation              UNDETERMINED
       KRISTINE/BRION
       417 PACHECO AVE.              ACCOUNT NO.: NOT AVAILABLE
       SANTA CRUZ, CA 95062


3.4371 ALC MACHINE INC-                          VARIOUS                              Litigation              UNDETERMINED
       FOLLANSBEE, GINA
       244B COLGAN AVE               ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 95404


3.4372 ALCALA, ESPERANZA                         VARIOUS                              Litigation              UNDETERMINED
       8332 JOE RODGERS RD.
       GRANITE BAY, CA 95746         ACCOUNT NO.: NOT AVAILABLE


3.4373 ALCALA, JOSE                              VARIOUS                              Litigation              UNDETERMINED
       21871 GRANCEVILLE BLVD
       LEMOORE, CA 93245             ACCOUNT NO.: NOT AVAILABLE


3.4374 ALCALA, MARIA                             VARIOUS                              Litigation              UNDETERMINED
       578 STRAUSS COURT
       MADERA, CA 93637              ACCOUNT NO.: NOT AVAILABLE




                                            Page 401 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 401
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4375 ALCANTAR, CRYSTAL                        VARIOUS                              Litigation              UNDETERMINED
       4301 GATSON RD
       SHAFTER, CA 93314            ACCOUNT NO.: NOT AVAILABLE


3.4376 ALCARAZ, MARIA                           VARIOUS                              Litigation              UNDETERMINED
       110 COLLEGE ROAD
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.4377 ALCARRAZ, NAZARI                         VARIOUS                              Litigation              UNDETERMINED
       32940 SOQUEL ST
       UNION CITY, CA 94587         ACCOUNT NO.: NOT AVAILABLE


3.4378 ALCOCER, BARBARA                         VARIOUS                              Litigation              UNDETERMINED
       5 GLEN FALLS CIR
       SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.4379 ALCOCER, EDWIN                           VARIOUS                              Litigation              UNDETERMINED
       2294 NORTH MAIN STREET
       53                           ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93906


3.4380 ALDO, JENNIFER                           VARIOUS                              Litigation              UNDETERMINED
       4941 CLIPPER DR
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.4381 ALDRICH, JAIME                           VARIOUS                              Litigation              UNDETERMINED
       22080 CHOLET WAY
       PALO CEDRO, CA 96073         ACCOUNT NO.: NOT AVAILABLE


3.4382 ALDRICH, ROBIN                           VARIOUS                              Litigation              UNDETERMINED
       8345 STEVENSON
       MOKELUMNE HILL, CA 95245     ACCOUNT NO.: NOT AVAILABLE


3.4383 ALESO, CAMILA                            VARIOUS                              Litigation              UNDETERMINED
       567 N EDEN AVENUE
       SUNNYVALE, CA 94085-3744     ACCOUNT NO.: NOT AVAILABLE


3.4384 ALEXANDER VALLEY UNION                   VARIOUS                              Litigation              UNDETERMINED
       SCHOOL DISTRICT-RENO, MATT
       8511 HIGHWAY 128             ACCOUNT NO.: NOT AVAILABLE
       HEALDSBURG, CA 95448


3.4385 ALEXANDER, BRIAN                         VARIOUS                              Litigation              UNDETERMINED
       1250 ROAD D
       REDWOOD VALLEY, CA 95470     ACCOUNT NO.: NOT AVAILABLE




                                           Page 402 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 402
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4386 ALEXANDER, DAVID                         VARIOUS                              Litigation              UNDETERMINED
       525 KENTUCKY AVE
       SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE


3.4387 ALEXANDER, ERIC                          VARIOUS                              Litigation              UNDETERMINED
       1908 VIA APPIA
       WALNUT CREEK, CA 94598       ACCOUNT NO.: NOT AVAILABLE


3.4388 ALEXANDER, FREDRICK                      VARIOUS                              Litigation              UNDETERMINED
       801 DRAKE AVE.
       MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.4389 ALEXANDER, JOSHUA                        VARIOUS                              Litigation              UNDETERMINED
       3530 WHITE CLIFF CIR
       NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.4390 ALEXANDER, KATHERINE                     VARIOUS                              Litigation              UNDETERMINED
       11600 SUMMIT WOOD COURT
       LOS ALTOS HILLS, CA 94022    ACCOUNT NO.: NOT AVAILABLE


3.4391 ALEXANDER, KATHERINE                     VARIOUS                              Litigation              UNDETERMINED
       11600 SUMMIT WOOD COURT
       LOS ALTOS HILLS, CA 94022    ACCOUNT NO.: NOT AVAILABLE


3.4392 ALEXANDER, MARGARET                      VARIOUS                              Litigation              UNDETERMINED
       2241 E. 32ND STREET
       OAKLAND, CA 94602            ACCOUNT NO.: NOT AVAILABLE


3.4393 ALEXANDER, MITHUN                        VARIOUS                              Litigation              UNDETERMINED
       429 VALVERDE DR
       SOUTH SAN FRANCISCO, CA      ACCOUNT NO.: NOT AVAILABLE
       94080


3.4394 ALEXANDER, RYAN                          VARIOUS                              Litigation              UNDETERMINED
       21C ORINDA WAY #127
       ORINDA, CA 94563             ACCOUNT NO.: NOT AVAILABLE


3.4395 ALEXANDER, TIFFINI                       VARIOUS                              Litigation              UNDETERMINED
       784 WESLEY AVE
       APT 2                        ACCOUNT NO.: NOT AVAILABLE
       VACAVILLE, CA 95688


3.4396 ALEXANDER, YOLANDA                       VARIOUS                              Litigation              UNDETERMINED
       1001 POLK ST.
       1049 HOWARD ST.              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94103




                                           Page 403 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 403
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4397 ALEXANDRE, SUZANNE                        VARIOUS                              Litigation              UNDETERMINED
       12300 WESTSIDE ROAD
       FORESTVILLE, CA 95436         ACCOUNT NO.: NOT AVAILABLE


3.4398 ALEXANDRIA GHASSAN, A                     VARIOUS                              Litigation              UNDETERMINED
       MINOR, EMILIE GRANDCHAMPS,
       LUCIENNE GHASSAN, A MINOR     ACCOUNT NO.: NOT AVAILABLE
       IBIERE N. SECK, MARCELIS
       MORRIS
       4929 WILSHIRE BLVD
       SUITE 1010
       LOS ANGELES, CA 90010


3.4399 ALEXANDRIA GHASSAN, A                     VARIOUS                              Litigation              UNDETERMINED
       MINOR, EMILIE GRANDCHAMPS,
       LUCIENNE GHASSAN, A MINOR     ACCOUNT NO.: NOT AVAILABLE
       MARY ALEXANDER, BRENDAN
       WAY, CATALINA MUNOZ
       44 MONTGOMERY STREET
       SUITE 1303
       SAN FRANCISCO, CA 94104


3.4400 ALEXANDRIA GHASSAN, A                     VARIOUS                              Litigation              UNDETERMINED
       MINOR, EMILIE GRANDCHAMPS,
       LUCIENNE GHASSAN, A MINOR     ACCOUNT NO.: NOT AVAILABLE
       CHRISTOPHER AUMAIS,
       ASHKAHN MOHAMADI, KELLY
       WINTER
       1126 WILSHIRE BLVD.
       LOS ANGELES, CA 90017


3.4401 ALEXANDRIA GHASSON,                       VARIOUS                              Litigation              UNDETERMINED
       LESLEY MORAN, LUCIENNE
       GHASSAN                       ACCOUNT NO.: NOT AVAILABLE
       BOBBY THOMPSON
       706 AIRPORT BLVD
       SUITE 166
       BURLINGAME, CA 94010


3.4402 ALEXANDRIA GHASSON,                       VARIOUS                              Litigation              UNDETERMINED
       LESLEY MORAN, LUCIENNE
       GHASSAN                       ACCOUNT NO.: NOT AVAILABLE
       MARY ALEXANDER, BRENDAN
       WAY, CATALINA MUNOZ
       44 MONTGOMERY STREET
       SUITE 1303
       SAN FRANCISCO, CA 94104


3.4403 ALEXIS, ASHLEY                            VARIOUS                              Litigation              UNDETERMINED
       5 VINTAGE CT.
       CHICO, CA 95973               ACCOUNT NO.: NOT AVAILABLE




                                            Page 404 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 404
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4404 ALEX'S BARBERSHOP-VILKIS,                VARIOUS                              Litigation              UNDETERMINED
       ALEXANDER
       1287 20TH AVE                  ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94122


3.4405 ALFARO, DANIEL                           VARIOUS                              Litigation              UNDETERMINED
       2031 SUCRE CFT
       SALINAS, CA 93906              ACCOUNT NO.: NOT AVAILABLE


3.4406 ALFARO, IRMA                             VARIOUS                              Litigation              UNDETERMINED
       1209 MARGALO ST.
       WASCO, CA 93280                ACCOUNT NO.: NOT AVAILABLE


3.4407 ALFARO, XAVIER                           VARIOUS                              Litigation              UNDETERMINED
       344 N 16TH STREET
       GROVER BEACH, CA 93433         ACCOUNT NO.: NOT AVAILABLE


3.4408 ALFINDA, ADAM                            VARIOUS                              Litigation              UNDETERMINED
       11233 LOCH LOMOND ROAD
       MIDDLETOWN, CA 95461           ACCOUNT NO.: NOT AVAILABLE


3.4409 ALFORD, KAYJA                            VARIOUS                              Litigation              UNDETERMINED
       2733 COUNTRY CLUB BLVD, APT
       8                              ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95204


3.4410 ALGHAZALY, NAGI                          VARIOUS                              Litigation              UNDETERMINED
       963 BAKER STREET
       BAKERSFIELD, CA 93305          ACCOUNT NO.: NOT AVAILABLE


3.4411 ALHOMEDI, AHMED                          VARIOUS                              Litigation              UNDETERMINED
       1491 HILLSBORO AVE
       MADERA, CA 93637               ACCOUNT NO.: NOT AVAILABLE


3.4412 ALIBO, CLAIRE                            VARIOUS                              Litigation              UNDETERMINED
       1905 E PONTIAC WAY
       225                            ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93726


3.4413 ALIMPIC, LULII AND JOHN                  VARIOUS                              Litigation              UNDETERMINED
       1100 CRESTMONT DR.
       ANGWIN, CA 94508               ACCOUNT NO.: NOT AVAILABLE


3.4414 ALIN PERFECTION SPA, HUA JIN             VARIOUS                              Litigation              UNDETERMINED
       7850 WHITE LANE
       BAKERSFIELD, CA 93309          ACCOUNT NO.: NOT AVAILABLE




                                           Page 405 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 405
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4415 ALIOTO, JOSEPHINE                        VARIOUS                              Litigation              UNDETERMINED
       2159 WALNUT GROVE AVE
       SAN JOSE, CA 95128            ACCOUNT NO.: NOT AVAILABLE


3.4416 ALIOTTA, NICOLE                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 44
       CAZADERO, CA 95422            ACCOUNT NO.: NOT AVAILABLE


3.4417 ALIOTTI, JOHN                            VARIOUS                              Litigation              UNDETERMINED
       221 JAMAICA STREET
       TIBURON, CA 94920             ACCOUNT NO.: NOT AVAILABLE


3.4418 ALIOTTI, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
       462 JACKSON ST
       MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE


3.4419 ALISAL PIZZERIA-YI, MUN                  VARIOUS                              Litigation              UNDETERMINED
       706 EAST ALISAL STREET
       SALINAS, CA 93905             ACCOUNT NO.: NOT AVAILABLE


3.4420 ALKADIRY, WALEED                         VARIOUS                              Litigation              UNDETERMINED
       24565 SOQUEL SN JOSE ROAD
       LOS GATOS, CA 95033           ACCOUNT NO.: NOT AVAILABLE


3.4421 ALKHASSADEH, HELBARD                     VARIOUS                              Litigation              UNDETERMINED
       16795 LITTLE HILL LANE
       ROYAL OAKS, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.4422 ALL ABOUT THE PARTY-MILLER,              VARIOUS                              Litigation              UNDETERMINED
       ARTURO
       1768 E ANDERSON ST            ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95205


3.4423 ALL TIRE-GREATHOUSE, LARRY               VARIOUS                              Litigation              UNDETERMINED
       359 POTRERO AVE
       SAN FRANCISCO, CA 94103       ACCOUNT NO.: NOT AVAILABLE


3.4424 ALLAN AUTOMATIC SPRINKLER                VARIOUS                              Litigation              UNDETERMINED
       CORP.-RORABAUGH, JOHN
       20303 MACK STREET             ACCOUNT NO.: NOT AVAILABLE
       HAYWARD, CA 94545


3.4425 ALLAN, MICHAEL                           VARIOUS                              Litigation              UNDETERMINED
       11540 STATE HIGHWAY 99E
       RED BLUFF, CA 96080           ACCOUNT NO.: NOT AVAILABLE




                                           Page 406 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 406
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4426 ALLARD, GAYLE                            VARIOUS                              Litigation              UNDETERMINED
       19361 MIDDLECAMP
       #1889                        ACCOUNT NO.: NOT AVAILABLE
       TWAIN HARTE, CA 95383


3.4427 ALLARDE, ALLAN                           VARIOUS                              Litigation              UNDETERMINED
       2290 VALLEY WOOD DRIVE
       SAN BRUNO, CA 94066          ACCOUNT NO.: NOT AVAILABLE


3.4428 ALLEGRETTA, MAMA'S                       VARIOUS                              Litigation              UNDETERMINED
       MEATBALL RESTAURANT -
       NICOLA                       ACCOUNT NO.: NOT AVAILABLE
       570 HIGUERA ST STE 130
       SAN LUIS OBISPO, CA 93401


3.4429 ALLEGRETTO VINEYARD                      VARIOUS                              Litigation              UNDETERMINED
       RESORT-DIXON, BRET
       2700 BUENA VISTA DR          ACCOUNT NO.: NOT AVAILABLE
       PASO ROBLES, CA 93446


3.4430 ALLEGRO GOURNET PIZZERIA-                VARIOUS                              Litigation              UNDETERMINED
       ABRAHAM, JEAN
       3770 THE BARNYARD            ACCOUNT NO.: NOT AVAILABLE
       SUITE I11
       CARMEL, CA 93923


3.4431 ALLEN, DAVID                             VARIOUS                              Litigation              UNDETERMINED
       38153 ACACIA COURT
       FREMONT, CA 94536            ACCOUNT NO.: NOT AVAILABLE


3.4432 ALLEN, GAIL                              VARIOUS                              Litigation              UNDETERMINED
       19875 PLAINVIEW DR
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.4433 ALLEN, JAMES E                           VARIOUS                              Litigation              UNDETERMINED
       700 COLTON ST
       MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.4434 ALLEN, JENNIFER                          VARIOUS                              Litigation              UNDETERMINED
       2871 WHIPPORWILL DRIVE
       MORGAN HILL, CA 95037        ACCOUNT NO.: NOT AVAILABLE


3.4435 ALLEN, KENNETH                           VARIOUS                              Litigation              UNDETERMINED
       2431 33RD AVE
       SAN FRANCISCO, CA 94116      ACCOUNT NO.: NOT AVAILABLE


3.4436 ALLEN, LAURA                             VARIOUS                              Litigation              UNDETERMINED
       2600 OAK VIEW COURT
       BAKERSFIELD, CA 93311        ACCOUNT NO.: NOT AVAILABLE

                                           Page 407 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 407
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4437 ALLEN, LETICIA                           VARIOUS                              Litigation              UNDETERMINED
       3007 MARTIN LUTHER KING JR
       WAY                          ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94609


3.4438 ALLEN, MICHAEL                           VARIOUS                              Litigation              UNDETERMINED
       923 BRANCIFORTE
       VALLEJO, CA 94590            ACCOUNT NO.: NOT AVAILABLE


3.4439 ALLEN, PAMELA                            VARIOUS                              Litigation              UNDETERMINED
       164 ROBLES WAY #341
       VALLEJO, CA 94591            ACCOUNT NO.: NOT AVAILABLE


3.4440 ALLEN, RANDY                             VARIOUS                              Litigation              UNDETERMINED
       4404 CRON WAY
       BAKERSFIELD, CA 93311        ACCOUNT NO.: NOT AVAILABLE


3.4441 ALLEN, RUSSELL                           VARIOUS                              Litigation              UNDETERMINED
       3918 WHIRLWIND DRIVE
       BAKERSFIELD, CA 93313        ACCOUNT NO.: NOT AVAILABLE


3.4442 ALLEN, STEPHANIE                         VARIOUS                              Litigation              UNDETERMINED
       10809 W KEARNEY BLVD
       FRESNO, CA 93706             ACCOUNT NO.: NOT AVAILABLE


3.4443 ALLERGY AND ASTHMA                       VARIOUS                              Litigation              UNDETERMINED
       ASSOCIATES OF SANTA CLARA
       VALLEY, PATRICIA CUNNANE     ACCOUNT NO.: NOT AVAILABLE
       4050 MOORPARK AVE.
       SAN JOSE, CA 95117


3.4444 ALLEY, DAVID & NORMA                     VARIOUS                              Litigation              UNDETERMINED
       1504 E WOODSTONE DRIVE
       HAYDEN LAKE, CA 83835        ACCOUNT NO.: NOT AVAILABLE


3.4445 ALLIANCE HOMES, EBERT BILL               VARIOUS                              Litigation              UNDETERMINED
       2967 DAYLIGHT WAY
       SAN JOSE, CA 95111           ACCOUNT NO.: NOT AVAILABLE


3.4446 ALLIANCE INSURANCE CO, FOR               VARIOUS                              Litigation              UNDETERMINED
       DIANA BAUTISTA RAMIREZ
       PO BOX 2927                  ACCOUNT NO.: NOT AVAILABLE
       CLINTON, CA 52733


3.4447 ALLIANCE UNITED INSURNACE-               VARIOUS                              Litigation              UNDETERMINED
       SCHNITZER, RACHEL
       PO BOX 2927                  ACCOUNT NO.: NOT AVAILABLE
       CLINTON, CA 52733


                                           Page 408 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 408
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4448 ALLIANZ GLOBAL CORP                      VARIOUS                              Litigation              UNDETERMINED
       SECURITY, PATRICIA KHEIFL
       FOR JACK BROWN                 ACCOUNT NO.: NOT AVAILABLE
       PO BOX 898
       6473 BUCKS LANE
       MEADOW VALLEY, CA 95956


3.4449 ALLIDURAI, SASIKUMAR V. PG&E             VARIOUS                              Litigation              UNDETERMINED
       3203 MADDEN WAY
       DUBLIN, CA 94568               ACCOUNT NO.: NOT AVAILABLE


3.4450 ALLIED CNG VENTURES, LLC;                VARIOUS                              Litigation              UNDETERMINED
       PLAZA, LLC, ALLIED FUEL
       SERVICES, INC.; ALLIED CNG     ACCOUNT NO.: NOT AVAILABLE
       OPERATIONS, LLC; ALLIED
       PROPANE SERVICES, INC.;
       HUNT ALLIED PETROLEUM, LLC;
       SAJET RESOURCES, LLC
       THE ARNS LAW FIRM
       515 FOLSOM ST. 3RD FLOOR
       SAN FRANCISCO, CA 94105


3.4451 ALLIED P & C INSURANCE A/S/O             VARIOUS                              Litigation              UNDETERMINED
       SHARON LAWLEY-SCHWARZ,
       SELISIA                        ACCOUNT NO.: NOT AVAILABLE
       PO BOX 182068
       COLUMBUS, CA 43218


3.4452 ALLIED PROPERTY (LUTTER)                 VARIOUS                              Litigation              UNDETERMINED
       BENSON LEGAL, APC
       6345 BALBOA BLVD, STE 365      ACCOUNT NO.: NOT AVAILABLE
       ENCINO, CA 91316


3.4453 ALLIED PROPERTY (STEEN-                  VARIOUS                              Litigation              UNDETERMINED
       LARSON)
       BENSON LEGAL, APC              ACCOUNT NO.: NOT AVAILABLE
       6345 BALBOA BOULEVARD,
       SUITE 265
       ENCINO, CA 91316


3.4454 ALLISON STREET, FARMER'S                 VARIOUS                              Litigation              UNDETERMINED
       INSURANCE
       4845 CANOPY LN                 ACCOUNT NO.: NOT AVAILABLE
       OAKLEY, CA 94561


3.4455 ALLISON, ALANE                           VARIOUS                              Litigation              UNDETERMINED
       4815 ROAD N
       ORLAND, CA 95963               ACCOUNT NO.: NOT AVAILABLE




                                           Page 409 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 409
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4456 ALLISON, KENT                            VARIOUS                              Litigation              UNDETERMINED
       701 SHELTER CREEK LANE UNIT
       4206                          ACCOUNT NO.: NOT AVAILABLE
       SAN BRUNO, CA 94066


3.4457 ALLISON, PETER                           VARIOUS                              Litigation              UNDETERMINED
       103 W 20TH ST APT D
       ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE


3.4458 ALLQUIP UNIVERSAL INC-                   VARIOUS                              Litigation              UNDETERMINED
       CHYEBLOOM, CYNTHIA
       3212 WEST CAPITOL AVENUE      ACCOUNT NO.: NOT AVAILABLE
       WEST SACRAMENTO, CA 95691


3.4459 ALLSTATE INS FOR NORMAN                  VARIOUS                              Litigation              UNDETERMINED
       COTE
       ATTN: JULIE SINK, SUBRO       ACCOUNT NO.: NOT AVAILABLE
       P.O. BOX 21169
       ROANOKE, CA 21169


3.4460 ALLSTATE INS.                            VARIOUS                              Litigation              UNDETERMINED
       PO BOX 21169
       ROANOKE, CA 24018             ACCOUNT NO.: NOT AVAILABLE


3.4461 ALLSTATE INSURANCE (ASO OF               VARIOUS                              Litigation              UNDETERMINED
       WILLIAM FRANCIS)
       P.O BOX 650271                ACCOUNT NO.: NOT AVAILABLE
       DALLAS, CA 75265-0271


3.4462 ALLSTATE INSURANCE (ASO OF               VARIOUS                              Litigation              UNDETERMINED
       WILLIAM FRANCIS)
       P.O BOX 650271                ACCOUNT NO.: NOT AVAILABLE
       DALLAS, CA 75265-0271


3.4463 ALLSTATE INSURANCE (COTE)                VARIOUS                              Litigation              UNDETERMINED
       LAW OFFICES OF GREGORY
       LUCETT                        ACCOUNT NO.: NOT AVAILABLE
       330 N. BRAND BLVD.
       GLENDALE, CA 91203


3.4464 ALLSTATE INSURANCE (LEE)                 VARIOUS                              Litigation              UNDETERMINED
       SCHROEDER LOSCOTOFF LLP
       7410 GREENHAVEN DRIVE,        ACCOUNT NO.: NOT AVAILABLE
       SUITE 200
       SACRAMENTO, CA 95831




                                           Page 410 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 410
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.4465 ALLSTATE INSURANCE                       VARIOUS                              Litigation              UNDETERMINED
       (MEDEARIS)
       LAW OFFICES OF GREGORY          ACCOUNT NO.: NOT AVAILABLE
       LUCHTT
       330 N. BRAND BLVD., SUITE 900
       GLENDALE, CA 91203


3.4466 ALLSTATE INSURANCE                       VARIOUS                              Litigation              UNDETERMINED
       COMPANY
       P.O. BOX 21169                  ACCOUNT NO.: NOT AVAILABLE
       ROANOKE, CA 24018


3.4467 ALLSTATE INSURANCE                       VARIOUS                              Litigation              UNDETERMINED
       COMPANY
       P.O. BOX 6525                   ACCOUNT NO.: NOT AVAILABLE
       DIAMOND BAR, CA 91765


3.4468 ALLSTATE, 0496171000 RRM                 VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 619053
       CA 95661                        ACCOUNT NO.: NOT AVAILABLE


3.4469 ALLSTATE, ARACELI EUSEBIO -              VARIOUS                              Litigation              UNDETERMINED
       INSURED.
       PO BOX 660636                   ACCOUNT NO.: NOT AVAILABLE
       DALLAS, CA 75266


3.4470 ALLSTATE, BIRD, EDWARD                   VARIOUS                              Litigation              UNDETERMINED
       PO BOX 60636
       HWY 116                         ACCOUNT NO.: NOT AVAILABLE
       SEBASTOPOL, CA


3.4471 ALLSTATE, DIAZ, KAREN                    VARIOUS                              Litigation              UNDETERMINED
       3077 W BELLAIRE
       FRESNO, CA                      ACCOUNT NO.: NOT AVAILABLE


3.4472 ALLSTATE, FOR MICHAEL CHAN               VARIOUS                              Litigation              UNDETERMINED
       PO BOX 660636
       905 KEATNY DR                   ACCOUNT NO.: NOT AVAILABLE
       DALLAS, CA 75266


3.4473 ALLSTATE, JENNIFER SMITH                 VARIOUS                              Litigation              UNDETERMINED
       PO BOX 660636
       WILLOW CREEK & HWY 49           ACCOUNT NO.: NOT AVAILABLE
       AUBURN, CA


3.4474 ALLSTATE, LAKSOWSKA, GIZELA              VARIOUS                              Litigation              UNDETERMINED
       PO BOX 660636
       DALLAS, CA 75266                ACCOUNT NO.: NOT AVAILABLE



                                           Page 411 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 411
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4475 ALLSTATE-CALDERA, RICHARD                VARIOUS                              Litigation              UNDETERMINED
       PO BOX 660636
       DALLAS, CA 75266               ACCOUNT NO.: NOT AVAILABLE


3.4476 ALLUXA, INC.-BARGETZI, PAUL              VARIOUS                              Litigation              UNDETERMINED
       3660 NORTH LAUGHLIN RD.
       SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.4477 ALLUXA, INC.-BARGETZI, PAUL              VARIOUS                              Litigation              UNDETERMINED
       3660 NORTH LAUGHLIN RD.
       SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.4478 ALLWIRE-HOPKINS, ALAN                    VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1000
       CHOWCHILLA, CA 93610           ACCOUNT NO.: NOT AVAILABLE


3.4479 ALMANZA, MANUEL                          VARIOUS                              Litigation              UNDETERMINED
       1750 CONN VALLEY RD
       SAINT HELENA, CA 94574         ACCOUNT NO.: NOT AVAILABLE


3.4480 ALMARE LLC, ALBERTO                      VARIOUS                              Litigation              UNDETERMINED
       MALVESTIO
       2170 SMATTUCK AVENUE           ACCOUNT NO.: NOT AVAILABLE
       BERKELEY, CA 94704


3.4481 ALMEIDA, BOB                             VARIOUS                              Litigation              UNDETERMINED
       38047 PARKMONT DRIVE
       2126 5TH GREEN DR              ACCOUNT NO.: NOT AVAILABLE
       ARNOLD, CA


3.4482 ALOK JAIN; RAKHI JAIN; ANJU              VARIOUS                              Litigation              UNDETERMINED
       JAIN; SHALU JAIN; GORI JAIN;
       NEHA JAIN                      ACCOUNT NO.: NOT AVAILABLE
       CORSIGLIA, MCMAHON &
       ALLARD (ATTORNEYS FOR
       PLAINTIFFS)
       96 NORTH THIRD STREET,
       SUITE 620
       SAN JOSE, CA 95112


3.4483 ALON, GEORGE                             VARIOUS                              Litigation              UNDETERMINED
       730 CARDIGAN DRIVE
       SUNNYVALE, CA 94087            ACCOUNT NO.: NOT AVAILABLE


3.4484 ALONGI, ALESSANDRO                       VARIOUS                              Litigation              UNDETERMINED
       2085 EAST AVE
       HAYWARD, CA 94541              ACCOUNT NO.: NOT AVAILABLE




                                           Page 412 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 412
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4485 ALONSO, ISIDRO                           VARIOUS                              Litigation              UNDETERMINED
       26260 STANWOOD AVE
       HAYWARD, CA 94544            ACCOUNT NO.: NOT AVAILABLE


3.4486 ALONZO, JUDY                             VARIOUS                              Litigation              UNDETERMINED
       369 NIAGARA AVE
       SAN FRANCISCO, CA 94112      ACCOUNT NO.: NOT AVAILABLE


3.4487 ALONZO, ROBERT                           VARIOUS                              Litigation              UNDETERMINED
       404 HIDDEN VALLEY RD.
       ROYAL OAKS, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.4488 ALPACKA GROUP-APPLEBAUM,                 VARIOUS                              Litigation              UNDETERMINED
       LAURA
       178 BARNARD AVE.             ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95125


3.4489 ALPHABET SOUP STORES-                    VARIOUS                              Litigation              UNDETERMINED
       KULASINGAM, ADRIENNE
       203 WESTERNAVE               ACCOUNT NO.: NOT AVAILABLE
       PETALUMA, CA 94952


3.4490 ALQUINZO, GEORGE                         VARIOUS                              Litigation              UNDETERMINED
       3325 E. TERRACE AVENUE
       FRESNO, CA 93703             ACCOUNT NO.: NOT AVAILABLE


3.4491 ALSANABANY, TAHANI                       VARIOUS                              Litigation              UNDETERMINED
       PO BOX 650293
       DALLAS, CA 75265             ACCOUNT NO.: NOT AVAILABLE


3.4492 ALSKY, WALTER                            VARIOUS                              Litigation              UNDETERMINED
       224 PETER PAN RD.
       CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


3.4493 ALSOFYANI, SADRADDIN                     VARIOUS                              Litigation              UNDETERMINED
       2732 COOLIDGE AVE
       OAKLAND, CA 94601            ACCOUNT NO.: NOT AVAILABLE


3.4494 ALTAMIRA CORP-KANG,                      VARIOUS                              Litigation              UNDETERMINED
       RANDHIR
       39180 LIBERTY STREET         ACCOUNT NO.: NOT AVAILABLE
       208
       FREMONT, CA 94538


3.4495 ALTAMIRANO JR, LUIS                      VARIOUS                              Litigation              UNDETERMINED
       1646 DAVIS ST APT 7
       SAN JOSE, CA 95126           ACCOUNT NO.: NOT AVAILABLE



                                           Page 413 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 413
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4496 ALTAMIRANO, MARBELLA                     VARIOUS                              Litigation              UNDETERMINED
       4085 E LOWE AVE
       FRESNO, CA 93702               ACCOUNT NO.: NOT AVAILABLE


3.4497 ALTANO, SYDNEY                           VARIOUS                              Litigation              UNDETERMINED
       5311 SOQUEL DR
       SOQUEL, CA 95073               ACCOUNT NO.: NOT AVAILABLE


3.4498 ALTERMANN, AXEL                          VARIOUS                              Litigation              UNDETERMINED
       424 MIDDLE RD.
       BELMONT, CA 94002              ACCOUNT NO.: NOT AVAILABLE


3.4499 ALTMAN, IAN                              VARIOUS                              Litigation              UNDETERMINED
       121 BARN ROAD
       TIBURON, CA 94920              ACCOUNT NO.: NOT AVAILABLE


3.4500 ALTMAN, STEPHEN                          VARIOUS                              Litigation              UNDETERMINED
       63 TAMALPAIS RD
       FAIRFAX, CA 94930              ACCOUNT NO.: NOT AVAILABLE


3.4501 ALTWARG, EMILY                           VARIOUS                              Litigation              UNDETERMINED
       625 3RD ST.
       3RD ST., B/W MLK & JEFFERSON   ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94607


3.4502 ALUAG, ROMANA                            VARIOUS                              Litigation              UNDETERMINED
       223 CAMELLIA ST
       FAIRFIELD, CA 94533            ACCOUNT NO.: NOT AVAILABLE


3.4503 ALVA, SALVADOR                           VARIOUS                              Litigation              UNDETERMINED
       161 DEL NORTE DRIVE
       SAN BRUNO, CA 94066            ACCOUNT NO.: NOT AVAILABLE


3.4504 ALVARADO RAMIREZ, SONIA                  VARIOUS                              Litigation              UNDETERMINED
       2630 MOZART AVE
       SAN JOSE, CA 95122             ACCOUNT NO.: NOT AVAILABLE


3.4505 ALVARADO, ANGEL V. PG&E                  VARIOUS                              Litigation              UNDETERMINED
       9248 NORTH GREEN MEADOWS
       LANE                           ACCOUNT NO.: NOT AVAILABLE
       LANE FRESNO, CA 93720


3.4506 ALVARADO, CELIA                          VARIOUS                              Litigation              UNDETERMINED
       388 E ALVIN DRIVE
       SALINAS, CA 93906              ACCOUNT NO.: NOT AVAILABLE




                                           Page 414 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 414
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4507 ALVARADO, JOSE                           VARIOUS                              Litigation              UNDETERMINED
       940 W GRIFFITH WAY APT #107
       FRESNO, CA 93705              ACCOUNT NO.: NOT AVAILABLE


3.4508 ALVARADO, LUPE                           VARIOUS                              Litigation              UNDETERMINED
       3331 FARRELL ROAD
       VACAVILLE, CA 95688           ACCOUNT NO.: NOT AVAILABLE


3.4509 ALVARAVO, SAM                            VARIOUS                              Litigation              UNDETERMINED
       1135 MOSSWOOD LANE
       DIXON, CA 95620               ACCOUNT NO.: NOT AVAILABLE


3.4510 ALVAREZ LOPEZ, MARGARITA                 VARIOUS                              Litigation              UNDETERMINED
       546 TWTT STREET
       SALINAS, CA 93905             ACCOUNT NO.: NOT AVAILABLE


3.4511 ALVAREZ, ALFONSO                         VARIOUS                              Litigation              UNDETERMINED
       9A COTTAGE DRIVE
       WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.4512 ALVAREZ, ANGIE                           VARIOUS                              Litigation              UNDETERMINED
       2344 MESQUITE CT
       MERCED, CA 95348              ACCOUNT NO.: NOT AVAILABLE


3.4513 ALVAREZ, DAVID                           VARIOUS                              Litigation              UNDETERMINED
       55 CRAZY HORSE CYN RD
       SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.4514 ALVAREZ, DENISE                          VARIOUS                              Litigation              UNDETERMINED
       2386 N. MAIN ST.
       D                             ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93906


3.4515 ALVAREZ, JOE                             VARIOUS                              Litigation              UNDETERMINED
       1556 N TEMPERANCE AVE
       FRESNO, CA 93727              ACCOUNT NO.: NOT AVAILABLE


3.4516 ALVAREZ, LUIS                            VARIOUS                              Litigation              UNDETERMINED
       4092 N CHESTNUT AVE
       126                           ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93726


3.4517 ALVAREZ, OLIVIA                          VARIOUS                              Litigation              UNDETERMINED
       246 EGRET LN
       GUADALUPE, CA 93434           ACCOUNT NO.: NOT AVAILABLE




                                           Page 415 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 415
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4518 ALVAREZ, SUSANA                           VARIOUS                              Litigation              UNDETERMINED
       1850 MADRONA ST
       NAPA, CA 94559                ACCOUNT NO.: NOT AVAILABLE


3.4519 ALVES, DANIEL                             VARIOUS                              Litigation              UNDETERMINED
       896 BLAKE STREET
       SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.4520 ALVES, GIANI                              VARIOUS                              Litigation              UNDETERMINED
       1501 ALMADEN EXPY APT 2208
       SAN JOSE, CA 95125            ACCOUNT NO.: NOT AVAILABLE


3.4521 ALVIDREZ, LAURENCE                        VARIOUS                              Litigation              UNDETERMINED
       2628 MONTGOMERY DR
       SANTA ROSA, CA                ACCOUNT NO.: NOT AVAILABLE


3.4522 ALVIDREZ, LAURENCE V. PG&E                VARIOUS                              Litigation              UNDETERMINED
       2628 MONTGOMERY DR
       SANTA ROSA, CA 95405          ACCOUNT NO.: NOT AVAILABLE


3.4523 ALVINAWILSON, VIVIAN                      VARIOUS                              Litigation              UNDETERMINED
       13686 DRY CREEK RD
       BELLA VISTA, CA 96008         ACCOUNT NO.: NOT AVAILABLE


3.4524 AMADIO, LINDA                             VARIOUS                              Litigation              UNDETERMINED
       3265 BLUE RIDGE CIR
       STOCKTON, CA 95219            ACCOUNT NO.: NOT AVAILABLE


3.4525 AMADOR ALTHETIC CLUB,                     VARIOUS                              Litigation              UNDETERMINED
       DAVID GEBAUER
       460 HIGHWAY 49                ACCOUNT NO.: NOT AVAILABLE
       SUTTER CREEK, CA 95685


3.4526 AMADOR WATER AGENCY-                      VARIOUS                              Litigation              UNDETERMINED
       WYCKOFF, DAMON
       12800 RIDGE RD                ACCOUNT NO.: NOT AVAILABLE
       SUTTER CREEK, CA 95685


3.4527 AMADOR WATER AGENCY-                      VARIOUS                              Litigation              UNDETERMINED
       WYCKOFF, DAMON
       12800 RIDGE RD                ACCOUNT NO.: NOT AVAILABLE
       SUTTER CREEK, CA 95685


3.4528 AMADOR, KRISTIN                           VARIOUS                              Litigation              UNDETERMINED
       3491 TURNER CT
       CONCORD, CA 94518             ACCOUNT NO.: NOT AVAILABLE




                                            Page 416 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 416
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4529 AMADOR, PABLO                            VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 983
       GONZALES, CA 93926           ACCOUNT NO.: NOT AVAILABLE


3.4530 AMANTE, KRISTINE                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1471
       CLEARLAKE OAKS, CA 95423     ACCOUNT NO.: NOT AVAILABLE


3.4531 AMARU, LOIS                              VARIOUS                              Litigation              UNDETERMINED
       508 4TH ST.
       SAN RAFAEL, CA 94901         ACCOUNT NO.: NOT AVAILABLE


3.4532 AMASALIAN, SAMUEL A                      VARIOUS                              Litigation              UNDETERMINED
       1016 N SAN PABLO AVE
       FRESNO, CA 93728             ACCOUNT NO.: NOT AVAILABLE


3.4533 AMATE, TROY                              VARIOUS                              Litigation              UNDETERMINED
       131 OXBOW MARINA
       ISLETON, CA 95641            ACCOUNT NO.: NOT AVAILABLE


3.4534 AMAYA, LEAMSI                            VARIOUS                              Litigation              UNDETERMINED
       2050 STANTON AVE
       APT #4                       ACCOUNT NO.: NOT AVAILABLE
       SAN PABLO, CA 94806


3.4535 AMAZING COOKING SS INC.,                 VARIOUS                              Litigation              UNDETERMINED
       ROY - ALI MOINI
       1152 VALENCIA STREET         ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94110


3.4536 AMBE HOSPITALITY LLC-                    VARIOUS                              Litigation              UNDETERMINED
       PANCHAL, ANKIT
       1605 AUTO CENTER DR          ACCOUNT NO.: NOT AVAILABLE
       ANTIOCH, CA 94509


3.4537 AMBELANG, DEBRA                          VARIOUS                              Litigation              UNDETERMINED
       1530 HILLCREST
       SAN JOSE, CA 95118           ACCOUNT NO.: NOT AVAILABLE


3.4538 AMBER LOGISTICS, ARO,                    VARIOUS                              Litigation              UNDETERMINED
       ERNEST
       6226 INDUSTRIAL WAY          ACCOUNT NO.: NOT AVAILABLE
       LIVERMORE, CA 94551


3.4539 AMBERWOOD GARDENS-                       VARIOUS                              Litigation              UNDETERMINED
       BRUCE, MAX
       1601 PETERSEN AVENUE         ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95129


                                           Page 417 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 417
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4540 AMBROSE FAMILY LP-GILBERT,               VARIOUS                              Litigation              UNDETERMINED
       GREG
       750 MENLO AVENUE             ACCOUNT NO.: NOT AVAILABLE
       #250
       MENLO PARK, CA 94025


3.4541 AMBROSE, JAMES                           VARIOUS                              Litigation              UNDETERMINED
       9891 COUNTRY MEADOW DR.
       STOCKTON, CA 95209           ACCOUNT NO.: NOT AVAILABLE


3.4542 AMBROSE, KAREN                           VARIOUS                              Litigation              UNDETERMINED
       P O BOX 153
       19486 LAST MILE DRIVE        ACCOUNT NO.: NOT AVAILABLE
       GRASS VALLEY, CA 95712


3.4543 AMBROSINI, MICHAEL                       VARIOUS                              Litigation              UNDETERMINED
       2000 HILLCREST AVE
       ANTIOCH, CA 94509            ACCOUNT NO.: NOT AVAILABLE


3.4544 AMBURGEY, SYLVIA                         VARIOUS                              Litigation              UNDETERMINED
       1721 VIEJO RD
       ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.4545 AMCO INSURANCE (SPENCER)                 VARIOUS                              Litigation              UNDETERMINED
       LAW OFFICE OF MCCARTHY &
       BEAVERS                      ACCOUNT NO.: NOT AVAILABLE
       4685 MACARTHUR CT #200
       NEWPORT BEACH, CA 92660


3.4546 AMCO INSURANCE (THOMPSON)                VARIOUS                              Litigation              UNDETERMINED
       LAW OFFICE OF ANTHONY T.
       SCHNEIDER                    ACCOUNT NO.: NOT AVAILABLE
       4685 MACARTHUR COURT, STE
       200
       NEWPORT BEACH, CA 92660


3.4547 AMDAHL, CARLTON                          VARIOUS                              Litigation              UNDETERMINED
       6711 CRYSTAL SPRINGS DR.
       SAN JOSE, CA 95120           ACCOUNT NO.: NOT AVAILABLE


3.4548 AMERICAN BEST VALUE INN-                 VARIOUS                              Litigation              UNDETERMINED
       HINKLER, LEILANI
       122 E 12TH STREET            ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94606


3.4549 AMERICAN CANYON BAPTIST                  VARIOUS                              Litigation              UNDETERMINED
       CHURCH, /NOAH'S ARK
       CHRISTIAN SCHOOL             ACCOUNT NO.: NOT AVAILABLE
       2 ANDREW RD
       AMERICAN CANYON, CA 94503

                                           Page 418 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 418
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4550 AMERICAN CLAIMS EXPERTS-                 VARIOUS                              Litigation              UNDETERMINED
       BOCCI, DON
       PO BOX 697                   ACCOUNT NO.: NOT AVAILABLE
       RANCHO CUCAMONGA, CA
       91729


3.4551 AMERICAN CLAIMS                          VARIOUS                              Litigation              UNDETERMINED
       MANAGEMENT CARLSBAD,
       PIMENTEL # 4202646           ACCOUNT NO.: NOT AVAILABLE
       P. O. BOX 9060
       13140 HERITAGE CIRLCE
       CARLSBAD, CA 92018-9060


3.4552 AMERICAN CLAIMS                          VARIOUS                              Litigation              UNDETERMINED
       MANAGEMENT, UNIVERSAL
       NORTH AMERICA INSURANCE      ACCOUNT NO.: NOT AVAILABLE
       COMPANY
       PO BOX 9033
       FRESNO
       CARLSBAD, CA 92018


3.4553 AMERICAN LINEN-BROWN,                    VARIOUS                              Litigation              UNDETERMINED
       ANTHONY
       3311 INDUSTRIAL DR.          ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 95403


3.4554 AMERICAN REDSTONE -                      VARIOUS                              Litigation              UNDETERMINED
       CHIOUPEK, CAROL
       1859 LITTLE ORCHARD          ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95125


3.4555 AMERICAN SALON, CHRISTIAN                VARIOUS                              Litigation              UNDETERMINED
       LUU
       2521 WINCHESTER BLVD         ACCOUNT NO.: NOT AVAILABLE
       CAMPBELL, CA 95008


3.4556 AMERICAN UNDERGROUND                     VARIOUS                              Litigation              UNDETERMINED
       CONTRACTOR-SWAFFORD,
       DOYLE                        ACCOUNT NO.: NOT AVAILABLE
       PO BOX 670
       BYRON, CA 94514


3.4557 AMERICAN WATER WORKS                     VARIOUS                              Litigation              UNDETERMINED
       SERVICE
       1275 WIKIUP DR.              ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 95403


3.4558 AMERICAS BEST VALUE INN-                 VARIOUS                              Litigation              UNDETERMINED
       KHANTRI, KANTI
       122 E 12TH ST                ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94606

                                           Page 419 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 419
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4559 AMERICAS BEST VALUE INN-MA,              VARIOUS                              Litigation              UNDETERMINED
       SIMON
       7600 REDWOOD BLVD             ACCOUNT NO.: NOT AVAILABLE
       NOVATO, CA 94945


3.4560 AMERICAS BEST VALUE INN-MA,              VARIOUS                              Litigation              UNDETERMINED
       SIMON
       7600 REDWOOD BLVD             ACCOUNT NO.: NOT AVAILABLE
       NOVATO, CA 94945


3.4561 AMERIGIAN, GARY                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 363
       MANCHESTER, CA 95459          ACCOUNT NO.: NOT AVAILABLE


3.4562 AMERIPRISE AUTO AND HOME                 VARIOUS                              Litigation              UNDETERMINED
       INSURANCE-TOLLESON, CORY
       2815 SUNNY GROVE AVE          ACCOUNT NO.: NOT AVAILABLE
       MCKINLEYVILLE, CA 95519


3.4563 AMERIPRISE, CLAIM NUMBER                 VARIOUS                              Litigation              UNDETERMINED
       2254206K111
       3500 PACKERLAND DRIVE         ACCOUNT NO.: NOT AVAILABLE
       3 PINE AVENUE, MOUNT
       HERMON, CA 95041
       DE PERE, CA 54115-9070


3.4564 AMES, JEFFREY & LAURA                    VARIOUS                              Litigation              UNDETERMINED
       2475 CREEK MEADOW DR.
       SANTA ROSA, CA 95404          ACCOUNT NO.: NOT AVAILABLE


3.4565 AMIDON, SUSAN                            VARIOUS                              Litigation              UNDETERMINED
       1741 BRUSH CREEK RD
       SANTA ROSA, CA 95404          ACCOUNT NO.: NOT AVAILABLE


3.4566 AMINI, BIJAN                             VARIOUS                              Litigation              UNDETERMINED
       505 ELLA DR
       SAN JOSE, CA 95111            ACCOUNT NO.: NOT AVAILABLE


3.4567 AMIOT, BONNIE                            VARIOUS                              Litigation              UNDETERMINED
       3000 SUMMIT ROAD
       SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.4568 AMMAR, TRINA                             VARIOUS                              Litigation              UNDETERMINED
       718 SUNSET DR
       PACIFIC GROVE, CA 93950       ACCOUNT NO.: NOT AVAILABLE




                                           Page 420 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 420
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4569 AMMARI, RAY                              VARIOUS                              Litigation              UNDETERMINED
       18700 MORO ROAD
       UNIT A                       ACCOUNT NO.: NOT AVAILABLE
       PRUNEDALE, CA 93907


3.4570 AMMIRATA, MARGIT                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 653
       6000 AMMRUS WAY              ACCOUNT NO.: NOT AVAILABLE
       DIAMOND SPRINGS, CA 95619


3.4571 AMMONS, SHWANA                           VARIOUS                              Litigation              UNDETERMINED
       1017 E 22ND ST
       APT 6                        ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94606


3.4572 AMODOR CLEANING-BARDSLEY,                VARIOUS                              Litigation              UNDETERMINED
       NOLA
       PO BOX 484                   ACCOUNT NO.: NOT AVAILABLE
       MOKELUMNE HILL, CA 95245


3.4573 AMORAL, MANUEL                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX Z
       GONZALES, CA 93926           ACCOUNT NO.: NOT AVAILABLE


3.4574 AMOROSO, DAVID                           VARIOUS                              Litigation              UNDETERMINED
       600 MOORE ROAD
       WOODSIDE, CA 94062           ACCOUNT NO.: NOT AVAILABLE


3.4575 AMOURA RESTAURANT AND                    VARIOUS                              Litigation              UNDETERMINED
       CAFE-SHIHADEH, BASSAM
       713 LINDEN AVE               ACCOUNT NO.: NOT AVAILABLE
       SOUTH SAN FRANCISCO, CA
       94080


3.4576 AMPIRE, NICHOLASA                        VARIOUS                              Litigation              UNDETERMINED
       440 BRAZIL AVE
       SAN FRANCISCO, CA 94112      ACCOUNT NO.: NOT AVAILABLE


3.4577 AMTELTEK INC.-GHANEH,                    VARIOUS                              Litigation              UNDETERMINED
       AFSHIN
       20221 SKYLINE BLVD           ACCOUNT NO.: NOT AVAILABLE
       REDWOOD CITY, CA 94062


3.4578 AMTELTEK, INC                            VARIOUS                              Litigation              UNDETERMINED
       20221 SKYLINE BLVD
       349 SANGO COURT              ACCOUNT NO.: NOT AVAILABLE
       MILPITAS, CA 95035




                                           Page 421 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 421
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4579 AMUZIE, DON                              VARIOUS                              Litigation              UNDETERMINED
       145 APPIAN WAY
       SOUTH SAN FRANCISCO, CA      ACCOUNT NO.: NOT AVAILABLE
       94080


3.4580 AMY, MARIE                               VARIOUS                              Litigation              UNDETERMINED
       1164 BAYWOOD DRIVE APT 18
       PETALUMA, CA 94954           ACCOUNT NO.: NOT AVAILABLE


3.4581 AMZCUA, RAMIRO                           VARIOUS                              Litigation              UNDETERMINED
       3902 BUCKNALL RD
       CAMPBELL, CA 95008           ACCOUNT NO.: NOT AVAILABLE


3.4582 ANA VIDA REID REPORTING                  VARIOUS                              Litigation              UNDETERMINED
       SERVICE-REID, ANA
       1838 CHERRY HILLS DR         ACCOUNT NO.: NOT AVAILABLE
       DISCOVERY BAY, CA 94505


3.4583 ANALOG DEVICES INC                       VARIOUS                              Litigation              UNDETERMINED
       1630 MCCARTHY BLVD
       ATTN ACCOUNTS PAYABLE        ACCOUNT NO.: NOT AVAILABLE
       MILPITAS, CA 95035


3.4584 ANASTON, LOULA                           VARIOUS                              Litigation              UNDETERMINED
       2141 VIA ESCALERA
       LOS ALTOS, CA 94024          ACCOUNT NO.: NOT AVAILABLE


3.4585 ANAYA, DAVID                             VARIOUS                              Litigation              UNDETERMINED
       716 BROADWAY
       SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.4586 ANCHETA, ABRAHAM                         VARIOUS                              Litigation              UNDETERMINED
       8975 SOUTH PRUNEDALE ROAD
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.4587 AND VEGETABLE INGREDIENTS,               VARIOUS                              Litigation              UNDETERMINED
       OLAM SPICES
       6229 MYERS RD.               ACCOUNT NO.: NOT AVAILABLE
       ATTN ZACH BAGLEY
       WILLIAMS, CA 95987


3.4588 ANDALON, RUTH                            VARIOUS                              Litigation              UNDETERMINED
       9950 DAVIS RD
       STOCTON, CA 96820            ACCOUNT NO.: NOT AVAILABLE


3.4589 ANDEREGG, CHRISTOPHER &                  VARIOUS                              Litigation              UNDETERMINED
       SARAH
       2676 HARNESS DR.             ACCOUNT NO.: NOT AVAILABLE
       POPE VALLEY, CA 94567

                                           Page 422 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 422
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4590 ANDERSEN, ELIZABETH                      VARIOUS                              Litigation              UNDETERMINED
       PO BOX 892
       TWAIN HARTE, CA 95383        ACCOUNT NO.: NOT AVAILABLE


3.4591 ANDERSEN, GAYLE                          VARIOUS                              Litigation              UNDETERMINED
       28614 ALTA VISTA DRIVE
       WINTERS, CA 95694            ACCOUNT NO.: NOT AVAILABLE


3.4592 ANDERSON FARMS-ANDERSON,                 VARIOUS                              Litigation              UNDETERMINED
       KEITH
       87 B STREET                  ACCOUNT NO.: NOT AVAILABLE
       BIGGS, CA 95917


3.4593 ANDERSON, ALAN                           VARIOUS                              Litigation              UNDETERMINED
       2186 RIDGEPOINT COURT
       WALNUT CREEK, CA 94596       ACCOUNT NO.: NOT AVAILABLE


3.4594 ANDERSON, AMY                            VARIOUS                              Litigation              UNDETERMINED
       2152 GREENWOOD AVE
       SAN CARLOS, CA 94070         ACCOUNT NO.: NOT AVAILABLE


3.4595 ANDERSON, ARLENE                         VARIOUS                              Litigation              UNDETERMINED
       2355 MEADOW CT.
       MCKINLEYVILLE, CA 95472      ACCOUNT NO.: NOT AVAILABLE


3.4596 ANDERSON, CHRISTINE R                    VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 3
       JACKSON, CA 95642            ACCOUNT NO.: NOT AVAILABLE


3.4597 ANDERSON, DANIELLE                       VARIOUS                              Litigation              UNDETERMINED
       1504 DOUGLAS ROAD
       STOCKTON, CA 95207           ACCOUNT NO.: NOT AVAILABLE


3.4598 ANDERSON, DONALD                         VARIOUS                              Litigation              UNDETERMINED
       2125 CALIFORNIA STREET
       ESCALON, CA 95320            ACCOUNT NO.: NOT AVAILABLE


3.4599 ANDERSON, DONNA                          VARIOUS                              Litigation              UNDETERMINED
       1920 SPRUCE AVENUE
       CHICO, CA 95926              ACCOUNT NO.: NOT AVAILABLE


3.4600 ANDERSON, EARNEST                        VARIOUS                              Litigation              UNDETERMINED
       3146 DESERET DR
       RICHMOND, CA 94803           ACCOUNT NO.: NOT AVAILABLE




                                           Page 423 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 423
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4601 ANDERSON, ERIN                           VARIOUS                              Litigation              UNDETERMINED
       HEATHER BAKER DOBBS,
       KIRTLAND & PACKARD            ACCOUNT NO.: NOT AVAILABLE
       1638 S. PACIFIC COAST
       HIGHWAY
       REDONDO BEACH, CA 90277


3.4602 ANDERSON, GREG & LINDA                   VARIOUS                              Litigation              UNDETERMINED
       501 LUDS WAY
       OROVILLE, CA 95965            ACCOUNT NO.: NOT AVAILABLE


3.4603 ANDERSON, HARVEY                         VARIOUS                              Litigation              UNDETERMINED
       C/O JAMES BERGLUND, ESQ.
       1453 DOWNER ST., # B          ACCOUNT NO.: NOT AVAILABLE
       OROVILLE, CA 95965


3.4604 ANDERSON, HARVEY                         VARIOUS                              Litigation              UNDETERMINED
       JAMES B. BERGLUND,
       ATTORNEY AT LAW               ACCOUNT NO.: NOT AVAILABLE
       1453 DOWNER STREET, SUITE B
       OROVILLE, CA 95965


3.4605 ANDERSON, HOWARD                         VARIOUS                              Litigation              UNDETERMINED
       17 LOWER SALT CREEK
       195 HILTON DRIVE              ACCOUNT NO.: NOT AVAILABLE
       APPLEGATE, CA 95703


3.4606 ANDERSON, JAMES                          VARIOUS                              Litigation              UNDETERMINED
       1104 BLACK PINE LANE
       PLEASANT HILL, CA 94523       ACCOUNT NO.: NOT AVAILABLE


3.4607 ANDERSON, JOSHUA                         VARIOUS                              Litigation              UNDETERMINED
       1577 BRUCE DR APT. F
       ANDERSON, CA 96007            ACCOUNT NO.: NOT AVAILABLE


3.4608 ANDERSON, JOYCE                          VARIOUS                              Litigation              UNDETERMINED
       15232 GRANT DRIVE
       CLEARLAKE, CA 95422           ACCOUNT NO.: NOT AVAILABLE


3.4609 ANDERSON, JUDITH                         VARIOUS                              Litigation              UNDETERMINED
       217 ESSEX WAY
       BENICIA, CA 94510             ACCOUNT NO.: NOT AVAILABLE


3.4610 ANDERSON, KEITH                          VARIOUS                              Litigation              UNDETERMINED
       2772 SHANILEY RD
       AUBURN, CA 95603              ACCOUNT NO.: NOT AVAILABLE




                                           Page 424 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 424
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4611 ANDERSON, LAURA                           VARIOUS                              Litigation              UNDETERMINED
       1597 BRUCE DR
       A                             ACCOUNT NO.: NOT AVAILABLE
       ANDERSON, CA 96007


3.4612 ANDERSON, LELAND &                        VARIOUS                              Litigation              UNDETERMINED
       ELIZABETH
       5605 LUPIN LANE               ACCOUNT NO.: NOT AVAILABLE
       POLLOCK PINES, CA 95726


3.4613 ANDERSON, LESLIE                          VARIOUS                              Litigation              UNDETERMINED
       3626 KIMBERLY ROAD
       CAMERON PARK, CA 95682        ACCOUNT NO.: NOT AVAILABLE


3.4614 ANDERSON, LISA                            VARIOUS                              Litigation              UNDETERMINED
       33352 CASCADEL HEIGHTS
       DRIVE                         ACCOUNT NO.: NOT AVAILABLE
       NORTH FORK, CA 93643


3.4615 ANDERSON, LOUIS                           VARIOUS                              Litigation              UNDETERMINED
       6841 PERRY CREEK RD
       SOMERSET, CA 95684            ACCOUNT NO.: NOT AVAILABLE


3.4616 ANDERSON, MATTHEW                         VARIOUS                              Litigation              UNDETERMINED
       3058 BRYAN COURT
       PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.4617 ANDERSON, MILES & JOYCE                   VARIOUS                              Litigation              UNDETERMINED
       220 MORRISSEY BLVD
       SANTA CRUZ, CA 95062          ACCOUNT NO.: NOT AVAILABLE


3.4618 ANDERSON, NANCY                           VARIOUS                              Litigation              UNDETERMINED
       4484 EASTPARK CT
       STONYFORD, CA 95979           ACCOUNT NO.: NOT AVAILABLE


3.4619 ANDERSON, PANSY                           VARIOUS                              Litigation              UNDETERMINED
       312 CENTRAL AVE
       VALLEJO, CA 94590             ACCOUNT NO.: NOT AVAILABLE


3.4620 ANDERSON, RICHARD                         VARIOUS                              Litigation              UNDETERMINED
       23132 QUAIL DRIVE
       TWAIN HARTE, CA 95383         ACCOUNT NO.: NOT AVAILABLE


3.4621 ANDERSON, ROSS                            VARIOUS                              Litigation              UNDETERMINED
       PO BOX 850
       HEALDSBURG, CA 95448          ACCOUNT NO.: NOT AVAILABLE




                                            Page 425 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 425
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4622 ANDERSON, SANDRA                          VARIOUS                              Litigation              UNDETERMINED
       10680 DAM ROAD
       CLEAR LAKE, CA 95422          ACCOUNT NO.: NOT AVAILABLE


3.4623 ANDERSON, SCOTT                           VARIOUS                              Litigation              UNDETERMINED
       672 LOHRMAN LANE
       PETALUMA, CA 94952            ACCOUNT NO.: NOT AVAILABLE


3.4624 ANDERSON, SHEILA                          VARIOUS                              Litigation              UNDETERMINED
       1145 E KAVILAND AVE
       FRESNO, CA 93706              ACCOUNT NO.: NOT AVAILABLE


3.4625 ANDERSON, TERRELL                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 633
       282 PREZ ST APT 343           ACCOUNT NO.: NOT AVAILABLE
       SEASIDE, CA 93955


3.4626 ANDERSON, THOM                            VARIOUS                              Litigation              UNDETERMINED
       20 ELEGANT TERN RD
       NOVATO, CA 94949              ACCOUNT NO.: NOT AVAILABLE


3.4627 ANDERSON, WALLLIS                         VARIOUS                              Litigation              UNDETERMINED
       2053 FOXHALL LOOPS
       SAN JOSE, CA 95125            ACCOUNT NO.: NOT AVAILABLE


3.4628 ANDERSONS HIDDEN VALLEY                   VARIOUS                              Litigation              UNDETERMINED
       RANCH, JOHN ANDERSON
       384 C CORRAL DE TIERRA        ACCOUNT NO.: NOT AVAILABLE
       BACK OF CROPPIGN FENCE
       SALINAS, CA 93908


3.4629 ANDRADE, BRITTANY                         VARIOUS                              Litigation              UNDETERMINED
       6620 COLLIER AVE # 17
       UPPER LAKE, CA 95485          ACCOUNT NO.: NOT AVAILABLE


3.4630 ANDRADE, ELIZABETH                        VARIOUS                              Litigation              UNDETERMINED
       3067 BELLEVIEW AVE
       STOCKTON, CA 95206            ACCOUNT NO.: NOT AVAILABLE


3.4631 ANDRADE, ESTHER & JOSE                    VARIOUS                              Litigation              UNDETERMINED
       7141 DRIFT CREEK STREET
       BAKERSFIELD, CA 93313         ACCOUNT NO.: NOT AVAILABLE


3.4632 ANDRADE, MARVIN                           VARIOUS                              Litigation              UNDETERMINED
       1730 ARROWHEAD DRIVE
       OAKLAND, CA 94611             ACCOUNT NO.: NOT AVAILABLE




                                            Page 426 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 426
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4633 ANDRADE, RAYMUNDO                         VARIOUS                              Litigation              UNDETERMINED
       545 LEWIS RD
       WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.4634 ANDRADE, VICTOR                           VARIOUS                              Litigation              UNDETERMINED
       295 STRATFORD AVE
       APT B                         ACCOUNT NO.: NOT AVAILABLE
       DIXON, CA 95620


3.4635 ANDRE, CHARLES                            VARIOUS                              Litigation              UNDETERMINED
       350 CATHERINE DRIVE
       SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
       94080


3.4636 ANDRE, MARY                               VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24219
       2685 EVORA DRIVE              ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95724


3.4637 ANDREINI BROTHERS, INC.-                  VARIOUS                              Litigation              UNDETERMINED
       ANGELINI, ALISA
       151 MAIN ST.                  ACCOUNT NO.: NOT AVAILABLE
       HALF MOON BAY, CA 94019


3.4638 ANDREINI BROTHERS, INC.-                  VARIOUS                              Litigation              UNDETERMINED
       ANGELINI, ALISA
       151 MAIN ST.                  ACCOUNT NO.: NOT AVAILABLE
       HALF MOON BAY, CA 94019


3.4639 ANDRESEN, JOSH                            VARIOUS                              Litigation              UNDETERMINED
       319 RICARDO RD
       MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.4640 ANDREW M. KLEIBER                         VARIOUS                              Litigation                    $100,000
       736 FERRY STREET
       MARTINEZ, CA 94553            ACCOUNT NO.: NOT AVAILABLE


3.4641 ANDREW RUIZ                               VARIOUS                              Litigation              UNDETERMINED
       BOBBY THOMPSON
       733 AIRPORT BLVD              ACCOUNT NO.: NOT AVAILABLE
       SUITE 193
       BURLINGAME, CA 94010


3.4642 ANDREW RUIZ                               VARIOUS                              Litigation              UNDETERMINED
       MARY ALEXANDER, BRENDAN
       WAY, CATALINA MUNOZ           ACCOUNT NO.: NOT AVAILABLE
       44 MONTGOMERY STREET
       SUITE 1303
       SAN FRANCISCO, CA 94104


                                            Page 427 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 427
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4643 ANDREW S. KOUVARIS, DDS,                 VARIOUS                              Litigation              UNDETERMINED
       MSD, INC-KOUVARIS, ANDREW
       14435 LENRAY LANE            ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95124


3.4644 ANDREWS, CATHERINE                       VARIOUS                              Litigation              UNDETERMINED
       825 WIKIUP DRIVE
       SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.4645 ANDREWS, EVELYN & CLIFF                  VARIOUS                              Litigation              UNDETERMINED
       18455 MEADOW RIDGE ROAD
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.4646 ANDREWS, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
       2905 PEBBLE BEACH CIRCLE
       FAIRFIELD, CA 94534          ACCOUNT NO.: NOT AVAILABLE


3.4647 ANDREWSEN, WILLIAM                       VARIOUS                              Litigation              UNDETERMINED
       1873 RENEE WAY
       CONCORD, CA 94521            ACCOUNT NO.: NOT AVAILABLE


3.4648 ANDRIES, ALBERT                          VARIOUS                              Litigation              UNDETERMINED
       17255 NILE RIVER DRIVE
       SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.4649 ANDRINI, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
       157 WESTGATE DRIVE
       SAN FRANCISCO, CA 94127      ACCOUNT NO.: NOT AVAILABLE


3.4650 ANDROLOWICZ, SOPHIA                      VARIOUS                              Litigation              UNDETERMINED
       2880 BEARD RD
       NAPA, CA 94558               ACCOUNT NO.: NOT AVAILABLE


3.4651 ANDRUS, MARIE                            VARIOUS                              Litigation              UNDETERMINED
       21396 MADRONE DR
       LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.4652 ANDY'S ALL SUBARU REPAIR-                VARIOUS                              Litigation              UNDETERMINED
       MELLOTT, ANDREW
       14216 TUOLUMNE RD            ACCOUNT NO.: NOT AVAILABLE
       SUITE 1
       SONORA, CA 95370


3.4653 ANEZIONS, CHRIS                          VARIOUS                              Litigation              UNDETERMINED
       1340 TUOLUMNE ROAD
       MILLBRAE, CA 94030           ACCOUNT NO.: NOT AVAILABLE




                                           Page 428 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 428
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4654 ANG, EDWARD                               VARIOUS                              Litigation              UNDETERMINED
       3472 16TH ST.
       SAN FRANCISCO, CA 94114       ACCOUNT NO.: NOT AVAILABLE


3.4655 ANGEL, JENNIFER                           VARIOUS                              Litigation              UNDETERMINED
       2324 KENTUCKY ST
       BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.4656 ANGEL, KIM                                VARIOUS                              Litigation              UNDETERMINED
       21830 RUSSIAN RIVER DR
       SONORA, CA 95370              ACCOUNT NO.: NOT AVAILABLE


3.4657 ANGEL, RUTH                               VARIOUS                              Litigation              UNDETERMINED
       PO BOX 165
       SHASTA, CA 96087              ACCOUNT NO.: NOT AVAILABLE


3.4658 ANGELERI, JOHN                            VARIOUS                              Litigation              UNDETERMINED
       2986 TEPUSQUET RD
       SANTA MARIA, CA 93454         ACCOUNT NO.: NOT AVAILABLE


3.4659 ANGELES, EUGENIO                          VARIOUS                              Litigation              UNDETERMINED
       2073 SANTA RITA STREET
       SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.4660 ANGELES, KENT MARK                        VARIOUS                              Litigation              UNDETERMINED
       1317 COLUMBUS ST
       BAKERSFIELD, CA 93305         ACCOUNT NO.: NOT AVAILABLE


3.4661 ANGELICH, CELESTE                         VARIOUS                              Litigation              UNDETERMINED
       16741 WILD OAK CT.
       MORGAN HILL, CA 95037         ACCOUNT NO.: NOT AVAILABLE


3.4662 ANGELINAS-COPELLO, STEVE                  VARIOUS                              Litigation              UNDETERMINED
       1563 E. FREMONT ST.
       STOCKTON, CA 95205            ACCOUNT NO.: NOT AVAILABLE


3.4663 ANGELL, LYNDA                             VARIOUS                              Litigation              UNDETERMINED
       4055 ALTA VISTA AVE
       SANTA ROSA, CA 95404          ACCOUNT NO.: NOT AVAILABLE


3.4664 ANGELOV, IVELIN                           VARIOUS                              Litigation              UNDETERMINED
       5899 KILLARNEY CIRCLE
       SAN JOSE, CA 95138            ACCOUNT NO.: NOT AVAILABLE


3.4665 ANGELS NAIL SPA, JO, DINH                 VARIOUS                              Litigation              UNDETERMINED
       965 NORD AVE #100
       CHICO, CA 95926               ACCOUNT NO.: NOT AVAILABLE


                                            Page 429 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 429
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4666 ANGLE, BALAJI                            VARIOUS                              Litigation              UNDETERMINED
       35584 CONOVAN LANE
       FREMONT, CA 94536            ACCOUNT NO.: NOT AVAILABLE


3.4667 ANILAO, RICHARD                          VARIOUS                              Litigation              UNDETERMINED
       142 SAN TOMAS DRIVE
       PITTSBURG, CA 94565          ACCOUNT NO.: NOT AVAILABLE


3.4668 ANIMAL DENTAL CLINIC                     VARIOUS                              Litigation              UNDETERMINED
       987 LAUREL ST.
       SAN CARLOS, CA 94070         ACCOUNT NO.: NOT AVAILABLE


3.4669 ANKOLA, SANGEETHA                        VARIOUS                              Litigation              UNDETERMINED
       1289 HEATHERSTONE WAY
       SUNNYVALE, CA 94087          ACCOUNT NO.: NOT AVAILABLE


3.4670 ANNIS, ANDREW                            VARIOUS                              Litigation              UNDETERMINED
       662 BANKS ST.
       SAN FRANCISCO, CA 94110      ACCOUNT NO.: NOT AVAILABLE


3.4671 ANNONIO, ISELIN                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1213
       NEWCASTLE, CA 95658          ACCOUNT NO.: NOT AVAILABLE


3.4672 ANSELMO, STACY                           VARIOUS                              Litigation              UNDETERMINED
       7878 N MERIDIAN AVE
       FRESNO, CA 93720             ACCOUNT NO.: NOT AVAILABLE


3.4673 ANSOK, RHONDA                            VARIOUS                              Litigation              UNDETERMINED
       17704 PARA DEROSA LANE
       PRUNEDALE, CA 93907          ACCOUNT NO.: NOT AVAILABLE


3.4674 ANTHONY CROZIER PRE-LIT                  VARIOUS                              Litigation              UNDETERMINED
       7656 N. GREGORY AVENUE
       FRESNO, CA 93722             ACCOUNT NO.: NOT AVAILABLE


3.4675 ANTHONY GERONIMO, JR.                    VARIOUS                              Litigation              UNDETERMINED
       TRUST-GERONIMO
       CONTRERAS, CYNTHIA           ACCOUNT NO.: NOT AVAILABLE
       7909 SCHROEDER ROAD
       DIXON, CA 95620


3.4676 ANTHONY PERRAULT                         VARIOUS                              Litigation              UNDETERMINED
       PAUL ALAGA
       885 BRYANT STREET            ACCOUNT NO.: NOT AVAILABLE
       2ND FLOOR
       SAN FRANCISCO, CA 94103



                                           Page 430 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 430
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4677 ANTIBODIES, INC...-KROGSRUD,             VARIOUS                              Litigation              UNDETERMINED
       RICHARD
       25242 COUNTY ROAD 95           ACCOUNT NO.: NOT AVAILABLE
       DAVIS, CA 95616


3.4678 ANTIOCH RANCH, JERRY &                   VARIOUS                              Litigation              UNDETERMINED
       PATRICIA
       39451 COMPTCHE UKIAH ROAD      ACCOUNT NO.: NOT AVAILABLE
       MENDOCINO, CA 95460


3.4679 ANTONE L GOMES AND SON-                  VARIOUS                              Litigation              UNDETERMINED
       GOMES, DAN
       515 EAST STUHR ROAD            ACCOUNT NO.: NOT AVAILABLE
       NEWMAN, CA 95360


3.4680 ANTONIO B. ZARATE, DDS-                  VARIOUS                              Litigation              UNDETERMINED
       ZARATE, ANTONIO
       1225 TRAVIS BLVD               ACCOUNT NO.: NOT AVAILABLE
       SUITE B
       FAIRFIELD, CA 94533


3.4681 ANTONYUK, ANDREY                         VARIOUS                              Litigation              UNDETERMINED
       1345 LISBON AVE
       WEST SACRAMENTO, CA 95605      ACCOUNT NO.: NOT AVAILABLE


3.4682 ANTOVICH, RADOMIR                        VARIOUS                              Litigation              UNDETERMINED
       362 ST. ANDREWS DR.
       NAPA, CA 94558                 ACCOUNT NO.: NOT AVAILABLE


3.4683 ANTRACCOLI, CAROL                        VARIOUS                              Litigation              UNDETERMINED
       224 OXFORD ST
       SAN FRANCISCO, CA 94134        ACCOUNT NO.: NOT AVAILABLE


3.4684 ANTROBUS, MARSHA                         VARIOUS                              Litigation              UNDETERMINED
       3 SOUTH LAKE COURT
       CORNER OF HILLCREST DRIVE      ACCOUNT NO.: NOT AVAILABLE
       & SOUTH LAKE DRIVE
       ABTIOCH, CA 94509


3.4685 ANVICK, LENORE                           VARIOUS                              Litigation              UNDETERMINED
       1246 ANVICK RD
       ARCATA, CA 95221               ACCOUNT NO.: NOT AVAILABLE


3.4686 ANVO NAILS, KRISTINE NGUYEN              VARIOUS                              Litigation              UNDETERMINED
       133 HICKEY BLVD
       S SAN FRANCISCO, CA 94080      ACCOUNT NO.: NOT AVAILABLE




                                           Page 431 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 431
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4687 ANY KRIS BEAUTY SALON,                   VARIOUS                              Litigation              UNDETERMINED
       JOSEFA & JUNE
       1407 A STREET                ACCOUNT NO.: NOT AVAILABLE
       ANTIOCH, CA 94509


3.4688 ANZINI, DIANA                            VARIOUS                              Litigation              UNDETERMINED
       15112 ALDERPOINT ROAD
       ALDERPOINT, CA 95511         ACCOUNT NO.: NOT AVAILABLE


3.4689 ANZO, PHYLLIS                            VARIOUS                              Litigation              UNDETERMINED
       POBOX733
       COTTONWOOD, CA 96022         ACCOUNT NO.: NOT AVAILABLE


3.4690 APODACA ENTERPRISES KFC,                 VARIOUS                              Litigation              UNDETERMINED
       HANK
       PO BOX 1329                  ACCOUNT NO.: NOT AVAILABLE
       WILLOWS, CA 95988


3.4691 APPEL, CHEYO                             VARIOUS                              Litigation              UNDETERMINED
       3924 WORTHING WAY
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.4692 APPELBLOM JEWELRY CO-                    VARIOUS                              Litigation              UNDETERMINED
       APPELBLOM, PAUL
       82 E 3RD AVE                 ACCOUNT NO.: NOT AVAILABLE
       SAN MATEO, CA 94401


3.4693 APPELGREN, JOHN                          VARIOUS                              Litigation              UNDETERMINED
       1634 WAKEFIELD TER
       LOS ALTOS, CA 94024          ACCOUNT NO.: NOT AVAILABLE


3.4694 APPLEYARD, SHEILA                        VARIOUS                              Litigation              UNDETERMINED
       217 HILLCREST ROAD
       BERKELEY, CA 94705           ACCOUNT NO.: NOT AVAILABLE


3.4695 APPLIANCE 911-PISHCH,                    VARIOUS                              Litigation              UNDETERMINED
       VLADIMIR
       213 CUMBERLAND WAY           ACCOUNT NO.: NOT AVAILABLE
       DISCOVERY BAY, CA 94505


3.4696 APPLING, LYNDA                           VARIOUS                              Litigation              UNDETERMINED
       4962 WATT ROAD
       MARIPOSA, CA 95338           ACCOUNT NO.: NOT AVAILABLE


3.4697 AQUAFRESH PREMIUM PURE                   VARIOUS                              Litigation              UNDETERMINED
       WATER-FAROUK, SAROYA
       2135 TULLY RD                ACCOUNT NO.: NOT AVAILABLE
       A
       SAN JOSE, CA 95122

                                           Page 432 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 432
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4698 AQUILINA, JOE                            VARIOUS                              Litigation              UNDETERMINED
       P.O.BOX 4298
       CAMP CONNELL, CA 95223       ACCOUNT NO.: NOT AVAILABLE


3.4699 AQUILINO, JACK                           VARIOUS                              Litigation              UNDETERMINED
       24215 MANNY MARSHALL
       TWAIN HARTE, CA 95383        ACCOUNT NO.: NOT AVAILABLE


3.4700 AQUINO, JOSEPHINE                        VARIOUS                              Litigation              UNDETERMINED
       1964 TIA PLACE
       SAN JOSE, CA 95131           ACCOUNT NO.: NOT AVAILABLE


3.4701 AQUINO, ROMMEL                           VARIOUS                              Litigation              UNDETERMINED
       1133 PEMBRIDGE DR
       SAN JOSE, CA 95118           ACCOUNT NO.: NOT AVAILABLE


3.4702 ARAMBULA & BROS                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 612
       WILLIAMS, CA 95987           ACCOUNT NO.: NOT AVAILABLE


3.4703 ARAMBULA, ERNESTO                        VARIOUS                              Litigation              UNDETERMINED
       1410 WOLF CT
       SALINAS, CA 93905            ACCOUNT NO.: NOT AVAILABLE


3.4704 ARAMBULA, JUAN & ARGCLIA                 VARIOUS                              Litigation              UNDETERMINED
       1314 TRAZADO AVENUE
       SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.4705 ARAMBULA, KEVIN                          VARIOUS                              Litigation              UNDETERMINED
       2515 K STREET
       BAKERSFIELD, CA 93301        ACCOUNT NO.: NOT AVAILABLE


3.4706 ARANA, ELSIA                             VARIOUS                              Litigation              UNDETERMINED
       821 ATCHISON DRIVE
       VACAVILLE, CA 95687          ACCOUNT NO.: NOT AVAILABLE


3.4707 ARANDA, JANIE                            VARIOUS                              Litigation              UNDETERMINED
       12332 S VILLA AVE
       FRESNO, CA 93725             ACCOUNT NO.: NOT AVAILABLE


3.4708 ARANDA, RYNA                             VARIOUS                              Litigation              UNDETERMINED
       820 MORGAN LN
       RIO VISTA, CA 94571          ACCOUNT NO.: NOT AVAILABLE




                                           Page 433 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 433
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4709 ARATA, NANCY                             VARIOUS                              Litigation              UNDETERMINED
       GOSSAGE AVENUE AND PET
       BLVD                         ACCOUNT NO.: NOT AVAILABLE
       2001 PETALUMA BLVD
       PETALUMA, CA 94952


3.4710 ARCADIA DESIGNS LLC-CHUNG,               VARIOUS                              Litigation              UNDETERMINED
       JOEY
       2133 DONALD DRIVE            ACCOUNT NO.: NOT AVAILABLE
       4
       MORAGA, CA 94556


3.4711 ARCANGEL, LENITA                         VARIOUS                              Litigation              UNDETERMINED
       1220 MANZANITA CT
       ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.4712 ARCATA FIRE DISTRICT                     VARIOUS                              Litigation              UNDETERMINED
       2149 CENTRAL AVENUE
       MCKINLEYVILLE, CA 95519      ACCOUNT NO.: NOT AVAILABLE


3.4713 ARCATA FLORIST-PADILLA,                  VARIOUS                              Litigation              UNDETERMINED
       HANA
       52 SUNNYBRAE CTR             ACCOUNT NO.: NOT AVAILABLE
       ARCATA, CA 95521


3.4714 ARCATA GUEST HOUSE-                      VARIOUS                              Litigation              UNDETERMINED
       HEANEY, CHARLES
       8445 KNEELAND RD             ACCOUNT NO.: NOT AVAILABLE
       KNEELAND, CA 95549


3.4715 ARCHBOLD, HANA                           VARIOUS                              Litigation              UNDETERMINED
       959 EMERALD HILL ROAD
       REDWOOD CITY, CA 94061       ACCOUNT NO.: NOT AVAILABLE


3.4716 ARCIDIACONO, TONI                        VARIOUS                              Litigation              UNDETERMINED
       2780 VENTURA ST APT 120
       ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.4717 ARCINIEGA, MARIA                         VARIOUS                              Litigation              UNDETERMINED
       510 FAWN GLEN DR
       TRACY, CA 95376              ACCOUNT NO.: NOT AVAILABLE


3.4718 ARCO GAS STATION-PALUKURI,               VARIOUS                              Litigation              UNDETERMINED
       SRI
       401 SARATOGA AVE             ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95129




                                           Page 434 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 434
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4719 ARCOS, HECTOR                            VARIOUS                              Litigation              UNDETERMINED
       3675 YACHT DR
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.4720 ARDEN, INGRID & PAUL                     VARIOUS                              Litigation              UNDETERMINED
       NEGUCESCU
       179 ST. GERMAIN AVENUE       ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94114


3.4721 ARELLANO, ALEX                           VARIOUS                              Litigation              UNDETERMINED
       108 DOGWOOD DR
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.4722 ARELLANO, MARGARITA                      VARIOUS                              Litigation              UNDETERMINED
       2326 NORTH MAIN ST
       E                            ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93906


3.4723 ARELLANOJONES, SHARON                    VARIOUS                              Litigation              UNDETERMINED
       3701 YACHT DRIVE
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.4724 ARENAS CASTILLO, OLIVIA                  VARIOUS                              Litigation              UNDETERMINED
       1760 W. SPRINGCREST ST.
       HANFORD, CA 93230            ACCOUNT NO.: NOT AVAILABLE


3.4725 ARENDT, KENNETH                          VARIOUS                              Litigation              UNDETERMINED
       108 ANN ARBOR CT
       LOS GATOS, CA 95032          ACCOUNT NO.: NOT AVAILABLE


3.4726 AREVALO, JOSE                            VARIOUS                              Litigation              UNDETERMINED
       CA
                                    ACCOUNT NO.: NOT AVAILABLE


3.4727 ARFSTEN, GARY                            VARIOUS                              Litigation              UNDETERMINED
       1030 KAY LANE
       OAKLEY, CA 94561             ACCOUNT NO.: NOT AVAILABLE


3.4728 ARGONZA, CORAZON                         VARIOUS                              Litigation              UNDETERMINED
       2620 SOUTH KING ROAD
       SAN JOSE, CA 95122           ACCOUNT NO.: NOT AVAILABLE


3.4729 ARGUETA, FRANCISCO                       VARIOUS                              Litigation              UNDETERMINED
       416S EL DORADO ST.
       SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE




                                           Page 435 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 435
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4730 ARGUETA, RODRIGO                         VARIOUS                              Litigation              UNDETERMINED
       1465 83RD AVE
       OAKLAND, CA 94621            ACCOUNT NO.: NOT AVAILABLE


3.4731 ARGUETA, SALVADOR                        VARIOUS                              Litigation              UNDETERMINED
       1441 QUESADA AVE
       SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.4732 ARIAS REYES, MARGARITA                   VARIOUS                              Litigation              UNDETERMINED
       823 TAPER CT
       VALLEJO, CA 94589            ACCOUNT NO.: NOT AVAILABLE


3.4733 ARIAS, JOE                               VARIOUS                              Litigation              UNDETERMINED
       7601 NORRIS ROAD
       BAKERSFIELD, CA 93308        ACCOUNT NO.: NOT AVAILABLE


3.4734 ARIAS, KEVIN V. PG&E                     VARIOUS                              Litigation              UNDETERMINED
       C/O JUDE EGAN LAW
       1616 SKYVIEW DRIVE           ACCOUNT NO.: NOT AVAILABLE
       PASO ROBLES, CA 93446


3.4735 ARIETTA, CARL                            VARIOUS                              Litigation              UNDETERMINED
       1191 MANCHESTER DR
       EL DORADO HILLS, CA 95762    ACCOUNT NO.: NOT AVAILABLE


3.4736 ARIETTA, DAVID                           VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 511
       PHILO, CA 95406              ACCOUNT NO.: NOT AVAILABLE


3.4737 ARIKAT, SULIMAN                          VARIOUS                              Litigation              UNDETERMINED
       2701 EL PORTAL DR
       SAN PABLO, CA 94806          ACCOUNT NO.: NOT AVAILABLE


3.4738 ARIN, MYRA                               VARIOUS                              Litigation              UNDETERMINED
       2814 MADRONE WAY
       CLEARLAKE OAKS, CA 95423     ACCOUNT NO.: NOT AVAILABLE


3.4739 ARIN, MYRA                               VARIOUS                              Litigation              UNDETERMINED
       2814 MADRONE WAY
       CLEARLAKE OAKS, CA 95423     ACCOUNT NO.: NOT AVAILABLE


3.4740 ARMIJO, DAVID                            VARIOUS                              Litigation              UNDETERMINED
       319 REEVES CT
       LINCOLN, CA 95648            ACCOUNT NO.: NOT AVAILABLE




                                           Page 436 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 436
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4741 ARMSTRONG, ANTHONAY                       VARIOUS                              Litigation              UNDETERMINED
       3225 FORTIER STREET, APT #B
       BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.4742 ARMSTRONG, CHERYL                         VARIOUS                              Litigation              UNDETERMINED
       1236 BIDWELL AVENUE
       CHICO, CA 95926               ACCOUNT NO.: NOT AVAILABLE


3.4743 ARMSTRONG, HEIDI                          VARIOUS                              Litigation              UNDETERMINED
       6935 RIATA DRIVE
       REDDING, CA 96002             ACCOUNT NO.: NOT AVAILABLE


3.4744 ARMSTRONG, JOANNE                         VARIOUS                              Litigation              UNDETERMINED
       304 HERMAN CIRCLE
       AUBURN, CA 95603              ACCOUNT NO.: NOT AVAILABLE


3.4745 ARMSTRONG, LIONEL                         VARIOUS                              Litigation              UNDETERMINED
       114 SUSSEX
       SAN FRANCISCO, CA 94131       ACCOUNT NO.: NOT AVAILABLE


3.4746 ARMSTRONG, MICHELLE                       VARIOUS                              Litigation              UNDETERMINED
       14252 CAMPAGNA WAY
       ROYAL OAKS, CA 95076          ACCOUNT NO.: NOT AVAILABLE


3.4747 ARMSTRONG, SAMANTHA                       VARIOUS                              Litigation              UNDETERMINED
       2220 MANSELL ST.,
       N/B HWY 70, OROVILLE, CA.     ACCOUNT NO.: NOT AVAILABLE
       QUINCY, CA 95971


3.4748 ARMSTRONG, SCOTT                          VARIOUS                              Litigation              UNDETERMINED
       8376 VIERRA KNOLLS DR
       SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.4749 ARNDT, MICHELLE                           VARIOUS                              Litigation              UNDETERMINED
       1119
       DEARDORFF                     ACCOUNT NO.: NOT AVAILABLE
       MOKELUMNE HILL, CA 95245


3.4750 ARNOLD, DOUGLAS                           VARIOUS                              Litigation              UNDETERMINED
       5890 EAST HWY 20 # 18
       LUCERNE, CA 95458             ACCOUNT NO.: NOT AVAILABLE


3.4751 ARNOLD, EARLINE                           VARIOUS                              Litigation              UNDETERMINED
       6450 BROOKDALE DRIVE
       CARMEL, CA 93923              ACCOUNT NO.: NOT AVAILABLE




                                            Page 437 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 437
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4752 ARNOLD, MARK                              VARIOUS                              Litigation              UNDETERMINED
       BOX 252
       11850 GIFFORD SPRING ROAD     ACCOUNT NO.: NOT AVAILABLE
       COBB, CA 95426


3.4753 ARNOLD'S-ANDREOTTI, PETE                  VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 298
       COLUSA, CA 95932              ACCOUNT NO.: NOT AVAILABLE


3.4754 ARNOLDUSSEN, THOMAS                       VARIOUS                              Litigation              UNDETERMINED
       1085 SEENA AVENUE
       225 OAK PLACE                 ACCOUNT NO.: NOT AVAILABLE
       PACIFIC GROVE, CA 93950


3.4755 ARON DEVELOPERS-                          VARIOUS                              Litigation              UNDETERMINED
       IZAGUIRRE, MANUEL
       655 CASTRO ST, SUITE 4        ACCOUNT NO.: NOT AVAILABLE
       MOUNTAIN VIEW, CA 94041


3.4756 ARREAZOLA, ISMAEL                         VARIOUS                              Litigation              UNDETERMINED
       COREY, LUZAICH, DE GHETALDI
       & RIDDLE LLP                  ACCOUNT NO.: NOT AVAILABLE
       700 EL CAMINO REAL
       MILLBRAE, CA 94030


3.4757 ARRELLANO, JANETTE                        VARIOUS                              Litigation              UNDETERMINED
       9660 MARTIN LANE
       PRUNEDALE, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.4758 ARREOLA, FERNANDO                         VARIOUS                              Litigation              UNDETERMINED
       1822 CHABLIS WAY
       GONZALES, CA 93926            ACCOUNT NO.: NOT AVAILABLE


3.4759 ARREOLA, JOSE                             VARIOUS                              Litigation              UNDETERMINED
       1111 DAINTY AVE
       BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.4760 ARRIOLA, RAQUEL                           VARIOUS                              Litigation              UNDETERMINED
       1509 SOUTH BARBARA
       SANTA MARIA, CA 93458         ACCOUNT NO.: NOT AVAILABLE


3.4761 ARROW, DAVID                              VARIOUS                              Litigation              UNDETERMINED
       27 ARIES LANE
       NOVATO, CA 94947              ACCOUNT NO.: NOT AVAILABLE


3.4762 ARROYAVE-OLIVER, NANCY                    VARIOUS                              Litigation              UNDETERMINED
       53 VISTA DRIVE
       SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


                                            Page 438 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 438
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4763 ARROYO, ANNE                             VARIOUS                              Litigation              UNDETERMINED
       3729 CATLETT ROAD
       PLEASANT GROVE, CA 95668       ACCOUNT NO.: NOT AVAILABLE


3.4764 ARRUDA, PATRICIA                         VARIOUS                              Litigation              UNDETERMINED
       2489 SHAY COURT
       FORTUNA, CA 95540              ACCOUNT NO.: NOT AVAILABLE


3.4765 ARTERO, AMANDA                           VARIOUS                              Litigation              UNDETERMINED
       2199 RANCH VIEW DR
       ROCKLIN, CA 95765              ACCOUNT NO.: NOT AVAILABLE


3.4766 ARTHUR, DIANE                            VARIOUS                              Litigation              UNDETERMINED
       3555 POAG ROAD
       VALLECITO, CA 95251            ACCOUNT NO.: NOT AVAILABLE


3.4767 ARTS, RICHARD                            VARIOUS                              Litigation              UNDETERMINED
       6421 PEACEFUL MOUNTAIN RD
       GARDEN VALLEY, CA 95633-9219   ACCOUNT NO.: NOT AVAILABLE


3.4768 AS SUBROGEE FOR COYLE,                   VARIOUS                              Litigation              UNDETERMINED
       TRAVELERS
       11070 WHITE ROCK ROAD #266     ACCOUNT NO.: NOT AVAILABLE
       ATTN. JOHN BIARD
       RANCHO CORDOVA, CA 95670


3.4769 ASCHHEIM, KATHRYN                        VARIOUS                              Litigation              UNDETERMINED
       79 FLORIDA AVE
       BERKELEY, CA 94707             ACCOUNT NO.: NOT AVAILABLE


3.4770 ASEM, MATTEO                             VARIOUS                              Litigation              UNDETERMINED
       853 E. STANLEY BLVD
       LIVERMORE, CA 94550            ACCOUNT NO.: NOT AVAILABLE


3.4771 ASH, AMY                                 VARIOUS                              Litigation              UNDETERMINED
       16249 CASTROVILLE BLVD
       SALINAS, CA 93907              ACCOUNT NO.: NOT AVAILABLE


3.4772 ASH, HAROLD BARBARA                      VARIOUS                              Litigation              UNDETERMINED
       2125 COAST HWY ONE
       PACIFICA, CA 94044             ACCOUNT NO.: NOT AVAILABLE


3.4773 ASH, XINA                                VARIOUS                              Litigation              UNDETERMINED
       5633 SAN PABLO DAM ROAD
       EL SOBRANTE, CA 94803          ACCOUNT NO.: NOT AVAILABLE




                                           Page 439 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 439
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4774 ASHBY, DEENA                             VARIOUS                              Litigation              UNDETERMINED
       11813 SCOTT RD
       REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.4775 ASHBY, DEFONTE                           VARIOUS                              Litigation              UNDETERMINED
       611 VIRGINIA STREET
       VALLEJO, CA 94590            ACCOUNT NO.: NOT AVAILABLE


3.4776 ASHBY, KRYSTAL                           VARIOUS                              Litigation              UNDETERMINED
       268 ALTERRA DR
       LAKEPORT, CA 95453           ACCOUNT NO.: NOT AVAILABLE


3.4777 ASHCRAFT, MARK                           VARIOUS                              Litigation              UNDETERMINED
       19765 AMEN LANE
       COTTONWOOD, CA 96022         ACCOUNT NO.: NOT AVAILABLE


3.4778 ASHE, CYRIL N.                           VARIOUS                              Litigation              UNDETERMINED
       P. O. BOX 37
       25653 SUGARPINE ROAD         ACCOUNT NO.: NOT AVAILABLE
       LONG BARN, CA 95335


3.4779 ASHLEY, JANET                            VARIOUS                              Litigation              UNDETERMINED
       10545 CREEKWOOD DRIVE
       FELTON, CA 95018             ACCOUNT NO.: NOT AVAILABLE


3.4780 ASHLEY, MEAGAN                           VARIOUS                              Litigation              UNDETERMINED
       454 JACQUELINE DR.
       SANTA ROSA, CA               ACCOUNT NO.: NOT AVAILABLE


3.4781 ASHLOCK, TIM                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 720
       AVERY, CA 95223              ACCOUNT NO.: NOT AVAILABLE


3.4782 ASHMORE, GAEL                            VARIOUS                              Litigation              UNDETERMINED
       3808 COFFEY LANE
       SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.4783 ASHTON, DAVID                            VARIOUS                              Litigation              UNDETERMINED
       22602 CEDARCREST ROAD
       SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.4784 ASHTON, ROSEMARIE                        VARIOUS                              Litigation              UNDETERMINED
       14744 WASHINGTON AVENUE
       SAN LEANDRO, CA 94578        ACCOUNT NO.: NOT AVAILABLE




                                           Page 440 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 440
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4785 ASIAN LIVE SEAFOOD INC.-HUA,             VARIOUS                              Litigation              UNDETERMINED
       VINH
       1051 LAKEBIRD DRIVE            ACCOUNT NO.: NOT AVAILABLE
       SUNNYVALE, CA 94089


3.4786 ASIAN LIVE SEAFOOD INC.-HUA,             VARIOUS                              Litigation              UNDETERMINED
       VINH
       1051 LAKEBIRD DRIVE            ACCOUNT NO.: NOT AVAILABLE
       SUNNYVALE, CA 94089


3.4787 ASIAN MARKET, SOR LO                     VARIOUS                              Litigation              UNDETERMINED
       347 NORD AVE
       CHICO, CA 95926                ACCOUNT NO.: NOT AVAILABLE


3.4788 ASIASF-NELSON, AARON                     VARIOUS                              Litigation              UNDETERMINED
       201 9TH STREET
       SAN FRANCISCO, CA 94103        ACCOUNT NO.: NOT AVAILABLE


3.4789 ASIS, HASINA                             VARIOUS                              Litigation              UNDETERMINED
       20 EAST 16TH STREET
       208                            ACCOUNT NO.: NOT AVAILABLE
       ANRIOCH, CA 94509


3.4790 ASKEW, ALBERT                            VARIOUS                              Litigation              UNDETERMINED
       40 CAPANNA STREET
       PISMO BEACH, CA 93449          ACCOUNT NO.: NOT AVAILABLE


3.4791 ASMAN, AARON                             VARIOUS                              Litigation              UNDETERMINED
       16617 MADRONE CIRCLE
       SONORA, CA 95370               ACCOUNT NO.: NOT AVAILABLE


3.4792 ASO LIBERTY MUTUAL, THOMAS               VARIOUS                              Litigation              UNDETERMINED
       GEORGE ASSOC.
       PO BOX 30                      ACCOUNT NO.: NOT AVAILABLE
       EAST NORTHPORT, CA 11731


3.4793 ASPD INC-PAPAS, DIMITRIOS                VARIOUS                              Litigation              UNDETERMINED
       1360 EL CAMINO REAL
       BELMONT, CA 94002              ACCOUNT NO.: NOT AVAILABLE


3.4794 ASSALI, ALDO                             VARIOUS                              Litigation              UNDETERMINED
       2508 YOUD RD
       WINTON, CA 95388               ACCOUNT NO.: NOT AVAILABLE


3.4795 ASSEF, OMAR                              VARIOUS                              Litigation              UNDETERMINED
       4402 FITZWILLIAM ST
       DUBLIN, CA 94568               ACCOUNT NO.: NOT AVAILABLE



                                           Page 441 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 441
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address         Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                             Account Number                           Claim

Litigation & Disputes

3.4796 ASSOCIATED PODIATRY GROUP                 VARIOUS                              Litigation              UNDETERMINED
       OF SAN CARLOS-LEVIANT,
       CURTIS                           ACCOUNT NO.: NOT AVAILABLE
       961 LAUREL STREET
       SUITE 100
       SAN CARLOS, CA 94070


3.4797 ASTESANA, JAMES                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 375
       DOWNIEVILLE, CA 95936            ACCOUNT NO.: NOT AVAILABLE


3.4798 ASTURIAS, CHRIS                           VARIOUS                              Litigation              UNDETERMINED
       659 MERRITT CT
       DISCOVERY BAY, CA 94505          ACCOUNT NO.: NOT AVAILABLE


3.4799 ASUNCION, FRANK                           VARIOUS                              Litigation              UNDETERMINED
       1761 13TH STREET
       LOS OSOS, CA 93402               ACCOUNT NO.: NOT AVAILABLE


3.4800 AT&T                                      VARIOUS                              Litigation              UNDETERMINED
       3444 MISTY LANE
       CONCORD, CA                      ACCOUNT NO.: NOT AVAILABLE


3.4801 AT&T                                      VARIOUS                              Litigation              UNDETERMINED
       909 CHESTNUT ST, RM 39-N-13
       6396 GARDEN AVENUE               ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93710


3.4802 AT&T                                      VARIOUS                              Litigation              UNDETERMINED
       909 CHESTNUT STREET, ROOM
       39-N-13                          ACCOUNT NO.: NOT AVAILABLE
       SAINT LOUIS, MO, CA 63101-3099


3.4803 AT&T                                      VARIOUS                              Litigation              UNDETERMINED
       PO BOX 5070
       CAROL STREAM, CA 60197-5070      ACCOUNT NO.: NOT AVAILABLE


3.4804 AT&T                                      VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 5070
       CAROL STREAM, CA 60197-5070      ACCOUNT NO.: NOT AVAILABLE


3.4805 AT&T                                      VARIOUS                              Litigation              UNDETERMINED
       PO BOX 5070
       34575 S. HIGHWAY 1, GUALALA,     ACCOUNT NO.: NOT AVAILABLE
       CA.,
       CAROL STREAM, CA 60197-5070




                                            Page 442 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4       Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 442
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4806 AT&T                                     VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 5070
       CAROL STREAM, CA 60197-5070    ACCOUNT NO.: NOT AVAILABLE


3.4807 AT&T                                     VARIOUS                              Litigation              UNDETERMINED
       909 CHESTNUT STREET 29-N-13
       ST. LOUIS, CA 63101            ACCOUNT NO.: NOT AVAILABLE


3.4808 AT&T CALIFORNIA                   VARIOUS                                     Litigation              UNDETERMINED
       ATTN: RISK
       MGMT/CLM#PACBCN2017090W01 ACCOUNT NO.: NOT AVAILABLE
       20
       PO BOX 5070
       CAROL STREAM, CA 60197-5070


3.4809 AT&T PABC-CN-201609-0W-0087-             VARIOUS                              Litigation              UNDETERMINED
       WFB, CONTINENTAL
       ASJUSTMENT BUREAU INC          ACCOUNT NO.: NOT AVAILABLE
       6300 STATE HWY 16
       PLYMOUTH, CA


3.4810 AT&T PACB-CN-201511-0W-0040-             VARIOUS                              Litigation              UNDETERMINED
       SCJ, AT&T
       136 BROOKDALE DRIVE            ACCOUNT NO.: NOT AVAILABLE
       VACAVILLE, CA


3.4811 AT&T PACB-CS-201610-0H-0033-             VARIOUS                              Litigation              UNDETERMINED
       WFB, SIA IN FRONT OF 1115
       BROWN                          ACCOUNT NO.: NOT AVAILABLE
       IN FRONT OF 1115 BROWN
       BAKERSFIELD, CA


3.4812 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 06-NW
       ST. LOUIS, CA 63101            ACCOUNT NO.: NOT AVAILABLE


3.4813 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 06-NW
       ST. LOUIS, CA 63101            ACCOUNT NO.: NOT AVAILABLE


3.4814 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101          ACCOUNT NO.: NOT AVAILABLE


3.4815 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101          ACCOUNT NO.: NOT AVAILABLE




                                           Page 443 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 443
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.4816 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4817 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4818 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4819 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4820 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4821 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       PO BOX 5070
       4774 E. FOUNTAIN WAY,         ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA.,
       CAROL STREAM, CA 60197-5070


3.4822 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4823 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4824 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       PO BOX 5070
       4774 E. FOUNTAIN WAY,         ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA.,
       CAROL STREAM, CA 60197-5070


3.4825 AT&T RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4826 AT&T SERVICES INC.-GERBER,               VARIOUS                              Litigation              UNDETERMINED
       PETER
       1520 20TH ST                  ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93301


                                           Page 444 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 444
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.4827 AT&T, AT&T PACB-CN-201702-               VARIOUS                              Litigation              UNDETERMINED
       0W-0128-WFB
       1010 PINE 06-NW                 ACCOUNT NO.: NOT AVAILABLE
       CORNER OF S GEORGE
       WASHINGTON/BOGUE
       SAINT LOUIS, CA 63101


3.4828 AT&T, AT&T PACB-CS-201705-0H-            VARIOUS                              Litigation              UNDETERMINED
       0048
       1010 PINE 6W-P-02               ACCOUNT NO.: NOT AVAILABLE
       8349 17 1/4TH AVE
       ST. LOUIS, CA 63101


3.4829 AT&T, ATTN: RISK MGMT                    VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       ST. LOUIS, CA 63101             ACCOUNT NO.: NOT AVAILABLE


3.4830 AT&T, ATTN: RISK MGMT                    VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       3067 WARREN LAN                 ACCOUNT NO.: NOT AVAILABLE
       EL DORADO HILLS, CA


3.4831 AT&T, ATTN: RISK MGMT                    VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       ST. LOUIS, CA 63101             ACCOUNT NO.: NOT AVAILABLE


3.4832 AT&T, ATTN: RISK MGMT                    VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       ST. LOUIS, CA 63101             ACCOUNT NO.: NOT AVAILABLE


3.4833 AT&T, ATTN: RISK MGMT                    VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       ST. LOUIS, CA 63101             ACCOUNT NO.: NOT AVAILABLE


3.4834 AT&T, ATTN: RISK MGMT                    VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       ST. LOUIS, CA 63101             ACCOUNT NO.: NOT AVAILABLE


3.4835 AT&T, ATTN: RISK MGMT                    VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       ST. LOUIS, CA 63101             ACCOUNT NO.: NOT AVAILABLE


3.4836 AT&T, ATTN: RISK MGMT                    VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       ST. LOUIS, CA 63101             ACCOUNT NO.: NOT AVAILABLE


3.4837 AT&T, ATTN: RISK MGMT                    VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       ST. LOUIS, CA 63101             ACCOUNT NO.: NOT AVAILABLE

                                           Page 445 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 445
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.4838 AT&T, GARRET*ADJUSTER                    VARIOUS                              Litigation              UNDETERMINED
       909 CHESTNUT STREET, RM 39-
       N-13                            ACCOUNT NO.: NOT AVAILABLE
       1627 CHRISTINA
       SAINT LOUIS, CA 63101-3099


3.4839 AT&T, PABC-CN-201712-0W-0173-            VARIOUS                              Litigation              UNDETERMINED
       TZH
       RISK MANAGEMENT                 ACCOUNT NO.: NOT AVAILABLE
       4006 N BEALE RA
       ST LOUIS, CA 63101


3.4840 AT&T, PAC BELL, PACB-CN-                 VARIOUS                              Litigation              UNDETERMINED
       201708-OJ-0143-WFB
       1010 PINE 6W-P-02               ACCOUNT NO.: NOT AVAILABLE
       ST. LOUIS, CA 63101


3.4841 AT&T, PACB CN 201702 0J 0040             VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE 06-NW                 ACCOUNT NO.: NOT AVAILABLE
       1116 W RIVARA RD
       STOCTON, CA


3.4842 AT&T, PACB CN 201702 0J 0040             VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE 06-NW                 ACCOUNT NO.: NOT AVAILABLE
       1116 W RIVARA RD
       STOCTON, CA


3.4843 AT&T, PACB CN 201702 0J 0040             VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE 06-NW                 ACCOUNT NO.: NOT AVAILABLE
       1116 W RIVARA RD
       STOCTON, CA


3.4844 AT&T, PACB-CN-201504-0W-0115-            VARIOUS                              Litigation              UNDETERMINED
       SCJ
       909 CHESTNUT STREET             ACCOUNT NO.: NOT AVAILABLE
       3448 NORWALK PLACE
       FAIRFIELD, CA 94534


3.4845 AT&T, PACB-CN-201509-0W-0051-            VARIOUS                              Litigation              UNDETERMINED
       SCJ
       909 CHESTNUT STREET, ROOM       ACCOUNT NO.: NOT AVAILABLE
       39-N-13
       5649 ANGELINA AVENUE
       CARMICHAEL, CA 95608




                                           Page 446 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 446
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.4846 AT&T, PACB-CN-201511-0J-0115-            VARIOUS                              Litigation              UNDETERMINED
       KLE
       909 CHESNUT STREET. ROOM        ACCOUNT NO.: NOT AVAILABLE
       39-N-13
       6316 N. GARDEN AVENUE
       CLOVIS, CA 93710


3.4847 AT&T, PACB-CN-201511-0J-0115-            VARIOUS                              Litigation              UNDETERMINED
       KLE
       909 CHESNUT STREET. ROOM        ACCOUNT NO.: NOT AVAILABLE
       39-N-13
       6316 N. GARDEN AVENUE
       CLOVIS, CA 93710


3.4848 AT&T, PACB-CN-201511-0J-0115-            VARIOUS                              Litigation              UNDETERMINED
       KLE
       909 CHESNUT STREET. ROOM        ACCOUNT NO.: NOT AVAILABLE
       39-N-13
       6316 N. GARDEN AVENUE
       CLOVIS, CA 93710


3.4849 AT&T, PACB-CN-201512-0W-0073-            VARIOUS                              Litigation              UNDETERMINED
       SCJ
       909 CHESTNUT ST 29-N-13         ACCOUNT NO.: NOT AVAILABLE
       137 ANDOVER DRIVE
       VACAVILLE, CA 95687


3.4850 AT&T, PACB-CN-201602-0W-0092-            VARIOUS                              Litigation              UNDETERMINED
       SCJ
       909 CHESTNUT ST                 ACCOUNT NO.: NOT AVAILABLE
       1221 WILLOW ROAD, MENLO
       PARK CA
       SAINT LOUIS, CA 63101


3.4851 AT&T, PACB-CN-201605-0W-0089-            VARIOUS                              Litigation              UNDETERMINED
       SCJ
       909 CHESTNUT ST                 ACCOUNT NO.: NOT AVAILABLE
       I STREET AND 9TH STREET
       SACRAMENTO, CA 95814


3.4852 AT&T, PACB-CN-201605-0W-0089-            VARIOUS                              Litigation              UNDETERMINED
       SCJ
       909 CHESTNUT ST                 ACCOUNT NO.: NOT AVAILABLE
       I STREET AND 9TH STREET
       SACRAMENTO, CA 95814


3.4853 AT&T, PACB-CN-201605-OW-                 VARIOUS                              Litigation              UNDETERMINED
       0114-SCJ
       909 CHESTNUT ST                 ACCOUNT NO.: NOT AVAILABLE
       9093 HAZEL OAK COURT,
       ORANGEVALE CA
       SAINT LOUIS, CA 63101-2017


                                           Page 447 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 447
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.4854 AT&T, PACB-CN-201606-0J-0025-            VARIOUS                              Litigation              UNDETERMINED
       KLE
       909 CHESTNUT ST 29-N-13         ACCOUNT NO.: NOT AVAILABLE
       17280 TIMBER DRIVE
       SONORA, CA 95372


3.4855 AT&T, PACB-CN-201607-0J-0122-            VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE O6-NW                 ACCOUNT NO.: NOT AVAILABLE
       CO BROADWAY & WHITMORE
       OAKLAND, CA


3.4856 AT&T, PACB-CN-201608-0J-0096-            VARIOUS                              Litigation              UNDETERMINED
       WFB
       909 CHESTNUT STREET             ACCOUNT NO.: NOT AVAILABLE
       26854 PURISSIMA ROAD LAH
       LOS ALTOS HILLS, CA 94022


3.4857 AT&T, PACB-CN-201608-0J-0178-            VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE 06-NW                 ACCOUNT NO.: NOT AVAILABLE
       17673 W 6TH STREET
       STEVINSON, CA 95374


3.4858 AT&T, PACB-CN-201609-0J-0052-            VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE 06-NW                 ACCOUNT NO.: NOT AVAILABLE
       BURLINGTON WAY &
       WOODSTOCK CT, WALNUT
       CREEK
       SAINT LOUIS, CA 63101


3.4859 AT&T, PACB-CN-201610-0J-0020-            VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE, 06-NW                ACCOUNT NO.: NOT AVAILABLE
       6531 CATAMARAN DRIVE
       SAN JOSE, CA 95119


3.4860 AT&T, PACB-CN-201610-0J-0020-            VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE, 06-NW                ACCOUNT NO.: NOT AVAILABLE
       6531 CATAMARAN DRIVE
       SAN JOSE, CA 95119


3.4861 AT&T, PACB-CN-201611-0J-0116-            VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE, 06-NW                ACCOUNT NO.: NOT AVAILABLE
       33020 MARSH HAWK RD
       UNION CITY, CA




                                           Page 448 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 448
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.4862 AT&T, PACB-CN-201612-0J-0127-            VARIOUS                              Litigation              UNDETERMINED
       SCJ
       1010 PINE 06-NW                 ACCOUNT NO.: NOT AVAILABLE
       925 KIRKCREST ROAD
       ALAMO, CA


3.4863 AT&T, PACB-CN-201702-0J-0010-            VARIOUS                              Litigation              UNDETERMINED
       SCJ
       1010 PINE 06-NW                 ACCOUNT NO.: NOT AVAILABLE
       E10TH & 2ND AVE
       OAKLAND, CA


3.4864 AT&T, PACB-CN-201702-0J-0038-            VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE 06-NW                 ACCOUNT NO.: NOT AVAILABLE
       320 ALEUT CT
       FREMONT, CA


3.4865 AT&T, PACB-CN-201705-0W-0157-            VARIOUS                              Litigation              UNDETERMINED
       KMB
       1047 S CLAREMONT                ACCOUNT NO.: NOT AVAILABLE
       SAN MATEO, CA


3.4866 AT&T, PACB-CN-201706-0J-0117-            VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE, 06-NW                ACCOUNT NO.: NOT AVAILABLE
       5467 RIVER ROAD
       OAKDALE, CA


3.4867 AT&T, PACB-CN-201707-0J-0183-            VARIOUS                              Litigation              UNDETERMINED
       SCJ
       1010 PINE 6W-P-02               ACCOUNT NO.: NOT AVAILABLE
       3620 CHEROKEE LANE
       MODESTO, CA


3.4868 AT&T, PACB-CN-201708-0J-0191-            VARIOUS                              Litigation              UNDETERMINED
       SCJ
       1010 PINE 6W-P-02               ACCOUNT NO.: NOT AVAILABLE
       115 ORCHARD HEIGHT LANE
       WATSONVILLE, CA


3.4869 AT&T, PACB-CN-201710-0W-0357-            VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE 6W-P-02               ACCOUNT NO.: NOT AVAILABLE
       3890 LEISURE LANE
       PLACERVILLE, CA




                                           Page 449 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 449
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                            Claim

Litigation & Disputes

3.4870 AT&T, PACB-CS-201509-0M-0002-             VARIOUS                              Litigation              UNDETERMINED
       CMK
       909 CHESTNUT ST, 39-N-13        ACCOUNT NO.: NOT AVAILABLE
       HAGMAN 200 FT WEST OF
       HAGMAN ROAD
       BAKERSFIELD, CA 93311


3.4871 AT&T, PACB-CS-201604-0M-0008-             VARIOUS                              Litigation              UNDETERMINED
       WFB
       1010 PINE 06-NW                 ACCOUNT NO.: NOT AVAILABLE
       EL TORO DRIVE
       BAKERSFIELD, CA


3.4872 AT&T, PACIFIC BELL, PACB-CN-              VARIOUS                              Litigation              UNDETERMINED
       201707-OJ-0052-WFB
       1010 PINE 6W-P-02               ACCOUNT NO.: NOT AVAILABLE
       ST. LOUIS, CA 63101


3.4873 AT&T, RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 06-NW
       6752 LANGELY CANYON RD,         ACCOUNT NO.: NOT AVAILABLE
       PRUNEDALE
       SAINT LOUIS, CA 63101


3.4874 AT&T, RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       P 11 X 11TH AVENUE
       SAINT LOUIS, CA 63101           ACCOUNT NO.: NOT AVAILABLE


3.4875 AT&T, RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 06-NW
       561 GETTYSBURG, CLOVIS          ACCOUNT NO.: NOT AVAILABLE
       SAINT LOUIS, CA 63101


3.4876 AT&T, RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       909 CHESTNUT ST. 39-N-13
       SAINT LOUIS, CA 63101           ACCOUNT NO.: NOT AVAILABLE


3.4877 AT&T, RISK MGMT                           VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101           ACCOUNT NO.: NOT AVAILABLE


3.4878 AT&T, RISK MGMT                           VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101           ACCOUNT NO.: NOT AVAILABLE


3.4879 AT&T, RISK MGMT                           VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101           ACCOUNT NO.: NOT AVAILABLE



                                            Page 450 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 450
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4880 AT&T, RISK MGMT                           VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4881 AT&T, RISK MGMT                           VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4882 AT&T, RISK MGMT                           VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4883 AT&T, RISK MGMT                           VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4884 AT&T, RISK MGMT                           VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4885 AT&T, RISK MGMT                           VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4886 AT&T, RISK MGMT                           VARIOUS                              Litigation              UNDETERMINED
       1010 PINE 6W-P-02
       SAINT LOUIS, CA 63101         ACCOUNT NO.: NOT AVAILABLE


3.4887 ATAFI, MARIAM                             VARIOUS                              Litigation              UNDETERMINED
       80 BUCKINGHAM DRIVE
       MORAGA, CA 94556              ACCOUNT NO.: NOT AVAILABLE


3.4888 ATAIDE, CRAIG                             VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 5302
       CARMEL, CA 93921              ACCOUNT NO.: NOT AVAILABLE


3.4889 ATASCADERO SEWING AND                     VARIOUS                              Litigation              UNDETERMINED
       VACUUM CENTER, KIM/PAT
       YOUNG                         ACCOUNT NO.: NOT AVAILABLE
       5925 TRAFFIC WAY
       ATASCADERO, CA 93422


3.4890 ATHENS ADMINISTRATORS,                    VARIOUS                              Litigation              UNDETERMINED
       CITY OF VALLEJO
       PO BOX 696                    ACCOUNT NO.: NOT AVAILABLE
       180 MOUNTAIN VIEW
       CONCORD, CA 945223002



                                            Page 451 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 451
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4891 ATHENS, BETTY                            VARIOUS                              Litigation              UNDETERMINED
       35501 S. HWY 1
       46381 REDWOOD WAY              ACCOUNT NO.: NOT AVAILABLE
       GUALALA, CA 95445


3.4892 ATHERTON, JENNIFER                       VARIOUS                              Litigation              UNDETERMINED
       155 ESTATES DRIVE
       BEN LOMOND, CA 95005           ACCOUNT NO.: NOT AVAILABLE


3.4893 ATKINS, JAMIE                            VARIOUS                              Litigation              UNDETERMINED
       728 W 12TH AVE
       CHICO, CA 95926                ACCOUNT NO.: NOT AVAILABLE


3.4894 ATKINSON, IAN                            VARIOUS                              Litigation              UNDETERMINED
       29551 PALOMARES RD
       CASTRO VALLEY, CA 94552        ACCOUNT NO.: NOT AVAILABLE


3.4895 ATKINSON, JAMES                          VARIOUS                              Litigation              UNDETERMINED
       24475 PASEO PRIVADO
       SALINAS, CA 93908              ACCOUNT NO.: NOT AVAILABLE


3.4896 ATKINSON, JENIFER                        VARIOUS                              Litigation              UNDETERMINED
       PO BOX 4996
       CARMELBYTHESEA, CA 93921       ACCOUNT NO.: NOT AVAILABLE


3.4897 ATKINSON, JOY                            VARIOUS                              Litigation              UNDETERMINED
       220 HILLCREST RD
       BERKELEY, CA 94705             ACCOUNT NO.: NOT AVAILABLE


3.4898 ATKINSON, MEAGAN                         VARIOUS                              Litigation              UNDETERMINED
       9980 HEDGER ROAD
       LIVE OAK, CA 95953             ACCOUNT NO.: NOT AVAILABLE


3.4899 ATLAS HEATING / TUCK AIRE                VARIOUS                              Litigation              UNDETERMINED
       HEATING-TUCK, HUGH
       407 CABOT                      ACCOUNT NO.: NOT AVAILABLE
       SOUTH SAN FRANCISCO, CA
       94080


3.4900 ATT, PACB-CN-201710-OJ-0106-             VARIOUS                              Litigation              UNDETERMINED
       TZH
       1010 PINE ST                   ACCOUNT NO.: NOT AVAILABLE
       5322 CAMINO ALTA MIRA,
       CASTRO VALLEY CA
       ST LOUIS, CA 63101


3.4901 ATT, RISK MANAGEMENT                     VARIOUS                              Litigation              UNDETERMINED
       2748 PEACH STREET
       LIVE OAK, CA                   ACCOUNT NO.: NOT AVAILABLE

                                           Page 452 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 452
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4902 ATWELL, LUTHER & DOLORES                 VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 3406
       12499 AGARZOLI               ACCOUNT NO.: NOT AVAILABLE
       MAFARLAND, CA 93250


3.4903 ATWELL, SABINE                           VARIOUS                              Litigation              UNDETERMINED
       8001 VIERRA MEADWOS PLACE
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.4904 AU LOUNGE-SEBHATU, MEKDEM                VARIOUS                              Litigation              UNDETERMINED
       2430 BROADWAY
       OAKLAND, CA 94612            ACCOUNT NO.: NOT AVAILABLE


3.4905 AU, GLENN                                VARIOUS                              Litigation              UNDETERMINED
       111 SCHWERIN STREET
       SAN FRANCISCO, CA 94134      ACCOUNT NO.: NOT AVAILABLE


3.4906 AU, KENNETH/JESSIE                       VARIOUS                              Litigation              UNDETERMINED
       1145 YORKSHIRE DRIVE
       CUPERTINO, CA 95814          ACCOUNT NO.: NOT AVAILABLE


3.4907 AU, NANCY                                VARIOUS                              Litigation              UNDETERMINED
       2818 KIRKHAM ST
       SAN FRANCISCO, CA 94122      ACCOUNT NO.: NOT AVAILABLE


3.4908 AUBE, LARRY & SHARI                      VARIOUS                              Litigation              UNDETERMINED
       31602 APACHE RD.
       COARSEGOLD, CA 93614         ACCOUNT NO.: NOT AVAILABLE


3.4909 AUDIAT, JERRY                            VARIOUS                              Litigation              UNDETERMINED
       4314 FAULKNER DR
       FREEMONT, CA 94536           ACCOUNT NO.: NOT AVAILABLE


3.4910 AUDRA SCOTT(BI) ATTY                     VARIOUS                              Litigation              UNDETERMINED
       GHERMEZIAN, RAYMOND
       GHERMEZIAN, ESQ.             ACCOUNT NO.: NOT AVAILABLE
       808 N. MAIN ST. # 205.
       SALINAS, CA 93906


3.4911 AUELUA, JUDITH                           VARIOUS                              Litigation              UNDETERMINED
       6963 RIATA DR
       REDDING, CA 96002            ACCOUNT NO.: NOT AVAILABLE


3.4912 AUGUST, DONNIKA PRAYAUSHA                VARIOUS                              Litigation              UNDETERMINED
       594 ROCKY HILL RD APT D,
       VACAVILLE, CA 95688          ACCOUNT NO.: NOT AVAILABLE




                                           Page 453 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 453
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.4913 AUGUST, LANA                             VARIOUS                              Litigation              UNDETERMINED
       257 GARDENSIDE AVENUE
       SOUTH SAN FRANCISCO, CA        ACCOUNT NO.: NOT AVAILABLE
       94080


3.4914 AUGUSTON, STACEY                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 10735
       BAKERSFIELD, CA 93389          ACCOUNT NO.: NOT AVAILABLE


3.4915 AULDSUSOTT, EVAN                         VARIOUS                              Litigation              UNDETERMINED
       5485 BUTLER RD
       PENRYN, CA 95663               ACCOUNT NO.: NOT AVAILABLE


3.4916 AUSONIO APARTMENTS-GRIER,                VARIOUS                              Litigation              UNDETERMINED
       LINDA
       11420 COMMERCIAL PARKWAY       ACCOUNT NO.: NOT AVAILABLE
       A
       CASTROVILLE, CA 95012


3.4917 AUSTIN, ALAN                             VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 341
       CEDAR RIDGE, CA 95924          ACCOUNT NO.: NOT AVAILABLE


3.4918 AUSTIN, ALLAN                            VARIOUS                              Litigation              UNDETERMINED
       16558 FRENCHTOWN RD.
       BROWNSVILLE, CA                ACCOUNT NO.: NOT AVAILABLE


3.4919 AUSTIN, CARL                             VARIOUS                              Litigation              UNDETERMINED
       POBOX 536
       GARDEN VALLEY, CA 95633        ACCOUNT NO.: NOT AVAILABLE


3.4920 AUSTIN, JAN                              VARIOUS                              Litigation              UNDETERMINED
       700 BRIGGS AVE #14
       PACIFIC GROVE, CA 93950        ACCOUNT NO.: NOT AVAILABLE


3.4921 AUSTIN, NICOLE                           VARIOUS                              Litigation              UNDETERMINED
       3763 E ROBINSON AVE
       FRESNO, CA 93726               ACCOUNT NO.: NOT AVAILABLE


3.4922 AUSTIN, SHELLY                           VARIOUS                              Litigation              UNDETERMINED
       16115 JOE DOG LANE
       COTTONWOOD, CA 96022           ACCOUNT NO.: NOT AVAILABLE


3.4923 AUTO CLEAN, INC.-LAM, ALFRED             VARIOUS                              Litigation              UNDETERMINED
       215 EL CAMINO REAL
       REDWOD CITY, CA 94062          ACCOUNT NO.: NOT AVAILABLE




                                           Page 454 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 454
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4924 AUTO GLOW-SHAMLOU, BEN                    VARIOUS                              Litigation              UNDETERMINED
       80 PULLMAN WAY
       SAN JOSE, CA 95111            ACCOUNT NO.: NOT AVAILABLE


3.4925 AUTUMN, ALYCIA                            VARIOUS                              Litigation              UNDETERMINED
       18600 BIG BASIN WAY
       BOULDER CREEK, CA 95006       ACCOUNT NO.: NOT AVAILABLE


3.4926 AUZCO MANAGEMENT INC.-                    VARIOUS                              Litigation              UNDETERMINED
       RIEKKI, SUNDAY
       835 AEROVISTA PLACE STE 230   ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93401


3.4927 AVALOS, GUILLERMO                         VARIOUS                              Litigation              UNDETERMINED
       4848 GRIFFITH AVE
       LIVINGSTON, CA 95334          ACCOUNT NO.: NOT AVAILABLE


3.4928 AVALOS, MIGUEL                            VARIOUS                              Litigation              UNDETERMINED
       2363 E TAYLOR STREET
       STOCKTON, CA 95205            ACCOUNT NO.: NOT AVAILABLE


3.4929 AVALOS, MONIQUE                           VARIOUS                              Litigation              UNDETERMINED
       220 CALIFORNIA ST #14
       WOODLAND, CA 95695            ACCOUNT NO.: NOT AVAILABLE


3.4930 AVALOS, SILVIA                            VARIOUS                              Litigation              UNDETERMINED
       26174 MAGNOLIA AVE
       ESCALON, CA 95320             ACCOUNT NO.: NOT AVAILABLE


3.4931 AVANI SALON&SPA-AURILIO,                  VARIOUS                              Litigation              UNDETERMINED
       KRISTIN
       225 ROCKAWAY BEACH AVE        ACCOUNT NO.: NOT AVAILABLE
       #2
       PACIFICA94044, CA 94044


3.4932 AVEDISSIAN, ANNIE                         VARIOUS                              Litigation              UNDETERMINED
       3127 TEXAS ST
       OAKLAND, CA 94602             ACCOUNT NO.: NOT AVAILABLE


3.4933 AVELAR, MICHAEL                           VARIOUS                              Litigation              UNDETERMINED
       1057 IMESON ROAD
       MCKINLEYVILLE, CA 95519       ACCOUNT NO.: NOT AVAILABLE


3.4934 AVELLA, JOE                               VARIOUS                              Litigation              UNDETERMINED
       18THORNTON CT
       NOVATO, CA 94945              ACCOUNT NO.: NOT AVAILABLE




                                            Page 455 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 455
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.4935 AVENAL LANDFILL, GEORGE                   VARIOUS                              Litigation              UNDETERMINED
       ANDERSON
       1201 SKYLINE BLVD             ACCOUNT NO.: NOT AVAILABLE
       AVENAL, CA 93204


3.4936 AVERY FOOD CORPORATION-                   VARIOUS                              Litigation              UNDETERMINED
       SELF, SCOTT
       PO BOX 6195                   ACCOUNT NO.: NOT AVAILABLE
       ARNOLD, CA 95223


3.4937 AVERY, ANTHONY                            VARIOUS                              Litigation              UNDETERMINED
       19145 MALLORY CYN RD
       SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.4938 AVILA, FRAN                               VARIOUS                              Litigation              UNDETERMINED
       230 GROVE ACRE AVE.
       PACIFIC GROVE, CA 93950       ACCOUNT NO.: NOT AVAILABLE


3.4939 AVILA, MAYRA                              VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1423
       YUBA CITY, CA 95992           ACCOUNT NO.: NOT AVAILABLE


3.4940 AVILA, MICHAEL                            VARIOUS                              Litigation              UNDETERMINED
       2221 CEDARWOOD CIR
       RIVERBANK, CA 95367           ACCOUNT NO.: NOT AVAILABLE


3.4941 AVILA, ROLANDO                            VARIOUS                              Litigation              UNDETERMINED
       1219 KAUFMAN RD
       OAKDALE, CA 95361             ACCOUNT NO.: NOT AVAILABLE


3.4942 AVILA, RUTH                               VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 1292
       CARMEL VALLEY, CA 93924       ACCOUNT NO.: NOT AVAILABLE


3.4943 AVILA, TERESINHA                          VARIOUS                              Litigation              UNDETERMINED
       1672 BERRYWOOD DRIVE
       SAN JOSE, CA 95133            ACCOUNT NO.: NOT AVAILABLE


3.4944 AVILA, TRAVIS                             VARIOUS                              Litigation              UNDETERMINED
       1229 CORBEROSA DR
       ARROYO GRANDE, CA 93420       ACCOUNT NO.: NOT AVAILABLE


3.4945 AVILES GARCIA, GIABIR                     VARIOUS                              Litigation              UNDETERMINED
       2526 S DICKENSON AVE
       FRESNO, CA 93706              ACCOUNT NO.: NOT AVAILABLE




                                            Page 456 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 456
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4946 AWAD, KAMA                               VARIOUS                              Litigation              UNDETERMINED
       1299 S WINCHESTER BLVD
       SAN JOSE, CA 95128           ACCOUNT NO.: NOT AVAILABLE


3.4947 AXELL, LUANN & ALBERT                    VARIOUS                              Litigation              UNDETERMINED
       18719 MEADOWLARK COURT
       PENN VALLEY, CA 95946        ACCOUNT NO.: NOT AVAILABLE


3.4948 AXELSON, ERNEST                          VARIOUS                              Litigation              UNDETERMINED
       17531 ROCKER CEDAR CIRCLE
       WAY                          ACCOUNT NO.: NOT AVAILABLE
       BROWNSVILLE, CA 95919


3.4949 AYAG, LORNA                              VARIOUS                              Litigation              UNDETERMINED
       10 LONGVIEW DRIVE
       DALY CITY, CA 94015          ACCOUNT NO.: NOT AVAILABLE


3.4950 AYALA, EDUARDO                           VARIOUS                              Litigation              UNDETERMINED
       74 HOLLIS LANE
       HWY 99 AND SHELDON AVENUE    ACCOUNT NO.: NOT AVAILABLE
       GRIDLEY, CA 95948


3.4951 AYALA, ERICA                             VARIOUS                              Litigation              UNDETERMINED
       7474 N WOODROW AVE
       FRESNO, CA 93720             ACCOUNT NO.: NOT AVAILABLE


3.4952 AYALA, ESPERANZA                         VARIOUS                              Litigation              UNDETERMINED
       35 ELAINE AVENUE
       148 FARALLONES STREET        ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94941


3.4953 AYALA, FRANCISCO AND                     VARIOUS                              Litigation              UNDETERMINED
       CONNIE
       3785 WILBUR AVENUE           ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95127


3.4954 AYALA, JUAN & ELIZABETH                  VARIOUS                              Litigation              UNDETERMINED
       2506 MIST TRAIL COURT
       STOCKTON, CA 95206           ACCOUNT NO.: NOT AVAILABLE


3.4955 AYALA, LOURDES                           VARIOUS                              Litigation              UNDETERMINED
       P.O BOX 1334
       GONZLAES, CA 93926           ACCOUNT NO.: NOT AVAILABLE


3.4956 AYALA, NELSON                            VARIOUS                              Litigation              UNDETERMINED
       1719 15TH STREET
       OAKLAND, CA 94607            ACCOUNT NO.: NOT AVAILABLE



                                           Page 457 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 457
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4957 AYALA-ESPINOZA, INES                     VARIOUS                              Litigation              UNDETERMINED
       2469 N BENDEL AVE
       FRESNO, CA 93722             ACCOUNT NO.: NOT AVAILABLE


3.4958 AYARZAGOITIA, ISRAEL                     VARIOUS                              Litigation              UNDETERMINED
       2128 ALTON ST
       SELMA, CA 93662              ACCOUNT NO.: NOT AVAILABLE


3.4959 AYERS, LESLIE                            VARIOUS                              Litigation              UNDETERMINED
       1600 WAYJAC LANE
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.4960 AYRES, GEORGE                            VARIOUS                              Litigation              UNDETERMINED
       HC 69 BOX 3081
       13855 GARNET ROAD            ACCOUNT NO.: NOT AVAILABLE
       SANTA MARGARITA, CA 93453


3.4961 AYYAD, MURAD                             VARIOUS                              Litigation              UNDETERMINED
       174 RIO DEL PAJARO
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.4962 AYYOUB,BATOOL-AYYOUB,                    VARIOUS                              Litigation              UNDETERMINED
       BATOOL
       115 E DORSET DR              ACCOUNT NO.: NOT AVAILABLE
       STE B
       DIXON, CA 95620


3.4963 AZARANI, AREZOU                          VARIOUS                              Litigation              UNDETERMINED
       732 VILLA CENTRE WAY
       SAN JOSE, CA 94025           ACCOUNT NO.: NOT AVAILABLE


3.4964 AZEVEDO, CAROL                           VARIOUS                              Litigation              UNDETERMINED
       24830 WARD AVE.
       FORT BRAGG, CA 96437         ACCOUNT NO.: NOT AVAILABLE


3.4965 AZEVEDO, KAREN                           VARIOUS                              Litigation              UNDETERMINED
       5077 SKI RUN
       POLLOCK PINES, CA 95726      ACCOUNT NO.: NOT AVAILABLE


3.4966 AZEVEDO, REED                            VARIOUS                              Litigation              UNDETERMINED
       7200 VERITAS ROAD
       MANTECA, CA 95337            ACCOUNT NO.: NOT AVAILABLE


3.4967 AZOV, OLEG                               VARIOUS                              Litigation              UNDETERMINED
       349 KIELY BLVD
       APT A304,                    ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95129



                                           Page 458 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 458
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4968 B & D FARMS-MCKINSEY, GARY               VARIOUS                              Litigation              UNDETERMINED
       3400 HIGHWAY 1
       SANTA MARIA, CA 93455        ACCOUNT NO.: NOT AVAILABLE


3.4969 B AND D PROPERTIES-BAKER,                VARIOUS                              Litigation              UNDETERMINED
       CHRIS
       65 ARBOR DRIVE               ACCOUNT NO.: NOT AVAILABLE
       PIEDMONT, CA 94610


3.4970 B&L FARMS-SANDERS, KYLE                  VARIOUS                              Litigation              UNDETERMINED
       3990 THRIFT RD
       MERCED, CA 95341             ACCOUNT NO.: NOT AVAILABLE


3.4971 BABAKHANI, ARDALAN                       VARIOUS                              Litigation              UNDETERMINED
       538 E. DRIFTWOOD DR
       FRESNO, CA 93730             ACCOUNT NO.: NOT AVAILABLE


3.4972 BABB, KRISTI                             VARIOUS                              Litigation              UNDETERMINED
       549 HADDON ROAD
       OAKLAND, CA 94606            ACCOUNT NO.: NOT AVAILABLE


3.4973 BABB, SPRING                             VARIOUS                              Litigation              UNDETERMINED
       237 BLUEBONNET LANE
       704                          ACCOUNT NO.: NOT AVAILABLE
       SCOTTS VALLEY, CA 95066


3.4974 BABWIN, EDWARD                           VARIOUS                              Litigation              UNDETERMINED
       1960 BROOK MAR DRIVE
       EL DORADO HILLS, CA 95762    ACCOUNT NO.: NOT AVAILABLE


3.4975 BABY YALE ACADEMY INC-                   VARIOUS                              Litigation              UNDETERMINED
       REEVES, LITA
       5521 LONE TREE WAY STE 100   ACCOUNT NO.: NOT AVAILABLE
       BRENTOWOOD, CA 94513


3.4976 BACA, LORI AND DANIEL                    VARIOUS                              Litigation              UNDETERMINED
       5910 GROVE ST
       LUCERNE, CA 95458            ACCOUNT NO.: NOT AVAILABLE


3.4977 BACCHETTI HAY SERVICE,                   VARIOUS                              Litigation              UNDETERMINED
       JOSEPH & KRISTIN BACCHETTI
       20451 LAUREL ROAD            ACCOUNT NO.: NOT AVAILABLE
       12940 FINCK ROAD
       TRACY, CA 95304


3.4978 BACCHINI, TINO                           VARIOUS                              Litigation              UNDETERMINED
       1901 CONCORD AVE.
       BRENTWOOD, CA 94513          ACCOUNT NO.: NOT AVAILABLE


                                           Page 459 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 459
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4979 BACHAR, LISA & HICHAM                    VARIOUS                              Litigation              UNDETERMINED
       2373 GRAFTON WAY
       BRENTWOOD, CA 94513          ACCOUNT NO.: NOT AVAILABLE


3.4980 BACIGALUPI, THOMAS                       VARIOUS                              Litigation              UNDETERMINED
       PO BOX 183
       BUTTE CITY, CA 95920         ACCOUNT NO.: NOT AVAILABLE


3.4981 BACIGALUPI, VIRGINIA                     VARIOUS                              Litigation              UNDETERMINED
       95 WELCOME AVE
       CONCORD, CA 94518            ACCOUNT NO.: NOT AVAILABLE


3.4982 BACINETT, FELINA                         VARIOUS                              Litigation              UNDETERMINED
       1099 MITCHELL WAY
       EL SOBRANTE, CA 94803        ACCOUNT NO.: NOT AVAILABLE


3.4983 BACKUS, JOE                              VARIOUS                              Litigation              UNDETERMINED
       PO BOX 3182
       SAN RAFAEL, CA 94912         ACCOUNT NO.: NOT AVAILABLE


3.4984 BACLIG, CONNIE                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 99
       29137 CHUALAR CYN RD         ACCOUNT NO.: NOT AVAILABLE
       CHUALAR, CA 93925


3.4985 BADEKER, KELLY                           VARIOUS                              Litigation              UNDETERMINED
       8422 SHOEMAKER WAY
       CITRUS HEIGHTS, CA 95610     ACCOUNT NO.: NOT AVAILABLE


3.4986 BADELITA, DANIEL                         VARIOUS                              Litigation              UNDETERMINED
       1536 BARCELONA DR
       EL DORADO HILLS, CA 95762    ACCOUNT NO.: NOT AVAILABLE


3.4987 BADGLEY, ELLEN                           VARIOUS                              Litigation              UNDETERMINED
       5347 VISTA GRANDE DRIVE
       SANTA ROSA, CA 95403         ACCOUNT NO.: NOT AVAILABLE


3.4988 BADILLO VERA, ELIZABETH                  VARIOUS                              Litigation              UNDETERMINED
       1230 E AUSAL ST #D48
       SALINAS, CA 93905            ACCOUNT NO.: NOT AVAILABLE


3.4989 BADO, PAUL                               VARIOUS                              Litigation              UNDETERMINED
       5080 SAGEBRUSH ROAD
       GARDEN VALLEY, CA 95633      ACCOUNT NO.: NOT AVAILABLE




                                           Page 460 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 460
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.4990 BAEK, NAM KYU                            VARIOUS                              Litigation              UNDETERMINED
       5625 OMNI DRIVE
       SACRAMENTO, CA 95841         ACCOUNT NO.: NOT AVAILABLE


3.4991 BAER TREGER LLP, SUSIE                   VARIOUS                              Litigation              UNDETERMINED
       STONE
       1999 AVENUE OF THE STARS,    ACCOUNT NO.: NOT AVAILABLE
       SUITE 1100
       LOS ANGELES, CA 90067


3.4992 BAER, HAROLD                             VARIOUS                              Litigation              UNDETERMINED
       2210 RIBBLE VALLEY DR
       BAKERSFIELD, CA 93311        ACCOUNT NO.: NOT AVAILABLE


3.4993 BAEZA CARRILLO, RAMON                    VARIOUS                              Litigation              UNDETERMINED
       700 HARDY DRIVE
       WEST SACRAMENTO, CA 95605    ACCOUNT NO.: NOT AVAILABLE


3.4994 BAEZA, AIMEE                             VARIOUS                              Litigation              UNDETERMINED
       3293 E CLAY AVE, APT 101
       FRESNO, CA 93702             ACCOUNT NO.: NOT AVAILABLE


3.4995 BAGDASARIAN, DEBORAH                     VARIOUS                              Litigation              UNDETERMINED
       1464 W MORAGA RD.
       2270 PACIFIC AVE. FRESNO     ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93430


3.4996 BAGGETT, PHILLIP                         VARIOUS                              Litigation              UNDETERMINED
       1316 BOLTON DRIVE
       MORRO BAY, CA 93442          ACCOUNT NO.: NOT AVAILABLE


3.4997 BAGGETTA, RICHARD                        VARIOUS                              Litigation              UNDETERMINED
       1929 ARBOR AVE
       BELMONT, CA 94002            ACCOUNT NO.: NOT AVAILABLE


3.4998 BAGHDASARIAN, KRYSTLE                    VARIOUS                              Litigation              UNDETERMINED
       12341 LAGO VISTA DR
       REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.4999 BAGHERI, SIAMAK                          VARIOUS                              Litigation              UNDETERMINED
       6 SHEILA CT
       PLEASANT HILL, CA 94523      ACCOUNT NO.: NOT AVAILABLE


3.5000 BAGLEY FOR PORTER,                       VARIOUS                              Litigation              UNDETERMINED
       CHARMAGNE FOR JIM
       4052 HESSEL RD               ACCOUNT NO.: NOT AVAILABLE
       SEBASTOPOLL, CA 95472



                                           Page 461 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 461
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5001 BAGNATO, JOHN / CYNTHIA                  VARIOUS                              Litigation              UNDETERMINED
       5854 PENTZ ROAD
       PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE


3.5002 BAHARI, BIBI                             VARIOUS                              Litigation              UNDETERMINED
       451 NORTHLAKE DRIVE
       41                           ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95117


3.5003 BAHIA, JARJEET                           VARIOUS                              Litigation              UNDETERMINED
       672 SPRUCE AVENUE
       SOUTH SAN FRANCISCO, CA      ACCOUNT NO.: NOT AVAILABLE
       94080


3.5004 BAIER, SHELLEY                           VARIOUS                              Litigation              UNDETERMINED
       2105 VINE STREET
       PO BOX 2303                  ACCOUNT NO.: NOT AVAILABLE
       PASO ROBLES, CA 93447


3.5005 BAIG, MARIAM                             VARIOUS                              Litigation              UNDETERMINED
       38800 HASTINGS ST.
       #106                         ACCOUNT NO.: NOT AVAILABLE
       FREMONT, CA 94536


3.5006 BAILEY, CHRISTINE                        VARIOUS                              Litigation              UNDETERMINED
       38839 STILLWATER COMMON
       FREMONT, CA 94536            ACCOUNT NO.: NOT AVAILABLE


3.5007 BAILEY, GREG                             VARIOUS                              Litigation              UNDETERMINED
       361 RABB ST
       SUTTER CREEK, CA 95685       ACCOUNT NO.: NOT AVAILABLE


3.5008 BAILEY, MARIAN                           VARIOUS                              Litigation              UNDETERMINED
       411 GRAND AVE
       SAN LUIS OBISPO, CA 93405    ACCOUNT NO.: NOT AVAILABLE


3.5009 BAILEY, RAYMOND                          VARIOUS                              Litigation              UNDETERMINED
       18225 BARRY LANE
       SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.5010 BAILEY, REBECCA                          VARIOUS                              Litigation              UNDETERMINED
       239 VEGA AVE
       LOMPOC, CA 93436             ACCOUNT NO.: NOT AVAILABLE


3.5011 BAILEY, STACY                            VARIOUS                              Litigation              UNDETERMINED
       638 CALIFORNIA ST
       W SACRAMENTO, CA 95605       ACCOUNT NO.: NOT AVAILABLE



                                           Page 462 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 462
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5012 BAILEY, STEVEN                           VARIOUS                              Litigation              UNDETERMINED
       2080 EAST AVENUE
       HAYWARD, CA 94541            ACCOUNT NO.: NOT AVAILABLE


3.5013 BAILEY'S INC-RAMSEY, BOB                 VARIOUS                              Litigation              UNDETERMINED
       1210 COMMERCE AVE
       STE 8                        ACCOUNT NO.: NOT AVAILABLE
       WOODLAND, CA 95776


3.5014 BAILLIF, ROBYN                           VARIOUS                              Litigation              UNDETERMINED
       625 MANZANITA AVE
       BOULDER CREEK, CA 95006      ACCOUNT NO.: NOT AVAILABLE


3.5015 BAIM, BREVEN                             VARIOUS                              Litigation              UNDETERMINED
       1750 EL CAMINO REAL STE D
       GROVER BEACH, CA 93433       ACCOUNT NO.: NOT AVAILABLE


3.5016 BAINES, GLEN                             VARIOUS                              Litigation              UNDETERMINED
       1567 WILLOWSIDE RD.
       SANTA ROSA, CA 95401         ACCOUNT NO.: NOT AVAILABLE


3.5017 BAIOCCHI, JOEL                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 347
       DUTCH FLAT, CA 95714         ACCOUNT NO.: NOT AVAILABLE


3.5018 BAISA, DENN                              VARIOUS                              Litigation              UNDETERMINED
       155 CINEMA STREET
       SACRAMENTO, CA 95823         ACCOUNT NO.: NOT AVAILABLE


3.5019 BAJARI, JAMES                            VARIOUS                              Litigation              UNDETERMINED
       2 SHEPHERDS PL
       MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.5020 BAKER AND ASSOCIATES                     VARIOUS                              Litigation              UNDETERMINED
       PROPERTY MANAGEMENT-
       MACKINNON, MATT              ACCOUNT NO.: NOT AVAILABLE
       2247 KNOLLS HILL CIRCLE
       SANTA ROSA, CA 95405


3.5021 BAKER GOFF, TAMMIE                       VARIOUS                              Litigation              UNDETERMINED
       626 LUCARD ST. #2
       TAFT, CA 93268               ACCOUNT NO.: NOT AVAILABLE


3.5022 BAKER, BENJAMIN                          VARIOUS                              Litigation              UNDETERMINED
       12822 BALTIC CIR
       AUBURN, CA 95603             ACCOUNT NO.: NOT AVAILABLE




                                           Page 463 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 463
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5023 BAKER, CATALINA                          VARIOUS                              Litigation              UNDETERMINED
       3257 FITZGERALD CIRCLE
       MARINA, CA 93933             ACCOUNT NO.: NOT AVAILABLE


3.5024 BAKER, CHARLES                           VARIOUS                              Litigation              UNDETERMINED
       4586 HWY 20
       MARYSVILLE, CA 95901         ACCOUNT NO.: NOT AVAILABLE


3.5025 BAKER, CLAUDIA                           VARIOUS                              Litigation              UNDETERMINED
       7085 KINGSMILL WAY
       CITRUS HEIGHTS, CA 95610     ACCOUNT NO.: NOT AVAILABLE


3.5026 BAKER, DAN                               VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 793
       ROSS, CA 94957               ACCOUNT NO.: NOT AVAILABLE


3.5027 BAKER, DEBRA                             VARIOUS                              Litigation              UNDETERMINED
       145 VICK DRIVE
       SANTA CRUZ, CA 95060         ACCOUNT NO.: NOT AVAILABLE


3.5028 BAKER, GWEN                              VARIOUS                              Litigation              UNDETERMINED
       25503 SOUTH AVE
       CORNING, CA 96021            ACCOUNT NO.: NOT AVAILABLE


3.5029 BAKER, JOANNE                            VARIOUS                              Litigation              UNDETERMINED
       25 RIALTO DR
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.5030 BAKER, JOHN                              VARIOUS                              Litigation              UNDETERMINED
       2671 SHIRLAND TREAT ROAD
       AUBURN, CA 95603             ACCOUNT NO.: NOT AVAILABLE


3.5031 BAKER, JOSEPH                            VARIOUS                              Litigation              UNDETERMINED
       45 HIDE A WAY RD
       OROVILLE, CA 95966           ACCOUNT NO.: NOT AVAILABLE


3.5032 BAKER, KELLEY                            VARIOUS                              Litigation              UNDETERMINED
       121 DEAN LANE
       KNEELAND, CA 95549           ACCOUNT NO.: NOT AVAILABLE


3.5033 BAKER, LEO                               VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 154
       PETROLIA, CA 95558-0154      ACCOUNT NO.: NOT AVAILABLE


3.5034 BAKER, LIDIA & CHRIS                     VARIOUS                              Litigation              UNDETERMINED
       606 KENWOOD DR.
       BRENTWOOD, CA 94513          ACCOUNT NO.: NOT AVAILABLE


                                           Page 464 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 464
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5035 BAKER, MARGARET                           VARIOUS                              Litigation              UNDETERMINED
       312 CROWN CIR
       SOUTH SAN FRANCISCO, CA       ACCOUNT NO.: NOT AVAILABLE
       94080


3.5036 BAKER, REGINA                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 607
       UPPER LAKE, CA 95485          ACCOUNT NO.: NOT AVAILABLE


3.5037 BAKER, ROBERT                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 2338
       REDWAY, CA 95560              ACCOUNT NO.: NOT AVAILABLE


3.5038 BAKER, SHYENNE                            VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 127
       MAGALIA, CA 95954             ACCOUNT NO.: NOT AVAILABLE


3.5039 BAKER, WILLIAM                            VARIOUS                              Litigation              UNDETERMINED
       549 BROCK ROAD
       NEVADA CITY, CA 95959         ACCOUNT NO.: NOT AVAILABLE


3.5040 BAKIS, MIKE & JOANNE                      VARIOUS                              Litigation              UNDETERMINED
       1361 JONES ROAD
       YUBA CITY, CA 95991           ACCOUNT NO.: NOT AVAILABLE


3.5041 BAL, GURPAL                               VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1056
       KINGSBURG, CA 93631           ACCOUNT NO.: NOT AVAILABLE


3.5042 BALANCE THE BOOKS INC, JEFF               VARIOUS                              Litigation              UNDETERMINED
       FORESTIER
       340 WHITE COTTAGE RD SOUTH    ACCOUNT NO.: NOT AVAILABLE
       ANGWIN, CA 94508


3.5043 BALAS, PAUL                               VARIOUS                              Litigation              UNDETERMINED
       998 OHARA LANE
       LINCOLN, CA 95648             ACCOUNT NO.: NOT AVAILABLE


3.5044 BALASEK, JEROME                           VARIOUS                              Litigation              UNDETERMINED
       6639 VIEW ACRES DRIVE
       PARADISE, CA 95969            ACCOUNT NO.: NOT AVAILABLE


3.5045 BALCACERES, ASHLEY                        VARIOUS                              Litigation              UNDETERMINED
       200 E BELLE TERRACE
       BAKERSFIELD, CA 93307         ACCOUNT NO.: NOT AVAILABLE




                                            Page 465 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 465
                                                        of 568
Pacific Gas and Electric Company                                                                    Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 2:         List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address                Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                                    Account Number                           Claim

Litigation & Disputes

3.5046 BALCOMB, ROBERT/GWENNIE                          VARIOUS                              Litigation              UNDETERMINED
       195 STACIA STREET
       LOS GATOS, CA 95030-6243                ACCOUNT NO.: NOT AVAILABLE


3.5047 BALDANZI, DOUGLAS AND                            VARIOUS                              Litigation              UNDETERMINED
       DEBRA
       2432 KENWOOD AVENUE                     ACCOUNT NO.: NOT AVAILABLE
       206650MUHELI ROAD
       MI WUK VILLEGE, CA 95346


3.5048 BALDINA, SOFIA                                   VARIOUS                              Litigation              UNDETERMINED
       2047 21ST AVENUE
       SAN FRANCISCO, CA 94116                 ACCOUNT NO.: NOT AVAILABLE


3.5049 BALDING, TERESA                                  VARIOUS                              Litigation              UNDETERMINED
       1601 41ST AVE, STE P
       CAPITOLA, CA 95010                      ACCOUNT NO.: NOT AVAILABLE


3.5050 BALDINGER, BEVERLY                               VARIOUS                              Litigation              UNDETERMINED
       6341 HIRONYMOUS WAY, LOT
       #2931                                   ACCOUNT NO.: NOT AVAILABLE
       VALLEY SPRINGS, CA 95252


3.5051 Baldovinos, Eraclio; Galvan,                     VARIOUS                              Litigation              UNDETERMINED
       Carlota; Baldovinos, Alejandro;
       Baldovinos, Juan; Baldovinos,           ACCOUNT NO.: NOT AVAILABLE
       Yesenia; Baldonivos, Saul;
       Baldovinos, Isabel; Trujillo, Refugia
       Iasabel; Sanchez, Andrea; Corral,
       Antonio; Corral, Victor; Flores,
       Emilio; Flores, Aunsencia Guzman
       Carlson & Johnson
       472 S. Glassell Street
       Orange, CA 92866


3.5052 BALDWIN, CHAZ                                    VARIOUS                              Litigation              UNDETERMINED
       16770 BUNNY LN
       ANDERSON, CA 96007                      ACCOUNT NO.: NOT AVAILABLE


3.5053 BALDWIN, SALLY & MARK                            VARIOUS                              Litigation              UNDETERMINED
       5125 CLAYTON ROAD
       FAIRFIELD, CA 94534                     ACCOUNT NO.: NOT AVAILABLE


3.5054 BALDY, CAROLE                                    VARIOUS                              Litigation              UNDETERMINED
       PO BOX 503
       LOT 102L AGENCY FIELD                   ACCOUNT NO.: NOT AVAILABLE
       HOOPA, CA 95546




                                                   Page 466 of 9581 to Schedule E/F Part 2

       Case: 19-30088              Doc# 906-4         Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 466
                                                               of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5055 BALDYGA, RILLANN                          VARIOUS                              Litigation              UNDETERMINED
       261 CAPRICORN AVE
       OAKLAND, CA 94611             ACCOUNT NO.: NOT AVAILABLE


3.5056 BALI HAI GARDEN APARTMENTS-         VARIOUS                                    Litigation              UNDETERMINED
       LOUIS, MAZEN
       5255 CAMDEN AVE             ACCOUNT NO.: NOT AVAILABLE
       LEASING OFFICE
       SAN JOSE, CA 95124


3.5057 BALL, RANDY                               VARIOUS                              Litigation              UNDETERMINED
       2041 WALNUT STREET
       SUTTER, CA 95982              ACCOUNT NO.: NOT AVAILABLE


3.5058 BALL, THOMAS                              VARIOUS                              Litigation              UNDETERMINED
       3935 CAMDEN AVE
       SAN JOSE, CA 95124            ACCOUNT NO.: NOT AVAILABLE


3.5059 BALLADARES, BELINDA                       VARIOUS                              Litigation              UNDETERMINED
       12533 GEORGIA CIRCLE, APT B
       MADERA, CA 93637              ACCOUNT NO.: NOT AVAILABLE


3.5060 BALLARD, BRIAN                            VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 224
       GLENCOE, CA 95232             ACCOUNT NO.: NOT AVAILABLE


3.5061 BALLARD, JOYCE                            VARIOUS                              Litigation              UNDETERMINED
       4201 POVERTY LANE
       WILSEYVILLE, CA 95257         ACCOUNT NO.: NOT AVAILABLE


3.5062 BALLARD, NICOLE                           VARIOUS                              Litigation              UNDETERMINED
       901 RUSSELL AVE
       137                           ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 95403


3.5063 BALLECER, FRANCIS                         VARIOUS                              Litigation              UNDETERMINED
       1141 MARTIN LUTHER KING
       DRIVE                         ACCOUNT NO.: NOT AVAILABLE
       HAYWARD, CA 94541


3.5064 BALLESTEROS, JUDITH                       VARIOUS                              Litigation              UNDETERMINED
       93 CASTRO ST
       204                           ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93906


3.5065 BALLETTI, DOREEN                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 783
       2757 INDIAN ROCK ROAD         ACCOUNT NO.: NOT AVAILABLE
       DORRINGTON, CA 95223

                                            Page 467 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 467
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5066 BALMAIN, GARY C                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 474
       DEXTER ROAD                  ACCOUNT NO.: NOT AVAILABLE
       COULTERVILLE, CA 95311


3.5067 BALOS, KAREN                             VARIOUS                              Litigation              UNDETERMINED
       CA
                                    ACCOUNT NO.: NOT AVAILABLE


3.5068 BALOWSKI, CAROL BALOWSKI                 VARIOUS                              Litigation              UNDETERMINED
       PO BOX 454
       SUTTER CREEK, CA 95685       ACCOUNT NO.: NOT AVAILABLE


3.5069 BALUCAS, MAKYNZEE                        VARIOUS                              Litigation              UNDETERMINED
       PO BOX 624
       DEL REY, CA 93616            ACCOUNT NO.: NOT AVAILABLE


3.5070 BALUK, AUDREY                            VARIOUS                              Litigation              UNDETERMINED
       2185 GENTRY WAY
       RED BLUFF, CA 96080          ACCOUNT NO.: NOT AVAILABLE


3.5071 BALUNDA, JOHN                            VARIOUS                              Litigation              UNDETERMINED
       4830 SILVERADO STREET
       FAIR OAKS, CA 95628          ACCOUNT NO.: NOT AVAILABLE


3.5072 BAMBOO DEPOT, CHAN                       VARIOUS                              Litigation              UNDETERMINED
       WARREN
       441 INDUSTRIAL WAY           ACCOUNT NO.: NOT AVAILABLE
       BENICIA, CA 94510


3.5073 BAMBOO INSURANCE-MAHAN,                  VARIOUS                              Litigation              UNDETERMINED
       KRIS
       2356 GOLD MEADOW WAY         ACCOUNT NO.: NOT AVAILABLE
       #130
       GOLD RIVER, CA 95670


3.5074 BAMORADI, SUSAN                          VARIOUS                              Litigation              UNDETERMINED
       17763 STATE HIGHWAY 20
       NEVADA CITY, CA 95959        ACCOUNT NO.: NOT AVAILABLE


3.5075 BAMORADI, SUSAN                          VARIOUS                              Litigation              UNDETERMINED
       17763 STATE HIGHWAY 20
       NEVADA CITY, CA 95959        ACCOUNT NO.: NOT AVAILABLE


3.5076 BAN, HENRY                               VARIOUS                              Litigation              UNDETERMINED
       5580 FLEMING ROAD
       ATWATER, CA 95301            ACCOUNT NO.: NOT AVAILABLE



                                           Page 468 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 468
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5077 BANDITO, BURRITO                         VARIOUS                              Litigation              UNDETERMINED
       8938 AIRPORT RD SUITE C
       REDDING, CA 96002            ACCOUNT NO.: NOT AVAILABLE


3.5078 BANDRAPALLI, SAMUEL                      VARIOUS                              Litigation              UNDETERMINED
       1524 MEADOW LANE
       BURLINGAME, CA 94010         ACCOUNT NO.: NOT AVAILABLE


3.5079 BANDY, PEGGY                             VARIOUS                              Litigation              UNDETERMINED
       11005 W KEARNEY BOULEVARD
       FRESNO, CA 93706             ACCOUNT NO.: NOT AVAILABLE


3.5080 BANE, ERIN                               VARIOUS                              Litigation              UNDETERMINED
       40 VERDOSO AVE
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.5081 BANGERT, BRUCE                           VARIOUS                              Litigation              UNDETERMINED
       2501 PAUL MINNIE AVE
       SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.5082 BANKS, LYDIA                             VARIOUS                              Litigation              UNDETERMINED
       184 E 2ND AVENUE
       CHICO, CA 95926              ACCOUNT NO.: NOT AVAILABLE


3.5083 BANKS, LYDIA                             VARIOUS                              Litigation              UNDETERMINED
       184 E 2ND AVE
       CHICO, CA 95926              ACCOUNT NO.: NOT AVAILABLE


3.5084 BANKS, YOLANDA                           VARIOUS                              Litigation              UNDETERMINED
       12500 PATTISON RD
       BURSON, CA 95252             ACCOUNT NO.: NOT AVAILABLE


3.5085 BANTAM-SIMS, BENJAMIN                    VARIOUS                              Litigation              UNDETERMINED
       1010 FAIR AVE
       STE J                        ACCOUNT NO.: NOT AVAILABLE
       SANTA CRUZ, CA 95060


3.5086 BANUELOS, ANDREA                         VARIOUS                              Litigation              UNDETERMINED
       1233 W. PONTIAC WAY
       FRESNO, CA 93705             ACCOUNT NO.: NOT AVAILABLE


3.5087 BANUELOS, CARRISSA                       VARIOUS                              Litigation              UNDETERMINED
       1253 LOS OLIVOS DR
       24                           ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93901




                                           Page 469 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 469
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5088 BANUELOS, JUAN                            VARIOUS                              Litigation              UNDETERMINED
       43464 COLUMBIA AVE
       FREMONT, CA 94538             ACCOUNT NO.: NOT AVAILABLE


3.5089 BANWARTH, RONALD                          VARIOUS                              Litigation              UNDETERMINED
       3370 SMITH BOTTOM RD
       COTTONWOOD, CA 96022          ACCOUNT NO.: NOT AVAILABLE


3.5090 BAR ALE, INC.                             VARIOUS                              Litigation              UNDETERMINED
       P. O. BOX 699
       WILLIAMS, CA 95987            ACCOUNT NO.: NOT AVAILABLE


3.5091 BARAJAS RODRIGUEZ,                        VARIOUS                              Litigation              UNDETERMINED
       FILIBERTO
       615 E. SUNSET AVE             ACCOUNT NO.: NOT AVAILABLE
       SANTA MARIA, CA 93454


3.5092 BARAJAS, JOAQUIN                          VARIOUS                              Litigation              UNDETERMINED
       16820 EL RANCHO WAY
       SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.5093 BARAL, HIMANSHU                           VARIOUS                              Litigation              UNDETERMINED
       1941 JACKSON COURT
       FREMONT, CA 94539             ACCOUNT NO.: NOT AVAILABLE


3.5094 BARANCO-SMITH (ATTY REPD),                VARIOUS                              Litigation              UNDETERMINED
       LISA
       1970 BROADWAY, STE. 750       ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612


3.5095 BARANIK GUITARS-BARANIK,                  VARIOUS                              Litigation              UNDETERMINED
       MICHAEL
       3850 RAMADA DRIVE, SUITE B1   ACCOUNT NO.: NOT AVAILABLE
       PASO ROBLES, CA 93446


3.5096 BARAONA, JAMES                            VARIOUS                              Litigation              UNDETERMINED
       20714 MUHELI RD
       MI WUK VILLAGE, CA 95346      ACCOUNT NO.: NOT AVAILABLE


3.5097 BARBA, KELSEY                             VARIOUS                              Litigation              UNDETERMINED
       620 32ND STREET
       PASO ROBLES, CA 93445         ACCOUNT NO.: NOT AVAILABLE


3.5098 BARBA, PATRICIA                           VARIOUS                              Litigation              UNDETERMINED
       374 WILSON DROVE
       SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE




                                            Page 470 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 470
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5099 BARBARA SCHAFFER AS                      VARIOUS                              Litigation              UNDETERMINED
       SUCCESSOR-IN-INTEREST TO
       WILLIAM REID DECEASED; AND    ACCOUNT NO.: NOT AVAILABLE
       CARLA GUZMAN, JEFFREY
       REID, DEBRA REID, AS
       WRONGFUL DEATH HEIRS OF
       WILLIAM REID, DECEASED
       BRAYTON PURCELL, LLP
       224 RUSH LANDING ROAD, P.O
       BOX 6169
       NOVATO, CA 94949-6169


3.5100 BARBARA SMITH, INDIVIDUALLY              VARIOUS                              Litigation              UNDETERMINED
       AND AS SUCCESSOR-IN-
       INTEREST TO WILLIS O. HAYS,   ACCOUNT NO.: NOT AVAILABLE
       DECEASED; MILDRED HAYS,
       KENNETH HAYS AND MARILYN
       FURTADO
       MAUNE, RAICHLE, HARTLEY,
       FRENCH & MUDD, LLC
       70 WASHINGTON STREET,
       SUITE 200
       OAKLAND, CA 94607


3.5101 BARBER, ANNA                             VARIOUS                              Litigation              UNDETERMINED
       721 MULHOLAND DRIVE
       RIPON, CA 95366               ACCOUNT NO.: NOT AVAILABLE


3.5102 BARBER, BRITTANY                         VARIOUS                              Litigation              UNDETERMINED
       5050 BAGGINS HILL ROAD
       TEMPLETON, CA 93465           ACCOUNT NO.: NOT AVAILABLE


3.5103 BARBER, BRYAN                            VARIOUS                              Litigation              UNDETERMINED
       26 RANCHERIA ROAD
       KENTFIELD, CA 94904           ACCOUNT NO.: NOT AVAILABLE


3.5104 BARBER, GREGORY                          VARIOUS                              Litigation              UNDETERMINED
       53 MERLOT CT
       OAKLEY, CA 94561              ACCOUNT NO.: NOT AVAILABLE


3.5105 BARBER, NANCY                            VARIOUS                              Litigation              UNDETERMINED
       11699 GOLD BUG DR
       FRENCH GULCH, CA 96033        ACCOUNT NO.: NOT AVAILABLE


3.5106 BARBER, ROB                              VARIOUS                              Litigation              UNDETERMINED
       144 CLEARWATER LANE
       NIPOMO, CA 93444              ACCOUNT NO.: NOT AVAILABLE


3.5107 BARBER, STEVE                            VARIOUS                              Litigation              UNDETERMINED
       430 FAIRWAY DR
       HALF MOON BAY, CA 94019       ACCOUNT NO.: NOT AVAILABLE

                                           Page 471 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 471
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5108 BARBER, STEVE                            VARIOUS                              Litigation              UNDETERMINED
       430 FAIRWAY DR
       HALF MOON BAY, CA 94019      ACCOUNT NO.: NOT AVAILABLE


3.5109 BARBER, WILLIAM                          VARIOUS                              Litigation              UNDETERMINED
       1176 RUNNYMEDE DRIVE
       SAN JOSE, CA 95117           ACCOUNT NO.: NOT AVAILABLE


3.5110 BARBOSA, GINA                            VARIOUS                              Litigation              UNDETERMINED
       916 TURNBERRY CT
       WINDSOR, CA 95492            ACCOUNT NO.: NOT AVAILABLE


3.5111 BARBOSA, MARIA                           VARIOUS                              Litigation              UNDETERMINED
       13335 S WILLOW AVE
       SELMA, CA 93662              ACCOUNT NO.: NOT AVAILABLE


3.5112 BARBOUR, BRYCE                           VARIOUS                              Litigation              UNDETERMINED
       4713 SCHOOL HOUSE RD
       CATHEYS VALLEY, CA 95306     ACCOUNT NO.: NOT AVAILABLE


3.5113 BARCKLAY, CAROLYN                        VARIOUS                              Litigation              UNDETERMINED
       849 NAVARONNE WAY
       CONCORD, CA 94518            ACCOUNT NO.: NOT AVAILABLE


3.5114 BARCLAY, CHRIS                           VARIOUS                              Litigation              UNDETERMINED
       4507 HERON CT
       ROHNERT PARK, CA 94928       ACCOUNT NO.: NOT AVAILABLE


3.5115 BARD, LORI                               VARIOUS                              Litigation              UNDETERMINED
       30 KNIGHTWOOD LANE
       HILLSBOROUGH, CA 94010       ACCOUNT NO.: NOT AVAILABLE


3.5116 BARD, THOMAS                             VARIOUS                              Litigation              UNDETERMINED
       178 GERALD DRIVE
       DANVILLE, CA 94526           ACCOUNT NO.: NOT AVAILABLE


3.5117 BARFIELD, DARREN                         VARIOUS                              Litigation              UNDETERMINED
       1560 YOUD RD
       WINTON, CA 95388             ACCOUNT NO.: NOT AVAILABLE


3.5118 BARICZA, JOHN & BRENDA                   VARIOUS                              Litigation              UNDETERMINED
       2300 ALTURAS ROAD
       ATASCADERO, CA 93422         ACCOUNT NO.: NOT AVAILABLE


3.5119 BARILE, KATJA                            VARIOUS                              Litigation              UNDETERMINED
       1007 N VAN NESS AVE
       FRESNO, CA 93728             ACCOUNT NO.: NOT AVAILABLE


                                           Page 472 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 472
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5120 BARKER, TRACY                            VARIOUS                              Litigation              UNDETERMINED
       9950 HWY 20
       CLEAR OAKS, CA 95423         ACCOUNT NO.: NOT AVAILABLE


3.5121 BARKHOFF, JODY                           VARIOUS                              Litigation              UNDETERMINED
       27648 ASHLAND DRIVE
       PIONEER, CA 95666            ACCOUNT NO.: NOT AVAILABLE


3.5122 BARLETT, MANDY                           VARIOUS                              Litigation              UNDETERMINED
       5509 EL ENCANTO DR.
       SANTA ROSA, CA 95409         ACCOUNT NO.: NOT AVAILABLE


3.5123 BARLOME, ARLETTE                         VARIOUS                              Litigation              UNDETERMINED
       10357 E. LIME KILN RD
       GRASS VALLEY, CA 95949       ACCOUNT NO.: NOT AVAILABLE


3.5124 BARLOW, MELINDA                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 134
       CLIPPER MILLS, CA 95930      ACCOUNT NO.: NOT AVAILABLE


3.5125 BARNARD, HOLLY                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 565
       WILLITS, CA 95490            ACCOUNT NO.: NOT AVAILABLE


3.5126 BARNES, C. LINDA                         VARIOUS                              Litigation              UNDETERMINED
       5635 CHANEY LANE
       PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE


3.5127 BARNES, LANITA                           VARIOUS                              Litigation              UNDETERMINED
       13007 KING PALM CT
       BAKERSFIELD, CA 93314        ACCOUNT NO.: NOT AVAILABLE


3.5128 BARNES, MARJORIE                         VARIOUS                              Litigation              UNDETERMINED
       3740 VIA VERDE
       RICHMOND, CA 94803           ACCOUNT NO.: NOT AVAILABLE


3.5129 BARNES, SHEILA                           VARIOUS                              Litigation              UNDETERMINED
       25004 MAIN ST #9
       BARSTOW, CA 92311            ACCOUNT NO.: NOT AVAILABLE


3.5130 BARNETT, BRAD                            VARIOUS                              Litigation              UNDETERMINED
       6990 LONG VALLEY SPUR
       CASTROVILLE, CA 95012        ACCOUNT NO.: NOT AVAILABLE


3.5131 BARNETT, JUDY                            VARIOUS                              Litigation              UNDETERMINED
       123 MADRONE AVENUE
       LARKSPUR, CA 94939           ACCOUNT NO.: NOT AVAILABLE


                                           Page 473 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 473
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5132 BARNETTE VILBERT, KELLIE                 VARIOUS                              Litigation              UNDETERMINED
       306 LAS QUEBRADAS
       ALAMO, CA 94507              ACCOUNT NO.: NOT AVAILABLE


3.5133 BARNEY JR, WILLIAM                       VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1470
       LINDEN, CA 95236             ACCOUNT NO.: NOT AVAILABLE


3.5134 BARNEY, KENNETH                          VARIOUS                              Litigation              UNDETERMINED
       985 FICKLE HILL ROAD
       ARCATA, CA 95521             ACCOUNT NO.: NOT AVAILABLE


3.5135 BARNUM AND CELILLO                       VARIOUS                              Litigation              UNDETERMINED
       ELECTRIC INC, FRED BAMIM
       135 MAIN AVE                 ACCOUNT NO.: NOT AVAILABLE
       13033 S. AIRPORT WAY,
       MANTECA
       SACRAMENTO, CA 95838


3.5136 BARNWOOD ARMS-MANGELOS,                  VARIOUS                              Litigation              UNDETERMINED
       JOSEPH
       120 E MAIN ST                ACCOUNT NO.: NOT AVAILABLE
       RIPON, CA 95366


3.5137 BARO, APOLONIO                           VARIOUS                              Litigation              UNDETERMINED
       477 EL CAJON DR
       SAN JOSE, CA 95111           ACCOUNT NO.: NOT AVAILABLE


3.5138 BARONI, MARCIA                           VARIOUS                              Litigation              UNDETERMINED
       18838 SANDY RD
       CASTRO VALLEY, CA 94546      ACCOUNT NO.: NOT AVAILABLE


3.5139 BARR, ROBERT                             VARIOUS                              Litigation              UNDETERMINED
       9733 KELLY LANE
       PENNGROVE, CA 94951          ACCOUNT NO.: NOT AVAILABLE


3.5140 BARR, TONY                               VARIOUS                              Litigation              UNDETERMINED
       1168 RIVIERA DR
       REDDING, CA 96001            ACCOUNT NO.: NOT AVAILABLE


3.5141 BARR, TRACE                              VARIOUS                              Litigation              UNDETERMINED
       42363 AUBERRY ROAD
       AUBERRY, CA 93602            ACCOUNT NO.: NOT AVAILABLE


3.5142 BARRAGAN, LORENA                         VARIOUS                              Litigation              UNDETERMINED
       1908 OSAGE AVE
       HAYWARD, CA 94545            ACCOUNT NO.: NOT AVAILABLE



                                           Page 474 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 474
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5143 BARRERA, ERWS                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 9231
       SALINAS, CA 93915             ACCOUNT NO.: NOT AVAILABLE


3.5144 BARRERA, RACHEL                           VARIOUS                              Litigation              UNDETERMINED
       2200 96TH AVE
       OAKLAND, CA 94603             ACCOUNT NO.: NOT AVAILABLE


3.5145 BARRERA, SERGIO                           VARIOUS                              Litigation              UNDETERMINED
       1439 1/2 S. BROADWAY
       SANTA MARIA, CA 93454         ACCOUNT NO.: NOT AVAILABLE


3.5146 BARRERA, VIRGINIA                         VARIOUS                              Litigation              UNDETERMINED
       1103 DILLON DR
       NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.5147 BARRETT BUSINESS SERVICES                 VARIOUS                              Litigation              UNDETERMINED
       INC., SERGEY LABUTIN
       P.O. BOX 277550               ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95827


3.5148 BARRETT, EDIE                             VARIOUS                              Litigation              UNDETERMINED
       250 TEMELEC CIR
       SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.5149 BARRETT, MARK                             VARIOUS                              Litigation              UNDETERMINED
       18498 WILDWOOD DRIVE
       TWAIN HARTE, CA 95383         ACCOUNT NO.: NOT AVAILABLE


3.5150 BARRETT, MICHAEL                          VARIOUS                              Litigation              UNDETERMINED
       19625 LAKE CALIFORNIA DR #A
       COTTONWOOD, CA 96022          ACCOUNT NO.: NOT AVAILABLE


3.5151 BARRETT, ROBERT                           VARIOUS                              Litigation              UNDETERMINED
       4861 RACETRACK CIRCLE
       ROCKLIN, CA 95677             ACCOUNT NO.: NOT AVAILABLE


3.5152 BARRINGER, JENNIFER                       VARIOUS                              Litigation              UNDETERMINED
       6694 CROW CANYON RD
       CASTRO VALLEY, CA 94552       ACCOUNT NO.: NOT AVAILABLE


3.5153 BARRIOS FARMS, DAVID LONG                 VARIOUS                              Litigation              UNDETERMINED
       P.O BOX 173
       E/CO RD 94, N/CO RD 12        ACCOUNT NO.: NOT AVAILABLE
       ZAMORA, CA 95698




                                            Page 475 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 475
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5154 BARRIOS BEARDEN, VIRGINIA                VARIOUS                              Litigation              UNDETERMINED
       110 LINDO LN
       MORGAN HILL, CA 95037        ACCOUNT NO.: NOT AVAILABLE


3.5155 BARRIOS, YERANIA                         VARIOUS                              Litigation              UNDETERMINED
       1500 POPLAR AVE, APT 7D
       WASCO, CA 93280              ACCOUNT NO.: NOT AVAILABLE


3.5156 BARRON, GERARDO                          VARIOUS                              Litigation              UNDETERMINED
       1531 GILBERT LN
       CHICO, CA 95926              ACCOUNT NO.: NOT AVAILABLE


3.5157 BARROW REALES, ALMA                      VARIOUS                              Litigation              UNDETERMINED
       3021 HUFF AVE.
       312                          ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95128


3.5158 BARROW, EUGENE                           VARIOUS                              Litigation              UNDETERMINED
       458 BROWN AVE
       YUBA CITY, CA 95991          ACCOUNT NO.: NOT AVAILABLE


3.5159 BARRY, KATHY                             VARIOUS                              Litigation              UNDETERMINED
       24645 FOOTHILL DR
       SALINAS, CA 93908            ACCOUNT NO.: NOT AVAILABLE


3.5160 BARRY, SHIRLEY                           VARIOUS                              Litigation              UNDETERMINED
       12645 FERN ROAD EAST
       WHITMORE, CA 96096           ACCOUNT NO.: NOT AVAILABLE


3.5161 BARRY, WILLIAM                           VARIOUS                              Litigation              UNDETERMINED
       101 SHALE CLIFF CT
       CLAYTON, CA 94517            ACCOUNT NO.: NOT AVAILABLE


3.5162 BARSHA PROPERTIES, HAHH,                 VARIOUS                              Litigation              UNDETERMINED
       BRIT1
       5214 DIAMONS HEIGHTS BLVD    ACCOUNT NO.: NOT AVAILABLE
       #125
       509 MOLINO DRIVE
       SAN FRANCISCO, CA 94131


3.5163 BARSOTTI, JULIE                          VARIOUS                              Litigation              UNDETERMINED
       4717 DRY CREEK RD.
       HEALDSBURG, CA               ACCOUNT NO.: NOT AVAILABLE


3.5164 BARTAL, JOHN                             VARIOUS                              Litigation              UNDETERMINED
       4171 WHISPERING PINES DR.
       SANTA MARIA, CA 93455        ACCOUNT NO.: NOT AVAILABLE



                                           Page 476 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 476
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5165 BARTEL, RICHARD                          VARIOUS                              Litigation              UNDETERMINED
       132 PAX PL CT
       APTOS, CA 95003              ACCOUNT NO.: NOT AVAILABLE


3.5166 BARTHOLDI, CHERYL                        VARIOUS                              Litigation              UNDETERMINED
       6380 TUSTIN RD
       PRUNEDSLE, CA 93907          ACCOUNT NO.: NOT AVAILABLE


3.5167 BARTHOLOMEW, ELDON                       VARIOUS                              Litigation              UNDETERMINED
       3190 E WESTFALL ROAD
       MARIPOSA, CA 95338           ACCOUNT NO.: NOT AVAILABLE


3.5168 BARTHOLOMEW, JIM & DELORES         VARIOUS                                    Litigation              UNDETERMINED
       6489 LONE PINE ROAD
       SEBASTOPOL, CA 95472       ACCOUNT NO.: NOT AVAILABLE


3.5169 BARTO, JOSEPH                            VARIOUS                              Litigation              UNDETERMINED
       709 ST ANDREWS WAY
       LOMPOC, CA 93436             ACCOUNT NO.: NOT AVAILABLE


3.5170 BARTOLETTI, MELANIE                      VARIOUS                              Litigation              UNDETERMINED
       2065 SAN RAMON VALLEY BLVD
       SAN RAMON, CA 94583          ACCOUNT NO.: NOT AVAILABLE


3.5171 BARTON, CARRIE                           VARIOUS                              Litigation              UNDETERMINED
       155 STANFORD DR
       BEN LOMOND, CA 95005         ACCOUNT NO.: NOT AVAILABLE


3.5172 BARTON, DEBRA                            VARIOUS                              Litigation              UNDETERMINED
       3026 DEL PASO BLVD
       SACRAMENTO, CA 95815         ACCOUNT NO.: NOT AVAILABLE


3.5173 BARTON, DEBRA                            VARIOUS                              Litigation              UNDETERMINED
       3026 DEL PASO BLVD
       SACRAMENTO, CA 95815         ACCOUNT NO.: NOT AVAILABLE


3.5174 BARTON, LENORE                           VARIOUS                              Litigation              UNDETERMINED
       19798 HIGHWAY 26
       WEST POINT, CA 95255         ACCOUNT NO.: NOT AVAILABLE


3.5175 BARTON, ROBERT                           VARIOUS                              Litigation              UNDETERMINED
       2290 REDWOOD WAY
       FORTUNA, CA 95540            ACCOUNT NO.: NOT AVAILABLE




                                           Page 477 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 477
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5176 BARWIG, EMILY                            VARIOUS                              Litigation              UNDETERMINED
       130 SHARENE LN # 25
       25                           ACCOUNT NO.: NOT AVAILABLE
       WALNUT CREEK, CA 94596


3.5177 BARZAGA INC DBA KALESA,                  VARIOUS                              Litigation              UNDETERMINED
       TAGLE. MARCELO
       30982 HUNTWOOD AVE           ACCOUNT NO.: NOT AVAILABLE
       1783 N MILPITAS BLVD
       MILPITAS, CA 95035


3.5178 BASHAM, DIANE                            VARIOUS                              Litigation              UNDETERMINED
       558 W SAN JOSE AVE
       CLOVIS, CA 93612             ACCOUNT NO.: NOT AVAILABLE


3.5179 BASINGER, GLORIA                         VARIOUS                              Litigation              UNDETERMINED
       535 WEST F STREET
       DIXON, CA 95620              ACCOUNT NO.: NOT AVAILABLE


3.5180 BASINGER, ROBERT                         VARIOUS                              Litigation              UNDETERMINED
       919 EAST 2620 NORTH
       3616 ELECTRIC LANE           ACCOUNT NO.: NOT AVAILABLE
       COTTONWOOD, CA


3.5181 BASKIN ROBBINS -QUESADA,                 VARIOUS                              Litigation              UNDETERMINED
       LOUIE
       10742 TRINITY PKWY STE B     ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95219


3.5182 BASKIN ROBBINS-KWATRA,                   VARIOUS                              Litigation              UNDETERMINED
       SAANIYA
       2673 FASHION PLACE           ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93306


3.5183 BASMAJIAN, LORI                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 313
       2330 MEIKLE ROAD             ACCOUNT NO.: NOT AVAILABLE
       HICKMAN, CA 95323


3.5184 BASTIDAS, YARITZA                        VARIOUS                              Litigation              UNDETERMINED
       26603 GADING RD APT 126
       HAYWARD, CA 94544            ACCOUNT NO.: NOT AVAILABLE


3.5185 BASTIEN, WILLIAM                         VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 517
       GARDEN VALLEY, CA 95633      ACCOUNT NO.: NOT AVAILABLE




                                           Page 478 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 478
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5186 BASURTO, DIANA                           VARIOUS                              Litigation              UNDETERMINED
       65 DESMOND RD.
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.5187 BATANIDES, PETER                         VARIOUS                              Litigation              UNDETERMINED
       777 48TH AVE
       SAN FRANCISCO, CA 94121      ACCOUNT NO.: NOT AVAILABLE


3.5188 BATES, CHARLES                           VARIOUS                              Litigation              UNDETERMINED
       577 VIEJO RD
       CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


3.5189 BATES, CLAYTON                           VARIOUS                              Litigation              UNDETERMINED
       1955 VILLAGE DR
       IONE, CA 94640               ACCOUNT NO.: NOT AVAILABLE


3.5190 BATES, COLBY                             VARIOUS                              Litigation              UNDETERMINED
       983 E LASSEN AVE
       #5                           ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95973


3.5191 BATES, DEBRA                             VARIOUS                              Litigation              UNDETERMINED
       440 SANTA RITA AVENUE
       MENLO PARK, CA 94025         ACCOUNT NO.: NOT AVAILABLE


3.5192 BATES, GALE                              VARIOUS                              Litigation              UNDETERMINED
       8151 DESCHUTES RD
       PO CEDRO, CA 96073           ACCOUNT NO.: NOT AVAILABLE


3.5193 BATES, LORI                              VARIOUS                              Litigation              UNDETERMINED
       2522 TAMWORTH LN
       SAN RAMON, CA 94582          ACCOUNT NO.: NOT AVAILABLE


3.5194 BATES, NATHANIEL                         VARIOUS                              Litigation              UNDETERMINED
       300 SEAVIEW DRIVE
       RICHMOND, CA 94801           ACCOUNT NO.: NOT AVAILABLE


3.5195 BATINA, JERILYN                          VARIOUS                              Litigation              UNDETERMINED
       8785 POPLAR DRIVE
       GILROY, CA 95020             ACCOUNT NO.: NOT AVAILABLE


3.5196 BATISTE, KENNETH                         VARIOUS                              Litigation              UNDETERMINED
       2709 SUNSET AVE.
       OAKLAND, CA 94601            ACCOUNT NO.: NOT AVAILABLE




                                           Page 479 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 479
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5197 BATISTICH, CLAIRE                        VARIOUS                              Litigation              UNDETERMINED
       24960 LA LOMA DR
       LOS ALTOS, CA 94022          ACCOUNT NO.: NOT AVAILABLE


3.5198 BAUER, BARRY                             VARIOUS                              Litigation              UNDETERMINED
       242 W. BLUFF AVE.
       FRESNO, CA 93711             ACCOUNT NO.: NOT AVAILABLE


3.5199 BAUER, BRUCE                             VARIOUS                              Litigation              UNDETERMINED
       477 TURRIN DRIVE
       PLEASANT HILL, CA 94523      ACCOUNT NO.: NOT AVAILABLE


3.5200 BAUER, JOHN                              VARIOUS                              Litigation              UNDETERMINED
       5051 STAGECOACH HILL
       MOUNTAIN RANCH, CA 95246     ACCOUNT NO.: NOT AVAILABLE


3.5201 BAUER, STEPHEN                           VARIOUS                              Litigation              UNDETERMINED
       319 WALK CIRCLE
       SANTA CRUZ, CA 95060         ACCOUNT NO.: NOT AVAILABLE


3.5202 BAUHS, JULIE                             VARIOUS                              Litigation              UNDETERMINED
       1659 ST. DAVID DR.
       DANVILLE, CA 94526           ACCOUNT NO.: NOT AVAILABLE


3.5203 BAUM, KEVIN                              VARIOUS                              Litigation              UNDETERMINED
       2128 HILLCREST RD
       REDWOOD CITY, CA 94062       ACCOUNT NO.: NOT AVAILABLE


3.5204 BAUMAN LAW APLC, FELICIA                 VARIOUS                              Litigation              UNDETERMINED
       TOBIAS & ALTON GREEN
       6800 OWENSMOUTH AVE SUITE    ACCOUNT NO.: NOT AVAILABLE
       410
       705 P STREET
       FRESNO, CA 93721


3.5205 BAUMAN, MATTHEW                          VARIOUS                              Litigation              UNDETERMINED
       21432 BROADWAY RD
       UNIT 372                     ACCOUNT NO.: NOT AVAILABLE
       REDWOOD ESTATES, CA 95044


3.5206 BAUMANN, BROOKE                          VARIOUS                              Litigation              UNDETERMINED
       2814 POLARIS ST
       POLLOCK PINES, CA 95726      ACCOUNT NO.: NOT AVAILABLE


3.5207 BAUMANN, JULIE                           VARIOUS                              Litigation              UNDETERMINED
       845 KNOLL DR
       SAN CARLOS, CA 94070         ACCOUNT NO.: NOT AVAILABLE



                                           Page 480 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 480
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5208 BAUMBACH, DONALD                         VARIOUS                              Litigation              UNDETERMINED
       55 MADRONE AVE
       LARKSPUR, CA 94939           ACCOUNT NO.: NOT AVAILABLE


3.5209 BAUMGARDNER, BRIAN                       VARIOUS                              Litigation              UNDETERMINED
       9108 PINE RIDGE WAY
       BAKERSFIELD, CA 93312        ACCOUNT NO.: NOT AVAILABLE


3.5210 BAUMGARTEN, MARK                         VARIOUS                              Litigation              UNDETERMINED
       166 HARBOUR DRIVE
       HALF MOON BAY, CA 94019      ACCOUNT NO.: NOT AVAILABLE


3.5211 BAUMGARTNER, KEN                         VARIOUS                              Litigation              UNDETERMINED
       18175 N. HWY 1
       FORT BRAGG, CA 95437         ACCOUNT NO.: NOT AVAILABLE


3.5212 BAUTISTA, VALERIA                        VARIOUS                              Litigation              UNDETERMINED
       18 THOMAS COURT
       SAN MATEO, CA 94401          ACCOUNT NO.: NOT AVAILABLE


3.5213 BAXTER, DON                              VARIOUS                              Litigation              UNDETERMINED
       4236 BEACON PL
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.5214 BAY AREA GOLF & INDUSTRIAL               VARIOUS                              Litigation              UNDETERMINED
       VEHICLES-LOTY, MAUREEN
       2508 PACHECO BLVD            ACCOUNT NO.: NOT AVAILABLE
       MARTINEZ, CA 94553


3.5215 BAY AREA YAKINIKU II LLC                 VARIOUS                              Litigation              UNDETERMINED
       19620 STEVENS CREEK
       BOULEVARD SUITE 200          ACCOUNT NO.: NOT AVAILABLE
       329 S ELLSWORTH AVENUE
       SAN MATEO, CA 94401


3.5216 BAY FOODS INC-SHAYESTEH,                 VARIOUS                              Litigation              UNDETERMINED
       AMIR
       3567 GEARY BLVD              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94118


3.5217 BAY VIEW BUILDERS, INC-                  VARIOUS                              Litigation              UNDETERMINED
       PURCELL, BRIAN
       2063 MOUNTAIN BLVD #6        ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94611




                                           Page 481 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 481
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5218 BAY.ORG, DBA AQUARIUM OF                 VARIOUS                              Litigation              UNDETERMINED
       THE BAY-EVANS, BOBBI
       39 PIER, EMBARCADO AT         ACCOUNT NO.: NOT AVAILABLE
       BEACH ST
       SAN FRANCISCO, CA 94133


3.5219 BAYATI, NICHOLAS, HADI, AND              VARIOUS                              Litigation              UNDETERMINED
       FLAVIA
       13028 PFEIFLE AVENUE          ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95111


3.5220 BAYKALOVA, SVETLANA                      VARIOUS                              Litigation              UNDETERMINED
       1150 MCLAUGHLIN AVE, APT
       #327                          ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95122


3.5221 BAYLEY, JOHN                             VARIOUS                              Litigation              UNDETERMINED
       1223 W SWAIN RD
       STOCKTON, CA 95207            ACCOUNT NO.: NOT AVAILABLE


3.5222 BAYLEY, JOHN/HAIDAI                      VARIOUS                              Litigation              UNDETERMINED
       1223 W SWAIN RD
       STOCKTON, CA 95207            ACCOUNT NO.: NOT AVAILABLE


3.5223 BAYOTT/ALLSTATE, OLIVER                  VARIOUS                              Litigation              UNDETERMINED
       284 PEBBLE BEACH RD
       BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.5224 BAYS, VICKIE                             VARIOUS                              Litigation              UNDETERMINED
       1900 LYNWOOD DR
       APT E                         ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94519


3.5225 BAYSIDE INTERIORS, INC.                  VARIOUS                              Litigation              UNDETERMINED
       LEONIDOU & ROSIN
       777 CUESTA DRIVE, SUITE 200   ACCOUNT NO.: NOT AVAILABLE
       MOUNTAIN VIEW, CA 94040


3.5226 BAYSIDER CAFE INC.-SHAMIEH,              VARIOUS                              Litigation              UNDETERMINED
       ZIADEH
       290 UTAH AVE.                 ACCOUNT NO.: NOT AVAILABLE
       SO. SAN FRANCISCO, CA 94030


3.5227 BAYSINGER, CRAIG                         VARIOUS                              Litigation              UNDETERMINED
       1499 JUSTINE CT.
       LIVERMORE, CA 94550           ACCOUNT NO.: NOT AVAILABLE




                                           Page 482 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 482
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5228 BAYVIEW PARK ESTATES HOME                VARIOUS                              Litigation              UNDETERMINED
       OWNERS ASSC, KHOR, KUAN
       645 QUINCE LANE              ACCOUNT NO.: NOT AVAILABLE
       MILPITAS, CA 95035


3.5229 BAYVIEW VINEYARDS                        VARIOUS                              Litigation              UNDETERMINED
       CORPORATII
       5135 SOLANO AVENUE           ACCOUNT NO.: NOT AVAILABLE
       NAPA, CA 94588-1332


3.5230 BAYWOOD VILLAGE HOA (ATTY                VARIOUS                              Litigation              UNDETERMINED
       REP)
       3195 MCCARTNEY ROAD          ACCOUNT NO.: NOT AVAILABLE
       ALAMEDA, CA 94502


3.5231 BAYWOOD VILLAGE                          VARIOUS                              Litigation              UNDETERMINED
       HOMEOWNERS
       HUGHES GILL COCHRANE         ACCOUNT NO.: NOT AVAILABLE
       TINETTI, P.C.
       2820 SHADELANDS DRIVE,
       SUITE 160
       WALNUT CREEK, CA 94598


3.5232 BAZAN, MARLENE                           VARIOUS                              Litigation              UNDETERMINED
       623 W TERRACE AVE
       FRESNO, CA 93705             ACCOUNT NO.: NOT AVAILABLE


3.5233 BEACH STREET INN-FERRANTE,               VARIOUS                              Litigation              UNDETERMINED
       CHRIS
       125 BEACH ST                 ACCOUNT NO.: NOT AVAILABLE
       SANTA CRUZ, CA 95060


3.5234 BEACH, CAROLINA                          VARIOUS                              Litigation              UNDETERMINED
       3422 MONTERO RD
       CAMERON PARK, CA 95682       ACCOUNT NO.: NOT AVAILABLE


3.5235 BEACH, CHARLES                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 37
       GRIZZLY FLATS, CA 95636      ACCOUNT NO.: NOT AVAILABLE


3.5236 BEACH, GREG AND MICHELLE                 VARIOUS                              Litigation              UNDETERMINED
       921 JUNIPERO WAY
       SALINAS, CA 93901            ACCOUNT NO.: NOT AVAILABLE


3.5237 BEACHAM, RICHARD                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 22392
       CARMEL, CA 93922             ACCOUNT NO.: NOT AVAILABLE




                                           Page 483 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 483
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5238 BEACHAM, RICHARD & GRACE                 VARIOUS                              Litigation              UNDETERMINED
       3452 TAYLOR ROAD
       CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


3.5239 BEACHWALKER INN & SUITES-                VARIOUS                              Litigation              UNDETERMINED
       PANCHAL, HARSHAD
       490 DOLLIVER STREET          ACCOUNT NO.: NOT AVAILABLE
       PISMO BEACH, CA 93420


3.5240 BEAL, MARCUS                             VARIOUS                              Litigation              UNDETERMINED
       78 VILLA COURT
       PISMO BEACH, CA 93449        ACCOUNT NO.: NOT AVAILABLE


3.5241 BEAL, MELISSA                            VARIOUS                              Litigation              UNDETERMINED
       8690 E. NEES
       CLOVIS, CA 93619             ACCOUNT NO.: NOT AVAILABLE


3.5242 BEALL, ARTHUR                            VARIOUS                              Litigation              UNDETERMINED
       1090 RUF RD
       COLFAX, CA 95713             ACCOUNT NO.: NOT AVAILABLE


3.5243 BEALL, MARGOT                            VARIOUS                              Litigation              UNDETERMINED
       157 24TH AVE.
       SAN FRANCISCO, CA 94121      ACCOUNT NO.: NOT AVAILABLE


3.5244 BEAMAN, JAMES                            VARIOUS                              Litigation              UNDETERMINED
       712 BRIDLE PATH RD.
       COLFAX, CA 95713             ACCOUNT NO.: NOT AVAILABLE


3.5245 BEAMON, MICHELLE                         VARIOUS                              Litigation              UNDETERMINED
       2101 65 AVE.
       OAKLAND, CA 94621            ACCOUNT NO.: NOT AVAILABLE


3.5246 BEAN, BARBARA                            VARIOUS                              Litigation              UNDETERMINED
       952 EVELYN AVE.
       ALBANY, CA 94706             ACCOUNT NO.: NOT AVAILABLE


3.5247 BEAN, JUDIE & GERRY                      VARIOUS                              Litigation              UNDETERMINED
       315 APRICOT STREET
       NIPOMO, CA 93444             ACCOUNT NO.: NOT AVAILABLE


3.5248 BEAN, PEGGY                              VARIOUS                              Litigation              UNDETERMINED
       375 E STATE HIGHWAY 20 SPC
       68                           ACCOUNT NO.: NOT AVAILABLE
       UPPER LAKE, CA 95485




                                           Page 484 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 484
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5249 BEARD, RICHARD                           VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 182
       ROUND MOUNTAIN, CA 96084     ACCOUNT NO.: NOT AVAILABLE


3.5250 BEAS, JOSE                               VARIOUS                              Litigation              UNDETERMINED
       1924 BRIARWOOD LANE
       CORCORAN, CA 93212           ACCOUNT NO.: NOT AVAILABLE


3.5251 BEASLEY, LISA                            VARIOUS                              Litigation              UNDETERMINED
       311 ACORN DRIVE
       BOULDER CREEK, CA 95006      ACCOUNT NO.: NOT AVAILABLE


3.5252 BEATON, MYTCHELL                         VARIOUS                              Litigation              UNDETERMINED
       1185 MONROE ST.
       APT. #64                     ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93906


3.5253 BEATON, ROB                              VARIOUS                              Litigation              UNDETERMINED
       3001 BRIDGEWAY SUITE K201
       SAUSALITO, CA 94965          ACCOUNT NO.: NOT AVAILABLE


3.5254 BEATTIE, RANDY                           VARIOUS                              Litigation              UNDETERMINED
       5215 GREENWOOD
       KNEELAND, CA 95549           ACCOUNT NO.: NOT AVAILABLE


3.5255 BEAUDIN, SCOTT                           VARIOUS                              Litigation              UNDETERMINED
       21005 COMPANY RANCH ROAD
       FORT BRAGG, CA 95437         ACCOUNT NO.: NOT AVAILABLE


3.5256 BEAVERS, CARROLL                         VARIOUS                              Litigation              UNDETERMINED
       9847 STANLEY AVE
       OAKLAND, CA 94605            ACCOUNT NO.: NOT AVAILABLE


3.5257 BEBERIAN FAMILY FAMS-                    VARIOUS                              Litigation              UNDETERMINED
       BEBERIAN, GREG
       9181 W DAKOTA AV             ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93723


3.5258 BECAUSE WE CAN-NORTHRUP,                 VARIOUS                              Litigation              UNDETERMINED
       JILLIAN
       2500 KIRKHAM ST              ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94607


3.5259 BECCHIO, BRETT                           VARIOUS                              Litigation              UNDETERMINED
       25771 SUGAR PINE DR
       PIONEER, CA 95666            ACCOUNT NO.: NOT AVAILABLE




                                           Page 485 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 485
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5260 BECCHIO, PENNY                            VARIOUS                              Litigation              UNDETERMINED
       25361 SUGAR PINE DRIVE
       PIONEER, CA 95666             ACCOUNT NO.: NOT AVAILABLE


3.5261 BECERRA, ALEX                             VARIOUS                              Litigation              UNDETERMINED
       15145 AMARAL ROAD
       CASTROVILLE, CA 95012         ACCOUNT NO.: NOT AVAILABLE


3.5262 BECERRA, EVANGELINA O.                    VARIOUS                              Litigation              UNDETERMINED
       LAW OFFICE OF JEAN
       SCHAEFER/THE ROSA LAW         ACCOUNT NO.: NOT AVAILABLE
       GROUP
       1333 HOWE AVENUE, SUITE 110
       SACRAMENTO, CA 95825


3.5263 BECERRA, FELIX                            VARIOUS                              Litigation              UNDETERMINED
       4028 CRANFORD CIRCLE
       SAN JOSE, CA 95124            ACCOUNT NO.: NOT AVAILABLE


3.5264 BECERRA, FRANCISCA                        VARIOUS                              Litigation              UNDETERMINED
       7591 CHURCH ST
       A                             ACCOUNT NO.: NOT AVAILABLE
       GILROY, CA 95020


3.5265 BECERRA, JULIO                            VARIOUS                              Litigation              UNDETERMINED
       126 S. EL CAMINO REAL
       GREENFIELD, CA 93927          ACCOUNT NO.: NOT AVAILABLE


3.5266 BECERRA, MANUEL                           VARIOUS                              Litigation              UNDETERMINED
       125 FORD ST.
       A                             ACCOUNT NO.: NOT AVAILABLE
       WATSONVILLE, CA 95076


3.5267 BECERRIL SOTELO, ROBERTO                  VARIOUS                              Litigation              UNDETERMINED
       438 S FRONT ST
       RIO VISTA, CA 94571           ACCOUNT NO.: NOT AVAILABLE


3.5268 BECHHOLD, SCOTT                           VARIOUS                              Litigation              UNDETERMINED
       9695 MIDWAY
       DURHAM, CA 95938              ACCOUNT NO.: NOT AVAILABLE


3.5269 BECHWATI, JOSEPH                          VARIOUS                              Litigation              UNDETERMINED
       329 SANGO CT
       MILPITAS, CA 95035            ACCOUNT NO.: NOT AVAILABLE




                                            Page 486 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 486
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5270 BECK & BLOOM WISE SONS-                  VARIOUS                              Litigation              UNDETERMINED
       BLOOM, EVAN
       1489 WEBSTER ST               ACCOUNT NO.: NOT AVAILABLE
       200
       SAN FRANCISCO, CA 94115


3.5271 BECK RANCH-BECK, BILL                    VARIOUS                              Litigation              UNDETERMINED
       2556 S. HWY 99W
       RANCH SHOP                    ACCOUNT NO.: NOT AVAILABLE
       CORNING, CA 96021


3.5272 BECK, ANGELA                             VARIOUS                              Litigation              UNDETERMINED
       20291 CANYONVIEW DRIVE
       TUOLUMNE, CA 95379            ACCOUNT NO.: NOT AVAILABLE


3.5273 BECK, BLADE                              VARIOUS                              Litigation              UNDETERMINED
       14777 WONDERLAND BLVD.
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.5274 BECK, DAGNY                              VARIOUS                              Litigation              UNDETERMINED
       2522 OLD HWY
       CATHEYS VALLEY, CA 95306      ACCOUNT NO.: NOT AVAILABLE


3.5275 BECK, DOUG                               VARIOUS                              Litigation              UNDETERMINED
       2340 FAIRFIELD ST
       EUREKA, CA 95501              ACCOUNT NO.: NOT AVAILABLE


3.5276 BECK, ELLEN                              VARIOUS                              Litigation              UNDETERMINED
       P.O BOX 2427
       CARMEL, CA 93921              ACCOUNT NO.: NOT AVAILABLE


3.5277 BECK, HAL                                VARIOUS                              Litigation              UNDETERMINED
       429 60TH ST
       OAKLAND, CA 94609             ACCOUNT NO.: NOT AVAILABLE


3.5278 BECKER, KEN                              VARIOUS                              Litigation              UNDETERMINED
       1412 WEST YOSEMITE AVE
       MANTECA, CA 95336             ACCOUNT NO.: NOT AVAILABLE


3.5279 BECKER, RHONDA                           VARIOUS                              Litigation              UNDETERMINED
       2630 LAKESHORE BLVD, UNIT B
       UPPER LAKE, CA 95485          ACCOUNT NO.: NOT AVAILABLE


3.5280 BECKETT, HOLLY                           VARIOUS                              Litigation              UNDETERMINED
       5621 DAISY CIR
       POLLOCK PINES, CA 95726       ACCOUNT NO.: NOT AVAILABLE




                                           Page 487 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 487
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5281 BECKHAM, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
       151 RIVERWOOD DR
       WOODBRIDGE, CA 95258         ACCOUNT NO.: NOT AVAILABLE


3.5282 BECKMAN, MINDY                           VARIOUS                              Litigation              UNDETERMINED
       1050 HUNTS DR.
       MCKINLEYVILLE, CA 95519      ACCOUNT NO.: NOT AVAILABLE


3.5283 BEDFORD, ALICE                           VARIOUS                              Litigation              UNDETERMINED
       730 MEADOW DRIVE
       SALINAS, CA 93905            ACCOUNT NO.: NOT AVAILABLE


3.5284 BEDOLLA, CUAUHTEMOC                      VARIOUS                              Litigation              UNDETERMINED
       10025 VAN RUITEN LN
       ELK GROVE, CA 95624          ACCOUNT NO.: NOT AVAILABLE


3.5285 BEDROSSIAN, MATT                         VARIOUS                              Litigation              UNDETERMINED
       3745 RHODA AVE.
       OAKLAND, CA 94602            ACCOUNT NO.: NOT AVAILABLE


3.5286 BEELER, JOSEPH                           VARIOUS                              Litigation              UNDETERMINED
       14230 FRENCH CAMP RD
       RIPON, CA 95366              ACCOUNT NO.: NOT AVAILABLE


3.5287 BEERLE, ESTER                       VARIOUS                                   Litigation              UNDETERMINED
       1800 WASHINGTON STREET #416
       SAN FRANCISCO, CA 94109     ACCOUNT NO.: NOT AVAILABLE


3.5288 BEESLEY, WILLIAM                         VARIOUS                              Litigation              UNDETERMINED
       1217 KENNETH STREET
       SEASIDE, CA 93955            ACCOUNT NO.: NOT AVAILABLE


3.5289 BEGBIE, RACHEL                           VARIOUS                              Litigation              UNDETERMINED
       1032 THORTON WAY
       SAN JOSE, CA 95128           ACCOUNT NO.: NOT AVAILABLE


3.5290 BEGGS, LORRIE                            VARIOUS                              Litigation              UNDETERMINED
       12201 LOMA RICA DR
       GRASS VALLEY, CA 95945       ACCOUNT NO.: NOT AVAILABLE


3.5291 BEGIER, JAMES                            VARIOUS                              Litigation              UNDETERMINED
       2001 EAST 14TH STREET
       SAN LEANDRO, CA 94577        ACCOUNT NO.: NOT AVAILABLE


3.5292 BEHARRY, ALEX                            VARIOUS                              Litigation              UNDETERMINED
       670 BAILEY COURT
       MARINA, CA 93933             ACCOUNT NO.: NOT AVAILABLE


                                           Page 488 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 488
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.5293 BEHM, JAMES                              VARIOUS                              Litigation              UNDETERMINED
       PO BOX 46
       5416 HWY 4                     ACCOUNT NO.: NOT AVAILABLE
       HATHAWAY PINES, CA 95233


3.5294 BEHRINGER, CHASE                         VARIOUS                              Litigation              UNDETERMINED
       27360 SHERLOCK RD
       LOS ALTOS HILLS, CA 94022      ACCOUNT NO.: NOT AVAILABLE


3.5295 BEHRMAN, MATTHEW                         VARIOUS                              Litigation              UNDETERMINED
       49 MARQUARD AVENUE
       SAN RAFAEL, CA 94901           ACCOUNT NO.: NOT AVAILABLE


3.5296 BEHYMER, JODY                            VARIOUS                              Litigation              UNDETERMINED
       6046 THIRD AVENUE
       LUCERNE, CA 95458              ACCOUNT NO.: NOT AVAILABLE


3.5297 BEHZADI, HALLEH                          VARIOUS                              Litigation              UNDETERMINED
       1401 DEL RIO CIRCLE, UNIT #B
       CONCORD, CA 94518              ACCOUNT NO.: NOT AVAILABLE


3.5298 BEIFUSS, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
       66 MARION AVE
       SAULSALITO, CA 94965           ACCOUNT NO.: NOT AVAILABLE


3.5299 BEISLER, JESSE                           VARIOUS                              Litigation              UNDETERMINED
       4 CHEDA KNOLLS DR
       NOVATO, CA 94947               ACCOUNT NO.: NOT AVAILABLE


3.5300 BEITASHOUR, MAGDA                        VARIOUS                              Litigation              UNDETERMINED
       2266 NINTH AVE.
       SAN FRANCISCO, CA 94116        ACCOUNT NO.: NOT AVAILABLE


3.5301 BEK, TATIANA                             VARIOUS                              Litigation              UNDETERMINED
       100 CHILPACINGO PKWY APT
       2110                           ACCOUNT NO.: NOT AVAILABLE
       PLEASANT HILL, CA 94523


3.5302 BEKHIT, HELEN                            VARIOUS                              Litigation              UNDETERMINED
       435 MADISON AVENUE
       SAN BRUNO, CA 94066            ACCOUNT NO.: NOT AVAILABLE


3.5303 BELAIDI, NADJIBA                         VARIOUS                              Litigation              UNDETERMINED
       771 BASALT DR.
       VALLEJO, CA 94589              ACCOUNT NO.: NOT AVAILABLE




                                           Page 489 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 489
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5304 BELANGER, CHARNETH                        VARIOUS                              Litigation              UNDETERMINED
       10 MANZANITA PLACE
       MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.5305 BELARBI, LAURA                            VARIOUS                              Litigation              UNDETERMINED
       1201 B STREET, APT #12
       HAYWARD, CA 94541             ACCOUNT NO.: NOT AVAILABLE


3.5306 BELGARD, ROGER                            VARIOUS                              Litigation              UNDETERMINED
       PO BOX 313
       24415 LAVENE                  ACCOUNT NO.: NOT AVAILABLE
       MI WOK VILLAGE, CA 95346


3.5307 BELHUMEUR, MARK                           VARIOUS                              Litigation              UNDETERMINED
       14120 OLD CAZADERO ROAD
       GUERNEVILLE, CA 95446         ACCOUNT NO.: NOT AVAILABLE


3.5308 BELL SUBROGATION                          VARIOUS                              Litigation              UNDETERMINED
       SERVICE/STATE FARM, WALTER
       WATKINS                       ACCOUNT NO.: NOT AVAILABLE
       1411 N. WESTSHORE BLVD.
       681 GENEVA AVENUE, SAN
       FRANCISCO
       TAMPA, CA 33604


3.5309 BELL SUBROGATION SERVICES                 VARIOUS                              Litigation              UNDETERMINED
       PO BOX 24538
       831 8TH AVE., OAKLAND, CA     ACCOUNT NO.: NOT AVAILABLE
       94606
       TAMPA, CA 33623


3.5310 BELL, ADAM                                VARIOUS                              Litigation              UNDETERMINED
       2561 SUNNY HILL RD
       RESCUE, CA 95672              ACCOUNT NO.: NOT AVAILABLE


3.5311 BELL, ALISHA                              VARIOUS                              Litigation              UNDETERMINED
       1231 EL TEJON
       BAKERSFIELD, CA 93308         ACCOUNT NO.: NOT AVAILABLE


3.5312 BELL, ANNE                                VARIOUS                              Litigation              UNDETERMINED
       79 POPPY RD
       APT 3134                      ACCOUNT NO.: NOT AVAILABLE
       CARMEL VALLEY, CA 93924


3.5313 BELL, BEVERLY                             VARIOUS                              Litigation              UNDETERMINED
       1050 GOLD RIDGE LANE
       COLFAX, CA 95713              ACCOUNT NO.: NOT AVAILABLE




                                            Page 490 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 490
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5314 BELL, BRENDA                             VARIOUS                              Litigation              UNDETERMINED
       14073 OLD OREGON TRAIL
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.5315 BELL, LAUREN                             VARIOUS                              Litigation              UNDETERMINED
       2221 OCEAN AVE.
       SANTA MONICA, CA 90405        ACCOUNT NO.: NOT AVAILABLE


3.5316 BELL, MICHAEL                            VARIOUS                              Litigation              UNDETERMINED
       5010 VIA SIENNA DR
       BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.5317 BELL, RYAN                               VARIOUS                              Litigation              UNDETERMINED
       123 TUCKER ROAD
       WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.5318 BELL, TARA                               VARIOUS                              Litigation              UNDETERMINED
       3012 MAX CIRCLE
       MARINA, CA 93933              ACCOUNT NO.: NOT AVAILABLE


3.5319 BELL, VIRGINIA                           VARIOUS                              Litigation              UNDETERMINED
       2340 WILD DEER CT
       PASO ROBLES, CA 93446         ACCOUNT NO.: NOT AVAILABLE


3.5320 BELLA VISTA WATER DISTRICT-              VARIOUS                              Litigation              UNDETERMINED
       DIAS, DEBBIE
       11368 EAST STILLWATER WAY     ACCOUNT NO.: NOT AVAILABLE
       REDDING, CA 96003


3.5321 BELLAH, STEVE                            VARIOUS                              Litigation              UNDETERMINED
       25 LUPOYAMA AVE.
       LAKEPORT, CA 95453            ACCOUNT NO.: NOT AVAILABLE


3.5322 BELLAMY, ROGER                           VARIOUS                              Litigation              UNDETERMINED
       141 POWELL RIDGE RD
       OROVILLE, CA 95966            ACCOUNT NO.: NOT AVAILABLE


3.5323 BELLIDO, ALEJANDRINA                     VARIOUS                              Litigation              UNDETERMINED
       917 HOITT AVE
       LINCOLN, CA 95648             ACCOUNT NO.: NOT AVAILABLE


3.5324 BELLINGER, TRISH                         VARIOUS                              Litigation              UNDETERMINED
       2361 YELLOW FINCH WAY
       ANDERSON, CA 96007            ACCOUNT NO.: NOT AVAILABLE




                                           Page 491 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 491
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5325 BELLO, TOM                               VARIOUS                              Litigation              UNDETERMINED
       PO BOX 14560
       SAN LUIS OBISPO, CA 93401    ACCOUNT NO.: NOT AVAILABLE


3.5326 BELLOMO, VALARIE                         VARIOUS                              Litigation              UNDETERMINED
       2405 SUNSET DRIVE #C
       ANTIOCH, CA 94509            ACCOUNT NO.: NOT AVAILABLE


3.5327 BELLOU, SANDY                            VARIOUS                              Litigation              UNDETERMINED
       8312 CHIANTI CT
       SAN JOSE, CA 95135           ACCOUNT NO.: NOT AVAILABLE


3.5328 BELLUOMINI, JANE                         VARIOUS                              Litigation              UNDETERMINED
       15370 E. SARGENT RD.
       LODI, CA 95240               ACCOUNT NO.: NOT AVAILABLE


3.5329 BELLUOMINI, MISTY                        VARIOUS                              Litigation              UNDETERMINED
       1019 N PEACH, APT #150
       FRESNO, CA 93727             ACCOUNT NO.: NOT AVAILABLE


3.5330 BELLY UPTOWN LLC-WOO, ALMA         VARIOUS                                    Litigation              UNDETERMINED
       1901 SAN PABLO AVENUE
       OAKLAND, CA 94612          ACCOUNT NO.: NOT AVAILABLE


3.5331 BELVILLE, GARIAN                         VARIOUS                              Litigation              UNDETERMINED
       309 GLENWOOD CUT OFF
       SANTA CRUZ, CA 95066         ACCOUNT NO.: NOT AVAILABLE


3.5332 BEMARDINO, JOSE & YADIVA                 VARIOUS                              Litigation              UNDETERMINED
       552 PARK AVENUE
       YUBA CITY, CA 95991          ACCOUNT NO.: NOT AVAILABLE


3.5333 BEN PAX APPRAISER-PAX,                   VARIOUS                              Litigation              UNDETERMINED
       BENEDICT
       272 JERSEY STREET            ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94114


3.5334 BEN, PHILLIP                             VARIOUS                              Litigation              UNDETERMINED
       2420 GREEN PLACE
       ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.5335 BENABENTE, LINDA                         VARIOUS                              Litigation              UNDETERMINED
       36690 SPARTA AVE
       MADERA, CA 93636             ACCOUNT NO.: NOT AVAILABLE




                                           Page 492 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 492
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5336 BENASSO, STEVEN                          VARIOUS                              Litigation              UNDETERMINED
       53 KEEL CT
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.5337 BENAVIDES, SARAH                         VARIOUS                              Litigation              UNDETERMINED
       171 ANGELITA AVENUE
       PACIFICA, CA 94044           ACCOUNT NO.: NOT AVAILABLE


3.5338 BENCHMARK ELECTRONICS                    VARIOUS                              Litigation              UNDETERMINED
       CALIFORNIA
       42701 CHRISTY STREET         ACCOUNT NO.: NOT AVAILABLE
       FREMONT, CA 94538


3.5339 BENDER, ERIKA                            VARIOUS                              Litigation              UNDETERMINED
       4232 SHORTHORN DR
       CHICO, CA 95973              ACCOUNT NO.: NOT AVAILABLE


3.5340 BENEDICT, WANDA                          VARIOUS                              Litigation              UNDETERMINED
       P.O BOX 1205
       042 LOWER CAMPBELL FIELD     ACCOUNT NO.: NOT AVAILABLE
       HOOPA, CA 95546


3.5341 BENGANI, LEENA                           VARIOUS                              Litigation              UNDETERMINED
       2181 DEODARA DR
       LOS ALTOS, CA 94024          ACCOUNT NO.: NOT AVAILABLE


3.5342 BENGOECHEA, GLORIA                       VARIOUS                              Litigation              UNDETERMINED
       944 E SAGINAW WAY
       FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE


3.5343 BENITEZ, DIANE                           VARIOUS                              Litigation              UNDETERMINED
       227 REGENCY CT
       SANTA ROSA, CA 95401         ACCOUNT NO.: NOT AVAILABLE


3.5344 BENITEZ, MARIA                           VARIOUS                              Litigation              UNDETERMINED
       9469 COMUNIDAD WAY
       CASTROLVILLE, CA 95012       ACCOUNT NO.: NOT AVAILABLE


3.5345 BENITEZ, RICARDO                         VARIOUS                              Litigation              UNDETERMINED
       963 PALM AVE.
       BIGGS, CA 95917              ACCOUNT NO.: NOT AVAILABLE


3.5346 BENITEZ, VERONICA                        VARIOUS                              Litigation              UNDETERMINED
       1465 165TH AVE
       104                          ACCOUNT NO.: NOT AVAILABLE
       SAN LEANDRO, CA 94578




                                           Page 493 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 493
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5347 BENJAMIN LANGFUR                         VARIOUS                              Litigation              UNDETERMINED
       CHRISTOPHER AUMAIS,
       ASHKAHN MOHAMADI, KELLY      ACCOUNT NO.: NOT AVAILABLE
       WINTER
       1132 WILSHIRE BLVD.
       LOS ANGELES, CA 90017


3.5348 BENKELMAN, ALICE                         VARIOUS                              Litigation              UNDETERMINED
       273 BERNARD ST REAR
       BAKERSFIELD, CA 93305        ACCOUNT NO.: NOT AVAILABLE


3.5349 BENNETT, ANTHONY                         VARIOUS                              Litigation              UNDETERMINED
       412 HICKORY CT
       SANTA ROSA, CA 95407         ACCOUNT NO.: NOT AVAILABLE


3.5350 BENNETT, DENISE                          VARIOUS                              Litigation              UNDETERMINED
       950 39TH STREET
       OAKLAND, CA 94608            ACCOUNT NO.: NOT AVAILABLE


3.5351 BENNETT, JOSANNA                         VARIOUS                              Litigation              UNDETERMINED
       18723 GOPHER LN
       GRASS VALLEY, CA 95949       ACCOUNT NO.: NOT AVAILABLE


3.5352 BENNETT, KELLY                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 463
       SANTA CLARA, CA 95052        ACCOUNT NO.: NOT AVAILABLE


3.5353 BENNETT, KELLY                           VARIOUS                              Litigation              UNDETERMINED
       3433 GOLDEN GATE WAY
       APT 2                        ACCOUNT NO.: NOT AVAILABLE
       LAFAYETTE, CA 94549


3.5354 BENNETT, STEVE (CARA                     VARIOUS                              Litigation              UNDETERMINED
       TURCHIE)
       620 GREAT JONES STREET       ACCOUNT NO.: NOT AVAILABLE
       FAIRFIELD, CA 94533


3.5355 BENNETT, STEVE (CARA                     VARIOUS                              Litigation              UNDETERMINED
       TURCHIE)
       620 GREAT JONES STREET       ACCOUNT NO.: NOT AVAILABLE
       FAIRFIELD, CA 94533


3.5356 BENNETTS, RICK                           VARIOUS                              Litigation              UNDETERMINED
       23795 DEER CANYON ROAD
       MILLVILLE, CA 96062          ACCOUNT NO.: NOT AVAILABLE




                                           Page 494 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 494
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5357 BENNING, GUY                              VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1046
       18836 PROVIDENCE MINE ROAD    ACCOUNT NO.: NOT AVAILABLE
       TUOLUMNE, CA 95379


3.5358 BENNISON, JOHN                            VARIOUS                              Litigation              UNDETERMINED
       2311 WALNUT BLVD
       WALNUT CREEK, CA 94597        ACCOUNT NO.: NOT AVAILABLE


3.5359 BENNY SIRIVORANANKUL,                     VARIOUS                              Litigation              UNDETERMINED
       MICHELLE NGUYEN
       2186 MENDOCINO LN             ACCOUNT NO.: NOT AVAILABLE
       BLDG 7
       SAN JOSE, CA 95124


3.5360 BENSON LEGAL, APC                         VARIOUS                              Litigation              UNDETERMINED
       6345 BALBOA BLVD.
       SUITE 365, BUILDING 3         ACCOUNT NO.: NOT AVAILABLE
       ENCINO, CA 91316


3.5361 BENSON, DEBORAH                           VARIOUS                              Litigation              UNDETERMINED
       2460 SPRING VALLEY RD
       CLEARLAKE OAKS, CA 95423      ACCOUNT NO.: NOT AVAILABLE


3.5362 BENTLEY, LORIN                            VARIOUS                              Litigation              UNDETERMINED
       53 CORTE MORADA
       KENTFIELD, CA 94904           ACCOUNT NO.: NOT AVAILABLE


3.5363 BENTON, CONNIE                            VARIOUS                              Litigation              UNDETERMINED
       4505 JEWEL ST.
       CAPITOLA, CA 95010            ACCOUNT NO.: NOT AVAILABLE


3.5364 BENTON, JAMES                             VARIOUS                              Litigation              UNDETERMINED
       19543 MALLORY CYN RD
       PRUNEDALE, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.5365 BENTON, MELVIN                            VARIOUS                              Litigation              UNDETERMINED
       3801 LAKESIDE DR.
       RICHMOND, CA 94806            ACCOUNT NO.: NOT AVAILABLE


3.5366 BENTZ, STEVE                              VARIOUS                              Litigation              UNDETERMINED
       1424 MELLOW LANE
       SIMI VALLEY, CA 93065         ACCOUNT NO.: NOT AVAILABLE


3.5367 BENWAY, EVAN                              VARIOUS                              Litigation              UNDETERMINED
       116 TOLEDO ST
       SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE



                                            Page 495 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 495
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5368 BENZ, RUTH                                VARIOUS                              Litigation              UNDETERMINED
       PO BOX 236
       250 REDWOOD DR                ACCOUNT NO.: NOT AVAILABLE
       WOODACRE, CA 94973


3.5369 BENZEL, LINDA                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 8
       190 QUIET LANE                ACCOUNT NO.: NOT AVAILABLE
       CARLOTTA, CA 95528


3.5370 BENZING, JEFFREY                          VARIOUS                              Litigation              UNDETERMINED
       21107 MICHAELS DRIVE
       SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


3.5371 BERARDO, LYNN                             VARIOUS                              Litigation              UNDETERMINED
       46 GLEN LAKE DRIVE
       PACIFIC GROVE, CA 93950       ACCOUNT NO.: NOT AVAILABLE


3.5372 BERASATEGUI, FELISA                       VARIOUS                              Litigation              UNDETERMINED
       2751 41ST AVENUE
       SAN FRANCISCO, CA 94116       ACCOUNT NO.: NOT AVAILABLE


3.5373 BERCHTOLD, PETER                          VARIOUS                              Litigation              UNDETERMINED
       1281 ROSIER ST.
       PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.5374 BERENSON, JEFFREY                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 38
       45081 LITTLE IDLE STREET      ACCOUNT NO.: NOT AVAILABLE
       MENDOCINO, CA 95460


3.5375 BERETTA, JENNIFER                         VARIOUS                              Litigation              UNDETERMINED
       7201 VALLE PACIFICO RD
       SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.5376 BEREVINO ETEMADI                          VARIOUS                              Litigation              UNDETERMINED
       ENTERPRISES, INC-SHAGHASI,
       SADAF                         ACCOUNT NO.: NOT AVAILABLE
       4590 DUBLIN BLVD.
       DUBLIN, CA 94568


3.5377 BEREZAY, MIKE                             VARIOUS                              Litigation              UNDETERMINED
       969 MONARCH CT
       MANTECA, CA 95337             ACCOUNT NO.: NOT AVAILABLE


3.5378 BERG, CHRIS                               VARIOUS                              Litigation              UNDETERMINED
       1021ARROYO LINDA CT
       NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


                                            Page 496 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 496
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5379 BERG, TINA                                VARIOUS                              Litigation              UNDETERMINED
       1324 MANGROVE AVENUE STE
       111                           ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95926


3.5380 BERGAM, TIM                               VARIOUS                              Litigation              UNDETERMINED
       813 FAIRFAX DR
       SALINAS, CA 93901             ACCOUNT NO.: NOT AVAILABLE


3.5381 BERGER, JOHN                              VARIOUS                              Litigation              UNDETERMINED
       861 BATES AVENUE
       EL CERRITO, CA 94530          ACCOUNT NO.: NOT AVAILABLE


3.5382 BERGER, ROBERT                            VARIOUS                              Litigation              UNDETERMINED
       1290 LAKEVIEW DR
       2101 PACIFIC AVE              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA


3.5383 BERGERON, MOLLY                           VARIOUS                              Litigation              UNDETERMINED
       211 EL CAMINO REAL
       VALLEJO, CA 94590             ACCOUNT NO.: NOT AVAILABLE


3.5384 BERGFRIED, HERM                           VARIOUS                              Litigation              UNDETERMINED
       2 RAFAEL DRIVE
       SAN RAFAEL, CA 94901          ACCOUNT NO.: NOT AVAILABLE


3.5385 BERGMAN, DALE                             VARIOUS                              Litigation              UNDETERMINED
       5060 GADDY LN
       KELSEYVILLE, CA 95451         ACCOUNT NO.: NOT AVAILABLE


3.5386 BERGMAN, RICHARD                          VARIOUS                              Litigation              UNDETERMINED
       3471 FOX HOLLOW LANE
       MARIPOSA, CA 95338            ACCOUNT NO.: NOT AVAILABLE


3.5387 BERGQUIST, ERIC                           VARIOUS                              Litigation              UNDETERMINED
       53 GARDNER COURT
       NOVATO, CA 94949              ACCOUNT NO.: NOT AVAILABLE


3.5388 BERHANE, MAKEDA                           VARIOUS                              Litigation              UNDETERMINED
       3508 FABERGE WAY
       SACRAMENTO, CA 95826          ACCOUNT NO.: NOT AVAILABLE


3.5389 BERKHEIMER, KRISTIN                       VARIOUS                              Litigation              UNDETERMINED
       1484 PALOMA PL
       ARROYO GRANDE, CA 93420       ACCOUNT NO.: NOT AVAILABLE




                                            Page 497 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 497
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5390 BERKOWITZ, JAY                           VARIOUS                              Litigation              UNDETERMINED
       13441 ADRIAN DRIVE
       MAGALIA, CA 95954             ACCOUNT NO.: NOT AVAILABLE


3.5391 BERKSHIRE DEVELOPMENT                    VARIOUS                              Litigation              UNDETERMINED
       CORP-LEHRER, JAKE
       PO BOX 14683                  ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 95402


3.5392 BERLIN, JERRY                            VARIOUS                              Litigation              UNDETERMINED
       3096 W BELMONT AVE #109
       FRESNO, CA 93722              ACCOUNT NO.: NOT AVAILABLE


3.5393 BERLOGAR, STEVENS &                      VARIOUS                              Litigation              UNDETERMINED
       ASSOCIATES
       C/O COLLIN COLLINS MUIR &     ACCOUNT NO.: NOT AVAILABLE
       STEWART LLP
       1999 HARRISON STREET, SUITE
       1700
       OAKLAND, CA 94612


3.5394 BERLOUI, ARMAN                           VARIOUS                              Litigation              UNDETERMINED
       222 MADISON ST
       OAKLAND, CA 94607             ACCOUNT NO.: NOT AVAILABLE


3.5395 BERMAN, MATT                             VARIOUS                              Litigation              UNDETERMINED
       445 CYPRESS AVE #A
       HALF MOON BAY, CA 94019       ACCOUNT NO.: NOT AVAILABLE


3.5396 BERMAN, MITCHEL                          VARIOUS                              Litigation              UNDETERMINED
       128 ALDER AVENUE
       SAN ANSELMO, CA 94960         ACCOUNT NO.: NOT AVAILABLE


3.5397 BERMUDEZ, RONALD                         VARIOUS                              Litigation              UNDETERMINED
       1517 JACOB AVENUE
       SAN JOSE, CA 95118            ACCOUNT NO.: NOT AVAILABLE


3.5398 BERNADETTA, RICKARD                      VARIOUS                              Litigation              UNDETERMINED
       628 QUASAR COURT
       BAKERSFIELD, CA 93301         ACCOUNT NO.: NOT AVAILABLE


3.5399 BERNAL, JIMMY                            VARIOUS                              Litigation              UNDETERMINED
       1428 GARRETT CT
       ROHNERT PARK, CA 94928        ACCOUNT NO.: NOT AVAILABLE


3.5400 BERNAL, JOSEPHINE                        VARIOUS                              Litigation              UNDETERMINED
       6602 SKYFARM DR
       SAN JOSE, CA 95120            ACCOUNT NO.: NOT AVAILABLE


                                           Page 498 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 498
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5401 BERNARD, BUD                             VARIOUS                              Litigation              UNDETERMINED
       8351 PINECREST DR
       REDWOOD VALLEY, CA 95470     ACCOUNT NO.: NOT AVAILABLE


3.5402 BERNARD, RICHARD                         VARIOUS                              Litigation              UNDETERMINED
       40 DONNAS LANE
       HOLLISTER, CA 95023          ACCOUNT NO.: NOT AVAILABLE


3.5403 BERNARDI, SARA                           VARIOUS                              Litigation              UNDETERMINED
       3987 E HWY 20
       APT 3                        ACCOUNT NO.: NOT AVAILABLE
       NICE, CA 95464


3.5404 BERNARDO, CHRIS                          VARIOUS                              Litigation              UNDETERMINED
       135 SHADOWBROOK
       BEN LOMOND, CA 95005         ACCOUNT NO.: NOT AVAILABLE


3.5405 BERNHARD, DANIEL                         VARIOUS                              Litigation              UNDETERMINED
       1304 TALBRYN DR
       BELMONT, CA 94002            ACCOUNT NO.: NOT AVAILABLE


3.5406 BERNHARD, MARK                           VARIOUS                              Litigation              UNDETERMINED
       140 SUGAR CREEK LANE
       ALAMO, CA 94507              ACCOUNT NO.: NOT AVAILABLE


3.5407 BERNSTEIN, SARA                          VARIOUS                              Litigation              UNDETERMINED
       125 A CYPRESS WAY
       CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


3.5408 BERRAL-ENRIQUEZ, YSAURA                  VARIOUS                              Litigation              UNDETERMINED
       10944 EATON ROAD
       OAKDALE, CA 95361            ACCOUNT NO.: NOT AVAILABLE


3.5409 BERRIO, LISA                             VARIOUS                              Litigation              UNDETERMINED
       4523 COVE LN
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.5410 BERRY, BELINDA A                         VARIOUS                              Litigation              UNDETERMINED
       3183 WAYSIDE PLAZA
       #320                         ACCOUNT NO.: NOT AVAILABLE
       WALNUT CREEK, CA 94597


3.5411 BERRY, EDWARD & DONNA                    VARIOUS                              Litigation              UNDETERMINED
       2701 MILL CREEK RD.
       UKIAH, CA 95482              ACCOUNT NO.: NOT AVAILABLE




                                           Page 499 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 499
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5412 BERRY, SHAD                               VARIOUS                              Litigation              UNDETERMINED
       10235 N. PIERPONT CIRCLE
       FRESNO, CA 93730              ACCOUNT NO.: NOT AVAILABLE


3.5413 BERTEL, RICHARD                           VARIOUS                              Litigation              UNDETERMINED
       1644 CIPRIANI PLACE
       BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.5414 BERTHOLF, CONNIE & ROBERT                 VARIOUS                              Litigation              UNDETERMINED
       330 GOLDEN GATE DR.
       CARLOTTA, CA 95528            ACCOUNT NO.: NOT AVAILABLE


3.5415 BERTON, JAN                               VARIOUS                              Litigation              UNDETERMINED
       344 SKYWAY DR
       SAN JOSE, CA 95111            ACCOUNT NO.: NOT AVAILABLE


3.5416 BERTSCH, BRIEANN                          VARIOUS                              Litigation              UNDETERMINED
       6527 DEER CANYON COURT
       PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.5417 BERTUCCELLI, ROBERT                       VARIOUS                              Litigation              UNDETERMINED
       1147 HEATHER DR
       1924 DAYTON AVE., SAN         ACCOUNT NO.: NOT AVAILABLE
       LEANDRO, CA
       MURPHYS, CA 94579


3.5418 BERUMEN, ISAIAS                           VARIOUS                              Litigation              UNDETERMINED
       829 JENNIFER CT
       SANTA MARIA, CA 93454         ACCOUNT NO.: NOT AVAILABLE


3.5419 BERUMEN, VINCENT                          VARIOUS                              Litigation              UNDETERMINED
       4173 BLEWETT ST.
       FREMONT, CA 94538             ACCOUNT NO.: NOT AVAILABLE


3.5420 BERWICK, CHRIS                            VARIOUS                              Litigation              UNDETERMINED
       5036 TIBERAN WAY
       SAN JOSE, CA 95130            ACCOUNT NO.: NOT AVAILABLE


3.5421 BEST BAY APARTMENTS, INC,                 VARIOUS                              Litigation              UNDETERMINED
       %PATRICIA GAINES
       160 FRANKLIN ST.              ACCOUNT NO.: NOT AVAILABLE
       SUITE #300
       OAKLAND, CA 94560


3.5422 BEST BURGER-TOY, ANDREW                   VARIOUS                              Litigation              UNDETERMINED
       323 3RD ST
       SUITE A                       ACCOUNT NO.: NOT AVAILABLE
       SAN RAFAEL, CA 94901


                                            Page 500 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 500
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5423 BETHANY BAPTIST CHURCH                   VARIOUS                              Litigation              UNDETERMINED
       1443 ADOBE DRIVE
       PACIFICA, CA 94044           ACCOUNT NO.: NOT AVAILABLE


3.5424 BETHEL CHURCH NEVADA                     VARIOUS                              Litigation              UNDETERMINED
       COUNTY-PHARIS, MARY
       13010 STATE HWY 49           ACCOUNT NO.: NOT AVAILABLE
       STATE HWY 49
       GRASS VALLEY, CA 95949


3.5425 BETHEL, MARCELLA                         VARIOUS                              Litigation              UNDETERMINED
       206 1/2 B STREET
       TAFT, CA 93268               ACCOUNT NO.: NOT AVAILABLE


3.5426 BETHLEHEM CONSTRUCTION                   VARIOUS                              Litigation              UNDETERMINED
       425 J STREET
       WASCO, CA 93280              ACCOUNT NO.: NOT AVAILABLE


3.5427 BETOURNE, VIRGINIA                       VARIOUS                              Litigation              UNDETERMINED
       1424 F ST
       NAPA, CA 94559               ACCOUNT NO.: NOT AVAILABLE


3.5428 BETRY, ANDREW                            VARIOUS                              Litigation              UNDETERMINED
       6628 ANDREW WY
       WINDSOR, CA 95492            ACCOUNT NO.: NOT AVAILABLE


3.5429 BETRY, ANDREW                            VARIOUS                              Litigation              UNDETERMINED
       6628 ANDREW WY
       WINDSOR, CA 95492            ACCOUNT NO.: NOT AVAILABLE


3.5430 BETTAHAR, CARIDAD                        VARIOUS                              Litigation              UNDETERMINED
       95 SEACREST CT
       DALY CITY, CA 94015          ACCOUNT NO.: NOT AVAILABLE


3.5431 BETTENCOURT, RONALD                      VARIOUS                              Litigation              UNDETERMINED
       6723 DE WOODY AVE
       LATON, CA 93242              ACCOUNT NO.: NOT AVAILABLE


3.5432 BETTER BUSINESS BUREAU-                  VARIOUS                              Litigation              UNDETERMINED
       PACHECO, ANGELO
       1000 BROADWAY, SUITE 625     ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94607


3.5433 BETTES, MICHAEL                          VARIOUS                              Litigation              UNDETERMINED
       3760 JOANNE LANE
       COTTONWOOD, CA 96022         ACCOUNT NO.: NOT AVAILABLE




                                           Page 501 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 501
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5434 BETTIS, LYNN & MARJORIE                  VARIOUS                              Litigation              UNDETERMINED
       6458 PINE DRIVE
       COULTERVILLE, CA 95311       ACCOUNT NO.: NOT AVAILABLE


3.5435 BEVAN, CINDY                             VARIOUS                              Litigation              UNDETERMINED
       1240 ROYCOTT WAY
       SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.5436 BEVER, MICHAEL                           VARIOUS                              Litigation              UNDETERMINED
       40 RANCHO GRANDE CIRCLE
       ATWATER, CA 95301            ACCOUNT NO.: NOT AVAILABLE


3.5437 BEVY PRODUCE-CHANG, YESIE                VARIOUS                              Litigation              UNDETERMINED
       1162 STARLING RIDGE COURT
       SAN JOSE, CA 95120           ACCOUNT NO.: NOT AVAILABLE


3.5438 BEYER, GALE                              VARIOUS                              Litigation              UNDETERMINED
       14074 IRISHTOWN ROAD #2
       PINE GROVE, CA 95665         ACCOUNT NO.: NOT AVAILABLE


3.5439 BHAMBRA, HARJIT                          VARIOUS                              Litigation              UNDETERMINED
       758 CORAL RIDGE CIR
       RODEO, CA 94572              ACCOUNT NO.: NOT AVAILABLE


3.5440 BHANDARI, RASHMI                         VARIOUS                              Litigation              UNDETERMINED
       1011 SEVIER AVENUE
       MENLO PARK, CA 94025         ACCOUNT NO.: NOT AVAILABLE


3.5441 BHARDWAJ, DANNY                          VARIOUS                              Litigation              UNDETERMINED
       5507 PENNSYLVANIA BLVD
       CONCORD, CA 94521            ACCOUNT NO.: NOT AVAILABLE


3.5442 BHATNAGAR, ALOKE                         VARIOUS                              Litigation              UNDETERMINED
       6898 GARLAND CT
       PLEASANTON, CA 94588         ACCOUNT NO.: NOT AVAILABLE


3.5443 BHATTACHARJEE, RIPON                     VARIOUS                              Litigation              UNDETERMINED
       41543 ERMA AVE
       FREMONT, CA 94539            ACCOUNT NO.: NOT AVAILABLE


3.5444 BHATTACHARYA, SONALI                     VARIOUS                              Litigation              UNDETERMINED
       3875 FORESTER CT
       SAN JOSE, CA 95121           ACCOUNT NO.: NOT AVAILABLE




                                           Page 502 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 502
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5445 BIAGIO CRECZENZO                         VARIOUS                              Litigation              UNDETERMINED
       THORNTON LAW FIRM, LLP
       100 SUMMER ST., 30TH FLOOR    ACCOUNT NO.: NOT AVAILABLE
       BOSTON, MA 02110


3.5446 BIANCHINI, SERAFINO                      VARIOUS                              Litigation              UNDETERMINED
       309 MAR VISTA DRIVE
       MONTEREY, CA 93940            ACCOUNT NO.: NOT AVAILABLE


3.5447 BIANCHINIS THE SANDWICH                  VARIOUS                              Litigation              UNDETERMINED
       AND SALAD MARKET-CRANE,
       BRYAN                         ACCOUNT NO.: NOT AVAILABLE
       2240 MENDOCINO AVE SUITE C1
       SANTA ROSA, CA 95403


3.5448 BIBB, ERIN                               VARIOUS                              Litigation              UNDETERMINED
       796 WILLBOROUGH RD
       BURLINGAME, CA 94010          ACCOUNT NO.: NOT AVAILABLE


3.5449 BIBLE, PHIL                              VARIOUS                              Litigation              UNDETERMINED
       70 BALDWIN COURT
       1104 OAKDALE & BALDWIN        ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94124


3.5450 BICHIER, PETER                           VARIOUS                              Litigation              UNDETERMINED
       506 POPLAR AVE
       SANTA CRUZ, CA 95062          ACCOUNT NO.: NOT AVAILABLE


3.5451 BICKEL, CHRIS                            VARIOUS                              Litigation              UNDETERMINED
       5610 SCOTTS VALLEY DRIVE
       B252                          ACCOUNT NO.: NOT AVAILABLE
       SCOTTS VALLEY, CA 95066


3.5452 BICKNELL, PAULA                          VARIOUS                              Litigation              UNDETERMINED
       3998 W BUTTE RD
       SUTTER, CA 95982              ACCOUNT NO.: NOT AVAILABLE


3.5453 BIDDLE, LARRY                            VARIOUS                              Litigation              UNDETERMINED
       6321 HIGHLAND PLACE
       SENASTOPOL, CA 95472          ACCOUNT NO.: NOT AVAILABLE


3.5454 BIDINOST, RICHARD                        VARIOUS                              Litigation              UNDETERMINED
       5893 ERSKINE CT.
       SAN JOSE, CA 95123            ACCOUNT NO.: NOT AVAILABLE


3.5455 BIEG, WILLIAM                            VARIOUS                              Litigation              UNDETERMINED
       4515 WILLOWGLEN WAY
       ROCKLIN, CA 95677             ACCOUNT NO.: NOT AVAILABLE


                                           Page 503 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 503
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.5456 BIELECKI, MICHAEL                        VARIOUS                              Litigation              UNDETERMINED
       9617 BERKSHIRE WAY
       WINDSOR, CA 95492               ACCOUNT NO.: NOT AVAILABLE


3.5457 BIELERT, JENNIFER                        VARIOUS                              Litigation              UNDETERMINED
       3301 CIMMARRON RD
       8A                              ACCOUNT NO.: NOT AVAILABLE
       CAMERON PARK, CA 95682


3.5458 BIG BASIN BURGER BAR-                    VARIOUS                              Litigation              UNDETERMINED
       ALBRIGHT, JANICE
       14413 BIG BASIN WAY             ACCOUNT NO.: NOT AVAILABLE
        SARATOGA, CA 95070


3.5459 BIG OIL & TIRE CO-POMREHN,               VARIOUS                              Litigation              UNDETERMINED
       RICHARD
       1125 16TH STREET                ACCOUNT NO.: NOT AVAILABLE
       210
       ARCATA, CA 95521


3.5460 BIG SKY CAFE, INC.-HOLT, GREG            VARIOUS                              Litigation              UNDETERMINED
       1121 BROAD STREET
       SAN LUIS OBISPO, CA 93401       ACCOUNT NO.: NOT AVAILABLE


3.5461 BIG TREES VILLAGE PROPERTY               VARIOUS                              Litigation              UNDETERMINED
       OWNERS ASSOCIATION-
       DIEGOLI, EDITH                  ACCOUNT NO.: NOT AVAILABLE
       PO BOX 4276
       1211 SIERRA PARKWAY,
       ARNOLD
       ARNOLD, CA 95223


3.5462 BIG VALLEY MARKET-BABCOCK,               VARIOUS                              Litigation              UNDETERMINED
       TAMMY
       P O BOX 125                     ACCOUNT NO.: NOT AVAILABLE
       BRIDGE STREET
       BIEBER, CA 96009


3.5463 BIGBEE, YOLONDA                          VARIOUS                              Litigation              UNDETERMINED
       1013 CHELSEA
       HERCULES, CA 94547              ACCOUNT NO.: NOT AVAILABLE


3.5464 BIGGS CARDOSA ASSOCIATES,                VARIOUS                              Litigation              UNDETERMINED
       INC.-OEN, RON
       865 THE ALAMEDA                 ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95128


3.5465 BILLETER, BYRON & ELAINE                 VARIOUS                              Litigation              UNDETERMINED
       3840 COWELL ROAD
       CONCORD, CA 94518               ACCOUNT NO.: NOT AVAILABLE

                                           Page 504 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 504
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5466 BILL'S AUTO OF KINGSBURG,                VARIOUS                              Litigation              UNDETERMINED
       INC-DODD, BILL
       1165 SIMPSON ST              ACCOUNT NO.: NOT AVAILABLE
       KINGSBURG, CA 93631


3.5467 BILLS VALEROGHANAYEM,              VARIOUS                                    Litigation              UNDETERMINED
       CHRIS
       3705 GRAVENSTEIN HWY SOUTH ACCOUNT NO.: NOT AVAILABLE
       SEBASTOPOL, CA 95472


3.5468 BILORUSKY, JANET                         VARIOUS                              Litigation              UNDETERMINED
       340 51ST ST
       OAKLAND, CA 94609            ACCOUNT NO.: NOT AVAILABLE


3.5469 BIMBO BAKERIES USA-CID,                  VARIOUS                              Litigation              UNDETERMINED
       VICTOR
       264 S. SPRUCE AVE.           ACCOUNT NO.: NOT AVAILABLE
       SOUTH SAN FRANCISCO, CA
       94080


3.5470 BIN, ZHENG                               VARIOUS                              Litigation              UNDETERMINED
       363 HUMMINGBIRD LN
       LIVERMORE, CA 94551          ACCOUNT NO.: NOT AVAILABLE


3.5471 BINIK, ALEXANDER                         VARIOUS                              Litigation              UNDETERMINED
       7 MEADOW WAY
       FAIRFAX, CA 94930            ACCOUNT NO.: NOT AVAILABLE


3.5472 BIRCHARD, JOHN                           VARIOUS                              Litigation              UNDETERMINED
       44420 GORDON LANE
       MENDOCINO, CA 95460          ACCOUNT NO.: NOT AVAILABLE


3.5473 BIRCHFIELD, VIRGINIA                     VARIOUS                              Litigation              UNDETERMINED
       5404 STATE HWY 147
       LAKE ALMANOR, CA 96137       ACCOUNT NO.: NOT AVAILABLE


3.5474 BIRD, DONI                               VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1507
       GLEN ELLEN, CA 95442         ACCOUNT NO.: NOT AVAILABLE


3.5475 BIRD, STACY                              VARIOUS                              Litigation              UNDETERMINED
       526 SUMNER AVE
       APTOS, CA 95003              ACCOUNT NO.: NOT AVAILABLE


3.5476 BIRDSONG, BECKY                          VARIOUS                              Litigation              UNDETERMINED
       2815 LAKESHORE BLVD
       LAKEPORT, CA 95453           ACCOUNT NO.: NOT AVAILABLE



                                           Page 505 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 505
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5477 BIRKENSTOCK LIGHTING                     VARIOUS                              Litigation              UNDETERMINED
       DESIGN, BIRKENSTOCK INGA
       1434 LINCOLN AVE             ACCOUNT NO.: NOT AVAILABLE
       SAN RAFAEL, CA 94901


3.5478 BIROLO, LOUIEGINO                        VARIOUS                              Litigation              UNDETERMINED
       1510 MAURO PIETRO DR
       PETALUMA, CA 94954           ACCOUNT NO.: NOT AVAILABLE


3.5479 BIRRIERIA RESTAURANT                     VARIOUS                              Litigation              UNDETERMINED
       ESEILO COALCOMAN-MORENO,
       CECILIA                      ACCOUNT NO.: NOT AVAILABLE
       10500 MERRITT ST
       CASTROVILLE, CA 95012


3.5480 BISANA, LORRAWE                          VARIOUS                              Litigation              UNDETERMINED
       2399 AVENIDA DE GUADALUPE
       SANTA CLARA, CA 95054        ACCOUNT NO.: NOT AVAILABLE


3.5481 BISEL, WILLIAM                           VARIOUS                              Litigation              UNDETERMINED
       8541 LAKEWOOD AVE.
       COTATI, CA 94931             ACCOUNT NO.: NOT AVAILABLE


3.5482 BISHOP, BRIAN                            VARIOUS                              Litigation              UNDETERMINED
       529 SARABANDE AVE
       BAKERSFIELD, CA 93308        ACCOUNT NO.: NOT AVAILABLE


3.5483 BISHOP, HOLLY                            VARIOUS                              Litigation              UNDETERMINED
       PO BOX 302
       ORLEANS, CA 95556            ACCOUNT NO.: NOT AVAILABLE


3.5484 BISHOP, JAMES                            VARIOUS                              Litigation              UNDETERMINED
       1467 MCKINNON AVE
       SAN FRANCISCO, CA 94124      ACCOUNT NO.: NOT AVAILABLE


3.5485 BISS, DEANN                              VARIOUS                              Litigation              UNDETERMINED
       1693 MAR WEST STEET
       TIBURON, CA 94920            ACCOUNT NO.: NOT AVAILABLE


3.5486 BISSMEYER, DEBBIE                        VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 961
       MARIPOSA, CA 95338           ACCOUNT NO.: NOT AVAILABLE


3.5487 BISSON, CALVERT                          VARIOUS                              Litigation              UNDETERMINED
       6907 WISE ROAS
       AUBURN, CA 95603             ACCOUNT NO.: NOT AVAILABLE




                                           Page 506 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 506
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                             Claim

Litigation & Disputes

3.5488 BIT HOLDINGS SIXTY NINE INC-              VARIOUS                              Litigation              UNDETERMINED
       888 SAN MATEO APTSBIT
       HOLDIN, BIT HOLDINGS SIXTY     ACCOUNT NO.: NOT AVAILABLE
       NINE INC
       888 N SAN MATEO DR
       HOUSE B
       SAN MATEO, CA 94401


3.5489 BIT-REGONINI, TODD                        VARIOUS                              Litigation              UNDETERMINED
       901 MARINERS AVENUE BLVD,
       7TH FLOOR                      ACCOUNT NO.: NOT AVAILABLE
       SAN MATEO, CA 94404


3.5490 BITTON, PATRICK                           VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 912
       OREGON HOUSE, CA 95962         ACCOUNT NO.: NOT AVAILABLE


3.5491 BIXLER, CLIFFORD AND LISE                 VARIOUS                              Litigation              UNDETERMINED
       91 COUNTRY ESTATES DRIVE
       SANTA CRUZ, CA 95060           ACCOUNT NO.: NOT AVAILABLE


3.5492 BJORNSON, RANDY                           VARIOUS                              Litigation              UNDETERMINED
       10285 N FOWLER AVE
       CLOVIS, CA 93619               ACCOUNT NO.: NOT AVAILABLE


3.5493 BK MILL AND FIXTURES-                     VARIOUS                              Litigation              UNDETERMINED
       BARCLAY, SANDRA
       37523 SYCAMORE ST              ACCOUNT NO.: NOT AVAILABLE
       NEWARK, CA 94560


3.5494 BLACHLEY, JOHN                            VARIOUS                              Litigation              UNDETERMINED
       852 WIKIUP DRIVE
       SANTA ROSA, CA 95403           ACCOUNT NO.: NOT AVAILABLE


3.5495 BLACK BEAR DINER, TRUJILLO,               VARIOUS                              Litigation              UNDETERMINED
       OLGA
       1703 E YOSEMITE AVE            ACCOUNT NO.: NOT AVAILABLE
       MANTECA, CA 95336


3.5496 BLACK BOX NETWORK                         VARIOUS                              Litigation              UNDETERMINED
       SERVICES-WILSON, SUE
       5742 HILLBRIGHT CIRCLE         ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95123


3.5497 BLACK OAK MINE                            VARIOUS                              Litigation              UNDETERMINED
       USD/GEORGETOWN SCHOOL-
       WINTERS, KELLEY                ACCOUNT NO.: NOT AVAILABLE
       PO BOX 619079
       ROSEVILLE, CA 95661


                                            Page 507 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 507
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5498 BLACK, DEANNA                            VARIOUS                              Litigation              UNDETERMINED
       1248 FOXWORTHY AVE
       SAN JOSE, CA 95118           ACCOUNT NO.: NOT AVAILABLE


3.5499 BLACK, HARRY                             VARIOUS                              Litigation              UNDETERMINED
       395 SELBY
       MORRO BAY, CA 93442          ACCOUNT NO.: NOT AVAILABLE


3.5500 BLACK, JUDY                              VARIOUS                              Litigation              UNDETERMINED
       11919 KERN RIVER AVE.
       BAKERSFIELD, CA 93308        ACCOUNT NO.: NOT AVAILABLE


3.5501 BLACK, LYNN                              VARIOUS                              Litigation              UNDETERMINED
       389 HALF MOON LANE
       7                            ACCOUNT NO.: NOT AVAILABLE
       DALY CITY, CA 94015


3.5502 BLACK, MARCELLA                          VARIOUS                              Litigation              UNDETERMINED
       136 MATTISON LANE
       APTOS, CA 95003              ACCOUNT NO.: NOT AVAILABLE


3.5503 BLACK/CSAA, LYNN                         VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 24523
       OAKLAND, CA 94623-1523       ACCOUNT NO.: NOT AVAILABLE


3.5504 BLACKBIRD VINEYARDS-                     VARIOUS                              Litigation              UNDETERMINED
       POLENSKE, MICHAEL
       1330 OAK KNOLL AVE           ACCOUNT NO.: NOT AVAILABLE
       NAPA, CA 94558


3.5505 BLACKBURN, TAMI V. PG&E                  VARIOUS                              Litigation              UNDETERMINED
       W. ZEV ABRAMSON, ESQ.
       3580 WILSHIRE BLVD., #1260   ACCOUNT NO.: NOT AVAILABLE
       LOS ANGELES, CA 90010


3.5506 BLACKMAN, MATTHEW &                      VARIOUS                              Litigation              UNDETERMINED
       ERLINDA
       22141 RAVINE COURT           ACCOUNT NO.: NOT AVAILABLE
       REDDING, CA 96003


3.5507 BLACKWELL, SUE                           VARIOUS                              Litigation              UNDETERMINED
       18650 MORCO RD
       PRUNEDALE, CA 93907          ACCOUNT NO.: NOT AVAILABLE


3.5508 BLAIR, CINDY                             VARIOUS                              Litigation              UNDETERMINED
       1020 AVALON DRIVE
       LEMOORE, CA 93245            ACCOUNT NO.: NOT AVAILABLE



                                           Page 508 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 508
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.5509 BLAIR, COLLEEN                           VARIOUS                              Litigation              UNDETERMINED
       5921 DEBBIE LANE
       PARADISE, CA 95969             ACCOUNT NO.: NOT AVAILABLE


3.5510 BLAIR, JASON & SHALLYN                   VARIOUS                              Litigation              UNDETERMINED
       11317 MAUREEN WAY
       GRASS VALLEY, CA 95949         ACCOUNT NO.: NOT AVAILABLE


3.5511 BLAKE, LOVAE                             VARIOUS                              Litigation              UNDETERMINED
       14 TISH-TANG RD
       PO BOX 1003                    ACCOUNT NO.: NOT AVAILABLE
       HOOPA, CA 95546


3.5512 BLAKE, MISTY                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 236
       236 RIVER ROAD                 ACCOUNT NO.: NOT AVAILABLE
       HOOPA, CA 95546


3.5513 BLAKE'S LANDING FARM-                    VARIOUS                              Litigation              UNDETERMINED
       HOLLIS, JOSH
       22188 HWY 1                    ACCOUNT NO.: NOT AVAILABLE
       MARSHALL, CA 94940


3.5514 BLAKE'S LANDING FARMS, INC.-             VARIOUS                              Litigation              UNDETERMINED
       HOLLIS, JOSH
       22188 HWY 1                    ACCOUNT NO.: NOT AVAILABLE
       MARSHALL, CA 94940


3.5515 BLANCHI, SERAFINO                        VARIOUS                              Litigation              UNDETERMINED
       5530 JOHNSTON ROAD
       PLEASANTON, CA 94588           ACCOUNT NO.: NOT AVAILABLE


3.5516 BLANCO, ALICE                            VARIOUS                              Litigation              UNDETERMINED
       11023 SEYMOUR STREET
       CASTROVILLE, CA 95012          ACCOUNT NO.: NOT AVAILABLE


3.5517 BLANCO, TEODORO                          VARIOUS                              Litigation              UNDETERMINED
       440 S BAYVIEW AVE
       750 E ST JAMES ST              ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA


3.5518 BLAND, KAREN                             VARIOUS                              Litigation              UNDETERMINED
       141 INVERNESS DRIVE
       VALLEJO, CA 94589              ACCOUNT NO.: NOT AVAILABLE


3.5519 BLANDY, CAROLE                           VARIOUS                              Litigation              UNDETERMINED
       30485 CORRAL DR
       COARSEGOLD, CA 93614           ACCOUNT NO.: NOT AVAILABLE


                                           Page 509 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 509
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5520 BLANKENHEIM, ANNA                         VARIOUS                              Litigation              UNDETERMINED
       14555 SURREY JUNCTION LANE
       SUTTER CREEK, CA 95685        ACCOUNT NO.: NOT AVAILABLE


3.5521 BLANKENSHIP, MARY BETH                    VARIOUS                              Litigation              UNDETERMINED
       5700 N VALLEY RD
       GREENVILLE, CA 95947          ACCOUNT NO.: NOT AVAILABLE


3.5522 BLANKENSHIP, ROBERT                       VARIOUS                              Litigation              UNDETERMINED
       3861 GRIZZLE BLUFF
       FERNDALE, CA 95536            ACCOUNT NO.: NOT AVAILABLE


3.5523 BLAST 825-FERDINANDI, WENDY               VARIOUS                              Litigation              UNDETERMINED
       PO BOX 14759
       SAN LUIS OBISPO, CA 93406     ACCOUNT NO.: NOT AVAILABLE


3.5524 BLAZIN WINGS, INC.                        VARIOUS                              Litigation              UNDETERMINED
       5500 WAYZATA BLVD.
       MINNEAPOLIS, CA 55416         ACCOUNT NO.: NOT AVAILABLE


3.5525 BLEDSOE, JANELLE                          VARIOUS                              Litigation              UNDETERMINED
       110 MARY AVE., #2/125
       NIPOMO, CA 93444              ACCOUNT NO.: NOT AVAILABLE


3.5526 BLEDSOE, KEVIN                            VARIOUS                              Litigation              UNDETERMINED
       17794 PETERSON LN
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.5527 BLEIWEIS, NEIL                            VARIOUS                              Litigation              UNDETERMINED
       883 MARIA VISTA WAY
       PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.5528 BLESS, SHARON                             VARIOUS                              Litigation              UNDETERMINED
       55499 LAKE POINT DRIVE
       BASS LAKE, CA 93604           ACCOUNT NO.: NOT AVAILABLE


3.5529 BLESSING, KERRY                           VARIOUS                              Litigation              UNDETERMINED
       1902 ALGHERO DRIVE
       MANTECA, CA 95336             ACCOUNT NO.: NOT AVAILABLE


3.5530 BLITZ ELECTRIC, INC.-                     VARIOUS                              Litigation              UNDETERMINED
       CARDENAS, JASON
       P.O. BOX 8                    ACCOUNT NO.: NOT AVAILABLE
       COALINGA, CA 93210




                                            Page 510 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 510
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5531 BLOCH, LEONARD                           VARIOUS                              Litigation              UNDETERMINED
       20390 GIST ROAD
       LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.5532 BLOCK, JAMES & KARIN                     VARIOUS                              Litigation              UNDETERMINED
       1895 MOWRY AVE #114
       FREMONT, CA 94538            ACCOUNT NO.: NOT AVAILABLE


3.5533 BLOCK, SARAH                             VARIOUS                              Litigation              UNDETERMINED
       809 WILMINGTON RD.
       SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE


3.5534 BLOCK, STEVEN                            VARIOUS                              Litigation              UNDETERMINED
       11751 WINGING WAY
       LOS ALTOS, CA 94024          ACCOUNT NO.: NOT AVAILABLE


3.5535 BLOCKER, TED                             VARIOUS                              Litigation              UNDETERMINED
       631 TOYON DRIVE
       MONTEREY, CA 93940           ACCOUNT NO.: NOT AVAILABLE


3.5536 BLOMBERG, JOHN                           VARIOUS                              Litigation              UNDETERMINED
       2289 S HOLLENBECK ROAD
       STOCKTON, CA 95215           ACCOUNT NO.: NOT AVAILABLE


3.5537 BLOOD, VIVAN                             VARIOUS                              Litigation              UNDETERMINED
       5 SUMMERSKY WAY
       LODI, CA 95242               ACCOUNT NO.: NOT AVAILABLE


3.5538 BLOUNT, CARLY                            VARIOUS                              Litigation              UNDETERMINED
       22463 BRIDLEWOOD LN
       PALO CEDRO, CA 96073         ACCOUNT NO.: NOT AVAILABLE


3.5539 BLUE ACES BAKE SHOPPE-                   VARIOUS                              Litigation              UNDETERMINED
       JIMENEZ, ADRIANA
       8 W GABILAN STREET           ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93901


3.5540 BLUE BARN GOURMET-SCALES,                VARIOUS                              Litigation              UNDETERMINED
       STRYKER
       2090 CHESTNUT ST             ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94123


3.5541 BLUE LINE RENTAL-BISHOP,                 VARIOUS                              Litigation              UNDETERMINED
       DUSTIN
       27775 DUTCHER CREEK RD       ACCOUNT NO.: NOT AVAILABLE
       CLOVERDALE, CA 95425




                                           Page 511 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 511
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5542 BLUE OAK TERRACE OWNERA                  VARIOUS                              Litigation              UNDETERMINED
       ASSOC., AL LEDFORD
       19 TUSCAN DRIVE              ACCOUNT NO.: NOT AVAILABLE
       PARADISE, CA 94969


3.5543 BLUE POLK LLC-SCALES,                    VARIOUS                              Litigation              UNDETERMINED
       STRYKER
       2237 POLK ST                 ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94109


3.5544 BLUEBIRD OAKS, EDWARD                    VARIOUS                              Litigation              UNDETERMINED
       UEBER
       48609 LOS GATOS ROAD         ACCOUNT NO.: NOT AVAILABLE
       COALINGA, CA 93210


3.5545 BLUELINE RENTAL, JUSTINE                 VARIOUS                              Litigation              UNDETERMINED
       WILCOX
       PO BOX 840062                ACCOUNT NO.: NOT AVAILABLE
       540 SOUTH CENTER
       CA 95201


3.5546 BLUELINE RENTAL, JUSTINE                 VARIOUS                              Litigation              UNDETERMINED
       WILCOX
       PO BOX 840062                ACCOUNT NO.: NOT AVAILABLE
       540 SOUTH CENTER
       CA 95201


3.5547 BLUELINE RENTAL, JUSTINE                 VARIOUS                              Litigation              UNDETERMINED
       WILCOX
       PO BOX 840062                ACCOUNT NO.: NOT AVAILABLE
       540 SOUTH CENTER
       CA 95201


3.5548 BLUELINE RENTAL, JUSTINE                 VARIOUS                              Litigation              UNDETERMINED
       WILCOX
       PO BOX 840062                ACCOUNT NO.: NOT AVAILABLE
       540 SOUTH CENTER
       CA 95201


3.5549 BLUESMITH, JASON & SACHI                 VARIOUS                              Litigation              UNDETERMINED
       1332 MILLS STREET
       MENLO PARK, CA 94025         ACCOUNT NO.: NOT AVAILABLE


3.5550 BLUM, SYLVIA                             VARIOUS                              Litigation              UNDETERMINED
       19205 REDNECK RIDGE ROAD
       TWAIN HARTE, CA 95383        ACCOUNT NO.: NOT AVAILABLE


3.5551 BLUNT, CHRISTOPHER                       VARIOUS                              Litigation              UNDETERMINED
       2871 SHINGLE SPRINGS DRIVE
       SHINGLE SPRINGS, CA 95682    ACCOUNT NO.: NOT AVAILABLE

                                           Page 512 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 512
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5552 BLYTHE, DANIEL                           VARIOUS                              Litigation              UNDETERMINED
       2734 STONEBROOK CIRCLE
       DIABLO CANYON DOWER PLANT    ACCOUNT NO.: NOT AVAILABLE
       PASO ROBLES, CA 93446


3.5553 BNIMBLE TECHNOLOGIES-                    VARIOUS                              Litigation              UNDETERMINED
       MEHTA, SUNIL
       45987 PASEO PADRE PARKWAY    ACCOUNT NO.: NOT AVAILABLE
       FREMONT, CA 94539


3.5554 BOARDWALK GRILL                          VARIOUS                              Litigation              UNDETERMINED
       5879 MARINA ROAD
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.5555 BOAT US, DON AND VICKY                   VARIOUS                              Litigation              UNDETERMINED
       SPITZER
       880 SOUTH PICKETTE STREET    ACCOUNT NO.: NOT AVAILABLE
       5777 HEIGHTS ROAD
       ALEXANDRIA, CA 22304


3.5556 BOATU.S.-TRUMBETIC, BONNIE               VARIOUS                              Litigation              UNDETERMINED
       880 SOUTH PICKETT ST
       ALEXANDRIA, CA 22304         ACCOUNT NO.: NOT AVAILABLE


3.5557 BOB BAKER TRUCKING-BAKER,                VARIOUS                              Litigation              UNDETERMINED
       ROBERT
       P.O. BOX 655                 ACCOUNT NO.: NOT AVAILABLE
       GUALALA, CA 95445


3.5558 BOBDE, MAITHILI                          VARIOUS                              Litigation              UNDETERMINED
       270 STRATFORD PLACE
       LOS ALTOS, CA 94022          ACCOUNT NO.: NOT AVAILABLE


3.5559 BOCCA, WAYNE                             VARIOUS                              Litigation              UNDETERMINED
       5340 SHELTER CREEK LANE
       SAN BRUNO, CA 94066          ACCOUNT NO.: NOT AVAILABLE


3.5560 BOCK, GREG                               VARIOUS                              Litigation              UNDETERMINED
       6275 N CONSTANCE AVE
       FRESNO, CA 93722             ACCOUNT NO.: NOT AVAILABLE


3.5561 BOCK, MARTHA                             VARIOUS                              Litigation              UNDETERMINED
       17576 BRIGHT PATH
       ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.5562 BOCK, NANCY                              VARIOUS                              Litigation              UNDETERMINED
       10680 HWY 26
       8609 EASYBIRD ROAD           ACCOUNT NO.: NOT AVAILABLE
       MOKELUMNE HILL, CA 95245

                                           Page 513 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 513
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5563 BOCKES, BOBBIE                            VARIOUS                              Litigation              UNDETERMINED
       10935 FOOTHILL AVE
       10935 FOOTHILL AVE            ACCOUNT NO.: NOT AVAILABLE
       GILROY, CA 95020


3.5564 BODA, TED                                 VARIOUS                              Litigation              UNDETERMINED
       1212 MCKENDRIE ST
       SAN JOSE, CA 95126            ACCOUNT NO.: NOT AVAILABLE


3.5565 BODAL, AJIT                               VARIOUS                              Litigation              UNDETERMINED
       1924 KRISTOFF CT.
       TRACY, CA 95376               ACCOUNT NO.: NOT AVAILABLE


3.5566 BODEN, NEIL                               VARIOUS                              Litigation              UNDETERMINED
       909 SCENIC CT
       BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.5567 BODEN, TERRENCE                           VARIOUS                              Litigation              UNDETERMINED
       607 ANDRIEUX ST
       SONOMA, CA 95476              ACCOUNT NO.: NOT AVAILABLE


3.5568 BODGE, ANGELA                             VARIOUS                              Litigation              UNDETERMINED
       5967 DEL ORO RD
       GRANITE BAY, CA 95746         ACCOUNT NO.: NOT AVAILABLE


3.5569 BODSKY, NICHOLAS                          VARIOUS                              Litigation              UNDETERMINED
       10897 WEST DRIVE
       FELTON, CA 95018              ACCOUNT NO.: NOT AVAILABLE


3.5570 BOER, JASON                               VARIOUS                              Litigation              UNDETERMINED
       240 CUMBERLAND WAY
       DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.5571 BOGART, CAROL                             VARIOUS                              Litigation              UNDETERMINED
       760 DOROTHY ADAMO LANE
       921                           ACCOUNT NO.: NOT AVAILABLE
       WEST SACRAMENTO, CA 95605


3.5572 BOGERT, LISA                              VARIOUS                              Litigation              UNDETERMINED
       8595 WALDEN WOODS WAY
       GRANITE BAY, CA 95746         ACCOUNT NO.: NOT AVAILABLE


3.5573 BOGETTI, LAURIE                           VARIOUS                              Litigation              UNDETERMINED
       35088 WELTY RD.
       VERNALIS, CA 95385            ACCOUNT NO.: NOT AVAILABLE




                                            Page 514 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 514
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5574 BOGGIANO, JIM                            VARIOUS                              Litigation              UNDETERMINED
       15219 E EIGHT MILE ROAD
       LINDEN, CA 95236             ACCOUNT NO.: NOT AVAILABLE


3.5575 BOGGS, MICHELLE                          VARIOUS                              Litigation              UNDETERMINED
       6612 N EFFIE STREET
       FRESNO, CA 93710             ACCOUNT NO.: NOT AVAILABLE


3.5576 BOGHOSION, PETER                         VARIOUS                              Litigation              UNDETERMINED
       6636 N LEAD AVE
       FRESNO, CA 93711             ACCOUNT NO.: NOT AVAILABLE


3.5577 BOGUSLAWSKI-HANZEL, DYAN                 VARIOUS                              Litigation              UNDETERMINED
       SHAWN STEEL LAW FIRM
       3010 OLD RANCH PARKWAY,      ACCOUNT NO.: NOT AVAILABLE
       SUITE 260
       SEAL BEACH, CA 90740


3.5578 BOHAN, DARREN & CATHY                    VARIOUS                              Litigation              UNDETERMINED
       1806 FAIRWAY
       CALISTOGA, CA 94515          ACCOUNT NO.: NOT AVAILABLE


3.5579 BOHEMIAN MARKET-MEYER,                   VARIOUS                              Litigation              UNDETERMINED
       COURTNEY
       3691 MAIN STREET             ACCOUNT NO.: NOT AVAILABLE
       PO BOX 128
       OCCIDENTAL, CA 95465


3.5580 BOHNERT, KEVIN                           VARIOUS                              Litigation              UNDETERMINED
       1758 44TH AVE
       SAN FRANCISCO, CA 94122      ACCOUNT NO.: NOT AVAILABLE


3.5581 BOICHAT, SUSAN                           VARIOUS                              Litigation              UNDETERMINED
       751 MAYVIEW WAY
       LIVERMORE, CA 94550          ACCOUNT NO.: NOT AVAILABLE


3.5582 BOISE, CALEB V. PG&E                     VARIOUS                              Litigation              UNDETERMINED
       500 WILLIAMS ST #416
       OAKLAND, CA 94612            ACCOUNT NO.: NOT AVAILABLE


3.5583 BOISO, JOSE                              VARIOUS                              Litigation              UNDETERMINED
       800 LONG BARN DRIVE
       LATHROP, CA 95330            ACCOUNT NO.: NOT AVAILABLE


3.5584 BOL, KLAAS                               VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1016
       815 WOODLAND RIDGE           ACCOUNT NO.: NOT AVAILABLE
       LOS GATOS, CA 95031


                                           Page 515 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 515
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5585 BOLA,KUMAD-BOLA, KUMAD                   VARIOUS                              Litigation              UNDETERMINED
       18970 N HIGHWAY 88
       LOCKEFORD, CA 95237          ACCOUNT NO.: NOT AVAILABLE


3.5586 BOLANOS, KARINA                          VARIOUS                              Litigation              UNDETERMINED
       8604 LAIRD ST
       GRAYSON, CA 95363            ACCOUNT NO.: NOT AVAILABLE


3.5587 BOLANOS, MARTHA                          VARIOUS                              Litigation              UNDETERMINED
       5633 SCHOONER LOOP
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.5588 BOLDROFF, MARK                           VARIOUS                              Litigation              UNDETERMINED
       13933 CREEK TRL
       REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.5589 BOLECHE, VIRGILIO                        VARIOUS                              Litigation              UNDETERMINED
       62 PAMELA COURT
       BAYPOINT, CA 94565           ACCOUNT NO.: NOT AVAILABLE


3.5590 BOLEN, SHERIE                            VARIOUS                              Litigation              UNDETERMINED
       9325 HOLLY OAK WAY
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.5591 BOLES, GRANT                             VARIOUS                              Litigation              UNDETERMINED
       3917 ADAR LANE
       SOQUEL, CA 95073             ACCOUNT NO.: NOT AVAILABLE


3.5592 BOLIEK, MARTIN                           VARIOUS                              Litigation              UNDETERMINED
       865 CHENERY STREET
       SAN FRANCISCO, CA 94131      ACCOUNT NO.: NOT AVAILABLE


3.5593 BOLIN, GREG                              VARIOUS                              Litigation              UNDETERMINED
       162 VALLEY RIDGE DRIVE
       PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE


3.5594 BOLINAS MUSEUM-BORG,                     VARIOUS                              Litigation              UNDETERMINED
       CHRISTINE
       PO BOX 348                   ACCOUNT NO.: NOT AVAILABLE
       BOLINAS, CA 94924


3.5595 BOLLES, BENJAMIN                         VARIOUS                              Litigation              UNDETERMINED
       1559 17TH AVENUE
       SAN FRANCISCO, CA 94122      ACCOUNT NO.: NOT AVAILABLE




                                           Page 516 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 516
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5596 BOLLOCK, MARK & RENEE                     VARIOUS                              Litigation              UNDETERMINED
       37950 OCEAN RIDGE DRIVE
       GUALALA, CA 95445             ACCOUNT NO.: NOT AVAILABLE


3.5597 BOLT, DENNIS                              VARIOUS                              Litigation              UNDETERMINED
       3057 PLEASANT HILL RD.
       SEBASTOPOL, CA 95472          ACCOUNT NO.: NOT AVAILABLE


3.5598 BOLTON, CHARLENE                          VARIOUS                              Litigation              UNDETERMINED
       1799 PIEDMONT RD
       SAN JOSE, CA 95132            ACCOUNT NO.: NOT AVAILABLE


3.5599 BOLTS, MARQUITA                           VARIOUS                              Litigation              UNDETERMINED
       6 PARK CREST COURT
       APT C                         ACCOUNT NO.: NOT AVAILABLE
       NOVATO, CA 94947


3.5600 BOLTS, MARQUITA                           VARIOUS                              Litigation              UNDETERMINED
       6 PARK CREST COURT
       APT C                         ACCOUNT NO.: NOT AVAILABLE
       NOVATO, CA 94947


3.5601 BOMACTAO, MILDRED                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 524
       MOSS LANDING, CA 95039        ACCOUNT NO.: NOT AVAILABLE


3.5602 BOMFARE MARKET #30,                       VARIOUS                              Litigation              UNDETERMINED
       MANJINDER SANDHU
       2240 SACRAMENTO STREET        ACCOUNT NO.: NOT AVAILABLE
       VALLEJO, CA 94590


3.5603 BON GOUT GELATO LOUNGE-                   VARIOUS                              Litigation              UNDETERMINED
       SARA, JAVIER
       2950 E NEES AVE, SUITE 105    ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93720


3.5604 BOND, RICHARD                             VARIOUS                              Litigation              UNDETERMINED
       454 CHESAPEAKE AVE
       FOSTER CITY, CA 94404         ACCOUNT NO.: NOT AVAILABLE


3.5605 BONDAN, GARY                              VARIOUS                              Litigation              UNDETERMINED
       2635 MAIN STREET
       NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.5606 BONDI INC. DBA THE RAWBAR-                VARIOUS                              Litigation              UNDETERMINED
       CHADDERDON, DARREN
       346 BROADWAY ST.              ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95928


                                            Page 517 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 517
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5607 BONIFACIO, JOHN                           VARIOUS                              Litigation              UNDETERMINED
       421 DEODORA
       VACAVILLE, CA 95688           ACCOUNT NO.: NOT AVAILABLE


3.5608 BONILLA, ANA                              VARIOUS                              Litigation              UNDETERMINED
       2188 BRUTUS ST APT H
       SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.5609 BONILLA, KATIA                            VARIOUS                              Litigation              UNDETERMINED
       2009 ASCOT DR.
       8                             ACCOUNT NO.: NOT AVAILABLE
       MORAGA, CA 94556


3.5610 BONILLA, PATRICIA                         VARIOUS                              Litigation              UNDETERMINED
       3015 WILLOW BASIN LANE
       BAKERSFIELD, CA 93313         ACCOUNT NO.: NOT AVAILABLE


3.5611 BONILLA, YARIELA                          VARIOUS                              Litigation              UNDETERMINED
       1051 SAN MIGUEL CNYON RD #A
       WATSONVILLE, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.5612 BONNER, SHELLY                            VARIOUS                              Litigation              UNDETERMINED
       9046 HILLSIDE ST
       APT B                         ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94603


3.5613 BONOS, BASIL                              VARIOUS                              Litigation              UNDETERMINED
       6263 COLLIER AVE #1
       UPPER LAKE, CA 95485          ACCOUNT NO.: NOT AVAILABLE


3.5614 BONSTIN, SUSIE                            VARIOUS                              Litigation              UNDETERMINED
       347 MILITARY EAST
       BENICIA, CA 94510             ACCOUNT NO.: NOT AVAILABLE


3.5615 BONTHU, JESWANTH                          VARIOUS                              Litigation              UNDETERMINED
       1731 TIMBREL WAY
       ROCKLIN, CA 95765             ACCOUNT NO.: NOT AVAILABLE


3.5616 BOOK, DAVID                               VARIOUS                              Litigation              UNDETERMINED
       23830 FAIRFIELD PLACE
       CARMEL, CA 93923              ACCOUNT NO.: NOT AVAILABLE


3.5617 BOOKEO PTY LTD-PORTER,                    VARIOUS                              Litigation              UNDETERMINED
       KATHI
       1555 32ND STREET              ACCOUNT NO.: NOT AVAILABLE
       APT 1
       OAKLAND, CA 94608



                                            Page 518 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 518
                                                        of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5618 BOOKER VINEYARD & WINERY-                 VARIOUS                              Litigation              UNDETERMINED
       JENSEN, ERIC
       2640 ANDERSON ROAD            ACCOUNT NO.: NOT AVAILABLE
       PASO ROBLES, CA 93446


3.5619 BOOKHEIMER, BARBARA                       VARIOUS                              Litigation              UNDETERMINED
       943 E SKYLARK
       SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.5620 BOOLOOTIAN, BRIAN                         VARIOUS                              Litigation              UNDETERMINED
       3558 E BUTLER AVE
       FRESNO, CA 93702              ACCOUNT NO.: NOT AVAILABLE


3.5621 BOOM, LISA                                VARIOUS                              Litigation              UNDETERMINED
       349 WALSH ROAD
       ATHERTON, CA 94027            ACCOUNT NO.: NOT AVAILABLE


3.5622 BOOMGAARDEN, JERI                         VARIOUS                              Litigation              UNDETERMINED
       320 LEE STREET
       902                           ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94610


3.5623 BOON, JOHN                                VARIOUS                              Litigation              UNDETERMINED
       3521 CATALINA WAY
       DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.5624 BOONE, DAVID                              VARIOUS                              Litigation              UNDETERMINED
       5597 SAWMILL RD
       PARADISE, CA 95969            ACCOUNT NO.: NOT AVAILABLE


3.5625 BOOP, STEPHAN                             VARIOUS                              Litigation              UNDETERMINED
       2521 GARLAND ST
       EUREKA, CA 95501              ACCOUNT NO.: NOT AVAILABLE


3.5626 BOOTH, ROBERT                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 2280
       MILL VALLEY, CA 94942         ACCOUNT NO.: NOT AVAILABLE


3.5627 BOOTH, ROSE                               VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 158
       PENNGROVE, CA 94951           ACCOUNT NO.: NOT AVAILABLE


3.5628 BOOZER, RUSSELL                           VARIOUS                              Litigation              UNDETERMINED
       120 SHANNON AVE
       MADERA, CA 93637              ACCOUNT NO.: NOT AVAILABLE




                                            Page 519 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 519
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5629 BORE ONE INC.                            VARIOUS                              Litigation              UNDETERMINED
       6032 PIPIT WAY
       GILROY, CA 95020             ACCOUNT NO.: NOT AVAILABLE


3.5630 BORELLI, JOHN                            VARIOUS                              Litigation              UNDETERMINED
       PO BOX 22275
       CARMEL, CA 93922             ACCOUNT NO.: NOT AVAILABLE


3.5631 BORELLI, MARISSA                         VARIOUS                              Litigation              UNDETERMINED
       17870 PEAK AVE
       MORGAN HILL, CA 95037        ACCOUNT NO.: NOT AVAILABLE


3.5632 BORGARDT, RICHARD &                      VARIOUS                              Litigation              UNDETERMINED
       JUANITA
       P.O. BOX 91                  ACCOUNT NO.: NOT AVAILABLE
       DUNLAP, CA 93621


3.5633 BORGES, ERIN                             VARIOUS                              Litigation              UNDETERMINED
       24731 GUADALUPE STREET
       CARMEL, CA 93923             ACCOUNT NO.: NOT AVAILABLE


3.5634 BORGES, MYRNA                            VARIOUS                              Litigation              UNDETERMINED
       6468 WASHONGTON STREET
       NAPA, CA 94599               ACCOUNT NO.: NOT AVAILABLE


3.5635 BORGES, SCOTT                            VARIOUS                              Litigation              UNDETERMINED
       3192 VENTANA CT
       CHICO, CA 95928              ACCOUNT NO.: NOT AVAILABLE


3.5636 BORGES, VICTORIA                         VARIOUS                              Litigation              UNDETERMINED
       4488 E BALL AVE
       FRESNO, CA 39702             ACCOUNT NO.: NOT AVAILABLE


3.5637 BORGES, VICTORIA                         VARIOUS                              Litigation              UNDETERMINED
       703 N ORANGE ST
       STOCKTON, CA 95203           ACCOUNT NO.: NOT AVAILABLE


3.5638 BORING, ALAN & GINA                      VARIOUS                              Litigation              UNDETERMINED
       26800 MONET LANE
       2689 PINE RIDGE ROAD         ACCOUNT NO.: NOT AVAILABLE
       BRADLEY, CA 91355


3.5639 BORJORQUEZ, JESUS                        VARIOUS                              Litigation              UNDETERMINED
       320 RODRIGUEZ AVE
       SHAFTER, CA 93263            ACCOUNT NO.: NOT AVAILABLE




                                           Page 520 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 520
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5640 BOROVAC, LINDA                           VARIOUS                              Litigation              UNDETERMINED
       CHAD BOWMAN, ESQ.
       3230 RAMOS CIRCLE            ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95827


3.5641 BORUM, TYE                               VARIOUS                              Litigation              UNDETERMINED
       3943 WOODPOINTE CIT
       SACRAMENTO, CA 95821         ACCOUNT NO.: NOT AVAILABLE


3.5642 BOSCACCI, DAN                            VARIOUS                              Litigation              UNDETERMINED
       2003 MEZES AVENUE
       BELMONT, CA 94002            ACCOUNT NO.: NOT AVAILABLE


3.5643 BOSKI, STEPHEN                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 241
       ARNOLD, CA 95223             ACCOUNT NO.: NOT AVAILABLE


3.5644 BOSQUE, CAROLYNE                         VARIOUS                              Litigation              UNDETERMINED
       12 KIMMIE CT.
       BELMONT, CA 94002            ACCOUNT NO.: NOT AVAILABLE


3.5645 BOSQUE, DIANNE                           VARIOUS                              Litigation              UNDETERMINED
       23795 S FORK ROAD
       TWAIN HARTE, CA 95383        ACCOUNT NO.: NOT AVAILABLE


3.5646 BOSSENBROEK, CHELSEA                     VARIOUS                              Litigation              UNDETERMINED
       38 COMMERCE AVE SUITE 200
       GRAND RAPIDS, CA 49503       ACCOUNT NO.: NOT AVAILABLE


3.5647 BOSTROM, DENNIS                          VARIOUS                              Litigation              UNDETERMINED
       14 MESA WAY
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE


3.5648 BOSTROM, JEFF                            VARIOUS                              Litigation              UNDETERMINED
       141 CARDINAL LANE
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.5649 BOTELLO, MARIA                           VARIOUS                              Litigation              UNDETERMINED
       132 VALENCIA ST
       SALINAS, CA 93905            ACCOUNT NO.: NOT AVAILABLE


3.5650 BOTTEON, DENNIS                          VARIOUS                              Litigation              UNDETERMINED
       100 VALLE VISTA
       CARMEL VALLEY, CA 94924      ACCOUNT NO.: NOT AVAILABLE




                                           Page 521 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 521
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5651 BOTTEON, DENNIS                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 2132
       MARIPOSA, CA 95338           ACCOUNT NO.: NOT AVAILABLE


3.5652 BOTTOMS UP ESPRESSO-                     VARIOUS                              Litigation              UNDETERMINED
       PATEL, SPANDAN
       4721 WATERSTONE DRIVE        ACCOUNT NO.: NOT AVAILABLE
       ROSEVILLE, CA 95747


3.5653 BOTTRELL, IRENE                          VARIOUS                              Litigation              UNDETERMINED
       1355 TIFFANY RANCH ROAD
       ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.5654 BOUAZIZ, SOFIEN                          VARIOUS                              Litigation              UNDETERMINED
       20379 KENT WAY
       LOS GATOS, CA 95033          ACCOUNT NO.: NOT AVAILABLE


3.5655 BOUCHER, JESSIE                          VARIOUS                              Litigation              UNDETERMINED
       48 FOOTHILL RD
       SAN ANSELMO, CA 94960        ACCOUNT NO.: NOT AVAILABLE


3.5656 BOUCHER, SANDY                           VARIOUS                              Litigation              UNDETERMINED
       3912 FORREST HILL AVE
       OAKLAND, CA 94612            ACCOUNT NO.: NOT AVAILABLE


3.5657 BOUCHER, SANDY                           VARIOUS                              Litigation              UNDETERMINED
       STEPHEN H. CORNET, ESQ
       1970 BROADWAY, STE. 1000     ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612


3.5658 BOUGHTON, JUDITH                         VARIOUS                              Litigation              UNDETERMINED
       13570 CENTERVILLE RD
       CHICO, CA 95928              ACCOUNT NO.: NOT AVAILABLE


3.5659 BOULDIN, BILLIE                          VARIOUS                              Litigation              UNDETERMINED
       31000 CAMP 1 TEN MILE RD.
       PO BOX 2362                  ACCOUNT NO.: NOT AVAILABLE
       FORT BRAGG, CA 95437


3.5660 BOULES, PAUL                             VARIOUS                              Litigation              UNDETERMINED
       2202 MEGAN DRIVE
       SAN JOSE, CA 95121           ACCOUNT NO.: NOT AVAILABLE


3.5661 BOULEVARD RESTAURANT-                    VARIOUS                              Litigation              UNDETERMINED
       GILLIGAN, ADRIANNA
       665 GEARY ST                 ACCOUNT NO.: NOT AVAILABLE
       407
       SAN FRANCISCO, CA 94102


                                           Page 522 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 522
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5662 BOULEVARD RESTAURANT-LEE,                 VARIOUS                              Litigation              UNDETERMINED
       JIMMY
       ONE MISSION STREET            ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94105


3.5663 BOULEVARD RESTAURANT-                     VARIOUS                              Litigation              UNDETERMINED
       ROSEN, WENDY LEA
       1390 N.MCDOWELL BLVD.         ACCOUNT NO.: NOT AVAILABLE
       SUITE G #189
       PETALUMA, CA 94954


3.5664 BOUMAN, ARLENE                            VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 1105
       MEADOW VISTA, CA 95722        ACCOUNT NO.: NOT AVAILABLE


3.5665 BOURASA, SANDY                            VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 145
       FEATHER FALLS, CA 95940       ACCOUNT NO.: NOT AVAILABLE


3.5666 BOURDREAU, DIANE                          VARIOUS                              Litigation              UNDETERMINED
       300 PLUM ST.
       VACAVILLE, CA 95688           ACCOUNT NO.: NOT AVAILABLE


3.5667 BOURI, LUAY                               VARIOUS                              Litigation              UNDETERMINED
       1900 GARDEN DR
       BURLINGAME, CA 94010          ACCOUNT NO.: NOT AVAILABLE


3.5668 BOURLAND, CATHERINE                       VARIOUS                              Litigation              UNDETERMINED
       5763 HIGHWAY 49
       MOKELUMNE HILL, CA 95245      ACCOUNT NO.: NOT AVAILABLE


3.5669 BOURNES, MICHAEL                          VARIOUS                              Litigation              UNDETERMINED
       1027 POLK ST
       SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.5670 BOVILL, MARTIN                            VARIOUS                              Litigation              UNDETERMINED
       77 LA SALLE AVENUE
       PIEDMONT, CA 94611            ACCOUNT NO.: NOT AVAILABLE


3.5671 BOWDEN, JAY                               VARIOUS                              Litigation              UNDETERMINED
       800 PARLIAMENT AVE.
       MODESTO, CA 95356             ACCOUNT NO.: NOT AVAILABLE


3.5672 BOWDEN, TINA                              VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 966
       FORESTVILLE, CA 95436         ACCOUNT NO.: NOT AVAILABLE




                                            Page 523 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 523
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5673 BOWEN, JAMES                             VARIOUS                              Litigation              UNDETERMINED
       2177 BODEGA AVE
       PETALUMA, CA 94952            ACCOUNT NO.: NOT AVAILABLE


3.5674 BOWEN, JANINE                            VARIOUS                              Litigation              UNDETERMINED
       4435 WHISPERING OAKS CIRCLE
       GRANITE BAY, CA 94746         ACCOUNT NO.: NOT AVAILABLE


3.5675 BOWEN, KEITH                             VARIOUS                              Litigation              UNDETERMINED
       7420 CARR HALL LN
       LOOMIS, CA 95650              ACCOUNT NO.: NOT AVAILABLE


3.5676 BOWEN, MICHELE                           VARIOUS                              Litigation              UNDETERMINED
       805 WEST DAYTON
       FRESNO, CA 93705              ACCOUNT NO.: NOT AVAILABLE


3.5677 BOWEN, WINSTON                           VARIOUS                              Litigation              UNDETERMINED
       15340 SEADRIFT AVE.
       CASPAR, CA 95420              ACCOUNT NO.: NOT AVAILABLE


3.5678 BOWERS, BRYAN                            VARIOUS                              Litigation              UNDETERMINED
       1750 PREFUMO CANYON RD
       APT 29                        ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93405


3.5679 BOWERS, MARY                             VARIOUS                              Litigation              UNDETERMINED
       210 DELTA AVE
       BRENTWOOD, CA 94513           ACCOUNT NO.: NOT AVAILABLE


3.5680 BOWERS, ROY                              VARIOUS                              Litigation              UNDETERMINED
       7863 GABOR STREET
       VALLEY SPRINGS, CA 95252      ACCOUNT NO.: NOT AVAILABLE


3.5681 BOWERS, SCOTT                            VARIOUS                              Litigation              UNDETERMINED
       1393 YORK
       SAN FRANCISCO, CA 94110       ACCOUNT NO.: NOT AVAILABLE


3.5682 BOWIE ENTERPRISES-BOWIE,                 VARIOUS                              Litigation              UNDETERMINED
       MICHAEL
       4433 N BLACKSTONE AVE         ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93726


3.5683 BOWIE ENTERPRISES-BOWIE,                 VARIOUS                              Litigation              UNDETERMINED
       MICHAEL
       4433 N BLACKSTONE AVE         ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93726




                                           Page 524 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 524
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5684 BOWLAN, WILLIAM                          VARIOUS                              Litigation              UNDETERMINED
       44725 MANZANITA DRIVE
       OAKHURST, CA 93644            ACCOUNT NO.: NOT AVAILABLE


3.5685 BOWLIN, SOMMER                           VARIOUS                              Litigation              UNDETERMINED
       2394 NORTH MAIN STREET UNIT
       B                             ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93906


3.5686 BOWMAN ASPHALT INC,                      VARIOUS                              Litigation              UNDETERMINED
       WILLIAMS, JIM
       3351 FAIRHAVEN DRIVE          ACCOUNT NO.: NOT AVAILABLE
       4717 MERIDAIN AVE
       BAKERSFIELD, CA 93308


3.5687 BOWMAN, DAVID                            VARIOUS                              Litigation              UNDETERMINED
       12751 IONE CT.
       SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


3.5688 BOWMAN, HELENA                           VARIOUS                              Litigation              UNDETERMINED
       24247 DUTCHERCREEK RD
       P.O. BOX 1133, HEALDSBURG     ACCOUNT NO.: NOT AVAILABLE
       CLOVERDALE, CA 95448


3.5689 BOWSER, DAVE                             VARIOUS                              Litigation              UNDETERMINED
       16040 SHANNON ROAD
       LOS GATOS, CA 95032           ACCOUNT NO.: NOT AVAILABLE


3.5690 BOX, MATTHEW                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1029
       CHESTER, CA 96020             ACCOUNT NO.: NOT AVAILABLE


3.5691 BOYCE, JAMES                             VARIOUS                              Litigation              UNDETERMINED
       255 WILLOWGREEN PL,
       SANTA ROSA, CA 95403          ACCOUNT NO.: NOT AVAILABLE


3.5692 BOYCE, OLIVIA                            VARIOUS                              Litigation              UNDETERMINED
       1003 SMITH GRADE
       SANTA CRUZ, CA 95060          ACCOUNT NO.: NOT AVAILABLE


3.5693 BOYCE, THOMAS                            VARIOUS                              Litigation              UNDETERMINED
       134 WILDER AVE
       LOS GATOS, CA 95030           ACCOUNT NO.: NOT AVAILABLE


3.5694 BOYD, BRUCE                              VARIOUS                              Litigation              UNDETERMINED
       PO BOX 66341
       SCOTTS VALLEY, CA 95067       ACCOUNT NO.: NOT AVAILABLE



                                           Page 525 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 525
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                             Claim

Litigation & Disputes

3.5695 BOYD, FRANCESCA                           VARIOUS                              Litigation              UNDETERMINED
       7305 CHABOT ROAD
       OAKLAND, CA 94618              ACCOUNT NO.: NOT AVAILABLE


3.5696 BOYDSTON, MARILYN                         VARIOUS                              Litigation              UNDETERMINED
       886 CAMBRIA AVE
       SANTA MARIA, CA 93455          ACCOUNT NO.: NOT AVAILABLE


3.5697 BOYER, CRAYTON                            VARIOUS                              Litigation              UNDETERMINED
       8901 E. HARNEY LANE
       LODI, CA 95240                 ACCOUNT NO.: NOT AVAILABLE


3.5698 BOYER, DAVID                              VARIOUS                              Litigation              UNDETERMINED
       631 WAYSIDE DR
       TURLOCK, CA 95380              ACCOUNT NO.: NOT AVAILABLE


3.5699 BOYER, JAMES                              VARIOUS                              Litigation              UNDETERMINED
       18930 HIDDEN VALLEY RD
       HIDDEN VALLEY LAKE, CA 95467   ACCOUNT NO.: NOT AVAILABLE


3.5700 BOYKIN, MELISSA                           VARIOUS                              Litigation              UNDETERMINED
       4175 ORO BANGOR HWY
       OROVILLE, CA 95966             ACCOUNT NO.: NOT AVAILABLE


3.5701 BOYLE TIMBER-POWELL, ALEX                 VARIOUS                              Litigation              UNDETERMINED
       SPROWL CREEK RD
       GARBERVILLE, CA 95542          ACCOUNT NO.: NOT AVAILABLE


3.5702 BOYLE, DAN                                VARIOUS                              Litigation              UNDETERMINED
       18500 FOSTER RD
       LOS GATOS, CA 95030            ACCOUNT NO.: NOT AVAILABLE


3.5703 BOYS & GIRLS CLUB EL                      VARIOUS                              Litigation              UNDETERMINED
       DORADO COUNTY WESTERN
       SLOPE-MCCARTNEY, SEAN          ACCOUNT NO.: NOT AVAILABLE
       PO BOX 2535
       PLACERVILLE, CA 95667


3.5704 BOYS AND GIRLS CLUB OF                    VARIOUS                              Litigation              UNDETERMINED
       MONTEREY COUNTY, GLOVER,
       LA TONYA                       ACCOUNT NO.: NOT AVAILABLE
       133 LA SALLE
       85 MARYAL DRIVE
       SALINAS, CA 93906




                                            Page 526 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 526
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.5705 BOYSEN, HEATHER                          VARIOUS                              Litigation              UNDETERMINED
       LAW OFFICE OF CHARLES E.
       HILL III                       ACCOUNT NO.: NOT AVAILABLE
       582 MARKET STREET, STE. 1007
       SAN FRANCISCO, CA 94104


3.5706 BOYSEN, HEATHER                          VARIOUS                              Litigation              UNDETERMINED
       KERN, SEGAL & MURRAY,
       SUTTER STREET, SUITE 600,      ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA
       94109582 MARKET STREET,
       STE
       SAN FRANCISCO, CA 94109


3.5707 BOYSEN, HEATHER (ATTY REP)               VARIOUS                              Litigation              UNDETERMINED
       C/O KERN, SEGAL & MURRAY
       1388 SUTTER STREET, SUITE      ACCOUNT NO.: NOT AVAILABLE
       600
       SAN FRANCISCO, CA 94109


3.5708 BP PRECISION-PERANICK, BRAD              VARIOUS                              Litigation              UNDETERMINED
       7546 N TOLETACHI ROAD
       FRESNO, CA 93711               ACCOUNT NO.: NOT AVAILABLE


3.5709 BR PRINTERS-GALL, DAVID                  VARIOUS                              Litigation              UNDETERMINED
       665 LENFEST RD
       SAN JOSE, CA 95133             ACCOUNT NO.: NOT AVAILABLE


3.5710 BRACK, STACIA                            VARIOUS                              Litigation              UNDETERMINED
       545 GREENWICH ST
       PETALUMA, CA 94954             ACCOUNT NO.: NOT AVAILABLE


3.5711 BRACKE, PAUL                             VARIOUS                              Litigation              UNDETERMINED
       1395 DAILY DRIVE
       SAN LEANDRO, CA 94577          ACCOUNT NO.: NOT AVAILABLE


3.5712 BRACKMAN, REBECCA                        VARIOUS                              Litigation              UNDETERMINED
       101 EAST MANOR DRIVE
       MILL VALLEY, CA 94941          ACCOUNT NO.: NOT AVAILABLE


3.5713 BRADBURY, PATRICIA                       VARIOUS                              Litigation              UNDETERMINED
       6345 DOGTOWN ROAD
       COULTERVILLE, CA 95311         ACCOUNT NO.: NOT AVAILABLE


3.5714 BRADEN 1996 FAMILY LP,                   VARIOUS                              Litigation              UNDETERMINED
       MANNY SILVA
       PO BOX 1022                    ACCOUNT NO.: NOT AVAILABLE
       COZ FERRY RD
       SNELLING, CA


                                           Page 527 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 527
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5715 BRADEN 1996 FAMILY LP,                   VARIOUS                              Litigation              UNDETERMINED
       MANNY SILVA
       PO BOX 1022                   ACCOUNT NO.: NOT AVAILABLE
       COZ FERRY RD
       SNELLING, CA


3.5716 BRADEN 1996 FAMILY LP,                   VARIOUS                              Litigation              UNDETERMINED
       MANNY SILVA
       PO BOX 1022                   ACCOUNT NO.: NOT AVAILABLE
       COZ FERRY RD
       SNELLING, CA


3.5717 BRADFORD, PERRY                          VARIOUS                              Litigation              UNDETERMINED
       LAW OFFICES OF MICHAEL C.
       COHEN                         ACCOUNT NO.: NOT AVAILABLE
       1814 FRANKLIN STREET, SUITE
       900
       OAKLAND, CA 94612


3.5718 BRADFORD/ATTY REP, PERRY                 VARIOUS                              Litigation              UNDETERMINED
       2727 55TH AVE
       OAKLAND, CA 94605             ACCOUNT NO.: NOT AVAILABLE


3.5719 BRADLEY, ANDREW                          VARIOUS                              Litigation              UNDETERMINED
       9390 HOLLY OAK WAY
       SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.5720 BRADLEY, BRIAN                           VARIOUS                              Litigation              UNDETERMINED
       11807
       VALLEY HOME RD                ACCOUNT NO.: NOT AVAILABLE
       OAKDALE, CA 95361


3.5721 BRADLEY, DENNIS                          VARIOUS                              Litigation              UNDETERMINED
       2765 GREENWOOD HEIGHTS
       DRIVE                         ACCOUNT NO.: NOT AVAILABLE
       KNEELAND, CA 95549


3.5722 BRADLEY, DON                             VARIOUS                              Litigation              UNDETERMINED
       20087 AUDREY LANE
       SALINAS, CA 93907             ACCOUNT NO.: NOT AVAILABLE


3.5723 BRADLEY, NORA                            VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1015
       35540 CULBERSON RD            ACCOUNT NO.: NOT AVAILABLE
       ALTA, CA 95701


3.5724 BRADSHAW, BRUCE                          VARIOUS                              Litigation              UNDETERMINED
       6320 SCHENCK RANCH ROAD
       SHINGLE SPRINGS, CA 95682     ACCOUNT NO.: NOT AVAILABLE


                                           Page 528 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 528
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5725 BRADSHAW, WILLIAM                        VARIOUS                              Litigation              UNDETERMINED
       3927 LIHJTHOUSE PLACE
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.5726 BRADY, BRIAN                             VARIOUS                              Litigation              UNDETERMINED
       1946 WILLIAMK DRIVE
       PENNGROVE, CA 94951          ACCOUNT NO.: NOT AVAILABLE


3.5727 BRADY, DAVID                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 3112
       ARNOLD, CA 95223             ACCOUNT NO.: NOT AVAILABLE


3.5728 BRADY, DILLYN                            VARIOUS                              Litigation              UNDETERMINED
       3002 6TH ST
       CLEARLAKE, CA 95422          ACCOUNT NO.: NOT AVAILABLE


3.5729 BRADY, MARIA                             VARIOUS                              Litigation              UNDETERMINED
       568 ARLINGTON STREET
       SAN FRANCISCO, CA 94131      ACCOUNT NO.: NOT AVAILABLE


3.5730 BRADY, PHILIP                            VARIOUS                              Litigation              UNDETERMINED
       789 IRWIN LANE
       SANTA ROSA, CA 95401         ACCOUNT NO.: NOT AVAILABLE


3.5731 BRADYLONG, MARGARET                      VARIOUS                              Litigation              UNDETERMINED
       206 GILBERT DR
       SANTA ROSA, CA 95405         ACCOUNT NO.: NOT AVAILABLE


3.5732 BRAGA, DAVID                             VARIOUS                              Litigation              UNDETERMINED
       3706 W CARUTHERS AVENUE
       CARUTHERS, CA 93609          ACCOUNT NO.: NOT AVAILABLE


3.5733 BRAL & ASSOCIATES -                      VARIOUS                              Litigation              UNDETERMINED
       WILLIAMS, EBONY
       1875 CENTURY PARK E, STE     ACCOUNT NO.: NOT AVAILABLE
       1770
       LOS ANGELES, CA 90067


3.5734 BRAL & ASSOCIATES                        VARIOUS                              Litigation              UNDETERMINED
       ATTORNEY AT LAW, DANIEL
       PATTERSON                    ACCOUNT NO.: NOT AVAILABLE
       1875 CENTURY PARK EAST,
       17TH FLOOR
       969 PETALUMA BLVD
       PETALUMA, CA


3.5735 BRAMLETT, KATIE                          VARIOUS                              Litigation              UNDETERMINED
       1695 49TH AVE
       CAPITOLA, CA 95010           ACCOUNT NO.: NOT AVAILABLE

                                           Page 529 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 529
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.5736 BRANCO, KRISTEN                          VARIOUS                              Litigation              UNDETERMINED
       2 W WHITTIER AVE
       TRACY, CA 95376                 ACCOUNT NO.: NOT AVAILABLE


3.5737 BRANCO, LOUISE                           VARIOUS                              Litigation              UNDETERMINED
       6390 TRAHERN ROAD
       MANTECA, CA 95337               ACCOUNT NO.: NOT AVAILABLE


3.5738 BRANDON HARRIS, SARAH                    VARIOUS                              Litigation              UNDETERMINED
       HARRIS, ESTATE OF LILY
       HARRIS; CLAIRE HARRIS;          ACCOUNT NO.: NOT AVAILABLE
       KIMBERLY HARRIS; JUSTIN
       HARRIS
       (1) WARREN R. PABOOJIAN,
       BARADAT & PABOOJIAN, INC.
       (2) TODD B. BARSOTTI, TODD B.
       BARSOTTI , A PROF. CORP
       720 WEST ALLUVIAL AVENUE
       FRESNO, CA 93711


3.5739 BRANDON, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
       19827 RHODE ISLAND RD
       REDDING, CA 96003               ACCOUNT NO.: NOT AVAILABLE


3.5740 BRANDS, CONSTELLATION                    VARIOUS                              Litigation              UNDETERMINED
       980 BRYANT CANYON ROAD
       SOLEDAD, CA                     ACCOUNT NO.: NOT AVAILABLE


3.5741 BRANDT, BETHANY                          VARIOUS                              Litigation              UNDETERMINED
       514 10TH ST.
       PACIFIC GROVE, CA 93950         ACCOUNT NO.: NOT AVAILABLE


3.5742 BRANDT, JACK                             VARIOUS                              Litigation              UNDETERMINED
       6040 AVE 430
       REEDLEY, CA 93654               ACCOUNT NO.: NOT AVAILABLE


3.5743 BRANSCUM, ROBERT                         VARIOUS                              Litigation              UNDETERMINED
       24595 MARSH CREEK
       BRENTWOOD, CA 94513             ACCOUNT NO.: NOT AVAILABLE


3.5744 BRAR, DHANWANT                           VARIOUS                              Litigation              UNDETERMINED
       21959 HWY 46
       LOST HILLS, CA 93249            ACCOUNT NO.: NOT AVAILABLE


3.5745 BRAR, GURMEJ                             VARIOUS                              Litigation              UNDETERMINED
       1705 OAK STREET
       SELMA, CA 93662                 ACCOUNT NO.: NOT AVAILABLE




                                           Page 530 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 530
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5746 BRASHER, MATT                            VARIOUS                              Litigation              UNDETERMINED
       525 BEVINS ST.
       16                           ACCOUNT NO.: NOT AVAILABLE
       LAKEPORT, CA 95453


3.5747 BRASIL, MARIO                            VARIOUS                              Litigation              UNDETERMINED
       1664 MELODY LANE
       423 ANN DARLING DRIVE        ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95133


3.5748 BRASWELL, ELISHA                         VARIOUS                              Litigation              UNDETERMINED
       1682 E 11TH ST
       STOCKTON, CA 95206           ACCOUNT NO.: NOT AVAILABLE


3.5749 BRATSET, SUSAN                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 54
       MOUNTAIN RANCH, CA 95246     ACCOUNT NO.: NOT AVAILABLE


3.5750 BRAVO, AIME                              VARIOUS                              Litigation              UNDETERMINED
       4144 N. BRIARWOOD
       FRESNO, CA 93705             ACCOUNT NO.: NOT AVAILABLE


3.5751 BRAVO, AURORA                            VARIOUS                              Litigation              UNDETERMINED
       16 CHAMISE CIRCLE
       SALINAS, CA 93905            ACCOUNT NO.: NOT AVAILABLE


3.5752 BRAVO, ROSA                              VARIOUS                              Litigation              UNDETERMINED
       13 TULIP CIR
       SALINAS, CA 93905            ACCOUNT NO.: NOT AVAILABLE


3.5753 BRAVO, TANYA                             VARIOUS                              Litigation              UNDETERMINED
       6846 HAWLEY ST
       105                          ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94621


3.5754 BRAVO-TRUJILLO, VIRGILIO                 VARIOUS                              Litigation              UNDETERMINED
       2604 BEATRICE LANE
       MODESTO, CA 95355            ACCOUNT NO.: NOT AVAILABLE


3.5755 BRAZELL, RICKY                           VARIOUS                              Litigation              UNDETERMINED
       407 17TH STREET
       SACRAMENTO, CA 95811         ACCOUNT NO.: NOT AVAILABLE


3.5756 BREAKSPEAR, ANTHONY                      VARIOUS                              Litigation              UNDETERMINED
       1111 OCEAN STREET
       UNIT 201                     ACCOUNT NO.: NOT AVAILABLE
       SANTA CRUZ, CA 95060



                                           Page 531 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 531
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5757 BRECHTEL, DWAYNE                         VARIOUS                              Litigation              UNDETERMINED
       5893 EMBEE DRIVE
       SAN JOSE, CA 95123           ACCOUNT NO.: NOT AVAILABLE


3.5758 BREEDLOVE, RICHARD                       VARIOUS                              Litigation              UNDETERMINED
       20448 OLD ARTURAS RD
       REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.5759 BREEN, JEANNI                            VARIOUS                              Litigation              UNDETERMINED
       39 POND VIEW LANE
       OROVILLE, CA 95966           ACCOUNT NO.: NOT AVAILABLE


3.5760 BREEZE, ERIC                             VARIOUS                              Litigation              UNDETERMINED
       5213 ROYAL OAK PLACE
       ROYAL OAKS, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.5761 BREGANTE, RICHARD                        VARIOUS                              Litigation              UNDETERMINED
       211 POTTER ROAD
       APTOS, CA 95003              ACCOUNT NO.: NOT AVAILABLE


3.5762 BREIDENBACH, DEREK                       VARIOUS                              Litigation              UNDETERMINED
       3025 ROLLING HILLS DRIVE
       GEORGETOWN, CA 95634         ACCOUNT NO.: NOT AVAILABLE


3.5763 BRENDEN THEATER INC,                     VARIOUS                              Litigation              UNDETERMINED
       WALTER EICHINGER
       1985 WILLOW PASS RD.         ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94520


3.5764 BRENNAN, PATRICK                         VARIOUS                              Litigation              UNDETERMINED
       8235 GRANADA LN
       LOOMIS, CA 95650             ACCOUNT NO.: NOT AVAILABLE


3.5765 BRENNER, DANIEL                          VARIOUS                              Litigation              UNDETERMINED
       904 BARNESON AVE
       SAN MATEO, CA 94402          ACCOUNT NO.: NOT AVAILABLE


3.5766 BRESNAHAN, FRANCIS                       VARIOUS                              Litigation              UNDETERMINED
       54 MAYBECK ST.
       NOVATO, CA 94949             ACCOUNT NO.: NOT AVAILABLE


3.5767 BRETT, STEPHEN                           VARIOUS                              Litigation              UNDETERMINED
       1461 HILL ROAD
       GLEN ELLEN, CA 95442         ACCOUNT NO.: NOT AVAILABLE




                                           Page 532 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 532
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5768 BREWER, MITCHELL                         VARIOUS                              Litigation              UNDETERMINED
       644 GARFILED PL
       ARROYO GRANDE, CA 93420      ACCOUNT NO.: NOT AVAILABLE


3.5769 BREWER, SHANNON                          VARIOUS                              Litigation              UNDETERMINED
       3227 PRENTISS STREET
       OAKLAND, CA 94601            ACCOUNT NO.: NOT AVAILABLE


3.5770 BREWSTER, JEANINA                        VARIOUS                              Litigation              UNDETERMINED
       7780 MILL RUN
       POLLOCK PINES, CA 95726      ACCOUNT NO.: NOT AVAILABLE


3.5771 BREWSTER, JEANINA                        VARIOUS                              Litigation              UNDETERMINED
       7780 MILL RUN
       POLLOCK PINES, CA 95726      ACCOUNT NO.: NOT AVAILABLE


3.5772 BREWSTER, SARAH                          VARIOUS                              Litigation              UNDETERMINED
       6274 JERSEYDALE RD.
       MARIPOSA, CA 95338           ACCOUNT NO.: NOT AVAILABLE


3.5773 BRIAN HOUGH, JUDY HOUGH                  VARIOUS                              Litigation              UNDETERMINED
       MARY ALEXANDER, BRENDAN
       WAY, CATALINA MUNOZ          ACCOUNT NO.: NOT AVAILABLE
       44 MONTGOMERY STREET
       SUITE 1303
       SAN FRANCISCO, CA 94104


3.5774 BRIAN HOUGH, JUDY HOUGH                  VARIOUS                              Litigation              UNDETERMINED
       BOBBY THOMPSON
       715 AIRPORT BLVD             ACCOUNT NO.: NOT AVAILABLE
       SUITE 175
       BURLINGAME, CA 94010


3.5775 BRIAN HOUGH, JUDY HOUGH                  VARIOUS                              Litigation              UNDETERMINED
       CHRISTOPHER DOLAN, ARSEN
       SARAPINIAN, AIMEE KIRBY      ACCOUNT NO.: NOT AVAILABLE
       1438 MARKET STREET
       SAN FRANCISCO, CA 94102


3.5776 BRIAN SOWARD CUSTOM                      VARIOUS                              Litigation              UNDETERMINED
       PAINTING-SOWARD, BRIAN
       PO BOX 448                   ACCOUNT NO.: NOT AVAILABLE
       HEALDSBURG, CA 95448


3.5777 BRIDGER, BETTY                           VARIOUS                              Litigation              UNDETERMINED
       5567 S. LOCAN AVE
       FOWLER, CA 93625             ACCOUNT NO.: NOT AVAILABLE




                                           Page 533 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 533
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5778 BRIDGES, CECIL & JUNE                    VARIOUS                              Litigation              UNDETERMINED
       433 SYLVAN AVE.
       SPC 106                      ACCOUNT NO.: NOT AVAILABLE
       MOUNTAIN VIEW, CA 94041


3.5779 BRIDGES, OSCAR                           VARIOUS                              Litigation              UNDETERMINED
       2203 POTOMAC AVE
       BAKERSFIELD, CA 93307-2531   ACCOUNT NO.: NOT AVAILABLE


3.5780 BRIDGES, ROBIN                           VARIOUS                              Litigation              UNDETERMINED
       803 ISLAND PINE COURT
       HAYWARD, CA 94544            ACCOUNT NO.: NOT AVAILABLE


3.5781 BRIDGES, TAMIKO                          VARIOUS                              Litigation              UNDETERMINED
       2812 9TH AVENUE APT 307
       OAKLAND, CA 94605            ACCOUNT NO.: NOT AVAILABLE


3.5782 BRIDGEWATER, GARY                        VARIOUS                              Litigation              UNDETERMINED
       P O BOX 388
       COTATI, CA 94931             ACCOUNT NO.: NOT AVAILABLE


3.5783 BRIERLY, MARY                            VARIOUS                              Litigation              UNDETERMINED
       4618 HERON LAKES DRIVE
       STOCKTON, CA 95219           ACCOUNT NO.: NOT AVAILABLE


3.5784 BRIF, TATIANA                            VARIOUS                              Litigation              UNDETERMINED
       23254 CURRIER DR
       TRACY, CA 95304              ACCOUNT NO.: NOT AVAILABLE


3.5785 BRIGHT DAWN INSTITUTE INC-               VARIOUS                              Litigation              UNDETERMINED
       KUBOSE, ADRIENNE
       28372 MARGARET ROAD          ACCOUNT NO.: NOT AVAILABLE
       COARSEGOLD, CA 93614


3.5786 BRIGHT, CANDICE                          VARIOUS                              Litigation              UNDETERMINED
       3707 YACHT DR
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.5787 BRIGNETTI, CHRIS                         VARIOUS                              Litigation              UNDETERMINED
       709 TAMARACK DR
       SAN RAFAEL, CA 94903         ACCOUNT NO.: NOT AVAILABLE


3.5788 BRILLIANT, MELISSA                       VARIOUS                              Litigation              UNDETERMINED
       678 20TH AVE
       SAN FRANCISCO, CA            ACCOUNT NO.: NOT AVAILABLE




                                           Page 534 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 534
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5789 BRINDIS, ANTHONY                         VARIOUS                              Litigation              UNDETERMINED
       1138 RUTH DR.
       SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.5790 BRINDLE, PATRICK                         VARIOUS                              Litigation              UNDETERMINED
       1167 RAYMOND DRIVE
       PACHECO, CA 94553            ACCOUNT NO.: NOT AVAILABLE


3.5791 BRINGHURST, KENNETH                      VARIOUS                              Litigation              UNDETERMINED
       1166 CARR AVE
       SANTA ROSA, CA 95404         ACCOUNT NO.: NOT AVAILABLE


3.5792 BRINGOLF, BRYAN                          VARIOUS                              Litigation              UNDETERMINED
       335 BRESEE PL
       GRASS VALLEY, CA 95945       ACCOUNT NO.: NOT AVAILABLE


3.5793 BRINK, THOMAS                            VARIOUS                              Litigation              UNDETERMINED
       7417 TWIN ACRE WAY
       SACRAMENTO, CA 95829         ACCOUNT NO.: NOT AVAILABLE


3.5794 BRINTON, WILLIAM AND                     VARIOUS                              Litigation              UNDETERMINED
       GERALDINE
       19201 HIGHWAY 12             ACCOUNT NO.: NOT AVAILABLE
       SUITE 402
       SONOMA, CA 95476


3.5795 BRIONES, JOSE                            VARIOUS                              Litigation              UNDETERMINED
       11151 BAKER RD
       REDDING, CA 96003            ACCOUNT NO.: NOT AVAILABLE


3.5796 BRIONES, REYES                           VARIOUS                              Litigation              UNDETERMINED
       4494 ARCADIA AVENUE
       OAKLAND, CA 94602            ACCOUNT NO.: NOT AVAILABLE


3.5797 BRIONES, REYES                           VARIOUS                              Litigation              UNDETERMINED
       4494 ARCADIA AVENUE
       OAKLAND, CA 94602            ACCOUNT NO.: NOT AVAILABLE


3.5798 BRISCOE, KATIE                           VARIOUS                              Litigation              UNDETERMINED
       2713 5TH AVE
       SACRAMENTO, CA 95818         ACCOUNT NO.: NOT AVAILABLE


3.5799 BRISENO, DARA                            VARIOUS                              Litigation              UNDETERMINED
       546 E. GARLAND AVE
       FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE




                                           Page 535 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 535
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5800 BRISENO, LORENA                           VARIOUS                              Litigation              UNDETERMINED
       6486 PALO VERDE RD
       CASTRO VALLEY, CA 94552       ACCOUNT NO.: NOT AVAILABLE


3.5801 BRISTOW, PATRICIA                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 44
       BYRON, CA 94514               ACCOUNT NO.: NOT AVAILABLE


3.5802 BRITTON, CHRIS                            VARIOUS                              Litigation              UNDETERMINED
       P O BOX 454
       STORYBROOK COURT              ACCOUNT NO.: NOT AVAILABLE
       GRISSLY FLATS, CA 95636


3.5803 BROADHEAD, SETH                           VARIOUS                              Litigation              UNDETERMINED
       603 LYDING LANE
       SEBASTOPOL, CA 95472          ACCOUNT NO.: NOT AVAILABLE


3.5804 BROBECK, BILL                             VARIOUS                              Litigation              UNDETERMINED
       1125 BOLLINGER CANYON ROAD
       MORAGA, CA 94556              ACCOUNT NO.: NOT AVAILABLE


3.5805 BROCK, ELDON & DONLENE                    VARIOUS                              Litigation              UNDETERMINED
       4 CACHUMA VILLAGE
       SANTA BARBARA, CA 93105       ACCOUNT NO.: NOT AVAILABLE


3.5806 BROCK, HEATHER                            VARIOUS                              Litigation              UNDETERMINED
       102 BRETANO WAY
       GREENBRAE, CA 94904           ACCOUNT NO.: NOT AVAILABLE


3.5807 BROCKER, TRENT                            VARIOUS                              Litigation              UNDETERMINED
       1591 170TH AVE
       HAYWARD, CA 94541             ACCOUNT NO.: NOT AVAILABLE


3.5808 BROCKFIELD, MIKE                          VARIOUS                              Litigation              UNDETERMINED
       10285 STARR RD
       WINDSOR, CA 95492             ACCOUNT NO.: NOT AVAILABLE


3.5809 BROCKHOFF, LIBBY                          VARIOUS                              Litigation              UNDETERMINED
       32 PLAZA DRIVE
       MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.5810 BROD, GREGOR                              VARIOUS                              Litigation              UNDETERMINED
       80 UPPER BRIAR ROAD
       KENTFIELD, CA 94904           ACCOUNT NO.: NOT AVAILABLE




                                            Page 536 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 536
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5811 BRODDIE, RICHARD                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 985
       TWAIN HARTE, CA 95383         ACCOUNT NO.: NOT AVAILABLE


3.5812 BROKEN ARROW                             VARIOUS                              Litigation              UNDETERMINED
       COMMUNICATIONS
       4970 ALLISON PKWY #B          ACCOUNT NO.: NOT AVAILABLE
       8330 ENTERPRISE DRIVE
       VACAVILLE, CA 95688


3.5813 BRONER, SANDRA                           VARIOUS                              Litigation              UNDETERMINED
       450 E STRAWBERRY DR APT 25
       MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.5814 BROOKEY, GEORGE                          VARIOUS                              Litigation              UNDETERMINED
       35937 RUTH HILL ROAD
       SQUAW VALLEY, CA 93675        ACCOUNT NO.: NOT AVAILABLE


3.5815 BROOKMAN, ROBERT                         VARIOUS                              Litigation              UNDETERMINED
       1082 MISSION ROAD
       PEBBLE BEACH, CA 93953        ACCOUNT NO.: NOT AVAILABLE


3.5816 BROOKS, CAMILLE                          VARIOUS                              Litigation              UNDETERMINED
       405 WOODHAVEN PL
       WEST SACRAMENTO, CA 95605     ACCOUNT NO.: NOT AVAILABLE


3.5817 BROOKS, GERALD                           VARIOUS                              Litigation              UNDETERMINED
       2801 HOLLY HILLS LN
       CAMERON PARK, CA 95682        ACCOUNT NO.: NOT AVAILABLE


3.5818 BROOKS, JOHN                             VARIOUS                              Litigation              UNDETERMINED
       21886 RUSSIAN RIVER DRIVE
       SONORA, CA 95370              ACCOUNT NO.: NOT AVAILABLE


3.5819 BROOKS, KRISTA                           VARIOUS                              Litigation              UNDETERMINED
       3811 MADERA WAY
       SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.5820 BROOKS, MISTY                            VARIOUS                              Litigation              UNDETERMINED
       P.O BOX 981161
       16814 STATE HIGHWAY 160 #27   ACCOUNT NO.: NOT AVAILABLE
       RIO VISTA, CA 94511


3.5821 BROOKS, ROBERT                           VARIOUS                              Litigation              UNDETERMINED
       5 WINDMERE LN
       APTOS, CA 95003               ACCOUNT NO.: NOT AVAILABLE




                                           Page 537 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 537
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5822 BROOKWOOD, JOHNNIE                       VARIOUS                              Litigation              UNDETERMINED
       700 SHADY GLEN RD
       SPACE 42A                    ACCOUNT NO.: NOT AVAILABLE
       VACAVILLE, CA 95688


3.5823 BROONER, ANN                             VARIOUS                              Litigation              UNDETERMINED
       1538 WEST 7TH ST
       BENICIA, CA 94510            ACCOUNT NO.: NOT AVAILABLE


3.5824 BROS, BIAGI                              VARIOUS                              Litigation              UNDETERMINED
       787 AIRPARK ROAD
       ATTN. NEAL LAWRENCE          ACCOUNT NO.: NOT AVAILABLE
       AMERICAN CANYON, CA 94503


3.5825 BROSAMLE, KATHARINE                      VARIOUS                              Litigation              UNDETERMINED
       3945 THACHER ROAD
       2631 N HOOVER WAY            ACCOUNT NO.: NOT AVAILABLE
       WAWONA, CA 95389


3.5826 BROSE, JAMES                             VARIOUS                              Litigation              UNDETERMINED
       609 BRISTOL CT
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.5827 BROUGHTON, MARK                          VARIOUS                              Litigation              UNDETERMINED
       6970 BLACKDUCK WAY
       SACRAMENTO, CA 95842         ACCOUNT NO.: NOT AVAILABLE


3.5828 BROUWER, FRANKIE                         VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 506
       MONTE RIO, CA 95462          ACCOUNT NO.: NOT AVAILABLE


3.5829 BROUWER, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
       2112 ARTHUR AVENUE
       BELMONT, CA 94002            ACCOUNT NO.: NOT AVAILABLE


3.5830 BROWARD, JENNIFER                        VARIOUS                              Litigation              UNDETERMINED
       103 CASA LINDA DRIVE
       CA 95695                     ACCOUNT NO.: NOT AVAILABLE


3.5831 BROWN CALDWELL, JANET                    VARIOUS                              Litigation              UNDETERMINED
       23033 TOKAYANA WAY
       COLFAX, CA 95713             ACCOUNT NO.: NOT AVAILABLE


3.5832 BROWN, ALBERT                            VARIOUS                              Litigation              UNDETERMINED
       940 BARKLEY CT.
       PINOLE, CA 94564             ACCOUNT NO.: NOT AVAILABLE




                                           Page 538 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 538
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5833 BROWN, ANDRA                              VARIOUS                              Litigation              UNDETERMINED
       9350 GOVERNMENT STREET #12
       UPPER LAKE, CA 95485          ACCOUNT NO.: NOT AVAILABLE


3.5834 BROWN, ANN                                VARIOUS                              Litigation              UNDETERMINED
       6028 ALBION LITTLE RIVER RD
       LITTLE RIVER, CA 95456        ACCOUNT NO.: NOT AVAILABLE


3.5835 BROWN, BARBARA                            VARIOUS                              Litigation              UNDETERMINED
       573 SWANTON RD
       DAVENPORT, CA 95017           ACCOUNT NO.: NOT AVAILABLE


3.5836 BROWN, BEVERLEY                           VARIOUS                              Litigation              UNDETERMINED
       412 EL PORTAL DRIVE
       SHELL BEACH, CA 93449         ACCOUNT NO.: NOT AVAILABLE


3.5837 BROWN, BRYAN                              VARIOUS                              Litigation              UNDETERMINED
       2300 PICTORIA DRIVE
       BAKERSFIELD, CA 93306         ACCOUNT NO.: NOT AVAILABLE


3.5838 BROWN, CANDACE                            VARIOUS                              Litigation              UNDETERMINED
       11080 PALOMINO CT.
       AUBURN, CA 95603              ACCOUNT NO.: NOT AVAILABLE


3.5839 BROWN, CARL                               VARIOUS                              Litigation              UNDETERMINED
       2109 W. BULLARD, SUITE 121
       FRESNO, CA 93711              ACCOUNT NO.: NOT AVAILABLE


3.5840 BROWN, CIENNA                             VARIOUS                              Litigation              UNDETERMINED
       P.O.BOX 632
       PINE GROVE, CA 95665          ACCOUNT NO.: NOT AVAILABLE


3.5841 BROWN, CYNTHIA                            VARIOUS                              Litigation              UNDETERMINED
       CA
                                     ACCOUNT NO.: NOT AVAILABLE


3.5842 BROWN, DANEVE                             VARIOUS                              Litigation              UNDETERMINED
       4361 EL DORADO RD
       PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.5843 BROWN, DARIO/DENISSE                      VARIOUS                              Litigation              UNDETERMINED
       4643 RISHELL CT
       CONCORD, CA 94521             ACCOUNT NO.: NOT AVAILABLE




                                            Page 539 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 539
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5844 BROWN, DAVID                             VARIOUS                              Litigation              UNDETERMINED
       1951 KING OF THE MOUNTAIN
       RD                           ACCOUNT NO.: NOT AVAILABLE
       POLLOCK PINES, CA 95726


3.5845 BROWN, DAVID                             VARIOUS                              Litigation              UNDETERMINED
       2780 ALDER DR
       CAMINO, CA 95709             ACCOUNT NO.: NOT AVAILABLE


3.5846 BROWN, DAVID                             VARIOUS                              Litigation              UNDETERMINED
       2962 SALLY COURT
       SANTA CLARA, CA 95051        ACCOUNT NO.: NOT AVAILABLE


3.5847 BROWN, DESIREE                           VARIOUS                              Litigation              UNDETERMINED
       24436 DAPPLE GREY LANE
       SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.5848 BROWN, DUANE                             VARIOUS                              Litigation              UNDETERMINED
       559 16TH ST
       402                          ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94612


3.5849 BROWN, ELISSA                            VARIOUS                              Litigation              UNDETERMINED
       32485 ROAD 228
       NORTHFORK, CA                ACCOUNT NO.: NOT AVAILABLE


3.5850 BROWN, GRETCHEN                          VARIOUS                              Litigation              UNDETERMINED
       11120 LAKE BLVD
       FELTON, CA 95018             ACCOUNT NO.: NOT AVAILABLE


3.5851 BROWN, JACKIE                            VARIOUS                              Litigation              UNDETERMINED
       50913 CEDAR RIDGE CIRCLE N
       OAKHURST, CA 93644           ACCOUNT NO.: NOT AVAILABLE


3.5852 BROWN, JAMES                             VARIOUS                              Litigation              UNDETERMINED
       711 SUNSET DR
       PARADISE, CA 95969           ACCOUNT NO.: NOT AVAILABLE


3.5853 BROWN, JAMIE                             VARIOUS                              Litigation              UNDETERMINED
       131 LU RAY DRIVE
       LOS GATOS, CA 95032          ACCOUNT NO.: NOT AVAILABLE


3.5854 BROWN, JEANETTE                          VARIOUS                              Litigation              UNDETERMINED
       P.O.BOX 3122
       MOSS BEACH, CA 94038         ACCOUNT NO.: NOT AVAILABLE




                                           Page 540 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 540
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5855 BROWN, JUDY                              VARIOUS                              Litigation              UNDETERMINED
       1421 HOAG AVE
       SANGER, CA 93657             ACCOUNT NO.: NOT AVAILABLE


3.5856 BROWN, KAREN                             VARIOUS                              Litigation              UNDETERMINED
       1284 W SHAW AVE STE 101
       1163 HIGHWAY 41              ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93711


3.5857 BROWN, KELLIN                            VARIOUS                              Litigation              UNDETERMINED
       17590 WINTERHAVEN RD.
       SONORA, CA 95370             ACCOUNT NO.: NOT AVAILABLE


3.5858 BROWN, KRISTEN                           VARIOUS                              Litigation              UNDETERMINED
       16725 BUNNY LN
       ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.5859 BROWN, MARLENE                           VARIOUS                              Litigation              UNDETERMINED
       1830 NOMARK COURT
       SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.5860 BROWN, MARY                              VARIOUS                              Litigation              UNDETERMINED
       5463 KATHY WAY
       LIVERMORE, CA 94550          ACCOUNT NO.: NOT AVAILABLE


3.5861 BROWN, MAURICE                           VARIOUS                              Litigation              UNDETERMINED
       3640 BUENA VISTA DR
       SHINGLE SPRINGS, CA 95682    ACCOUNT NO.: NOT AVAILABLE


3.5862 BROWN, MILLIE                            VARIOUS                              Litigation              UNDETERMINED
       1140 N CEDAR ST
       APT 2                        ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95926


3.5863 BROWN, MIRIAM                            VARIOUS                              Litigation              UNDETERMINED
       3838 LAKESHORE BLVD
       NICE, CA 95464               ACCOUNT NO.: NOT AVAILABLE


3.5864 BROWN, RACHELLE                          VARIOUS                              Litigation              UNDETERMINED
       185 NEY ST
       SAN FRANCISCO, CA 94112      ACCOUNT NO.: NOT AVAILABLE


3.5865 BROWN, RAY                               VARIOUS                              Litigation              UNDETERMINED
       5960 LAIRD RD
       LOOMIS, CA 95650             ACCOUNT NO.: NOT AVAILABLE




                                           Page 541 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 541
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5866 BROWN, RAYNA                              VARIOUS                              Litigation              UNDETERMINED
       994 MENLO AVENUE
       MENLO PARK, CA 94025          ACCOUNT NO.: NOT AVAILABLE


3.5867 BROWN, REBECCA                            VARIOUS                              Litigation              UNDETERMINED
       19387 PONDEROSA DRIVE
       PIONEER, CA 95666             ACCOUNT NO.: NOT AVAILABLE


3.5868 BROWN, ROBERT                             VARIOUS                              Litigation              UNDETERMINED
       3214 SUNSET LANE
       ANTIOCH, CA 94509             ACCOUNT NO.: NOT AVAILABLE


3.5869 BROWN, SEPTEMBER                          VARIOUS                              Litigation              UNDETERMINED
       6967 WOODPECKER LANE
       SHINGLETOWN, CA 96088         ACCOUNT NO.: NOT AVAILABLE


3.5870 BROWN, SHERRY                             VARIOUS                              Litigation              UNDETERMINED
       9 EDITH CT
       NAPA, CA 94558                ACCOUNT NO.: NOT AVAILABLE


3.5871 BROWN, STEVE                              VARIOUS                              Litigation              UNDETERMINED
       10550 WOODSIDE DR.
       FORESTVILLE, CA 95436         ACCOUNT NO.: NOT AVAILABLE


3.5872 BROWN, TABITHA                            VARIOUS                              Litigation              UNDETERMINED
       1084 LIGHTHOUSE AVE
       PACIFIC GROVE, CA 93950       ACCOUNT NO.: NOT AVAILABLE


3.5873 BROWN, TERRI                              VARIOUS                              Litigation              UNDETERMINED
       6278 PURPLE HILLS DRIVE
       SAN JOSE, CA 95119            ACCOUNT NO.: NOT AVAILABLE


3.5874 BROWN, TEYA                               VARIOUS                              Litigation              UNDETERMINED
       1700 MENDOCINO ST.
       RICHMOND, CA 94804            ACCOUNT NO.: NOT AVAILABLE


3.5875 BROWNE, LAURIE                            VARIOUS                              Litigation              UNDETERMINED
       4050 BUSKE HILL DRIVE
       UKIAH, CA 95482               ACCOUNT NO.: NOT AVAILABLE


3.5876 BROWNE, PAULA                             VARIOUS                              Litigation              UNDETERMINED
       765 GLENHAVEN PL
       NIPOMO, CA 93444              ACCOUNT NO.: NOT AVAILABLE


3.5877 BROWNELL, ROGER                           VARIOUS                              Litigation              UNDETERMINED
       2039 WINDWARD POINT
       DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


                                            Page 542 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 542
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5878 BROWNING CONTRACTORS INC-                VARIOUS                              Litigation              UNDETERMINED
       ACREE, HEATHER
       2914 N ARGYLE AVE            ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


3.5879 BROWNING CONTRACTORS INC-                VARIOUS                              Litigation              UNDETERMINED
       ACREE, HEATHER
       2914 N ARGYLE AVE            ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


3.5880 BROWNING CONTRACTORS INC-                VARIOUS                              Litigation              UNDETERMINED
       ACREE, HEATHER
       2914 N ARGYLE AVE            ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


3.5881 BROWNING CONTRACTORS INC-                VARIOUS                              Litigation              UNDETERMINED
       ACREE, HEATHER
       2914 N ARGYLE AVE            ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


3.5882 BROWNING CONTRACTORS INC-                VARIOUS                              Litigation              UNDETERMINED
       ACREE, HEATHER
       2914 N ARGYLE AVE            ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


3.5883 BROWNING CONTRACTORS,                    VARIOUS                              Litigation              UNDETERMINED
       INC.-JOHNSON, TARAH
       2914 N. ARGYLE AVE.          ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


3.5884 BROWNING CONTRACTORS,                    VARIOUS                              Litigation              UNDETERMINED
       INC.-JOHNSON, TARAH
       2914 N. ARGYLE AVE.          ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


3.5885 BROWNING CONTRACTORS,                    VARIOUS                              Litigation              UNDETERMINED
       INC.-JOHNSON, TARAH
       2914 N. ARGYLE AVE.          ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


3.5886 BROWNING CONTRACTORS,                    VARIOUS                              Litigation              UNDETERMINED
       INC.-JOHNSON, TARAH
       2914 N. ARGYLE AVE.          ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


3.5887 BROWNING CONTRACTORS,                    VARIOUS                              Litigation              UNDETERMINED
       INC.-JOHNSON, TARAH
       2914 N. ARGYLE AVE.          ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93727


                                           Page 543 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 543
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5888 BROWNING, DARLA                          VARIOUS                              Litigation              UNDETERMINED
       15615 CHARTER OAK BLV
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.5889 BROWNING, DARLA                          VARIOUS                              Litigation              UNDETERMINED
       15615 CHARTER OAK BLVD
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.5890 BROWNING, MICHELE                        VARIOUS                              Litigation              UNDETERMINED
       1432 SOLANO DR.
       SANTA ROSA, CA 95404         ACCOUNT NO.: NOT AVAILABLE


3.5891 BRUBECK, ALAN                            VARIOUS                              Litigation              UNDETERMINED
       2220 WALNUT STREET
       SUTTER, CA 95982             ACCOUNT NO.: NOT AVAILABLE


3.5892 BRUCE FRITZ, NANCY FRITZ                 VARIOUS                              Litigation              UNDETERMINED
       MARY ALEXANDER, BRENDAN
       WAY, CATALINA MUNOZ          ACCOUNT NO.: NOT AVAILABLE
       44 MONTGOMERY STREET
       SUITE 1303
       SAN FRANCISCO, CA 94104


3.5893 BRUCE FRITZ, NANCY FRITZ                 VARIOUS                              Litigation              UNDETERMINED
       BOBBY THOMPSON
       708 AIRPORT BLVD             ACCOUNT NO.: NOT AVAILABLE
       SUITE 168
       BURLINGAME, CA 94010


3.5894 BRUCE, BARBARA                           VARIOUS                              Litigation              UNDETERMINED
       50322 RD 20
       O'NEALS, CA 93645            ACCOUNT NO.: NOT AVAILABLE


3.5895 BRUCE, DALE                              VARIOUS                              Litigation              UNDETERMINED
       1727 11TH ST
       LOS OSOS, CA 93402           ACCOUNT NO.: NOT AVAILABLE


3.5896 BRUCE, JASON                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 288
       14356 E LIBERTY ROAD         ACCOUNT NO.: NOT AVAILABLE
       GALT, CA 95237


3.5897 BRUCE, JOHN                              VARIOUS                              Litigation              UNDETERMINED
       5394 TIP TOP ROAD
       MARIPOSA, CA 95338           ACCOUNT NO.: NOT AVAILABLE


3.5898 BRUCE, JOYCE                             VARIOUS                              Litigation              UNDETERMINED
       720 TATUM AVE.
       GILROY, CA 95020             ACCOUNT NO.: NOT AVAILABLE

                                           Page 544 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 544
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5899 BRUGALETTA, JOHN & LESLIE                VARIOUS                              Litigation              UNDETERMINED
       1751 KIT CARSON CIRCLE
       1053 CATALPA WAY, PETALUMA,   ACCOUNT NO.: NOT AVAILABLE
       CA., 94954
       ARNOLD, CA 95223


3.5900 BRUGGEMAN, MATTHEW                       VARIOUS                              Litigation              UNDETERMINED
       PO BOX 502
       MI WUK VILLLAGE, CA 95346     ACCOUNT NO.: NOT AVAILABLE


3.5901 BRUINGTON, PATTY                         VARIOUS                              Litigation              UNDETERMINED
       6834 TUSTIN RD
       PRUNEDALE, CA 93907           ACCOUNT NO.: NOT AVAILABLE


3.5902 BRUMBAUGH/FARMERS, DORIAN            VARIOUS                                  Litigation              UNDETERMINED
       P.O. BOX 268992
       OKLAHOMA CITY, CA 73126-8892 ACCOUNT NO.: NOT AVAILABLE


3.5903 BRUMFIELD, EDGAR                         VARIOUS                              Litigation              UNDETERMINED
       5021 WARM SPRINGS RD
       GLEN ELLEN, CA 95442          ACCOUNT NO.: NOT AVAILABLE


3.5904 BRUMFIELD, PAUL                          VARIOUS                              Litigation              UNDETERMINED
       24764 STATE HIGHWAY 49
       AUBURN, CA 95602              ACCOUNT NO.: NOT AVAILABLE


3.5905 BRUNER JR., GEORGE                       VARIOUS                              Litigation              UNDETERMINED
       PO BOX 173
       NICE, CA 95464                ACCOUNT NO.: NOT AVAILABLE


3.5906 BRUNETTI, BATTISTA                       VARIOUS                              Litigation              UNDETERMINED
       4615 HARBORD DRIVE
       OAKLAND, CA 94618             ACCOUNT NO.: NOT AVAILABLE


3.5907 BRUNO, JOSE ANTONIO                      VARIOUS                              Litigation              UNDETERMINED
       2034 N MAIN ST APT 5
       SALINAS, CA 93906             ACCOUNT NO.: NOT AVAILABLE


3.5908 BRUSCHI, MAURO                           VARIOUS                              Litigation              UNDETERMINED
       1404 LINCOLN AVE
       BURLINGAME, CA 94010          ACCOUNT NO.: NOT AVAILABLE


3.5909 BRYANT, IRENE                            VARIOUS                              Litigation              UNDETERMINED
       P.O,.BOX 74
       FERNDALE, CA 95536            ACCOUNT NO.: NOT AVAILABLE




                                           Page 545 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 545
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.5910 BRYCE, ALAN                              VARIOUS                              Litigation              UNDETERMINED
       2855 STATE HIGHWAY 49 SOUTH
       MARIPOSA, CA 95338            ACCOUNT NO.: NOT AVAILABLE


3.5911 BRYCE, MARK                              VARIOUS                              Litigation              UNDETERMINED
       1713 BROMPTON ST
       PETALUMA, CA 94954            ACCOUNT NO.: NOT AVAILABLE


3.5912 BRYON, TAMSEN                            VARIOUS                              Litigation              UNDETERMINED
       7001 LA MESA LN
       SOMERSET, CA 95684            ACCOUNT NO.: NOT AVAILABLE


3.5913 BRYSON, LARRY                            VARIOUS                              Litigation              UNDETERMINED
       450 SUTTER SUITE 1723
       SAN FRANCISCO, CA 94108       ACCOUNT NO.: NOT AVAILABLE


3.5914 BUBAR, SHANNON                           VARIOUS                              Litigation              UNDETERMINED
       100 REVERE CT.
       VACAVILLE, CA 95687           ACCOUNT NO.: NOT AVAILABLE


3.5915 BUCHANAN AUTO ELECTRIC-                  VARIOUS                              Litigation              UNDETERMINED
       ANDREOTTI, JARED
       2300 MANDELA PKWY             ACCOUNT NO.: NOT AVAILABLE
       OAKLAND, CA 94607


3.5916 BUCHANAN, JUSTIN                         VARIOUS                              Litigation              UNDETERMINED
       4800 NORDIC DR.
       APT B                         ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93309


3.5917 BUCHANAN, JUSTIN                         VARIOUS                              Litigation              UNDETERMINED
       3626 BOSWELLIA DR.
       BAKERSFIELD, CA 93311         ACCOUNT NO.: NOT AVAILABLE


3.5918 BUCHANAN, WILLIAM                        VARIOUS                              Litigation              UNDETERMINED
       6380 SADDLE TRL
       ANDERSON, CA 96007            ACCOUNT NO.: NOT AVAILABLE


3.5919 BUCHE, MARY                              VARIOUS                              Litigation              UNDETERMINED
       28620 HERRING CREEK LANE
       P.O. BOX 1280, PINECREST      ACCOUNT NO.: NOT AVAILABLE
       STRAWBERRY, CA 95364


3.5920 BUCK, ELYSIA                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 211
       AMADOR CITY, CA 95601         ACCOUNT NO.: NOT AVAILABLE




                                           Page 546 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 546
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5921 BUCKELS, CHRISTOPHER                     VARIOUS                              Litigation              UNDETERMINED
       39 APPIAN WAY
       UNIT D                       ACCOUNT NO.: NOT AVAILABLE
       SOUTH SAN FRANCISCO, CA
       94080


3.5922 BUCKLEY, MARINA                          VARIOUS                              Litigation              UNDETERMINED
       1808 CARVER ST
       BAKERSFIELD, CA 93307        ACCOUNT NO.: NOT AVAILABLE


3.5923 BUCKNER, WILL                            VARIOUS                              Litigation              UNDETERMINED
       LAW OFFICES OF STEVEN D.
       HOFFMAN                      ACCOUNT NO.: NOT AVAILABLE
       563 SOUTH MURPHY AVE.
       AVE., SUNNYVALE, CA 94086


3.5924 BUCNYTE, JOLITA                          VARIOUS                              Litigation              UNDETERMINED
       P.O.BOX 6443
       CARMEL, CA 93921             ACCOUNT NO.: NOT AVAILABLE


3.5925 BUDDERMAN, MARVIN                        VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 515
       AMADOR CITY, CA 95601        ACCOUNT NO.: NOT AVAILABLE


3.5926 BUDINKO, ROBERT                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 462
       7401 SPRING VALLEY ROAD      ACCOUNT NO.: NOT AVAILABLE
       POLLOCK PINES, CA 95726


3.5927 BUECHLER, ANEL                           VARIOUS                              Litigation              UNDETERMINED
       PO BOX 571
       COBB, CA 95426               ACCOUNT NO.: NOT AVAILABLE


3.5928 BUENA LANE PARTNERS &                    VARIOUS                              Litigation              UNDETERMINED
       BLUESTEM BRASSERIE, ADAM
       JED                          ACCOUNT NO.: NOT AVAILABLE
       1 YERBA BUENA LANE
       SAN FRANCISCO, CA 94103


3.5929 BUENA VISTA ENERGY, LLC-                 VARIOUS                              Litigation              UNDETERMINED
       MADDOCK, BRYAN
       6688 N. CENTRAL EXPY         ACCOUNT NO.: NOT AVAILABLE
       500
       DALLAS, CA 75206


3.5930 BUENO, MONICA                            VARIOUS                              Litigation              UNDETERMINED
       4500 CHAFFIN RD
       MCKINLEYVILLE, CA 95519      ACCOUNT NO.: NOT AVAILABLE



                                           Page 547 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 547
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5931 BUENROSTRO, ALMA                          VARIOUS                              Litigation              UNDETERMINED
       4614 MARTIN AVE
       SANTA MARIA, CA 93455         ACCOUNT NO.: NOT AVAILABLE


3.5932 BUI, THE                                  VARIOUS                              Litigation              UNDETERMINED
       4984 PAGE MILL DR
       SAN JOSE, CA 95111            ACCOUNT NO.: NOT AVAILABLE


3.5933 BULL, NICOLE                              VARIOUS                              Litigation              UNDETERMINED
       16917 SANTA BARBARA DR
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.5934 BULLARD, LINDA                            VARIOUS                              Litigation              UNDETERMINED
       101 MADRONE AVE
       LARKSPUR, CA 94939            ACCOUNT NO.: NOT AVAILABLE


3.5935 BULLETSET, THOMAS                         VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 1883
       DISCOVERY BAY, CA 94505       ACCOUNT NO.: NOT AVAILABLE


3.5936 BULLOCK, KRISTINA                         VARIOUS                              Litigation              UNDETERMINED
       19811 ALMADEN ROAD
       SAN JOSE, CA 95120            ACCOUNT NO.: NOT AVAILABLE


3.5937 BUNCH, LINDA                              VARIOUS                              Litigation              UNDETERMINED
       38 E ACACIA ST
       SALINAS, CA 93901             ACCOUNT NO.: NOT AVAILABLE


3.5938 BUNDOO KHAN, SHABANA                      VARIOUS                              Litigation              UNDETERMINED
       HAKIM
       3915 WASHINGTON BLVD          ACCOUNT NO.: NOT AVAILABLE
       FREMONT, CA 94538


3.5939 BUONA TAVOLA-FABBRETTI,                   VARIOUS                              Litigation              UNDETERMINED
       ANDREA
       1037 MONTEREY STREET          ACCOUNT NO.: NOT AVAILABLE
       SAN LUIS OBISPO, CA 93401


3.5940 BUONO, AMY                                VARIOUS                              Litigation              UNDETERMINED
       19914 OLD OREGON TRL N
       REDDING, CA 96003             ACCOUNT NO.: NOT AVAILABLE


3.5941 BURANIS, JEREMY                    VARIOUS                                     Litigation              UNDETERMINED
       PO BOX 24
       MONTGOMERY CREEK, CA 96065 ACCOUNT NO.: NOT AVAILABLE




                                            Page 548 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 548
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5942 BURBANK HOUSING                          VARIOUS                              Litigation              UNDETERMINED
       MANAGEMENT-STRIBLING,
       SANDRA                       ACCOUNT NO.: NOT AVAILABLE
       790 SONOMA AVE
       SANTA ROSA, CA 95404


3.5943 BURCH, JOE                               VARIOUS                              Litigation              UNDETERMINED
       185 S 15TH ST
       SAN JOSE, CA 95112           ACCOUNT NO.: NOT AVAILABLE


3.5944 BURCHENAL, JOSEPH                        VARIOUS                              Litigation              UNDETERMINED
       882 PRESIDIO AVE
       SAN FRANCISCO, CA 94115      ACCOUNT NO.: NOT AVAILABLE


3.5945 BURCHILL, MARK                           VARIOUS                              Litigation              UNDETERMINED
       2529 CABALLO COURT
       SANTA ROSA, CA 95401         ACCOUNT NO.: NOT AVAILABLE


3.5946 BURDEN, STEVEN                           VARIOUS                              Litigation              UNDETERMINED
       4030 MORA LANE
       PEBBLE BEACH, CA 93953       ACCOUNT NO.: NOT AVAILABLE


3.5947 BURDICK, MELISSA                         VARIOUS                              Litigation              UNDETERMINED
       8516 PARDINI PL
       VALLEY SPRINGS, CA 95252     ACCOUNT NO.: NOT AVAILABLE


3.5948 BURFORD RANCH                            VARIOUS                              Litigation              UNDETERMINED
       1443 W SAMPLE AVE
       FRESNO, CA 93711             ACCOUNT NO.: NOT AVAILABLE


3.5949 BURFORD RANCH, METER #                   VARIOUS                              Litigation              UNDETERMINED
       1009515943
       1443 W SAMPLE AVE            ACCOUNT NO.: NOT AVAILABLE
       NE NE NE 9 16 15
       FRESNO, CA 93711


3.5950 BURFORD RANCH, SW NE 9 16                VARIOUS                              Litigation              UNDETERMINED
       15
       1443 WEST SAMPLE AVENUE      ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93711


3.5951 BURFORD RANCH, SW NE 9 16                VARIOUS                              Litigation              UNDETERMINED
       15
       1443 WEST SAMPLE AVENUE      ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93711




                                           Page 549 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 549
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5952 BURFORD RANCH, SW NE 9 16                VARIOUS                              Litigation              UNDETERMINED
       15
       1443 WEST SAMPLE AVENUE      ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93711


3.5953 BURGAN, JAMES                            VARIOUS                              Litigation              UNDETERMINED
       20135 HWY 26
       WEST POINT, CA 95255         ACCOUNT NO.: NOT AVAILABLE


3.5954 BURGER, ROBERT & MARY                    VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 336
       IGO, CA 96047                ACCOUNT NO.: NOT AVAILABLE


3.5955 BURGESS PEDIATRICS, TENANT-         VARIOUS                                   Litigation              UNDETERMINED
       BENAK, LAURA
       401 BURGESS DR              ACCOUNT NO.: NOT AVAILABLE
       STE B
       MENLO PARK, CA 94025


3.5956 BURGESS, HOLLY                           VARIOUS                              Litigation              UNDETERMINED
       16440 PLATEAU CIR
       REDDING, CA 96001            ACCOUNT NO.: NOT AVAILABLE


3.5957 BURGESS, JR., DONALD                     VARIOUS                              Litigation              UNDETERMINED
       50829 ROAD 220
       OAKHURST, CA 93644           ACCOUNT NO.: NOT AVAILABLE


3.5958 BURGESS, KENNETH & PATRICIA         VARIOUS                                   Litigation              UNDETERMINED
       2830 GREENWOOD AVE.
       MORRO BAY, CA 93442         ACCOUNT NO.: NOT AVAILABLE


3.5959 BURGESS, MONTY                           VARIOUS                              Litigation              UNDETERMINED
       88 E HOLLAND
       FRESNO, CA 93704             ACCOUNT NO.: NOT AVAILABLE


3.5960 BURGESS, ROXANE                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1111
       PIONEER, CA 95666            ACCOUNT NO.: NOT AVAILABLE


3.5961 BURGESS, VICTORIA                        VARIOUS                              Litigation              UNDETERMINED
       1505 KIRKER PASS RD
       260                          ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94521


3.5962 BURGOS, RAMONA                           VARIOUS                              Litigation              UNDETERMINED
       255 E BOLOVAR STREET 88
       SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE



                                           Page 550 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 550
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5963 BURKE JR., RICHARD                       VARIOUS                              Litigation              UNDETERMINED
       6250 N. FRESNO STREET
       513 W. FEDORA                ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93710


3.5964 BURKE WOODWARD, EILEEN                   VARIOUS                              Litigation              UNDETERMINED
       369 STRAWBERRY CANYON RD
       ROYAL OAKS, CA 95076         ACCOUNT NO.: NOT AVAILABLE


3.5965 BURKE, ANDREA                            VARIOUS                              Litigation              UNDETERMINED
       1309 DRUID ISLE RD
       MAITLAND, CA 32751           ACCOUNT NO.: NOT AVAILABLE


3.5966 BURKE, EDNA                              VARIOUS                              Litigation              UNDETERMINED
       1381 PINON AVENUE
       ANDERSON, CA 96007           ACCOUNT NO.: NOT AVAILABLE


3.5967 BURKE, JAMES                             VARIOUS                              Litigation              UNDETERMINED
       998 VIA PALO ALTO
       APTOS, CA 95003              ACCOUNT NO.: NOT AVAILABLE


3.5968 BURKE, TERESA                            VARIOUS                              Litigation              UNDETERMINED
       13700 SANTA LUCIA ROAD
       ATASCADERO, CA 93422         ACCOUNT NO.: NOT AVAILABLE


3.5969 BURKE, ZANE                              VARIOUS                              Litigation              UNDETERMINED
       104 LILAC LN
       BREA, CA 92823               ACCOUNT NO.: NOT AVAILABLE


3.5970 BURKHART, SALLY                          VARIOUS                              Litigation              UNDETERMINED
       482 NOTTINGHAM WAY
       CAMPBELL, CA 95008           ACCOUNT NO.: NOT AVAILABLE


3.5971 BURLEIGH, KAITLIN                        VARIOUS                              Litigation              UNDETERMINED
       17230 LITTLE BIT LN
       COTTONWOOD, CA 96022         ACCOUNT NO.: NOT AVAILABLE


3.5972 BURLEY, CIARRA                           VARIOUS                              Litigation              UNDETERMINED
       9 EAGLE CREST ROAD
       OROVILLE, CA 95966           ACCOUNT NO.: NOT AVAILABLE


3.5973 BURLINGAME CHAMBER OF                    VARIOUS                              Litigation              UNDETERMINED
       COMMERCE, GEORGETTE
       BALOPIELOS                   ACCOUNT NO.: NOT AVAILABLE
       417 CALIFORNIA DRIVE
       BURLINGAME, CA 94010




                                           Page 551 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 551
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.5974 BURNAM, JENNIFER                          VARIOUS                              Litigation              UNDETERMINED
       1819 BUTTNER COURT
       PLEASANT HILL, CA 94523       ACCOUNT NO.: NOT AVAILABLE


3.5975 BURNETT, GUILLERMO                        VARIOUS                              Litigation              UNDETERMINED
       2424 BURLWOOD DR
       MODESTO, CA 95355             ACCOUNT NO.: NOT AVAILABLE


3.5976 BURNETT, LEE                              VARIOUS                              Litigation              UNDETERMINED
       2753 CORNELIUS DR
       SAN PABLO, CA 94806           ACCOUNT NO.: NOT AVAILABLE


3.5977 BURNETTE, RALPH                           VARIOUS                              Litigation              UNDETERMINED
       6105 FRIANT DRIVE
       BAKERSFIELD, CA 93309         ACCOUNT NO.: NOT AVAILABLE


3.5978 BURNEY, TRUDI AND RAY                     VARIOUS                              Litigation              UNDETERMINED
       13210 VIA MADRONAS DRIVE
       SARATOGA, CA 95070            ACCOUNT NO.: NOT AVAILABLE


3.5979 BURNEZKY, DEBRA                           VARIOUS                              Litigation              UNDETERMINED
       8814 A SODA BAY ROAD
       KELSEYVILLE, CA 95451         ACCOUNT NO.: NOT AVAILABLE


3.5980 BURNHAM, BONNIE                           VARIOUS                              Litigation              UNDETERMINED
       107 NORTHWOOD COMMONS
       PLACE                         ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95973


3.5981 BURNOR, PAMELA                            VARIOUS                              Litigation              UNDETERMINED
       2733 CORMORANT CT
       UNION CITY, CA 94587          ACCOUNT NO.: NOT AVAILABLE


3.5982 BURNS, DEXTER V. PG&E                     VARIOUS                              Litigation              UNDETERMINED
       593 ADELINE AVENUE
       SAN JOSE, CA 95136            ACCOUNT NO.: NOT AVAILABLE


3.5983 BURNS, DWAYNE                             VARIOUS                              Litigation              UNDETERMINED
       59511 CASCADEL DR
       NORTH FORK, CA 93643          ACCOUNT NO.: NOT AVAILABLE


3.5984 BURNS, JORDAN                             VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1030
       SEBASTOPOL, CA 95473          ACCOUNT NO.: NOT AVAILABLE




                                            Page 552 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 552
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5985 BURNS, KATHY                             VARIOUS                              Litigation              UNDETERMINED
       6694 PALOVERDE RD
       CASTRO VALLEY, CA 94552      ACCOUNT NO.: NOT AVAILABLE


3.5986 BURNS, MIKE                              VARIOUS                              Litigation              UNDETERMINED
       290 E SAN MARTIN AVE
       SAN MARTIN, CA 95046         ACCOUNT NO.: NOT AVAILABLE


3.5987 BURNS, ROBERT                            VARIOUS                              Litigation              UNDETERMINED
       370 ARBOR ST
       SAN FRANCISCO, CA 94131      ACCOUNT NO.: NOT AVAILABLE


3.5988 BURROLA, LINDA                           VARIOUS                              Litigation              UNDETERMINED
       1872 RIVER RANCH DRIVE
       SANTA MARIA, CA 93454        ACCOUNT NO.: NOT AVAILABLE


3.5989 BURROUGHS, WILLIAM                       VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 1663
       2091 RACOON TRAIL            ACCOUNT NO.: NOT AVAILABLE
       POLLOCK PINES, CA 95726


3.5990 BURROUS-SHARP, KATHRYN                   VARIOUS                              Litigation              UNDETERMINED
       330 PACHECO AVE
       SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.5991 BURT, SHERYL                             VARIOUS                              Litigation              UNDETERMINED
       9 BRIDGEHAMPTON PLACE
       SACRAMENTO, CA 95835         ACCOUNT NO.: NOT AVAILABLE


3.5992 BURTON, CLARK                            VARIOUS                              Litigation              UNDETERMINED
       3928 LIGHTHOUSE PL
       DISCOVERY BAY, CA 94505      ACCOUNT NO.: NOT AVAILABLE


3.5993 BURTON, KENNETH                          VARIOUS                              Litigation              UNDETERMINED
       9760 N ALPINE RD
       STOCKTON, CA 95212           ACCOUNT NO.: NOT AVAILABLE


3.5994 BURTON, NOAH                             VARIOUS                              Litigation              UNDETERMINED
       15809 PIONEER CREEK ROAD
       PIONEER, CA 95666            ACCOUNT NO.: NOT AVAILABLE


3.5995 BURTS, ANGELA                            VARIOUS                              Litigation              UNDETERMINED
       2222 W. HOLLAND AVE.
       FRESNO, CA 93705             ACCOUNT NO.: NOT AVAILABLE




                                           Page 553 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 553
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.5996 BUSCH, ANHEUSER                          VARIOUS                              Litigation              UNDETERMINED
       3101 BUSCH DR.
       ATTN. BEN RUTLEDGE           ACCOUNT NO.: NOT AVAILABLE
       FAIRFIELD, CA 94534


3.5997 BUSH, LORI                               VARIOUS                              Litigation              UNDETERMINED
       16911 EL RANCHO WAY
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.5998 BUSHNELL, DAVID                          VARIOUS                              Litigation              UNDETERMINED
       5255 DOUGLAS BLVD
       4485 SOUTH BREWER ROAD,      ACCOUNT NO.: NOT AVAILABLE
       PLEASANT GROVE
       GRANITE BAY, CA 95746


3.5999 BUSINESS PARK PLAZA-                     VARIOUS                              Litigation              UNDETERMINED
       BOYNTON, BUTCH
       5401 BUSINESS PARK SOUTH     ACCOUNT NO.: NOT AVAILABLE
       SUITE B
       BAKERSFIELD, CA 93309


3.6000 BUSKIRK, MAYNARD                         VARIOUS                              Litigation              UNDETERMINED
       2999 LAUGHLIN RD.
       WINDSOR, CA 95492            ACCOUNT NO.: NOT AVAILABLE


3.6001 BUSSINGER, ROBERT                        VARIOUS                              Litigation              UNDETERMINED
       PO BOX 221940
       CARMEL, CA 93922             ACCOUNT NO.: NOT AVAILABLE


3.6002 BUSTOS, CELIA                            VARIOUS                              Litigation              UNDETERMINED
       52 RIVER ROO ALPAINE #3
       GAONZALEZ, CA 93926          ACCOUNT NO.: NOT AVAILABLE


3.6003 BUSTOS, ROSE                             VARIOUS                              Litigation              UNDETERMINED
       133 OAKES BLVD
       SAN LEANDRO, CA 94577        ACCOUNT NO.: NOT AVAILABLE


3.6004 BUSUTTIL, LAURA                          VARIOUS                              Litigation              UNDETERMINED
       1681 PORTACOVE PLACE
       MANTECA, CA 95336            ACCOUNT NO.: NOT AVAILABLE


3.6005 BUSY BEE BOOKKEEPING-                    VARIOUS                              Litigation              UNDETERMINED
       GUTIERREZ, YOLANDA
       2230 DRACENA STREET          ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93304


3.6006 BUTCHER, MATILENE                        VARIOUS                              Litigation              UNDETERMINED
       5490 CRITTENDEN ST
       OAKLAND, CA 94601            ACCOUNT NO.: NOT AVAILABLE

                                           Page 554 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 554
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.6007 BUTHMANN, REX                             VARIOUS                              Litigation              UNDETERMINED
       20094 & 22078 TUOLUMNE ROAD
       TWAIN HARTE, CA 95376         ACCOUNT NO.: NOT AVAILABLE


3.6008 BUTLER WILSON, CORY                       VARIOUS                              Litigation              UNDETERMINED
       2079 CALDER COURT
       FAIRFIELD, CA 94533           ACCOUNT NO.: NOT AVAILABLE


3.6009 BUTLER, DIANE & JIM                       VARIOUS                              Litigation              UNDETERMINED
       23799 MONTEREY SALINAS
       HIGHWAY #12                   ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93908


3.6010 BUTLER, JOHN                              VARIOUS                              Litigation              UNDETERMINED
       4128 SIERRA SPRINGS DR
       POLLOCK PINES, CA 95726       ACCOUNT NO.: NOT AVAILABLE


3.6011 BUTLER, MIKE                              VARIOUS                              Litigation              UNDETERMINED
       5575 HIGHWAY 49 N # B
       MARIPOSA, CA 95338            ACCOUNT NO.: NOT AVAILABLE


3.6012 BUTLER, RAMONA                            VARIOUS                              Litigation              UNDETERMINED
       182 WILLIAM WAY
       PITTSBURG, CA 94565-4859      ACCOUNT NO.: NOT AVAILABLE


3.6013 BUTLER, RUSSELL                           VARIOUS                              Litigation              UNDETERMINED
       19488 LITTLE VALLEY DRIVE
       COTTONWOOD, CA 96022          ACCOUNT NO.: NOT AVAILABLE


3.6014 BUTLER, SUSAN A                           VARIOUS                              Litigation              UNDETERMINED
       2875 HERMOSA CRT
       CAMINO, CA 95709              ACCOUNT NO.: NOT AVAILABLE


3.6015 BUTTERCUP GRILL AND BAR,                  VARIOUS                              Litigation              UNDETERMINED
       BEN SHAHVAR
       4301 CLAYTON ROAD             ACCOUNT NO.: NOT AVAILABLE
       CONCORD, CA 94521


3.6016 BUTTERWORTH, CHARLES                      VARIOUS                              Litigation              UNDETERMINED
       1620 MARILANN CT
       ARCATA, CA 95521              ACCOUNT NO.: NOT AVAILABLE


3.6017 BUTZBACH, CAROL                           VARIOUS                              Litigation              UNDETERMINED
       16100 QUAIL TRAIL
       CLEARLAKE OAKS, CA 95423      ACCOUNT NO.: NOT AVAILABLE




                                            Page 555 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 555
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.6018 BUZON, JUSTIN                            VARIOUS                              Litigation              UNDETERMINED
       175 WILD HORSE VALLEY ROAD
       NOVATO, CA 94947                ACCOUNT NO.: NOT AVAILABLE


3.6019 BUZZARD, GAIL/JANE                       VARIOUS                              Litigation              UNDETERMINED
       22340 GERALDINE CIRCLE
       SONORA, CA 95370                ACCOUNT NO.: NOT AVAILABLE


3.6020 BYAIS, MAYA                              VARIOUS                              Litigation              UNDETERMINED
       3425 FLEMING AVE
       RICHMOND, CA 94804              ACCOUNT NO.: NOT AVAILABLE


3.6021 BYERS, VAL                               VARIOUS                              Litigation              UNDETERMINED
       P O BOX 1471
       OAKHURST, CA 93644              ACCOUNT NO.: NOT AVAILABLE


3.6022 BYRNE, KATY                              VARIOUS                              Litigation              UNDETERMINED
       18490 RIVERSIDE DR
       SONOMA, CA 95476                ACCOUNT NO.: NOT AVAILABLE


3.6023 BYRNE, KATY                              VARIOUS                              Litigation              UNDETERMINED
       18490 RIVERSIDE DR
       SONOMA, CA 95476                ACCOUNT NO.: NOT AVAILABLE


3.6024 BYRNE, TRISH                             VARIOUS                              Litigation              UNDETERMINED
       2522 SHASTA RD
       CLEARLAKE OAKS, CA 95423        ACCOUNT NO.: NOT AVAILABLE


3.6025 BYRON INN CAFE-ROSE,                     VARIOUS                              Litigation              UNDETERMINED
       ROBERT
       16141 BYRON HWY                 ACCOUNT NO.: NOT AVAILABLE
       BYRON, CA 94514


3.6026 BYTE CAFE-RICHEY, MICHELLE               VARIOUS                              Litigation              UNDETERMINED
       6140 STONERIDGE MALL ROAD
       SUITE 155                       ACCOUNT NO.: NOT AVAILABLE
       PLEASANTON, CA 94588


3.6027 C R ENGLAND                              VARIOUS                              Litigation              UNDETERMINED
       4701 WEST 2100 SOUTH
       P.O. BOX 27728                  ACCOUNT NO.: NOT AVAILABLE
       SALT LAKE CITY, CA 84127-0728




                                           Page 556 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 556
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.6028 C. OVERAA & COMPANY                      VARIOUS                              Litigation              UNDETERMINED
       BURKE & KESSLER A
       PARTNERSHIP OF                 ACCOUNT NO.: NOT AVAILABLE
       PROFESSIONAL LAW
       CORPORATIONS
       11 EMBARCADERO WEST
       SUITE 230
       OAKLAND, CA 94607


3.6029 C. OVERAA & COMPANY                      VARIOUS                              Litigation              UNDETERMINED
       COLLINS COLLINS MUIR +
       STEWART LLP                    ACCOUNT NO.: NOT AVAILABLE
       745 UNIVERSITY AVENUE
       SACRAMENTO, CA 95825


3.6030 C. OVERAA & COMPANY                      VARIOUS                              Litigation              UNDETERMINED
       LEONIDOU & ROSIN
       777 CUESTA DRIVE               ACCOUNT NO.: NOT AVAILABLE
       SUITE 200
       MOUNTAIN VIEW, CA 94040


3.6031 C. OVERAA & COMPANY                      VARIOUS                              Litigation              UNDETERMINED
       KEVIN M. CAPABLO
       940 MAIN CAMPUS DRIVE          ACCOUNT NO.: NOT AVAILABLE
       SUITE 2
       RALIEGH, NC 27606


3.6032 C. OVERAA & COMPANY                      VARIOUS                              Litigation              UNDETERMINED
       CLARK HILL LLP
       1055 WEST 7TH STREET           ACCOUNT NO.: NOT AVAILABLE
       24TH FLOOR
       LOS ANGELES, CA 90017


3.6033 C. OVERAA & COMPANY                      VARIOUS                              Litigation              UNDETERMINED
       NIXON PEABODY LLP
       ONE EMBARACADERO CENTER        ACCOUNT NO.: NOT AVAILABLE
       32ND FLOOR
       SAN FRANCISCO, CA 94111


3.6034 C. OVERAA & COMPANY                      VARIOUS                              Litigation              UNDETERMINED
       VARELA, LEE, METZ & GUARINO,
       LLP                            ACCOUNT NO.: NOT AVAILABLE
       333 BUSH STREET
       SUITE 1500
       SAN FRANCISCO, CA 94104


3.6035 C. OVERAA & COMPANY                      VARIOUS                              Litigation              UNDETERMINED
       O'CONNOR THOMPSON
       MCDONOUGH KLOTSCHE LLP         ACCOUNT NO.: NOT AVAILABLE
       1999 HARRISON STREET
       SUITE 1700
       OAKLAND, CA 94612


                                           Page 557 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 557
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.6036 C/O MOUNTAIN GATE RV PARK-               VARIOUS                              Litigation              UNDETERMINED
       DOTOLO, MARIA
       14161 HOLIDAY RD             ACCOUNT NO.: NOT AVAILABLE
       #73
       REDDING, CA 96003


3.6037 C2R ENGINEERING, INC.                    VARIOUS                              Litigation              UNDETERMINED
       664 WILLOWGATE STREET
       MOUNTAIN VIEW, CA 94043      ACCOUNT NO.: NOT AVAILABLE


3.6038 CABALLERO, JOSEPH                        VARIOUS                              Litigation              UNDETERMINED
       14455 E JUNIPER AVE
       LOCKFORD, CA 95237           ACCOUNT NO.: NOT AVAILABLE


3.6039 CABANAS, JUSTIN                          VARIOUS                              Litigation              UNDETERMINED
       P O BOX 217
       101 G DOWNTOWN EXIT          ACCOUNT NO.: NOT AVAILABLE
       SANTA ROSA, CA 94931


3.6040 CABANERO/ATTY REP, ALICIA                VARIOUS                              Litigation              UNDETERMINED
       14721 SONORA RD
       OAKDALE, CA 95361            ACCOUNT NO.: NOT AVAILABLE


3.6041 CABRAL, HORTENCIA                        VARIOUS                              Litigation              UNDETERMINED
       3014 AMBER CANYON PLACE
       BAKERSFIELD, CA 93313        ACCOUNT NO.: NOT AVAILABLE


3.6042 CABRAL, KRISTEN                          VARIOUS                              Litigation              UNDETERMINED
       6900 FRONTIER RD
       POLLOCK PINES, CA 95726      ACCOUNT NO.: NOT AVAILABLE


3.6043 CABRAL, MARK                             VARIOUS                              Litigation              UNDETERMINED
       10403 JALAPA WAY
       LA GRANGE, CA 95329          ACCOUNT NO.: NOT AVAILABLE


3.6044 CABRERA, CYNTHIA                         VARIOUS                              Litigation              UNDETERMINED
       1008 ELLIOT ST
       WEST SACRAMENTO, CA 95605    ACCOUNT NO.: NOT AVAILABLE


3.6045 CABRERA, DANIEL                          VARIOUS                              Litigation              UNDETERMINED
       2142 WHITSON ST #12
       SELMA, CA 93662              ACCOUNT NO.: NOT AVAILABLE


3.6046 CABRERA, JOSEFINA                        VARIOUS                              Litigation              UNDETERMINED
       184 TRINITY AVENUE
       WATSONVILLE, CA 95076        ACCOUNT NO.: NOT AVAILABLE




                                           Page 558 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 558
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.6047 CACAS, CAROLINE                          VARIOUS                              Litigation              UNDETERMINED
       2741 MERION DRIVE
       SAN BRUNO, CA 94066           ACCOUNT NO.: NOT AVAILABLE


3.6048 CACERES, MARLENE                         VARIOUS                              Litigation              UNDETERMINED
       170 SAGAMORE
       SAN FRANCISCO, CA 94112       ACCOUNT NO.: NOT AVAILABLE


3.6049 CADLE, SEVINA                            VARIOUS                              Litigation              UNDETERMINED
       2278 PEREZ ST
       261                           ACCOUNT NO.: NOT AVAILABLE
       SALINAS, CA 93906


3.6050 CAFE MONTEREY-KIM, HYUNKYU         VARIOUS                                    Litigation              UNDETERMINED
       980 FREMONT ST
       CAFE MONTEREY              ACCOUNT NO.: NOT AVAILABLE
       MONTEREY, CA 93940


3.6051 CAFE ROMA VENTURES, IVENE                VARIOUS                              Litigation              UNDETERMINED
       AZZOLLINI
       143 SOUTH EL CAMINO           ACCOUNT NO.: NOT AVAILABLE
       MILLBRAE, CA 94030


3.6052 CAFE SAUSALITOINC-                       VARIOUS                              Litigation              UNDETERMINED
       RUPERSINGAM, DAMMITH
       1000 BRIDEGWAY                ACCOUNT NO.: NOT AVAILABLE
       A
       SAUSALITO, CA 94965


3.6053 CAFE SPARROW INC-                        VARIOUS                              Litigation              UNDETERMINED
       MONTAGUE, ROBERT
       8042 SOQUEL DR # A            ACCOUNT NO.: NOT AVAILABLE
       APTOS, CA 95003


3.6054 CAFE, CITY LIGHTS                        VARIOUS                              Litigation              UNDETERMINED
       1515 TENNESSEE ST.
       VALLEJO, CA 94590             ACCOUNT NO.: NOT AVAILABLE


3.6055 CAFFE DELLE STELLE INC-                  VARIOUS                              Litigation              UNDETERMINED
       SBOLCI, ENRICO
       395 HAYES STREET              ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94102


3.6056 CAFFE ROMA-AZZOLLINI, IRENE              VARIOUS                              Litigation              UNDETERMINED
       885 BRYANT ST
       203                           ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94103




                                           Page 559 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 559
                                                       of 568
Pacific Gas and Electric Company                                                             Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                              Claim

Litigation & Disputes

3.6057 CAGUIOA, MARCIAL                          VARIOUS                              Litigation              UNDETERMINED
       730 40TH STREET
       RICHMOND, CA 94805            ACCOUNT NO.: NOT AVAILABLE


3.6058 CAGWIN, GEORGE                            VARIOUS                              Litigation              UNDETERMINED
       457 RALSTON AVE
       MILL VALLEY, CA 94941         ACCOUNT NO.: NOT AVAILABLE


3.6059 CAHILL, DENNIS & SHIRLEY                  VARIOUS                              Litigation              UNDETERMINED
       73 N. WILDERNESS DRIVE
       SANGER, CA 93657              ACCOUNT NO.: NOT AVAILABLE


3.6060 CAHILL, DENNIS & SHIRLEY                  VARIOUS                              Litigation              UNDETERMINED
       73 N. WILDERNESS DRIVE
       SANGER, CA 93657              ACCOUNT NO.: NOT AVAILABLE


3.6061 CAHILL, TIMOTHY                           VARIOUS                              Litigation              UNDETERMINED
       3681 SAND RIDGE ROAD
       PLACERVILLE, CA 95667         ACCOUNT NO.: NOT AVAILABLE


3.6062 CAI, JOYCE                                VARIOUS                              Litigation              UNDETERMINED
       5103 SUTCLIFF AVE
       SAN JOSE, CA 95118            ACCOUNT NO.: NOT AVAILABLE


3.6063 CAIN, ROGER                               VARIOUS                              Litigation              UNDETERMINED
       45 SCENIC VIEW DRIVE
       OROVILLE, CA 95965            ACCOUNT NO.: NOT AVAILABLE


3.6064 CAL FIRE                                  VARIOUS                              Litigation              UNDETERMINED
       PO BOX 080775
       WEST SACRAMENTO, CA           ACCOUNT NO.: NOT AVAILABLE


3.6065 CAL FIRE                                  VARIOUS                              Litigation              UNDETERMINED
       1234 E. SHAW AVENUE
       FRESNO, CA 93710              ACCOUNT NO.: NOT AVAILABLE


3.6066 CAL FIRE                                  VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 94424
       SACRAMENTO, CA 94244          ACCOUNT NO.: NOT AVAILABLE


3.6067 CAL FIRE                                  VARIOUS                              Litigation              UNDETERMINED
       1234 E. SHAW AVENUE
       FRESNO, CA 93710              ACCOUNT NO.: NOT AVAILABLE


3.6068 CAL FIRE                                  VARIOUS                              Litigation              UNDETERMINED
       1234 E. SHAW AVENUE
       FRESNO, CA 93710              ACCOUNT NO.: NOT AVAILABLE


                                            Page 560 of 9581 to Schedule E/F Part 2

      Case: 19-30088           Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 560
                                                        of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.6069 CAL POLY SWANTON PACIFIC                 VARIOUS                              Litigation              UNDETERMINED
       RANCH-AUTEN, STEVE
       125 SWANTON                   ACCOUNT NO.: NOT AVAILABLE
       DAVENPORT, CA 95017


3.6070 CAL TEX CATTLE CO. INC.,                 VARIOUS                              Litigation              UNDETERMINED
       LEONARD ROOT
       PO BOX 541                    ACCOUNT NO.: NOT AVAILABLE
       WEST OF PIEDRA, NORTHWEST
       OF SANGER
       SQUAW VALLEY, CA 93675


3.6071 CAL WATER-HEAVENSTON,                    VARIOUS                              Litigation              UNDETERMINED
       JOSH
       732 OLIVINA                   ACCOUNT NO.: NOT AVAILABLE
       LIVERMORE, CA 94550


3.6072 CALATLANTIC GROUP                        VARIOUS                              Litigation              UNDETERMINED
       COLLINS COLLINS MUIR AND
       STEWART LLP (ATTORNEYS        ACCOUNT NO.: NOT AVAILABLE
       FOR BERLOGAR, STEVENS &
       ASSOCIATES)
       1999 HARRISON STREET, SUITE
       1700
       CONCORD, CA 94612


3.6073 CALATLANTIC GROUP                        VARIOUS                              Litigation              UNDETERMINED
       WOOD SMITH HENNING &
       BERMAN LLP (ATTORNEYS FOR     ACCOUNT NO.: NOT AVAILABLE
       CALATLANTIC GROUP, INC.)
       1401 WILLOW PASS ROAD,
       SUITE 700
       CONCORD, CA 94520


3.6074 CALAUSTRO, TRACY                         VARIOUS                              Litigation              UNDETERMINED
       2426 BAY STREET
       3039 SPRUCE STREET            ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93301


3.6075 CALAVERAS POOL SERVICE-                  VARIOUS                              Litigation              UNDETERMINED
       LIMA, MIGUEL
       P.O. BOX 1628                 ACCOUNT NO.: NOT AVAILABLE
       475 FOOTHILL CT APT#1
       SAN ANDREAS, CA 95249


3.6076 CALCAGNO, LOUIS                          VARIOUS                              Litigation              UNDETERMINED
       PO BOX 62
       MOSS LANDING, CA 95039        ACCOUNT NO.: NOT AVAILABLE




                                           Page 561 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 561
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.6077 CALDERON, CAMERON                        VARIOUS                              Litigation              UNDETERMINED
       201 ACORN CT
       OAKLEY, CA 94561             ACCOUNT NO.: NOT AVAILABLE


3.6078 CALDERON, EDUARDO                        VARIOUS                              Litigation              UNDETERMINED
       1375 CHESTNUT HILL DR
       MANTECA, CA 95336            ACCOUNT NO.: NOT AVAILABLE


3.6079 CALDERON, LUIS                           VARIOUS                              Litigation              UNDETERMINED
       255 E BOLIVAR STREET
       SALINAS, CA 93906            ACCOUNT NO.: NOT AVAILABLE


3.6080 CALDERON, SAMUEL                         VARIOUS                              Litigation              UNDETERMINED
       10200 SAN EMIDIO ST
       LAMONT, CA 93241             ACCOUNT NO.: NOT AVAILABLE


3.6081 CALDWELL, JOHN                           VARIOUS                              Litigation              UNDETERMINED
       606 SULTANA CT
       RIPN, CA 95366               ACCOUNT NO.: NOT AVAILABLE


3.6082 CALDWELL, PHILIP                         VARIOUS                              Litigation              UNDETERMINED
       1143 DOUGLAS RD
       STOCKTON, CA 95207           ACCOUNT NO.: NOT AVAILABLE


3.6083 CALDWELL, SHARON                         VARIOUS                              Litigation              UNDETERMINED
       12 ANAIR WAY
       OAKLAND, CA 94605-4872       ACCOUNT NO.: NOT AVAILABLE


3.6084 CALEB SEONG JO, YO SOOK JO               VARIOUS                              Litigation              UNDETERMINED
       DO KIM
       3435 WILSHIRE BLVD           ACCOUNT NO.: NOT AVAILABLE
       SUITE 2700
       LOS ANGELES, CA 90010-2013


3.6085 CALEN CHAPMAN CONSULTING-                VARIOUS                              Litigation              UNDETERMINED
       CHAPMAN, CALEN
       443 STONEBRIDGE DRIVE        ACCOUNT NO.: NOT AVAILABLE
       CHICO, CA 95973


3.6086 CALENDA, GIFFORD                         VARIOUS                              Litigation              UNDETERMINED
       856 MIRAMAR TER
       BELMONT, CA 94002            ACCOUNT NO.: NOT AVAILABLE


3.6087 CALENDA, NICK                            VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1780
       SOQUEL, CA 95073             ACCOUNT NO.: NOT AVAILABLE




                                           Page 562 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 562
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.6088 CALERA CORPORATION, JILL                 VARIOUS                              Litigation              UNDETERMINED
       AUFRICHT
       7697 HIGHWAY ONE             ACCOUNT NO.: NOT AVAILABLE
       MOSS LANDING, CA 95039


3.6089 CALFO, CATHRYN                           VARIOUS                              Litigation              UNDETERMINED
       135 GREEN STREET
       SANTA CRUZ, CA 95060         ACCOUNT NO.: NOT AVAILABLE


3.6090 CALIFORNIA (PEOPLE OF)                   VARIOUS                              Litigation              UNDETERMINED
       SCHERER, MONTOYA, DADAIAN,
       SOLARES, HIDDLESON, DEL      ACCOUNT NO.: NOT AVAILABLE
       RIVO
       100 SOUTH MAIN STREET
       LOS ANGELES, CA 90012


3.6091 CALIFORNIA AUTO REPAIR AND               VARIOUS                              Litigation              UNDETERMINED
       TOWING-AZANUDO, FRANCISCO
       37049 OLIVE ST               ACCOUNT NO.: NOT AVAILABLE
       NEWARK, CA 94560


3.6092 CALIFORNIA AUTO WORKS-                   VARIOUS                              Litigation              UNDETERMINED
       TZELEPIS, ALEXANDROS
       2666 MIDDLEFIELD RD.         ACCOUNT NO.: NOT AVAILABLE
       REDWOOD CITY, CA 94063


3.6093 CALIFORNIA AUTOMOBILE                    VARIOUS                              Litigation              UNDETERMINED
       INSURANCE COMPANY-GRADO,
       MICHAEL                      ACCOUNT NO.: NOT AVAILABLE
       14901 GOLF LINKS DRIVE
       LOS GATOS, CA 95032


3.6094 CALIFORNIA CAPITAL                       VARIOUS                              Litigation              UNDETERMINED
       INSURANCE COMPANY-
       LEPORATI, SUE                ACCOUNT NO.: NOT AVAILABLE
       POST OFFICE BOX 40460
       BAKERSFIELD, CA 93384


3.6095 CALIFORNIA CAR WASH-BYRNE,               VARIOUS                              Litigation              UNDETERMINED
       PATRICK
       4661 QUAIL LAKES DRIVE       ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95207


3.6096 CALIFORNIA CAR WASH-BYRNE,               VARIOUS                              Litigation              UNDETERMINED
       PATRICK
       4661 QUAIL LAKES DRIVE       ACCOUNT NO.: NOT AVAILABLE
       STOCKTON, CA 95207




                                           Page 563 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 563
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address      Date Claim Was Incurred And        C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                          Account Number                             Claim

Litigation & Disputes

3.6097 CALIFORNIA CASUALTY-STARR,               VARIOUS                              Litigation              UNDETERMINED
       ERYN
       PO BOX 29171                  ACCOUNT NO.: NOT AVAILABLE
       SHAWNEE MISSION, CA 66201


3.6098 CALIFORNIA CEREAL                        VARIOUS                              Litigation              UNDETERMINED
       PRODUCTS, INC.-GRAHAM,
       MARK                          ACCOUNT NO.: NOT AVAILABLE
       1267 14TH STREET
       OAKLAND, CA 94607


3.6099 CALIFORNIA COLLEGE OF ARTS-              VARIOUS                              Litigation              UNDETERMINED
       LEUTHOLD, MIKE
       1111 8TH STREET               ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94107


3.6100 CALIFORNIA CUISINE, HALIM                VARIOUS                              Litigation              UNDETERMINED
       AMINA
       1862 S NORFOLK STREET         ACCOUNT NO.: NOT AVAILABLE
       SAN MATEO, CA 94403


3.6101 CALIFORNIA FRESNO OIL-                   VARIOUS                              Litigation              UNDETERMINED
       RAMER, STEVE
       3242 E GARRETT AVE            ACCOUNT NO.: NOT AVAILABLE
       FRESNO, CA 93706


3.6102 CALIFORNIA GRAND CASINO-                 VARIOUS                              Litigation              UNDETERMINED
       BEPLER, NICK
       5988 PACHECO BLVD             ACCOUNT NO.: NOT AVAILABLE
       PACHECO, CA 94553


3.6103 CALIFORNIA PROPERTY                      VARIOUS                              Litigation              UNDETERMINED
       SERVICES-PETRIK, JAMES
       1200 PRICE ST.                ACCOUNT NO.: NOT AVAILABLE
       PISMO BEACH, CA 93449


3.6104 CALIFORNIA SPORT TOURING,                VARIOUS                              Litigation              UNDETERMINED
       INC.-LEONG, KIM
       636 ALFRED NOBEL DR.          ACCOUNT NO.: NOT AVAILABLE
       HERCULES, CA 94547


3.6105 CALIFORNIA STATE TEACHERS                VARIOUS                              Litigation              UNDETERMINED
       RETIREMENT SYSTEM-
       MARIGOLD, LIZ                 ACCOUNT NO.: NOT AVAILABLE
       1340 TREAT BLVD
       SUITE 160
       WALNUT CREEK, CA 94597




                                           Page 564 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 564
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address       Date Claim Was Incurred And       C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                           Account Number                            Claim

Litigation & Disputes

3.6106 CALIFORNIA TANK LINES, YORK              VARIOUS                              Litigation              UNDETERMINED
       MARSH CREEK CROSSRAOD
       10 CENTENNIAL DRIVE STE 201    ACCOUNT NO.: NOT AVAILABLE
       PEABODY,, CA 01960


3.6107 CALIFORNIA TRENCHLESS INC                VARIOUS                              Litigation              UNDETERMINED
       2283 DUNN ROAD
       716 MARIN AVENUE               ACCOUNT NO.: NOT AVAILABLE
       HAYWARD, CA 94545


3.6108 CALIFORNIA TRENCHLESS, INC.-             VARIOUS                              Litigation              UNDETERMINED
       WONDER, CAROL
       2283 DUNN ROAD                 ACCOUNT NO.: NOT AVAILABLE
       HAYWARD, CA 94545


3.6109 CALIFORNIA TRENCHLESS, INC.-             VARIOUS                              Litigation              UNDETERMINED
       WONDER, CAROL
       2283 DUNN ROAD                 ACCOUNT NO.: NOT AVAILABLE
       HAYWARD, CA 94545


3.6110 CALIFORNIA TRENCHLESS, INC.-             VARIOUS                              Litigation              UNDETERMINED
       WONDER, CAROL
       2283 DUNN ROAD                 ACCOUNT NO.: NOT AVAILABLE
       HAYWARD, CA 94545


3.6111 CALIFORNIA WATER SERVICE                 VARIOUS                              Litigation              UNDETERMINED
       CO
       3725 SOUTH H ST                ACCOUNT NO.: NOT AVAILABLE
       BAKERSFIELD, CA 93304


3.6112 CALIFORNIA WATER SERVICE,                VARIOUS                              Litigation              UNDETERMINED
       DAVE DONOVAN
       1720 NORTH FIRST STREET        ACCOUNT NO.: NOT AVAILABLE
       SAN JOSE, CA 95122


3.6113 CALIFORNIA, WATER SERVICES               VARIOUS                              Litigation              UNDETERMINED
       IN SELMA
       2042 2ND STREET                ACCOUNT NO.: NOT AVAILABLE
       MCCALL AND TODD
       SELMA, CA 93662


3.6114 CALIJA, AGUSTINE                         VARIOUS                              Litigation              UNDETERMINED
       76 VESTA
       SAN FRANCISCO, CA 94124        ACCOUNT NO.: NOT AVAILABLE


3.6115 CALLADO, SUSAN                           VARIOUS                              Litigation              UNDETERMINED
       1421 12TH ST
       LOS OSOS, CA 93402             ACCOUNT NO.: NOT AVAILABLE



                                           Page 565 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 565
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address        Date Claim Was Incurred And      C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                            Account Number                           Claim

Litigation & Disputes

3.6116 CALLAGHAN, CATHY                         VARIOUS                              Litigation              UNDETERMINED
       PO BOX 1553
       CLEARLAKE, CA 95422             ACCOUNT NO.: NOT AVAILABLE


3.6117 CALLAHAN, CLANCY                         VARIOUS                              Litigation              UNDETERMINED
       937 KAREN DR
       CHICO, CA 95926                 ACCOUNT NO.: NOT AVAILABLE


3.6118 CALLAHAN, MICHAEL                        VARIOUS                              Litigation              UNDETERMINED
       240 MOUNTAIRE PKWY
       CLAYTON, CA 94517               ACCOUNT NO.: NOT AVAILABLE


3.6119 CALLAHAN, ROBIN                          VARIOUS                              Litigation              UNDETERMINED
       516 ROCK FORGE LOOP
       ANGELS CAMP, CA 95222           ACCOUNT NO.: NOT AVAILABLE


3.6120 CALLAWAY & WOLF, LORETTE                 VARIOUS                              Litigation              UNDETERMINED
       HINTZ
       150 POST ST., SUITE 600         ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94108


3.6121 CALLAWAY, DON                            VARIOUS                              Litigation              UNDETERMINED
       PO BOX 405
       ROUND MOUNTAIN, CA 96084        ACCOUNT NO.: NOT AVAILABLE


3.6122 CALLEGARI, CHRISTINE                     VARIOUS                              Litigation              UNDETERMINED
       754 MILL CREEK WAY
       MANTECA, CA 95336               ACCOUNT NO.: NOT AVAILABLE


3.6123 CALLISON, TED                            VARIOUS                              Litigation              UNDETERMINED
       10874 PINE HILL DR
       GRASS VALLEY, CA 95945          ACCOUNT NO.: NOT AVAILABLE


3.6124 CALLISTO MEDIA-KNOX, KIAH                VARIOUS                              Litigation              UNDETERMINED
       6005 SHELLMOUND ST
       SUITE 175                       ACCOUNT NO.: NOT AVAILABLE
       EMERYVILLE, CA 94806


3.6125 CALMERIN, LESLIE                         VARIOUS                              Litigation              UNDETERMINED
       202 SHORELINE DRIVE
       PITTSBURG, CA 94565             ACCOUNT NO.: NOT AVAILABLE


3.6126 CALONEGO, DONNA MARIE V.                 VARIOUS                              Litigation              UNDETERMINED
       SPAULDING MCCULLOUGH &
       TANSIL LLP                      ACCOUNT NO.: NOT AVAILABLE
       90 SOUTH E. STREET, SUITE 200
       SANTA ROSA, CA 95404



                                           Page 566 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 566
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.6127 CALVARY PRESBYTERIAN                     VARIOUS                              Litigation              UNDETERMINED
       CHURCH-FOSTER, DAVID
       2515 FILLMORE ST             ACCOUNT NO.: NOT AVAILABLE
       SAN FRANCISCO, CA 94115


3.6128 CALVELLO, MICHAEL                        VARIOUS                              Litigation              UNDETERMINED
       3941 PIEDMONT AVE
       OAKLAND, CA                  ACCOUNT NO.: NOT AVAILABLE


3.6129 CALVILLO, BELEN                          VARIOUS                              Litigation              UNDETERMINED
       6903 PLAZA TERRACE PO BOX
       1802                         ACCOUNT NO.: NOT AVAILABLE
       LUCERNE, CA 95458


3.6130 CALVILLO, THELMA                         VARIOUS                              Litigation              UNDETERMINED
       3808 APACHE AVE.
       BAKERSFIELD, CA 93309        ACCOUNT NO.: NOT AVAILABLE


3.6131 CALVIN, REGAN                            VARIOUS                              Litigation              UNDETERMINED
       9500 TAN OAK WAY
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.6132 CALVINO, STEVE                           VARIOUS                              Litigation              UNDETERMINED
       P.O. BOX 1440
       FRENCH CAMP, CA 95231        ACCOUNT NO.: NOT AVAILABLE


3.6133 CALVO, KIMBERLY                          VARIOUS                              Litigation              UNDETERMINED
       1201 KIMBERLY CT
       HOLLISTER, CA 95023          ACCOUNT NO.: NOT AVAILABLE


3.6134 CAMACHO, DANIEL                          VARIOUS                              Litigation              UNDETERMINED
       8021 VIERRA MEADOWS PL
       SALINAS, CA 93907            ACCOUNT NO.: NOT AVAILABLE


3.6135 CAMACHO, ERIK                            VARIOUS                              Litigation              UNDETERMINED
       712 TENNYSON DRIVE
       GILROY, CA 95020             ACCOUNT NO.: NOT AVAILABLE


3.6136 CAMACHO, FRANCISCO                       VARIOUS                              Litigation              UNDETERMINED
       4343 BARDINI WAY
       TURLOCK, CA 95392            ACCOUNT NO.: NOT AVAILABLE


3.6137 CAMARENA, CELSA                          VARIOUS                              Litigation              UNDETERMINED
       1068 EAGLE DR
       SALINAS, CA 93905            ACCOUNT NO.: NOT AVAILABLE




                                           Page 567 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 567
                                                       of 568
Pacific Gas and Electric Company                                                            Case Number:    19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

Creditor's Name, Mailing Address     Date Claim Was Incurred And         C U    D    Basis For    Offset    Amount of Claim
Including Zip Code                         Account Number                              Claim

Litigation & Disputes

3.6138 CAMARENA, RAUL                           VARIOUS                              Litigation              UNDETERMINED
       2048 ELLEN AVE
       SAN JOSE, CA 95125           ACCOUNT NO.: NOT AVAILABLE


3.6139 CAMARLINGHI, DIANA                       VARIOUS                              Litigation              UNDETERMINED
       205 MARNELL AVE.
       SANTA CRUZ, CA 95062         ACCOUNT NO.: NOT AVAILABLE


3.6140 CAMBRIDGE INN MOTOR                      VARIOUS                              Litigation              UNDETERMINED
       LODGE, PATEL JAGADISH
       100 CAMBRIDGE AVE            ACCOUNT NO.: NOT AVAILABLE
       1620 E. ELM AVE
       COALINGA, CA 93210


3.6141 CAMERON ESTATES                          VARIOUS                              Litigation              UNDETERMINED
       COMMUNITY SERVICES
       DISTRICT-JOHNSON, ANGELA     ACCOUNT NO.: NOT AVAILABLE
       P O BOX 171
       SHINGLE SPRINGS, CA 95682


3.6142 CAMERON ESTATES                          VARIOUS                              Litigation              UNDETERMINED
       COMMUNITY SERVICES
       DISTRICT-JOHNSON, ANGELA     ACCOUNT NO.: NOT AVAILABLE
       P O BOX 171
       SHINGLE SPRINGS, CA 95682


3.6143 CAMERON, NANCY W                         VARIOUS                              Litigation              UNDETERMINED
       918 EMERALD HILL RD
       REDWOOD CITY, CA 94061       ACCOUNT NO.: NOT AVAILABLE


3.6144 CAMILLERI, STEVE                         VARIOUS                              Litigation              UNDETERMINED
       443 HANSEN DR
       SAN MATEO, CA 94403          ACCOUNT NO.: NOT AVAILABLE


3.6145 CAMINO UNION SCHOOL                      VARIOUS                              Litigation              UNDETERMINED
       DISTRICT-WALL, JUSTIN
       P.O BOX 276710               ACCOUNT NO.: NOT AVAILABLE
       SACRAMENTO, CA 95827


3.6146 CAMOUS DRIVE-IN, GAYLE                   VARIOUS                              Litigation              UNDETERMINED
       COSTAS
       1000 FOLSOM ROAD             ACCOUNT NO.: NOT AVAILABLE
       660 E. ELM
       COALINGA, CA 93210


3.6147 CAMP WAWONA-PRATT,                       VARIOUS                              Litigation              UNDETERMINED
       SHERRY
       8110 FOREST DRIVE            ACCOUNT NO.: NOT AVAILABLE
       WAWONA, CA 95389


                                           Page 568 of 9581 to Schedule E/F Part 2

      Case: 19-30088          Doc# 906-4      Filed: 03/14/19 Entered: 03/14/19 23:02:08                   Page 568
                                                       of 568
